                 Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 1 of 166




                                    Lovtidende A
                                                             2019                          Udgivet den 13. september 2019


10. september 2019.                                                                                                           Nr. 938.

                                      Bekendtgørelse af lov om rettens pleje
   Herved bekendtgøres lov om rettens pleje, jf. lovbekendtgørelse nr. 1284 af 14. november 2018, med de ændringer, der føl‐
ger af § 1 i lov nr. 1540 af 18. december 2018, § 2 i lov nr. 1541 af 18. december 2018, lov nr. 1544 af 18. december 2018, §
15 i lov nr. 1711 af 27. december 2018, § 2 i lov nr. 1719 af 27. december 2018, § 2 i lov nr. 329 af 30. marts 2019, lov nr. 370
af 9. april 2019, § 1 i lov nr. 463 af 29. april 2019, lov nr. 485 af 30. april 2019, § 5 i lov nr. 497 af 1. maj 2019 og § 2 i lov nr.
505 af 1. maj 2019.

   Den bekendtgjorte lovtekst vedrørende § 186, stk. 2, 3. pkt., og stk. 3-6, træder i kraft efter justitsministerens nærmere be‐
stemmelse, jf. § 106, stk. 3, i lov nr. 538 af 8. juni 2006 om ændring af retsplejeloven og forskellige andre love (Politi- og
domstolsreform).

   Den bekendtgjorte lovtekst vedrørende § 130 a og § 143, stk. 11, træder i kraft efter justitsministerens nærmere bestemmel‐
se, jf. § 8, stk. 2, i lov nr. 505 af 12. juni 2009 om ændring af lov for Færøerne om rettens pleje og forskellige andre love
(Behandling af værgemålssager, ajourføring af regler om advokaters virksomhed, digital-, tele- og videokommunikation, af‐
skaffelse af hæftestraffen m.v.).

  Den bekendtgjorte lovtekst vedrørende § 116 b træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 5 i lov nr.
715 af 25. juni 2010 om ændring af lov om Det Centrale Dna-profil-register, retsplejeloven og lov om registrering af køretøjer
(Udveksling af oplysninger om dna-profiler, fingeraftryk og køretøjer med stater uden for Den Europæiske Union).

  Den bekendtgjorte lovtekst vedrørende § 8, stk. 6, § 13, stk. 5, § 27 b og § 79, stk. 4, træder i kraft på det tidspunkt, justits‐
ministeren fastsætter, jf. § 2 i lov nr. 1621 af 26. december 2013 om ændring af retsplejeloven (Sikkerhed i retssale).

  Den bekendtgjorte lovtekst vedrørende § 225, stk. 2, § 225 a, § 254 a, stk. 2, og § 411, stk. 5, træder i kraft på det tidspunkt,
erhvervsministeren fastsætter, jf. § 3, stk. 1, i lov nr. 551 af 2. juni 2014 om en fælles patentdomstol m.v.

   Den bekendtgjorte lovtekst vedrørende § 330, stk. 2, træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2, stk.
2, i lov nr. 710 af 8. juni 2018 om ændring af retsplejeloven (Vidneudelukkelse for patentrådgivere, obligatorisk digital selvbe‐
tjening ved ansøgning om fri proces m.v.).

    Den bekendtgjorte lovtekst vedrørende § 368, stk. 5, 2. og 3. pkt., træder i kraft på det tidspunkt, justitsministeren fastsætter,
jf. § 2, stk. 2, i lov nr. 370 af 9. april 2019 om ændring af retsplejeloven (Sagsomkostninger til statslige myndigheder, indførel‐
se af adgang til at klage over advarsler meddelt dommere og dommerfuldmægtige m.v.).

                              Første bog.                                Stk. 2. Denne lovs regler finder alene anvendelse på ret‐
                         Domsmagten m.m.                              tens pleje ved de almindelige domstole, medmindre andet er
                                                                      bestemt i denne eller anden lov.
                                                                         Stk. 3. Militære straffesager behandles efter militær rets‐
                            Første afsnit.                            plejelov.
                       Domstolenes ordning                              § 1 a. Den Særlige Klageret behandler og påkender
                                                                      1)  begæringer om genoptagelse af en straffesag, jf. kapi‐
                               Kapitel 1                                  tel 86,
                                Retterne                              2) kæremål vedrørende udelukkelse af en forsvarer, jf.
                                                                          § 737,
   § 1. De almindelige domstole er Højesteret, landsretterne
                                                                      3) klager, der henvises efter § 48,
og byretterne samt Sø- og Handelsretten og Tinglysningsret‐
                                                                      4) klager over advarsler meddelt efter § 48,
ten.



                                                                                                                             AA011490
Justitsmin., j.nr. 2019-4000-0136
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 2 of 166
10. september 2019.                                                2                                                        Nr. 938.



5)    sager om suspension, disciplinærforfølgning og afsked            re, og som sammensættes af præsidenten efter forhandling
      på grund af sygdom i de i §§ 49, 49 a, 50 og 55 nævnte           med rettens medlemmer:
      tilfælde,                                                        1) Beslutninger og kendelser, der ikke træffes under ho‐
6) sager efter § 51 f om afsked før tilkaldeperiodens ud‐                    vedforhandlingen i domssager,
      løb,                                                             2) i borgerlige sager domme, hvorved anke afvises, dom‐
7) sager efter § 54 a om afsked og ændring af tjenestested                   me i sager, hvor indstævnte møder uden at rejse indsi‐
      og                                                                     gelse, og domme, hvorved der alene tages stilling til
8) sager om afsættelse af medlemmer af Domstolsstyrel‐                       spørgsmål om sagsomkostninger, og
      sens bestyrelse, jf. § 6, stk. 3, i lov om Domstolsstyrel‐       3) domme i kæresager.
      sen.                                                                Stk. 4. I det omfang retten finder det formålstjenligt, kan
   Stk. 2. Klageretten består af 5 medlemmer, der efter ind‐           et enkelt af medlemmerne handle på udvalgets vegne. I ved‐
stilling af justitsministeren beskikkes af kongen for en perio‐        tagelsen af domme og kendelser bortset fra kendelser om af‐
de på 10 år. Rettens medlemmer kan kun afsættes ved dom.               visning af kæremål skal dog alle udvalgets medlemmer del‐
Et medlem udtræder, når betingelserne for medlemmets be‐               tage.
skikkelse bortfalder. Beskikkelsen ophører senest ved ud‐
                                                                          § 4. Fuldmægtige ved Højesteret kan optage bevis, i det
gangen af den måned, hvori den pågældende fylder 70 år.
                                                                       omfang Højesteret bestemmer det, jf. § 340, stk. 3.
Genbeskikkelse kan ikke finde sted.
                                                                          Stk. 2. For at kunne give møde for andre under bevisopta‐
   Stk. 3. Klagerettens medlemmer skal være en højesterets‐
                                                                       gelse efter stk. 1 skal en advokat have møderet for Højeste‐
dommer (Klagerettens formand), en landsdommer og en by‐
                                                                       ret, jf. § 134.
retsdommer, der beskikkes efter indstilling til justitsministe‐
                                                                          Stk. 3. Klage over afgørelser truffet under bevisoptagelse
ren fra henholdsvis Højesteret, landsretterne og Den Danske
                                                                       efter stk. 1 fremsættes over for Højesteret. Fristen for klage
Dommerforening, samt en advokat, der beskikkes efter ind‐
                                                                       er 2 uger efter, at afgørelsen er truffet. Afgørelse af klagen
stilling til justitsministeren fra Advokatrådet, og en universi‐
                                                                       sker ved kendelse.
tetslærer i retsvidenskab eller anden jurist med særlig viden‐
skabelig uddannelse.                                                      § 5. Der skal være to landsretter: Østre Landsret og Vest‐
   Stk. 4. For hvert af rettens medlemmer beskikker kongen             re Landsret. Under Østre Landsret hører Øerne, og under
efter tilsvarende regler som for vedkommende medlem en                 Vestre Landsret hører Jylland.
første- og andensuppleant. Suppleanterne tiltræder om nød‐                Stk. 2. Østre Landsret, der har sit sæde i København, be‐
vendigt retten, således at førstesuppleanten går forud for an‐         står af en præsident og mindst 56 andre landsdommere.
densuppleanten.                                                        Vestre Landsret, der har sit sæde i Viborg, består af en præ‐
   Stk. 5. Klagerettens sekretariatsopgaver udføres af Højes‐          sident og mindst 36 andre landsdommere.
teret efter aftale mellem Højesterets præsident og Klageret‐              Stk. 3. For at give mulighed for, at landsdommere kan
tens formand.                                                          overgå til ansættelse på deltid, jf. § 51 a, kan der udnævnes
                                                                       yderligere op til 4 landsdommere. Ved ledighed i en dom‐
   § 2. Højesteret er øverste domstol for hele riget. Den har
                                                                       merstilling ved en landsret, hvor der er udnævnt en eller fle‐
sit sæde i København og består af en præsident og 15 andre
                                                                       re yderligere dommere efter 1. pkt., bestemmer Domstols‐
højesteretsdommere.
                                                                       styrelsen, om stillingen skal søges besat, og i givet fald ved
   Stk. 2. Præsidenten er ansvarlig for varetagelsen af de be‐
                                                                       hvilken landsret stillingen skal placeres.
villingsmæssige og administrative forhold, der er henlagt til
                                                                          Stk. 4. Varetages hvervet som formand for en undersøgel‐
embedet. Præsidenten skal herunder sørge for en forsvarlig
                                                                       seskommission af en landsdommer, kan der udnævnes yder‐
og hensigtsmæssig drift af embedet og skal tage de fornødne
                                                                       ligere en landsdommer i den pågældende landsret. Stillingen
initiativer til sikring heraf.
                                                                       bortfalder ved første ledighed i en fast landsdommerstilling i
   Stk. 3. I præsidentens sted træder i fornødent fald den ef‐
                                                                       den pågældende landsret, efter at den pågældende lands‐
ter embedsalder ældste af rettens tilstedeværende dommere.
                                                                       dommer er vendt tilbage.
   § 3. I afgørelsen af sager ved Højesteret deltager, med‐               Stk. 5. Præsidenten er ansvarlig for varetagelsen af de be‐
mindre andet er bestemt, mindst 5 dommere. Præsidenten                 villingsmæssige og administrative forhold, der er henlagt til
træffer efter forhandling med rettens medlemmer bestem‐                embedet. Præsidenten skal herunder sørge for en forsvarlig
melse om sagernes fordeling mellem dommerne og om sag‐                 og hensigtsmæssig drift af embedet og skal tage de fornødne
ernes administrative behandling. Er i en sag det nødvendige            initiativer til sikring heraf.
antal højesteretsdommere ikke til rådighed, kan præsidenten               Stk. 6. Præsidenten træffer efter forhandling med rettens
tilkalde en eller flere landsdommere til at deltage i sagens           øvrige dommere bestemmelse om, hvem af disse der skal
behandling.                                                            fungere som præsident under dennes fravær eller forfald.
   Stk. 2. Når præsidenten ikke deltager i behandlingen af en
                                                                          § 6. Landsretternes domsmyndighed omfatter dels be‐
sag, beklædes formandspladsen af den dommer, præsidenten
                                                                       handling og påkendelse i 1. instans af retssager i det om‐
efter forhandling med rettens medlemmer udpeger dertil.
                                                                       fang, som bestemmes ved reglerne i denne lov, dels prøvelse
   Stk. 3. Efter rettens nærmere bestemmelse kan følgende
                                                                       i 2. instans af byretternes og Sø- og Handelsrettens behand‐
afgørelser træffes af udvalg, der består af mindst 3 domme‐
                                                                       linger og afgørelser overensstemmende med de nævnte reg‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 3 of 166
10. september 2019.                                                3                                                          Nr. 938.



ler. Endvidere kan kære rejses for landsretten over byrettens          forandringen indebærer oprettelse eller nedlæggelse af en
afgørelser vedrørende de i § 11, stk. 2, nr. 2 og 4, omhandle‐         retskreds.
de forhold og over Tinglysningsrettens afgørelser.                        Stk. 2. Københavns Byret består af en præsident og
                                                                       mindst 39 andre dommere.
   § 7. I afgørelsen af sager ved landsretterne deltager, med‐
                                                                          Stk. 3. Retten i Glostrup består af en præsident og mindst
mindre andet er bestemt, mindst 3 dommere. Uden for ho‐
                                                                       14 andre dommere.
vedforhandlingen kan dog en enkelt dommer handle på ret‐
                                                                          Stk. 4. Retterne i Aarhus og Odense består af en præsident
tens vegne. Præsidenten træffer efter forhandling med ret‐
                                                                       og mindst 11 andre dommere.
tens øvrige dommere bestemmelse om sagernes fordeling
                                                                          Stk. 5. Retten i Aalborg og retten på Frederiksberg består
mellem dommerne og om sagernes administrative behand‐
                                                                       af en præsident og mindst 10 andre dommere.
ling.
                                                                          Stk. 6. Retten i Roskilde består af en præsident og mindst
   Stk. 2. Når rettens præsident ikke deltager i behandlingen
                                                                       9 andre dommere.
af en sag, beklædes formandspladsen af den af rettens dom‐
                                                                          Stk. 7. Retterne i Kolding og Sønderborg består af en præ‐
mere, som præsidenten har beskikket dertil. Sådan beskik‐
                                                                       sident og mindst 8 andre dommere.
kelse sker for 1 år ad gangen og kan fornys. I fornødent fald
                                                                          Stk. 8. Retterne i Randers, Næstved, Hillerød og Lyngby
træder den efter embedsalder ældste af de dommere, af hvil‐
                                                                       består af en præsident og mindst 7 andre dommere.
ke retten dannes, i formandens sted.
                                                                          Stk. 9. Retterne i Hjørring, Esbjerg, Nykøbing Falster og
   Stk. 3. I nævningesager og domsmandssager deltager 3
                                                                       Helsingør består af en præsident og mindst 6 andre domme‐
dommere. I nævningesager deltager 9 nævninger. I doms‐
                                                                       re.
mandssager tiltrædes landsretten af 3 domsmænd.
                                                                          Stk. 10. Retterne i Viborg, Holstebro, Herning, Horsens,
   Stk. 4. Hvis hovedforhandlingen i en nævninge- eller
                                                                       Svendborg og Holbæk består af en præsident og mindst 5
domsmandssag antages at ville blive af længere varighed,
                                                                       andre dommere.
kan rettens præsident efter indstilling fra rettens formand be‐
                                                                          Stk. 11. Retten på Bornholm består af en præsident og
stemme, at suppleanter for dommerne og nævningerne eller
                                                                       mindst 1 anden dommer.
domsmændene skal overvære hovedforhandlingen. Sup‐
                                                                          Stk. 12. Ud over det antal dommere, der er nævnt i
pleanterne deltager ikke i rettens rådslagninger og afstem‐
                                                                       stk. 2-11, udnævnes yderligere 25 dommere ved byretterne.
ninger, men kan efter retsformandens bestemmelse overvæ‐
                                                                       For at give mulighed for, at dommere kan overgå til ansæt‐
re disse. I øvrigt finder reglerne om nævninger og doms‐
                                                                       telse på deltid, jf. § 51 a, kan der udnævnes yderligere op til
mænd tilsvarende anvendelse på suppleanter for disse. En
                                                                       8 dommere. Der kan højst udnævnes yderligere 6 dommere
suppleant tiltræder retten, hvis en af dommerne, nævninger‐
                                                                       ved Københavns Byret, yderligere 5 dommere ved hver af
ne eller domsmændene bliver forhindret i at medvirke ved
                                                                       de retter, der er nævnt i stk. 3-5, yderligere 4 dommere ved
sagens behandling og pådømmelse.
                                                                       hver af de retter, der er nævnt i stk. 6-10, og yderligere 1
   § 8. Landsretten har hovedtingsted på det sted, hvor den            dommer ved retten på Bornholm. Ved ledighed i en dom‐
har sit sæde.                                                          merstilling ved en ret, hvor der er udnævnt en eller flere
   Stk. 2. Hovedforhandling i nævningesager og doms‐                   yderligere dommere, bestemmer Domstolsstyrelsen, ved
mandssager foregår endvidere på andre af Domstolsstyrel‐               hvilken ret stillingen skal placeres.
sen dertil fastsatte tingsteder i landsretskredsen. Domstols‐
                                                                          § 10. Byrettens præsident er ansvarlig for varetagelsen af
styrelsen bestemmer, hvilke dele af landsretskredsen der
                                                                       de bevillingsmæssige og administrative forhold, der er hen‐
skal henlægges til hvert af disse tingsteder.
                                                                       lagt til embedet. Præsidenten skal herunder sørge for en for‐
   Stk. 3. Retten kan bestemme, at retten skal sættes uden for
                                                                       svarlig og hensigtsmæssig drift af embedet og skal tage de
det sædvanlige tingsted, herunder også uden for landsrets‐
                                                                       fornødne initiativer til sikring heraf.
kredsen, når det findes hensigtsmæssigt af hensyn til sagens
                                                                          Stk. 2. Præsidenten træffer efter forhandling med rettens
oplysning.
                                                                       øvrige dommere bestemmelse om, hvem af disse der skal
   Stk. 4. Retten kan endvidere bestemme, at retten skal sæt‐
                                                                       fungere som præsident under dennes fravær eller forfald.
tes uden for det sædvanlige tingsted, herunder undtagelses‐
vis også uden for landsretskredsen, når det findes hensigts‐              § 11. Byrettens virkekreds omfatter behandling og påken‐
mæssigt af hensyn til sagens behandling inden for rimelig              delse af retssager i 1. instans og foretagelse af retshandlinger
tid eller af andre særlige grunde.                                     i det omfang, som bestemmes ved reglerne i denne lov.
   Stk. 5. Inden retten i medfør af stk. 4 træffer afgørelse om,          Stk. 2. Til byretternes virkekreds hører uden for den
hvorvidt en sag skal behandles uden for landsretskredsen,              egentlige retspleje, hvortil også regnes skifteforvaltning og
skal parterne have lejlighed til at udtale sig om spørgsmålet.         foged- og auktionsforretninger,
   Stk. 6. 1) Efter begæring sættes retten i en særligt sikret         1) opkrævning af retsafgifter og regnskabsaflæggelse her‐
retssal som nævnt i § 27 b, når særlige sikkerhedsmæssige                    for,
hensyn tilsiger det. Rettens afgørelse herom træffes ved ken‐          2) udmeldelse af skønsmænd uden for retsplejen, for så
delse.                                                                       vidt den ikke kan ske administrativt,
                                                                       3) retshjælpsforretninger og
   § 9. Landet inddeles i 24 retskredse. Justitsministeren kan         4) notarialforretninger.
foretage forandringer i retskredsenes område, medmindre
               Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 4 of 166
10. september 2019.                                                   4                                                          Nr. 938.



   Stk. 3. Justitsministeren fastsætter regler om notarialfor‐               Stk. 3. Retten kan endvidere bestemme, at retten skal sæt‐
retninger.                                                                tes uden for det sædvanlige tingsted, herunder undtagelses‐
                                                                          vis også uden for retskredsen, når det findes hensigtsmæs‐
    § 12. I afgørelsen af sager ved byretterne deltager, med‐
                                                                          sigt af hensyn til sagens behandling inden for rimelig tid el‐
mindre andet er bestemt, 1 dommer. Præsidenten træffer ef‐
                                                                          ler af andre særlige grunde.
ter forhandling med rettens øvrige dommere bestemmelse
                                                                             Stk. 4. Inden retten i medfør af stk. 3 træffer afgørelse om,
om sagernes fordeling mellem dommerne og om sagernes
                                                                          hvorvidt en sag skal behandles uden for retskredsen, skal
administrative behandling.
                                                                          parterne have lejlighed til at udtale sig om spørgsmålet.
    Stk. 2. Hvis flere deltager i afgørelsen af sagen, beklædes
formandspladsen af den af rettens dommere, som præsiden‐                     Stk. 5. 2) Efter begæring sættes retten i en særligt sikret
ten har beskikket dertil. I fornødent fald træder den efter               retssal som nævnt i § 27 b, når særlige sikkerhedsmæssige
embedsalder ældste af de dommere, af hvilke retten dannes,                hensyn tilsiger det. Rettens afgørelse herom træffes ved ken‐
i formandens sted. Uden for hovedforhandlingen kan en en‐                 delse.
kelt dommer handle på rettens vegne.                                         § 14. Sø- og Handelsretten, der har sit sæde i København,
    Stk. 3. I borgerlige sager og ved afgørelse af tvister i kon‐         består af en præsident, 2 vicepræsidenter og mindst 2 andre
kursboer og sager om konkurskarantæne og midlertidige af‐                 dommere samt et antal sagkyndige medlemmer.
gørelser om forbud eller påbud efter kapitel 40 kan retten                   Stk. 2. For at give mulighed for, at dommere eller vice‐
bestemme, at 3 dommere skal deltage i afgørelsen af sagen,                præsidenter kan overgå til ansættelse på deltid, jf. § 51 a,
hvis                                                                      kan der udnævnes yderligere 1 dommer.
1) sagen er af principiel karakter,                                          Stk. 3. Præsidenten er ansvarlig for varetagelsen af de be‐
2) sagens udfald kan få væsentlig betydning for andre end                 villingsmæssige og administrative forhold, der er henlagt til
       parterne,                                                          embedet. Præsidenten skal herunder sørge for en forsvarlig
3) sagen frembyder særlig omfattende eller vanskelige ret‐                og hensigtsmæssig drift af embedet og skal tage de fornødne
       lige eller bevismæssige spørgsmål eller                            initiativer til sikring heraf.
4) sagens særlige karakter i øvrigt undtagelsesvis gør kol‐                  Stk. 4. Præsidenten træffer efter forhandling med rettens
       legial behandling påkrævet.                                        øvrige dommere bestemmelse om, hvem af disse der skal
    Stk. 4. Før retten træffer afgørelse efter stk. 3, skal parter‐       fungere som præsident under dennes fravær eller forfald.
ne have adgang til at udtale sig om spørgsmålet. Afgørelsen
træffes ved kendelse. En kendelse om, at der skal deltage 3                 § 15. Sø- og Handelsrettens domsmyndighed omfatter be‐
dommere, kan ikke indbringes for højere ret.                              handling og påkendelse i 1. instans af retssager i det om‐
    Stk. 5. I nævningesager deltager 3 dommere og 6 nævnin‐               fang, som følger af §§ 225 og 227.
ger.                                                                        Stk. 2. Til Sø- og Handelsrettens virkekreds hører endvi‐
    Stk. 6. I domsmandssager tiltrædes retten af 2 domsmænd,              dere
jf. dog stk. 8.                                                           1) midlertidige afgørelser om forbud og påbud i det om‐
    Stk. 7. Hvis hovedforhandlingen i en nævninge- eller                       fang, som følger af kapitel 40, varemærkelovens § 43
domsmandssag antages at ville blive af længere varighed,                       b, stk. 2 og 3, og designlovens § 43, stk. 2 og 3,
kan rettens præsident efter indstilling fra rettens formand be‐           2) sager om begrænsningsfonde, jf. sølovens kapitel 12,
stemme, at suppleanter for dommeren eller dommerne og                          og
nævningerne eller domsmændene skal overvære hovedfor‐                     3) behandling af begæringer om rekonstruktionsbehand‐
handlingen. Suppleanterne deltager ikke i rettens rådslagnin‐                  ling, konkurs eller gældssanering i de områder, der er
ger og afstemninger, men kan efter retsformandens bestem‐                      henlagt under Københavns Byret, retten på Frederiks‐
melse overvære disse. I øvrigt finder reglerne om nævninger                    berg og retterne i Glostrup og Lyngby, jf. konkurslo‐
og domsmænd tilsvarende anvendelse på suppleanter for                          vens § 4.
disse. En suppleant tiltræder retten, hvis en af dommerne,                   § 16. I afgørelsen af sager ved Sø- og Handelsretten delta‐
nævningerne eller domsmændene bliver forhindret i at med‐                 ger, medmindre andet er bestemt, 1 dommer. Præsidenten
virke ved sagens behandling og pådømmelse.                                træffer efter forhandling med rettens øvrige dommere be‐
    Stk. 8. I domsmandssager om økonomisk kriminalitet, der               stemmelse om sagernes fordeling mellem dommerne og om
forventes at have en længere varighed, kan rettens præsident              sagernes administrative behandling. Reglerne i § 12, stk. 2,
efter indstilling fra rettens formand bestemme, at retten sam‐            3. pkt., og stk. 3 og 4, finder tilsvarende anvendelse i sager
mensættes af 2 dommere og 3 domsmænd. Stk. 7 finder ikke                  ved Sø- og Handelsretten.
anvendelse.                                                                  Stk. 2. Når rettens præsident ikke deltager i behandlingen
  § 13. Domstolsstyrelsen fastsætter efter forhandling med                af en sag, beklædes formandspladsen af den af rettens dom‐
den enkelte byretspræsident tingstederne for byretterne.                  mere, som præsidenten har beskikket dertil. I fornødent fald
  Stk. 2. Retten kan bestemme, at retten skal sættes uden for             træder den efter embedsalder ældste af de dommere, af hvil‐
det sædvanlige tingsted, herunder også uden for retskredsen,              ke retten dannes, i formandens sted.
når det findes hensigtsmæssigt af hensyn til sagens oplys‐                   Stk. 3. Retten tiltrædes under hovedforhandlingen i bor‐
ning.                                                                     gerlige sager af 2 sagkyndige medlemmer. Retten kan tilkal‐
                                                                          de de sagkyndige medlemmer til retsmøder uden for hoved‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 5 of 166
10. september 2019.                                              5                                                            Nr. 938.



forhandlingen, når den finder særlig anledning hertil, herun‐           Stk. 2. Domstolsstyrelsen fastsætter regler for fuldmægti‐
der navnlig i tilfælde af afhøring af parter eller vidner, af‐       ges uddannelse ved byretterne, Sø- og Handelsretten og
hjemling af syn og skøn eller afsigelse af kendelse om et            Tinglysningsretten.
omtvistet punkt.                                                        Stk. 3. Ved byretterne og Sø- og Handelsretten kan rettens
   Stk. 4. Ved afgørelse af tvister i konkursboer og sager om        præsident meddele andre personer bemyndigelse til at træffe
konkurskarantæne kan retten tilkalde 2 sagkyndige medlem‐            afgørelser efter § 350, stk. 2, og § 477 d, stk. 2, og at udføre
mer.                                                                 foged-, skifte- og notarialforretninger samt faderskabssager,
   Stk. 5. Retten kan i alle sager tilkalde 4 sagkyndige med‐        hvis der ikke skal træffes afgørelse i tvistigheder, og at be‐
lemmer i stedet for 2, når sagens karakter taler derfor.             slutte, at en part, skønsmand m.v. er undtaget fra kravet om
   Stk. 6. Ved behandling af anmodninger om meddelelse af            anvendelse af domstolenes sagsportal, jf. § 148 a, stk. 4.
forbud og påbud efter kapitel 40 kan retten bestemme, at ret‐        Personer, der er bemyndiget til at udføre fogedforretninger,
ten skal tiltrædes af 2 sagkyndige medlemmer, hvis fag‐              kan dog efter præsidentens nærmere bestemmelse træffe af‐
kundskab skønnes at være af betydning for sagen. Stk. 5 fin‐         gørelser efter § 490, § 494, stk. 2 og 3, og § 525. Rettens
der tilsvarende anvendelse.                                          præsident kan endvidere meddele andre personer bemyndi‐
                                                                     gelse til at underskrive retsbøger, som alene indeholder
   § 17. Sø- og Handelsretten har hovedtingsted på det sted,
                                                                     1) indgåede forlig i borgerlige sager, jf. § 270, stk. 1,
hvor den har sit sæde.
                                                                     2) meddelelse om, at en sag hæves af sagsøgeren efter §
   Stk. 2. Domstolsstyrelsen kan efter forhandling med Sø-
                                                                           359 eller § 362, stk. 2, og
og Handelsrettens præsident træffe bestemmelse om et eller
                                                                     3) meddelelse om, at der i en sag er meddelt fri proces ef‐
flere yderligere tingsteder for Sø- og Handelsretten. Dom‐
                                                                           ter § 328, stk. 5.
stolsstyrelsen bestemmer, hvilke dele af landet der skal hen‐
                                                                        Stk. 4. Ved Tinglysningsretten kan præsidenten meddele
lægges til hvert af disse tingsteder.
                                                                     andre personer bemyndigelse til at behandle tinglysningssa‐
   Stk. 3. En sag behandles ved tingstedet for det område,
                                                                     ger, hvis der ikke skal træffes afgørelse i tvistigheder.
hvor sagen kunne være anlagt i medfør af kapitel 22, jf. dog
stk. 4-6.                                                                § 20. I borgerlige sager i 1. instans, der behandles ved by‐
   Stk. 4. Sø- og Handelsretten kan bestemme, at retten skal         retten eller landsretten, kan retten bestemme, at retten under
sættes uden for det sædvanlige tingsted, herunder også uden          hovedforhandlingen skal tiltrædes af 2 sagkyndige medlem‐
for det til tingstedet henlagte område, når det findes hen‐          mer, hvis fagkundskab skønnes at være af betydning for sa‐
sigtsmæssigt af hensyn til sagens oplysning.                         gen. 1. pkt. finder tilsvarende anvendelse ved byrettens be‐
   Stk. 5. Sø- og Handelsretten kan endvidere bestemme, at           handling af anmodninger om meddelelse af forbud eller på‐
retten skal sættes uden for det sædvanlige tingsted, herunder        bud efter kapitel 40.
undtagelsesvis også uden for det til tingstedet henlagte om‐             Stk. 2. I ankesager i landsretten kan retten bestemme, at
råde, når det findes hensigtsmæssigt af hensyn til sagens be‐        retten under hovedforhandlingen skal tiltrædes af sagkyndi‐
handling inden for rimelig tid eller af andre særlige grunde.        ge medlemmer. 1. pkt. finder tilsvarende anvendelse under
   Stk. 6. Inden Sø- og Handelsretten i medfør af stk. 5 træf‐       landsrettens behandling af kæresager om midlertidige afgø‐
fer afgørelse om, hvorvidt en sag skal behandles uden for            relser om forbud eller påbud, der er afgjort ved byretten el‐
det til tingstedet henlagte område, skal parterne have lejlig‐       ler Sø- og Handelsretten i 1. instans under medvirken af sag‐
hed til at udtale sig om spørgsmålet.                                kyndige.
                                                                         Stk. 3. Før retten træffer afgørelse efter stk. 1 eller 2, skal
   § 18. Tinglysningsretten, der har sit sæde i Hobro, består
                                                                     parterne have adgang til at udtale sig om spørgsmålet. Afgø‐
af en præsident og 1 anden dommer. Præsidenten træffer ef‐
                                                                     relsen træffes ved kendelse. En kendelse om, at retten skal
ter forhandling med den anden dommer bestemmelse om
                                                                     tiltrædes af sagkyndige, kan ikke indbringes for højere ret.
sagernes fordeling mellem dommerne og om sagernes admi‐
                                                                         Stk. 4. Når der er truffet bestemmelse om medvirken af
nistrative behandling.
                                                                     sagkyndige efter stk. 1 eller 2, kan retten tilkalde de sagkyn‐
   Stk. 2. Præsidenten er ansvarlig for varetagelsen af de be‐
                                                                     dige til retsmøder uden for hovedforhandlingen, når den fin‐
villingsmæssige og administrative forhold, der er henlagt til
                                                                     der særlig anledning hertil, herunder navnlig i tilfælde af af‐
embedet. Præsidenten skal herunder sørge for en forsvarlig
                                                                     høring af parter eller vidner, afhjemling af syn og skøn eller
og hensigtsmæssig drift af embedet og skal tage de fornødne
                                                                     afsigelse af kendelse om et omtvistet punkt.
initiativer til sikring heraf.
                                                                         Stk. 5. Reglerne i stk. 1-4 gælder ikke for de i kapitel 42,
   Stk. 3. Under præsidentens fravær eller forfald fungerer
                                                                     42 a, 43, 43 a, 43 b og 44 omhandlede sager.
den anden dommer ved Tinglysningsretten som præsident.
   Stk. 4. Tinglysningsretten varetager tinglysningen for hele          § 20 a. Under behandling i byretten eller landsretten af
landet.                                                              tvister i konkursboer og sager om konkurskarantæne kan
                                                                     sagkyndige tilkaldes efter reglerne i § 20.
  § 19. Fuldmægtige ved byretterne, Sø- og Handelsretten
og Tinglysningsretten kan behandle sager, der hører under              § 20 b. I straffesager i byretten, i hvilke fagkundskab til
vedkommende ret, i det omfang rettens præsident bestem‐              søforhold skønnes at være af betydning, tiltrædes retten
mer det.                                                             under hovedforhandlingen af 2 sagkyndige medlemmer.
                                                                     Retten kan tilkalde de sagkyndige til retsmøder uden for ho‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 6 of 166
10. september 2019.                                                6                                                         Nr. 938.



vedforhandlingen, når den finder særlig anledning hertil.                  § 25. Procesbevillingsnævnet fastsætter selv sin forret‐
Tilkaldelse af sagkyndige er dog ikke nødvendig i straffesa‐           ningsorden.
ger, som fremmes til dom uden udfærdigelse af anklage‐                     Stk. 2. Der kan i forretningsordenen fastsættes regler om
skrift i medfør af § 831, eller i sager, som afgøres ved dom i         indhentning og videregivelse af oplysninger til brug ved
henhold til § 897, stk. 1, eller § 898, stk. 1, eller sluttes i        sagernes behandling. Der kan endvidere bl.a. fastsættes be‐
henhold til § 899 eller § 900. Sagkyndige deltager ikke i              stemmelser om skriftlig votering og om, at formanden (afde‐
nævningesager.                                                         lingsformanden) kan træffe visse nærmere bestemte afgørel‐
   Stk. 2. I ankesager i landsretten, der i byretten er behand‐        ser på nævnets vegne, eller at sager om meddelelse af appel‐
let under medvirken af sagkyndige i medfør af stk. 1, tiltræ‐          tilladelse til landsretten kan afgøres af tre af nævnets med‐
des retten under hovedforhandlingen af 2 sagkyndige med‐               lemmer, nemlig en landsdommer (afdelingsformand), en by‐
lemmer. Det samme gælder ankesager i landsretten, hvor til‐            retsdommer og en advokat.
kaldelse af sagkyndige i byretten er undladt i medfør af
                                                                          § 26. Procesbevillingsnævnet offentliggør hvert år en be‐
stk. 1, 3. pkt.
                                                                       retning om sin virksomhed.
   Stk. 3. Under afgivelse af søforklaring tiltrædes byretten
                                                                          Stk. 2. Til Procesbevillingsnævnet knyttes et sekretariat.
af 2 sagkyndige medlemmer.
                                                                          Stk. 3. Domstolsstyrelsen varetager Procesbevillingsnæv‐
  § 21. (Ophævet)                                                      nets bevillingsmæssige og administrative forhold.

                          Kapitel 1 a                                     § 27. Såfremt en offentlig myndighed i medfør af § 252,
                                                                       stk. 2, er indtrådt i en sag til fordel for en af sagens parter
                   Procesbevillingsnævnet
                                                                       eller agter at gøre dette, kan myndigheden ved skriftlig er‐
    § 22. Procesbevillingsnævnet behandler ansøgninger om              klæring støtte partens ansøgning til Procesbevillingsnævnet.
meddelelse af anden- og tredjeinstansbevilling efter regler i
denne lov og anden lovgivning.                                                                  Kapitel 1 b
    Stk. 2. Procesbevillingsnævnet behandler endvidere kla‐                      Sikkerhedsforanstaltninger ved retterne
ger over afslag på fri proces efter regler i denne lov og af‐
                                                                          § 27 a. Vedkommende retspræsident kan bestemme, at
slag på retshjælp efter lov om retshjælp til indgivelse og fø‐
                                                                       personer, som ønsker adgang til retten, skal lade det tøj, som
relse af klagesager for internationale klageorganer i henhold
                                                                       de er iført ved fremmødet, visitere og medbragte effekter
til menneskerettighedskonventioner.
                                                                       undersøge, når sikkerhedsmæssige hensyn taler derfor. Rets‐
   § 23. Nævnet består af 5 medlemmer, en højesteretsdom‐              præsidenten kan bestemme, at en sådan adgangskontrol ikke
mer (formand), en landsdommer, en byretsdommer, en ad‐                 omfatter personer, som søger adgang til retten i medfør af
vokat med møderet for Højesteret og en universitetslærer i             deres erhverv.
retsvidenskab eller en anden jurist med særlig videnskabelig              Stk. 2. Afvises en person, som er lovligt indkaldt til at
uddannelse. Beskikkelsen af de fire førstnævnte medlemmer              møde i retten, fra retsbygningen, som følge af at
sker efter indstilling til justitsministeren fra henholdsvis           vedkommende ved fremmødet nægter at lade sit tøj visitere
Højesteret, landsretterne, Den Danske Dommerforening og                eller medbragte effekter undersøge, sidestilles nægtelsen
Advokatrådet. Kongen beskikker efter indstilling fra justits‐          heraf med udeblivelse, hvis det af indkaldelsen fremgår, at
ministeren medlemmerne for en periode på to år. Et medlem              adgang til retten kan være betinget af en sådan adgangskon‐
har ret til genbeskikkelse for yderligere to år. Herudover kan         trol.
genbeskikkelse ikke finde sted.                                           Stk. 3. Justitsministeren fastsætter nærmere regler om
   Stk. 2. I sager om meddelelse af appeltilladelse til lands‐         gennemførelsen af visitationer og undersøgelser som nævnt
retten vedrørende familierettens afgørelser består nævnet af           i stk. 1.
en landsdommer (afdelingsformand), en byretsdommer og
en advokat. Beskikkelsen af de 3 medlemmer sker efter ind‐                § 27 b. 3) Domstolsstyrelsen etablerer en eller flere rets‐
stilling til justitsministeren fra henholdsvis landsretterne,          bygninger med særligt sikrede retssale, hvor landsretterne
Den Danske Dommerforening og Advokatrådet. Stk. 1, 3.-5.               og byretterne kan sættes i medfør af § 8, stk. 4 og 6, og § 13,
pkt., finder tilsvarende anvendelse.                                   stk. 3 og 5, når sikkerhedsmæssige grunde tilsiger det.
   Stk. 3. Ved afgørelse af klager over afslag på fri proces                                     Kapitel 2
består nævnet af en landsdommer (afdelingsformand), en
byretsdommer og en advokat. Beskikkelsen af de 3 medlem‐                                        Retsmøder
mer sker efter indstilling til justitsministeren fra henholdsvis         § 28. Justitsministeren fastsætter regler om udarbejdelse
landsretterne, Den Danske Dommerforening og Advokatrå‐                 og bekendtgørelse af retslister, herunder om adgangen til
det. Stk. 1, 3.-5. pkt., finder tilsvarende anvendelse.                mod betaling at modtage eksemplarer af retslisterne.
   Stk. 4. Der beskikkes en eller flere suppleanter for hvert af
nævnets medlemmer. Stk. 1-3 finder tilsvarende anvendelse.                § 28 a. Retsmøder er offentlige, medmindre andet er be‐
                                                                       stemt ved lov eller i medfør af lov.
   § 24. Nævnets medlemmer kan kun afsættes efter de reg‐                 Stk. 2. Retsmøder, hvori der afsiges dom, er altid offentli‐
ler, der gælder for dommere. Et medlem udtræder, når betin‐            ge.
gelserne for medlemmets beskikkelse bortfalder.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 7 of 166
10. september 2019.                                                 7                                                            Nr. 938.



   § 28 b. Rettens formand kan begrænse antallet af perso‐              som gengiver forhold, der er rejst sigtelse eller tiltale for
ner, der får adgang til et offentligt retsmøde, for at hindre, at       under sagen.
retslokalet overfyldes.                                                   Stk. 3. Når en polititjenestemand har udført foranstaltnin‐
   Stk. 2. Rettens formand kan nægte adgang til et offentligt           ger som nævnt i § 754 a, lukkes dørene under polititjeneste‐
retsmøde for personer,                                                  mandens forklaring, når anklagemyndigheden anmoder om
1) som er under 15 år, eller                                            det.
2) som befinder sig i en sådan tilstand, at vedkommendes
                                                                           § 29 b. Retten træffer afgørelse om dørlukning efter an‐
      tilstedeværelse ville stride imod rettens værdighed eller
                                                                        modning eller af egen drift.
      god orden.
                                                                           Stk. 2. Dørlukning af hensyn til en sigtet (tiltalt) på 18 år
   Stk. 3. Rettens formand skal nægte adgang til et offentligt
                                                                        eller derover, der er til stede, kan kun bestemmes efter an‐
retsmøde for bestemte personer eller grupper af personer,
                                                                        modning fra den pågældende selv.
hvis det skønnes nødvendigt for at opnå en sandfærdig for‐
klaring af et vidne eller en part.                                         § 29 c. Afgørelse om dørlukning efter § 29 træffes ved
                                                                        kendelse, efter at parterne og tilstedeværende personer, der
   § 29. Retten kan bestemme, at et retsmøde skal holdes for
                                                                        er omfattet af § 172, stk. 1, 2 eller 4, har haft lejlighed til at
lukkede døre (dørlukning),
                                                                        udtale sig. Retten kan, især hvis afgørende hensyn til frem‐
1) når hensynet til ro og orden i retslokalet kræver det,
                                                                        mede magter eller til sagens oplysning kræver det, ved ken‐
2) når statens forhold til fremmede magter eller særlige
                                                                        delse bestemme, at også forhandling om, hvorvidt dørene
      hensyn til disse i øvrigt kræver det, eller
                                                                        skal lukkes, skal foregå for lukkede døre.
3) når sagens behandling i et offentligt retsmøde vil ud‐
                                                                           Stk. 2. Kendelse om dørlukning efter stk. 1 kan afsiges i
      sætte nogen for en unødvendig krænkelse, herunder når
                                                                        begyndelsen af retsmødet eller i løbet af dette og kan straks
      der skal afgives forklaring om erhvervshemmeligheder.
                                                                        eller senere indskrænkes til en del af retsmødet. Kendelsen
   Stk. 2. I borgerlige sager kan der endvidere efter anmod‐
                                                                        afsiges altid i et offentligt retsmøde.
ning fra parterne træffes bestemmelse om dørlukning, hvis
det er af særlig betydning for parterne at undgå offentlighed              § 29 d. Offentlig gengivelse af, hvad der forhandles i rets‐
om sagen og ingen afgørende offentlig interesse strider heri‐           møder, der holdes for lukkede døre, er forbudt, medmindre
mod.                                                                    dørlukning alene er sket af hensyn til ro og orden i retsloka‐
   Stk. 3. I straffesager kan der endvidere træffes bestemmel‐          let.
se om dørlukning,
                                                                           § 29 e. Rettens formand kan, når særlige grunde taler for
1) når en sigtet (tiltalt) er under 18 år,
                                                                        det, give andre end dem, der har med sagen at gøre, tilladel‐
2) når der skal afgives forklaring af en polititjenestemand
                                                                        se til at overvære et retsmøde, der afholdes for lukkede døre.
      med en særlig tjenestefunktion og det af hensyn til den‐
                                                                        Forurettede i straffesager har ret til at overvære et retsmøde,
      ne særlige tjenestefunktion er nødvendigt at hemmelig‐
                                                                        der afholdes for lukkede døre, medmindre dørlukningens
      holde identiteten,
                                                                        formål taler imod det. De pågældende må ikke give medde‐
3) når sagens behandling i et offentligt retsmøde må anta‐
                                                                        lelse om forhandlingen til nogen, der ikke har haft adgang til
      ges at bringe nogens sikkerhed i fare, eller
                                                                        mødet, medmindre dørlukning alene er sket af hensyn til ro
4) når sagens behandling i et offentligt retsmøde må anta‐
                                                                        og orden i retslokalet.
      ges på afgørende måde at hindre sagens oplysning.
   Stk. 4. Under hovedforhandlingen kan dørlukning i med‐                  § 30. Retten kan i straffesager forbyde offentlig gengivel‐
før af stk. 3, nr. 4, kun ske i 1. instans og kun, når det må           se af forhandlingen (referatforbud),
forventes, at der senere rejses tiltale for samme forhold mod           1) når en sigtet (tiltalt) er under 18 år,
andre end de under sagen tiltalte, og ganske særlige hensyn             2) når offentlig gengivelse må antages at bringe nogens
gør det påkrævet, at dørene lukkes. Hovedforhandlingen                        sikkerhed i fare,
gengives så udførligt i retsbogen, at offentligheden ved                3) når offentlig gengivelse kan skade sagens oplysning,
domsafsigelsen kan orienteres om hovedforhandlingens for‐                     eller
løb, i det omfang formålet med dørlukningen tillader det.               4) når offentlig gengivelse vil udsætte nogen for en unød‐
   Stk. 5. Der kan ikke træffes bestemmelse om dørlukning,                    vendig krænkelse.
hvis det er tilstrækkeligt at anvende reglerne om referat- el‐
                                                                           § 30 a. Retten træffer afgørelse om referatforbud efter an‐
ler navneforbud, jf. §§ 30 og 31, eller om udelukkelse af en‐
                                                                        modning eller af egen drift.
keltpersoner, jf. § 28 b.
                                                                           Stk. 2. Referatforbud af hensyn til en sigtet (tiltalt) på 18
   § 29 a. I sager om overtrædelse af straffelovens § 210, §            år eller derover, der er til stede, kan kun bestemmes efter an‐
216, § 222, stk. 2, eller § 223, stk. 1, lukkes dørene under            modning fra den pågældende selv.
den forurettedes forklaring, når den pågældende anmoder
                                                                           § 30 b. Afgørelse om referatforbud træffes ved kendelse,
om det. Det samme gælder i sager om overtrædelse af straf‐
                                                                        efter at parterne og tilstedeværende personer, der er omfattet
felovens § 225, jf. § 216, § 222, stk. 2, eller § 223, stk. 1.
                                                                        af § 172, stk. 1, 2 eller 4, har haft lejlighed til at udtale sig.
   Stk. 2. Stk. 1 finder tilsvarende anvendelse under afspil‐
                                                                        Kendelse kan afsiges i begyndelsen af retsmødet eller i løbet
ning eller anden forevisning af lyd- eller billedoptagelser,
               Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 8 of 166
10. september 2019.                                                  8                                                           Nr. 938.



af dette og kan straks eller senere indskrænkes til en del af            der og lyd, der er optaget under et retsmøde. Rettens afgø‐
retsmødet.                                                               relse efter 1. og 3. pkt. træffes ved kendelse.
   Stk. 2. Retten kan efter anmodning, herunder fra personer                Stk. 2. Personer, der afgiver forklaring under retsmødet,
omfattet af § 172, stk. 1, 2 eller 4, eller af egen drift i en se‐       skal gøres bekendt med, at der optages billeder og lyd.
nere kendelse ophæve referatforbuddet.                                      Stk. 3. Retten kan på ethvert tidspunkt forbyde advokater,
                                                                         anklagere, bevogtningspersonale, tolke og personer, der er
   § 31. Retten kan i straffesager forbyde, at der sker offent‐
                                                                         omfattet af § 172, stk. 1, 2 eller 4, at transmittere tekst under
lig gengivelse af navn, stilling eller bopæl for sigtede (tiltal‐
                                                                         retsmødet. Afgørelsen træffes ved kendelse. For andre per‐
te) eller andre under sagen nævnte personer, eller at den på‐
                                                                         soner er det under retsmøder forbudt at transmittere tekst,
gældendes identitet på anden måde offentliggøres (navnefor‐
                                                                         medmindre retten undtagelsesvis tillader det.
bud),
                                                                            Stk. 4. Retten kan på ethvert tidspunkt forbyde, at appara‐
1) når offentlig gengivelse må antages at bringe nogens
                                                                         ter, der kan optage eller transmittere billeder, lyd eller tekst,
      sikkerhed i fare, eller
                                                                         medbringes eller anbringes i lokaler, hvor der afholdes rets‐
2) når offentlig gengivelse vil udsætte nogen for unødven‐
                                                                         møder.
      dig krænkelse.
                                                                            Stk. 5. Billedoptagelse i rettens bygninger er forbudt,
   Stk. 2. Retten kan under samme betingelse som i stk. 1,
                                                                         medmindre rettens præsident giver tilladelse dertil. Stk. 1,
nr. 2, forbyde offentlig gengivelse af en juridisk persons
                                                                         2.-4. pkt., finder tilsvarende anvendelse.
navn, herunder binavn eller kaldenavn, og adresse.
                                                                            Stk. 6. Billedoptagelse uden for rettens bygninger af sigte‐
   Stk. 3. Retten skal ved afgørelsen om navneforbud tage
                                                                         de, tiltalte og vidner, der er på vej til eller fra et retsmøde i
hensyn til lovovertrædelsens grovhed og samfundsmæssige
                                                                         en straffesag, er forbudt, medmindre den pågældende har
betydning. Det taler endvidere imod nedlæggelse af navne‐
                                                                         samtykket i optagelsen. Stk. 1, 2. pkt., finder tilsvarende an‐
forbud, såfremt sigtede (tiltalte) har indtaget en stilling, som
                                                                         vendelse.
i forhold til offentligheden er særligt betroet.
   Stk. 4. Navneforbuddet kan udstrækkes til at gælde også                  § 32 a. Retten kan under særlige omstændigheder forbyde
under en eventuel anke af sagen, hvis anken omfatter be‐                 tegning under retsmøder eller offentliggørelse af tegninger
dømmelse af beviserne for tiltaltes skyld.                               fra et retsmøde. Afgørelsen træffes ved kendelse.
   § 31 a. Retten træffer afgørelse om navneforbud efter an‐                § 32 b. Med bøde straffes den, der overtræder § 29 d, § 29
modning. Afgørelsen træffes ved kendelse, efter at parterne              e, 3. pkt., og § 32, stk. 1, 1. og 2. pkt., stk. 3, 3. pkt., og
og tilstedeværende personer, der er omfattet af § 172, stk. 1,           stk. 5 og 6, eller rettens forbud efter § 30, § 31 b, 1. pkt.,
2 eller 4, har haft lejlighed til at udtale sig. Afgørelsen kan          § 32, stk. 1, 3. pkt., stk. 3, 1. pkt., og stk. 4, og § 32 a.
træffes i et retsmøde, der afholdes alene med henblik på at                 Stk. 2. Overtrædelse af rettens forbud efter § 31 straffes
tage stilling til en anmodning om navneforbud.                           med bøde, hvis den pågældende var bekendt med forbuddet.
   Stk. 2. Retten kan efter anmodning, herunder fra personer             Det samme gælder, hvis den pågældende vidste eller burde
omfattet af § 172, stk. 1, 2 eller 4, eller af egen drift i en se‐       vide, at sagen verserede ved retten, eller at politiet efterfor‐
nere kendelse ophæve navneforbuddet.                                     skede sagen, og den pågældende ikke havde forhørt sig hos
   Stk. 3. Navneforbuddet bortfalder senest ved afsigelsen af            politiet, anklagemyndigheden eller retten om, hvorvidt der
endelig dom.                                                             var nedlagt navneforbud.
   § 31 b. Anvendes der i en sag skriftlig forelæggelse eller                § 32 c. Når retten i medfør af denne eller anden lov har
procedure, jf. §§ 366, 387, 850, 878 og 930 a, eller er doku‐            tilladt, at en part eller rettergangsfuldmægtig deltager i et
menter undladt oplæst, jf. § 871, stk. 6, kan retten forbyde             retsmøde ved anvendelse af telekommunikation, anses den
offentlig gengivelse heraf, i det omfang der under en tilsva‐            pågældende som deltager i retsmødet på samme måde som
rende mundtlig forelæggelse eller procedure kan ske dørluk‐              ved fremmøde i retten. Dette gælder dog ikke i de i § 760,
ning eller nedlægges referatforbud, jf. §§ 29 og 30. §§ 29 b,            stk. 2, og § 764, stk. 2, nævnte tilfælde.
29 c, 30 a og 30 b finder tilsvarende anvendelse.
                                                                           § 32 d. Skal nogen afgive forklaring i et retsmøde, må en
   § 31 c. Retten kan i private straffesager om overtrædelse             part eller rettergangsfuldmægtig, der ikke er advokat, kun
af straffelovens §§ 264 d, 267 og 267, jf. § 268, efter an‐              deltage i retsmødet ved anvendelse af telekommunikation
modning under et særskilt retsmøde forud for hovedforhand‐               med billede, såfremt fremgangsmåden i § 192 følges eller
lingen træffe afgørelse om                                               den pågældende er ledsaget af en advokat.
1) referatforbud efter § 30 eller
2) navneforbud efter § 31, stk. 1.                                                                  Kapitel 3
                                                                                       Retsbøger og sagens dokumenter
   § 32. Det er forbudt under retsmøder at optage eller trans‐
mittere billeder og lyd, medmindre retten undtagelsesvis til‐              § 33. Justitsministeren fastsætter regler om, hvilke retsbø‐
lader dette. Offentliggørelse af billeder og lyd, der er opta‐           ger der skal føres ved de forskellige retter, og om retsbøger‐
get i strid hermed, er forbudt. Retten kan i øvrigt på ethvert           nes og stemmegivningsbogens autorisation, indretning og
tidspunkt under sagen forbyde offentlig gengivelse af bille‐             førelse.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 9 of 166
10. september 2019.                                               9                                                            Nr. 938.



   Stk. 2. Justitsministeren kan fastsætte regler om gennem‐            Stk. 2. Den, der uden at være part har en særlig interesse i
førelsen af billed- og lydoptagelse, jf. § 186, stk. 3, og om         en sag, har endvidere ret til aktindsigt efter reglerne i §§ 41
opbevaring og sletning af sådanne optagelser.                         d og 41 e.
                                                                         Stk. 3. Massemedier omfattet af medieansvarsloven har
  § 33 a. (Ophævet)
                                                                      endvidere ret til aktindsigt efter reglen i § 41 f.
   § 34. Angående alle retshandlinger optages beretning i               Stk. 4. § 255 a indeholder regler om parters aktindsigt i
retsbogen.                                                            borgerlige sager.
   Stk. 2. I retsbogen indføres angivelse af:                           Stk. 5. §§ 729 a-729 c indeholder regler om sigtedes akt‐
1) tiden og stedet for retsmødet;                                     indsigt i verserende straffesager. § 729 d indeholder regler
2) navnene på de personer, der fungerer som dommere,                  om sigtedes aktindsigt i afsluttede straffesager.
     nævninger, domsmænd, sagkyndige retsmedlemmer,
                                                                        § 41 a. Enhver kan forlange at få adgang til at gennemse
     protokolfører og retsvidner;
                                                                      en doms konklusion, når anmodning herom fremsættes in‐
3) sagens nummer med parternes navne;
                                                                      den 1 uge efter dommens afsigelse.
4) navnene på de personer, der er til stede som parter eller
     på disses vegne eller til deres bistand, eller bemærk‐              § 41 b. Enhver kan forlange at få udleveret kopi af dom‐
     ning om de forholdsregler, som måtte være trufne med             me og kendelser samt af beslutninger om sagsomkostninger
     hensyn til deres tilkaldelse eller udelukkelse;                  i borgerlige sager.
5) om retsmødet er offentligt eller ikke.                                Stk. 2. Retten til aktindsigt omfatter ikke
                                                                      1) de i kapitel 42, 42 a, 42 b, 43, 43 a og 43 b omhandlede
   § 35. Retsbogen skal indeholde en kort fremstilling af for‐
                                                                            sager,
handlingerne.
                                                                      2) straffesager, der er endeligt afsluttet for mere end 1 år
   Stk. 2. Fuldstændigt optages parternes påstande, begærin‐
                                                                            siden, medmindre aktindsigt søges til brug for viden‐
ger og indsigelser, for så vidt de ikke indeholdes i skrifter,
                                                                            skabelig forskning eller af redaktører og redaktionelle
som overleveres retten, i hvilket fald henvisning er tilstræk‐
                                                                            medarbejdere ved et massemedium til brug for journa‐
kelig, samt indsigelser, som fremsættes af vidner eller
                                                                            listisk eller redaktionelt arbejde,
skønsmænd.
                                                                      3) kendelser i straffesager, der ikke er endeligt afsluttet,
   Stk. 3. Af udviklinger og foredrag til begrundelse af på‐
                                                                            medmindre aktindsigt søges af personer, der er omfattet
stande, begæringer eller indsigelser optages intet i retsbo‐
                                                                            af § 172, stk. 1, 2 eller 4, til brug for journalistisk eller
gen, hvor ikke det modsatte udtrykkelig er bestemt; dog kan
                                                                            redaktionelt arbejde,
formanden beslutte, at enkelte udtalelser skal optages.
                                                                      4) forklaringer, der er afgivet i lukkede retsmøder, med‐
   Stk. 4. Særlig bemærkning gøres i retsbogen om, hvorle‐
                                                                           mindre dørlukning alene er sket af hensyn til ro og or‐
des der er gået til værks med hensyn til former, som efter lo‐
                                                                            den i retslokalet, eller
ven skal iagttages, om, hvad der fremlægges i retten, og
                                                                      5) forklaringer, der er omfattet af et referatforbud.
hvilke dokumenter der er blevet oplæst.
                                                                         Stk. 3. Retten til aktindsigt kan begrænses, i det omfang
   Stk. 5. Domme og kendelser og i fornødent omfang ret‐
                                                                      1) det er af væsentlig betydning for statens sikkerhed,
tens øvrige beslutninger optages i retsbogen.
                                                                      2) fortrolighed følger af EU-retlige eller folkeretlige for‐
   Stk. 6. Om noget i øvrigt skal optages i retsbogen, beror
                                                                            pligtelser el.lign.,
på, om sådant særlig er foreskrevet i loven.
                                                                      3) det er nødvendigt til beskyttelse af væsentlige hensyn
   § 36. Der foretages kun oplæsning og efter omstændighe‐                  til forholdet til fremmede magter eller mellemfolkelige
derne vedtagelse af rettens gengivelse af en forklaring, når                institutioner,
rettens formand finder det hensigtsmæssigt.                           4) det af ganske særlige grunde er påkrævet af hensyn til
                                                                            forebyggelse, opklaring og forfølgning af lovovertræ‐
  § 37. (Ophævet)
                                                                            delser eller
  § 38. (Ophævet)                                                     5) dommen eller kendelsen indeholder oplysninger om en‐
                                                                            keltpersoners rent private forhold eller virksomheders
   § 39. I borgerlige sager forbliver stævningerne og parter‐
                                                                            erhvervshemmeligheder og offentlighedens indsigt i
nes øvrige processkrifter i rettens arkiv.
                                                                           retssager findes at burde vige for væsentlige hensyn til
   Stk. 2. For straffesager fastsætter justitsministeren regler
                                                                            de pågældende, der ikke kan varetages ved anonymise‐
om opbevaring af sagens dokumenter og om udlevering af
                                                                            ring i medfør af § 41 e, stk. 4.
dokumenter, der har været benyttet som bevis, jf. dog § 807
d, stk. 1.                                                                § 41 c. Er der i en sag anvendt skriftlig forelæggelse eller
                                                                      procedure, jf. §§ 366, 387, 850, 878 og 930 a, har enhver ret
  § 40. (Ophævet)
                                                                      til at få udleveret kopi heraf, når der er afsagt dom i sagen,
                         Kapitel 3 a                                  medmindre dokumenterne er omfattet af et forbud mod of‐
                                                                      fentlig gengivelse, jf. § 31 b.
                          Aktindsigt
                                                                          Stk. 2. Undlades oplæsning af dokumenter, der indgår i
  § 41. Enhver har ret til aktindsigt i domme og kendelser            hovedforhandlingen, jf. § 871, stk. 6, kan disse gennemses i
m.v. efter reglerne i §§ 41 a-41 c, 41 e og 41 g.                     retten den pågældende dag og en uge frem.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 10 of 166
10. september 2019.                                                10                                                           Nr. 938.



   Stk. 3. Er der i en sag anvendt endelige påstandsdokumen‐            syn eller udlevering af kopi, jf. dog 2. pkt. Efter anmodning
ter eller sammenfattende processkrifter, jf. § 357, stk. 1 og           udleveres der kopi af skriftlige dokumenter i borgerlige sa‐
2, har enhver ret til at få udleveret kopi heraf fra 2 arbejds‐         ger, medmindre hensyn som nævnt i stk. 5, nr. 2-5, taler her‐
dage før hovedforhandlingens begyndelse.                                imod.
   Stk. 4. § 41 b, stk. 2 og 3, finder tilsvarende anvendelse.
                                                                           § 41 e. Anmodning om aktindsigt efter §§ 41 a-41 d skal
   § 41 d. Den, der har en individuel, væsentlig interesse i et         angive det dokument eller den sag, som den pågældende øn‐
konkret retsspørgsmål, kan forlange at blive gjort bekendt              sker at blive gjort bekendt med. Anmodninger om aktindsigt
med dokumenter, der vedrører en borgerlig sag eller en                  i et større antal sager kan afslås, medmindre anmodningen er
straffesag, herunder indførsler i retsbøgerne, i det omfang             rimeligt begrundet, herunder når der søges aktindsigt til
dokumenterne har betydning for vurderingen af det pågæl‐                brug for videnskabelig forskning eller af redaktører og re‐
dende retsspørgsmål. Det samme gælder forurettede i straf‐              daktionelle medarbejdere ved et massemedium til brug for
fesager eller, hvis forurettede er afgået ved døden, forurette‐         journalistisk eller redaktionelt arbejde.
des nære pårørende. I straffesager gælder retten til aktindsigt            Stk. 2. Anmodning om aktindsigt efter §§ 41 a-41 c og an‐
først, når sagen er endeligt afsluttet.                                 modning om aktindsigt i borgerlige sager efter § 41 d indgi‐
   Stk. 2. Retten til aktindsigt omfatter ikke fortrolige doku‐         ves til retten. Rettens afgørelse, der efter anmodning træffes
menter, der alene er indgået i en retsmægling, jf. § 277,               ved kendelse, kan påkæres efter reglerne i kapitel 37. An‐
stk. 1.                                                                 modning om aktindsigt i straffesager efter § 41 d indgives til
   Stk. 3. Retten til aktindsigt omfatter ikke interne doku‐            politidirektøren. Politidirektørens afgørelse kan påklages til
menter. Som interne dokumenter anses                                    den overordnede anklagemyndighed efter reglerne i kapitel
1) dokumenter, der ikke er afgivet til udenforstående,                  10.
2) voteringsprotokoller og andre referater af rettens råd‐                 Stk. 3. Retten eller politidirektøren afgør snarest, om en
      slagninger og afstemninger og                                     anmodning om aktindsigt kan imødekommes. En anmod‐
3) brevveksling mellem forskellige enheder inden for po‐                ning om aktindsigt skal færdigbehandles inden 7 arbejdsda‐
      litiet og anklagemyndigheden.                                     ge efter modtagelsen, medmindre dette på grund af f.eks. sa‐
   Stk. 4. Dokumenter omfattet af stk. 3, der afgives til uden‐         gens omfang eller kompleksitet undtagelsesvis ikke er mu‐
forstående, mister deres interne karakter, medmindre afgi‐              ligt. Ansøgeren skal i givet fald underrettes om grunden til
velsen sker af retlige grunde, til forskningsmæssig brug eller          fristoverskridelsen og om, hvornår anmodningen kan for‐
af andre lignende grunde.                                               ventes færdigbehandlet.
   Stk. 5. Retten til aktindsigt kan begrænses, i det omfang               Stk. 4. Hvis dokumentet indeholder oplysninger om en‐
1) en part efter reglerne i denne lovs anden, tredje og fjer‐           keltpersoners rent private forhold eller virksomheders er‐
      de bog har været afskåret fra at gøre sig bekendt med             hvervshemmeligheder, kan den myndighed, der behandler
      oplysninger i sagen,                                              anmodningen om aktindsigt, bestemme, at dokumentet in‐
2) det er af afgørende betydning for statens sikkerhed,                 den gennemsynet eller kopieringen anonymiseres, således at
      medmindre ansøgerens interesse i at kunne benytte                 de pågældendes identitet ikke fremgår. I straffesager skal
      kendskab til sagens dokumenter til varetagelse af sit             dokumentet inden gennemsynet eller kopieringen anonymi‐
      tarv taler imod,                                                  seres, således at medvirkende lægdommeres identitet ikke
3) fortrolighed følger af EU-retlige eller folkeretlige for‐            fremgår. I sager om overtrædelse af straffelovens § 210 og
      pligtelser,                                                       kapitel 24 om seksualforbrydelser skal dokumentet inden
4) ansøgerens interesse i at kunne benytte kendskab til sa‐             gennemsynet eller kopieringen anonymiseres, således at for‐
      gens dokumenter til varetagelse af sit tarv findes at bur‐        urettedes identitet ikke fremgår.
      de vige for afgørende hensyn til forholdet til fremmede              Stk. 5. Personnummer er ikke omfattet af retten til aktind‐
      magter eller mellemfolkelige institutioner,                       sigt.
5) dokumentet indeholder oplysninger om enkeltpersoners
                                                                           § 41 f. Efter anmodning giver retten personer, der er om‐
      rent private forhold eller virksomheders erhvervshem‐
                                                                        fattet af § 172, stk. 1, 2 eller 4, adgang til at gennemse dom‐
      meligheder og ansøgerens interesse i at kunne benytte
                                                                        me, der er afsagt inden for de seneste 4 uger. § 41 b, stk. 2,
      kendskab til sagens dokumenter til varetagelse af sit
                                                                        nr. 1 og 4, og stk. 3, samt § 41 e, stk. 2, 2. pkt., og stk. 4 og
      tarv findes at burde vige for væsentlige hensyn til de
                                                                        5, finder tilsvarende anvendelse.
      pågældende, der ikke kan varetages ved anonymisering
                                                                           Stk. 2. Efter anmodning udleverer anklagemyndigheden
      i medfør af § 41 e, stk. 4, eller
                                                                        kopi af anklageskrift eller retsmødebegæring til de i stk. 1
6) ansøgerens interesse i at kunne benytte kendskab til en
                                                                        nævnte personer. § 41 b, stk. 3, nr. 1-3, og § 41 e, stk. 5, fin‐
      straffesags dokumenter til varetagelse af sit tarv findes
                                                                        der tilsvarende anvendelse. Dokumentet skal inden kopierin‐
      at burde vige for hensynet til forebyggelse, opklaring
                                                                        gen anonymiseres, således at forurettedes eller vidners iden‐
      og forfølgning af lovovertrædelser eller for særlige
                                                                        titet ikke fremgår. Justitsministeren fastsætter regler om, i
      hensyn til beskyttelse af sigtede, tiltalte, vidner eller
                                                                        hvilken periode retten til aktindsigt gælder.
      andre.
                                                                           Stk. 3. Efter anmodning udlåner retten under hovedfor‐
   Stk. 6. Den myndighed, der behandler en anmodning om
                                                                        handlingen eller et retsmøde efter § 831 hjælpebilag og rids
aktindsigt, afgør, om aktindsigt skal gives i form af gennem‐
                                                                        over gerningsstedet, som er udarbejdet af anklagemyndighe‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 11 of 166
10. september 2019.                                                   11                                                           Nr. 938.



den og forsvaret, til de i stk. 1 nævnte personer, medmindre               skyttelsesloven og lov om retshåndhævende myndigheders
dokumentets karakter eller særlige hensyn til beskyttelse af               behandling af personoplysninger.
sigtede, tiltalte, vidner eller andre taler herimod. § 41 b,                  Stk. 2. Retten kan bestemme, at en person uden for dom‐
stk. 3, nr. 1-3, og § 41 e, stk. 5, finder tilsvarende anvendel‐           stolene og den offentlige forvaltning har tavshedspligt med
se.                                                                        hensyn til fortrolige oplysninger, som retten videregiver til
   Stk. 4. I borgerlige sager kan et eller flere af sagens doku‐           den pågældende uden at være forpligtet hertil. Straffelovens
menter med parternes samtykke udlånes til de i stk. 1 nævn‐                §§ 152 og 152 c-152 f finder tilsvarende anvendelse på
te personer under et retsmøde.                                             overtrædelse af et sådant pålæg om tavshedspligt.
   Stk. 5. Efter anmodning udleverer retten kopi af andre
indførsler i retsbøgerne end domme og kendelser samt af‐                                              Kapitel 4
skrifter som nævnt i § 713, stk. 3, til de i stk. 1 nævnte per‐                             Dommere, fuldmægtige m.m.
soner. Er retsmødet holdt helt eller delvis for lukkede døre,
                                                                              § 42. Faste dommere ved rigets almindelige domstole be‐
kan udlevering kun ske, hvis dørlukning alene er sket af
                                                                           skikkes af kongen.
hensyn til ro og orden i retslokalet. § 41 b, stk. 2, nr. 1 og 5,
                                                                              Stk. 2. Til Højesteret sker udnævnelse som »højesterets‐
og stk. 3, samt § 41 e, stk. 1, 1. pkt., stk. 2, 2. pkt., og stk. 4
                                                                           dommer«, til landsret som »landsdommer«, til hver af de an‐
og 5, finder tilsvarende anvendelse.
                                                                           dre retter som »dommer« med angivelse af, hvor pågælden‐
   Stk. 6. Dokumenter og kopier, der gives adgang til i med‐
                                                                           de ansættes.
før af stk. 1-5, må ikke være tilgængelige for andre end mas‐
                                                                              Stk. 3. Kun den, der har bestået juridisk kandidateksamen,
semediets journalister og redaktionsmedarbejdere og må kun
                                                                           kan beskikkes.
bruges til støtte for journalistisk og redaktionelt arbejde. Ko‐
                                                                              Stk. 4. Beskikkelse som landsdommer eller dommer i en
pier af kendelser i straffesager, der udleveres til de i stk. 1
                                                                           byret, Sø- og Handelsretten eller Tinglysningsretten kræver i
nævnte personer i medfør af § 41 b, må, indtil sagen er en‐
                                                                           reglen, at den pågældendes egnethed som dommer har været
deligt afsluttet, ikke være tilgængelige for andre end masse‐
                                                                           bedømt i landsretten.
mediets journalister og redaktionsmedarbejdere og må kun
                                                                              Stk. 5. Før nogen kan beskikkes til højesteretsdommer,
bruges til støtte for journalistisk og redaktionelt arbejde. Ju‐
                                                                           skal den pågældende have godtgjort sin egnethed til at have
stitsministeren fastsætter regler om massemediers opbeva‐
                                                                           sæde i retten ved som prøve at votere først i mindst 4 sager,
ring af kopier. De i stk. 3 og 4 nævnte dokumenter skal til‐
                                                                           af hvilke mindst den ene skal være borgerlig.
bageleveres senest ved retsmødets afslutning.
   Stk. 7. Overtrædelse af stk. 6, 1., 2. og 4. pkt., straffes               § 43. Besættelsen af dommerstillinger skal ske ud fra en
med bøde. I forskrifter, der udfærdiges i medfør af stk. 6, 3.             samlet vurdering af ansøgernes kvalifikationer til den på‐
pkt., kan der fastsættes straf af bøde for overtrædelse af be‐             gældende stilling. Der skal herved lægges afgørende vægt
stemmelser i forskrifterne.                                                på ansøgernes juridiske og personlige kvalifikationer. Også
                                                                           bredden i ansøgernes juridiske erfaringsgrundlag skal tillæg‐
   § 41 g. Enhver kan forlange at få udleveret kopi af et bø‐
                                                                           ges vægt, ligesom det skal indgå i vurderingen, at der ved
deforelæg, jf. § 832, som en juridisk person har vedtaget.
                                                                           domstolene bør være dommere med forskellig juridisk er‐
   Stk. 2. Anmodning om aktindsigt efter stk. 1 skal
                                                                           hvervsbaggrund.
1) indeholde de oplysninger, som er nødvendige, for at
      den sag eller de dokumenter, der ønskes aktindsigt i,                   § 43 a. Der oprettes et dommerudnævnelsesråd, som afgi‐
      kan identificeres, og                                                ver indstilling til justitsministeren om besættelse af stillinger
2) angive det tema, sagen eller dokumentet vedrører.                       som
   Stk. 3. Behandlingen af en anmodning om aktindsigt efter                1) højesteretsdommer,
stk. 1 kan, uanset at betingelserne i stk. 2 er opfyldt, afslås, i         2) landsretspræsident og landsdommer,
det omfang                                                                 3) præsident, vicepræsident og dommer i Sø- og Handels‐
1) behandlingen af anmodningen vil nødvendiggøre et                              retten,
      uforholdsmæssigt ressourceforbrug eller                              4) byretspræsident og byretsdommer,
2) anmodningen må antages at skulle tjene et retsstridigt                  5) præsident og dommer i Tinglysningsretten,
      formål el.lign.                                                      6) midlertidigt beskikket dommer i henhold til § 44 b og
   Stk. 4. § 41 b, stk. 3, og § 41 e, stk. 2, 3. og 4. pkt., og            7) midlertidigt beskikket dommer i henhold til § 44 c.
stk. 3 og 5, finder tilsvarende anvendelse.                                   Stk. 2. Rådets indstillinger skal være begrundede. Rådet
                                                                           kan kun indstille én ansøger til en ledig stilling. Såfremt der
   § 41 h. I forbindelse med behandlingen af en anmodning
                                                                           ikke i rådet er enighed om, hvem af ansøgerne der skal ind‐
om aktindsigt skal det overvejes, om der kan gives aktind‐
                                                                           stilles, afgøres spørgsmålet ved afstemning. Ved stemmelig‐
sigt i videre omfang end fastsat i §§ 41 a-41 g. Der kan gi‐
                                                                           hed gør formandens stemme udslaget. Det skal tilkendegives
ves aktindsigt i videre omfang, medmindre det vil være i
                                                                           i rådets indstilling, såfremt der har været uenighed om ind‐
strid med anden lovgivning, herunder regler om tavsheds‐
                                                                           stillingen, og de enkelte medlemmers standpunkter skal
pligt og Europa-Parlamentets og Rådets forordning nr.
                                                                           fremgå.
2016/679 af 27. april 2016 om beskyttelse af fysiske perso‐
ner i forbindelse med behandling af personoplysninger og                     § 43 b. Dommerudnævnelsesrådet består af 6 medlem‐
om fri udveksling af sådanne oplysninger og regler i databe‐               mer, en højesteretsdommer (formand), en landsdommer, en
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 12 of 166
10. september 2019.                                               12                                                          Nr. 938.



byretsdommer, en advokat og to repræsentanter for offent‐                 Stk. 4. Etårsfristen kan dog forlænges i op til et år ad gan‐
ligheden.                                                              gen, hvis ganske særlige grunde taler for det, og hvis sam‐
   Stk. 2. Dommerne beskikkes af justitsministeren efter ind‐          tykke gives af præsidenten for vedkommende ret eller for
stilling fra henholdsvis Højesteret, landsretterne og Den              retspræsidenters vedkommende af præsidenten for den nær‐
Danske Dommerforening.                                                 meste overordnede ret.
   Stk. 3. Advokaten beskikkes af justitsministeren efter ind‐            Stk. 5. Forlængelser af etårsfristen kan dog højst ske for
stilling fra Advokatrådet.                                             en samlet periode på 3 år.
   Stk. 4. Offentlighedsrepræsentanterne beskikkes af justits‐            Stk. 6. Midlertidig beskikkelse meddelt efter stk. 1 bort‐
ministeren efter indstilling fra henholdsvis KL (Kommuner‐             falder, når den ledige stilling besættes eller forfaldsgrunden
nes Landsforening) og Dansk Folkeoplysnings Samråd.                    ophører at bestå. Domstolsstyrelsen kan dog efter indstilling
   Stk. 5. Medlemmer af Folketinget, regionsråd og kommu‐              fra vedkommende landsretspræsident tilbagekalde beskik‐
nalbestyrelser kan ikke være medlemmer af Dommerudnæv‐                 kelsen fra et tidligere tidspunkt.
nelsesrådet.
                                                                          § 44 b. Justitsministeren kan meddele midlertidig beskik‐
   Stk. 6. Medlemmerne beskikkes for 4 år. Genbeskikkelse
                                                                       kelse som landsdommer eller byretsdommer ud over det an‐
kan ikke finde sted.
                                                                       tal dommere, der i §§ 5 og 9 er fastsat for landsretterne og
   Stk. 7. Der beskikkes en suppleant for hvert af rådets
                                                                       byretterne.
medlemmer. Stk. 1-5 og stk. 6, 1. pkt., finder tilsvarende an‐
                                                                          Stk. 2. Beskikkelsen meddeles for en tidsbegrænset perio‐
vendelse på beskikkelse af suppleanter.
                                                                       de på indtil 1 år. Under særlige omstændigheder og efter
   § 43 c. Dommerudnævnelsesrådet fastsætter selv sin for‐             indstilling fra landsrettens præsident eller byrettens præsi‐
retningsorden.                                                         dent kan justitsministeren forlænge beskikkelsen ud over 1
   Stk. 2. Der kan i forretningsordenen fastsættes bestem‐             år.
melser om, at formanden kan afgive indstilling i visse, nær‐
                                                                          § 44 c. Justitsministeren kan meddele advokater midlerti‐
mere bestemte sager på rådets vegne, eller at indstillinger
                                                                       dig beskikkelse som landsdommer eller byretsdommer ud
kan afgives af 3 af rådets medlemmer, nemlig en dommer,
                                                                       over det antal dommere, der i §§ 5 og 9 er fastsat for lands‐
en advokat og en offentlighedsrepræsentant.
                                                                       retterne og byretterne.
   § 43 d. Dommerudnævnelsesrådet offentliggør hvert år en                Stk. 2. Beskikkelsen meddeles for en periode på 3 måne‐
redegørelse for sin virksomhed.                                        der.
   Stk. 2. Dommerudnævnelsesrådets sekretariatsopgaver va‐
                                                                          § 44 d. Landsrettens præsident kan i påtrængende tilfælde
retages af Domstolsstyrelsen.
                                                                       meddele midlertidig beskikkelse til at beklæde en stilling
   § 44. Midlertidig beskikkelse til højesteretsdommer kan             som landsdommer. Beskikkelsen tilbagekaldes af præsiden‐
ikke finde sted. En pensioneret højesteretsdommer kan dog              ten.
tilkaldes for at virke som dommer efter § 51 e. En ledig stil‐
                                                                          § 44 e. Landsrettens præsident kan meddele en byrets‐
ling skal besættes inden 6 måneder.
                                                                       dommer midlertidig beskikkelse i op til 1 år som dommer
   Stk. 2. Ved andre dommerstillinger kan midlertidig be‐
                                                                       ved en anden byret, som led i at to byretsdommere midlerti‐
skikkelse meddeles af Domstolsstyrelsen efter reglen i
                                                                       digt bytter stilling. Midlertidig beskikkelse efter 1. pkt. med‐
§ 44 a, af justitsministeren efter reglerne i §§ 44 b og 44 c
                                                                       deles efter ansøgning fra de pågældende byretsdommere og
og af landsretspræsidenterne efter reglerne i §§ 44 d og 45.
                                                                       efter indstilling fra vedkommende retspræsidenter.
   Stk. 3. Den, som beskikkes til midlertidigt at beklæde en
                                                                          Stk. 2. Landsretternes præsidenter kan meddele landsdom‐
dommerstilling, skal opfylde betingelsen i § 42, stk. 3.
                                                                       mere midlertidig beskikkelse i op til 1 år som landsdommer
   Stk. 4. Bestemmelserne i §§ 54 og 54 a finder tilsvarende
                                                                       ved den anden landsret, som led i at to landsdommere mid‐
anvendelse på midlertidigt beskikkede dommere. Dette gæl‐
                                                                       lertidigt bytter stilling. Midlertidig beskikkelse meddeles ef‐
der dog ikke for faste dommere, som midlertidigt er beskik‐
                                                                       ter ansøgning fra de pågældende landsdommere.
ket i en anden stilling.
                                                                          Stk. 3. Den midlertidige beskikkelse tilbagekaldes af
   Stk. 5. Midlertidigt beskikkede dommere kan efter beskik‐
                                                                       landsretspræsidenten.
kelsens ophør færdigbehandle sager, i hvilke mundtlig for‐
handling er påbegyndt inden beskikkelsens ophør.                          § 45. Landsrettens præsident kan meddele midlertidig be‐
                                                                       skikkelse som yderligere dommer ved en byret, når byret‐
   § 44 a. Domstolsstyrelsen kan meddele midlertidig be‐
                                                                       tens forhold tilsiger det.
skikkelse, når det er nødvendigt ved ledighed i en stilling el‐
                                                                          Stk. 2. Beskikkelse efter stk. 1 kan uden ansøgning kun
ler ved en fast dommers forfald.
                                                                       meddeles dommere eller fuldmægtige i en tilstødende rets‐
   Stk. 2. Når det af de grunde, der er nævnt i stk. 1, skønnes
                                                                       kreds inden for landsretskredsen. Beskikkelse som yderlige‐
nødvendigt, er enhver byretsdommer forpligtet til at modta‐
                                                                       re dommer ved retten på Bornholm kan uden ansøgning
ge beskikkelse til foruden sit eget embede midlertidigt at be‐
                                                                       meddeles dommere og fuldmægtige ved Københavns Byret
klæde et andet embede som byretsdommer.
                                                                       efter drøftelse med rettens præsident. Beskikkelse kan uden
   Stk. 3. Bortset fra tilfælde af forfald på grund af sygdom
                                                                       ansøgning kun meddeles for et tidsrum af højst 3 måneder
kan en stilling ikke holdes midlertidigt besat i mere end ét
                                                                       for den enkelte dommer eller fuldmægtig. Beskikkelse af en
år.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 13 of 166
10. september 2019.                                              13                                                            Nr. 938.



dommer eller fuldmægtig for et tidsrum ud over 1 måned                2)   bestemme, at dommeren fremover skal omfattes af den
kan kun ske efter drøftelse med Domstolsstyrelsen. Beskik‐                  konkrete indberetnings- og tilladelsesordning i § 47 d.
kelse til tjeneste ved en bestemt byret kan i intet tilfælde             Stk. 4. Bibeskæftigelsesnævnet offentliggør efter hver op‐
meddeles ud over et tidsrum af 2 år.                                  gørelsesperiode en oversigt over de afgørelser, der er truffet
   Stk. 3. Den midlertidige beskikkelse tilbagekaldes af              i medfør af stk. 3.
landsretspræsidenten.
                                                                         § 47 c. En dommer skal hvert år inden den 1. februar afgi‐
   § 46. Hvis det på grund af en dommers inhabilitet er nød‐          ve indberetning om de indtægtsgivende hverv, som den på‐
vendigt, beskikkes en sættedommer, for byretternes                    gældende det forudgående kalenderår har varetaget ved
vedkommende af landsrettens præsident og i øvrigt af Høje‐            siden af hovedstillingen. Indberetning om voldgiftssager af‐
sterets præsident.                                                    gives for sager, hvori der er oppebåret vederlag i det foregå‐
                                                                      ende kalenderår, og for andre sager, der er verserende, og
   § 47. En dommer må kun have beskæftigelse ved siden af
                                                                      hvori der er udført vederlagsgivende arbejde.
sin dommerstilling under de betingelser, der er angivet i
                                                                         Stk. 2. Indberetningerne skal indeholde oplysninger om
§§ 47 a og 47 b og i tjenestemandslovens § 17.
                                                                      hvervets art og hvervgiveren. I indberetninger om voldgifts‐
   Stk. 2. Der oprettes et Bibeskæftigelsesnævn, jf. § 47 e og
                                                                      sager skal parternes navne ikke angives, men derimod nav‐
§ 47 f, til varetagelse af de opgaver, der er nævnt i
                                                                      nene på de advokater eller andre, som har repræsenteret par‐
§§ 47 a-47 d.
                                                                      terne, samt hvorledes dommeren er udpeget. Dommeren
   § 47 a. En dommer må kun have fast indtægtsgivende bi‐             skal endvidere afgive indberetning om indtægten ved de en‐
beskæftigelse, hvis det ved lov er bestemt, at det pågælden‐          kelte hverv.
de hverv skal varetages af en dommer, eller hvis dommerens               Stk. 3. Indberetningerne indgives til rettens præsident.
varetagelse af hvervet tillades af Bibeskæftigelsesnævnet.            Præsidenterne for byretterne indgiver indberetning til
   Stk. 2. Hverv som medlem af et offentligt eller privat råd         vedkommende landsretspræsident. Præsidenterne for lands‐
eller nævn må kun varetages af højesteretsdommere, lands‐             retterne samt præsidenten for Sø- og Handelsretten indgiver
dommere og præsidenten og vicepræsidenterne for Sø- og                indberetning til Højesterets præsident.
Handelsretten, hvis det er bestemt ved lov eller godkendt af             Stk. 4. Oplysninger om antal og karakter af de enkelte
Bibeskæftigelsesnævnet, at hvervet skal varetages af en så‐           dommeres bierhverv, jf. stk. 1 og stk. 2, 1. og 2. pkt., videre‐
dan dommer. Nævnets godkendelse kan begrænses til at                  gives af vedkommende retspræsident til Bibeskæftigelses‐
gælde for en bestemt dommer eller for et bestemt tidsrum.             nævnet. Har en dommer overskredet indtægtsbegrænsningen
   Stk. 3. Udpegning af en dommer som medlem af et offent‐            i § 47 b, stk. 1, videregives tillige efter nævnets nærmere be‐
ligt eller et privat råd eller nævn, som medlem af en vold‐           stemmelse indtægtsoplysninger, jf. stk. 2, 3. pkt., med hen‐
giftsret eller til anden tvistløsning uden for domstolene skal        blik på nævnets stillingtagen hertil efter § 47 b, stk. 3, 3.
foretages af vedkommende retspræsident eller af en anden              pkt. Nævnet offentliggør de oplysninger, der er nævnt i 1.
dommer, som en retspræsident har bemyndiget hertil.                   pkt.
   Stk. 4. Bibeskæftigelsesnævnet offentliggør årligt en over‐           Stk. 5. Indberetninger i henhold til stk. 1 og stk. 2, 1. og 2.
sigt over de tilladelser, som nævnet har givet i medfør af            pkt., er undergivet aktindsigt.
stk. 1, og de hverv, som nævnet i medfør af stk. 2 har be‐
                                                                         § 47 d. Såfremt det findes fornødent, kan vedkommende
stemt kan varetages af højesteretsdommere, landsdommere
                                                                      retspræsident pålægge en dommer at indsende en redegørel‐
eller præsidenten eller en vicepræsident i Sø- og Handelsret‐
                                                                      se for dommerens tidsforbrug i forbindelse med varetagel‐
ten.
                                                                      sen af hverv ved siden af hovedstillingen.
    § 47 b. En dommers indtægter ved bibeskæftigelse må i                Stk. 2. Såfremt det findes fornødent, kan vedkommende
gennemsnit ikke overstige 50 pct. af dommerens løn i ho‐              retspræsident endvidere pålægge en dommer at indsende en
vedstillingen og må maksimalt udgøre 50 pct. af en højeste‐           opgørelse over de indtægter, som den pågældende i en nær‐
retsdommers løn i hovedstillingen, jf. dog stk. 2. Indtægt‐           mere angivet periode har modtaget i forbindelse med de en‐
sopgørelsen sker i faste perioder på 3 kalenderår.                    kelte hverv, som dommeren har varetaget ved siden af ho‐
    Stk. 2. Indtægtsbegrænsningen i stk. 1 omfatter ikke ind‐         vedstillingen. Pålægget kan også omfatte fremtidige indtæg‐
tægter ved forfattervirksomhed og hverv i særlige domstole.           ter.
Indtægtsbegrænsningen i stk. 1 omfatter endvidere i 3 år fra             Stk. 3. Finder vedkommende retspræsident, at de oplys‐
tiltrædelsen af hvervet ikke indtægter ved varetagelse af             ninger, som dommeren afgiver i medfør af stk. 1 eller 2 eller
hverv, hvor det ved lov er bestemt, at hvervet skal varetages         i medfør af § 47 c, stk. 2, 3. pkt., giver anledning dertil, kan
af en dommer.                                                         retspræsidenten efter drøftelse med Bibeskæftigelsesnævnet
    Stk. 3. Vedkommende retspræsident påser, at en dommers            beslutte, at dommeren i en nærmere angivet periode eller
indtægter ikke overskrider indtægtsbegrænsningen i stk. 1.            indtil videre kun med retspræsidentens eller nævnets tilla‐
Overstiger en dommers indtægter i en opgørelsesperiode det            delse må påtage sig hverv ved siden af hovedstillingen.
tilladte, forelægger retspræsidenten sagen for Bibeskæftigel‐            Stk. 4. Beføjelserne efter stk. 1-3 tilkommer de retspræsi‐
sesnævnet. Nævnet kan herefter                                        denter, der modtager indberetning efter § 47 c, stk. 3.
1) fastsætte en lavere indtægtsgrænse for den pågældende
       dommer i den kommende opgørelsesperiode og
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 14 of 166
10. september 2019.                                                 14                                                            Nr. 938.



   § 47 e. Bibeskæftigelsesnævnet består af 7 medlemmer:                 tens udtalelse. Klageretten kan anmode retspræsidenten og
Præsidenten for Højesteret (formand), præsidenterne for                  dommeren om yderligere bemærkninger.
landsretterne, én præsident valgt af de øvrige retspræsiden‐                Stk. 3. Finder klageretten behov for det, kan den indhente
ter, en dommer valgt af Den Danske Dommerforening og to                  en skriftlig udtalelse fra andre. Retspræsidenten og domme‐
repræsentanter for offentligheden.                                       ren skal i så fald have lejlighed til skriftligt at komme med
   Stk. 2. Den valgte retspræsident og dommer, jf. stk. 1, be‐           bemærkninger til udtalelsen.
skikkes af justitsministeren efter indstilling fra henholdsvis              Stk. 4. Når sagens beskaffenhed gør det påkrævet, træffer
retspræsidenterne for byretterne og Sø- og Handelsretten og              klageretten beslutning om mundtlig forhandling og træffer
Den Danske Dommerforening. Offentlighedsrepræsentanter‐                  samtidig bestemmelse om, hvorvidt denne skal ske for luk‐
ne beskikkes af justitsministeren efter indstilling fra hen‐             kede døre. De nærmere bestemmelser om hovedforhandlin‐
holdsvis Dansk Folkeoplysnings Samråd og Rektorkollegiet.                gen træffes i øvrigt af klagerettens formand i overensstem‐
   Stk. 3. Offentlighedsrepræsentanterne beskikkes for 6 år.             melse med de regler, som gælder for hovedforhandling i
Genbeskikkelse kan ikke finde sted.                                      borgerlige sager i 1. instans, med de fornødne lempelser.
   Stk. 4. Medlemmer af Folketinget, regionsråd og kommu‐                Fremsætter dommeren begæring derom, kan klageretten be‐
nalbestyrelser kan ikke være medlemmer af Bibeskæftigel‐                 skikke en advokat for dommeren.
sesnævnet.                                                                  Stk. 5. Klageretten kan stadfæste, ændre eller ophæve ad‐
   Stk. 5. Der beskikkes en suppleant for hver af de to of‐              varslen. Klagerettens afgørelse træffes ved kendelse.
fentlighedsrepræsentanter. Stk. 2, stk. 3, 1. pkt., og stk. 4               Stk. 6. Lyder klagerettens afgørelse på stadfæstelse eller
finder tilsvarende anvendelse på beskikkelsen af supplean‐               ændring af advarslen, kan afgørelsen indbringes for Højeste‐
terne.                                                                   ret efter reglerne om kære i borgerlige sager, dog således at
                                                                         mindst fem dommere deltager i påkendelsen.
   § 47 f. Bibeskæftigelsesnævnet fastsætter selv sin forret‐
ningsorden. Der kan i forretningsordenen fastsættes bestem‐                 § 49. Enhver, der anser sig krænket ved utilbørligt eller
melser om, at formanden i visse nærmere bestemte sager                   usømmeligt forhold fra en dommers side under udøvelsen af
kan træffe afgørelse på nævnets vegne, eller at afgørelser               dennes embedsvirksomhed, kan indgive klage herover til
kan træffes af 3 af nævnets medlemmer, nemlig en retspræ‐                Den Særlige Klageret. Klagen skal indgives inden 4 uger ef‐
sident, en dommer og en offentlighedsrepræsentant.                       ter, at klageren er blevet bekendt med det forhold, som giver
   Stk. 2. Bibeskæftigelsesnævnet offentliggør hvert år en re‐           anledning til klagen. Klageretten kan se bort fra en overskri‐
degørelse for sin virksomhed.                                            delse af klagefristen, når særlige forhold taler herfor.
   Stk. 3. Bibeskæftigelsesnævnets sekretariatsopgaver vare‐                Stk. 2. Finder justitsministeren, at en dommer må antages
tages af Højesteret.                                                     at have gjort sig skyldig i et forhold, der må svække eller
                                                                         gøre dommeren uværdig til den agtelse og tillid, som dom‐
   § 48. Gør en dommer sig skyldig i forsømmelse eller skø‐
                                                                         merhvervet forudsætter, beder ministeren rigsadvokaten ind‐
desløshed i embedsførelsen, der dog ikke er af en sådan ka‐
                                                                         bringe sag herom for klageretten.
rakter, at den efter lovgivningen medfører straf, eller udviser
                                                                            Stk. 3. Afvises klagen ikke straks, anmoder retten
dommeren i øvrigt utilbørligt eller usømmeligt forhold, kan
                                                                         vedkommende dommer om en erklæring om det påklagede
der meddeles den pågældende en advarsel.
                                                                         forhold. Bestrider dommeren rigtigheden af den givne frem‐
   Stk. 2. Sager efter stk. 1 behandles af rettens præsident.
                                                                         stilling af det faktisk passerede, fastslås sagens sammen‐
For så vidt angår præsidenterne for byretterne, landsretterne,
                                                                         hæng efter reglerne i kapitel 67 og 68 med de fornødne lem‐
Sø- og Handelsretten og Tinglysningsretten, behandles sager
                                                                         pelser, for så vidt klageretten finder det nødvendigt.
efter stk. 1 dog af præsidenten for den nærmeste overordne‐
                                                                            Stk. 4. Herefter har parterne lejlighed til skriftligt at frem‐
de ret.
                                                                         komme med de bemærkninger, som det oplyste giver anled‐
   Stk. 3. Sager efter stk. 1 kan rejses ved klage eller af rets‐
                                                                         ning til. Når den indklagede dommer fremsætter begæring
præsidenterne af egen drift. Klage skal indgives inden 4
                                                                         herom eller sagens beskaffenhed gør det påkrævet, træffer
uger efter, at klageren er blevet bekendt med det forhold,
                                                                         klageretten dog beslutning om mundtlig forhandling og
som giver anledning til klagen. Såfremt klagen efter sin be‐
                                                                         træffer samtidig bestemmelse om, hvorvidt denne skal ske
skaffenhed findes uegnet til afgørelse efter stk. 1, kan den
                                                                         for lukkede døre. De nærmere bestemmelser om hovedfor‐
henvises til Den Særlige Klageret.
                                                                         handlingen træffes i øvrigt af klagerettens formand i over‐
   § 48 a. En advarsel meddelt efter § 48, stk. 1, kan påkla‐            ensstemmelse med de regler, som gælder for hovedforhand‐
ges til Den Særlige Klageret af den dommer, som advarslen                ling i borgerlige sager i 1. instans, med de fornødne lempel‐
er rettet mod. Klagen skal være indgivet, inden 4 uger efter             ser. Fremsætter dommeren begæring derom, kan klageretten
at dommeren er blevet meddelt advarslen. Klageretten kan                 beskikke ham en advokat. I sager efter stk. 1 kan klageretten
se bort fra en overskridelse af klagefristen, når særlige for‐           beskikke en advokat for klageren.
hold taler herfor.                                                          Stk. 5. Findes klagen ubegrundet, afviser klageretten sa‐
   Stk. 2. Klageretten anmoder vedkommende retspræsident                 gen. I det tilfælde, der er omhandlet i stk. 1, kan der pålæg‐
om en skriftlig udtalelse. Herefter har dommeren lejlighed               ges klageren en bødestraf, hvis klageren uden rimelig grund
til skriftligt at komme med bemærkninger til retspræsiden‐               har foranlediget sagen rejst. Dette gælder uden hensyn til,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 15 of 166
10. september 2019.                                                15                                                         Nr. 938.



om klagerens adfærd måtte kunne pådrage denne ansvar ef‐                   § 51 d. Domstolsstyrelsen kan efter anmodning fra Sø- og
ter straffelovens regler.                                               Handelsrettens præsident indstille til justitsministeren, at
   Stk. 6. Findes klagen begrundet, kan klageretten udtale sin          den pågældende, når denne er fyldt 62 år, udnævnes som
misbilligelse af dommerens adfærd eller pålægge denne en                yderligere dommer ved en af de to landsretter.
bøde. Findes det forhold, som dommeren har udvist, at være                 Stk. 2. Stillingen bortfalder, første gang en fast dommer‐
af graverende karakter, eller er dommeren tidligere ved kla‐            stilling bliver ledig ved den pågældende landsret.
geretten blevet dømt for forhold af sådan karakter, kan dom‐
                                                                           § 51 e. En dommer, der er pensioneret på grund af alder
meren afsættes.
                                                                        eller svagelighed, kan af vedkommende retspræsident tilkal‐
   Stk. 7. Klageretten træffer afgørelse ved dom, der afsiges i
                                                                        des for at virke som dommer ved det pågældende embede i
et offentligt retsmøde.
                                                                        en nærmere bestemt periode. Kun under særlige omstændig‐
   Stk. 8. Lyder dommen på afsættelse, eller har der været
                                                                        heder kan tilkaldeperioden forlænges ud over dommerens
nedlagt påstand herom, kan den indbringes for Højesteret ef‐
                                                                        fyldte 72. år.
ter reglerne om anke, i andre tilfælde efter reglerne om kære
                                                                           Stk. 2. En dommer, som er tilkaldt efter stk. 1, kan afske‐
i borgerlige sager, dog således at mindst fem dommere del‐
                                                                        diges før tilkaldeperiodens udløb på grund af uegnethed el‐
tager i påkendelsen.
                                                                        ler sygdom.
   Stk. 9. Klageretten træffer afgørelse om betaling af sags‐
omkostninger.                                                             § 51 f. Sager om afsked uden ansøgning før tilkaldeperio‐
                                                                        dens udløb af en pensioneret dommer, som er tilkaldt efter §
   § 49 a. Om en dommer bør afsættes mod sit ønske på
                                                                        51 e, indbringes af Domstolsstyrelsen for Den Særlige Kla‐
grund af vedvarende åndelig eller legemlig sygdom, afgøres
                                                                        geret. § 54 a finder i den forbindelse tilsvarende anvendelse.
efter reglerne i § 49 med de fornødne lempelser.
                                                                           § 52. Fuldmægtige ved domstolene ansættes med domsto‐
   § 50. Når straffesag er rejst mod en dommer, eller når
                                                                        lene som ansættelsesområde.
dommeren må antages at have gjort sig skyldig i sådant util‐
                                                                           Stk. 2. Til at beklæde disse stillinger kræves, at
børligt forhold, som omhandles i § 49, såvel som når dom‐
                                                                        vedkommende har bestået juridisk kandidateksamen.
meren er blevet uvederhæftig eller på grund af åndelig eller
legemlig svaghed er ude af stand til at bestride sit embede,              § 53. Når en fuldmægtig på grund af inhabilitet er udeluk‐
kan vedkommende suspenderes. Afgørelsen herom træffes                   ket fra at virke i en sag, bestemmer vedkommende præsi‐
af Den Særlige Klageret.                                                dent, hvem der i stedet skal fungere i sagen.
  § 51. En dommer, der afskediges på grund af alder, kan                    § 54. Fuldmægtige kan afskediges på grund af uegnethed
færdigbehandle sager, i hvilke mundtlig forhandling er på‐              eller sygdom.
begyndt inden ansættelsens ophør.                                           Stk. 2. Afskedigelse kan endvidere ske i de tilfælde, hvor
                                                                        en omordning af domstolene finder sted. En fuldmægtig, der
   § 51 a. En dommer, som er fyldt 65 år, kan efter aftale
                                                                        er fyldt 65 år, kan ligeledes afskediges, men uden tab af ind‐
med vedkommende retspræsident overgå til deltidsansættel‐
                                                                        tægter indtil det tidspunkt, til hvilket denne skulle være af‐
se, hvis retspræsidenten vurderer, at det vil være muligt og
                                                                        skediget på grund af alder, hvis pågældende havde været
hensigtsmæssigt i forhold til tilrettelæggelsen af arbejdet
                                                                        dommer.
ved det pågældende embede, jf. dog stk. 2. Arbejdstidens
                                                                            Stk. 3. Bestemmelserne i §§ 51, 51 e og 51 f finder tilsva‐
længde kan ikke nedsættes til under halv tid.
                                                                        rende anvendelse med hensyn til fuldmægtige.
   Stk. 2. Retspræsidenter og højesteretsdommere kan ikke
                                                                            Stk. 4. Uansøgt ændring af tjenestested kan ske, såfremt
overgå til deltidsansættelse.
                                                                        ændringen er begrundet i uddannelsesmæssige hensyn eller i
   § 51 b. Domstolsstyrelsen kan efter anmodning fra en by‐             hensynet til en hensigtsmæssig ressourceudnyttelse inden
retspræsident, som er fyldt 62 år, indstille til justitsministe‐        for domstolene.
ren, at den pågældende udnævnes som yderligere dommer                       Stk. 5. Uansøgt ændring af tjenestested kan endvidere ske
ved en af de byretter, der er nævnt i § 9, stk. 2-6. Det samme          i tilfælde, der er omfattet af stk. 1 og stk. 2, 1. pkt.
gælder for Tinglysningsrettens præsident.
                                                                           § 54 a. Sager om afsked uden ansøgning af en fuldmægtig
   Stk. 2. Udnævnelse kan ikke ske ved den byret, hvor den
                                                                        indbringes af Domstolsstyrelsen for Den Særlige Klageret.
pågældende har været byretspræsident, eller ved en byret,
                                                                        Afskedigelse uden ansøgning efter § 54, stk. 2, 2. pkt., sker
hvor der allerede er udnævnt en yderligere dommer efter
                                                                        dog administrativt.
stk. 1.
                                                                           Stk. 2. Fremsættes der indsigelse mod en varslet ændring
   Stk. 3. Stillingen bortfalder, første gang en fast dommer‐
                                                                        af tjenestested, indbringer Domstolsstyrelsen sagen for Den
stilling bliver ledig ved den pågældende byret.
                                                                        Særlige Klageret. Indsigelse skal fremsættes senest 14 dage
   § 51 c. Domstolsstyrelsen kan efter anmodning fra en                 efter, at den pågældende har fået varsel om det nye tjeneste‐
landsretspræsident, som er fyldt 62 år, indstille til justitsmi‐        sted.
nisteren, at den pågældende udnævnes som yderligere dom‐                   Stk. 3. På ansøgerens anmodning indbringer Domstolssty‐
mer ved landsretten eller ved den anden landsret.                       relsen afslag på ansættelse af en ansøger, der er eller har væ‐
   Stk. 2. Stillingen bortfalder, første gang en fast dommer‐           ret ansat i en tidsbegrænset stilling som dommerfuldmægtig,
stilling bliver ledig ved den pågældende landsret.                      for Den Særlige Klageret.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 16 of 166
10. september 2019.                                               16                                                           Nr. 938.



   Stk. 4. Sager efter stk. 1-3 forelægges for klageretten af             Stk. 2. Polititjenestemænd og sognefogeder kan uden sær‐
Domstolsstyrelsen. Den, sagen angår, skal herefter have lej‐           lig beskikkelse foretage stævningsmandsforkyndelser og te‐
lighed til skriftligt at fremkomme med sine bemærkninger.              lefonforkyndelser.
Fremsætter den pågældende begæring herom, eller gør sa‐                   Stk. 3. Politidirektøren kan beskikke ansatte i politikred‐
gens beskaffenhed det påkrævet, træffer klageretten dog be‐            sen til at foretage stævningsmandsforkyndelser og telefon‐
slutning om mundtlig forhandling og træffer samtidig be‐               forkyndelser, jf. dog stk. 2. Vedkommende statsadvokat kan
stemmelse om, hvorvidt denne skal ske for lukkede døre. De             beskikke ansatte ved statsadvokaten til at foretage telefon‐
nærmere bestemmelser om hovedforhandlingen træffes i øv‐               forkyndelser.
rigt af klagerettens formand i overensstemmelse med de reg‐               Stk. 4. Direktøren for kriminalforsorgen kan beskikke an‐
ler, som gælder for hovedforhandling af borgerlige sager i 1.          satte i kriminalforsorgen til at foretage stævningsmandsfor‐
instans, med de fornødne lempelser. Fremsætter den pågæl‐              kyndelser i kriminalforsorgens institutioner.
dende begæring herom, kan klagerettens formand beskikke                   Stk. 5. Restanceinddrivelsesmyndigheden kan beskikke
den pågældende en advokat.                                             ansatte i restanceinddrivelsesmyndigheden til at foretage te‐
   Stk. 5. Klageretten træffer afgørelse ved dom, der afsiges i        lefonforkyndelser i sager omfattet af lov om fremgangsmå‐
et offentligt retsmøde.                                                den ved inddrivelse af skatter og afgifter m.v.
   Stk. 6. Dommen kan af parterne indbringes for Højesteret               Stk. 6. Justitsministeren kan fastsætte regler om, i hvilket
efter reglerne om anke af borgerlige sager.                            omfang retterne, politiet, statsadvokaterne, kriminalforsor‐
                                                                       gen og restanceinddrivelsesmyndigheden skal foretage og
   § 55. Bestemmelserne i §§ 48, 48 a, 49 og 50 finder til‐
                                                                       medvirke ved forkyndelser.
svarende anvendelse med hensyn til fuldmægtige, midlerti‐
digt beskikkede dommere, dommere og fuldmægtige tilkaldt                    § 59. (Ophævet)
efter § 51 e og sagkyndige retsmedlemmer, dog er det Dom‐
stolsstyrelsen, der har kompetencen til at bede rigsadvokaten                                      Kapitel 5
indbringe sagen for Den Særlige Klageret.                                   Tilfælde, hvor rettens personer skal eller kan vige deres
                                                                                                      sæde
   § 56. En dommer må i retsmøder ikke fremtræde på en
måde, der er egnet til at blive opfattet som en tilkendegivel‐           § 60. Ingen må handle som dommer i en sag, når han
se om den pågældendes eventuelle religiøse eller politiske             1)   selv er part i sagen eller er interesseret i dens udfald el‐
tilhørsforhold eller om den pågældendes holdning til religiø‐               ler, hvis det er en straffesag, er forurettet ved forbrydel‐
se eller politiske spørgsmål i øvrigt.                                      sen;
   Stk. 2. Stk. 1 finder tilsvarende anvendelse på fuldmægti‐          2) er beslægtet eller besvogret med nogen af parterne i en
ge, midlertidigt beskikkede dommere og de personer, der er                  borgerlig sag eller med sigtede i en straffesag i op- eller
nævnt i § 19, stk. 3.                                                       nedstigende linje eller i sidelinjen så nær som søsken‐
                                                                            debørn eller er en af parternes eller sigtedes ægtefælle,
  § 56 a. En dommer bærer kappe under hovedforhandlin‐
                                                                            værge, adoptiv- eller plejefader, adoptiv- eller plejesøn;
ger og retsmøder, der afholdes med henblik på sagens be‐
                                                                       3) er gift med eller beslægtet eller besvogret i op- eller
handling i medfør af § 831.
                                                                            nedstigende linje eller beslægtet i sidelinjen så nær som
  Stk. 2. Stk. 1 finder tilsvarende anvendelse på fuldmægti‐
                                                                            søskende med nogen i en borgerlig sag optrædende ad‐
ge og midlertidigt beskikkede dommere.
                                                                            vokat eller anden rettergangsfuldmægtig for en af par‐
  § 57. I hver retskreds samt ved landsretterne og Sø- og                   terne eller med den forurettede i en straffesag eller den‐
Handelsretten beskikker retspræsidenten et antal stævnings‐                 nes rettergangsfuldmægtig eller med nogen i en sådan
mænd til at foretage stævningsmandsforkyndelser og tele‐                    sag optrædende offentlig anklager eller politiembeds‐
fonforkyndelser. En forkyndelse er gyldig, selv om stæv‐                    mand eller forsvarer for sigtede;
ningsmanden har handlet uden for den retskreds, i hvilken              4) har aflagt vidnesbyrd eller været skønsmand i sagen el‐
den pågældende er beskikket.                                                ler har handlet i den, hvis det er en borgerlig sag, som
  Stk. 2. Stævningsmanden afgiver til den retspræsident, der                advokat eller i øvrigt som rettergangsfuldmægtig for
har beskikket den pågældende, en erklæring om, at den på‐                   nogen af parterne og, hvis det er en straffesag, som po‐
gældende vil opfylde de pligter, der påhviler den pågælden‐                 litiembedsmand, offentlig anklager, forsvarer eller ret‐
de efter denne lov og de bekendtgørelser, der er udstedt i                  tergangsfuldmægtig for den forurettede;
medfør af loven. Formen for denne erklæring fastsættes af              5) har handlet i sagen i den underordnede instans som
Domstolsstyrelsen.                                                          dommer eller, hvis det er en straffesag, som nævning
  Stk. 3. Retten skal vejlede stævningsmændene med hen‐                     eller domsmand eller
syn til deres pligter.                                                 6) har deltaget som dommer, domsmand, nævning eller
                                                                            sagkyndig under den tidligere hovedforhandling i en
   § 58. I hver retskreds samt ved landsretterne og Sø- og
                                                                            straffesag, der er hjemvist til ny hovedforhandling efter
Handelsretten kan retspræsidenten beskikke ansatte ved ret‐
                                                                            § 929 eller genoptaget efter §§ 976 eller 977.
ten til at foretage stævningsmandsforkyndelser og telefon‐
                                                                         Stk. 2. Ingen må deltage som dommer under hovedfor‐
forkyndelser. Formanden for Arbejdsretten kan beskikke an‐
                                                                       handlingen i en straffesag, såfremt den pågældende, vedrø‐
satte ved retten til at foretage telefonforkyndelser.
                                                                       rende det forhold, som tiltalen angår, har truffet afgørelse
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 17 of 166
10. september 2019.                                                17                                                         Nr. 938.



om at varetægtsfængsle den tiltalte efter § 762, stk. 2, eller          seende behandles som andre formalitetsindsigelser, bør så
om brevåbning og brevstandsning i medfør af § 781, stk. 4.              vidt muligt rejses før den mundtlige forhandlings begyndel‐
Dette gælder dog ikke, hvis sagen behandles efter § 831 el‐             se. Det kan afgøres, uden at parterne har haft adgang til at
ler sagen i øvrigt vedrørende det forhold, der har begrundet            ytre sig derom.
indgreb som nævnt i 1. pkt., ikke omfatter bedømmelsen af
                                                                           § 64. Kendelser, hvorved en enkeltdommer erklærer at
beviserne for tiltaltes skyld.
                                                                        ville vige sit sæde, eller hvorved det pålægges en dommer i
    Stk. 3. Afgørelse under hovedforhandlingen i en straffe‐
                                                                        en kollegialret at vige sit sæde, er ikke genstand for anke el‐
sag om varetægtsfængsling i medfør af § 762, stk. 2, om op‐
                                                                        ler kære. Imod kendelser, hvorved indsigelser mod en dom‐
hævelse af varetægtsfængsling i medfør af § 762, stk. 2, jf.
                                                                        mers habilitet forkastes, kan kæremål rejses. Når det straks
§ 766 eller § 768, eller om brevåbning og brevstandsning i
                                                                        forlanges, kan i denne anledning en kort udsættelse af sagen
medfør af § 781, stk. 4, skal træffes af en dommer, i lands‐
                                                                        tilstås.
retten en afdeling, der ikke deltager i hovedforhandlingen.
Det gælder dog ikke, hvis sagen behandles efter § 831 eller                 § 65. Fra det øjeblik, da retskendelse for, at en dommer
sagen i øvrigt vedrørende det forhold, der begrunder indgreb            skal vige sit sæde, er afsagt, er denne dommer kun berettiget
som nævnt i 1. pkt., ikke omfatter bedømmelsen af beviser‐              til at foretage sådanne handlinger i sagen, som ej kan opsæt‐
ne for tiltaltes skyld.                                                 tes.
    Stk. 4. Ingen må deltage som dommer under hovedfor‐
                                                                           § 66. De om dommere givne forskrifter finder også an‐
handlingen i en straffesag, såfremt den pågældende vedrø‐
                                                                        vendelse på nævninger, domsmænd, sagkyndige retsmed‐
rende det forhold, som tiltalen angår, i medfør af § 746,
                                                                        lemmer, fuldmægtige ved domstolene og retsvidner. Afgø‐
stk. 2, har truffet afgørelse om, at materiale, som politiet ef‐
                                                                        relsen af habilitetsspørgsmålet træffes af retten.
ter anmodning har fremlagt over for retten, ikke er omfattet
                                                                           Stk. 2. Når nævninger, domsmænd eller sagkyndige rets‐
af forsvarerens adgang til aktindsigt.
                                                                        medlemmer medvirker, skal rettens formand, inden behand‐
    Stk. 5. Ingen må deltage som dommer under hovedfor‐
                                                                        lingen af den enkelte sag begynder, spørge disse, om der
handlingen i en straffesag, såfremt den pågældende vedrø‐
                                                                        foreligger nogen omstændighed, som er til hinder for, at de
rende det forhold, som tiltalen angår, har truffet afgørelse
                                                                        medvirker i sagen.
om at undtage materiale fra forsvarerens og sigtedes adgang
til aktindsigt i medfør af § 729 c eller har truffet anden afgø‐           § 67. En stævningsmand eller en anden, der foretager for‐
relse, hvor der har været fremlagt oplysninger, der efter               kyndelse, må ikke foretage forkyndelsen eller deltage deri,
§ 729 c er undtaget fra forsvarerens og sigtedes adgang til             når nogen af parterne er den pågældendes ægtefælle eller er
aktindsigt.                                                             beslægtet eller besvogret med den pågældende i lige op- el‐
    Stk. 6. Under hovedforhandlingen i en straffesag skal de            ler nedstigende linje eller i første sidelinje eller den pågæl‐
afgørelser, som er nævnt i stk. 4 og 5, træffes af en dommer,           dende selv er part i sagen eller er interesseret i dens udfald.
i landsretten en afdeling, der ikke deltager i hovedforhand‐
lingen.                                                                                         Andet afsnit.
    Stk. 7. Den omstændighed, at dommeren, fordi flere em‐                        Nævningers og domsmænds udtagelse
bedsvirksomheder er forenede i hans person, tidligere af den
grund har haft med sagen at gøre, medfører ikke inhabilitet,                                      Kapitel 6
når der ikke efter de foreliggende omstændigheder er grund                               Almindelige bestemmelser
til at antage, at han har nogen særegen interesse i sagens ud‐
                                                                            § 68. For hver landsretsnævningekreds vælges for et tids‐
fald.
                                                                        rum af 4 år regnet fra en 1. januar et antal personer, der må
   § 61. Ingen må handle som dommer i en sag, når der i øv‐             anses for egnede til at virke som nævninger eller doms‐
rigt foreligger omstændigheder, som er egnede til at rejse              mænd. Listerne over disse personer benævnes grundlister.
tvivl om dommerens fuldstændige upartiskhed.                            For hver landsretsnævningekreds dannes en nævninge- og
                                                                        domsmandsliste ved lodtrækning blandt de personer, der er
   § 62. Dommeren skal påse, om der efter § 60 eller § 61
                                                                        opført på grundlisterne. På samme måde dannes en nævnin‐
foreligger grunde, der kan medføre inhabilitet. Beklædes
                                                                        ge- og domsmandsliste for hver byret, der ligger i landsrets‐
retten af flere dommere, skal hver enkelt dommer give retten
                                                                        nævningekredsen.
meddelelse om omstændigheder, der efter § 60 eller § 61
                                                                            Stk. 2. Ved landsretsnævningekreds forstås den del af en
kan medføre den pågældendes eller en af de andre domme‐
                                                                        landsretskreds, som i henhold til § 8, stk. 1 og 2, er henlagt
res inhabilitet. Endvidere kan spørgsmål om en dommers
                                                                        til samme landsretstingsted.
habilitet rejses af sagens parter.
                                                                            Stk. 3. Nævninger og domsmænd kan efter udløbet af det
   Stk. 2. Afgørelse om en dommers habilitet træffes af ret‐
                                                                        tidsrum, for hvilket grundlisten gælder, færdigbehandle sa‐
ten ved kendelse. Beklædes retten af flere dommere, er den
                                                                        ger, i hvilke mundtlig forhandling er påbegyndt inden for
dommer, om hvis habilitet der er rejst spørgsmål, ikke ude‐
                                                                        dette tidsrum.
lukket fra at deltage i afgørelsen.
                                                                           § 69. Til nævning eller domsmand kan med de af § 70
   § 63. Spørgsmålet om en dommers fratræden, der, når det
                                                                        følgende undtagelser udtages enhver uberygtet mand eller
rejses af en af parterne, i borgerlige sager i processuel hen‐
                                                                        kvinde, der har valgret til Folketinget, medmindre den på‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 18 of 166
10. september 2019.                                              18                                                          Nr. 938.



gældende fylder 80 år inden udløbet af det tidsrum, for hvil‐                                    Kapitel 8
ket grundlisten gælder, eller på grund af åndelig eller legem‐                       Nævninge- og domsmandslister
lig svaghed eller utilstrækkeligt kendskab til det danske
sprog er ude af stand til at fyldestgøre en nævnings og                  § 74. Efter modtagelsen af grundlisterne affatter landsret‐
domsmands pligter.                                                    tens præsident nævninge- og domsmandslisterne.
                                                                         Stk. 2. Byrettens nævninge- og domsmandsliste dannes
  § 70. Følgende personer er udelukket fra at være nævning            ved lodtrækning blandt de personer, der er optaget på grund‐
og domsmand:                                                          listerne inden for retskredsen.
1) Ministre,                                                             Stk. 3. Landsrettens nævninge- og domsmandsliste dannes
2) ansatte i ministeriers departementer og ansatte i chef‐            for hver landsretsnævningekreds ved lodtrækning blandt de
    stillinger i de under departementerne hørende under‐              personer, der herefter er tilbage på grundlisterne inden for
    ordnede myndigheder,                                              landsretsnævningekredsen.
3) ansatte ved domstolene og i politiet, anklagemyndighe‐
     den, kriminalforsorgen og andre myndigheder på Ju‐                  § 75. De på nævninge- og domsmandslisterne optagne
    stitsministeriets område,                                         personer underrettes om udtagelsen ved en skriftlig medde‐
4) advokater og advokatfuldmægtige og                                 lelse, der skal indeholde opfordring til de pågældende om at
5) præster i folkekirken og andre trossamfund.                        rette henvendelse til landsrettens præsident, såfremt de anser
                                                                      sig udtaget med urette eller ønsker at fremsætte begæring
   § 71. Følgende personer kan begære sig fritaget for næv‐           om fritagelse efter § 71.
ninge- og domsmandshvervet:
1)    Folketingets medlemmer og dets tjenestemænd,                      § 76. Landsrettens præsident afgør, om de til nævninge-
2)    tjenstgørende militærpersoner,                                  og domsmandslisterne udtagne opfylder betingelserne efter
3)    told- og postvæsenets tjenestemænd, faste brandfolk             §§ 69 og 70 for at kunne være nævning eller domsmand, og
      samt de ved jernbaner, telegrafer og telefoner ansatte          om fremsatte begæringer om fritagelse efter § 71 skal imø‐
      personer,                                                       dekommes. De trufne afgørelser kan ikke påklages.
4)    læger og jordemødre,                                               § 77. Bliver landsrettens præsident efter nævninge- og
5)    lodser,                                                         domsmandslisternes udarbejdelse opmærksom på grunde,
6)    sagkyndige, der er beskikket efter § 92 i denne lov el‐         som udelukker nogen af de på listerne opførte personer fra
      ler efter § 172 i lov om social service, og lægdomme‐           nævninge- og domsmandshvervet, eller tager han en begæ‐
      re ved boligretterne,                                           ring om fritagelse efter § 71 til følge, foretager han fornøden
7)    de, som er fyldt 60 år,                                         berigtigelse af listerne.
8)    de, som på grund af deres helbredstilstand eller er‐
      hvervs- eller familieforhold ikke uden fare for deres              § 78. Landsrettens præsident fastsætter antallet af nævnin‐
      velfærd eller uforholdsmæssig ulempe kan opfylde                ger og domsmænd, der skal udtages efter § 74. Antallet skal
      nævninge- eller domsmandspligten,                               fastsættes således, at en nævning eller domsmand må ventes
9)    de, som har taget bopæl i en anden kreds end den, for           at komme til at virke 4 gange årligt.
      hvilken deres udtagelse gælder,
                                                                                                 Kapitel 9
10) de, som i to perioder har været udtaget til nævninge-
      og domsmandslister.                                                     Udtagelse af nævninger for de enkelte sager

                          Kapitel 7                                      § 79. Når behandling skal finde sted af en sag, i hvilken
                                                                      nævninger skal medvirke, udtager ved landsretten retsfor‐
                         Grundlister                                  manden og ved byretterne præsidenten det fornødne antal
  § 72. Udtagelsen til grundlisten foretages inden for hver           nævninger og suppleanter af de øverst på nævninge- og
kommune af et grundlisteudvalg på mindst 5 medlemmer,                 domsmandslisten opførte personer, der ikke tidligere i det
der udpeges af kommunalbestyrelsen for de kommunale                   tidsrum, for hvilket listen gælder, har gjort tjeneste som
råds valgperiode. I København kan kommunalbestyrelsen                 nævninger eller domsmænd eller som suppleanter.
bestemme, at der skal nedsættes flere grundlisteudvalg. De               Stk. 2. Når man er nået listen til ende, sker udtagelse på
nærmere regler om antallet af personer, der skal udtages, og          ny forfra.
om selve udtagelsen fastsættes af justitsministeren.                     Stk. 3. Træffer landsretten i medfør af § 8, stk. 4, bestem‐
                                                                      melse om, at en sag skal behandles uden for landsretsnæv‐
  § 73. I tilfælde af forsømmelse med grundlistens udarbej‐           ningekredsen, kan landsretten bestemme, at nævningerne
delse kan landsrettens præsident under anvendelse af                  skal udtages af nævninge- og domsmandslisten for den
tvangsbøder pålægge grundlisteudvalget at træffe de fore‐             landsretsnævningekreds, hvor sagen skal behandles. Træffer
skrevne foranstaltninger.                                             byretten i medfør af § 13, stk. 3, bestemmelse om, at en sag
                                                                      skal behandles uden for retskredsen, kan byretten bestemme,
                                                                      at nævninger skal udtages af nævninge- og domsmandslisten
                                                                      for den retskreds, hvor sagen skal behandles. Inden der træf‐
                                                                      fes afgørelse i medfør af 1. og 2. pkt., skal parterne have lej‐
                                                                      lighed til at udtale sig om spørgsmålet.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 19 of 166
10. september 2019.                                                 19                                                          Nr. 938.



   Stk. 4. 4) Stk. 3 finder tilsvarende anvendelse, når lands‐              Stk. 2. Den afsagte kendelse forkyndes snarest muligt for
retten eller byretten i medfør af § 8, stk. 6, og § 13, stk. 5,          den pågældende nævning. Denne har i en uge fra kendelsens
sættes i en særligt sikret retssal som nævnt i § 27 b.                   forkyndelse adgang til at fremkomme med oplysninger for
                                                                         retten om, at han har haft lovligt forfald. Findes disse fyl‐
   § 80. Meddelelse om, hvem der er udtaget som nævnin‐                  destgørende, kan retten omgøre sin kendelse.
ger, tilstilles anklagemyndigheden samt tiltalte og forsvare‐               Stk. 3. Afgørelse af de i denne paragraf omhandlede
ren mindst to uger før hovedforhandlingen. Denne frist kan               spørgsmål træffes af retten.
dog undtagelsesvis forkortes, dersom der er særlig grund til                Stk. 4. De omhandlede kendelser kan ikke gøres til gen‐
at fremskynde hovedforhandlingen.                                        stand for anke, men kan påkæres, når bøden er over 400 kr.
   § 81. Når en nævningesag skal behandles ved byretten,                    § 86. Dersom det fornødne antal nævninger ikke er mødt,
har anklagemyndigheden og tiltalte ret til uden angivelse af             når retten skal sættes, kan retsformanden uden at iagttage
grund hver at udskyde 1 nævning, i sager angående politiske              bestemmelsen i § 79 udtage og tilkalde det manglende antal
overtrædelser dog 2 nævninger.                                           nævninger blandt de på nævninge- og domsmandslisten op‐
   Stk. 2. Når en nævningesag skal behandles ved landsret‐               førte personer. Det samme gælder, dersom en nævning, der
ten, har anklagemyndigheden og tiltalte ret til uden angivel‐            har givet møde, ikke kan deltage i sagens behandling.
se af grund hver at udskyde 2 nævninger, i sager angående                   Stk. 2. Såfremt den i § 81 nævnte udskydningsret ikke er
politiske overtrædelser dog 3 nævninger.                                 udnyttet fuldt ud, skal der forinden tilkaldelsen gives ankla‐
   Stk. 3. Anklagemyndigheden og tiltalte kan helt eller del‐            gemyndigheden og tiltalte adgang til at foretage udskydning.
vis give afkald på deres udskydningsret efter stk. 1 og 2.
   Stk. 4. Er der i samme sag flere tiltalte, tilkommer der                 § 86 a. Nævninger deltager i afgørelsen af skyldsspørgs‐
hver af disse udskydningsret. Anklagemyndigheden har i så                målet, jf. § 891 og § 931, stk. 2, og i fastsættelsen af sankti‐
fald ret til at udskyde samme antal nævninger som de tiltalte            onen, jf. § 894 og § 931, stk. 3, men deltager ikke i andre
tilsammen.                                                               retshandlinger eller afgørelser under sagen.
   Stk. 5. Såfremt en nævning udskydes, skal underretning                   § 87. Domstolsstyrelsen fastsætter regler om vederlag og
herom gives retsformanden snarest muligt og senest 4 dage                rejsegodtgørelse til nævninger.
efter modtagelsen af den i § 80 nævnte meddelelse om,
hvem der er udtaget som nævninger, eller, hvis fristen efter                                       Kapitel 9 a
§ 80, 1. pkt., er forkortet i medfør af § 80, 2. pkt., senest                    Udtagelse af domsmænd for de enkelte sager
dagen efter modtagelsen af den nævnte meddelelse.
                                                                            § 88. Reglen i § 79 finder tilsvarende anvendelse ved ud‐
    § 82. Retsformanden drager omsorg for, at det fornødne               tagelse af domsmænd for de enkelte sager.
antal af de udtagne nævninger med en uges varsel indkaldes                  Stk. 2. Udtagelsen sker for en enkelt dag, således at de på‐
til at give møde i retten. Indkaldelsen skal indeholde oplys‐            gældende medvirker ved hovedforhandlingen og påkendel‐
ning om, at det påhviler en nævning, der mener at have lov‐              sen af alle de sager, hvis behandling påbegyndes den nævnte
ligt forfald, snarest muligt skriftligt at meddele retsforman‐           dag, selv om sagen ikke kan afsluttes samme dag.
den dette, og om følgerne af undladelse heraf eller udebli‐
velse uden lovligt forfald.                                                 § 89. De udtagne domsmænd og suppleanter indkaldes
    Stk. 2. Er fristen efter § 80, 1. pkt., forkortet i medfør af        med 3 dages varsel i overensstemmelse med reglerne i § 82,
§ 80, 2. pkt., kan indkaldelse ske med kortere varsel end en             stk. 1.
uge.                                                                       § 90. Bestemmelserne i §§ 83-86 og 87 finder tilsvarende
   § 83. Finder retsformanden efter de foreliggende oplys‐               anvendelse med hensyn til domsmænd.
ninger, at et opgivet forfald er gyldigt, indkalder han yderli‐             § 91. Forinden en domsmand træder i virksomhed, fore‐
gere en eller flere af de udtagne nævninger. Indkaldelse kan             lægger retsformanden ham en erklæring til underskrift, hvori
i så fald ske med kortere varsel end en uge.                             han på ære og samvittighed lover, at han som domsmand
   Stk. 2. Om fornødent kan retsformanden supplere antallet              opmærksomt vil følge forhandlingerne i retten og dømme
af udtagne nævninger i overensstemmelse med bestemmel‐                   således, som han finder ret og sandt at være efter loven og
serne i § 79. Med hensyn til de således udtagne nævninger                sagens bevisligheder.
iagttages bestemmelserne i §§ 80-82 snarest muligt. De her                  Stk. 2. Domsmænd virker med samme beføjelse som
omhandlede frister forkortes så meget, som omstændighe‐                  dommere under hovedforhandlingen og de i forbindelse med
derne gør nødvendigt.                                                    denne stående afgørelser, men deltager ikke i andre under
  § 84. De i §§ 79 og 83 omhandlede afgørelser er ikke                   sagen forefaldende retshandlinger eller afgørelser. Dog træf‐
genstand for anke eller kære.                                            fes de i § 998 omhandlede afgørelser under medvirken af
                                                                         domsmænd.
  § 85. En nævning, som udebliver uden lovligt forfald eller                Stk. 3. Domsmænd deltager ikke i de i § 60, stk. 3, § 62,
uden rettidigt at have meldt sit forfald, straffes med bøde.             stk. 2, eller § 90, jf. § 85, omhandlede afgørelser eller i af‐
Det samme gælder den nævning, som efter at være mødt                     gørelser vedrørende borgerlige krav, der rejses under en
uden oplyst forfald unddrager sig opfyldelsen af de ham                  straffesag.
som nævning påhvilende pligter.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 20 of 166
10. september 2019.                                                20                                                        Nr. 938.



                        Tredje afsnit.                                     Stk. 2. I særlige tilfælde kan der udtages sagkyndige, der
         Udtagelse af sagkyndige retsmedlemmer                          er beskikket for et af de øvrige områder.
                                                                           Stk. 3. Retsformanden kan undtagelsesvis udtage sagkyn‐
                          Kapitel 9 b                                   dige, der ikke er beskikket i medfør af § 92, hvis det er på‐
                                                                        krævet for at kunne inddrage den særlige sagkundskab, som
   § 92. For hver landsretskreds beskikker landsrettens præ‐
                                                                        i det foreliggende tilfælde anses for nødvendig. De pågæl‐
sident for et tidsrum af 4 år et antal sagkyndige til at deltage
                                                                        dende skal opfylde betingelserne i § 93, stk. 4, 1. pkt. § 93,
i behandlingen af de i §§ 20-20 b nævnte sager. Præsidenten
                                                                        stk. 6 og 7, finder tilsvarende anvendelse. Før retsformanden
for Sø- og Handelsretten beskikker på tilsvarende måde et
                                                                        træffer afgørelse efter 1. pkt., skal parterne have adgang til
antal sagkyndige til at deltage i behandlingen af de i § 16
                                                                        at udtale sig om spørgsmålet. Afgørelsen, der træffes ved
nævnte sager.
                                                                        kendelse, kan ikke indbringes for højere ret.
   Stk. 2. Sagkyndige kan efter udløbet af det tidsrum, for
hvilket beskikkelsen gælder, færdigbehandle sager, i hvilke                                    Fjerde afsnit.
mundtlig forhandling er påbegyndt inden for dette tidsrum.
                                                                                           Anklagemyndigheden
   § 93. Beskikkelse af de i § 92 nævnte sagkyndige foreta‐
ges efter indstilling af de organisationer, som justitsministe‐                                  Kapitel 10
ren godkender hertil.                                                                       Anklagemyndigheden
   Stk. 2. Præsidenten kan i begrænset omfang udpege sag‐
                                                                           § 95. De offentlige anklagere er rigsadvokaten, statsadvo‐
kyndige, der ikke er indstillet af de i stk. 1 nævnte organisa‐
                                                                        katerne, politidirektørerne samt de personer, der er antaget
tioner.
                                                                        til bistand for disse ved den retlige behandling af straffesa‐
   Stk. 3. Antallet af sagkyndige og deres fordeling efter fag‐
                                                                        ger.
grupper fastsættes af præsidenten.
   Stk. 4. De, der beskikkes, skal være i besiddelse af indgå‐            § 96. De offentlige anklageres opgave er i forbindelse
ende og tidssvarende praktisk kendskab til vedkommende                  med politiet at forfølge forbrydelser efter reglerne i denne
sagsområde, have dansk indfødsret, ikke være fyldt 70 år,               lov.
være uberygtede og ikke være umyndige, under værgemål                     Stk. 2. De offentlige anklagere skal fremme enhver sag
efter værgemålslovens § 5 eller under samværgemål efter                 med den hurtighed, som sagens beskaffenhed tillader, og
værgemålslovens § 7, og deres bo må ikke være under kon‐                derved ikke blot påse, at strafskyldige drages til ansvar, men
kursbehandling. De skal endvidere have fast bopæl eller for‐            også at forfølgning af uskyldige ikke finder sted.
retningssted inden for det område, for hvilket de skal be‐
                                                                           § 97. Den, der efter kapitel 2 i forvaltningsloven må anses
skikkes. Ophører nogen af de nævnte betingelser med at væ‐
                                                                        for inhabil i forhold til en bestemt sag, må ikke virke som
re opfyldt, tilbagekaldes beskikkelsen. De, der inden for det
                                                                        anklager i sagen.
tidsrum, for hvilket beskikkelsen gælder, fylder 70 år, afgår
ved udgangen af det år, i hvilket de fylder 70 år.                         § 98. Justitsministeren er de offentlige anklagere overord‐
   Stk. 5. Personer, der er fyldt 65 år eller kan anføre anden          net og fører tilsyn med disse.
rimelig fritagelsesgrund, eller som har været beskikket for                Stk. 2. Justitsministeren kan fastsætte bestemmelser om
mindre end 4 år siden, kan begære sig fritaget for at blive             de offentlige anklageres udførelse af deres opgaver.
beskikket.                                                                 Stk. 3. Justitsministeren kan give de offentlige anklagere
   Stk. 6. De sagkyndige skal inden tiltrædelsen af hvervet             pålæg vedrørende behandlingen af konkrete sager, herunder
afgive en erklæring, hvori de på ære og samvittighed lover              om at begynde eller fortsætte, undlade eller standse forfølg‐
at udføre hvervet med upartiskhed og omhu.                              ning. Et pålæg i medfør af denne bestemmelse om at begyn‐
   Stk. 7. Domstolsstyrelsen fastsætter regler om vederlag og           de eller fortsætte, undlade eller standse forfølgning skal væ‐
rejsegodtgørelse til sagkyndige retsmedlemmer.                          re skriftligt og ledsaget af en begrundelse. Endvidere skal
                                                                        Folketingets formand skriftligt underrettes om pålægget.
   § 94. Retsformanden udtager de sagkyndige for den en‐
                                                                        Hvis de hensyn, der er nævnt i § 729 c, stk. 1, gør det på‐
kelte sag, således at den særlige sagkundskab, som i det
                                                                        krævet, kan underretning udsættes. Pålægget betragtes i re‐
foreliggende tilfælde anses for nødvendig, er repræsenteret.
                                                                        lation til aktindsigt i medfør af §§ 729 a-d som materiale,
I sager, der opstår af ansættelsesforhold mellem arbejdsgive‐
                                                                        politiet har tilvejebragt til brug for sagen.
re og deres ansatte, skal halvdelen af de sagkyndige være
                                                                           Stk. 4. Justitsministeren behandler klager over afgørelser
beskikket efter indstilling fra arbejdsgiverorganisationer og
                                                                        truffet af rigsadvokaten som 1. instans, jf. dog bestemmel‐
halvdelen efter indstilling fra lønmodtagerorganisationer. I
                                                                        sen i § 1018 e, stk. 4.
sager vedrørende lov om markedsføring eller lov om beta‐
linger, der behandles ved Sø- og Handelsretten, skal halvde‐               § 99. Rigsadvokaten varetager udførelsen af straffesager
len af de sagkyndige være beskikket efter indstilling fra or‐           ved Højesteret og virker ved Den Særlige Klageret.
ganisationer, der repræsenterer erhvervsdrivende, og halvde‐               Stk. 2. Rigsadvokaten er de øvrige offentlige anklagere
len efter indstilling fra organisationer, der repræsenterer for‐        overordnet og fører tilsyn med disse. Rigsadvokaten kan
brugere.                                                                fastsætte bestemmelser og meddele pålæg efter regler sva‐
                                                                        rende til § 98, stk. 2 og stk. 3, 1. pkt.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 21 of 166
10. september 2019.                                                 21                                                           Nr. 938.



   Stk. 3. Rigsadvokaten behandler klager over afgørelser                   § 105. Rigsadvokaten, statsadvokaterne og de personer,
truffet af statsadvokaterne som 1. instans. Rigsadvokatens               der er antaget til bistand for disse eller for en politidirektør
afgørelse i en klagesag kan ikke påklages til justitsministe‐            ved den retlige behandling af straffesager, skal have bestået
ren.                                                                     juridisk kandidateksamen. Rigsadvokaten og statsadvokater‐
                                                                         ne skal i reglen opfylde betingelserne for at blive beskikket
   § 100. Til bistand for rigsadvokaten udnævnes en eller
                                                                         som advokat med hensyn til forudgående praktisk virksom‐
flere statsadvokater ved Højesteret.
                                                                         hed, jf. § 119.
   Stk. 2. Rigsadvokaten kan bemyndige også andre til at
                                                                            Stk. 2. Medhjælpere for en statsadvokat og de, der bemyn‐
virke som anklager ved Højesteret eller ved Den Særlige
                                                                         diges til at virke som anklager ved Højesteret, landsretten el‐
Klageret.
                                                                         ler byretten efter reglerne i § 100, stk. 2, § 103, stk. 3, eller
   § 101. Statsadvokaterne varetager udførelsen af straffesa‐            § 104, stk. 2, skal opfylde betingelserne i stk. 1.
ger ved landsretterne. Rigsadvokaten kan bestemme, at                       Stk. 3. Rigsadvokaten kan beskikke Forbrugerombuds‐
statsadvokaterne inden for et nærmere afgrænset sagsområ‐                manden og ansatte i Konkurrence- og Forbrugerstyrelsen til
de indtil videre tillige varetager udførelsen af straffesager            at varetage udførelsen af straffesager for byretten og lands‐
ved byretterne.                                                          retten i sager vedrørende lov om markedsføring.
   Stk. 2. Statsadvokaterne fører tilsyn med politidirektører‐              Stk. 4. Rigsadvokaten kan beskikke ansatte i Konkurren‐
nes behandling af straffesager og behandler klager over af‐              ce- og Forbrugerstyrelsen til at varetage udførelsen af straf‐
gørelser truffet af politidirektørerne vedrørende strafforfølg‐          fesager for byretterne i sager vedrørende konkurrenceloven.
ning. Statsadvokaternes afgørelser i klagesager kan ikke på‐
                                                                           § 106. Virksomhed som advokat udelukker ikke fra anta‐
klages til rigsadvokaten og justitsministeren. Statsadvokater‐
                                                                         gelse som medhjælper for en statsadvokat eller fra bemyndi‐
ne kan fastsætte bestemmelser og meddele pålæg efter regler
                                                                         gelse til at optræde som anklager i en enkelt sag.
svarende til § 98, stk. 2 og stk. 3, 1. pkt.
                                                                            § 107. Personer, der virker som anklagere i en enkelt sag,
   § 102. Fristen for klager efter § 98, stk. 4, § 99, stk. 3, 1.
                                                                         jf. § 100, stk. 2, § 103, stk. 3, og § 104, stk. 2, modtager ve‐
pkt., og § 101, stk. 2, 1. pkt., er 4 uger efter, at klageren har
                                                                         derlag af det offentlige for den enkelte sag, medmindre ud‐
fået meddelelse om afgørelsen. Fremkommer klagen efter
                                                                         førelsen af sagen må anses som led i udførelsen af den på‐
udløbet af denne frist, skal den behandles, såfremt fristover‐
                                                                         gældendes tjeneste.
skridelsen må anses for undskyldelig.
   Stk. 2. Bestemmelserne i § 98, stk. 4, § 99, stk. 3, og                                        Femte afsnit.
§ 101, stk. 2, finder tilsvarende anvendelse på klager over
                                                                                                     Politiet
afgørelser om aktindsigt. Det samme gælder bestemmelsen i
stk. 1.                                                                                            Kapitel 11
   § 103. Justitsministeren fastsætter antallet af statsadvoka‐             § 108. Justitsministeren er politiets øverste foresatte og
ter og fordelingen af forretningerne mellem disse.                       udøver sin beføjelse gennem rigspolitichefen og politidirek‐
   Stk. 2. Rigsadvokaten beskikker de fornødne juridiske                 tørerne. Rigspolitichefen drøfter politiets virksomhed med
medhjælpere for statsadvokaterne ved udførelsen af straffe‐              politidirektørerne (»koncernledelsen«).
sager for landsretten og ved byretten, jf. § 101, stk. 1, og
§ 104, stk. 1, 2. pkt.                                                      § 109. Rigspolitichefen har ansvar for politiets virksom‐
   Stk. 3. Rigsadvokaten kan bemyndige også andre til at                 hed i hele landet. Rigspolitichefen fører tilsyn med politidi‐
virke som anklager ved landsretten i en enkelt sag.                      rektørerne.
   Stk. 4. Rigsadvokaten kan pålægge en statsadvokat at                     Stk. 2. Rigspolitichefens afgørelser i klagesager over af‐
overtage behandlingen af en eller flere sager, som henhører              gørelser truffet af politidirektørerne kan ikke påklages til ju‐
under en anden statsadvokat.                                             stitsministeren.
                                                                            Stk. 3. Rigspolitichefens afgørelser i 1. instans i ansættel‐
    § 104. Politidirektørerne og de offentlige anklagere, der er         ses- og personalesager kan ikke påklages til justitsministe‐
ansat hos disse, samt andre ansatte, der bemyndiges hertil,              ren. Det gælder dog ikke afgørelser i disciplinærsager og i
varetager udførelsen af straffesager ved byretterne jf. dog              andre sager, hvor der er truffet afgørelse om afsked, samt i
§ 101, stk. 1, og § 103, stk. 2. Statsadvokaten kan i særlige            sager om aktindsigt i ansættelses- og personalesager.
tilfælde bestemme, at udførelsen af en straffesag, der be‐                  Stk. 4. Justitsministeren kan fastsætte regler om, at politi‐
handles ved byretten under medvirken af nævninger eller                  direktørernes afgørelser om nærmere angivne spørgsmål ik‐
under medvirken af domsmænd som følge af tiltaltes beslut‐               ke kan påklages til rigspolitichefen.
ning efter § 687, skal varetages af statsadvokaten.
    Stk. 2. Rigsadvokaten kan bemyndige også andre til at                   § 110. Landet inddeles i 12 politikredse. Justitsministeren
virke som anklager ved byretten i en enkelt sag.                         kan foretage forandringer i politikredsenes område, med‐
   Stk. 3. Statsadvokaten kan pålægge en politidirektør at               mindre forandringen indebærer oprettelse eller nedlæggelse
overtage behandlingen af en eller flere sager, der henhører              af en politikreds.
under en anden politidirektør.                                              Stk. 2. Hver politikreds ledes af en politidirektør, der har
                                                                         ansvar for politiets virksomhed i politikredsen.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 22 of 166
10. september 2019.                                                 22                                                            Nr. 938.



   § 111. I hver politikreds oprettes et kredsråd vedrørende             forsorgen og hver kommune i politikredsen, herunder med
politiets virksomhed.                                                    inddragelse af skoler og sociale myndigheder.
   Stk. 2. Kredsrådet består af politidirektøren og borgme‐                 Stk. 2. Politidirektøren skal virke for at etablere et samar‐
strene i de kommuner, som politikredsen omfatter, jf. dog                bejde mellem politiet, de sociale myndigheder og social- og
stk. 3 og 4.                                                             behandlingspsykiatrien som led i indsatsen over for socialt
   Stk. 3. Bornholms Kommune repræsenteres i kredsrådet                  udsatte personer.
af borgmesteren og 3 medlemmer valgt af og blandt kom‐
                                                                            § 115. Politiet kan videregive oplysninger om enkeltper‐
munalbestyrelsens øvrige medlemmer.
                                                                         soners rent private forhold til andre myndigheder, hvis vide‐
   Stk. 4. I kommuner med magistratsstyre eller en styreform
                                                                         regivelsen må anses for nødvendig af hensyn til
med delt administrativ ledelse, jf. §§ 64 og 64 a i lov om
                                                                         1) det kriminalitetsforebyggende samarbejde (SSP-samar‐
kommunernes styrelse, kan kommunalbestyrelsen i kommu‐
                                                                                bejdet),
nens styrelsesvedtægt bestemme, at et magistratsmedlem
                                                                         2) politiets samarbejde med de sociale myndigheder og
henholdsvis en udvalgsformand er medlem i stedet for borg‐
                                                                                social- og behandlingspsykiatrien som led i indsatsen
mesteren.
                                                                                over for socialt udsatte personer (PSP-samarbejdet) el‐
   Stk. 5. Politidirektøren udpeger en stedfortræder for sig
                                                                                ler
selv. Der vælges en stedfortræder for borgmesteren (magi‐
                                                                         3) samarbejdet mellem kriminalforsorgen, de sociale
stratsmedlemmet eller udvalgsformanden) af og blandt kom‐
                                                                                myndigheder og politiet (KSP-samarbejdet) som led i
munalbestyrelsens medlemmer. For hvert af Bornholms
                                                                                indsatsen over for
Kommunes medlemmer af kredsrådet vælges en stedfortræ‐
                                                                                a) dømte, der løslades fra institutioner under kriminal‐
der af og blandt kommunalbestyrelsens medlemmer.
                                                                                     forsorgen,
   Stk. 6. Politidirektøren er formand for kredsrådet. Rådet
                                                                                b) dømte under 18 år, der løslades fra institutioner
vælger sin næstformand.
                                                                                     m.v. uden for kriminalforsorgen, hvor de er anbragt
   § 112. Kredsrådet drøfter spørgsmål af almindelig karak‐                          i henhold til § 78, stk. 2, i lov om fuldbyrdelse af
ter vedrørende politiets virksomhed og organisation i politi‐                        straf m.v., og
kredsen samt spørgsmål vedrørende kriminalitetsudviklin‐                        c) personer, der løslades fra varetægtsfængsling eller
gen og samarbejdet mellem politiet og lokalsamfundet, her‐                           anden frihedsberøvende foranstaltning efter kapitel
under en lokal samarbejdsplan, jf. § 113.                                            70, hvis de skønnes at være radikaliserede eller i ri‐
   Stk. 2. Politidirektøren afgiver hvert år en skriftlig redegø‐                    siko for at blive det.
relse til kredsrådet vedrørende politiets virksomhed i politi‐              Stk. 2. I samme omfang som nævnt i stk. 1 kan en myn‐
kredsen i det forløbne år, herunder om det kriminalitetsfore‐            dighed videregive oplysninger om enkeltpersoner til politiet
byggende samarbejde mellem politi, kriminalforsorgen og                  og andre myndigheder, der indgår i de former for samarbej‐
hver kommune, jf. § 114.                                                 de, som er nævnt i stk. 1. Oplysningerne må i forbindelse
   Stk. 3. Ethvert medlem af kredsrådet kan forlange, at                 med de nævnte former for samarbejde ikke videregives med
spørgsmål af fælles interesse for politiet og kommunerne i               henblik på efterforskning af straffesager.
politikredsen drøftes i rådet.                                              Stk. 3. Inddrages selvejende institutioner, der løser opga‐
   Stk. 4. Kredsrådet kan afgive udtalelse om spørgsmål ved‐             ver for det offentlige inden for social-, undervisnings- og be‐
rørende politikredsens almindelige organisation og tilrette‐             skæftigelsesområdet eller social- og behandlingspsykiatrien,
læggelse af politiets virksomhed. Kredsrådet kan henstille til           i de former for samarbejde, som er nævnt i stk. 1, kan der i
politidirektøren, at politiet for et begrænset tidsrum særlig            samme omfang som nævnt i stk. 1 og 2 udveksles oplysnin‐
skal lægge vægt på løsningen af bestemte opgaver med hen‐                ger mellem myndighederne og institutionerne.
syn til opretholdelsen af sikkerhed, fred og orden i politi‐                Stk. 4. De myndigheder og institutioner, der indgår i de
kredsen.                                                                 former for samarbejde, som er nævnt i stk. 1, er ikke forplig‐
   Stk. 5. Kredsrådet skal virke for, at der gives befolkningen          tet til at videregive oplysninger efter stk. 1-3.
i politikredsen oplysning om politiets virksomhed.
                                                                            § 115 a. Politiet kan videregive fortrolige oplysninger
   Stk. 6. Kredsrådet holder møde mindst 4 gange årligt. Ju‐
                                                                         vedrørende personer, der er fyldt 18 år, til forældre eller an‐
stitsministeren kan fastsætte nærmere regler om kredsrådets
                                                                         dre, herunder familiemedlemmer, der har lignende tætte re‐
virksomhed og om omfanget af politidirektørens oplysnings‐
                                                                         lationer til den pågældende person, hvis videregivelsen må
pligt over for rådet.
                                                                         anses for nødvendig som led i en kriminalitetsforebyggende
  § 113. Politidirektøren udarbejder hvert år en plan for                indsats over for personen.
samarbejdet mellem politiet og kommunerne, andre offentli‐
                                                                           § 116. (Ophævet)
ge myndigheder, interesseorganisationer, foreninger m.v. i
politikredsen. Samarbejdsplanen offentliggøres af politidi‐                 § 116 a. Den kompetente retshåndhævende myndighed i
rektøren efter forudgående drøftelse i kredsrådet.                       en medlemsstat i Den Europæiske Union kan til brug for ef‐
                                                                         terforskningen af en konkret straffesag ved elektronisk søg‐
  § 114. Politidirektøren skal virke for at etablere et krimi‐
                                                                         ning sammenligne et fingeraftryk, der indgår i efterforsknin‐
nalitetsforebyggende samarbejde mellem politiet, kriminal‐
                                                                         gen, med fingeraftryk i politiets centrale finger- og håndaf‐
                                                                         tryksregister.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 23 of 166
10. september 2019.                                                  23                                                          Nr. 938.



  § 116 b. 5) Justitsministeren kan på grundlag af en over‐                                      Syvende afsnit.
enskomst herom med en stat uden for Den Europæiske Uni‐                                             Advokater
on fastsætte, at § 116 a finder anvendelse i forholdet mellem
Danmark og denne stat.                                                                              Kapitel 12

  § 117. Sognefogeder bistår politiet efter de hidtil gælden‐                                Beskikkelse som advokat
de regler.                                                                               Udøvelse af advokatvirksomhed
                         Sjette afsnit.                                      § 119. Advokater beskikkes af justitsministeren.
          Den Uafhængige Politiklagemyndighed                                Stk. 2. Ret til at få beskikkelse som advokat har enhver,
                                                                          der
                          Kapitel 11 a                                    1) er myndig og ikke er under værgemål efter værgemåls‐
    § 118. Den Uafhængige Politiklagemyndighed (Politikla‐                      lovens § 5 eller under samværgemål efter værgemålslo‐
gemyndigheden) er en selvstændig myndighed, der ledes af                        vens § 7,
Politiklagerådet og en direktør.                                          2) ikke er under rekonstruktionsbehandling eller konkurs,
    Stk. 2. Politiklagemyndigheden behandler klager over po‐              3) har bestået dansk juridisk bachelor- og kandidateksa‐
litiet, jf. kapitel 93 b, og efterforsker straffesager mod politi‐              men, jf. dog § 135 a,
personale, jf. kapitel 93 c.                                              4) i mindst 3 år har været i praktisk juridisk virksomhed,
    Stk. 3. Politiklagemyndigheden udøver sine funktioner i                     jf. stk. 3 og 4, og
fuld uafhængighed.                                                        5) har gennemført en teoretisk grunduddannelse og bestå‐
                                                                                et en eksamen i forhold af særlig betydning for advoka‐
  § 118 a. Politiklagerådet er Politiklagemyndighedens                          terhvervet samt bestået en praktisk prøve i retssagsbe‐
øverste ledelse og har det overordnede ansvar for myndighe‐                     handling.
dens virksomhed.                                                             Stk. 3. Den i stk. 2, nr. 4, nævnte virksomhed består i del‐
   § 118 b. Politiklagerådet består af 1 formand, som skal                tagelse i almindelig advokatvirksomhed, herunder opnåelse
være landsdommer, 1 advokat, 1 universitetslærer i retsvi‐                af kendskab til behandlingen af retssager, som autoriseret
denskab og 2 repræsentanter for offentligheden.                           fuldmægtig hos en advokat, der udøver advokatvirksomhed,
   Stk. 2. Medlemmerne beskikkes af justitsministeren for 4               eller i arbejde i en juridisk stilling ved domstolene, anklage‐
år ad gangen. Genbeskikkelse kan finde sted én gang.                      myndigheden eller politiet, hvori behandling af retssager
   Stk. 3. Formanden beskikkes efter indstilling fra landsret‐            indgår som en væsentlig del.
terne.                                                                       Stk. 4. Justitsministeren kan træffe afgørelse eller fastsæt‐
   Stk. 4. Advokaten beskikkes efter indstilling fra Advoka‐              te regler om, at virksomhed i andre juridiske stillinger end
trådet.                                                                   dem, der er nævnt i stk. 3, helt eller delvis kan medregnes i
   Stk. 5. Offentlighedsrepræsentanterne beskikkes efter ind‐             den tid, der er nævnt i stk. 2, nr. 4.
stilling fra henholdsvis KL (Kommunernes Landsforening)                      Stk. 5. Justitsministeren fastsætter regler om den teoreti‐
og Dansk Folkeoplysnings Samråd.                                          ske grunduddannelse, eksamen og praktiske prøve i rets‐
   Stk. 6. Medlemmer af Folketinget, regionsråd og kommu‐                 sagsbehandling, herunder om indhold, tilrettelæggelse og
nalbestyrelser kan ikke være medlemmer af Politiklagerådet.               betaling herfor. Justitsministeren kan i særlige tilfælde frita‐
   Stk. 7. Der beskikkes en suppleant for hvert af rådets                 ge for kravet om gennemførelse af den teoretiske grundud‐
medlemmer. Stk. 1-6 finder tilsvarende anvendelse på be‐                  dannelse, kravet om eksamen og kravet om den praktiske
skikkelse af suppleanter.                                                 prøve i retssagsbehandling. Advokatsamfundet forestår den
                                                                          teoretiske grunduddannelse, eksamen og den praktiske prø‐
   § 118 c. Politiklagemyndighedens daglige ledelse vareta‐               ve i retssagsbehandling. Retten vurderer, om en retssag er
ges af direktøren, der udnævnes og afskediges af justitsmini‐             egnet til at udgøre den praktiske prøve i retssagsbehandling.
steren efter indstilling fra Politiklagerådet. Direktøren skal
følge de anvisninger og retningslinjer, som gives af rådet.                  § 120. Personer, der ikke har fået beskikkelse som advo‐
   Stk. 2. Direktøren deltager i Politiklagerådets møder,                 kat, og personer, der er udelukket fra at udøve advokatvirk‐
medmindre rådet undtagelsesvis bestemmer andet.                           somhed, eller hvis ret hertil er ophørt i medfør af denne lov,
                                                                          må ikke betegne sig som advokat eller benytte en anden be‐
  § 118 d. Politiklagerådet fastsætter selv sin forretningsor‐            tegnelse, der er egnet til forveksling hermed. En advokat,
den og de nærmere regler om arbejdets fordeling mellem rå‐                der har deponeret sin beskikkelse i Justitsministeriet, må ik‐
det og direktøren.                                                        ke betegne sig som advokat i forbindelse med forretnings‐
  § 118 e. Politiklagemyndigheden afgiver en årlig beret‐                 forhold.
ning om sin virksomhed til Folketinget og justitsministeren.                 Stk. 2. Overtrædelse af bestemmelserne i stk. 1 straffes
Beretningen offentliggøres.                                               med bøde, medmindre højere straf er forskyldt efter anden
                                                                          lovgivning.
                                                                            § 121. Beskikkelse kan nægtes den, der er dømt for straf‐
                                                                          bart forhold, såfremt forholdet begrunder en nærliggende fa‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 24 of 166
10. september 2019.                                                24                                                            Nr. 938.



re for misbrug af adgangen til at udøve advokatvirksomhed               advokatselskab, der er stiftet som et europæisk aktieselskab
eller gør den pågældende uværdig til den agtelse og tillid,             (SE-selskab), må i navnet endvidere benytte ordene europæ‐
der må kræves til udøvelse af advokatvirksomhed. Straffelo‐             isk advokataktieselskab, SE-advokataktieselskab eller
vens § 78, stk. 3, gælder tilsvarende.                                  SE‑advokatselskab.
    Stk. 2. Beskikkelse kan endvidere nægtes den, der i stil‐
                                                                           § 124 b. En advokat, der udøver virksomhed i et advokat‐
ling eller erhverv har udvist en sådan adfærd, at der er grund
                                                                        selskab, eller en anden ansat i selskabet, der i medfør af
til at antage, at den pågældende ikke vil udøve advokatvirk‐
                                                                        § 124 c, stk. 1, nr. 2, ejer aktier eller anparter heri, hæfter
somhed på forsvarlig måde.
                                                                        personligt sammen med selskabet for ethvert krav, der er op‐
    Stk. 3. Beskikkelse kan endvidere nægtes den, der har be‐
                                                                        stået som følge af vedkommendes bistand til en klient.
tydelig forfalden gæld til det offentlige, hvorved forstås be‐
løb i størrelsesordenen 50.000 kr. eller derover.                          § 124 c. Aktier eller anparter i et advokatselskab må, jf.
    Stk. 4. Afslår justitsministeren i medfør af stk. 2 og 3 at         dog § 124 f, kun ejes af
meddele en person advokatbeskikkelse, kan den pågældende                1) advokater, der aktivt driver advokatvirksomhed i sel‐
forlange spørgsmålet indbragt for retten. Sagen anlægges af                   skabet, dets moderselskab eller dets datterselskab,
justitsministeren i den borgerlige retsplejes former. Godken‐           2) andre ansatte i selskabet eller
der retten justitsministerens afgørelse, kan spørgsmålet først          3) et andet advokatselskab.
på ny indbringes for retten efter 2 års forløb.                            Stk. 2. De personer, der er nævnt i stk. 1, nr. 2, må alene
                                                                        tilsammen eje under en tiendedel af aktierne eller anparterne
   § 122. Udøvelse af advokatvirksomhed kan ikke forenes
                                                                        i selskabet og må alene tilsammen have under en tiendedel
med en juridisk stilling ved domstolene, anklagemyndighe‐
                                                                        af stemmerne i selskabet. Det er ikke tilladt i selskabets ved‐
den eller politiet, jf. dog bestemmelsen i § 106.
                                                                        tægter eller ved aktionæroverenskomst at fastsætte bestem‐
   Stk. 2. Udøvelse af advokatvirksomhed kan i øvrigt ikke
                                                                        melser, der begrænser selskabslovens bestemmelser om ind‐
forenes med nogen stilling i det offentliges tjeneste, med‐
                                                                        løsning af aktier.
mindre justitsministeren i særlige tilfælde gør undtagelse
herfra. Ved afgørelser om dispensation skal der navnlig læg‐               § 124 d. De personer, der er nævnt i § 124 c, stk. 1, nr. 2,
ges vægt på, at en advokat skal være uafhængig af det of‐               og som ejer aktier eller anparter i et advokatselskab, skal be‐
fentlige, således at der ikke kan opstå interessekonflikter             stå en prøve i de regler, der er af særlig betydning for advo‐
mellem en offentlig ansættelse og den pågældendes udøvel‐               katerhvervet. Justitsministeren fastsætter nærmere regler
se af advokatvirksomhed.                                                herom. Advokatsamfundet forestår afholdelsen af prøven.
   Stk. 3. Justitsministeren kan tillade, at en advokat, der ef‐           Stk. 2. Klager over de personer, der er nævnt i § 124 c,
ter stk. 1 eller stk. 2 ikke kan udøve advokatvirksomhed, ud‐           stk. 1, nr. 2, og som ejer aktier eller anparter i et advokatsel‐
fører en retssag.                                                       skab, kan indbringes for Advokatnævnet i overensstemmel‐
                                                                        se med reglerne i kapitel 15 a og 15 b.
   § 123. En advokat skal i mindst 1 år enten have været i
virksomhed som autoriseret fuldmægtig hos en advokat, der                  § 124 e. Bestyrelsesmedlemmer i et advokatselskab, bort‐
udøver advokatvirksomhed, eller som advokat have været                  set fra medarbejdervalgte bestyrelsesmedlemmer eller besty‐
ansat hos en anden advokat, der udøver advokatvirksomhed,               relsesmedlemmer, der i medfør af § 124 c, stk. 1, nr. 2, ejer
for at kunne udøve advokatvirksomhed i fællesskab med en                aktier eller anparter i advokatselskabet, skal aktivt drive ad‐
anden advokat, udøve enkeltmandsvirksomhed som advokat                  vokatvirksomhed i selskabet eller i dets moderselskab eller
eller eje aktier eller anparter i et advokatselskab.                    dets datterselskab.
   Stk. 2. Justitsministeren kan i særlige tilfælde gøre undta‐            Stk. 2. Medlemmer af direktionen i et advokatselskab,
gelse fra bestemmelsen i stk. 1.                                        bortset fra medlemmer af direktionen, der i medfør af § 124
                                                                        c, stk. 1, nr. 2, ejer aktier eller anparter i advokatselskabet,
   § 124. Advokatvirksomhed må ud over i enkeltmands‐
                                                                        skal aktivt drive advokatvirksomhed i selskabet.
virksomhed eller i et fællesskab af advokater kun udøves af
                                                                           Stk. 3. Flertallet af bestyrelsesmedlemmerne i et advokat‐
et advokatselskab, der drives i aktie-, anparts- eller kom‐
                                                                        selskab skal dog til enhver tid udgøres af advokater, der ak‐
manditaktieselskabsform (partnerselskabsform).
                                                                        tivt driver advokatvirksomhed i selskabet eller i dets moder‐
   Stk. 2. Et advokatselskab må alene have til formål at drive
                                                                        selskab eller dets datterselskab. Det samme gælder for med‐
advokatvirksomhed. Et advokatselskab, der alene ejes af ad‐
                                                                        lemmerne af direktionen i et advokatanpartsselskab, hvis an‐
vokater, og hvis eneste formål og aktivitet er at eje aktier el‐
                                                                        partsselskabets ledelse kun består af en direktion.
ler anparter i et andet advokatselskab, kan dog eje aktier el‐
                                                                           Stk. 4. Det er en betingelse for, at personer, der i medfør
ler anparter i et advokatselskab.
                                                                        af § 124 c, stk. 1, nr. 2, ejer aktier eller anparter i et advokat‐
   Stk. 3. Uanset stk. 1 og 2 må foreninger, interesseorgani‐
                                                                        selskab, kan deltage som medlemmer af advokatselskabets
sationer og lign. som mandatar udføre retssager for deres
                                                                        bestyrelse eller direktion, at de forinden har bestået den prø‐
medlemmer inden for foreningens interesseområde.
                                                                        ve, som er nævnt i § 124 d, stk. 1.
  § 124 a. Et advokatselskab er pligtigt og eneberettiget til i            Stk. 5. De krav til sammensætningen af et advokatsel‐
navnet at benytte ordene advokataktieselskab, advokatan‐                skabs bestyrelse eller direktion, der er nævnt i stk. 1-4, fin‐
partsselskab, advokatkommanditaktieselskab, advokatpart‐                der ikke anvendelse på advokatselskaber omfattet af § 124,
nerselskab eller deraf dannede forkortelser. Et                         stk. 2, 2. pkt.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 25 of 166
10. september 2019.                                                25                                                          Nr. 938.



  § 124 f. Justitsministeren fastsætter nærmere regler om                  § 130. Med henblik på opfyldelsen eller anvendelsen af
udøvelse af advokatvirksomhed i selskabsform, herunder                  Det Europæiske Fællesskabs vedtagelser kan justitsministe‐
regler om omdannelse af et advokatselskab til andet formål              ren fastsætte regler om beskikkelse som advokat og udøvel‐
og regler om afhændelse af aktier og anparter.                          se af advokatvirksomhed, herunder om etablering og virk‐
                                                                        somhed i advokatfællesskaber, for advokater, der har opnået
   § 124 g. Medmindre højere straf er forskyldt efter den øv‐
                                                                        beskikkelse i en af Den Europæiske Unions medlemsstater
rige lovgivning, straffes med bøde den, der overtræder
                                                                        eller i et land, hvormed Fællesskabet har indgået aftale. Ju‐
§ 124, § 124 a, § 124 c og § 124 e, stk. 1-4.
                                                                        stitsministeren kan fastsætte regler om sagsbehandling i sag‐
   Stk. 2. I forskrifter, der udstedes i medfør af § 124 d og
                                                                        er om advokatvirksomhed med henblik på opfyldelsen af
§ 124 f, kan der fastsættes straf af bøde for overtrædelse af
                                                                        Det Europæiske Fællesskabs vedtagelser.
bestemmelserne i forskrifterne.
                                                                           Stk. 2. Justitsministeren kan endvidere fastsætte regler om
   § 125. En advokat er kun i de tilfælde, hvor loven inde‐             brug af advokattitler, som er omfattet af Det Europæiske
holder særlige bestemmelser derom, forpligtet til at påtage             Fællesskabs vedtagelser, og om straf af bøde for overtrædel‐
sig udførelsen af en retssag.                                           se af disse regler.
   § 126. En advokat skal udvise en adfærd, der stemmer                   § 130 a. 6) Justitsministeren kan efter forhandling med de
med god advokatskik. Advokaten skal herunder udføre sit                 færøske myndigheder fastsætte regler om, at bestemmelser
hverv grundigt, samvittighedsfuldt og i overensstemmelse                om advokater i denne lov finder anvendelse på advokater
med, hvad berettigede hensyn til klienternes tarv tilsiger.             beskikket af de færøske myndigheder.
Sagerne skal fremmes med fornøden hurtighed.
   Stk. 2. En advokat må ikke kræve højere vederlag for sit                                       Kapitel 13
arbejde, end hvad der kan anses for rimeligt.                                       Advokaternes møderet for domstolene
   Stk. 3. En advokat skal medvirke til, at en fuldmægtig, der
er autoriseret hos advokaten, kan deltage i den teoretiske                            Autoriserede advokatfuldmægtige
grunduddannelse, eksamen og praktiske prøve i retssagsbe‐                   § 131. Advokater er eneberettigede til at udføre retssager
handling, jf. § 119, stk. 2, nr. 5. Advokaten skal afholde ud‐          for andre, jf. dog §§ 136, 260 og 730. En bemyndigelse til at
gifterne til den teoretiske grunduddannelse, eksamen og                 gøre en fordring eller anden rettighed gældende i eget navn
praktiske prøve i retssagsbehandling.                                   giver ikke den, hvem bemyndigelsen er givet, ret til selv at
   Stk. 4. En advokat må ikke uden for sin advokatvirksom‐              møde i sagen, medmindre den pågældende er berettiget her‐
hed i forretningsforhold eller i andre forhold af økonomisk             til efter reglerne i §§ 132-136.
art udvise en adfærd, der er uværdig for en advokat.
   Stk. 5. Enhver advokat og advokatfuldmægtig skal løben‐                § 132. Enhver advokat har møderet for byret, for Sø- og
de deltage i efteruddannelse af betydning for advokaterhver‐            Handelsretten i sager omfattet af § 15, stk. 2, nr. 3, og for
vet. En advokat skal afholde udgifterne hertil for en fuld‐             Den Særlige Klageret.
mægtig, der er autoriseret hos advokaten. Justitsministeren                § 133. En advokat har møderet for landsret og i alle sager
kan fastsætte nærmere regler herom.                                     for Sø- og Handelsretten, når advokaten har bestået en prøve
   Stk. 6. Advokater, der fungerer som forsvarsadvokater i              i procedure.
en straffesag, må ikke give gaver til deres klienter i sagen el‐           Stk. 2. Prøven kan foruden af advokater aflægges af auto‐
ler disses nærtstående.                                                 riserede advokatfuldmægtige, der i medfør af § 136, stk. 4,
   § 127. Advokatsamfundet udarbejder regler om advoka‐                 kan give møde for landsretten.
ters pligter med hensyn til behandlingen af betroede midler,               Stk. 3. Prøven består i, at den pågældende udfører to rets‐
sikkerhed mod økonomisk ansvar, som kan pådrages under                  sager, der afsluttes med mundtlig hovedforhandling.
udøvelse af advokatvirksomhed, og meddelelse af alle for‐                  Stk. 4. Den ene retssag kan være en byretssag, herunder
nødne regnskabsmæssige og økonomiske oplysninger til                    den praktiske prøve, der er omhandlet i § 119, stk. 2, nr. 5. I
Advokatsamfundet samt regler om iværksættelse af de for‐                så fald skal dette være en sag med kollegial behandling eller
nødne kontrolforanstaltninger. Reglerne skal godkendes af               en sag, hvor der medvirker sagkyndige dommere. Den an‐
justitsministeren.                                                      den retssag skal aflægges for en af landsretterne, for Grøn‐
                                                                        lands Landsret som kollegial ret eller for Sø- og Handelsret‐
  § 127 a. §§ 125-127 gælder også for advokatselskaber.                 ten. En sag kan kun danne grundlag for prøven, hvis
  Stk. 2. § 126, stk. 1, 2 og 4, samt § 127 gælder også for de          vedkommende ret finder sagen egnet hertil.
ansatte i et advokatselskab, som ejer aktier eller anparter i              Stk. 5. Prøven er bestået, når de retter, hvor sagerne er ud‐
advokatselskabet, jf. § 124 c, stk. 1, nr. 2.                           ført, finder udførelsen tilfredsstillende. Vedkommende
  § 128. (Ophævet)                                                      landsret, Grønlands Landsret som kollegial ret eller Sø- og
                                                                        Handelsretten kan dog, hvis sagen er udført for landsretten
   § 129. Straffelovens §§ 144, 150-152 og 155-157 finder               eller Sø- og Handelsretten, ud fra den første sags karakter og
tilsvarende anvendelse på advokater samt deres autoriserede             udførelsen heraf erklære prøven for bestået alene på grund‐
fuldmægtige, partnere, personale og andre, som i øvrigt be‐             lag af denne sag. Den anden sag skal udføres senest 5 år ef‐
skæftiges i advokatvirksomheden.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 26 of 166
10. september 2019.                                                 26                                                          Nr. 938.



ter udførelsen af den første sag, medmindre den ret, hvor                som er nævnt i § 119, stk. 3. Fuldmægtigens adgang til at
den anden sag udføres, meddeler undtagelse herfra.                       procedere for landsretten gælder dog kun for et tidsrum af 2
   Stk. 6. Der er ikke adgang til at indstille sig til prøven me‐        år fra den første procedure. Når det findes rimeligt, kan den
re end to gange.                                                         landsret, i hvis kreds fuldmægtigen er autoriseret, forlænge
                                                                         dette tidsrum.
   § 134. En advokat har møderet for Højesteret, når den på‐
                                                                            Stk. 5. Oplysning om adgangen til at procedere efter stk. 4
gældende har indgivet anmeldelse til Højesterets justitskon‐
                                                                         og om forlængelse heraf påtegnes fuldmægtigens autorisa‐
tor vedlagt en erklæring fra Advokatrådet om, at advokaten i
                                                                         tion af landsrettens præsident. En ny autorisation skal inde‐
mindst 5 år har været i virksomhed som advokat med møde‐
                                                                         holde oplysning om procedureadgangen og en eventuel for‐
ret for landsret, og en erklæring fra vedkommende landsret,
                                                                         længelse heraf.
herunder Grønlands Landsret, om, at advokaten er øvet i
                                                                            Stk. 6. En advokat kan under mundtlig forhandling ved al‐
procedure.
                                                                         le retter ved enhver uberygtet person fremsætte og begrunde
   Stk. 2. Er en advokats udførelse af en sag for Højesteret
                                                                         begæring om sagens udsættelse på grund af forhold, hvor‐
uforsvarlig, kan Højesteret give advokaten en tilkendegivel‐
                                                                         ved advokaten selv hindres i at give møde.
se herom. Findes advokatens procedure for Højesteret fort‐
                                                                            Stk. 7. Uden for mundtlig forhandling i retssager kan en
sat uforsvarlig, kan retten ved beslutning fratage advokaten
                                                                         advokat endvidere give møde ved enhver uberygtet person,
møderetten. Møderetten kan generhverves ved rettens be‐
                                                                         der er fyldt 18 år, med angivelse af lovligt forfald. Retten og
slutning herom.
                                                                         modparten kan kræve bevis for det lovlige forfald.
   § 135. Enhver advokat kan have en eller to autoriserede                  Stk. 8. Under fogedforretninger kan advokater give møde
fuldmægtige, der skal have bestået dansk juridisk bachelor-              ved enhver uberygtet person, der er fyldt 18 år, medmindre
og kandidateksamen, jf. dog § 135 a, stk. 1.                             der i mødet skal foregå forhandling om en tvist eller foged‐
   Stk. 2. Autorisationen meddeles af præsidenten i den by‐              retten i øvrigt finder sådant møde uhensigtsmæssigt.
retskreds, hvor vedkommende advokat har kontor. Bestem‐
melsen i § 121 gælder tilsvarende.                                                                 Kapitel 14
                                                                                Ophør af retten til at udøve advokatvirksomhed
   § 135 a. Justitsministeren kan for personer, der i en af
Den Europæiske Unions medlemsstater eller i et land, hvor‐                  § 137. Retten til at udøve advokatvirksomhed bortfalder,
med Fællesskabet har indgået aftale, har bestået en juridisk             såfremt vedkommende ikke længere opfylder betingelserne i
kandidateksamen, der i niveau svarer til den danske juridi‐              § 119, stk. 2, nr. 1 og 2.
ske bachelor- og kandidateksamen, fastsætte en prøvetid
                                                                            § 138. Retten til at udøve advokatvirksomhed kan efter
som betingelse for ansøgerens autorisation som advokatfuld‐
                                                                         reglerne i straffelovens § 79 frakendes under en straffesag,
mægtig med henblik på at sikre, at ansøgeren har det for‐
                                                                         såfremt forholdet begrunder en nærliggende fare for mis‐
nødne kendskab til dansk procesret samt behersker det dan‐
                                                                         brug af stillingen eller gør den pågældende uværdig til den
ske sprog på et sådant niveau, at ansøgeren kan gennemføre
                                                                         agtelse og tillid, der må kræves til udøvelse af advokatvirk‐
en hovedforhandling på forsvarlig vis. Det samme gælder
                                                                         somhed.
for personer, der i en af Den Europæiske Unions medlems‐
stater eller i et land, hvormed Fællesskabet har indgået afta‐               § 139. Retten til at udøve advokatvirksomhed kan fraken‐
le, har bestået en juridisk bacheloreksamen og i Danmark                 des ved dom, såfremt det på grund af advokatens sindssyg‐
har bestået en juridisk kandidateksamen.                                 dom skønnes uforsvarligt, at vedkommende fortsat udøver
   Stk. 2. Justitsministeren kan i øvrigt, i det omfang det er           advokatvirksomhed. Retten til at udøve advokatvirksomhed
nødvendigt til opfyldelse af Danmarks EU-retlige forpligtel‐             kan endvidere frakendes ved dom på tid fra 1 til 5 år eller
ser, fritage fra kravet om, at ansøgeren skal have bestået en            indtil videre, såfremt advokaten har betydelig forfalden gæld
dansk juridisk bachelor- eller kandidateksamen, herunder                 til det offentlige, hvorved forstås beløb i størrelsesordenen
fastsætte en prøvetid som betingelse herfor.                             100.000 kr. og derover. Sagen anlægges af justitsministeren
                                                                         i den borgerlige retsplejes former.
   § 136. Under retssager kan en advokat kun give møde ved
                                                                             Stk. 2. Skønnes det på grund af advokatens sindssygdom
en anden, såfremt denne er advokat og berettiget til at give
                                                                         nødvendigt for at afværge formuetab for klienter, kan retten
møde for vedkommende ret eller dette følger af stk. 2-8.
                                                                         under sagen ved kendelse efter påstand fra justitsministeren
   Stk. 2. Uden for mundtlig forhandling i retssager kan en
                                                                         udelukke den pågældende fra at drive advokatvirksomhed,
advokat give møde for enhver ret ved sin autoriserede fuld‐
                                                                         indtil sagen er endeligt afgjort.
mægtig eller en anden advokat.
                                                                             Stk. 3. Er grunden til frakendelse efter stk. 1 ikke længere
   Stk. 3. Ved mundtlig forhandling for byret og for Sø- og
                                                                         til stede, tilbagegiver justitsministeren vedkommende retten
Handelsretten i sager omfattet af § 15, stk. 2, nr. 3, kan en
                                                                         til at drive advokatvirksomhed, såfremt den pågældende i
advokat give møde ved sin autoriserede fuldmægtig.
                                                                         øvrigt opfylder betingelserne for at udøve advokatvirksom‐
   Stk. 4. Ved mundtlig forhandling for landsretten og i alle
                                                                         hed. Afslår justitsministeren en anmodning herom, kan den
sager for Sø- og Handelsretten kan en advokat med møderet
                                                                         pågældende forlange spørgsmålet indbragt for retten. En så‐
for landsret give møde ved sin autoriserede fuldmægtig, så‐
                                                                         dan begæring kan kun fremsættes med 1 års mellemrum.
fremt der fremlægges dokumentation for, at den pågældende
                                                                         Bestemmelsen i stk. 1, 3. pkt., gælder tilsvarende.
er advokat eller i mindst 2 år har været i en virksomhed,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 27 of 166
10. september 2019.                                                 27                                                          Nr. 938.



  § 139 a. Justitsministeriet kan offentliggøre oplysninger              som lægger hindringer i vejen for Advokatrådets tilsyn, eller
om de i § 138 og § 139, stk. 1 og 2, nævnte domme og ken‐                hvis formål er at unddrage sig tilsynet.
delser, hvorved der er sket frakendelse af retten til at udøve              Stk. 5. Advokatrådet skal årligt udarbejde en samlet plan
advokatvirksomhed.                                                       for sin tilsynsvirksomhed. Rådet afgiver årligt en rapport
                                                                         over det udførte tilsyn til justitsministeren. Rapporten of‐
   § 140. Den, der under en retssag ved kendelse er udeluk‐
                                                                         fentliggøres.
ket fra at drive advokatvirksomhed, indtil sagen er endeligt
                                                                            Stk. 6. Rådet skal til brug for udførelsen af sit tilsyn ud‐
afgjort, samt den, hvis ret hertil er bortfaldet eller frakendt i
                                                                         færdige arbejdsprogrammer, der på en detaljeret måde angi‐
medfør af denne lov, skal tilbagelevere sin beskikkelse som
                                                                         ver, hvordan udførelsen af tilsynet skal foretages.
advokat til Justitsministeriet.
                                                                            Stk. 7. Vurderer Advokatrådet, at der er en begrundet risi‐
   Stk. 2. Når den pågældende på ny er berettiget til at udøve
                                                                         ko for, at en advokat, en advokats autoriserede fuldmægtige
advokatvirksomhed, skal advokatbeskikkelsen udleveres ef‐
                                                                         eller et advokatselskab, jf. § 124, vil overtræde en pligt, der
ter begæring.
                                                                         følger af denne lov, skal rådet iværksætte passende tilsyns‐
   Stk. 3. Er retten til at udøve advokatvirksomhed faldet
                                                                         foranstaltninger. Dette gælder tilsvarende, hvis der er en be‐
bort som følge af konkurs efter bestemmelsen i § 137, kan
                                                                         grundet mistanke om, at en advokat, en advokats autorisere‐
justitsministeren efter, at konkursboet er sluttet, afslå at ud‐
                                                                         de fuldmægtige eller et advokatselskab, jf. § 124, har over‐
levere beskikkelsen, såfremt der fortsat består anmeldte
                                                                         trådt en pligt, der følger af denne lov.
krav, som kan gøres gældende imod den pågældende.
                                                                            Stk. 8. Advokatrådet kan træffe bestemmelse om, at en
  § 141. En advokat kan deponere sin beskikkelse i Justits‐              advokat eller en af de personer, der er nævnt i § 124 c, stk.
ministeriet. Beskikkelsen kan kun udleveres på ny, såfremt               1, nr. 2, og som ejer aktier eller anparter i et advokatselskab,
advokaten opfylder betingelserne i §§ 119 og 121.                        skal indkaldes til en samtale med kredsbestyrelsen i en an‐
                                                                         den kreds end den, hvor advokaten har sin virksomhed, hvis
   § 142. For personer, der er udelukket fra at udøve advokat‐
                                                                         det må antages, at advokaten eller den ovennævnte person
virksomhed, eller hvis ret hertil er ophørt i medfør af
                                                                         har tilsidesat de pligter, som stillingen medfører. Advokatrå‐
§§ 137-139, gælder de regler, der er fastsat i medfør af
                                                                         det kan endvidere i sager, hvor en advokat eller en af de per‐
§ 127 om behandlingen af betroede midler, og Advokatrådet
                                                                         soner, der er nævnt i § 124 c, stk. 1, nr. 2, og som ejer aktier
fører tilsyn med reglernes overholdelse. Reglerne gælder,
                                                                         eller anparter i et advokatselskab, er under mistanke for at
indtil Advokatrådet bestemmer, at de skal ophøre hermed,
                                                                         have begået overtrædelser, der kan føre til frakendelse af
dog højst i 6 måneder fra udelukkelsen eller ophøret. Advo‐
                                                                         retten til at udøve advokatvirksomhed eller retten til at eje
katrådet kan underrette den pågældendes klienter om ude‐
                                                                         aktier eller anparter i et advokatselskab, bestemme, at der
lukkelsen eller ophøret og om betydningen heraf.
                                                                         skal iværksættes et kollegialt tilsyn med advokaten eller den
   Stk. 2. Overtrædelse af reglerne som nævnt i stk. 1 straf‐
                                                                         ovennævnte person.
fes med bøde, medmindre højere straf er forskyldt efter an‐
                                                                            Stk. 9. Advokatsamfundet opdeles i et antal advokatkred‐
den lovgivning.
                                                                         se. Advokatkredsenes bestyrelser bistår Advokatrådet.
                          Kapitel 15                                        Stk. 10. Advokatsamfundet fastsætter regler om sin orga‐
                                                                         nisation og virksomhed i en vedtægt, der skal godkendes af
            Advokatsamfundet og Advokatnævnet
                                                                         justitsministeren.
   § 143. Det Danske Advokatsamfund udgøres af alle dan‐                    Stk. 11. 7) Justitsministeren kan efter anmodning fra de
ske advokater.                                                           færøske myndigheder og efter forhandling med Advokatrå‐
   Stk. 2. Advokatrådet, der er Advokatsamfundets bestyrel‐              det tillade, at Advokatsamfundet varetager de i denne lov
se, fører tilsyn med advokaterne og deres autoriserede fuld‐             nævnte opgaver på Færøerne.
mægtige. Finder rådet, at en advokat ikke har handlet i over‐
ensstemmelse med de pligter, stillingen medfører, kan det                   § 143 a. Advokatrådet kan i forbindelse med udøvelsen af
indklage den pågældende for Advokatnævnet. 1. og 2. pkt.                 sit tilsyn med advokater indhente og modtage oplysninger
finder tilsvarende anvendelse for så vidt angår advokatsel‐              om specifikke advokater fra
skaber, jf. § 124.                                                       1) domstolene om en advokats anmodning om salær i en
   Stk. 3. Advokatrådet kan kræve alle oplysninger af advo‐                    sag, hvor den pågældende er beskikket af retten,
kater og deres autoriserede fuldmægtige, herunder arbejds‐               2) politiet om en aktuel strafferetlig efterforskning mod en
papirer, korrespondance og andre dokumenter, der skønnes                       sigtet advokat, når den pågældende er eller har været
at være nødvendige for rådets tilsyn af, om der er sket eller                  sigtet i sagen, medmindre den pågældende advokat ik‐
vil ske en overtrædelse af bestemmelserne i denne lov eller                    ke er underrettet om efterforskningen,
bestemmelser fastsat i medfør af denne lov. 1. pkt. finder til‐          3) anklagemyndigheden om en verserende eller afsluttet
svarende anvendelse, for så vidt angår advokatselskaber, jf.                   straffesag mod en advokat, når den pågældende er eller
§ 124. Kapitel 4 i lov om retssikkerhed ved forvaltningens                     har været sigtet i sagen, medmindre den pågældende
anvendelse af tvangsindgreb og oplysningspligt gælder for                      advokat ikke er underrettet om efterforskningen, og
Advokatrådets varetagelse af opgaver efter 1. og 2. pkt.                 4) skattemyndighederne om specificerede skatteoplysnin‐
   Stk. 4. Advokater og deres autoriserede fuldmægtige må                      ger vedrørende en advokat og oplysninger om ansøg‐
ikke foretage eller medvirke til handlinger eller undladelser,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 28 of 166
10. september 2019.                                                28                                                          Nr. 938.



      ninger om omkostningsgodtgørelse til bistand fra en               digheder, herunder anklagemyndigheden, politiet og justits‐
      advokat.                                                          ministeren, til varetagelse af deres opgaver efter deres lov‐
   Stk. 2. Følgende offentlige myndigheder kan videregive               givning.
bestemte oplysninger til Advokatrådet, hvis myndigheden
                                                                            § 144. Advokatsamfundet opretter et Advokatnævn. Ad‐
vurderer, at oplysningerne er relevante for rådets tilsyn med
                                                                        vokatnævnet består af en formand og 2 næstformænd, der
advokater:
                                                                        alle skal være dommere, samt af 18 andre medlemmer. For‐
1) Politiet om en strafferetlig efterforskning mod en advo‐
                                                                        manden og næstformændene udpeges af Højesterets præsi‐
      kat.
                                                                        dent. Af de øvrige medlemmer vælges 9 af Advokatsamfun‐
2) Anklagemyndigheden om en verserende eller afsluttet
                                                                        det blandt advokater, der ikke er medlemmer af Advokatrå‐
      straffesag mod en advokat.
                                                                        det, og 9, der ikke må være advokater, udpeges af justitsmi‐
3) Skattemyndighederne om en advokats skattesag og om
                                                                        nisteren. Justitsministerens udpegning af medlemmer og
      oplysninger om ansøgninger om omkostningsgodtgø‐
                                                                        stedfortrædere herfor sker efter indstilling fra sådanne myn‐
      relse til bistand fra en advokat.
                                                                        digheder, organisationer og lign., således at det sikres, at der
4) Advokatnævnet.
                                                                        til nævnet udpeges medlemmer og stedfortrædere herfor, der
   Stk. 3. Følgende offentlige myndigheder skal videregive
                                                                        har kendskab til både private klienters, erhvervsklienters og
bestemte oplysninger til Advokatrådet om en advokat, som
                                                                        offentlige klienters interesser. Medlemmer og stedfortrædere
myndigheden er kommet i besiddelse af som led i løsningen
                                                                        herfor udpeges for en periode af 6 år. Der er ikke mulighed
af sine opgaver:
                                                                        for genudpegning.
1) Domstolene, når der mod en advokat indgives konkurs‐
                                                                            Stk. 2. Ved nævnets behandling af en sag skal deltage et
      begæring, begæring om rekonstruktion, fogedretsbegæ‐
                                                                        eller flere medlemmer af formandskabet, et eller flere af de
      ring af betydning for advokatens erhverv, begæring om
                                                                        medlemmer, der er udpeget af justitsministeren, og et antal
      konkurskarantæne eller tvangsauktionsbegæring.
                                                                        advokater, der svarer til antallet af de medlemmer, der er ud‐
2) Direktoratet for Kriminalforsorgen, når en af kriminal‐
                                                                        peget af justitsministeren.
      forsorgens institutioner foretager politianmeldelse af en
                                                                            Stk. 3. Advokatnævnet kan ved sagernes forberedelse lade
      advokat for forseelser begået i forbindelse med udførel‐
                                                                        sig bistå af advokatkredsenes bestyrelser.
      sen af hvervet som advokat. Videregivelsen af oplys‐
                                                                            Stk. 4. Justitsministeren fastsætter nærmere regler om Ad‐
      ninger efter 1. pkt. kan dog undtages, hvis udleveringen
                                                                        vokatnævnets virksomhed, herunder om nævnets virksom‐
      af oplysninger vil kunne kompromittere en eventuel ef‐
                                                                        hed i afdelinger. Justitsministeren kan desuden fastsætte reg‐
      terforskning mod den pågældende advokat.
                                                                        ler om betaling og opkrævning af gebyr for indgivelse af
3) Anklagemyndigheden, når der rejses tiltale mod en ad‐
                                                                        klage til Advokatnævnet. Justitsministeren kan endvidere
      vokat med påstand om hel eller delvis frakendelse af
                                                                        fastsætte regler om betaling af udgifter til honorarer m.v. til
      retten til at drive advokatvirksomhed, jf. § 138.
                                                                        advokater, der udpeges som anklager, forsvarer eller til at
   Stk. 4. Stk. 1-3 finder tilsvarende anvendelse for oplysnin‐
                                                                        varetage klagerens interesser i disciplinærsager.
ger om autoriserede fuldmægtige, advokatselskaber, jf. §
124, og personer omfattet af § 124 c, stk. 1, nr. 2.                       § 144 a. Advokatrådet opretter en ordning, hvor personer
   Stk. 5. Justitsministeren kan fastsætte nærmere regler om            kan indberette overtrædelser eller potentielle overtrædelser
Advokatrådets muligheder for at indhente eller modtage op‐              af de regler, der regulerer advokathvervet. Indberetninger til
lysninger fra offentlige myndigheder.                                   ordningen skal kunne foretages anonymt.
                                                                           Stk. 2. Advokatsamfundets ansatte og medlemmer af Ad‐
   § 143 b. Forvaltningslovens § 27 om tavshedspligt finder
                                                                        vokatrådet må ikke videregive oplysninger om en person,
anvendelse for Advokatrådets medlemmer, Advokatsamfun‐
                                                                        når vedkommende i medfør af stk. 1 har indberettet en virk‐
dets ansatte og kredsbestyrelsernes medlemmer, for så vidt
                                                                        somhed eller en person til rådet for overtrædelse eller
angår oplysninger, som de får kendskab til gennem tilsyns‐
                                                                        potentiel overtrædelse af de regler, der regulerer advokat‐
virksomheden. Det samme gælder for personer, der udfører
                                                                        hvervet. Straffelovens §§ 152 og 152 c-152 f finder i den
serviceopgaver for de organisationer, der er nævnt i 1. pkt.
                                                                        forbindelse tilsvarende anvendelse på de personer, der er
Det anførte i 1. og 2. pkt. gælder også efter ansættelses- eller
                                                                        omtalt i 1. pkt.
kontraktforholdets ophør eller efter udløbet af en valgperio‐
de eller udpegningsperiode. Straffelovens §§ 152 og 152                    § 145. Ved behandlingen af sager, hvor kredsbestyrelser‐
c-152 f finder i den forbindelse tilsvarende anvendelse på de           ne skal bistå Advokatnævnet, tiltrædes bestyrelserne hver af
personer, der er omtalt i 1. og 2. pkt.                                 et medlem, der ikke er advokat. Virker en kredsbestyrelse i
   Stk. 2. Fortrolige oplysninger, som Advokatrådets med‐               flere afdelinger, tiltrædes kredsbestyrelsen dog af ét medlem
lemmer, Advokatsamfundets ansatte eller kredsbestyrelser‐               for hver afdeling. Disse medlemmer og stedfortrædere her‐
nes medlemmer modtager i henhold til dette kapitel, må kun              for udpeges af justitsministeren for 4 år ad gangen efter ind‐
anvendes i forbindelse med tilsynshvervet.                              stilling fra KL (Kommunernes Landsforening). Justitsmini‐
   Stk. 3. Advokatrådets medlemmer, Advokatsamfundets                   steren kan fastsætte regler om indstilling fra kommuner, der
ansatte og kredsbestyrelsernes medlemmer kan udelukkende                ikke er medlemmer af KL (Kommunernes Landsforening).
videregive oplysninger til Advokatnævnet til varetagelsen af               Stk. 2. Justitsministeren fastsætter nærmere regler om
dets opgaver efter denne lov og til relevante offentlige myn‐           kredsbestyrelsernes behandling af sager, hvor de skal bistå
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 29 of 166
10. september 2019.                                                   29                                                           Nr. 938.



Advokatnævnet, samt kredsbestyrelsernes afholdelse af de                   af særlig grov karakter, kan Advokatnævnet forhøje bøden
samtaler, som er nævnt i § 143, stk. 8.                                    op til 600.000 kr.
                                                                              Stk. 2. Advokatnævnet kan under anvendelse af tvangsbø‐
   § 145 a. Advokatnævnet afgiver en årlig beretning om sin
                                                                           der pålægge en advokat, et advokatselskab eller en af de
virksomhed til justitsministeren. Beretningen trykkes og of‐
                                                                           personer, der er nævnt i § 124 c, stk. 1, nr. 2, og som ejer
fentliggøres.
                                                                           aktier eller anparter i et advokatselskab, at opfylde en for‐
                          Kapitel 15 a                                     pligtelse som nævnt i stk. 1. Nævnet kan endvidere, hvis det
                                                                           skønnes fornødent, fratage advokaten eller personen, der i
                          Salærklager
                                                                           medfør af § 124 c, stk. 1, nr. 2, ejer aktier eller anparter i et
   § 146. Klager over vederlag, som en advokat, et advokat‐                advokatselskab, en sag og lade en anden af klienten god‐
selskab eller en af de personer, der er nævnt i § 124 c, stk. 1,           kendt advokat eller person, der i medfør af § 124 c, stk. 1,
nr. 2, og som ejer aktier eller anparter i et advokatselskab,              nr. 2, ejer aktier eller anparter i et advokatselskab, færdiggø‐
har forlangt for sit arbejde, kan af den, som har retlig inte‐             re den.
resse heri, indbringes for Advokatnævnet. Nævnet kan god‐                     Stk. 3. Har en advokat gjort sig skyldig i grov eller oftere
kende vederlagets størrelse eller bestemme, at vederlaget                  gentagen overtrædelse af sine pligter som advokat, kan Ad‐
skal nedsættes eller bortfalde.                                            vokatnævnet betinget frakende advokaten retten til at udføre
   Stk. 2. Klager skal indgives inden 1 år efter, at klageren er           sager eller forretninger af nærmere angiven karakter eller
blevet bekendt med kravet om vederlag. Fristen regnes fra                  retten til at udøve advokatvirksomhed. Betinget frakendelse
den endelige afregning af den pågældende sag. Advokat‐                     sker, på vilkår af at vedkommende i en prøvetid på op til 5
nævnet kan behandle en klage, der er indgivet senere, når                  år regnet fra Advokatnævnets afgørelse ikke tilsidesætter de
fristoverskridelsen er rimeligt begrundet.                                 pligter, stillingen som advokat medfører, under sådanne om‐
   Stk. 3. Advokatnævnets afgørelse kan ikke indbringes for                stændigheder, at vedkommende efter en samlet bedømmelse
anden administrativ myndighed.                                             skal frakendes retten til at udøve advokatvirksomhed. For‐
                                                                           langer advokaten i medfør af § 147 e afgørelsen indbragt for
  § 147. (Ophævet)
                                                                           retten, og stadfæster retten afgørelsen om betinget fraken‐
   § 147 a. Så længe en sag behandles af Advokatnævnet,                    delse, regnes prøvetiden fra endelig dom. Ved den betingede
kan klagesagens parter ikke anlægge sag ved domstolene om                  frakendelse udsættes fastsættelsen af frakendelsestiden. Be‐
de spørgsmål, der er omfattet af klagen. Når Advokatnævnet                 går advokaten i prøvetiden et nyt forhold, fastsætter Advo‐
har truffet afgørelse, kan hver af parterne indbringe sagen                katnævnet en fælles frakendelse for dette forhold og det tid‐
for domstolene.                                                            ligere påkendte forhold.
                                                                              Stk. 4. Har en af de personer, der er nævnt i § 124 c, stk.
                          Kapitel 15 b                                     1, nr. 2, og som ejer aktier eller anparter i et advokatselskab,
                       Disciplinærsager                                    gjort sig skyldig i grov eller oftere gentagen overtrædelse af
                                                                           de regler, som regulerer advokathvervet, kan Advokatnæv‐
   § 147 b. Klager over, at en advokat, et advokatselskab el‐
                                                                           net betinget frakende vedkommende retten til at udføre sag‐
ler en af de personer, der er nævnt i § 124 c, stk. 1, nr. 2, og
                                                                           er eller forretninger af nærmere angiven karakter eller retten
som ejer aktier eller anparter i et advokatselskab, har tilside‐
                                                                           til at eje aktier eller anparter i et advokatselskab. Betinget
sat pligter, der følger af denne lov eller af forskrifter fastsat i
                                                                           frakendelse sker, på vilkår af at vedkommende i en prøvetid
medfør af denne lov, kan indbringes for Advokatnævnet.
                                                                           på op til 5 år regnet fra Advokatnævnets afgørelse ikke tilsi‐
   Stk. 2. Klager skal indgives inden 1 år efter, at klageren er
                                                                           desætter de regler, som regulerer advokathvervet, under så‐
blevet bekendt med det forhold, som klagen vedrører. Næv‐
                                                                           danne omstændigheder, at vedkommende efter en samlet be‐
net kan dog behandle en klage, der er indgivet senere, når
                                                                           dømmelse skal frakendes retten til at udføre sager eller for‐
fristoverskridelsen findes rimeligt begrundet.
                                                                           retninger af nærmere angiven karakter eller retten til at eje
   Stk. 3. Advokatnævnet kan afvise at behandle klager fra
                                                                           aktier eller anparter i et advokatselskab. Forlanger
personer, der ikke har retlig interesse i det forhold, klagen
                                                                           vedkommende i medfør af § 147 e afgørelsen indbragt for
angår, samt klager, der på forhånd må skønnes åbenbart
                                                                           retten, og stadfæster retten afgørelsen om betinget fraken‐
grundløse.
                                                                           delse, regnes prøvetiden fra endelig dom. Ved den betingede
   Stk. 4. Advokatnævnet kan lade parter og vidner afhøre
                                                                           frakendelse udsættes fastsættelsen af frakendelsestiden. Be‐
ved byretten på det sted, hvor de bor.
                                                                           går den pågældende i prøvetiden et nyt forhold, fastsætter
   § 147 c. Finder Advokatnævnet, at en advokat, et advo‐                  Advokatnævnet en fælles frakendelse for dette forhold og
katselskab eller en af de personer, der er nævnt i § 124 c,                det tidligere påkendte forhold.
stk. 1, nr. 2, og som ejer aktier eller anparter i et advokatsel‐             Stk. 5. Advokatnævnet kan under nævnets behandling af
skab, har tilsidesat pligter, der følger af denne lov eller for‐           en sag efter stk. 8 midlertidigt frakende en advokat retten til
skrifter fastsat i medfør af loven, kan nævnet tildele advoka‐             at udføre sager eller forretninger af nærmere angiven karak‐
ten, advokatselskabet eller personen, der i medfør af § 124                ter eller retten til at udøve advokatvirksomhed, hvis Advo‐
c, stk. 1, nr. 2, ejer aktier eller anparter i et advokatselskab,          katnævnet skønner, at der er en begrundet mistanke om, at
en irettesættelse eller pålægge vedkommende eller selskabet                betingelserne for frakendelse, jf. stk. 8, er opfyldt, og hvis
en bøde på indtil 300.000 kr. Er tilsidesættelsen af pligterne             der er overhængende fare for, at advokaten under sagens be‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 30 of 166
10. september 2019.                                                  30                                                           Nr. 938.



handling groft eller oftere gentagent vil overtræde sine plig‐               Stk. 2. Indbringelse skal ske inden 4 uger efter, at afgørel‐
ter som advokat. Advokatnævnets afgørelse om midlertidig                  sen er meddelt den pågældende. Sagsanlæg har opsættende
frakendelse varer, indtil Advokatnævnets afgørelse i sagen                virkning for så vidt angår afgørelser, der er truffet i medfør
efter stk. 8 er endelig, eller indtil retten har truffet afgørelse        af § 147 c, stk. 1.
i medfør af § 147 e, stk. 3.                                                 Stk. 3. Afgørelsen indbringes ved, at advokaten, advokat‐
   Stk. 6. Advokatnævnet kan under nævnets behandling af                  selskabet eller personen, der i medfør af § 124 c, stk. 1, nr.
en sag efter stk. 9 midlertidigt frakende en af de personer,              2, ejer aktier eller anparter i et advokatselskab, anlægger sag
der er nævnt i § 124 c, stk. 1, nr. 2, og som ejer aktier eller           mod Advokatnævnet i den borgerlige retsplejes former. Sa‐
anparter i et advokatselskab, retten til at udføre sager eller            gen anlægges ved den ret, i hvis kreds advokaten eller advo‐
forretninger af nærmere angiven karakter eller retten til at              katselskabet har kontor.
eje aktier eller anparter i et advokatselskab, hvis Advokat‐
                                                                             § 147 e. Advokaten eller personen, der i medfør af § 124
nævnet skønner, at der er en begrundet mistanke om, at be‐
                                                                          c, stk. 1, nr. 2, ejer aktier eller anparter i et advokatselskab,
tingelserne for frakendelse, jf. stk. 9, er opfyldt, og hvis der
                                                                          kan forlange en afgørelse efter § 147 c, stk. 3, 4, 8 eller 9,
er overhængende fare for, at den pågældende under sagens
                                                                          indbragt for retten. Retten kan stadfæste, ophæve eller ænd‐
behandling groft eller oftere gentagent vil overtræde de reg‐
                                                                          re afgørelsen.
ler, som regulerer advokathvervet. Advokatnævnets afgørel‐
                                                                             Stk. 2. Anmodning om sagsanlæg skal fremsættes over for
se om midlertidig frakendelse varer, indtil Advokatnævnets
                                                                          justitsministeren inden 4 uger efter, at afgørelsen er meddelt
afgørelse i sagen efter stk. 9 er endelig, eller indtil retten har
                                                                          den pågældende. Justitsministeren anlægger herefter sag i
truffet afgørelse i medfør af § 147 e, stk. 3.
                                                                          den borgerlige retsplejes former mod advokaten eller perso‐
   Stk. 7. Justitsministeren fastsætter nærmere regler om Ad‐
                                                                          nen, der i medfør af § 124 c, stk. 1, nr. 2, ejer aktier eller
vokatnævnets behandling af sager efter stk. 5 og 6. Justits‐
                                                                          anparter i et advokatselskab.
ministeren vil i den forbindelse kunne fravige forvaltnings‐
                                                                             Stk. 3. Retten bestemmer på et forberedende retsmøde ved
lovens § 8, stk. 1, og § 21, stk. 1, og det forvaltningsretlige
                                                                          kendelse, om anmodning om sagsanlæg vedrørende en afgø‐
officialprincip.
                                                                          relse truffet efter § 147 c, stk. 8 eller 9, har opsættende virk‐
   Stk. 8. Har en advokat gjort sig skyldig i grov eller oftere
                                                                          ning. Retten kan bestemme, om kære af kendelsen har op‐
gentagen overtrædelse af sine pligter som advokat, og de ud‐
                                                                          sættende virkning. Det forberedende retsmøde afholdes in‐
viste forhold giver grund til at antage, at den pågældende ik‐
                                                                          den 4 uger efter sagens anlæg. Retten bestemmer ved dom‐
ke for fremtiden vil udøve advokatvirksomhed på forsvarlig
                                                                          men, hvis retten helt eller delvis stadfæster Advokatnævnets
måde, kan Advokatnævnet frakende advokaten retten til at
                                                                          afgørelse, om anke har opsættende virkning.
udføre sager eller forretninger af nærmere angiven karakter
eller retten til at udøve advokatvirksomhed. Frakendelsen                    § 147 f. Advokatnævnet kan til enhver tid ophæve en fra‐
kan ske i et tidsrum fra 6 måneder til 5 år eller indtil videre.          kendelse efter § 147 c, stk. 3, 4, 8 og 9.
Bestemmelsen i § 142 gælder tilsvarende.                                     Stk. 2. Er frakendelsen sket indtil videre, og afslår Advo‐
   Stk. 9. Har en af de personer, der er nævnt i § 124 c,                 katnævnet en ansøgning om ophævelse af frakendelsen, kan
stk. 1, nr. 2, og som ejer aktier eller anparter i et advokatsel‐         den pågældende forlange spørgsmålet indbragt for retten, så‐
skab, gjort sig skyldig i grov eller oftere gentagen overtræ‐             fremt der er forløbet 5 år efter frakendelsen. Sagen anlægges
delse af de regler, som regulerer advokaterhvervet, og de                 af justitsministeren i den borgerlige retsplejes former. God‐
udviste forhold giver grund til at antage, at den pågældende              kender retten Advokatnævnets afgørelse, kan spørgsmålet
ikke for fremtiden vil overholde disse regler, kan Advokat‐               først på ny indbringes for retten efter 2 års forløb.
nævnet frakende vedkommende retten til at udføre sager el‐
                                                                             § 147 g. Advokaten eller personen, der i medfør af § 124
ler forretninger af nærmere angiven karakter eller retten til
                                                                          c, stk. 1, nr. 2, ejer aktier eller anparter i et advokatselskab,
at eje aktier eller anparter i et advokatselskab. Frakendelse
                                                                          kan forlange en afgørelse efter § 147 c, stk. 5 eller 6, ind‐
kan ske i et tidsrum fra 6 måneder til 5 år eller indtil videre.
                                                                          bragt for retten. Retten kan stadfæste, ophæve eller ændre
   Stk. 10. Nævnets afgørelser, der ikke kan indbringes for
                                                                          afgørelsen.
anden administrativ myndighed, skal indeholde oplysning
                                                                             Stk. 2. Anmodning om sagsanlæg skal fremsættes over for
om adgangen til domstolsprøvelse og fristen herfor.
                                                                          justitsministeren, inden 14 dage efter at afgørelsen er med‐
   Stk. 11. Advokatnævnet sender meddelelse om en afgørel‐
                                                                          delt den pågældende. Justitsministeren anlægger herefter
se til klageren, advokaten, advokatselskabet, personen, der i
                                                                          uden ugrundet ophold sag i den borgerlige retsplejes former
medfør af § 124 c, stk. 1, nr. 2, ejer aktier eller anparter i et
                                                                          mod advokaten eller personen, der i medfør af § 124 c, stk.
advokatselskab, Advokatrådet og Justitsministeriet. Nævnet
                                                                          1, nr. 2, ejer aktier eller anparter i et advokatselskab. Retten
kan offentliggøre afgørelsen.
                                                                          træffer afgørelse inden for 4 uger efter sagens anlæg.
   § 147 d. Advokatnævnets afgørelse efter § 147 c, stk. 1                   Stk. 3. Anmodning om sagsanlæg har ikke opsættende
og 2, kan indbringes for retten af advokaten, advokatselska‐              virkning, medmindre retten undtagelsesvis beslutter dette.
bet eller personen, der i medfør af § 124 c, stk. 1, nr. 2, ejer          Anke har ikke opsættende virkning.
aktier eller anparter i et advokatselskab. Retten kan stadfæs‐
                                                                            § 147 h. (Ophævet)
te, ophæve eller ændre afgørelsen.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 31 of 166
10. september 2019.                                                 31                                                          Nr. 938.



                         Anden bog.                                      af Tinglysningsretten og fogedretten, og kære af afgørelser,
Fælles bestemmelser for borgerlige sager og straffesager                 som træffes af skifteretten i andre sager end dem, der efter
                                                                         dødsboskiftelovens § 98, ægtefælleskiftelovens § 2, stk. 4,
                                                                         og konkurslovens § 243 behandles efter den borgerlige rets‐
                          Kapitel 16                                     pleje, skal indleveres og behandles ved anvendelse af dom‐
                                                                         stolenes sagsportal.
         Almindelige bestemmelser om procesmåden
                                                                            Stk. 9. Domstolsstyrelsen kan fastsætte nærmere regler
   § 148. Retssager forhandles mundtlig. Skrift anvendes                 om anvendelse af domstolenes sagsportal.
kun i det omfang, i hvilket loven særlig bestemmer det.
                                                                             § 148 b. Den, som er fritaget fra at anvende domstolenes
  Stk. 2. Ved den mundtlige forhandling benyttes frit fore‐
                                                                         sagsportal, jf. § 148 a, stk. 4, skal indlevere et processkrift
drag.
                                                                         til retten med de oplysninger, som vedkommende efter den‐
   Stk. 3. Når oplæsning skal finde sted, bestemmer rettens
                                                                         ne lov skal forsyne retten med. Bilag og øvrige dokumenter
formand, ved hvem den skal foregå, for så vidt andet ikke i
                                                                         til brug for behandlingen af sagen skal den pågældende ind‐
loven er foreskrevet.
                                                                         levere på papir eller på anden måde til retten. Retten gør
    § 148 a. Borgerlige retssager, sager om forbud eller på‐             processkriftet, bilag og øvrige dokumenter tilgængelige på
bud i en borgerlig sag og sager om optagelse af bevis om                 domstolenes sagsportal.
borgerlige krav anlægges og behandles ved anvendelse af en                   Stk. 2. Retten sender meddelelser fra retten og sagens øv‐
digital sagsportal, som domstolene stiller til rådighed. En‐             rige dokumenter til den, som er fritaget fra at anvende dom‐
hver skriftlig henvendelse om sagen skal ske på domstolenes              stolenes sagsportal, jf. § 148 a, stk. 4. Retten kan pålægge en
sagsportal, jf. dog stk. 3-6.                                            part at sende sine processkrifter, bilag og andre dokumenter
    Stk. 2. En digital meddelelse anses for at være kommet               til den, som er fritaget fra at anvende domstolenes sagsport‐
frem, når den er tilgængelig for retten.                                 al.
    Stk. 3. Sager i medfør af udlændingeloven anlægges og                    Stk. 3. Retten kan bestemme, at processkrifter skal forsy‐
behandles ikke på domstolenes sagsportal. Betalingspåkrav                nes med original underskrift, når den finder anledning hertil.
og indsigelser mod betalingspåkrav, jf. kapitel 44 a, indleve‐               Stk. 4. For borgerlige retssager, sager om forbud eller på‐
res ikke på domstolenes sagsportal, jf. dog stk. 8. Fremkom‐             bud i en borgerlig sag og sager om optagelse af bevis om
mer der rettidigt indsigelser mod kravet, eller træffer foged‐           borgerlige krav, der ikke behandles på domstolenes sags‐
retten afgørelse om genoptagelse, jf. § 477 e, stk. 1 eller 5,           portal, finder stk. 1, 1. og 2. pkt., og stk. 2 og 3 tilsvarende
og har fordringshaveren anmodet om, at retssagsbehandling                anvendelse.
indledes uden indlevering af stævning, jf. § 477 b, stk. 4, nr.              Stk. 5. Domstolsstyrelsen kan fastsætte regler om, at pro‐
3, overgår sagen til behandling på domstolenes sagsportal.               cesskrifter, jf. stk. 1, som indleveres af den, som er fritaget
    Stk. 4. Vurderer retten, at der foreligger særlige forhold,          fra at anvende domstolenes sagsportal, jf. § 148 a, stk. 4,
som gør, at en part, skønsmand m.v. ikke må forventes at                 skal udarbejdes på en blanket. Domstolsstyrelsen kan fast‐
kunne anvende domstolenes sagsportal, beslutter retten, at               sætte nærmere regler om udformningen af blanketten.
den pågældende fritages fra at anvende domstolenes sags‐
                                                                            § 148 c. Krav om skriftlighed i strafferetsplejen er ikke til
portal. Rettens beslutning om fritagelse fra at anvende dom‐
                                                                         hinder for anvendelse af digital kommunikation eller anven‐
stolenes sagsportal eller afslag herpå kan ikke uden Proces‐
                                                                         delse af digitale dokumenter m.v. under retsmøder.
bevillingsnævnets tilladelse indbringes for højere ret. Pro‐
                                                                            Stk. 2. Regler, der stiller krav om underskrift, er ikke til
cesbevillingsnævnet kan dog meddele tilladelse til kære,
                                                                         hinder for, at meddelelser sendes med digital post, hvis
hvis beslutningen angår spørgsmål af væsentlig betydning
                                                                         meddelelsen er forsynet med digital signatur.
for sagens forløb eller af afgørende betydning for den, der
                                                                            Stk. 3. En meddelelse, der sendes med digital kommuni‐
ansøger om kæretilladelse, og der i øvrigt er anledning til at
                                                                         kation, anses for at være kommet frem, når den er tilgænge‐
lade afgørelsen prøve af en højere ret. Ansøgning om kære‐
                                                                         lig for modtageren.
tilladelse skal indgives til Procesbevillingsnævnet, inden 2
uger efter at beslutningen er truffet.                                      § 149. Retssproget er dansk. Forhandling med og afhøring
    Stk. 5. Retten kan i øvrigt, når der foreligger særlige for‐         af personer, der ikke er det danske sprog mægtig, skal så
hold, beslutte, at en sag ikke skal anlægges og behandles el‐            vidt muligt ske ved hjælp af en uddannet translatør el.lign.
ler et processkrift eller et andet dokument ikke skal fremsen‐           Dog kan i borgerlige sager tilkaldelse af tolk undlades, når
des ved anvendelse af domstolenes sagsportal.                            ingen af parterne gør fordring herpå, og retten tiltror sig for‐
    Stk. 6. Vedkommende retspræsident kan, når der forelig‐              nødent kendskab til det fremmede sprog. Tilkaldelse af tolk
ger særlige forhold, beslutte, at rettens sager eller en del her‐        kan endvidere undlades i straffesager, der behandles efter §
af i en nærmere afgrænset periode ikke skal behandles på                 831 eller kapitel 80, såfremt retten og sagens andre aktører
domstolenes sagsportal.                                                  har det fornødne kendskab til det fremmede sprog og det i
    Stk. 7. Beslutninger efter stk. 5 og 6 kan ikke indbringes           øvrigt findes ubetænkeligt.
for højere ret.                                                             Stk. 2. Dokumenter, der er affattede i fremmede sprog,
    Stk. 8. Justitsministeren kan fastsætte regler om, at beta‐          skal ledsages af en oversættelse, der, når retten eller mod‐
lingspåkrav, jf. kapitel 44 a, kære af afgørelser, som træffes           parten forlanger det, skal bekræftes af en uddannet translatør
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 32 of 166
10. september 2019.                                                32                                                            Nr. 938.



el.lign. Oversættelse kan dog frafaldes, når begge parter er               § 150 a. Finder en almindelig domstol, at et forhold, der
enige derom, og retten tiltror sig fornødent kendskab til det           er indbragt for Den Særlige Klageret, er af betydning for på‐
fremmede sprog.                                                         dømmelsen af en for vedkommende domstol verserende sag,
   Stk. 3. En statsborger i et andet nordisk land kan uanset            bliver denne sidste i det hele eller til dels at udsætte, indtil
reglerne i stk. 1-2 indlevere dokumenter, der er affattet på            klagerettens afgørelse foreligger.
den pågældendes eget sprog. Retten foranlediger dog doku‐
                                                                            § 151. Rettens formand våger over, at forhandlingen fore‐
mentet oversat til dansk, såfremt modparten forlanger det el‐
                                                                        går med den tilbørlige orden og værdighed. Han er berettiget
ler retten finder det nødvendigt. På begæring af en statsbor‐
                                                                        til i dette øjemed at afbryde og tilrettevise parter, vidner el‐
ger i et andet nordisk land skal retten foranledige dokumen‐
                                                                        ler andre, når de tillader sig upassende udtalelser eller util‐
ter, der indleveres af modparten, oversat til det pågældende
                                                                        børlige personlige angreb. Vedbliver en part hermed trods
fremmede nordiske sprog.
                                                                        tilrettevisning, kan ordet fratages ham. Personer, der ved
   Stk. 4. Udgifter til tolkning i sager, hvori en statsborger i
                                                                        støjende eller anden utilbørlig adfærd forstyrrer forhandlin‐
et andet nordisk land er part, afholdes af statskassen. Det
                                                                        gerne eller tilsidesætter den agtelse, som skyldes retten, kan
samme gælder udgifter til oversættelse efter reglerne i stk. 3.
                                                                        udvises af retssalen, jf. endvidere §§ 32, stk. 1, 3 og 4, og 32
Retten kan bestemme, at udgifterne skal godtgøres af parter‐
                                                                        a. Bliver i en borgerlig sag ordet frataget en part, eller bort‐
ne i overensstemmelse med lovens almindelige regler om
                                                                        fjernes han, kan forhandlingen fortsættes, hvis retten ikke
sagsomkostninger.
                                                                        finder en udsættelse nødvendig. Det samme gælder, når or‐
   Stk. 5. Forhandling med og afhøring af døve og svært hø‐
                                                                        det fratages den sigtede i en straffesag. Bortfjernes han, for‐
rehæmmede skal så vidt muligt foregå ved hjælp af en ud‐
                                                                        holdes efter reglerne i §§ 748, stk. 6, og 857. Er det den of‐
dannet tolk. Forhandling med og afhøring af øvrige høre‐
                                                                        fentlige anklager eller sigtedes forsvarer, som bortfjernes,
hæmmede og døvblevne skal efter begæring fra
                                                                        eller hvem ordet fratages, gås der frem, som om
vedkommende så vidt muligt foregå ved hjælp af en uddan‐
                                                                        vedkommende var udeblevet.
net tolk. For så vidt angår stumme kan afhøring eller for‐
                                                                            Stk. 2. For fornærmelser mod retten eller nogen af de i
handling foregå ved skriftlige spørgsmål og svar eller efter
                                                                        retten mødende, uorden, hvorved forhandlingerne forstyrres,
begæring så vidt muligt ved hjælp af en tolk. Den døve, hø‐
                                                                        samt ulydighed mod formandens befalinger kan rettens for‐
rehæmmede, døvblevne eller stumme har endvidere adgang
                                                                        mand (derunder også skifte- og fogedret) lade
til at lade sig bistå af en døvekonsulent, tunghørekonsulent
                                                                        vedkommende fjerne fra retslokalet.
eller lignende under retsmøder.
                                                                            Stk. 3. Politiet er forpligtet til uvægerligt og øjeblikkeligt
   Stk. 6. Til at bistå som tolk eller tegnsprogkyndig må in‐
                                                                        at yde retten bistand til udførelse af denne paragrafs for‐
gen tilkaldes, der ifølge §§ 60 og 61 ville være udelukket fra
                                                                        skrifter.
at handle som dommer i sagen. I øvrigt bliver de om vidner
gældende regler at anvende på de nævnte personer med de                    § 152. De forretninger, som ifølge denne lov påhviler ret‐
lempelser, der følger af forholdets natur, og for så vidt ikke          tens formand, udføres, når retten beklædes af en enkeltdom‐
andet særlig er foreskrevet.                                            mer, af denne.
   Stk. 7. Tolkning kan ske ved anvendelse af telekommuni‐
                                                                           § 152 a. En part kan forlange, at retten fastsætter tids‐
kation med billede, hvis det vil være forbundet med ufor‐
                                                                        punktet for hovedforhandlingen, hvis det er nødvendigt på
holdsmæssige vanskeligheder, at tolken møder samme sted
                                                                        grund af kravet i artikel 6 i Den Europæiske Menneskeret‐
som parten, vidnet eller skønsmanden, og tolkning ved an‐
                                                                        tighedskonvention om behandling af sagen inden for en ri‐
vendelse af telekommunikation med billede findes forsvar‐
                                                                        melig frist.
lig. Når der tolkes for en part, et vidne eller en skønsmand,
der deltager ved anvendelse af telekommunikation, skal tol‐                                        Kapitel 17
ken så vidt muligt befinde sig samme sted som parten, vid‐
                                                                                 Meddelelser og forkyndelse af meddelelser
net eller skønsmanden. Når der tolkes for en sigtet, der del‐
tager i et retsmøde om forlængelse af fristen for varetægts‐               § 153. I borgerlige sager skal stævning og ankestævning
fængsling eller anden frihedsberøvende foranstaltning efter             forkyndes. Øvrige processuelle meddelelser, processkrifter
kapitel 70 ved anvendelse af telekommunikation med bille‐               og andre dokumenter skal gøres tilgængelige på domstole‐
de efter § 748 b, stk. 1, bestemmer retten, hvor tolken skal            nes sagsportal, jf. § 148 a, stk. 1, medmindre andet er be‐
befinde sig.                                                            stemt ved lov, jf. dog stk. 2.
                                                                           Stk. 2. For parter omfattet af § 148 a, stk. 4, og i borgerli‐
   § 150. Rettens formand leder forhandlingen. Han bestem‐
                                                                        ge retssager, sager om forbud eller påbud i en borgerlig sag
mer rækkefølgen af de enkelte dele af forhandlingen, for så
                                                                        og sager om optagelse af bevis om borgerlige krav, der ikke
vidt loven ikke indeholder forskrifter derom. Ingen må tage
                                                                        behandles på portalen, skal processuelle meddelelser for‐
ordet uden ifølge hans tilladelse; han kan fratage den part
                                                                        kyndes, medmindre andet er bestemt ved lov.
ordet, som ikke vil rette sig efter hans ledelse. Han drager
                                                                           Stk. 3. I straffesager skal forkyndelse kun ske, når det er
omsorg for så vidt muligt at fjerne alt, hvad der til unytte
                                                                        bestemt i denne lov.
trækker forhandlingen i langdrag, og slutter forhandlingens
enkelte dele, når han anser det foreliggende emne for til‐
strækkelig behandlet.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 33 of 166
10. september 2019.                                               33                                                           Nr. 938.



   § 154. Meddelelser fra retten gives på den måde, som ret‐              § 156 a. Ved telefonforkyndelse anses meddelelsen for
tens formand bestemmer, medmindre loven indeholder an‐                 forkyndt, hvis personen vedkender sig at være den person,
den forskrift herom.                                                   der skal ske forkyndelse for, og personen må antages at have
   Stk. 2. Rettens beslutning om, hvorledes meddelelser skal           forstået telefonsamtalen. Forkyndelsen anses for sket, den
gives, er ikke genstand for kære.                                      dag meddelelsen telefonisk gives den pågældende.
   § 154 a. Anvendelse af digital kommunikation kan ske,                  § 156 b. Ved digital forkyndelse anses meddelelsen for
hvis                                                                   forkyndt, hvis den pågældende bekræfter at have modtaget
1) der er tale om en meddelelse i en sag, der behandles på             meddelelsen enten ved en meddelelse, der sendes ved digital
      domstolenes sagsportal, jf. dog § 148 b, stk. 2,                 kommunikation med anvendelse af digital signatur, eller ved
2) modtageren ikke er fritaget fra Digital Post og medde‐              at sende en personligt underskrevet kopi af meddelelsen.
      lelsen sendes til den digitale postløsning, som anvises          Forkyndelsen anses for sket, den dag modtageren anfører at
      efter lov om Digital Post fra offentlige afsendere,              have modtaget meddelelsen. Er ingen modtagelsesdag an‐
3) modtageren har samtykket i at modtage meddelelser på                ført, eller er den angivne modtagelsesdag senere end den re‐
      denne måde, jf. stk. 2,                                          gistrerede modtagelsesdato for den digitalt fremsendte be‐
4) der er tale om en meddelelse, der skal forkyndes,                   kræftelse eller datoen i poststemplet på tilbagesendelsen, an‐
5) der er tale om en efterfølgende bekræftelse på en tele‐             ses forkyndelsen for sket på den registrerede modtagelses‐
      fonforkyndelse eller                                             dag eller på poststemplets dato.
6) der er tale om en påmindelse til den, der skal give mø‐
                                                                          § 156 c. Ved forenklet digital forkyndelse anses medde‐
      de i retten, om tid og sted for det pågældende retsmøde.
                                                                       lelsen for forkyndt, hvis der sker åbning eller anden behand‐
   Stk. 2. Samtykke kan gives for den enkelte sag eller gene‐
                                                                       ling af meddelelsen, den besked, hvortil meddelelsen er ved‐
relt.
                                                                       hæftet, eller et bilag eller en anden meddelelse, der er ved‐
   Stk. 3. Meddelelser, der indeholder fortrolige oplysninger,
                                                                       hæftet beskeden. Forkyndelse anses for sket, den dag med‐
skal krypteres eller sikres på anden forsvarlig måde.
                                                                       delelsen, bilaget eller den besked, hvortil meddelelsen er
   § 155. Forkyndelse sker, ved at den meddelelse, der skal            vedhæftet, åbnes eller på anden måde behandles.
forkyndes, med eventuelle bilag
                                                                          § 157. For postforkyndelse og stævningsmandsforkyndel‐
1) sendes eller afleveres til den pågældende, der samtidig
                                                                       se gælder følgende regler:
      anmodes om at bekræfte modtagelsen på en genpart af
                                                                       1) Forkyndelse bør så vidt muligt ske for den pågældende
      dokumentet eller, hvis forkyndelsen foretages ved ret‐
                                                                             personligt på dennes bopæl, midlertidige opholdssted
     tens eller anklagemyndighedens foranstaltning, et sær‐
                                                                             eller arbejdssted. Forkyndelse for den pågældende per‐
      ligt modtagelsesbevis (brevforkyndelse),
                                                                             sonligt er dog gyldig, uanset hvor den sker.
2) ved digital kommunikation gøres tilgængelig for den
                                                                       2) Træffes den pågældende ikke, kan forkyndelse ske
      pågældende, der samtidig anmodes om at bekræfte
                                                                             a) på bopælen eller opholdsstedet for personer, der
     modtagelsen (digital forkyndelse),
                                                                                 hører til husstanden, eller, hvis den pågældende bor
3) gøres tilgængelig for den pågældende i en digital post‐
                                                                                 til leje i en andens bolig, for udlejeren eller dennes
      kasse, der anvendes til sikker digital kommunikation
                                                                                 ægtefælle, for så vidt de pågældende træffes på bo‐
      med det offentlige (forenklet digital forkyndelse),
                                                                                 pælen eller opholdsstedet,
4) sendes til den pågældende i brev med afleveringsattest
                                                                             b) for ledelsen eller personalet på en institution eller
      (postforkyndelse),
                                                                                 et hospital, hvor den pågældende er bosat eller mid‐
5) afleveres til den pågældende af en stævningsmand eller
                                                                                 lertidigt opholder sig, medmindre ledelsen eller
      en anden dertil bemyndiget, jf. §§ 57 og 58, (stæv‐
                                                                                 personalet oplyser, at den pågældende ikke længere
      ningsmandsforkyndelse) eller
                                                                                 opholder sig på stedet, eller
6) telefonisk gives den pågældende, der forinden eller ef‐
                                                                             c) på den pågældendes arbejdssted over for arbejdsgi‐
     terfølgende får tilsendt eller overdraget dokumentet og
                                                                                 veren eller dennes repræsentant eller, for så vidt an‐
      efterfølgende får tilsendt en bekræftelse på forkyndel‐
                                                                                 går selvstændige næringsdrivende, på den pågæl‐
     sen (telefonforkyndelse).
                                                                                 dendes kontor, værksted eller forretningslokale
   Stk. 2. Forkyndelse efter stk. 1, nr. 1-5, kan anvendes, når
                                                                                 over for personer, der er ansat i virksomheden.
der skal ske forkyndelse for selskaber, foreninger, fonde og
                                                                          Stk. 2. Forkyndelse efter stk. 1, nr. 2, kan ikke ske for per‐
boer m.v. (juridiske personer), jf. § 157 a.
                                                                       soner under 18 år.
   § 156. Ved brevforkyndelse anses meddelelsen for for‐                  Stk. 3. Ved postforkyndelse overgives forsendelsen og
kyndt, hvis genparten eller modtagelsesbeviset er underskre‐           ved stævningsmandsforkyndelse en genpart af meddelelsen
vet af den pågældende personligt. Forkyndelse anses for                og eventuelle bilag til den, for hvem forkyndelsen sker. Sker
sket, den dag modtageren anfører at have modtaget medde‐               forkyndelse ikke over for vedkommende personligt, anføres
lelsen. Er ingen modtagelsesdag anført, eller er den angivne           på forsendelsen eller genparten af meddelelsen, hvornår og
modtagelsesdag senere end datoen i poststemplet på tilbage‐            over for hvem forkyndelse er sket.
sendelsen, anses forkyndelse for sket på poststemplets dato.              Stk. 4. Nægter en person, for hvem forkyndelse kan ske
                                                                       efter stk. 1, nr. 2, uden rimelig grund at modtage forkyndel‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 34 of 166
10. september 2019.                                                 34                                                            Nr. 938.



se, eller undlader den pågældende, efter at forkyndelse er               1)    den pågældendes bopæl eller opholdssted eller hans ar‐
sket, at overlevere, hvad den pågældende har modtaget ved                      bejdssted her i landet ikke kan oplyses, eller
forkyndelsen, til vedkommende, selv om dette kunne være                  2) vedkommende fremmede myndighed nægter eller und‐
sket uden væsentlig udgift eller besvær, kan den pågældende                    lader at efterkomme en anmodning om forkyndelse ef‐
ved kendelse tilpligtes at erstatte omkostninger, der er en                     ter § 158.
følge af dennes nægtelse eller undladelse.                                   Stk. 2. Forkyndelse sker ved, at en bekendtgørelse inde‐
   Stk. 5. Ved forkyndelse efter stk. 1, nr. 2, litra b, skal le‐        holdende et uddrag af meddelelsen og en bemærkning om,
delsen eller personalet, der har modtaget en meddelelse, der             at meddelelsen kan fås ved henvendelse til retten, indrykkes
skal forkyndes, returnere en frankeret svarkuvert, når med‐              i Statstidende. I bekendtgørelsen skal endvidere anføres, af
delelsen er overbragt til den person, meddelelsen angår. For‐            hvilken grund denne forkyndelsesform anvendes.
kyndelsen anses for sket, den dag meddelelsen anføres at                     Stk. 3. I de i stk. 1, nr. 2, nævnte tilfælde skal meddelelsen
være overbragt.                                                          tillige tilsendes den pågældende med posten.
   § 157 a. Brevforkyndelse, digital forkyndelse og forenklet               § 159 a. Bestemmelserne i aftale af 19. oktober 2005 mel‐
digital forkyndelse for selskaber, foreninger, fonde og boer             lem Det Europæiske Fællesskab og Danmark om forkyndel‐
m.v. (juridiske personer) kan ske for et direktionsmedlem, et            se af retslige og udenretslige dokumenter i civile og kom‐
bestyrelsesmedlem eller en anden, som har ansvar for den                 mercielle sager samt bestemmelserne i forkyndelsesforord‐
juridiske persons anliggender, på den juridiske persons post‐            ningen gælder her i landet.
adresse eller digitale adresse. Forkyndelse kan endvidere ske               Stk. 2. Justitsministeren kan fastsætte nærmere bestem‐
for den juridiske persons ansatte på den juridiske persons               melser om gennemførelse af stk. 1.
postadresse eller digitale adresse.                                         Stk. 3. Justitsministeren kan bestemme, at ændringer af og
   Stk. 2. For postforkyndelse og stævningsmandsforkyndel‐               gennemførelsesforanstaltninger til den i stk. 1 nævnte for‐
se for selskaber, foreninger, fonde og boer m.v. (juridiske              ordning gælder her i landet og kan fastsætte nærmere be‐
personer) gælder følgende regler:                                        stemmelser om gennemførelse heraf.
1) Forkyndelse for et direktionsmedlem, et bestyrelses‐
                                                                             § 160. I borgerlige sager og straffesager kan en part eller
     medlem eller en anden, som har ansvar for den juridi‐
                                                                         et vidne ved skriftlig fuldmagt på en særlig blanket udpege
      ske persons anliggender, bør så vidt muligt ske på det
                                                                         en myndig person, over for hvem forkyndelse kan ske efter
      sted, hvorfra den juridiske person drives. Forkyndelse
                                                                         reglerne i §§ 155-157 a. Reglen i § 157, stk. 4, finder dog
      kan endvidere ske på den pågældendes bopæl, midlerti‐
                                                                         kun anvendelse, hvis den pågældende har erklæret sig villig
     dige opholdssted eller arbejdssted, jf. dog nr. 4 og 5.
                                                                         til at modtage forkyndelse.
      Forkyndelse for den pågældende er dog gyldig, uanset
                                                                             Stk. 2. I borgerlige sager kan en part give afkald på at få
     hvor den sker.
                                                                         underretning om processuelle meddelelser ved forkyndelse.
2) Træffes et direktionsmedlem, et bestyrelsesmedlem el‐
     ler en anden, som har ansvar for den juridiske persons                 § 161. Har en part i en borgerlig sag antaget en advokat til
      anliggender, ikke på bopælen, kan forkyndelse endvi‐               at udføre sagen, kan forkyndelse vedrørende sagen ske for
     dere ske dér for personer, der er fyldt 18 år, der hører            advokaten.
     til husstanden, jf. dog nr. 4 og 5.
                                                                            § 162. Når der i et retsmøde træffes beslutning om tids‐
3) Forkyndelse kan endvidere ske for ansatte, der er fyldt
                                                                         punktet for et nyt møde eller for en retshandlings foretagel‐
     18 år, på det sted, hvorfra den juridiske person drives,
                                                                         se, anses beslutningen for at være forkyndt for de personer,
     jf. dog nr. 4 og 5.
                                                                         der er til stede i retsmødet.
4) Forkyndelse for kurator, bobestyrer m.v. kan alene ske
                                                                            Stk. 2. Beslutningen anses endvidere for at være forkyndt
     for kurator, bobestyrer m.v. selv eller for vedkommen‐
                                                                         for personer, der har været lovligt tilsagt til mødet, men som
     des ansatte, der er fyldt 18 år, på det sted, hvorfra kura‐
                                                                         enten er udeblevet eller uberettiget har forladt mødet, forin‐
     tor, bobestyrer m.v. driver sin virksomhed.
                                                                         den beslutningen blev truffet. Retten bør dog give de pågæl‐
5) Forkyndelse for en offentlig myndighed kan alene ske
                                                                         dende meddelelse om beslutningen, hvis denne må antages
     for myndighedens ansatte, der er fyldt 18 år, på myn‐
                                                                         at være af særlig interesse for dem.
     dighedens adresse.
6) Ved forkyndelse efter nr. 2 og 4 finder § 157, stk. 3 og                 § 163. En forkyndelse er gyldig, selv om meddelelsen ik‐
     4, tilsvarende anvendelse.                                          ke kommer til vedkommendes kundskab.
                                                                            Stk. 2. Er det dokument, der skal forkyndes, kommet
   § 158. Har den pågældende kendt bopæl eller opholdssted
                                                                         vedkommende i hænde, anses forkyndelse for sket, selv om
i udlandet, og kan forkyndelse ikke ske her i riget efter §
                                                                         forkyndelsen ikke er foretaget i overensstemmelse med reg‐
155, stk. 1, nr. 4 og 5, jf. § 157, eller § 155, stk. 1, nr. 4 og
                                                                         lerne i §§ 155-157 a.
5, jf. stk. 2, sker forkyndelse ved brevforkyndelse eller på
den måde, der er foreskrevet ved konvention eller ved                       § 164. Medmindre andet er bestemt i den militære retsple‐
vedkommende lands lov.                                                   jelov, sker forkyndelse for militærpersoner efter reglerne i
                                                                         dette kapitel. Forkyndelse for personer, der er indkvarteret
  § 159. Forkyndelse kan foretages i Statstidende, såfremt
                                                                         på militært område, kan dog altid ske ved den pågældendes
                                                                         militære afdelings foranstaltning.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 35 of 166
10. september 2019.                                                35                                                            Nr. 938.



   § 165. Justitsministeren fastsætter nærmere regler om for‐             Stk. 4. Reglerne i stk. 1-3 gælder også for de pågældende
kyndelse. Domstolsstyrelsen fastsætter regler om vederlag               personers medhjælpere.
og befordringsgodtgørelse til stævningsmænd.
                                                                           § 171. En parts nærmeste har ikke pligt til at afgive for‐
   Stk. 2. I sager, der behandles af retten, afholdes vederlaget
                                                                        klaring som vidne.
for forkyndelse af statskassen. I øvrigt betales vederlaget af
                                                                           Stk. 2. Pligt til at afgive forklaring foreligger ej heller, så‐
den, der begærer forkyndelsen foretaget.
                                                                        fremt forklaringen antages at ville
  §§ 166-167. (Ophævet)                                                 1) udsætte vidnet selv for straf eller tab af velfærd eller
                                                                        2) udsætte hans nærmeste for straf eller tab af velfærd el‐
                          Kapitel 18                                          ler
                            Vidner                                      3) påføre vidnet selv eller hans nærmeste anden væsentlig
                                                                             skade.
   § 168. Enhver har med de i loven fastsatte undtagelser
                                                                           Stk. 3. I de i stk. 1 og stk. 2, nr. 2 og 3, nævnte tilfælde
pligt til at afgive forklaring for retten som vidne.
                                                                        kan retten dog pålægge vidnet at afgive forklaring, når for‐
   Stk. 2. Medmindre retten undtagelsesvis tillader det, må et
                                                                        klaringen anses for at være af afgørende betydning for sa‐
vidne ikke under forklaringen bære en beklædningsgen‐
                                                                        gens udfald, og sagens beskaffenhed og dens betydning for
stand, der skjuler vedkommendes ansigt.
                                                                        vedkommende part eller samfundet findes at berettige dertil.
   § 169. Tjenestemænd eller andre, der handler i offentligt               Stk. 4. I de i stk. 2, nr. 3, nævnte tilfælde kan retten endvi‐
eller dermed ligestillet hverv, må ikke uden samtykke af                dere pålægge vidnet at afgive forklaring, såfremt vidnet har
vedkommende myndighed afkræves vidneforklaring om for‐                  udført foranstaltninger som nævnt i § 754 a, og sagens be‐
hold, med hensyn til hvilke der i det offentliges interesse på‐         skaffenhed og dens betydning for vedkommende part eller
hviler dem tavshedspligt. For medlemmer af Folketinget                  samfundet findes at berettige dertil.
kræves samtykke af tingets formand og vedkommende mi‐
                                                                           § 172. Redaktører og redaktionelle medarbejdere ved et
nister.
                                                                        skrift, der er omfattet af § 1, nr. 1, i medieansvarsloven, har
   Stk. 2. Nægtes samtykke, kan retten, såfremt forklarin‐
                                                                        ikke pligt til at afgive vidneforklaring om:
gens afgivelse findes at være af afgørende betydning for sa‐
                                                                        1) Hvem der er kilde til en oplysning eller forfatter til en
gens udfald, pålægge vedkommende myndighed over for
                                                                              artikel, eller hvem der har optaget et fotografi eller
retten at redegøre for grundene til nægtelsen. Finder retten
                                                                              frembragt en anden billedlig fremstilling. Sker der of‐
herefter, at hensynet til hemmeligholdelse bør vige for hen‐
                                                                              fentliggørelse, er det en forudsætning for vidnefritagel‐
synet til sagens oplysning, kan den bestemme, at vidnefor‐
                                                                              sen, at kilden, forfatteren, fotografen eller fremstilleren
klaring skal afgives. Dette gælder dog ikke, hvis nægtelsen
                                                                              ikke er identificeret i det trykte skrift.
er begrundet med hensynet til statens sikkerhed, til dens for‐
                                                                        2) Hvem et billede forestiller, eller hvem der er genstand
hold til fremmede magter eller med hensynet til tredjemands
                                                                              for omtale, når de pågældende har fået tilsagn om ano‐
liv eller helbred.
                                                                              nymitet. Sker der offentliggørelse, gælder vidnefrita‐
   § 170. Mod dens ønske, som har krav på hemmeligholdel‐                     gelsen, blot identiteten ikke fremgår af teksten.
se, må vidneforklaring ikke afkræves præster i folkekirken                 Stk. 2. Redaktører og redaktionelle medarbejdere ved et
eller andre trossamfund, læger, forsvarere, retsmæglere, pa‐            radio- eller fjernsynsforetagende, der er omfattet af § 1, nr.
tentrådgivere, som er optaget på den liste, der er anført i ar‐         2, i medieansvarsloven, har ikke pligt til at afgive vidnefor‐
tikel 134, stk. 1, i den europæiske patentkonvention, og ad‐            klaring om:
vokater om det, som er kommet til deres kundskab ved udø‐               1) Hvem der er kilde til en oplysning eller forfatter til et
velsen af deres virksomhed.                                                   værk, eller hvem der har optaget et fotografi eller frem‐
   Stk. 2. Retten kan pålægge læger, retsmæglere, patentråd‐                  bragt en anden billedlig fremstilling. Udsendes oplys‐
givere som nævnt i stk. 1 og advokater, bortset fra forsvare‐                 ningen, værket m.v., er det en forudsætning for vidne‐
re i straffesager, at afgive vidneforklaring, når forklaringen                fritagelsen, at kilden, forfatteren, fotografen eller frem‐
anses for at være af afgørende betydning for sagens udfald,                   stilleren ikke er identificeret i udsendelsen.
og sagens beskaffenhed og dens betydning for                            2) Identiteten af medvirkende, som har fået tilsagn om at
vedkommende part eller samfundet findes at berettige til, at                  medvirke uden at kunne identificeres. Udsendes en op‐
forklaring afkræves. Sådant pålæg kan i borgerlige sager ik‐                  tagelse, er det en forudsætning for vidnefritagelsen, at
ke udstrækkes til, hvad en advokat har erfaret i en retssag,                  de pågældende ikke er angivet ved navn, og at der er
som har været betroet denne til udførelse, eller hvori dennes                 truffet rimelige forholdsregler for at skjule identiteten.
råd har været søgt. Det samme gælder for, hvad en patent‐                  Stk. 3. Vidnefritagelse som nævnt i stk. 1 og 2 gælder og‐
rådgiver som nævnt i stk. 1 har erfaret i en retssag, hvori             så andre, der i kraft af deres tilknytning til skriftet eller dets
dennes råd har været søgt.                                              fremstilling eller deres tilknytning til radio- og fjernsyns‐
   Stk. 3. Retten kan bestemme, at forklaring ikke skal afgi‐           foretagendet eller til fremstillingen af vedkommende udsen‐
ves om forhold, med hensyn til hvilke vidnet i medfør af                delse har fået kendskab til kildens, forfatterens eller den
lovgivningen har tavshedspligt, og hvis hemmeligholdelse                medvirkendes identitet.
har væsentlig betydning.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 36 of 166
10. september 2019.                                                36                                                           Nr. 938.



   Stk. 4. Bestemmelserne i stk. 1-3 finder tilsvarende an‐             met. Indkaldelsen skal forkyndes for vidnet. Udstedes ind‐
vendelse for de massemedier, der er omfattet af § 1, nr. 3, i           kaldelsen af retten, lader denne indkaldelsen forkynde på
medieansvarsloven.                                                      grundlag af de oplysninger, som vedkommende part har gi‐
   Stk. 5. Angår sagen en lovovertrædelse, som er af alvorlig           vet.
karakter, og som efter loven kan medføre straf af fængsel i 4              Stk. 2. Indkaldelsen skal indeholde:
år eller derover, kan retten dog pålægge de i stk. 1-4 nævnte           1) fornøden betegnelse af vidnet,
personer vidnepligt, såfremt vidneførslen må antages at have            2) angivelse af indkaldelsens øjemed,
afgørende betydning for sagens opklaring og hensynet til                3) angivelse af den ret, for hvilken der skal vidnes,
opklaringen klart overstiger massemediernes behov for at                4) angivelse af tid og sted for mødet,
kunne beskytte deres kilder.                                            5) oplysning om, hvilket varsel vidnet har krav på,
   Stk. 6. Retten kan ligeledes pålægge de i stk. 1-4 nævnte            6) oplysning om, at adgang til retten kan være betinget af,
personer vidnepligt, hvis sagen angår en overtrædelse af                     at vedkommende lader det tøj, som vedkommende er
straffelovens §§ 152-152 c. Dette gælder dog ikke, hvis det                  iført ved fremmødet, visitere eller medbragte effekter
må antages, at forfatteren eller kilden har villet afdække for‐              undersøge,
hold, hvis offentliggørelse er af samfundsmæssig betydning.             7) kravene til vidnets forberedelse, jf. § 180, og
                                                                        8) oplysning om virkningerne af udeblivelse.
   § 172 a. En person, der er blevet videoafhørt efter § 745 e
                                                                           Stk. 3. I borgerlige sager er varslet en uge. I straffesager
eller § 183, stk. 3, har ikke pligt til at afgive forklaring som
                                                                        tilkommer der vidnet aftens varsel, hvortil lægges to døgn,
vidne under hovedforhandlingen.
                                                                        såfremt afstanden til mødestedet er over 30 km.
   Stk. 2. Retten kan helt undtagelsesvis pålægge en person,
                                                                           Stk. 4. Retten kan fastsætte andet varsel eller pålægge vid‐
der er omfattet af stk. 1, at afgive forklaring som vidne
                                                                        net at møde straks.
under hovedforhandlingen, hvis dette er af afgørende betyd‐
ning for sagens afgørelse og det ikke er tilstrækkeligt, at                § 176. Retten kan pålægge enhver, som er til stede i et
personen genafhøres til video.                                          retsmøde eller i umiddelbar nærhed af mødestedet, straks at
                                                                        afgive vidneforklaring. Det kan pålægges tilstedeværende
   § 173. Retten vejleder, såfremt omstændighederne giver
                                                                        vidner at møde til ny tid.
grund dertil, vidnet om indholdet af bestemmelserne i
§§ 169-172 a.                                                             § 177. Vidnet skal forblive på det sted, hvor retsmødet
   Stk. 2. Afgives forklaring i de i §§ 169-172 a nævnte til‐           holdes, indtil mødet er sluttet, medmindre retten træffer an‐
fælde, påser retten, at særligt hensyn tages til vidnet eller           den bestemmelse.
den, der har krav på hemmeligholdelse. Retten kan i dette
                                                                           § 178. Udebliver et vidne uden lovligt forfald eller uden i
øjemed bestemme, at dørene skal lukkes, medens forklarin‐
                                                                        tide at have meldt sit forfald, eller forlader vidnet i strid med
gen afgives, eller forbyde offentlig gengivelse af forklarin‐
                                                                        § 177 det sted, hvor retsmødet holdes, eller vægrer vidnet
gen. Overtrædelse af rettens forbud straffes med bøde.
                                                                        sig uden lovlig grund ved at svare eller afføre sig en beklæd‐
   § 174. Vidneforklaring afgives for den ret, ved hvilken              ningsgenstand, der skjuler vedkommendes ansigt, kan ret‐
sagen behandles. Retten kan dog beslutte, at vidneforklaring            ten:
i stedet skal afgives for den byret, hvor det findes mest hen‐          1) pålægge vidnet en bøde,
sigtsmæssigt.                                                           2) lade vidnet afhente ved politiet,
   Stk. 2. Retten kan bestemme, at et vidne skal afgive for‐            3) tilpligte vidnet at erstatte de udgifter, som vidnet har
klaring ved anvendelse af telekommunikation med billede,                      forårsaget,
hvis det findes hensigtsmæssigt og forsvarligt, herunder hvis           4) pålægge vidnet en løbende bøde, i samme sag dog ikke
særlige hensyn til vidnet taler derfor. Vidnet indkaldes til at               for længere tidsrum end 6 måneder, uafbrudt eller sam‐
møde et nærmere angivet sted, jf. § 192.                                      menlagt,
   Stk. 3. Retten kan bestemme, at et vidne skal afgive for‐            5) lade vidnet tage i forvaring ved politiets foranstaltning
klaring ved anvendelse af telekommunikation uden billede,                     eller lade vidnet undergive en af de i § 765 nævnte for‐
hvis det vil være forbundet med uforholdsmæssige vanske‐                      anstaltninger, indtil fremstilling for retten til afgivelse
ligheder, at forklaringen afgives i retten eller ved anvendelse               af vidneforklaring kan finde sted eller vidnet indvilliger
af telekommunikation med billede, og afgivelse af forkla‐                     i at svare eller afføre sig en beklædningsgenstand, der
ring ved anvendelse af telekommunikation uden billede fin‐                    skjuler vedkommendes ansigt, dog ikke ud over 6 må‐
des forsvarlig. Vidnet pålægges at være til rådighed for ret‐                 neder i samme sag, uafbrudt eller sammenlagt.
tens etablering af telekommunikationen på en nærmere angi‐                 Stk. 2. Afgørelse om anvendelse af tvangsmidler imod
ven måde. Reglerne i § 175 finder tilsvarende anvendelse.               vidnet træffes af den ret, for hvilken vidnet er indkaldt til at
                                                                        møde. Afgørelsen, der træffes ved kendelse, kan omgøres af
   § 175. Indkaldelse til at møde som vidne udstedes, hvor
                                                                        retten. Kendelse, hvorved bøde eller erstatning er pålagt et
ikke andet er bestemt, af den ret, for hvilken vidneforklarin‐
                                                                        fraværende vidne, skal forkyndes for den pågældende. Be‐
gen skal afgives. Rettens indkaldelse af vidner i civile sager
                                                                        gæring om omgørelse af en sådan afgørelse skal fremsættes
skal ske hurtigst muligt efter berammelsen af hovedforhand‐
                                                                        i det første retsmøde, i hvilket vidnet møder, eller, hvis vid‐
lingen, og parterne skal underrette deres egne vidner om
tidspunktet for hovedforhandlingen, så snart den er beram‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 37 of 166
10. september 2019.                                                37                                                           Nr. 938.



net ikke senere møder, inden 14 dage efter, at afgørelsen er              § 179. Et vidne kan ikke undlade at møde for retten, fordi
forkyndt for vidnet eller kommet til hans kundskab.                     han mener sig berettiget til at nægte at afgive forklaring i
   Stk. 3. Tager politiet i medfør af stk. 1, nr. 5, et vidne i         sagen.
forvaring, og kan fremstilling for retten til afgivelse af vid‐
                                                                           § 180. Vidnet skal om fornødent opfriske sin viden om
neforklaring ikke ske inden 24 timer efter pågribelsen, giver
                                                                        sagen, inden han møder i retten, f.eks. ved at efterse regn‐
politiet snarest muligt og senest inden samme frist retten
                                                                        skabsbøger, breve eller optegnelser eller ved at bese gen‐
meddelelse om, at vidnet er taget i forvaring.
                                                                        stande, hvortil han uden omkostning eller besvær har ad‐
   Stk. 4. En person i forvaring er alene undergivet de ind‐
                                                                        gang. Efterkommer vidnet ikke denne pligt, finder reglerne i
skrænkninger, som er nødvendige til sikring af forvaringens
                                                                        § 178 tilsvarende anvendelse.
øjemed eller opretholdelse af orden og sikkerhed i institutio‐
nen.                                                                       § 181. Inden vidnet afhøres, forvisser retten sig om vid‐
   Stk. 5. En person i forvaring kan modtage besøg, i det om‐           nets identitet, jf. dog § 856, stk. 5 og 6, og om, at intet er til
fang opretholdelse af orden og sikkerhed i kriminalforsor‐              hinder for vidneforklaringens afgivelse. Retten pålægger der‐
gens institutioner tillader det. Den ret, der træffer afgørelse         efter alvorligt vidnet at tale sandhed og gør vidnet bekendt
om forvaring, kan af hensyn til forvaringens øjemed træffe              med strafansvaret for afgivelse af falsk forklaring.
afgørelse om, at den forvarede ikke kan modtage besøg, el‐
                                                                           § 182. Hvert vidne afhøres for sig. Et vidne må ikke på‐
ler forlange, at besøg finder sted under kontrol. Nægtes den
                                                                        høre forklaringer af andre vidner, skønsmænd eller parter,
forvarede besøg, skal den pågældende underrettes herom,
                                                                        medmindre andet bestemmes af retten, jf. dog § 209 a,
medmindre retten af hensyn til sagens omstændigheder træf‐
                                                                        stk. 2.
fer anden bestemmelse.
   Stk. 6. Den ret, der træffer afgørelse om forvaring, kan,               § 183. Vidnet afhøres først af den part, som har begæret
når særlige omstændigheder taler derfor, bestemme, at kri‐              ham ført. Modparten har derefter adgang til at afhøre vidnet,
minalforsorgsområdet med politiets samtykke kan give en                 hvorpå parten kan rette de spørgsmål til vidnet, som modaf‐
person i forvaring udgangstilladelse med ledsager for et kor‐           høringen har givet anledning til. Retten kan tillade fremsæt‐
tere tidsrum.                                                           telse af yderligere spørgsmål eller genoptagelse af afhørin‐
   Stk. 7. En person i forvaring har ret til at modtage og af‐          gen.
sende breve. Den ret, der træffer afgørelse om forvaringen,                Stk. 2. Retten kan stille spørgsmål til vidnet. Retten kan
kan bestemme, at politiet eller retten skal gennemse brevene            overtage afhøringen, såfremt parternes afhøring af vidnet
inden modtagelsen eller afsendelsen. Træffes der beslutning             sker på utilbørlig måde eller på en måde, som strider mod
om brevkontrol, skal politiet eller retten snarest muligt udle‐         bestemmelsen i § 184, stk. 1, eller omstændighederne i øv‐
vere eller sende brevene, medmindre indholdet vil kunne                 rigt gør det påkrævet.
være til skade for formålet med forvaringen eller oprethol‐                Stk. 3. Retten bestemmer, hvordan og ved hvem afhøring
delsen af orden og sikkerhed i institutionen. Tilbageholdes             af børn under 15 år skal ske. I straffesager gælder dette end‐
et brev af politiet, skal spørgsmålet om tilbageholdelsens              videre for personer, der er blevet videoafhørt efter § 745 e,
opretholdelse straks forelægges retten til afgørelse. Opret‐            eller hvis retten bestemmer, at afhøringen af en person, som
holdes tilbageholdelsen, skal afsenderen straks underrettes,            opfylder betingelserne i § 745 e, stk. 1, skal ske som video‐
medmindre retten af hensyn til forvaringens øjemed træffer              afhøring. Den kan tilkalde en repræsentant for kommunalbe‐
anden bestemmelse.                                                      styrelsen eller en anden egnet person til at yde bistand under
   Stk. 8. En person i forvaring har ret til ukontrolleret brev‐        afhøringen. Retten kan tillægge den pågældende godtgørelse
veksling med retten, justitsministeren, direktøren for krimi‐           efter reglerne i § 188, stk. 1.
nalforsorgen og Folketingets Ombudsmand. Justitsministe‐
                                                                           § 184. Afhøringen skal ske på en sådan måde, at den er
ren kan fastsætte regler om den forvaredes ret til at afsende
                                                                        egnet til at fremkalde en tydelig og sandfærdig forklaring.
lukkede breve til andre offentlige myndigheder eller enkelt‐
                                                                           Stk. 2. Vidnet skal så vidt muligt have adgang til at udtale
personer.
                                                                        sig i sammenhæng. Det bør fremgå af forklaringen, om den
   Stk. 9. Retten kan af hensyn til forvaringens øjemed fore‐
                                                                        støtter sig på vidnets egen iagttagelse.
tage andre begrænsninger i den forvaredes rettigheder.
                                                                           Stk. 3. Retten afgør, om vidnet under afhøringen må be‐
   Stk. 10. Afgørelser vedrørende forvarede personer, der er
                                                                        nytte medbragte notater eller andre hjælpemidler.
truffet af en myndighed inden for kriminalforsorgen, kan ik‐
ke indbringes for højere administrativ myndighed, jf. dog                  § 185. Bevisførelse om et vidnes almindelige troværdig‐
stk. 11, 2. pkt.                                                        hed må kun finde sted på den måde og i den udstrækning,
   Stk. 11. Justitsministeren fastsætter nærmere regler om              som retten bestemmer. Spørgsmål om, hvorvidt vidnet er
behandlingen af personer, der er taget i forvaring. Ministe‐            under tiltale eller har været straffet, stilles og besvares
ren kan i den forbindelse fastsætte regler om, at afgørelser,           skriftligt. Kun retten og parterne gøres bekendt med svaret.
der er truffet af kriminalforsorgsområderne vedrørende per‐                Stk. 2. Bestemmelsen i stk. 1, 1. pkt., finder i sager vedrø‐
soner, der er taget i forvaring, kan påklages til Direktoratet          rende overtrædelse af straffelovens § 210 og kapitel 24 til‐
for Kriminalforsorgen. Ministeren kan endvidere fastsætte               svarende anvendelse med hensyn til bevisførelse om den
regler om klagefrist, behandling af klagesager og opsætten‐             forurettedes tidligere seksuelle adfærd. En sådan bevisførel‐
de virkning af klager.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 38 of 166
10. september 2019.                                                38                                                         Nr. 938.



se kan kun tillades, hvis den kan antages at være af væsent‐               § 190. Reglerne i denne lov finder anvendelse på vidneaf‐
lig betydning for sagen.                                                høring efter begæring af udenlandske myndigheder. En an‐
                                                                        modning om iagttagelse af en særlig form eller fremgangs‐
   § 186. Vidneforklaring under hovedforhandling i en bor‐
                                                                        måde, herunder afhøring fra udlandet ved anvendelse af te‐
gerlig sag optegnes i retsbogen i det omfang, retten bestem‐
                                                                        lekommunikation, skal så vidt muligt imødekommes, med‐
mer. Retten bør herved tage hensyn til ønsker fra parter eller
                                                                        mindre dette vil være åbenbart uforeneligt med landets rets‐
vidner og til, om optegnelsen kan antages at få betydning
                                                                        orden.
under fornyet prøvelse af sagen.
                                                                           Stk. 2. Afhøring fra udlandet ved anvendelse af telekom‐
   Stk. 2. 8) I øvrigt optegnes hovedindholdet af vidneforkla‐          munikation uden billede kan kun foretages, hvis vidnet har
ringen. De vigtigste udtalelser gengives så vidt muligt med             meddelt samtykke til, at afhøringen foregår på denne måde.
vidnets egne ord. Hvis der sker billed- eller lydoptagelse af           § 178 finder ikke anvendelse.
vidneforklaringen efter stk. 3, kan retten dog bestemme, at                Stk. 3. Ved afhøring fra udlandet ved anvendelse af tele‐
der ikke skal ske optegnelse i retsbogen.                               kommunikation finder § 186 ikke anvendelse.
   Stk. 3. 8) Retten kan bestemme, at der skal ske billed- eller
lydoptagelse af en vidneforklaring. Afgives vidneforklarin‐                § 191. En person, der er frihedsberøvet i udlandet, og som
gen ikke under hovedforhandlingen, skal optagelsen så vidt              har meddelt samtykke hertil, kan overføres til Danmark for
muligt ske som billedoptagelse.                                         at afgive forklaring eller medvirke ved andet efterforsk‐
                                                                        ningsskridt i en straffesag her i landet eller til brug for en
   Stk. 4. 8) En part har adgang til at gennemse billed- og
                                                                        straffesag i udlandet. Den pågældende skal under overførs‐
lydoptagelser, som er foretaget i medfør af stk. 3, medmin‐
                                                                        len være frihedsberøvet og skal tilbageføres til den frem‐
dre parten ikke havde adgang til at overvære vidneforklarin‐
                                                                        mede stat, uanset om den pågældende senere tilbagekalder
gen. Gennemsyn kan ske hos retten eller hos partens advo‐
                                                                        sit samtykke til overførslen.
kat. Billed- og lydoptagelser, som er foretaget i medfør af
                                                                           Stk. 2. Afgørelse om frihedsberøvelse træffes af retten ef‐
stk. 3, er i øvrigt ikke genstand for aktindsigt.
                                                                        ter anmodning fra politiet. Retten påser, at den pågældende
   Stk. 5. 8) Medmindre højere straf er forskyldt efter lovgiv‐         har meddelt samtykke til midlertidig overførsel som nævnt i
ningen i øvrigt, straffes med bøde den, der uberettiget vide‐           stk. 1. For frihedsberøvelsen fastsættes en frist, der kan for‐
regiver billed- eller lydoptagelser, som er foretaget i medfør          længes. Rettens afgørelse træffes ved kendelse, der ikke kan
af stk. 3.                                                              kæres.
   Stk. 6. 8) Den, der efter regler i denne lov har ret til akt‐           Stk. 3. Den pågældende må under opholdet her i landet ik‐
indsigt i indførelser i retsbogen vedrørende en vidneforkla‐            ke drages til ansvar eller udleveres videre til tredjeland for
ring, hvor der i medfør af stk. 3 er sket billed- eller lydopta‐        nogen strafbar handling begået før overførslen her til landet.
gelse, kan mod betaling af udgifterne herved forlange, at der              Stk. 4. Under frihedsberøvelsen er den pågældende alene
tilvejebringes en udskrift af vidneforklaringen. Udskriften             undergivet de indskrænkninger, som er nødvendige til sik‐
anses som et bilag til retsbogen. Domstolsstyrelsen kan fast‐           ring af frihedsberøvelsens øjemed og opretholdelse af orden
sætte regler om opgørelsen af udgifterne ved tilvejebringel‐            og sikkerhed på anbringelsesstedet. Anbringelse kan ske i
sen af udskrifter.                                                      arresthus, jf. § 770, stk. 2.
   § 187. Tvistigheder under vidneførsel afgøres efter begæ‐               Stk. 5. Justitsministeren kan fastsætte nærmere regler om
ring ved kendelse.                                                      behandlingen af personer, der er frihedsberøvet i medfør af
                                                                        stk. 1.
    § 188. Domstolsstyrelsen fastsætter regler om godtgørelse
til vidner. Den godtgørelse, et vidne har krav på, eller, hvis             § 192. Reglerne i denne paragraf gælder for telekommu‐
den ikke kan beregnes nøjagtigt, et passende forskud herpå              nikation med billede.
skal tilbydes betalt samtidig med indkaldelsen.                            Stk. 2. Vidnet indkaldes til at møde for
    Stk. 2. Justitsministeren fastsætter regler om godtgørelse          1) en ret,
til personer, der efter indkaldelse har afgivet forklaring til          2) en offentlig myndighed, der er bemyndiget til at stille
politiet.                                                                     kommunikationsmidler til rådighed til brug for tele‐
                                                                              kommunikation med billede i retssager, jf. stk. 3, eller
   § 189. Såfremt hensynet til fremmede magter, til statens             3) en fysisk eller juridisk person, der har autorisation til at
sikkerhed eller til opklaring af alvorlige forbrydelser taler                 stille kommunikationsmidler til rådighed til brug for te‐
derfor, kan retten eller politiet pålægge en person, der er af‐               lekommunikation med billede i retssager, jf. stk. 4.
hørt som vidne, tavshedspligt med hensyn til hans viden om                 Stk. 3. Domstolsstyrelsen kan bemyndige en offentlig
sagen.                                                                  myndighed til at stille kommunikationsmidler til rådighed til
   Stk. 2. Pålægget bortfalder, når sagen er afsluttet. Pålæg‐          brug for telekommunikation med billede i retssager. Der kan
get kan forinden ophæves af retten eller politiet. Politiets            i bemyndigelsen fastsættes vilkår for gennemførelsen af te‐
nægtelse af at ophæve et pålæg skal efter begæring forelæg‐             lekommunikationen. Domstolsstyrelsen kan tilbagekalde en
ges retten. Den pågældende skal gøres bekendt med adgan‐                bemyndigelse, hvis vilkårene overtrædes.
gen hertil.                                                                Stk. 4. Domstolsstyrelsen kan give en fysisk eller juridisk
   Stk. 3. Overtrædelse af pålægget straffes med bøde eller             person autorisation til at stille kommunikationsmidler til rå‐
fængsel indtil 4 måneder.                                               dighed til brug for telekommunikation med billede i retssa‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 39 of 166
10. september 2019.                                                  39                                                         Nr. 938.



ger. Der kan i autorisationen fastsættes vilkår for gennemfø‐             standen så vidt muligt holdes uden for undersøgelsen. Hvis
relsen af telekommunikationen. Domstolsstyrelsen kan tilba‐               dette ikke er muligt, bør der udpeges mindst to skønsmænd.
gekalde en autorisation, hvis vilkårene overtrædes.                          Stk. 3. Enhver af parterne kan komme med forslag til
   Stk. 5. Domstolsstyrelsen fastsætter nærmere regler om                 skønsmænd til retten, men retten er ikke bundet heraf. Ret‐
meddelelse og tilbagekaldelse af bemyndigelser efter stk. 3               ten skal inden udpegningen meddele parterne, hvilke perso‐
og autorisationer efter stk. 4 og om fastsættelse af vilkår               ner der agtes udpeget, og give parterne adgang til at udtale
samt regler om betaling for telekommunikation og om beta‐                 sig om disse.
ling af gebyr for behandling af ansøgninger om bemyndigel‐                   Stk. 4. Indsigelser, der ikke gøres gældende straks ved ud‐
se efter stk. 3 eller autorisation efter stk. 4.                          pegningen, kan i borgerlige sager kun tages i betragtning,
   Stk. 6. Retten kan tillade, at et vidne, der befinder sig i ud‐        når parten oplyser, at parten uden egen skyld har været ude
landet, afgiver forklaring ved anvendelse af telekommunika‐               af stand til at fremsætte dem tidligere. Den part, der vil
tion med billede, hvis forklaringen skønnes at kunne afgives              fremsætte sådanne indsigelser, skal fremsætte sine indsigel‐
under lige så betryggende former som en forklaring, der af‐               ser inden 1 uge efter udpegningen.
gives efter reglerne i stk. 2.
                                                                            § 199. Kun personer, der er uberygtede, kan udpeges til
   § 193. Politiet eller anklagemyndigheden underretter ret‐              skønsmænd.
ten, hvis der er behov for særlig hensyntagen i forbindelse                 Stk. 2. Personer, der ville være udelukkede fra at handle
med et vidnes møde i en straffesag. Retten bistår i fornødent             som dommere i sagen efter § 60, stk. 1, nr. 1 og 2, må ikke
omfang vidnet.                                                            udpeges som skønsmænd, og de øvrige personer nævnt i §
                                                                          60 må kun udpeges, når det ikke er muligt at finde andre li‐
  §§ 194-195. (Ophævet)
                                                                          ge så egnede skønsmænd.
                           Kapitel 19                                        § 200. Retten kan bestemme, at en person, der har pligt til
                          Syn og skøn                                     at vidne, også har pligt til at lade sig udpege som skøns‐
                                                                          mand.
   § 196. Parter i en borgerlig sag kan over for retten frem‐
sætte begæring om optagelse af syn og skøn. En kopi af be‐                   § 201. Inden udpegningen i en borgerlig sag sendes begæ‐
gæringen sendes samtidig til modparten.                                   ringen om syn og skøn samt spørgsmålene til den skøns‐
   Stk. 2. Af begæringen skal fremgå oplysninger om gen‐                  mand, som påtænkes udpeget. Skønsmanden skal snarest
standen for syn og skøn og formålet med forretningen. Be‐                 meddele retten et overslag over de forventede omkostninger
gæringen kan være vedlagt spørgsmålene til skønsmanden.                   ved forretningens udførelse og ved skønsmandens møde i
   Stk. 3. Retten træffer på baggrund af begæringen og en                 retten. Skønsmanden anmodes samtidig om at meddele,
eventuel udtalelse fra modparten afgørelse om foretagelse af              hvornår skønserklæringen forventes at foreligge.
syn og skøn.                                                                 Stk. 2. Parterne skal have lejlighed til at udtale sig om de
                                                                          indhentede overslag over vederlag og tidspunkt for skønser‐
    § 197. Når retten har truffet afgørelse om foretagelse af
                                                                          klæringen, inden retten udpeger skønsmanden.
syn og skøn i en borgerlig sag, skal den part, som har begæ‐
                                                                             Stk. 3. Retten kan afvise at udpege en skønsmand, som ik‐
ret syn og skøn, fremsende sine spørgsmål til skønsmanden
                                                                          ke kan svare inden rimelig tid.
til retten, hvis de ikke blev fremsendt sammen med begærin‐
gen om syn og skøn. Modparten skal herefter fremsende si‐                   § 202. Spørgsmålene sendes i en borgerlig sag til skøns‐
ne eventuelle spørgsmål til retten. Der kan fremsendes sup‐               manden til besvarelse, og retten fastsætter i den forbindelse
plerende spørgsmål, når den anden parts spørgsmål er mod‐                 en frist for, hvornår skønserklæringen skal foreligge.
taget. Retten fastsætter en frist for parternes fremsendelse af             Stk. 2. Hvis fristen ikke overholdes, kan retten tilbagekal‐
spørgsmålene.                                                             de udpegningen af skønsmanden og udpege en ny skøns‐
    Stk. 2. Retten kan afvise spørgsmål, som ligger uden for              mand.
skønsmandens faglige kompetence eller rettens afgørelse om
                                                                            § 203. Skønsmanden giver i borgerlige sager parterne un‐
foretagelse af syn og skøn, eller som skønnes at være uden
                                                                          derretning om sted og tidspunkt for skønsforretningen.
betydning for sagen, jf. § 341. Retten kan endvidere afvise
                                                                            Stk. 2. Klage over en skønsmands fremgangsmåde ved
spørgsmål, som på en utilbørlig måde forsøger at lede
                                                                          skønsforretningen fremsættes over for den ret, der har udpe‐
skønsmanden i en bestemt retning, eller som forudsætter, at
                                                                          get skønsmanden. Retten kan pålægge skønsmanden at om‐
skønsmanden tager stilling til spørgsmål, som det er op til
                                                                          gøre eller supplere forretningen.
retten at tage stilling til.
                                                                             § 204. Skønsmanden besvarer i en borgerlig sag spørgs‐
   § 198. Når retten i en borgerlig sag har modtaget spørgs‐
                                                                          målene ved en skriftlig erklæring til retten. Er erklæringen
målene fra parterne, tager retten skridt til at udpege en eller
                                                                          mangelfuld, kan retten pålægge skønsmanden at omgøre el‐
flere skønsmænd. Finder retten det hensigtsmæssigt under
                                                                          ler supplere den i en yderligere skriftlig erklæring.
hensyn til sagens og skønstemaets karakter, kan den udpege
                                                                             Stk. 2. Afgives erklæring af to eller flere skønsmænd, skal
flere skønsmænd til at besvare samme spørgsmål.
                                                                          hver enkelts mening fremgå af erklæringen, hvis der ikke er
   Stk. 2. Vil foretagelsen af syn og skøn medføre tilintetgø‐
                                                                          enighed, eller hvis skønsmændene repræsenterer forskellige
relse eller forandring af dets genstand, skal en del af gen‐
                                                                          fagområder.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 40 of 166
10. september 2019.                                                 40                                                          Nr. 938.



    Stk. 3. Domstolsstyrelsen fastsætter regler om, at der i for‐        hensyn til fremførte indsigelser og andre muligheder for at
bindelse med syn og skøn skal anvendes særlige blanketter                få skønstemaet yderligere belyst eller til sagens og skønste‐
til spørgsmål og svar, og kan fastsætte regler om, at spørgs‐            maets karakter.
mål og svar skal fremsendes i et særligt format, herunder di‐
                                                                            § 209 a. Retten kan i en borgerlig sag efter fælles anmod‐
gitalt.
                                                                         ning fra sagens parter tillade, at parterne som supplement til
   § 205. Efter erklæringens afgivelse kan parterne i en bor‐            eller i stedet for optagelse af syn og skøn fremlægger erklæ‐
gerlig sag efter rettens bestemmelse stille supplerende                  ringer, som parterne hver især indhenter fra sagkyndige, om
spørgsmål til skønsmanden.                                               konkrete forhold af teknisk, økonomisk eller lignende karak‐
   Stk. 2. Hvis en part ønsker at stille supplerende spørgs‐             ter. Rettens tilladelse omfatter også sagens behandling i an‐
mål, skal disse fremsendes til retten og modparten inden en              keinstansen.
frist fastsat af retten. Retten træffer herefter afgørelse om,              Stk. 2. Ved afhøring af sagkyndige, der har afgivet de i
hvorvidt de supplerende spørgsmål skal besvares skriftligt af            stk. 1 nævnte erklæringer, kan de sagkyndige som udgangs‐
skønsmanden ved en supplerende skønserklæring eller                      punkt overvære afhøringen af hinanden og eventuelle skøns‐
mundtligt af skønsmanden i et retsmøde, jf. § 206.                       mænd, og retten kan give de sagkyndige lov til at rådføre sig
                                                                         med hinanden, inden de svarer.
   § 206. Skønsmænd kan i en borgerlig sag indkaldes til et
                                                                            Stk. 3. Domstolsstyrelsen kan fastsætte regler om, at er‐
retsmøde for at besvare spørgsmål i tilknytning til skønser‐
                                                                         klæringer som nævnt i stk. 1 skal afgives på særlige blanket‐
klæringen.
                                                                         ter, og at erklæringen skal fremsendes til retten i et særligt
   Stk. 2. Er skønserklæringen afgivet af flere skønsmænd,
                                                                         format, herunder digitalt.
som repræsenterer samme fagområde, møder som udgangs‐
punkt en af skønsmændene i retten. Hvis der er meningsfor‐                  § 210. I straffesager kan retten efter begæring fra tiltalte
skel, møder en skønsmand for hver af de meninger, hvori                  eller anklagemyndigheden bestemme, at der skal foretages
skønsmændene har delt sig. Skønsmændene udpeger selv                     syn og skøn.
den eller dem, der skal give møde. Hvis erklæringen er afgi‐                Stk. 2. § 197, § 198, stk. 1-3, §§ 199-204, § 207, § 208,
vet af flere skønsmænd, som repræsenterer hver deres fa‐                 stk. 1, 1. og 2. pkt., og stk. 2, og § 209 finder med de æn‐
gområde, møder som udgangspunkt en skønsmand for hvert                   dringer, der følger af forholdets natur, anvendelse i straffe‐
fagområde.                                                               sager.
   Stk. 3. Afhøring af skønsmænd sker efter reglerne om af‐                 Stk. 3. Efter skønserklæringens afgivelse kan tiltalte og
høring af vidner. Skønsmændene kan dog som udgangs‐                      anklagemyndigheden stille supplerende spørgsmål til skøns‐
punkt overhøre hinandens og andre vidners afhøring, og ret‐              manden inden en frist fastsat af retten.
ten kan give skønsmændene lov til at rådføre sig med hinan‐                 Stk. 4. Skønsmanden kan indkaldes til hovedforhandlin‐
den, inden de svarer.                                                    gen i straffesagen for at gennemgå skønserklæringen og be‐
                                                                         svare spørgsmål i tilknytning hertil. § 206, stk. 2 og 3, finder
  § 207. Reglerne om vidner anvendes på skønsmænd med
                                                                         tilsvarende anvendelse.
de lempelser, der følger af forholdets natur, hvis ikke regler‐
ne i dette kapitel er til hinder herfor.                                   §§ 211-213. (Ophævet)
   § 208. Retten fastsætter i en borgerlig sag vederlaget til                                      Kapitel 20
skønsmanden for forretningens udførelse og møde i retten
                                                                                     Rettens rådslagninger og afgørelser
samt godtgørelse for afholdte udlæg. Forinden afgørelsen
indhentes parternes bemærkninger. Retten træffer samtidig                    § 214. Domme, kendelser og andre beslutninger af en ret,
afgørelse om den foreløbige fordeling af vederlaget mellem               der ikke beklædes af en enkelt dommer, og som ikke hører
parterne.                                                                til de beslutninger, rettens formand kan træffe, vedtages ved
   Stk. 2. Ved fastsættelsen af vederlaget kan det indgå, om             afstemning efter forudgående rådslagning. For afstemnings‐
skønsmanden har overskredet den frist, som retten, jf. § 202,            ordenen fastsætter retten selv de fornødne regler. Retten kan
stk. 1, har fastsat for erklæringens afgivelse.                          bestemme sådanne forandringer i disse, som den til enhver
   Stk. 3. Den part, som begærer syn og skøn, og partens ret‐            tid måtte anse for hensigtsmæssige. Dog skal formanden al‐
tergangsfuldmægtig hæfter for omkostningerne hertil. Mod‐                tid stemme sidst og domsmænd altid først og således, at den
parten og dennes rettergangsfuldmægtig hæfter dog også for               yngre domsmand stemmer før den ældre. Formanden fore‐
den del af omkostningerne, der kan henføres til besvarelsen              står rådslagningen og afstemningen og samler stemmerne.
af modpartens spørgsmål. Den part, som har ønsket skøns‐                 Afstemningen sker mundtlig; de afgivne stemmer indføres
manden indkaldt til hovedforhandlingen, hæfter for omkost‐               udtogsvis i en stemmegivningsbog. Enhver har ret til at på‐
ningerne hertil. Retten kan bestemme, at parterne skal stille            se, at hans stemme gengives rigtigt. I straffesager, der be‐
sikkerhed for omkostningerne ved syn og skøn.                            handles ved byret under domsmænds medvirken, skal dom‐
                                                                         meren, når tiltalte mod hans stemme dømmes skyldig i et
  § 209. At syn og skøn har fundet sted, udelukker ikke for‐
                                                                         strafbart forhold, gøre bemærkning om afstemningen til rets‐
nyet syn og skøn over samme genstand ved de samme
                                                                         bogen.
skønsmænd. Det samme gælder fornyet syn og skøn ved an‐
                                                                             Stk. 2. Rettens rådslagninger og afstemninger må ikke
dre skønsmænd, når retten finder det hensigtsmæssigt under
                                                                         overværes af tilhørere med undtagelse af protokolføreren, jf.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 41 of 166
10. september 2019.                                                 41                                                           Nr. 938.



endvidere § 7, stk. 4, 2. pkt., og § 12, stk. 7, 2. pkt. Dog kan            § 218. Domme og kendelser skal ledsages af grunde. An‐
retten i særlige tilfælde tillade andre at være til stede.               dre beslutninger af retten eller rettens formand behøver ikke
   Stk. 3. I en sags afgørelse kan ingen dommer, domsmand,               at begrundes, medmindre sådant særligt er foreskrevet.
nævning eller sagkyndig deltage, som ikke har overværet de                  Stk. 2. I nævningesager skal dommen indeholde oplysnin‐
mundtlige forhandlinger i deres helhed.                                  ger om de forskellige meninger under afstemningen om
   Stk. 4. Hvis en dommer, en nævning eller en domsmand i                skyldsspørgsmålet vedrørende såvel resultatet som begrun‐
en nævningesag, i en domsmandssag ved landsret eller i en                delsen med angivelse af, hvor mange henholdsvis dommere
sag, der behandles efter § 12, stk. 8, får forfald eller af andre        og nævninger der har stemt for hvert enkelt resultat og hver
grunde må fratræde, efter at hovedforhandlingen er begyndt,              anført begrundelse, men uden angivelse af de pågældende
kan forhandlingen fortsætte, hvis dog højst 1 dommer og 1                dommeres og nævningers navne.
nævning eller 1 domsmand mangler.                                           Stk. 3. I borgerlige sager skal domme og kendelser, der
   Stk. 5. Hvis en dommer i en borgerlig sag, der behandles              ikke er afsagt af en enkelt dommer, indeholde oplysninger
ved byretten eller Sø- og Handelsretten med 3 dommere, får               om de forskellige meninger under afstemningen vedrørende
forfald eller af andre grunde må fratræde, efter at hovedfor‐            såvel resultatet som begrundelsen med angivelse af de på‐
handlingen er begyndt, kan forhandlingen fortsætte, hvis                 gældende retsmedlemmers navne. Det samme gælder dom‐
dog højst 1 dommer mangler. Hvis en sagkyndig i en bor‐                  me og kendelser i straffesager ved Højesteret.
gerlig sag, der behandles ved byretten eller Sø- og Handels‐                Stk. 4. Den i rettens afgørelse af en borgerlig sag givne
retten, får forfald eller af andre grunde må fratræde, efter at          fremstilling af parternes mundtlige angivelser og ytringer
hovedforhandlingen er begyndt, kan forhandlingen fortsæt‐                under sagens behandling afgiver fuldt bevis for disse, for så
te, hvis dog højst 1 sagkyndig mangler. 2. pkt. gælder ikke i            vidt ikke modbevis imod den føres.
de tilfælde, hvor de sagkyndige er udpeget efter § 94, stk. 1,
                                                                            § 218 a. Domme skal indeholde parternes påstande og en
2. eller 3. pkt.
                                                                         fremstilling af sagen, herunder i fornødent omfang en gengi‐
  § 215. (Ophævet)                                                       velse af de afgivne forklaringer, samt angive de faktiske og
                                                                         retlige omstændigheder, der er lagt vægt på ved sagens afgø‐
    § 216. For enhver afgørelse i en af flere medlemmer be‐
                                                                         relse. Domme i borgerlige sager skal endvidere indeholde en
stående ret skal der være stemmeflerhed. Ved lige stemme‐
                                                                         gengivelse af parternes anbringender. Domme i straffesager
tal gør formandens stemme udslaget. I afstemninger, i hvilke
                                                                         skal endvidere indeholde en gengivelse af tiltalen.
domsmænd deltager, gælder dog med hensyn til skyld‐
                                                                            Stk. 2. I byretsdomme i borgerlige sager, der ikke har væ‐
spørgsmålet og strafudmålingen ved lige stemmetal det for
                                                                         ret undergivet kollegial behandling i medfør af § 12, stk. 3,
tiltalte gunstigste resultat. Kræver afgørelsen afstemning
                                                                         kan sagsfremstillingen begrænses til en kort angivelse af
over flere punkter, er de medlemmer, som har befundet sig i
                                                                         parternes anbringender, såfremt der samtidig gives en udfør‐
mindretal, pligtige at deltage i de senere afstemninger, for så
                                                                         lig begrundelse for afgørelsen. Det skal i givet fald fremgå
vidt det modsatte ikke særlig er bestemt.
                                                                         af dommen, at dommen ikke indeholder en fuldstændig
    Stk. 2. Danner der sig i en straffesag om det samme
                                                                         sagsfremstilling.
spørgsmål flere end to forskellige meninger, af hvilke ingen
                                                                            Stk. 3. I byretsdomme i borgerlige sager, der har været
er i flertal, bliver de for tiltalte ugunstigste stemmer regnet
                                                                         undergivet kollegial behandling, kan sagsfremstillingen for‐
sammen med de nærmeste mindre ugunstige, indtil der ud‐
                                                                         kortes, hvis retten finder det forsvarligt. Det skal i givet fald
kommer stemmeflerhed.
                                                                         fremgå af dommen, at dommen ikke indeholder en fuldstæn‐
    Stk. 3. Er der uenighed om, hvilken mening der er den
                                                                         dig sagsfremstilling.
ugunstigste for tiltalte, bliver der afstemt særskilt herom.
                                                                            Stk. 4. Ankes en dom, der er affattet efter reglen i stk. 2,
Under denne afstemning gør ved lige stemmetal formandens
                                                                         skal retten afgive en supplerende redegørelse for sagen. Re‐
stemme altid udslaget.
                                                                         degørelsen indsendes til landsretten snarest muligt efter, at
    Stk. 4. Særskilt afstemning finder ligeledes sted, når der
                                                                         retten har fået meddelelse om anken. Samtidig sendes en ko‐
opstår meningsforskel om, hvorledes spørgsmålene skal stil‐
                                                                         pi af redegørelsen til parterne. Redegørelsen anses som et
les, eller om afstemningens resultat.
                                                                         bilag til dommen og optages endvidere i retsbogen.
    Stk. 5. Den vedtagne afgørelse føres i pennen af rettens
                                                                            Stk. 5. Hvis indholdet af en forklaring i en straffesag ikke
formand eller af den af de i afgørelsen samstemmende dom‐
                                                                         optages i retsbogen, jf. § 712, stk. 1, kan gengivelse af for‐
mere, hvem dette hverv af formanden overdrages. I sager, i
                                                                         klaringen i dommens fremstilling af sagen undlades.
hvilke domsmænd medvirker, skal alle i sagen deltagende
medlemmer af retten være til stede, når afgørelsens ordlyd                  § 218 b. § 218 a, stk. 2 og 4, finder tilsvarende anvendel‐
vedtages, og ved deres underskrift i stemmegivningsbogen                 se for byretskendelser i borgerlige sager.
bekræfte en i denne bog indført kort gengivelse af det passe‐
                                                                            § 219. Rettens afgørelse i en borgerlig sag træffes snarest
rede.
                                                                         muligt efter, at den pågældende forhandling er til ende.
  § 217. Rettens afgørelser sker ved kendelse i de tilfælde,                Stk. 2. Har der været mundtlig forhandling, meddeler ret‐
hvor denne form er særlig foreskrevet.                                   ten ved sagens optagelse til dom eller kendelse parterne,
                                                                         hvornår dommen eller kendelsen vil blive afsagt. Har der ik‐
                                                                         ke været mundtlig forhandling, meddeler retten inden dom‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 42 of 166
10. september 2019.                                                  42                                                          Nr. 938.



mens afsigelse parterne, hvornår der vil blive afsagt dom.                   Stk. 7. Retten underretter den forurettede og andre, der har
Dette gælder dog ikke udeblivelsesdomme.                                  fremsat et borgerligt krav i en offentlig straffesag, om ret‐
   Stk. 3. Domme i sager, der behandles ved byretten af 1                 tens afgørelse om kravet. I øvrigt meddeler retten den for‐
dommer uden medvirken af sagkyndige, og domme i anke‐                     urettede en udskrift af dommen, hvis den forurettede har an‐
sager, der behandles ved landsretten, skal afsiges senest 4               modet om det.
uger efter optagelsen til dom. Domme i andre sager, der be‐
                                                                            § 220. Stadfæstelse af en indanket dom kan gives enten i
handles ved byretten, landsretten eller Sø- og Handelsretten,
                                                                          henhold til de i samme anførte grunde eller i henhold til ny
skal afsiges senest 2 måneder efter optagelsen til dom. Dom‐
                                                                          begrundelse.
me i byretssager, der behandles efter kapitel 39, skal dog af‐
                                                                            Stk. 2. I overordnet rets dom skal det altid anføres, ved
siges senest 14 dage efter optagelsen til dom.
                                                                          hvilken ret den indankede dom er afsagt.
   Stk. 4. Hvis særlige omstændigheder gør det påkrævet,
kan retten beslutte at fravige de i stk. 3 nævnte frister. I be‐             § 221. Retten kan til enhver tid i embeds medfør eller
slutningen skal anføres de omstændigheder, der bevirker, at               ifølge begæring berigtige skrivefejl, som er indløbet i hense‐
fristen ikke kan overholdes. Beslutningen kan ikke kæres.                 ende til ord, navne eller tal, blotte regnefejl samt sådanne
   Stk. 5. Domme og kendelser kan afsiges i et retsmøde el‐               fejl og forglemmelser, som alene vedrører udfærdigelsens
ler uden afholdelse af retsmøde. Afsiges dommen eller ken‐                form. Øvrige fejl og forglemmelser kan berigtiges, hvis par‐
delsen i et retsmøde, oplæses dommens eller kendelsens                    terne ikke udtaler sig herimod.
konklusion.                                                                  Stk. 2. Fremdeles kan den også, når begæring derom
   Stk. 6. Efter afsigelsen af en dom eller kendelse gør retten           fremkommer inden ankefristens udløb, og efter at der er gi‐
dommen eller kendelsen tilgængelig på domstolenes sags‐                   vet parterne og i straffesager tillige forsvareren lejlighed til
portal, jf. dog § 148 b, stk. 2 og 4.                                     at ytre sig derom, berigtige den i afgørelsen af en borgerlig
                                                                          sag indeholdte fremstilling af parternes mundtlige angivelser
   § 219 a. Rettens afgørelser i straffesager træffes snarest
                                                                          og ytringer eller den i afgørelsen af en straffesag indeholdte
muligt, efter at den pågældende forhandling er til ende. Ved
                                                                          fremstilling af sagens faktiske sammenhæng, for så vidt
sagens optagelse til dom eller kendelse skal retten tilkende‐
                                                                          fremstillingen erkendes at lide af fejl, bestående i forbigåel‐
give, hvornår dommen eller kendelsen vil blive afsagt. Kan
                                                                          ser, uklarheder eller modsigelser, men derimod ikke i øvrigt
afsigelsen ikke finde sted samme dag, skal dom eller kendel‐
                                                                          foretage forandringer enten i begrundelsen eller resultatet.
se dog afsiges senest inden en uge og, hvor nævninger har
                                                                          Beslutning angående slige berigtigelser træffes, og medde‐
medvirket, senest dagen efter.
                                                                          lelse om dem sker efter de samme regler, som gælder for
   Stk. 2. Såfremt særlige omstændigheder gør det påkrævet,
                                                                          den oprindelige afgørelse.
kan retten beslutte at fravige de i stk. 1 nævnte frister. I be‐
                                                                             Stk. 3. Den i henhold til rettens beslutning berigtigede af‐
slutningen skal anføres de omstændigheder, der bevirker, at
                                                                          gørelse træder i alle henseender i stedet for den oprindelige.
fristen ikke kan overholdes. Beslutningen kan ikke kæres.
                                                                          Beslutningen angående berigtigelse er ikke genstand for an‐
   Stk. 3. Dommen afsiges i et retsmøde. Er tiltalte ikke
                                                                          ke eller kære.
fængslet, kan dommen dog afsiges uden afholdelse af rets‐
møde, hvis afsigelsen ikke finder sted samme dag, som sag‐                   § 222. Kendelser af procesledende karakter og beslutnin‐
en er optaget til dom, eller hvis sagen er behandlet efter §              ger kan omgøres, når nye oplysninger foreligger, samt når
930 a. Dommen kan endvidere afsiges uden afholdelse af                    retten i øvrigt finder det hensigtsmæssigt.
retsmøde, hvis sagen er behandlet efter § 896 a.
                                                                            § 223. (Ophævet)
   Stk. 4. Hvis tiltalte er fængslet, bør den pågældende brin‐
ges til stede ved dommens afsigelse.                                         § 223 a. Justitsministeren kan fastsætte bestemmelser,
   Stk. 5. Retten meddeler tiltalte udskrift af dommen. Hvis              hvorefter afgørelser af udenlandske domstole og myndighe‐
sagen i medfør af § 855, stk. 3, nr. 1-5, er fremmet i tiltaltes          der om borgerlige krav og udenlandske offentlige forlig om
fravær, skal udskriften forkyndes. Er sagen fremmet i tiltal‐             sådanne krav skal have bindende virkning her i riget, når an‐
tes fravær i medfør af § 855, stk. 3, nr. 4, skal forkyndelse af          erkendelsen ikke vil være åbenbart uforenelig med landets
udskriften ske for tiltalte personlig, medmindre tilsigelsen              retsorden.
har været forkyndt for denne personlig.
                                                                             § 223 b. Justitsministeren kan fastsætte bestemmelser om,
   Stk. 6. Tiltalte vejledes om adgangen til at anke dommen.
                                                                          at der ikke kan kræves legalisering, bekræftelse m.v. af of‐
Vejledningen gives ved dommens afsigelse, hvis tiltalte er
                                                                          fentlige dokumenter, der er udfærdiget af domstole eller
til stede, og ellers ved den efterfølgende meddelelse eller
                                                                          myndigheder i et andet land.
forkyndelse, jf. stk. 5. Hvis afsigelsen ikke finder sted
                                                                             Stk. 2. Justitsministeren kan endvidere fastsætte bestem‐
samme dag, som sagen er optaget til dom, gives vejlednin‐
                                                                          melser om fremgangsmåden ved besvarelse af henvendelser
gen samtidig med, at retten tilkendegiver, hvornår dommen
                                                                          fra udlandet om ægtheden af offentlige dokumenter, der an‐
vil blive afsagt, såfremt tiltalte er til stede, og ellers ved den
                                                                          gives at være udfærdiget af danske domstole eller andre of‐
efterfølgende meddelelse eller forkyndelse, jf. stk. 5. Det an‐
                                                                          fentlige myndigheder.
føres i retsbogen, hvis vejledningen gives i et retsmøde,
hvor tiltalte er til stede.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 43 of 166
10. september 2019.                                               43                                                          Nr. 938.



                         Tredje bog.                                   retsudviklingen eller væsentlig samfundsmæssig rækkevidde
                  Den borgerlige retspleje                             i øvrigt.
                                                                          Stk. 2. Hvis parterne har aftalt, at sagen skal behandles
                                                                       ved byretten, kan henvisning kun ske efter anmodning fra
                        Første afsnit.                                 begge parter. Henvisning kan ikke ske i de i kapitel 42, 42 a,
                                                                       43, 43 a, 43 b og 44 omhandlede sager.
                Almindelige bestemmelser
                                                                          Stk. 3. Anmodning om henvisning skal fremsættes senest i
                          Kapitel 21                                   det forberedende møde, jf. § 353, eller, hvis et sådant møde
                                                                       ikke afholdes, senest 4 uger efter rettens meddelelse om, at
                      Saglig kompetence
                                                                       der ikke skal holdes et forberedende møde. Retten kan dog i
   § 224. Borgerlige retssager behandles i 1. instans ved by‐          særlige tilfælde henvise sagen efter en anmodning, der frem‐
ret, medmindre andet er bestemt i denne eller anden lov.               sættes senere, men inden forberedelsens slutning.
                                                                          Stk. 4. Afgørelse af, om sagen skal henvises eller ikke,
   § 225. Ved Sø- og Handelsretten behandles sager om
                                                                       træffes ved kendelse.
EU‑varemærker, jf. varemærkelovens § 43 a, og sager om
                                                                          Stk. 5. Landsretten påser af egen drift, at betingelserne for
EF‑design, jf. designlovens § 42.
                                                                       henvisning i stk. 1 er opfyldt. Er betingelserne ikke opfyldt,
   Stk. 2. 9) Medmindre parterne har aftalt andet, kan endvi‐          afviser landsretten at behandle sagen i 1. instans og sender
dere følgende sager anlægges ved Sø- og Handelsretten, jf.             sagen til byretten til fortsat behandling. Landsrettens afgø‐
dog § 225 a:                                                           relse træffes ved kendelse.
1) Internationale sager, hvor fagkundskab til internationa‐
      le erhvervsforhold har væsentlig betydning,                         § 227. Byretten kan efter anmodning fra en part henvise
2) sager mellem erhvervsdrivende, hvor fagkundskab til                 en sag vedrørende ansættelsesforhold mellem arbejdsgivere
      sø-, land-, luft- og jernbanetransport har væsentlig be‐         og deres ansatte til behandling ved Sø- og Handelsretten,
      tydning,                                                         hvis sagen er af principiel karakter og fagkundskab til ar‐
3) sager, hvor Forbrugerombudsmanden er part og anven‐                 bejdsmarkedsforhold har væsentlig betydning.
      delsen af lov om markedsføring, lov om finansiel virk‐              Stk. 2. Byretten kan efter anmodning fra en part henvise
      somhed eller lov om betalinger har væsentlig betyd‐              en sag om ophavsret, som ikke er omfattet af § 225, stk. 2,
      ning,                                                            nr. 4, til Sø- og Handelsretten, hvis sagen er af principiel ka‐
4) sager, hvor anvendelsen af varemærkeloven, fælles‐                  rakter og fagkundskab til erhvervsforhold har væsentlig be‐
      mærkeloven, designloven, patentloven, lov om brugs‐              tydning.
      modeller, lov om beskyttelse af halvlederprodukters                 Stk. 3. Reglerne i § 226, stk. 2-4, finder tilsvarende an‐
      udformning (topografi), plantenyhedsloven eller op‐              vendelse.
      havsretslovens regulering af rettigheder til brugskunst            §§ 228-231. (Ophævet)
      eller edb-programmer har væsentlig betydning,
5) sager, hvor anvendelsen af konkurrenceloven har væ‐                    § 232. Retten påser af egen drift, at den har saglig kompe‐
      sentlig betydning,                                               tence til at behandle sagen.
6) sager mellem erhvervsdrivende, hvor anvendelse af lov                  Stk. 2. Har retten ikke saglig kompetence til at behandle
      om markedsføring har væsentlig betydning, og                     sagen eller et af de rejste krav, henviser den sagen eller kra‐
7) sager mellem erhvervsdrivende, hvor anvendelsen af                  vet til afgørelse ved rette domstol, såfremt sagen eller kravet
      lov om forretningshemmeligheder har væsentlig betyd‐             hører under en almindelig domstol eller boligret. Retten kan
      ning.                                                            dog beslutte at færdigbehandle sagen, såfremt kompetence‐
   Stk. 3. Anlægges en sag, der er omfattet af stk. 2, ved by‐         spørgsmålet først kommer til afgørelse under sagens gang.
retten, henviser retten efter anmodning fra en part sagen til             Stk. 3. Afgørelse om henvisning træffes ved kendelse. Er
Sø- og Handelsretten. § 226, stk. 3 og 4, finder tilsvarende           retten ikke kompetent, og kan henvisning ikke ske, afviser
anvendelse.                                                            retten sagen ved dom.

  § 225 a. 9) Retssager, der er omfattet af aftale af 19. fe‐            §§ 233-234. (Ophævet)
bruar 2013 om en fælles patentdomstol, anlægges ved den                                          Kapitel 22
fælles patentdomstol.
  Stk. 2. Uanset stk. 1 kan retssager om krænkelse eller                                    Stedlig kompetence
ugyldighed af et europæisk patent eller retssager om kræn‐               § 235. Retssager anlægges ved sagsøgtes hjemting, med‐
kelse eller ugyldighed af et supplerende beskyttelsescertifi‐          mindre andet er bestemt ved lov.
kat udstedt for et produkt, der er beskyttet af et europæisk             Stk. 2. Hjemtinget er i den retskreds, hvor sagsøgte har
patent, anlægges ved en dansk domstol efter reglerne i den‐            bopæl. Har sagsøgte bopæl i flere retskredse, er hjemtinget i
ne lov.                                                                enhver af dem.
  § 226. Byretten kan efter anmodning fra en part henvise                Stk. 3. Har sagsøgte ingen bopæl, er hjemtinget i den rets‐
en sag til behandling ved landsret, hvis sagen er af principiel        kreds, hvor han opholder sig.
karakter og har generel betydning for retsanvendelsen og
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 44 of 166
10. september 2019.                                                44                                                          Nr. 938.



   Stk. 4. Har sagsøgte hverken bopæl eller kendt opholds‐                 § 245 a. Hvis det samlede antal sager, der er til behand‐
sted, er hjemtinget i den retskreds, hvor han sidst har haft            ling ved en byret, og sagsbehandlingstiderne ved byretten
bopæl eller opholdssted.                                                taler for det, kan den byret, der efter reglerne i dette kapitel
                                                                        er rette værneting, henvise sagen til behandling ved en til‐
    § 236. Danske statsborgere, der er bosat i udlandet uden
                                                                        stødende byret efter aftale med vedkommende retspræsi‐
tillige at have bopæl i Danmark, og som ikke er undergivet
                                                                        dent, hvis en afgørelse ved denne ret kan forventes væsent‐
bopælslandets domsmyndighed, har hjemting i København.
                                                                        lig hurtigere. Før retten træffer afgørelse om henvisning,
   § 237. Sager mod personer, der driver erhvervsmæssig                 skal parterne have adgang til at udtale sig om spørgsmålet.
virksomhed, kan, når sagen vedrører virksomheden, anlæg‐
                                                                            § 246. Sager mod personer, selskaber, foreninger, private
ges ved retten på det sted, hvorfra virksomheden udøves.
                                                                        institutioner og andre sammenslutninger, der ikke har hjem‐
   § 238. Selskaber, foreninger, private institutioner og an‐           ting i Danmark, kan anlægges her i landet, for så vidt nogen
dre sammenslutninger, der kan optræde som part i retssager,             ret efter bestemmelserne i §§ 237, 238, stk. 2, 241, 242, 243
har hjemting i den retskreds, hvor hovedkontoret ligger, el‐            og 245 kan anses som værneting i sagen. I sager om forbru‐
ler, hvis et sådant ikke kan oplyses, i den retskreds, hvor et          geraftaler kan forbrugeren anlægge sag mod de i 1. pkt.
af bestyrelsens eller direktionens medlemmer har bopæl.                 nævnte personer og sammenslutninger ved sit eget hjemting,
   Stk. 2. Sager mod de i stk. 1 nævnte sammenslutninger,               såfremt fremsættelsen af særligt tilbud eller reklamering i
der driver erhvervsvirksomhed uden for hjemtinget, kan, når             Danmark er gået forud for aftalens indgåelse og forbrugeren
sagen vedrører virksomheden, anlægges ved retten på det                 her i landet har foretaget de dispositioner, der er nødvendige
sted, hvorfra virksomheden udøves.                                      til indgåelse af aftalen.
   Stk. 3. Sager, der vedrører sammenslutningen, og som rej‐                Stk. 2. Kan ingen ret efter stk. 1 anses som værneting i
ses af sammenslutningen mod de enkelte medlemmer eller                  sagen, kan sager vedrørende formueretsforhold mod de i
opstår imellem disse, kan anlægges ved sammenslutningens                stk. 1 nævnte personer anlægges ved retten på det sted, hvor
hjemting.                                                               de ved stævningens forkyndelse opholder sig.
   Stk. 4. Sager om erstatning mod stiftere, bestyrelsesmed‐                Stk. 3. Sager vedrørende formueretsforhold mod de i
lemmer og direktører i de i stk. 1 nævnte sammenslutninger              stk. 1 nævnte personer og sammenslutninger kan endvidere,
kan anlægges ved sammenslutningens hjemting.                            hvis der ikke er værneting efter reglen i stk. 1, anlægges ved
                                                                        retten på det sted, hvor den pågældende person eller sam‐
  § 239. Regioner og kommuner har hjemting i den rets‐
                                                                        menslutning på tidspunktet for sagens anlæg har gods, eller
kreds, hvor hovedkontoret ligger.
                                                                        hvor det gods, kravet angår, befinder sig på tidspunktet for
   § 240. Staten har hjemting i den retskreds, hvor den myn‐            sagens anlæg. Afværges arrest i gods gennem sikkerhedsstil‐
dighed, som stævnes på statens vegne, har kontor.                       lelse, betragtes sikkerhedsstillelsen som gods, der befinder
   Stk. 2. Sager om prøvelse af afgørelser truffet af en cen‐           sig på det sted, hvor arrestbegæringen er eller i givet fald
tral statslig myndighed anlægges ved sagsøgerens hjemting,              skulle være indgivet.
hvis sagsøgeren har hjemting i Danmark, jf. dog § 245.
                                                                           § 246 a. Sager om stadfæstelse af arrest i et skib og om
  § 241. Sager vedrørende rettigheder over fast ejendom                 den fordring, for hvilken arresten er gjort, kan anlægges ved
kan anlægges ved retten på det sted, hvor ejendommen lig‐               retten på det sted, hvor arresten er foretaget eller ville være
ger.                                                                    foretaget, hvis den ikke var afværget ved sikkerhedsstillelse.
   § 242. Sager om kontraktsforhold kan anlægges ved ret‐                  § 247. I sager, der er omfattet af en international overens‐
ten på det sted, hvor den forpligtelse, der ligger til grund for        komst, som er gennemført i dansk ret ved lov om EF-doms‐
sagen, er opfyldt eller skal opfyldes.                                  konventionen m.v. eller lov om anerkendelse og fuldbyrdel‐
   Stk. 2. Bestemmelsen i stk. 1 finder ikke anvendelse på              se af visse udenlandske retsafgørelser m.v. på det civil- og
pengekrav, medmindre kravet er opstået under ophold i rets‐             handelsretlige område, herunder ved bekendtgørelse i med‐
kredsen under sådanne omstændigheder, at det skulle opfyl‐              før af de nævnte love, anvendes overenskomstens værne‐
des, inden stedet forlades.                                             tingsregler. Dette gælder dog ikke sager, der anlægges ved
                                                                        det i § 246 a nævnte værneting, og som er omfattet af kon‐
   § 243. Sager, hvorunder der påstås straf, erstatning eller
                                                                        ventionen af 10. maj 1952 om arrest i søgående skibe.
oprejsning i anledning af retskrænkelser, kan anlægges ved
                                                                           Stk. 2. Hvor der ikke efter dansk lovgivning i øvrigt er
retten på det sted, hvor retskrænkelsen er foregået.
                                                                        værneting for en sag, der efter en international overens‐
   § 244. I sager om forbrugeraftaler, som ikke er indgået              komst som nævnt i stk. 1, 1. pkt., skal eller kan anlægges
ved personlig henvendelse på den erhvervsdrivendes faste                her i landet, anlægges sagen ved sagsøgerens hjemting eller,
forretningssted, kan forbrugeren anlægge sag mod den er‐                såfremt sagsøgeren ikke har hjemting her i landet, i Køben‐
hvervsdrivende ved sit eget hjemting.                                   havn.
   § 245. Parterne kan aftale, ved hvilken af flere ligeartede             § 248. Retten påser af egen drift, om sagen er indbragt for
retter sagen skal anlægges.                                             rette værneting. Fremsætter sagsøgte ikke indsigelse mod
   Stk. 2. I sager om forbrugeraftaler er en forudgående afta‐          rettens kompetence i svarskriftet eller i det i § 352, stk. 3,
le om værneting ikke bindende for forbrugeren.                          omhandlede retsmøde, anses retten for rette værneting.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 45 of 166
10. september 2019.                                                  45                                                         Nr. 938.



   Stk. 2. Er sagen anlagt ved en ret, som ikke er rette værne‐           et krav, henvises kravet dog til afgørelse ved den rette dom‐
ting til at behandle sagen eller et af de rejste krav, henviser           stol.
retten om muligt sagen eller kravet til afgørelse ved rette                  Stk. 4. Har retten ikke saglig kompetence til at behandle et
domstol. Afgørelse om henvisning træffes ved kendelse.                    krav under en selvstændig sag, kan den henvise kravet til af‐
Kan henvisning ikke ske, afviser retten sagen ved dom.                    gørelse ved den rette domstol.
                                                                             Stk. 5. Retten kan efter anmodning af en af de oprindelige
                           Kapitel 23                                     parter afvise et krav mod tredjemand, såfremt kravet burde
            Sammenlægning og adskillelse af krav                          have været inddraget i sagen tidligere. Efter forberedelsens
                                                                          afslutning kan krav mod tredjemand kun inddrages i sagen
    § 249. Sagsøgeren kan under én sag fremsætte flere krav
                                                                          med rettens samtykke.
mod sagsøgte, såfremt:
1) der er værneting for alle kravene her i landet,                           § 251. Tredjemand kan ved at indlevere stævning til ret‐
2) retten er værneting for ét af kravene,                                 ten indtræde som part i en sag i 1. instans, såfremt:
3) retten er saglig kompetent med hensyn til ét af kravene,               1) der er værneting her i landet for hans krav,
       og                                                                 2) kravet kan behandles efter samme processuelle regler
4) alle kravene kan behandles efter samme processuelle                         som de øvrige krav, og
       regler.                                                            3) tredjemand vil nedlægge selvstændig påstand med hen‐
    Stk. 2. Sagsøgte kan under sagen fremsætte modkrav med                      syn til sagens genstand, eller tredjemands krav har en
påstand om dom for modkravet eller en del af dette, såfremt                    sådan sammenhæng med det oprindelige krav, at kravet
1) der er værneting for modkravet her i landet eller kravet                     bør behandles under sagen, og dette ikke vil medføre
       udspringer af den samme kontrakt eller det samme for‐                    væsentlige ulemper for de oprindelige parter.
       hold, som sagsøgerens krav støttes på, og                             Stk. 2. Har retten ikke saglig kompetence til at behandle
2) modkravet kan behandles efter samme processuelle                       tredjemands krav under en selvstændig sag, kan den henvise
       regler som sagsøgerens krav.                                       kravet til afgørelse ved den rette domstol. Byretten kan dog
    Stk. 3. Har retten ikke saglig kompetence til at behandle et          ikke henvise et krav til landsret, og landsretten kan ikke
fremsat krav eller modkrav under en selvstændig sag, kan                  henvise et krav til byret.
retten henvise kravet til afgørelse ved den rette domstol, jf.               Stk. 3. Retten kan efter anmodning af en af de oprindelige
§ 232, stk. 2. Retten kan i stedet for at henvise et modkrav              parter afvise tredjemands krav, såfremt indtræden i sagen
til afgørelse ved den rette domstol henvise sagen i sin helhed            burde være sket tidligere. Efter forberedelsens afslutning
til afgørelse ved denne.                                                  kan indtræden i sagen kun ske med rettens samtykke.
    Stk. 4. Om inddragelse af nye krav eller modkrav under
                                                                             § 252. Tredjemand, der har en retlig interesse i udfaldet af
sagen gælder tillige reglerne om fremsættelse af nye påstan‐
                                                                          en sag, kan indtræde i sagen til støtte for en af parterne.
de og anbringender.
                                                                             Stk. 2. Har afgørelsen af sagens retsspørgsmål væsentlig
   § 250. Flere parter kan sagsøge eller sagsøges under én                betydning for den offentlige forvaltnings behandling af
sag, såfremt:                                                             samme spørgsmål eller spørgsmål af samme art, kan
1) der er værneting for alle kravene her i landet,                        vedkommende myndighed på tilsvarende måde indtræde i
2) retten er værneting for ét af kravene,                                 sagen, hvis det kan ske uden væsentlig ulempe for sagens
3) retten er saglig kompetent med hensyn til ét af kravene,               behandling. Retten kan, efter at parterne har haft adgang til
4) alle kravene kan behandles efter samme processuelle                    at udtale sig, ved henvendelse til vedkommende myndighed
      regler, og                                                          give denne lejlighed til at indtræde i sagen.
5) ingen af parterne gør indsigelse, eller kravene har en                    Stk. 3. Anmodning om indtræden i sagen indgives skrift‐
     sådan sammenhæng, at de uanset fremsatte indsigelser                 ligt til retten eller fremsættes med rettens tilladelse mundt‐
      bør behandles under én sag.                                         ligt i et retsmøde i sagen. Retten giver parterne meddelelse
   Stk. 2. Hver af parterne kan inddrage krav mod tredje‐                 om anmodningen. Afgørelse af spørgsmål om indtræden i
mand under sagen, såfremt:                                                sagen træffes efter anmodning ved kendelse.
1) der er værneting for kravet mod tredjemand her i lan‐                     Stk. 4. Retten bestemmer, på hvilken måde den indtræ‐
      det,                                                                dende skal have adgang til at udtale sig under sagen og føre
2) kravet kan behandles efter samme processuelle regler                   bevis. Retten kan tillægge eller pålægge den indtrædende
      som de øvrige krav, og                                              sagsomkostninger.
3) hverken de øvrige parter eller tredjemand gør indsigel‐
                                                                             § 253. Retten kan bestemme, at forberedelsen eller hoved‐
      se, eller kravet har en sådan sammenhæng med et af de
                                                                          forhandlingen foreløbig skal begrænses til en del af det krav,
      øvrige krav, at kravet uanset fremsatte indsigelser bør
                                                                          som sagen angår, eller, hvor sagen omfatter flere krav eller
      behandles under sagen.
                                                                          spørgsmål, til et af disse.
   Stk. 3. Er betingelserne efter stk. 1, nr. 5, eller stk. 2, nr.
                                                                             Stk. 2. Retten kan træffe særskilt afgørelse om en del af
3, ikke opfyldt, træffer retten i medfør af § 253 bestemmelse
                                                                          det krav, som sagen angår. Omfatter sagen flere krav eller
om særskilt behandling og afgørelse af kravene. Er retten ik‐
                                                                          spørgsmål, kan retten træffe særskilt afgørelse om et af
ke rette værneting for eller saglig kompetent med hensyn til
                                                                          disse.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 46 of 166
10. september 2019.                                                46                                                          Nr. 938.



    Stk. 3. Særskilte afgørelser om modkrav eller krav, over               Stk. 2. Har retten ikke saglig kompetence til at behandle
for hvilke der er fremsat modkrav, kan kun fuldbyrdes, hvis             alle kravene under en selvstændig sag, kan retten henvise
retten i afgørelsen har truffet bestemmelse om, at afgørelsen           sagen til afgørelse ved en domstol, der har saglig kompeten‐
mod eller uden sikkerhedsstillelse skal kunne fuldbyrdes for            ce til at behandle mindst ét krav.
en del eller i sin helhed. Det samme gælder særskilte afgø‐
                                                                           § 254 c. Gruppesøgsmål føres af en grupperepræsentant
relser om et enkelt af sagens spørgsmål, der ikke afslutter
                                                                        på gruppens vegne. Grupperepræsentanten udpeges af ret‐
rettens behandling af sagen eller et af kravene i sagen.
                                                                        ten. Som grupperepræsentant kan, jf. dog stk. 2, udpeges
    Stk. 4. De i stk. 3 nævnte afgørelser kan først indbringes
                                                                        1) et medlem af gruppen,
for højere ret i forbindelse med den endelige afgørelse i sag‐
                                                                        2) en forening, privat institution eller anden sammenslut‐
en, medmindre afgørelsen kan fuldbyrdes eller Procesbevil‐
                                                                              ning, når søgsmålet falder inden for rammerne af sam‐
lingsnævnet har tilladt, at afgørelsen indbringes særskilt. Så‐
                                                                             menslutningens formål, eller
dan tilladelse kan gives, hvis der foreligger særlige grunde.
                                                                        3) en offentlig myndighed, der ved lov er bemyndiget til
Hvis tilladelse skal gives til at indbringe en afgørelse for
                                                                              det.
Højesteret som 3. instans, skal sagen desuden angå spørgs‐
                                                                           Stk. 2. I gruppesøgsmål efter § 254 e, stk. 8, kan som
mål af principiel karakter, jf. § 371, stk. 1, og § 392, stk. 3.
                                                                        grupperepræsentant kun udpeges en offentlig myndighed,
En tilladelse til at indbringe afgørelsen for Højesteret som 3.
                                                                        der ved lov er bemyndiget til det.
instans kan begrænses til en del af sagen, hvis særlige grun‐
                                                                           Stk. 3. Grupperepræsentanten skal være i stand til at vare‐
de taler for det.
                                                                        tage gruppemedlemmernes interesser under sagen.
    Stk. 5. Ansøgning om tilladelse efter stk. 4 skal indgives
                                                                           Stk. 4. Adgangen til at være grupperepræsentant ophører
til Procesbevillingsnævnet inden udløbet af den almindelige
                                                                        ikke alene af den grund, at der efter sagens anlæg sker for‐
frist for indbringelse af afgørelsen. § 371, stk. 2, 2. pkt., og
                                                                        andringer i de omstændigheder, der er nævnt i stk. 1.
§ 392, stk. 4, 2. pkt., finder tilsvarende anvendelse. Medde‐
les tilladelsen, skal sagen indbringes for den overordnede ret             § 254 d. Gruppesøgsmål anlægges ved indlevering af
inden 4 uger.                                                           stævning til retten, jf. § 348. Stævningen kan indleveres af
                                                                        enhver, der efter § 254 c, stk. 1, kan udpeges som gruppere‐
   § 254. Retten kan bestemme, at flere sager, der verserer
                                                                        præsentant. Ud over, hvad der fremgår af § 348, skal stæv‐
ved retten mellem samme eller forskellige parter, skal for‐
                                                                        ningen indeholde
handles i forbindelse med hinanden. Rettens afgørelse her‐
                                                                        1) en beskrivelse af gruppen,
om kan ikke indbringes for højere ret.
                                                                        2) oplysninger om, hvordan gruppemedlemmerne kan
   Stk. 2. Retten kan efter anmodning fra en part henvise en
                                                                              identificeres og underrettes om sagen, og
sag i 1. instans til behandling ved en anden ret, hvis sagen
                                                                        3) et forslag til grupperepræsentant, der er villig til at på‐
efter indhentet udtalelse fra den anden ret findes mest hen‐
                                                                              tage sig hvervet.
sigtsmæssigt at kunne behandles i forbindelse med en anden
                                                                           Stk. 2. Opfylder stævningen ikke kravene i stk. 1, og er
sag, der verserer ved den anden ret, jf. dog § 247, stk. 1. På
                                                                        den herefter uegnet til at danne grundlag for sagens behand‐
samme måde kan en landsret henvise en ankesag til behand‐
                                                                        ling, finder § 349 tilsvarende anvendelse.
ling ved den anden landsret.
                                                                           § 254 e. Retten udpeger en grupperepræsentant, hvis be‐
                         Kapitel 23 a                                   tingelserne i §§ 254 b og 254 c er opfyldt.
                       Gruppesøgsmål                                       Stk. 2. Retten kan i forbindelse med udpegningen af grup‐
                                                                        perepræsentanten eller efter udløbet af fristen for at tilmelde
   § 254 a. Ensartede krav, som fremsættes på vegne af flere
                                                                        sig henholdsvis framelde sig gruppesøgsmålet, jf. stk. 6 og
personer, kan behandles under et gruppesøgsmål efter regler‐
                                                                        8, bestemme, at grupperepræsentanten skal stille sikkerhed
ne i dette kapitel.
                                                                        for de sagsomkostninger, grupperepræsentanten kan blive
   Stk. 2. 9) Reglerne i dette kapitel gælder ikke for de i ka‐         pålagt at betale til modparten. Sikkerhedens art og størrelse
pitel 42, 42 a, 43, 43 a, 43 b, 44 og 88 omhandlede sager el‐           fastsættes af retten. Stilles sikkerheden ikke, og udpeges der
ler for sager, der efter § 225 a, stk. 1, anlægges ved den fæl‐         ikke en anden grupperepræsentant, afvises sagen.
les patentdomstol.                                                         Stk. 3. Retten kan senere udpege en ny grupperepræsen‐
  § 254 b. Gruppesøgsmål kan anlægges, når                              tant, hvis det er påkrævet. I gruppesøgsmål med tilmelding,
1)  der foreligger ensartede krav som nævnt i § 254 a,                  jf. stk. 6, skal retten tage stilling til, om det er påkrævet at
2)  der er værneting for alle kravene her i landet,                     udpege en ny grupperepræsentant, hvis mindst halvdelen af
3)  retten er værneting for et af kravene,                              de gruppemedlemmer, der har tilmeldt sig gruppesøgsmålet,
4)  retten er sagligt kompetent med hensyn til et af krave‐             anmoder herom og anmodningen er ledsaget af et forslag til
     ne,                                                                ny grupperepræsentant, der er villig til at påtage sig hvervet.
5) gruppesøgsmål skønnes at være den bedste måde at be‐                    Stk. 4. Retten fastlægger rammen for gruppesøgsmålet.
     handle kravene på,                                                 Retten kan senere ændre rammen, hvis det er påkrævet.
6) gruppemedlemmerne kan identificeres og underrettes                      Stk. 5. Gruppesøgsmålet omfatter de gruppemedlemmer,
     om sagen på en hensigtsmæssig måde og                              der har tilmeldt sig gruppesøgsmålet, jf. stk. 6 og 7, med‐
7) der kan udpeges en grupperepræsentant, jf. § 254 c.                  mindre retten bestemmer, at gruppesøgsmålet skal omfatte
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 47 of 166
10. september 2019.                                                  47                                                            Nr. 938.



de gruppemedlemmer, der ikke har frameldt sig gruppesøgs‐                 medfør af § 254 e, stk. 7, med tillæg af beløb, der gennem
målet, jf. stk. 8.                                                        retssagen kommer gruppemedlemmet til gode.
   Stk. 6. Retten fastsætter en frist for ved skriftlig meddelel‐            Stk. 4. I det omfang sagsomkostninger, der pålægges et
se at tilmelde sig gruppesøgsmålet. Retten bestemmer, hvor‐               gruppemedlem, som opfylder de økonomiske betingelser ef‐
til tilmelding skal ske. Retten kan undtagelsesvis tillade, at            ter § 325, ikke er dækket af en retshjælpsforsikring eller an‐
tilmelding sker efter fristens udløb, hvis særlige grunde taler           den forsikring, betales sagsomkostningerne af statskassen,
for det.                                                                  hvis gruppesøgsmålet opfylder betingelserne for fri proces i
   Stk. 7. Retten kan bestemme, at tilmelding til gruppesøgs‐             §§ 327-329, dog højst med et beløb som fastsat i medfør af
målet skal være betinget af, at gruppemedlemmet stiller en                § 254 e, stk. 7.
af retten fastsat sikkerhed for sagsomkostninger, medmindre                  Stk. 5. Reglerne i §§ 298 og 300, § 301, stk. 1, §§ 302 og
gruppemedlemmet har en retshjælpsforsikring eller anden                   305 og § 344, stk. 2, 2. pkt., jf. 1. pkt., finder tilsvarende an‐
forsikring, der dækker omkostninger ved sagen, eller grup‐                vendelse for gruppemedlemmer, der er omfattet af gruppe‐
pesøgsmålet opfylder betingelserne for fri proces efter                   søgsmålet.
§§ 327-329 og gruppemedlemmet opfylder de økonomiske
                                                                             § 254 g. Opstår der spørgsmål om at hæve eller afvise
betingelser efter § 325. Justitsministeren meddeler efter an‐
                                                                          gruppesøgsmålet, skal gruppemedlemmer, der er omfattet af
søgning fra grupperepræsentanten, om gruppesøgsmålet op‐
                                                                          gruppesøgsmålet, underrettes, medmindre underretning er
fylder betingelserne for fri proces efter §§ 328 og 329.
                                                                          åbenbart overflødig. Retten kan bestemme, at der skal ske
§ 327, stk. 6, 2. og 3. pkt., § 328, stk. 6, 2. pkt., og § 329, 3.
                                                                          underretning i andre tilfælde, herunder når der opstår
pkt., finder tilsvarende anvendelse.
                                                                          spørgsmål om at godkende et forlig. Reglerne i § 254 e,
   Stk. 8. Såfremt gruppesøgsmålet vedrører krav, hvor det
                                                                          stk. 9, 2.-5. pkt., finder tilsvarende anvendelse.
er klart, at kravene på grund af deres ringe størrelse almin‐
                                                                             Stk. 2. Såfremt gruppesøgsmålet hæves eller afvises, kan
deligvis ikke kan forventes fremmet ved individuelle søgs‐
                                                                          et gruppemedlem, der er omfattet af gruppesøgsmålet, ved
mål, og det må antages, at et gruppesøgsmål med tilmelding
                                                                          skriftlig meddelelse til retten inden 4 uger indtræde som
ikke vil være en hensigtsmæssig måde at behandle kravene
                                                                          part, for så vidt angår den pågældendes krav, og videreføre
på, kan retten efter anmodning fra grupperepræsentanten be‐
                                                                          sagen efter reglerne om individuelle søgsmål. Det samme
stemme, at gruppesøgsmålet skal omfatte de gruppemedlem‐
                                                                          gælder, hvis retten i medfør af § 254 e, stk. 4, 2. pkt., be‐
mer, der ikke har frameldt sig gruppesøgsmålet. Retten fast‐
                                                                          stemmer, at et krav ikke skal være omfattet af gruppesøgs‐
sætter en frist for ved skriftlig meddelelse at framelde sig
                                                                          målet.
gruppesøgsmålet. Retten bestemmer, hvortil framelding skal
ske. Retten kan undtagelsesvis tillade, at framelding sker ef‐               § 254 h. Forlig, som grupperepræsentanten indgår om
ter fristens udløb, hvis særlige grunde taler for det.                    krav, der er omfattet af gruppesøgsmålet, opnår gyldighed,
   Stk. 9. De personer, hvis krav falder inden for rammen af              når forliget er godkendt af retten. Retten godkender forliget,
gruppesøgsmålet, skal underrettes om de i stk. 1-8 nævnte                 medmindre der ved forliget sker usaglig forskelsbehandling
forhold og om retsvirkningerne af at tilmelde sig henholds‐               af gruppemedlemmer eller forliget i øvrigt er åbenbart uri‐
vis framelde sig gruppesøgsmålet. Underretningen gives på                 meligt. Gruppemedlemmer, der er omfattet af gruppesøgs‐
den måde, som retten bestemmer. Retten kan bestemme, at                   målet, skal underrettes om rettens godkendelse af et forlig.
underretningen helt eller delvis skal ske ved offentlig be‐               Reglerne i § 254 e, stk. 9, 2.-5. pkt., finder tilsvarende an‐
kendtgørelse. Retten kan pålægge grupperepræsentanten at                  vendelse.
foretage underretningen. Udgifterne ved underretningen be‐
                                                                             § 254 i. Retten underretter gruppemedlemmer, der er om‐
tales foreløbig af grupperepræsentanten.
                                                                          fattet af gruppesøgsmålet, om sagens afgørelse. Reglerne i
   § 254 f. Som parter i gruppesøgsmålet anses gruppere‐                  § 254 e, stk. 9, 2. og 3. pkt., finder tilsvarende anvendelse.
præsentanten og gruppens modpart.                                         Retten meddeler efter anmodning gruppemedlemmer, der er
   Stk. 2. Rettens afgørelser i gruppesøgsmålet har bindende              omfattet af gruppesøgsmålet, en ekstraktudskrift af dom‐
virkning for de gruppemedlemmer, der er omfattet af grup‐                 men.
pesøgsmålet. Med hensyn til afgørelser om modkrav gælder
                                                                             § 254 j. Ankes en dom i et gruppesøgsmål af gruppere‐
dette dog kun krav, som udspringer af den samme kontrakt
                                                                          præsentanten, finder § 254 e, stk. 5-9, tilsvarende anvendel‐
eller det samme forhold, som gruppemedlemmernes krav
                                                                          se.
støttes på. I gruppesøgsmål efter § 254 e, stk. 8, har rettens
                                                                             Stk. 2. Anker grupperepræsentanten ikke, kan anke iværk‐
afgørelser kun bindende virkning for gruppemedlemmer, der
                                                                          sættes af enhver, der efter § 254 c, stk. 1 og 2, kan udpeges
ved sagens anlæg kunne have været sagsøgt her i landet ved‐
                                                                          som grupperepræsentant, og § 254 b, stk. 1, nr. 1, 5 og 7, og
rørende det pågældende krav.
                                                                          § 254 e, stk. 1 og 4-9, finder tilsvarende anvendelse. Anker
   Stk. 3. Et gruppemedlem kan pålægges at betale sagsom‐
                                                                          grupperepræsentanten en del af en dom, finder 1. pkt. an‐
kostninger til modparten og/eller grupperepræsentanten.
                                                                          vendelse på de øvrige dele af dommen.
Ved afgørelser efter 1. pkt. går modpartens krav forud for
                                                                             Stk. 3. Ankes en dom i et gruppesøgsmål af gruppens
grupperepræsentantens. Gruppemedlemmet kan højst pålæg‐
                                                                          modpart, behandles anken efter reglerne om gruppesøgsmål.
ges at betale sagsomkostninger med et beløb som fastsat i
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 48 of 166
10. september 2019.                                               48                                                         Nr. 938.



   Stk. 4. Reglerne i § 254 c, § 254 e, stk. 2 og 3, og §§ 254         egen hånd. Værgen kan heller ikke uden samtykke fra den,
f-254 i finder tilsvarende anvendelse under anken. Reglerne            der er under værgemål med fratagelse af den retlige handle‐
i § 368, stk. 1, 2. pkt., og stk. 2, finder ikke anvendelse.           evne, jf. værgemålslovens § 6, anlægge retssag, der vedrører
                                                                       en legemskrænkelse eller en freds- og æreskrænkelse, der er
   § 254 k. Et gruppemedlem, der er omfattet af gruppesøgs‐
                                                                       tilføjet den pågældende, medmindre den, der er under vær‐
målet, og hvis krav ikke er omfattet af en anke efter § 254 j,
                                                                       gemål, som følge af manglende forståelse for sagens betyd‐
kan anke en dom i et gruppesøgsmål, for så vidt angår den
                                                                       ning ikke kan tage stilling hertil.
pågældendes krav. Anke eller ansøgning om anketilladelse
anses som rettidig, såfremt ankestævningen eller ansøgnin‐                § 258. Retten har ikke på embeds vegne at afkræve par‐
gen om anketilladelse indleveres senest 4 uger efter udløbet           terne bevis for, at de er myndige til at råde over processen.
af den almindelige frist herfor.                                       Afvisning på grund af sagsøgerens eller sagvolderens man‐
                                                                       gel på myndighed til at råde over sagen finder derfor kun
                          Kapitel 24                                   sted efter påstand.
                        Sagens parter                                     Stk. 2. Dog kan retten på embeds vegne afvise sagen en‐
                                                                       ten straks, eller når de fornødne oplysninger ikke fremskaf‐
   § 255. Hvor der er ret sagsøger eller sagvolder, afgøres
                                                                       fes, når der ifølge den måde, hvorpå parterne i processkrif‐
efter lovgivningens almindelige regler.
                                                                       terne betegnes, eller i øvrigt ifølge de foreliggende oplysnin‐
   Stk. 2. Ligeledes afgøres det efter lovgivningens alminde‐
                                                                       ger er grund til at antage, at nogen af dem mangler myndig‐
lige regler, om det ifølge retsforholdets beskaffenhed er
                                                                       hed til at råde over sagen.
nødvendigt, at flere personer optræder som procesfæller for
at udgøre ret sagsøger eller sagvolder.                                   § 259. Enhver kan både som sagsøger og som sagvolder
                                                                       gå i rette for sig selv.
   § 255 a. En part kan forlange at få adgang til dokumenter,
                                                                          Stk. 2. Retten kan pålægge en part at lade sagen udføre af
der vedrører sagen, herunder indførsler i retsbøgerne, med‐
                                                                       en advokat, dersom den ikke finder det muligt at behandle
mindre andet er bestemt.
                                                                       sagen på hensigtsmæssig måde, uden at parten har sådan bi‐
   Stk. 2. Retten til aktindsigt omfatter ikke interne doku‐
                                                                       stand. Pålægget kan ikke indbringes for højere ret.
menter. Som interne dokumenter anses
                                                                          Stk. 3. Efterkommes et pålæg efter stk. 2 ikke, betragtes
1) dokumenter, der ikke er afgivet til udenforstående, og
                                                                       processkrifter, der indgives af parten efter pålæggets medde‐
2) voteringsprotokoller og andre referater af rettens råd‐
                                                                       lelse, som ikke indgivne, ligesom parten anses for udeblevet
      slagninger og afstemninger.
                                                                       fra de retsmøder, der afholdes efter pålæggets meddelelse.
   Stk. 3. Dokumenter omfattet af stk. 2, der afgives til uden‐
                                                                       Hvor særlige hensyn taler derfor, kan retten dog beskikke
forstående, mister deres interne karakter, medmindre afgi‐
                                                                       parten en advokat.
velsen sker af retlige grunde, til forskningsmæssig brug eller
af andre lignende grunde.                                                                        Kapitel 25
   Stk. 4. Anmodning om aktindsigt indgives til den ret, der i
                                                                                         Rettergangsfuldmægtige
øvrigt behandler eller har behandlet sagen. Rettens afgørel‐
se, der efter anmodning træffes ved kendelse, kan påkæres                 § 260. En part kan lade en anden møde for sig i retten ef‐
efter reglerne i kapitel 37.                                           ter nedenstående regler i stk. 2-10 om rettergangsfuldmægti‐
   Stk. 5. Retten afgør snarest, om en anmodning om aktind‐            ge.
sigt kan imødekommes. En anmodning om aktindsigt skal                     Stk. 2. Advokater er eneberettigede til at møde i retten
færdigbehandles inden 7 arbejdsdage efter modtagelsen,                 som fuldmægtige for parterne, medmindre andet følger af
medmindre dette på grund af f.eks. sagens omfang eller                 stk. 3, 5, 6, 7, 9 og 10.
kompleksitet undtagelsesvis ikke er muligt. Ansøgeren skal i              Stk. 3. Der kan dog mødes for en part i retten ved perso‐
givet fald underrettes om grunden til fristoverskridelsen og           ner, der er
om, hvornår anmodningen kan forventes færdigbehandlet.                 1) værge for en part, der er umyndig, under værgemål ef‐
                                                                             ter værgemålslovens § 5 eller under samværgemål efter
  § 256. Hvor et nødvendigt procesfællesskab mellem flere
                                                                             værgemålslovens § 7,
personer finder sted, og i et retsmøde en eller flere af disse
                                                                       2) beslægtet eller besvogret med en part i op- eller nedsti‐
udebliver, medens en eller flere af dem giver møde, repræ‐
                                                                             gende linje eller i sidelinjen så nær som søskendebørn
senterer den eller de, der møder, de udeblevne.
                                                                             eller er partens ægtefælle, adoptiv- eller plejeforælder,
   § 257. I retssager kan en umyndig ikke optræde på egen                    adoptiv- eller plejebarn,
hånd. Udøves værgemål af forældre i forening, og udebliver             3) hører til samme husstand som parten, samt ved
den ene af forældrene i et retsmøde, mens den anden møder,             4) personer, der er ansat hos parten for et tidsrum, der ik‐
optræder den mødte på den umyndiges vegne under retsmø‐                      ke er kortere end 1 måned, og – når parten ikke selv er
det.                                                                         advokat – ikke med det særlige formål at møde i retten.
   Stk. 2. Værgen kan ikke uden samtykke fra den, der er                  Stk. 4. Personer omfattet af stk. 3 skal kunne føre bevis
umyndig, anlægge retssag, der angår formuerettigheder,                 for deres tilknytning til parten, når retten eller modparten
hvorover den pågældende har rådigheden, eller som vedrø‐               forlanger det. Retten kan undtagelsesvis tillade en passende
rer en aftale, som den pågældende gyldigt har indgået på               udsættelse hertil.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 49 of 166
10. september 2019.                                                   49                                                          Nr. 938.



    Stk. 5. En part kan i sager om inddrivelse af forfaldne                grænser, lige så bindende for parten, som om de var foretag‐
pengekrav efter reglerne i kapitel 44 a, i sager om mindre                 ne af denne selv.
krav efter reglerne i kapitel 39 samt under udlægsforretnin‐                  Stk. 2. Dog kan tilståelser eller andre erklæringer om det
ger i fogedretten møde i retten ved andre end de personer,                 faktiske i sagen, som fremkommer under de mundtlige for‐
der er nævnt i stk. 2 og 3.                                                handlinger, tilbagekaldes eller berigtiges af parten selv, når
    Stk. 6. Justitsministeren kan tillade, at ansatte i foreninger,        dette sker straks og umiddelbart efter, at partens rettergangs‐
interesseorganisationer og lign., der virker som partsrepræ‐               fuldmægtig har talt.
sentanter i det arbejdsretlige system, kan møde for en part i
                                                                              § 264. Rettergangsfuldmægtigens bemyndigelse til at
byretten i retssager vedrørende løn- og ansættelsesforhold,
                                                                           handle for en part ophæves i forhold til modparten ikke der‐
som foreningerne, interesseorganisationerne og lign. som
                                                                           ved, at parten er død, kommet under konkurs eller har mistet
mandatar udfører for deres medlemmer inden for forenin‐
                                                                           sin myndighed til at råde over sagen, ej heller derved, at par‐
gens interesseområde. Det er en betingelse, at den ansatte
                                                                           ten er blevet myndig til selv at råde over processen, men kun
har en dansk juridisk bachelor- og kandidatuddannelse, jf.
                                                                           ved en tilkendegivelse til modparten om befuldmægtigelsens
dog § 135 a, stk. 2.
                                                                           ophør.
    Stk. 7. Justitsministeren kan tillade, at forbrugerombuds‐
manden og ansatte i Forbrugerombudsmandens sekretariat                        § 265. Retten påser på embeds vegne, at den, der møder
kan møde for en part i byretten, landsretten og i Sø- og Han‐              som rettergangsfuldmægtig for en part, er befuldmægtiget
delsretten i retssager inden for Forbrugerombudsmandens                    hertil.
virksomhed, hvor Forbrugerombudsmanden optræder som                           Stk. 2. Dog afkræves der ikke på embeds vegne advokater
mandatar. Det er en betingelse, at den ansatte har en dansk                bevis for, at de er befuldmægtigede for parten, og når deres
juridisk bachelor- og kandidatuddannelse, jf. dog § 135 a,                 befuldmægtigelse benægtes af modparten, kan de forlange
stk. 2, og at den ansatte for at møde i landsretten eller Sø- og           udsættelse for at tilvejebringe det fornødne bevis.
Handelsretten har opnået møderet for landsretten og for Sø-                   Stk. 3. Andre rettergangsfuldmægtige end advokater må
og Handelsretten efter bestemmelsen i § 133 eller møder                    være i stand til straks for retten og modparten at føre bevis
med henblik på at opnå en sådan møderet.                                   for befuldmægtigelsen, da de ellers straks kan afvises.
    Stk. 8. Justitsministeren kan fastsætte nærmere regler om
                                                                              § 266. Når en i øvrigt til at møde for en part berettiget
ordningen i stk. 6 og 7.
                                                                           person erklærer at ville varetage partens sag og forpligte sig
    Stk. 9. Når det under hensyn til sagens karakter og øvrige
                                                                           til at tilvejebringe dennes billigelse, og ingen anden giver
omstændigheder findes forsvarligt, kan retten tillade, at der
                                                                           møde for parten, kan han, når sådant kan ske uden væsentlig
mødes ved advokat fra andet nordisk land.
                                                                           ulempe, af retten stedes hertil enten mod eller uden sikker‐
    Stk. 10. Under skiftebehandlinger er det tilladt at lade mø‐
                                                                           hedsstillelse. Den pågældende har da inden næste retsmøde
de for sig ved andre end de personer, der er nævnt i stk. 2 og
                                                                           eller dog inden en anden af retten bestemt frist at tilvejebrin‐
3. Det samme gælder under fogedforretninger, herunder
                                                                           ge partens godkendelse af hans handlinger; i modsat fald af‐
auktionsforretninger, for den, imod hvem retshandlingen er
                                                                           vises han og har at tilsvare modparten de ved retsmøderne
rettet, og under auktionsforretninger for dem, der afgiver
                                                                           foranledigede omkostninger så vel som muligt tab ved sa‐
bud under auktionen. 1. og 2. pkt. finder dog ikke anvendel‐
                                                                           gens forhaling.
se, hvis der under retsmødet skal foregå forhandling om en
tvist, jf. dog § 495, stk. 2.                                                 § 267. Om end en part i øvrigt lader sin sag udføre ved en
    Stk. 11. Hvis en part godtgør, at det ikke har været muligt            rettergangsfuldmægtig, er han dog ikke udelukket fra selv at
for vedkommende at antage en advokat til at udføre en rets‐                ytre sig under den mundtlige forhandling, umiddelbart efter
sag, kan retten beskikke den pågældende en advokat. Be‐                    at hans rettergangsfuldmægtig har talt.
skikkelsen sker på betingelse af, at parten erklærer sig villig
                                                                              § 267 a. Den, som uden at være omfattet af § 260, stk. 2,
til at godtgøre statskassen udgifterne herved og efter rettens
                                                                           3, 6, 7, 9 og 10, samt § 136, stk. 8, i medfør af § 260, stk. 5,
bestemmelse stiller sikkerhed for disse udgifter. Retten på‐
                                                                           repræsenterer en part i sager om inddrivelse af forfaldne
lægger samtidig med sagens afslutning parten at erstatte
                                                                           pengekrav efter reglerne i kapitel 44 a, i sager om mindre
statskassen dennes udgifter i forbindelse med beskikkelsen.
                                                                           krav efter reglerne i kapitel 39 samt under udlægsforretnin‐
   § 261. Den, der uden at være advokat møder som fuld‐                    ger i fogedretten, skal udvise en adfærd, som er i overens‐
mægtig for parten, må være over 18 år og uberygtet.                        stemmelse med god skik for rettergangsfuldmægtige. Retter‐
   Stk. 2. Retten har på embeds vegne at afvise personer, der              gangsfuldmægtigen skal udføre sit hverv grundigt, samvit‐
ikke er berettigede til for den at give møde for andre, og at              tighedsfuldt og i overensstemmelse med, hvad berettigede
tilbagevise processkrifter fra andre end parten og de foran                hensyn til klientens tarv tilsiger. Sagen skal fremmes med
nævnte mødeberettigede personer.                                           den fornødne hurtighed.
                                                                              Stk. 2. Justitsministeren kan fastsætte nærmere regler om
  § 262. (Ophævet)
                                                                           god skik for rettergangsfuldmægtige.
  § 263. En rettergangsfuldmægtigs handlinger eller undla‐
                                                                             § 267 b. Justitsministeren påser, at rettergangsfuldmægti‐
delser er, for så vidt som de falder inden for bemyndigelsens
                                                                           ge overholder reglerne om god skik i § 267 a og forskrifter
                                                                           udstedt i medfør heraf på grundlag af indberetning fra retter‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 50 of 166
10. september 2019.                                                  50                                                          Nr. 938.



ne og klage fra klienter eller andre, der har en retlig interes‐             § 269. Med parternes tiltræden kan det besluttes at lukke
se heri.                                                                  dørene under mæglingen i retten, såfremt dette må antages
                                                                          at fremme muligheden for opnåelse af forlig.
   § 267 c. Justitsministeren kan tildele en rettergangsfuld‐
mægtig en irettesættelse i mindre grove eller enkeltstående                  § 270. Indgåede forlig indføres i retsbogen.
tilfælde af overtrædelse af reglerne om god skik for retter‐                 Stk. 2. Spørgsmålet om gyldigheden af indgåede forlig
gangsfuldmægtige. Har en rettergangsfuldmægtig gjort sig                  henhører under afgørelse ved retterne i første instans, jf. her‐
skyldig i grov eller oftere gentagen overtrædelse af reglerne             ved § 501, stk. 2. Dog må indsigelser, der støttes på fejl ved
om god skik for rettergangsfuldmægtige, og giver de udviste               rettens handlinger, gøres gældende ved kære.
forhold grund til at antage, at den pågældende ikke for frem‐
tiden vil overholde reglerne om god skik for rettergangsfuld‐                                       Kapitel 27
mægtige, kan justitsministeren fratage rettergangsfuldmæg‐                                         Retsmægling
tigen retten til at udføre sager for andre ved domstolene.
                                                                            § 271. Bestemmelserne i dette kapitel finder anvendelse
Fratagelsen kan ske i et tidsrum fra 6 måneder til 5 år eller
                                                                          på sager, der verserer ved byret, landsret eller Sø- og Han‐
indtil videre.
                                                                          delsretten.
   Stk. 2. Justitsministerens afgørelse skal indeholde oplys‐
ning om adgangen til domstolsprøvelse og om fristen herfor.                  § 272. Retten kan efter anmodning fra parterne udpege en
   Stk. 3. Rettergangsfuldmægtigen kan forlange en afgørel‐               retsmægler til at bistå parterne med selv at nå frem til en af‐
se efter stk. 1 om fratagelse af retten til at udføre sager for           talt løsning på en tvist, som parterne har rådighed over (rets‐
andre ved domstolene indbragt for retten. Retten kan stad‐                mægling).
fæste, ophæve eller ændre afgørelsen.
                                                                            § 273. Som retsmægler kan udpeges
   Stk. 4. Anmodning om sagsanlæg skal fremsættes over for
                                                                          1)   en dommer eller fuldmægtig ved det pågældende em‐
justitsministeren inden 4 uger efter, at afgørelsen er meddelt
                                                                               bede, som af vedkommende retspræsident er udpeget til
den pågældende. Justitsministeren anlægger herefter sag
                                                                               at fungere som retsmægler, eller
mod rettergangsfuldmægtigen i den borgerlige retsplejes
                                                                          2) en advokat, som er antaget af Domstolsstyrelsen til at
former.
                                                                               fungere som retsmægler i den pågældende landsrets‐
   Stk. 5. Anmodning om sagsanlæg har opsættende virk‐
                                                                               kreds.
ning, men retten kan, hvis justitsministeren har frataget ret‐
                                                                            Stk. 2. Dommere eller fuldmægtige, som er udpeget til at
tergangsfuldmægtigen retten til at udføre sager for andre ved
                                                                          fungere som retsmægler, jf. stk. 1, nr. 1, kan efter aftale
domstolene, ved kendelse udelukke den pågældende fra at
                                                                          mellem retspræsidenterne fungere som retsmægler ved an‐
udføre sager for andre ved domstolene, indtil sagen er ende‐
                                                                          dre embeder end deres eget.
ligt afgjort. Det kan ved dommen bestemmes, at anke ikke
                                                                            Stk. 3. Domstolsstyrelsen fastsætter nærmere regler om
har opsættende virkning.
                                                                          antagelse af advokater som retsmæglere.
   § 267 d. Justitsministeren kan til enhver tid ophæve en
                                                                           § 274. §§ 60 og 61 finder tilsvarende anvendelse for rets‐
fratagelse efter § 267 c, stk. 1.
                                                                          mæglere.
   Stk. 2. Er fratagelsen sket indtil videre, og afslår justitsmi‐
nisteren en ansøgning om ophævelse af fratagelsen, kan den                   § 275. Retsmægleren fastlægger forløbet af retsmæglin‐
pågældende forlange spørgsmålet indbragt for retten, hvis                 gen i samråd med parterne. Med parternes samtykke kan
der er forløbet 5 år efter fratagelsen. Sagen anlægges af ju‐             retsmægleren holde møder med parterne hver for sig.
stitsministeren i den borgerlige retsplejes former.
                                                                             § 276. En retsmægling afsluttes, hvis
   Stk. 3. Godkender retten justitsministerens afgørelse, kan
                                                                          1)    parterne når frem til en aftalt løsning på tvisten,
spørgsmålet først på ny indbringes for retten, når der er for‐
                                                                          2)    retsmægleren bestemmer det eller
løbet 2 år efter rettens afgørelse.
                                                                          3)    en af parterne anmoder om det.
                           Kapitel 26                                        Stk. 2. Retsmægleren afslutter en retsmægling, hvis det er
                                                                          nødvendigt for at hindre, at parterne under retsmæglingen
                        Forligsmægling
                                                                          indgår en aftale, der indebærer strafbare forhold eller i øv‐
   § 268. I alle borgerlige domssager i første instans mægler             rigt strider mod ufravigelig lovgivning.
retten forlig.
                                                                             § 277. Oplysninger, der fremkommer under en retsmæg‐
   Stk. 2. Forligsmægling kan dog undlades, såfremt det på
                                                                          ling, er fortrolige, medmindre parterne aftaler andet eller op‐
grund af sagens beskaffenhed, parternes forhold eller lignen‐
                                                                          lysningerne i øvrigt er offentligt tilgængelige.
de omstændigheder på forhånd må antages, at mægling vil
                                                                             Stk. 2. Uanset stk. 1 kan en part videregive oplysninger
være forgæves.
                                                                          fra en retsmægling, hvis
   Stk. 3. Mægling kan også foretages, når sagen er indbragt
                                                                          1) oplysningen hidrører fra parten selv eller
for højere instans.
                                                                          2) det følger af lov eller bestemmelser fastsat i henhold til
   Stk. 4. Undladelse af mægling kan ikke medføre hjemvis‐
                                                                                lov, at oplysningen skal videregives.
ning af sagen.
                                                                             Stk. 3. Stk. 2 finder tilsvarende anvendelse for andre del‐
                                                                          tagere i retsmæglingen end parterne og retsmægleren.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 51 of 166
10. september 2019.                                                 51                                                          Nr. 938.



  Stk. 4. Hvis sagen fortsætter ved retten efter endt rets‐                Stk. 3. Tredjemand kan kræve sine udgifter ved fremlæg‐
mægling, kan en part uanset stk. 1 om nødvendigt anvende                 gelsen forudbetalt af parten eller kræve stillet sikkerhed for
oplysninger modtaget under retsmæglingen til at begrunde                 udgifternes betaling.
en anmodning til retten om at pålægge modparten eller an‐
                                                                            § 301. Når en syns- eller skønsforretning skal finde sted,
dre at udlevere dokumenter, jf. kapitel 28.
                                                                         har parterne at give de udmeldte mænd lejlighed til at bese
 § 278. Hver part bærer egne omkostninger i forbindelse                  eller gøre sig bekendt med forretningens genstand, for så
med en retsmægling, medmindre parterne aftaler andet.                    vidt denne er i deres værge eller under deres rådighed. Væg‐
                                                                         rer en part sig uden lovlig grund herved, finder bestemmel‐
   § 279. Efter en retsmæglings afslutning må retsmægleren
                                                                         sen i § 344, stk. 2, tilsvarende anvendelse.
ikke virke som dommer eller advokat under sagens fortsatte
                                                                            Stk. 2. Er forretningens genstand i tredjemands værge, og
behandling.
                                                                         nægter han de udmeldte adgang til at iagttage den, kan
   Stk. 2. Uanset stk. 1 kan en dommer, der har fungeret som
                                                                         vedkommende part derom henvende sig til den ret, hvor af‐
retsmægler, efter anmodning indføre en aftalt løsning som
                                                                         hjemlingen skal ske. Skønner retten, at tredjemands vægring
retsforlig i retsbogen og træffe beslutning om at hæve sagen.
                                                                         ifølge grundsætningerne i § 299 er ubeføjet, pålægges det
  §§ 280-296. (Ophævet)                                                  ham at tilstede skønsmændene adgang inden en vis frist. De
                                                                         i §§ 299 og 300 givne regler bliver i øvrigt i sådant tilfælde
                          Kapitel 28                                     at anvende.
 Om parternes og tredjemands forpligtelse til at fremlægge
                   synbare bevismidler                                                             Kapitel 29
                                                                                               Afhøring af parter
   § 297. Retten kan tillade, at der indhentes en skriftlig er‐
klæring fra en part eller fra en person, der ville kunne afhø‐             § 302. Retten kan efter modpartens påstand indkalde en
res som vidne under sagen, hvis det findes ubetænkeligt. Før             part til personligt møde for at besvare spørgsmål sigtende til
retten træffer afgørelse efter 1. pkt., skal modparten have ad‐          sagens oplysning.
gang til at udtale sig om spørgsmålet.                                     Stk. 2. Retten kan dog beslutte, at partsforklaring i stedet
   Stk. 2. Retten kan henstille til parterne, at der indhentes en        skal afgives for den byret, hvor det findes mest hensigts‐
skriftlig erklæring fra et vidne, hvis forklaringen uden be‐             mæssigt.
tænkeligheder vil kunne afgives skriftligt.
                                                                            § 303. Enhver part kan frivillig fremstille sig og begære
   § 298. Retten kan efter begæring af en part pålægge mod‐              personlig at afgive sin forklaring. Den part, der fremstiller
parten at fremlægge dokumenter, der er undergivet hans rå‐               sig for at afgive forklaring, er pligtig at besvare de yderlige‐
dighed, og som parten vil påberåbe sig under sagen, med‐                 re spørgsmål, som modparten eller retten måtte gøre ham.
mindre der derved vil fremkomme oplysning om forhold,
                                                                           § 304. (Ophævet)
som han ville være udelukket fra eller fritaget for at afgive
forklaring om som vidne, jf. §§ 169-172.                                   § 305. I øvrigt finder ved partsafhøring reglerne om vid‐
   Stk. 2. Undlader modparten uden lovlig grund at efter‐                ner i kapitel 18, bortset fra §§ 178, 182 og 188, anvendelse
komme pålægget, finder bestemmelsen i § 344, stk. 2, til‐                med de fornødne lempelser.
svarende anvendelse.
                                                                                                  Kapitel 29 a
   § 299. Retten kan efter begæring af en part pålægge tred‐
                                                                         Oplysningspligt ved krænkelse af immaterialrettigheder m.v.
jemand at forevise eller udlevere dokumenter, der er under‐
givet hans rådighed, og som har betydning for sagen, med‐                   § 306. I forbindelse med en sag om en krænkelse eller
mindre der derved vil fremkomme oplysning om forhold,                    overtrædelse som nævnt i § 653, stk. 2, kan retten efter an‐
som han ville være udelukket fra eller fritaget for at afgive            modning af en part, der er beføjet til at påtale krænkelsen el‐
forklaring om som vidne, jf. §§ 169-172.                                 ler overtrædelsen, pålægge en modpart eller tredjemand at
   Stk. 2. Undlader tredjemand uden lovlig grund at efter‐               give oplysninger, jf. stk. 2, som den pågældende råder over,
komme pålægget, finder bestemmelsen i § 178 tilsvarende                  om varer eller tjenesteydelser, der udgør en sådan krænkelse
anvendelse.                                                              eller overtrædelse, såfremt
                                                                         1) den pågældende som led i erhvervsvirksomhed er fun‐
   § 300. En part, der fremsætter begæring om fremlæggelse
                                                                               det i besiddelse af de pågældende krænkende varer,
af dokumenter i henhold til §§ 298 og 299, må angive de
                                                                         2) den pågældende som led i erhvervsvirksomhed er fun‐
kendsgerninger, der skal bevises ved dokumenterne, samt de
                                                                               det i færd med at anvende de pågældende krænkende
grunde, hvorpå han støtter, at modparten eller den opgivne
                                                                               tjenesteydelser,
tredjemand er i besiddelse af dokumenterne.
                                                                         3) den pågældende som led i erhvervsvirksomhed er fun‐
   Stk. 2. Bestemmelse om fremlæggelse af dokumenter
                                                                               det i færd med at yde tjenester, der anvendes i de på‐
træffes, efter at den, der har rådighed over dokumenterne,
                                                                               gældende krænkende aktiviteter, eller
har haft lejlighed til at udtale sig.
                                                                         4) den pågældende ifølge personer omfattet af nr. 1-3 har
                                                                               medvirket til produktion, fremstilling eller distribution
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 52 of 166
10. september 2019.                                                 52                                                         Nr. 938.



      af de pågældende krænkende varer eller levering af de                 § 312. Den tabende part skal erstatte modparten de udgif‐
      pågældende krænkende tjenesteydelser.                              ter, retssagen har påført modparten, medmindre parterne har
   Stk. 2. De i stk. 1 nævnte oplysninger omfatter                       aftalt andet.
1) navn og adresse på producenter, fremstillere, distribu‐                  Stk. 2. Ved kære af kendelser og beslutninger skal den ta‐
      tører, leverandører og andre tidligere indehavere af de            bende part i kæresagen erstatte modparten de udgifter, kære‐
      pågældende varer og tjenesteydelser samt på grossister             sagen har påført modparten, medmindre parterne har aftalt
      og detailhandlere, som de pågældende varer eller de                andet.
      pågældende tjenesteydelser var bestemt for, og                        Stk. 3. Retten kan dog bestemme, at den tabende part ikke
2) oplysninger om de producerede, fremstillede, leverede,                eller kun delvis skal erstatte modparten de påførte udgifter,
      modtagne eller bestilte mængder og den pris, der er op‐            hvis særlige grunde taler for det.
      nået for de pågældende varer eller tjenesteydelser.                   Stk. 4. Har den tabende part tilbudt modparten, hvad der
   Stk. 3. Retten afslår helt eller delvis en anmodning efter            tilkommer denne, skal modparten erstatte den tabende part
stk. 1, hvis det må antages, at udlevering af oplysningerne              udgifterne ved den derefter følgende del af processen. Stk. 3
vil påføre den, anmodningen vedrører, eller andre skade el‐              finder tilsvarende anvendelse.
ler ulempe, som står i misforhold til den anmodende parts                   Stk. 5. Når sagen i det hele afvises, betragtes den med
interesse i oplysningerne.                                               hensyn til sagsomkostninger som tabt af sagsøgeren.
   Stk. 4. Et pålæg efter stk. 1 omfatter ikke oplysninger,                 Stk. 6. Den part, som ved appel ikke opnår nogen foran‐
som den, anmodningen vedrører, i medfør af §§ 169-172 ik‐                dring af den appellerede afgørelse, betragtes med hensyn til
ke har pligt til at afgive forklaring om som vidne. § 173 fin‐           sagsomkostninger som tabende.
der tilsvarende anvendelse.                                                 Stk. 7. I de i kapitel 42, 42 a, 43, 43 a og 43 b omhandlede
   Stk. 5. Undlader modparten uden lovlig grund at efter‐                sager skal ingen part betale sagsomkostninger til nogen an‐
komme pålægget, finder bestemmelserne i § 178 og § 344,                  den part. Retten kan dog pålægge en part at betale sagsom‐
stk. 2, tilsvarende anvendelse. Undlader tredjemand uden                 kostninger, hvis særlige grunde taler for det.
lovlig grund at efterkomme pålægget, finder bestemmelsen i
                                                                            § 313. Når hver af parterne for en del taber og for en del
§ 178 tilsvarende anvendelse.
                                                                         vinder sagen, pålægger retten en af parterne at betale delvise
   § 307. En part, der fremsætter anmodning om pålæg efter               sagsomkostninger til modparten eller bestemmer, at ingen af
§ 306, skal angive de oplysninger, der ønskes, og begrundel‐             parterne skal betale sagsomkostninger til modparten.
sen for, at den, anmodningen vedrører, er omfattet af § 306,                Stk. 2. Retten kan dog pålægge en af parterne at betale
stk. 1, nr. 1-4.                                                         fulde sagsomkostninger til modparten, når modpartens på‐
   Stk. 2. Bestemmelse om pålæg efter § 306 træffes, efter at            stand kun i en mindre betydelig grad afviger fra sagens ud‐
modparten og den, anmodningen vedrører, har haft lejlighed               fald og afvigelsen ikke har medført særskilte omkostninger.
til at udtale sig. Retten bestemmer, hvordan pålægget skal
                                                                            § 314. Når en sag hæves, kan retten pålægge en af parter‐
efterkommes.
                                                                         ne at betale fulde eller delvise sagsomkostninger til modpar‐
   Stk. 3. Tredjemand kan kræve sine udgifter ved at efter‐
                                                                         ten eller bestemme, at ingen af parterne skal betale sagsom‐
komme pålægget forudbetalt af parten eller kræve stillet sik‐
                                                                         kostninger til modparten.
kerhed for udgifternes betaling.
                                                                           § 315. Opnås der ved appel en forandring i den appellere‐
  §§ 308-310. (Ophævet)
                                                                         de afgørelse, finder §§ 312-314 anvendelse med hensyn til
                          Kapitel 30                                     appelsagens omkostninger såvel som med hensyn til om‐
                                                                         kostningerne ved sagens tidligere behandling, for så vidt der
                      Sagsomkostninger
                                                                         skal træffes afgørelse herom.
    § 311. Enhver part skal foreløbig betale de omkostninger,
                                                                             § 316. Som sagsomkostninger erstattes de udgifter, der
der er forbundet med processuelle skridt, som parten har
                                                                         har været fornødne til sagens forsvarlige udførelse. Udgifter
foretaget eller anmodet om.
                                                                         til advokatbistand eller bistand fra en person, der i medfør af
    Stk. 2. Retten kan efter anmodning fra en part, der efter
                                                                         § 260, stk. 5, erhvervsmæssigt eller i medfør af § 260, stk. 6,
stk. 1 foreløbig skal betale omkostningerne ved et syn og
                                                                         repræsenterer en part eller i medfør af § 260, stk. 3, nr. 4,
skøn eller lignende, bestemme, at modparten foreløbig skal
                                                                         repræsenterer en statslig myndighed, erstattes med et pas‐
betale en del af omkostningerne, hvis modpartens spørgsmål
                                                                         sende beløb, og øvrige udgifter erstattes fuldt ud. Udgifter
til skønsmanden m.v. i væsentlig grad har bevirket en forø‐
                                                                         til sagkyndig bistand, der er indhentet med rettens tilladelse
gelse af omkostningerne.
                                                                         i medfør af § 209 a, stk. 1, erstattes dog ikke.
    Stk. 3. Retten bestemmer, i hvilket forhold parterne fore‐
                                                                             Stk. 2. Sagsomkostninger kan ikke tilkendes skadesløst el‐
løbig skal betale de omkostninger, der er forbundet med pro‐
                                                                         ler efter regning.
cessuelle skridt, som retten anordner af egen drift.
    Stk. 4. Er parten ikke repræsenteret af advokat, kan retten            § 317. Procesfæller hæfter solidarisk for sagsomkostnin‐
betinge iværksættelse af et processuelt skridt af, at parten             ger. Dog kan retten, når omstændighederne taler for det, på‐
stiller en sikkerhed, hvis art og størrelse fastsættes af retten.        lægge en enkelt eller enkelte af dem at udrede visse dele af
                                                                         omkostningerne.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 53 of 166
10. september 2019.                                               53                                                          Nr. 938.



   § 318. Den part, som på uforsvarlig måde har foranlediget           4)    sager, der angår eller er under behandling ved en for‐
spildte møder, ufornødne udsættelser, unyttig bevisførelse                   valtningsmyndighed eller et privat tvistløsningsorgan,
eller andre overflødige processuelle skridt, skal, selv om                   der er godkendt af erhvervsministeren.
parten i øvrigt vinder sagen, erstatte modparten udgifterne               Stk. 5. Uanset stk. 4, nr. 4, kan der dog gives retshjælp på
herved.                                                                trin 2 og 3 ved klage over en forvaltningsmyndigheds afgø‐
   Stk. 2. Parter kan pålægges at bære de omkostninger, som            relse.
de har forårsaget ved handlemåde, der er i strid med § 336 a.             Stk. 6. Vederlaget til advokater for retshjælp på trin 2 ud‐
                                                                       gør 800 kr. (2005-niveau) inkl. moms, hvoraf statskassen
   § 319. Advokater og andre rettergangsfuldmægtige kan
                                                                       betaler 75 pct. Vederlaget til advokater for retshjælp på trin
ifølge modpartens påstand under sagen pålægges at bære de
                                                                       3 udgør 1.830 kr. (2005-niveau) inkl. moms, hvoraf stats‐
omkostninger, som de ved pligtstridig opførsel har forårsa‐
                                                                       kassen betaler halvdelen. Statskassen betaler dog hele veder‐
get.
                                                                       laget for retshjælp i forbindelse med en ansøgning om fri
   § 320. Retten kan beslutte, at statskassen skal erstatte ud‐        proces. Tilskud fra statskassen omfatter alene vederlag, der
gifter, som en part uden egen skyld er blevet påført som føl‐          ikke er dækket af en retshjælpsforsikring eller anden form
ge af, at sagen helt eller delvis har måttet gå om eller ikke          for forsikring.
har kunnet behandles.                                                     Stk. 7. Justitsministeren fastsætter nærmere regler om
                                                                       ydelse af retshjælp, herunder om omfanget af retshjælp på
   § 321. En sagsøger, der ikke har bopæl eller hjemsted i
                                                                       trin 1, 2 og 3. Justitsministeren fastsætter nærmere regler om
Det Europæiske Økonomiske Samarbejdsområde, skal efter
                                                                       tilskud til retshjælp, herunder om tilskuddets beregning og
sagsøgtes anmodning stille sikkerhed for de sagsomkostnin‐
                                                                       udbetaling.
ger, som sagsøgeren kan blive pålagt at betale til sagsøgte.
Sagsøgtes anmodning skal fremsættes i svarskriftet eller i                § 324. Justitsministeren kan af statskassen yde tilskud til
det i § 352, stk. 3, omhandlede retsmøde. Sikkerhedens art             retshjælpskontorer. Justitsministeren fastsætter regler om til‐
og størrelse fastsættes af retten, der tillige kan fritage for         skuddets beregning og udbetaling.
sikkerhedsstillelse, hvis særlige grunde taler for det. Stilles
                                                                          § 325. Der kan efter ansøgning meddeles en person, der
sikkerheden ikke, afvises sagen.
                                                                       opfylder de økonomiske betingelser efter stk. 2-5, og som
   Stk. 2. Stk. 1 finder ikke anvendelse, hvis sagsøgeren har
                                                                       ikke har en retshjælpsforsikring eller anden forsikring, der
bopæl eller hjemsted i et land, hvor en sagsøger, der har bo‐
                                                                       dækker omkostninger ved sagen, fri proces efter reglerne i
pæl eller hjemsted i Danmark, er fritaget for at stille sikker‐
                                                                       §§ 327 og 328.
hed for sagsomkostninger.
                                                                          Stk. 2. Personer, hvis indtægtsgrundlag ikke overstiger de
   § 322. Retten træffer bestemmelse om sagsomkostninger,              i stk. 3-5 nævnte beløb, opfylder de økonomiske betingelser
selv om der ikke er nedlagt påstand herom, jf. dog § 319.              for at få fri proces, medmindre omkostningerne ved sagen
   Stk. 2. Ved kære af kendelser og beslutninger træffer ret‐          må antages at blive uvæsentlige i forhold til ansøgerens ind‐
ten i forbindelse med afgørelse af kæremålet bestemmelse               tægtsgrundlag. Justitsministeren fastsætter regler om opgø‐
om sagsomkostninger, jf. § 312, stk. 2.                                relse af indtægtsgrundlaget.
                                                                          Stk. 3. Indtægtsgrænsen udgør 236.000 kr. (2005-niveau)
                          Kapitel 31                                   for enlige.
                   Retshjælp og fri proces                                Stk. 4. For samlevende anvendes parrets samlede ind‐
                                                                       tægtsgrundlag, og indtægtsgrænsen udgør 300.000 kr.
   § 323. Justitsministeren yder tilskud til retshjælp ved ad‐
                                                                       (2005-niveau). Hvis parret har modstående interesser i sa‐
vokatvagter i form af helt grundlæggende mundtlig rådgiv‐
                                                                       gen, anvendes dog ansøgerens eget indtægtsgrundlag og ind‐
ning (trin 1). Justitsministeren yder endvidere tilskud til
                                                                       tægtsgrænsen for enlige. I sager om ægteskab eller forældre‐
retshjælp ved advokater i form af rådgivning ud over helt
                                                                       myndighed, jf. kapitel 42, kan ansøgerens eget indtægts‐
grundlæggende mundtlig rådgivning (trin 2) og rådgivning i
                                                                       grundlag og indtægtsgrænsen for enlige også anvendes.
forbindelse med forligsforhandlinger (trin 3).
                                                                          Stk. 5. Indtægtsgrænsen forhøjes med 41.000 kr. (2005-
   Stk. 2. Enhver har ret til vederlagsfri retshjælp på trin 1
                                                                       niveau) for hvert barn under 18 år, herunder stedbørn eller
vedrørende ethvert retsspørgsmål.
                                                                       plejebørn, som enten bor hos ansøgeren eller i overvejende
   Stk. 3. Den, der opfylder de økonomiske betingelser efter
                                                                       grad forsørges af denne.
§ 325, har ret til delvis vederlagsfri retshjælp på trin 2, jf.
dog stk. 4. Når der foreligger en tvist og der skønnes at være            § 326. De i § 323, stk. 6, og § 325, stk. 3-5, angivne beløb
udsigt til, at sagen ved yderligere bistand fra advokat vil            reguleres hvert år pr. 1. januar med 2,0 pct. tillagt eller fra‐
kunne afsluttes forligsmæssigt, har den pågældende endvi‐              trukket tilpasningsprocenten for det pågældende finansår, jf.
dere ret til delvis vederlagsfri retshjælp på trin 3.                  lov om en satsreguleringsprocent. De regulerede beløb efter
   Stk. 4. Retshjælp på trin 2 og 3 kan ikke gives til                 § 323, stk. 6, afrundes til det nærmeste hele kronebeløb, der
1) sigtede eller tiltalte i offentlige straffesager,                   kan deles med 10. De regulerede beløb efter § 325, stk. 3-5,
2) aktivt erhvervsdrivendes sager af overvejende er‐                   afrundes til det nærmeste hele kronebeløb, der kan deles
      hvervsmæssig karakter,                                           med 1.000. Reguleringen sker på grundlag af de på regule‐
3) sager om gældssanering eller                                        ringstidspunktet gældende beløb før afrunding. Justitsmini‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 54 of 166
10. september 2019.                                                  54                                                          Nr. 938.



steren bekendtgør hvert år, hvilke reguleringer der skal finde                  privat tvistløsningsorgan, der er godkendt af erhvervs‐
sted.                                                                           ministeren.
                                                                             Stk. 3. I sager i 1. instans om opsigelse eller ophævelse af
   § 327. Fri proces kan, jf. § 325, gives til en sag i 1. in‐
                                                                          boliglejemål eller ansættelsesforhold eller om personskade
stans
                                                                          anses henholdsvis lejeren, arbejdstageren og skadelidte for
1) i sager omfattet af § 139, stk. 1, og § 147 e,
                                                                          at have rimelig grund til at føre proces, medmindre forhold
2) i sager om forældremyndighed, barnets bopæl, samvær,
                                                                          som nævnt i stk. 2, nr. 2-5, klart taler herimod.
      separation, skilsmisse, omstødelse af ægteskab, æn‐
                                                                             Stk. 4. Fri proces efter stk. 1-3 kan kun undtagelsesvis gi‐
      dring eller anfægtelse af vilkår for separation, skilsmis‐
                                                                          ves til
      se eller omstødelse af ægteskab og om, hvorvidt parter‐
                                                                          1) sager, der udspringer af ansøgerens erhvervsvirksom‐
      ne er ægtefæller, og i sager mellem ægtefæller om,
                                                                                hed, eller
      hvorvidt en separation består, jf. dog stk. 2,
                                                                          2) sagsøgeren i sager om ærekrænkelse, medmindre en
3) til forbrugeren i sager om tilbagebetaling af pengeydel‐
                                                                                ærekrænkelse af en vis grovhed er udbredt gennem et
      ser, som er omfattet af et påbud efter markedsføringslo‐
                                                                                massemedium eller i øvrigt til en videre kreds.
      ven nedlagt af retten eller meddelt af Forbrugerom‐
                                                                             Stk. 5. Fri proces efter stk. 1-3 kan ikke gives i sager, der
      budsmanden, og
                                                                          behandles i den forenklede familiesagsproces.
4) når ansøgeren helt eller delvis har fået medhold i Ad‐
                                                                             Stk. 6. Fri proces efter stk. 1-3 meddeles af justitsministe‐
     vokatnævnet, jf. § 146, et huslejenævn eller et beboer‐
                                                                          ren. Afslås fri proces, kan afslaget påklages til Procesbevil‐
      klagenævn eller et centralt statsligt klagenævn med
                                                                          lingsnævnet inden 4 uger efter, at ansøgeren har fået medde‐
      undtagelse af Forbrugerklagenævnet og sagen er ind‐
                                                                          lelse om afslaget.
      bragt af ansøgeren til opfyldelse af nævnets afgørelse
      eller et forlig indgået for nævnet eller af modparten til              § 329. Uden for de tilfælde, der er nævnt i § 325, jf.
      ændring af nævnets afgørelse eller et forlig indgået for            §§ 327 og 328, kan justitsministeren efter ansøgning medde‐
      nævnet.                                                             le en part fri proces, når særlige grunde taler for det. Dette
   Stk. 2. Stk. 1, nr. 2, omfatter ikke:                                  gælder navnlig i sager, som er af principiel karakter eller af
1) Sager om prøvelse af en afgørelse truffet af                           almindelig offentlig interesse, eller som har væsentlig betyd‐
      Familieretshuset.                                                   ning for ansøgerens sociale eller erhvervsmæssige situation.
2) Sager, der behandles i den forenklede familiesagspro‐                  Afslås fri proces, kan afslaget påklages til Procesbevillings‐
      ces.                                                                nævnet inden 4 uger efter, at ansøgeren har fået meddelelse
3) Sagsøgeren i sager om ændring af en aftale eller afgø‐                 om afslaget.
      relse efter § 14 eller § 17, stk. 2, i forældreansvarslo‐
                                                                             § 330. Justitsministeren kan fastsætte regler om indholdet
      ven.
                                                                          af en ansøgning om fri proces og om de oplysninger, som
   Stk. 3. Fri proces kan, jf. § 325, gives til en appelsag, når
                                                                          ansøgeren skal meddele.
ansøgeren helt eller delvis har fået medhold i den foregåen‐
de instans, og sagen er appelleret af modparten.                             Stk. 2. 10) Justitsministeren kan fastsætte regler om, at an‐
   Stk. 4. Fri proces kan, jf. § 325, gives under skifterettens           søgning om fri proces skal indgives ved anvendelse af den
behandling af boer omfattet af § 1 i lov om ægtefælleskifte               digitale løsning, som Civilstyrelsen stiller til rådighed (digi‐
m.v.                                                                      tal selvbetjening).
   Stk. 5. Fri proces efter stk. 1, 3 og 4 kan ikke gives, hvis              § 331. Fri proces medfører for vedkommende part
det er åbenbart, at ansøgeren ikke vil få medhold i sagen.                1)   fritagelse for afgifter efter lov om retsafgifter,
   Stk. 6. Fri proces efter stk. 1, 3 og 4 meddeles af den ret,           2)   beskikkelse af en advokat til at udføre sagen mod ve‐
som sagen er indbragt for eller kan indbringes for. Afslås fri                  derlag af statskassen, jf. § 334,
proces, træffes afgørelsen ved kendelse. Uanset § 389 a, stk.             3) godtgørelse fra statskassen for udgifter, som med føje
1, § 392, stk. 3, og § 392 a, stk. 2, kan afslag på fri proces til              er afholdt i forbindelse med sagen,
en sag, der behandles af byretten eller af Sø- og Handelsret‐             4) fritagelse for at erstatte modparten sagens omkostnin‐
ten eller af landsretten som 1. instans, kæres uden særlig til‐                ger og
ladelse.                                                                  5) i boer omfattet af § 1 i lov om ægtefælleskifte m.v. fri‐
    § 328. Uden for de tilfælde, der er nævnt i § 327, kan fri                 tagelse for
proces, jf. § 325, gives, hvis ansøgeren skønnes at have ri‐                   a) sikkerhedsstillelse for omkostninger ved boets be‐
melig grund til at føre proces.                                                     handling,
    Stk. 2. I vurderingen af, om ansøgeren har rimelig grund                   b) betaling af partens andel af bobehandlerens salær
til at føre proces, indgår blandt andet                                             og
1) sagens betydning for ansøgeren,                                              c) hæftelse for statskassens krav mod den anden ægte‐
2) udsigten til, at ansøgeren vil få medhold i sagen,                               fælle, jf. § 44, stk. 1, i lov om ægtefælleskifte m.v.
3) sagsgenstandens størrelse,                                                Stk. 2. Fri proces kan i bevillingen begrænses til enkelte
4) størrelsen af de forventede omkostninger og                            af de i stk. 1 nævnte begunstigelser.
5) muligheden for at få sagen behandlet ved Konkurrence-                     Stk. 3. I boer omfattet af § 1 i lov om ægtefælleskifte m.v.
       og Forbrugerstyrelsen, et administrativt nævn eller et             gælder følgende:
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 55 of 166
10. september 2019.                                                  55                                                           Nr. 938.



1)     Fritagelsen for afgifter efter stk. 1, nr. 1, omfatter ikke        er dog en betingelse, at sagen ikke på forhånd skønnes ueg‐
       skifteafgift efter §§ 34 a og 34 b i lov om retsafgifter.          net som prøvesag, og at parten meddeler samtykke hertil.
2) Stk. 1, nr. 2, finder kun anvendelse, når skifteretten be‐                Stk. 5. De i stk. 1 nævnte advokater skal yde retshjælp ef‐
       skikker en advokat i medfør af § 23 i lov om ægtefælle‐            ter § 323, stk. 1, 2. pkt. Advokater, der ikke er omfattet af
       skifte m.v.                                                        stk. 1, kan ved anmeldelse til den myndighed, som justitsmi‐
3) Stk. 1, nr. 3, finder ikke anvendelse.                                 nisteren bestemmer, påtage sig en tilsvarende forpligtelse.
    Stk. 4. Virkningerne af fri proces omfatter hele sagen i
                                                                              § 334. Beskikkelse af advokat meddeles af rettens præsi‐
den pågældende instans, herunder den procedure, der er
                                                                          dent. Beskikkelsen omfatter også retshandlinger ved anden
nødvendig for at opnå en ny foretagelse af sagen for samme
                                                                          ret.
ret, samt fuldbyrdelse af afgørelsen. Virkningerne omfatter
                                                                              Stk. 2. Der tilkommer den beskikkede advokat et passende
tillige de foranstaltninger, som af hensyn til forberedelsen af
                                                                          salær samt godtgørelse for udlæg, herunder rejseudgifter,
sagsanlægget med føje er foretaget inden meddelelse af fri
                                                                          som advokaten med føje har haft i forbindelse med hvervet,
proces.
                                                                          jf. dog § 333, stk. 1, 2. pkt.
    Stk. 5. Virkningerne af fri proces omfatter også behand‐
                                                                              Stk. 3. Anmoder parten om beskikkelse af en bestemt ad‐
lingen af sagen i 2. eller 3. instans, såfremt sagen er indbragt
                                                                          vokat, tilkommer der ikke den pågældende advokat godtgø‐
for højere ret af modparten og den part, der har fri proces,
                                                                          relse for rejseudgifter ud over, hvad en advokat, der er anta‐
helt eller delvis har fået medhold i den foregående instans.
                                                                          get ved den pågældende ret, ville være berettiget til, med‐
    Stk. 6. Virkningerne af fri proces ophører ikke ved en
                                                                          mindre retten bestemmer andet.
parts død.
                                                                              Stk. 4. Salær og godtgørelse fastsættes af den ret, der har
    Stk. 7. Bevillingen kan tilbagekaldes, når de forudsætnin‐
                                                                          foretaget beskikkelsen. Hvis der er fastsat takster efter stk.
ger, under hvilke den er meddelt, viser sig ikke at være til
                                                                          7, fastsættes salæret på baggrund af disse. Fastsættelsen af
stede eller at være bortfaldet. Når bevillingen tilbagekaldes,
                                                                          salær og godtgørelse sker ved særskilt beslutning samtidig
ophører virkningerne af fri proces.
                                                                          med sagens eller retshandlingens afslutning.
   § 332. Retten træffer afgørelse om betaling af sagsom‐                     Stk. 5. Den beskikkede advokat må ikke modtage salær
kostninger, som om der ikke var givet fri proces, herunder et             eller godtgørelse ud over de beløb, der er fastsat af retten. I
skønsmæssigt fastsat beløb svarende til de afgifter, der efter            de i stk. 3 nævnte tilfælde og i tilfælde, hvor den beskikkede
sagsgenstandens værdi skulle have været betalt, jf. § 331,                advokat giver møde ved en anden ret, jf. stk. 1, 2. pkt., kan
stk. 1, nr. 1. I det omfang en part er fritaget for betaling af           der dog træffes aftale mellem parten og advokaten om, at
sagsomkostninger til modparten, jf. § 331, stk. 1, nr. 4, beta‐           parten skal betale rejseudgifter, der ikke dækkes af statskas‐
les sagsomkostningerne af statskassen. Pålægges modparten                 sen. Reglen i 1. pkt. gælder ikke, såfremt der er truffet sær‐
at betale sagsomkostninger, tilfalder beløbet statskassen.                lig aftale mellem parten og advokaten om vederlaget og ad‐
Har den part, der har fri proces, selv afholdt udgifter i anled‐          vokaten frafalder krav på vederlag af statskassen.
ning af sagen, fordeler retten dog beløbet mellem statskas‐                   Stk. 6. Såfremt omkostninger ved sagen er dækket af en
sen og parten.                                                            retshjælpsforsikring eller anden forsikring, skal salær og
   Stk. 2. Retten kan pålægge en part, der har fri proces, helt           godtgørelse til den beskikkede advokat i første række beta‐
eller delvis at erstatte statskassens udgifter ved den fri pro‐           les af forsikringen.
ces, i det omfang udgifterne ikke pålægges modparten, når                     Stk. 7. Justitsministeren kan fastsætte takster for salær til
partens forhold, herunder som disse er efter sagens udfald,               beskikkede advokater.
taler for det.
                                                                             § 335. Såfremt omkostninger ved sagen er dækket af en
    § 333. For hver ret antager justitsministeren et passende             retshjælpsforsikring eller anden forsikring, indtræder stats‐
antal advokater til at udføre sager for parter, der har fri pro‐          kassen i sikredes krav mod forsikringsselskabet, i det om‐
ces, eller for hvem der i øvrigt beskikkes en advokat efter               fang statskassen har ydet dækning efter reglerne om rets‐
reglerne i denne lov. Der tilkommer ikke en advokat, der er               hjælp og fri proces. Dette gælder dog ikke dækning i form af
antaget ved en byret, godtgørelse for rejseudgifter ved møde              fritagelse for afgifter efter § 331, stk. 1, nr. 1.
inden for retskredsen.
                                                                             § 336. Der kan efter ansøgning ydes en part, som har en
    Stk. 2. I ankesager kan den advokat, der har været beskik‐
                                                                          retshjælpsforsikring eller anden forsikring, der dækker om‐
ket under behandlingen i den foregående instans, beskikkes
                                                                          kostninger ved sagen, godtgørelse fra statskassen af den del
til også at føre sagen for den overordnede ret, såfremt advo‐
                                                                          af omkostningerne, der overstiger forsikringens maksimum,
katen er mødeberettiget for denne ret.
                                                                          såfremt sagens karakter eller omstændighederne i øvrigt kan
    Stk. 3. Efter partens anmodning kan en advokat, der ikke
                                                                          begrunde, at omkostningerne ikke har kunnet afholdes inden
er antaget ved vedkommende ret, beskikkes, såfremt det fin‐
                                                                          for forsikringens maksimum. Bestemmelserne i §§ 325-328
des forsvarligt og advokaten er mødeberettiget for retten og
                                                                          finder tilsvarende anvendelse.
villig til at lade sig beskikke.
                                                                             Stk. 2. Omkostninger ved sagen dækkes efter stk. 1, i det
    Stk. 4. En autoriseret advokatfuldmægtig eller en advokat,
                                                                          omfang statskassen, hvis der havde været meddelt fri proces,
der ikke har møderet for landsret, kan beskikkes i en sag,
                                                                          ville have ydet dækning efter §§ 331, 332 og 334.
der anmeldes som prøvesag, hvis det findes forsvarligt. Det
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 56 of 166
10. september 2019.                                                56                                                          Nr. 938.



   Stk. 3. Når retten i medfør af § 327, stk. 6, har truffet af‐        handlingen. Retten kan fastsætte en frist, inden hvilken en
gørelse om, at betingelserne i stk. 1 for dækning af den del            sådan bevisførelse skal være afsluttet. Bestemmelsen om be‐
af omkostningerne, der overstiger forsikringens maksimum,               visførelse inden hovedforhandlingen kan i påtrængende til‐
er opfyldt, fastsætter retten samtidig, hvilket beløb der kan           fælde træffes af den ret, ved hvilken beviset agtes ført.
dækkes, jf. stk. 2.                                                        Stk. 2. Vedkommende part skal underrette modparten om
   Stk. 4. Når justitsministeren eller Procesbevillingsnævnet           bevisførelse inden hovedforhandlingen med en uges varsel.
i medfør af § 328, stk. 6, har truffet afgørelse om, at betin‐          Den ret, hvor bevisførelsen skal ske, kan dog i påtrængende
gelserne i stk. 1 for dækning af den del af omkostningerne,             tilfælde gøre undtagelse herfra og kan i så fald beskikke en
der overstiger forsikringens maksimum, er opfyldt, kan ju‐              advokat til at varetage modpartens interesser. Vederlaget til
stitsministeren træffe afgørelse om udbetaling af det ansøgte           advokaten fastsættes af retten og afholdes foreløbigt af den
beløb, såfremt dette kan godkendes, jf. stk. 2. Kan justitsmi‐          part, der har ønsket bevisførelsen. Retten kan kræve, at par‐
nisteren ikke godkende det ansøgte beløb, sender justitsmi‐             ten stiller sikkerhed for betalingen af vederlaget.
nisteren sagen til den ret, der behandler eller senest har be‐             Stk. 3. I Højesteret træffer retten bestemmelse om, hvor
handlet sagen, hvorefter retten fastsætter, hvilket beløb der           og hvornår bevisførelsen skal ske. Reglerne i stk. 1, 3. og 4.
kan dækkes, jf. stk. 2.                                                 pkt., og stk. 2 finder tilsvarende anvendelse.
                        Andet afsnit.                                      § 341. Bevisførelse, der skønnes at være uden betydning
                                                                        for sagen, kan ikke finde sted.
                      Rettergangsmåden
                                                                           § 341 a. Erklæringer om konkrete forhold af teknisk, øko‐
                          Kapitel 32                                    nomisk eller lignende karakter, som en part inden sagsan‐
                  Almindelige bestemmelser                              lægget har indhentet hos sagkyndige, kan fremlægges som
                                                                        bevis, medmindre erklæringens indhold, omstændighederne
   § 336 a. Parterne har pligt til at fremme sagen med fornø‐
                                                                        ved dens tilblivelse eller andre forhold giver grundlag for at
den hurtighed, til at undgå unødige sagsskridt og til at un‐
                                                                        fravige udgangspunktet. Har en part fremlagt en sådan er‐
dersøge muligheden for en forligsmæssig løsning også forud
                                                                        klæring, kan modparten under i øvrigt samme betingelser
for sagens anlæg.
                                                                        fremlægge en tilsvarende erklæring, selv om denne erklæ‐
   § 337. Retten kan når som helst under forhandlingerne                ring først har kunnet indhentes efter sagens anlæg.
opfordre parterne til at udtale sig om grunde, som vil kunne               Stk. 2. Erklæringer om bedømmelsen af juridiske forhold
føre til, at retten på embeds vegne må afvise eller henvise             efter dansk ret, som en part har indhentet fra retskyndige,
sagen.                                                                  kan inddrages til brug for den juridiske argumentation, men
                                                                        ikke under sagen i øvrigt.
  § 338. Retten kan ikke tilkende en part mere, end han har
påstået, og kan kun tage hensyn til anbringender, som parten               § 342. Skal der optages bevis i udlandet, udfærdiger ret‐
har gjort gældende, eller som ikke kan frafaldes.                       ten på grundlag af oplysninger fra den part, der ønsker bevi‐
                                                                        set optaget, en retsanmodning til vedkommende fremmede
   § 339. Er en parts påstand eller hans anbringender eller
                                                                        myndighed. Retten kan kræve, at parten stiller sikkerhed for
hans udtalelser om sagen i øvrigt uklare eller ufuldstændige,
                                                                        de omkostninger, som bevisoptagelsen vil medføre. Anmod‐
kan retten søge dette afhjulpet ved spørgsmål til parten.
                                                                        ningen udfærdiges i overensstemmelse med de gældende
   Stk. 2. Retten kan opfordre en part til at tilkendegive sin
                                                                        konventioner om retsanmodninger.
stilling såvel til faktiske som til retlige spørgsmål, som sy‐
                                                                           Stk. 2. Justitsministeren kan fastsætte yderligere regler om
nes at være af betydning for sagen.
                                                                        retsanmodninger.
   Stk. 3. Retten kan opfordre en part til at fremlægge doku‐
menter, tilvejebringe syn eller skøn eller i øvrigt føre bevis,            § 343. Retten kan tillade, at der optages bevis, selv om
når sagens faktiske omstændigheder uden sådan bevisførelse              dette ikke sker til brug for en verserende retssag. Anmod‐
ville henstå som uvisse.                                                ning om bevisførelse indgives til retten på det sted, hvor
   Stk. 4. Møder en part i en sag, der behandles ved byret, ik‐         vidnet bor eller opholder sig, eller for så vidt angår syn og
ke ved advokat, vejleder retten parten om, hvad han bør fo‐             skøn til retten på det sted, hvor genstanden for forretningen
retage til oplysning af sagen og i øvrigt til varetagelse af si‐        findes. Anmodning om optagelse af bevis i udlandet indgi‐
ne interesser under denne.                                              ves til retten på det sted, hvor sagen eventuelt skal anlægges
                                                                        her i landet.
   § 339 a. Retsmøder under forberedelsen, hvor der ikke
                                                                           Stk. 2. Udgifterne ved bevisoptagelse efter stk. 1 afholdes
sker bevisførelse til brug for hovedforhandlingen, holdes for
                                                                        foreløbigt af den part, der ønsker beviset optaget. Retten kan
lukkede døre, medmindre retten bestemmer andet.
                                                                        kræve, at der stilles sikkerhed for de udgifter, som bevisop‐
   Stk. 2. Stk. 1 finder dog ikke anvendelse på retsmøder ef‐
                                                                        tagelsen vil medføre.
ter § 31 c.
                                                                           Stk. 3. Retten træffer bestemmelse om betaling af omkost‐
   § 340. Bevisførelse i sager i 1. instans og i ankesager ved          ningerne ved bevisoptagelsen, medmindre parterne har aftalt
landsretten finder sted under hovedforhandlingen. Når om‐               andet.
stændighederne taler derfor, kan retten dog bestemme, at be‐               Stk. 4. Bestemmelserne i § 340, stk. 2, 1. og 2. pkt., finder
visførelsen eller en del af denne skal ske inden hovedfor‐              tilsvarende anvendelse.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 57 of 166
10. september 2019.                                                 57                                                            Nr. 938.



    § 344. På grundlag af det, der er passeret under forhand‐            6)    sagsøgerens forslag til sagens behandling, jf. § 12,
lingerne og bevisførelsen, afgør retten, hvilke faktiske om‐                   stk. 3, og §§ 20, 226, 227 og 353, herunder forslag til
stændigheder der skal lægges til grund for sagens pådøm‐                       temaer til drøftelse på det forberedende møde, jf. § 353.
melse.                                                                      Stk. 3. Stk. 2, nr. 4 og 6, finder ikke anvendelse i sager,
    Stk. 2. Er en parts erklæringer vedrørende sagens faktiske           der behandles efter kapitel 39, eller hvor sagsøgeren i stæv‐
omstændigheder uklare eller ufuldstændige, eller undlader                ningen har angivet, at sagsøgte forventes ikke at ville frem‐
han at udtale sig om modpartens erklæringer om disse                     sætte indsigelser mod sagsøgerens påstand.
spørgsmål eller at efterkomme modpartens opfordringer,                      Stk. 4. Med stævningen skal indleveres kopier af de doku‐
kan retten ved bevisbedømmelsen tillægge dette virkning til              menter, som sagsøgeren agter at påberåbe sig, for så vidt de
fordel for modparten. Det samme gælder, hvis en part ude‐                er i sagsøgerens besiddelse.
bliver efter at være indkaldt til personligt møde, jf. § 302,               Stk. 5. Domstolsstyrelsen fastsætter nærmere regler om
hvis han undlader at besvare spørgsmål, der stilles i henhold            indførelse af data på domstolenes sagsportal, jf. § 148 a, stk.
til §§ 302 og 303, eller hvis hans svar er uklare eller ufuld‐           1, og om indlevering af dokumenter, jf. stk. 2 og 4. Dom‐
stændige.                                                                stolsstyrelsen kan fastsætte regler om, at parterne skal anfø‐
    Stk. 3. Undlader en part at efterkomme rettens opfordrin‐            re ændringer af påstande og andre sagsoplysninger på dom‐
ger til at føre bevis, jf. § 339, stk. 3, kan retten ved bevisbe‐        stolenes sagsportal, jf. § 148 a, stk. 1. Retten vejleder om at
dømmelsen tillægge dette virkning til fordel for modparten.              anlægge sag og om mulighederne for retshjælp og fri proces,
                                                                         jf. kapitel 31, og om mulighederne for at søge forsikrings‐
   § 345. Retten kan udsætte behandlingen af en sag, når
                                                                         dækning i henhold til retshjælpsforsikring.
dette findes påkrævet, herunder for at afvente en administra‐
tiv eller retlig afgørelse, der vil kunne få indflydelse på sa‐             § 349. Opfylder stævningen ikke kravene i § 348, stk. 2,
gens udfald. Retten underretter snarest alle vedkommende                 nr. 1-4, og stk. 5, 2. pkt., og er den herefter uegnet til at dan‐
om udsættelsen.                                                          ne grundlag for sagens behandling, afvises sagen ved en be‐
                                                                         slutning, der meddeles sagsøgeren. Det samme gælder, hvis
   § 346. Retten kan genoptage behandlingen af en sag, der
                                                                         der ikke indleveres kopier som fastsat i § 348, stk. 4, eller
er optaget til afgørelse, når det findes betænkeligt at træffe
                                                                         hvis stævningen eller en anden anmodning til retten ikke
afgørelsen på det foreliggende grundlag.
                                                                         indleveres til retten i overensstemmelse med kravene i § 148
   § 347. Anmodning fra fremmede retter om bevisoptagelse                a, stk. 1. Efter sagsøgerens anmodning træffes afgørelsen
eller foretagelse af andre retshandlinger udføres efter regler‐          om afvisning ved kendelse.
ne i denne lov og de gældende konventioner om retsanmod‐                    Stk. 2. Retten kan indrømme sagsøgeren en frist til at af‐
ninger og så vidt muligt i overensstemmelse med anmodnin‐                hjælpe mangler som nævnt i stk. 1.
gen. Meddelelse til parterne om tidspunktet for retshandlin‐
                                                                             § 350. Retten lader stævningen forkynde for sagsøgte på
gens foretagelse skal kun gives, hvis der er fremsat ønske
                                                                         grundlag af de oplysninger, som stævningen indeholder.
herom i anmodningen.
                                                                         Samtidig med forkyndelsen skal der udleveres en vejledning
   Stk. 2. Udgifter ved de i stk. 1 nævnte retshandlinger af‐
                                                                         til sagsøgte om, hvad sagsøgte bør foretage sig til varetagel‐
holdes af det offentlige i det omfang, dette følger af over‐
                                                                         se af sine interesser.
enskomst med fremmed stat.
                                                                             Stk. 2. Retten kan afvise sagen, hvis angivelsen af sagsøg‐
   Stk. 3. Justitsministeren kan fastsætte yderligere regler om
                                                                         tes navn og adresse, jf. § 348, stk. 2, nr. 1, er unøjagtig, såle‐
udførelse af retsanmodninger.
                                                                         des at forkyndelse ikke kan foretages på grundlag af sag‐
                          Kapitel 33                                     søgerens oplysninger. § 349, stk. 1, 3. pkt., og stk. 2, finder
                                                                         tilsvarende anvendelse.
                 Sagsforberedelse i 1. instans
                                                                            § 351. Retten pålægger sagsøgte at indlevere et svarskrift
   § 348. Sag anlægges ved indlevering af stævning til ret‐
                                                                         til retten inden en frist, der i almindelighed skal være på
ten.
                                                                         mindst 2 uger. Fristen, der regnes fra pålæggets forkyndelse,
   Stk. 2. Stævningen skal indeholde
                                                                         kan efter anmodning forlænges.
1) parternes navn og adresse, herunder angivelse af en
                                                                            Stk. 2. Svarskriftet skal indeholde
      postadresse i Det Europæiske Økonomiske Samar‐
                                                                         1) sagsøgtes påstand,
     bejdsområde, hvortil meddelelser til sagsøgeren vedrø‐
                                                                         2) angivelse af eventuelle modkrav og disses værdi,
      rende sagen kan sendes, og hvor forkyndelse kan ske,
                                                                         3) en fremstilling af de faktiske og retlige omstændighe‐
2) angivelse af den ret, ved hvilken sagen anlægges,
                                                                               der, hvorpå påstanden og eventuelle modkrav støttes,
3) sagsøgerens påstand, sagens værdi, sagstypen, sagsøge‐
                                                                         4) angivelse af de dokumenter og andre beviser, som
     rens person- eller cvr-nummer, hvis sagsøgeren har et
                                                                               sagsøgte agter at påberåbe sig,
      sådant, og en kort beskrivelse af sagen,
                                                                         5) angivelse af en postadresse i Det Europæiske Økono‐
4) en udførlig fremstilling af de faktiske og retlige om‐
                                                                               miske Samarbejdsområde, hvortil meddelelser til sags‐
      stændigheder, hvorpå påstanden støttes,
                                                                               øgte vedrørende sagen kan sendes, og hvor forkyndelse
5) angivelse af de dokumenter og andre beviser, som
                                                                               kan ske, for så vidt sådan angivelse ikke allerede er
      sagsøgeren agter at påberåbe sig, og
                                                                               foretaget, og
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 58 of 166
10. september 2019.                                                  58                                                         Nr. 938.



6)     sagsøgtes forslag til sagens behandling, jf. § 12, stk. 3,         7) kollegial behandling, jf. § 12, stk. 3,
       og §§ 20, 226, 227 og 353, herunder forslag til temaer             8) medvirken af sagkyndige, jf. § 20,
       til drøftelse på det forberedende møde, jf. § 353.                 9) udsættelse af sagen, herunder for at afvente en admi‐
    Stk. 3. Reglerne i stk. 2, nr. 3 og 6, finder ikke anvendelse             nistrativ eller retslig afgørelse, der vil kunne få ind‐
i sager, der behandles efter kapitel 39. Svarskriftet skal i så               flydelse på sagens udfald, jf. § 345,
fald indeholde en kort fremstilling af de faktiske og retlige             10) forelæggelse af præjudicielle spørgsmål for De Euro‐
omstændigheder, hvorpå påstanden og eventuelle modkrav                        pæiske Fællesskabers Domstol,
støttes.                                                                  11) opfordringer til en part om at meddele faktiske oplys‐
    Stk. 4. Formalitetsindsigelser skal fremsættes i svarskrif‐               ninger,
tet. Søger sagsøgte rettens tilladelse til, at sagens formalitet          12) anmodninger om pålæg om at fremlægge dokumenter
påkendes særskilt, jf. § 253, kan sagsøgte indskrænke sig til                 eller andre beviser, jf. §§ 298-300,
i sit svarskrift at fremsætte sine formalitetsindsigelser.                13) anmodninger om syn og skøn, jf. § 196, tilladelse til
    Stk. 5. Med svarskriftet skal indleveres kopier af de doku‐               bevisførelse efter § 209 a eller indhentelse af sagkyn‐
menter, som sagsøgte vil påberåbe sig, for så vidt de er i                    dige erklæringer eller udtalelser fra organisationer el‐
sagsøgtes besiddelse.                                                         ler myndigheder,
    Stk. 6. Domstolsstyrelsen fastsætter nærmere regler om                14) formulering af spørgsmål til skønsmænd, jf. § 197,
indførelse af data på domstolenes sagsportal, jf. § 148 a, stk.               sagkyndige, organisationer eller myndigheder,
1, og om indlevering af dokumenter, jf. stk. 5. Retten vejle‐             15) indhentelse af skriftlige parts- eller vidneerklæringer,
der om indlevering af svarskrift og dokumenter og om mu‐                      jf. § 297,
lighederne for retshjælp og fri proces, jf. kapitel 31, samt              16) afhøringer af parter eller vidner før hovedforhandlin‐
om mulighederne for at søge forsikringsdækning i henhold                      gen, jf. § 340,
til en retshjælpsforsikring.                                              17) omkostninger, som sagen vil kunne give anledning
                                                                              til,
   § 352. Indleverer sagsøgte ikke rettidigt svarskrift til ret‐
                                                                          18) hovedforhandlingens tilrettelæggelse,
ten, eller opfylder svarskriftet ikke kravene i § 351, stk. 2,
                                                                          19) forligsmægling og
nr. 1-3, og stk. 3, 2. pkt., og er det herefter uegnet til at dan‐
                                                                          20) alternativ konfliktløsning, herunder retsmægling.
ne grundlag for sagens behandling, afsiger retten dom efter
sagsøgerens påstand, for så vidt denne findes begrundet i                     Stk. 2. Hver af parterne skal så vidt muligt give møde ved
sagsfremstillingen og det i øvrigt fremkomne. Det samme                   en person, der er bemyndiget til at træffe bestemmelse med
gælder, hvis der ikke indleveres kopier som fastsat i § 351,              hensyn til sagen. Hver af parterne skal dog give møde ved
stk. 5. Påstande og anbringender, som ikke er angivet i stæv‐             en person, der er bemyndiget til at træffe bestemmelse om
ningen, kan kun tages i betragtning til skade for sagsøgte,               spørgsmål af processuel karakter.
hvis de er forkyndt for denne. Er sagsøgerens påstand uklar,                  Stk. 3. Dokumenter, som agtes påberåbt, skal så vidt mu‐
eller må sagsfremstillingen i stævningen antages i væsentli‐              ligt en uge før det forberedende møde sendes til retten, hvis
ge henseender at være urigtig, afvises sagen ved beslutning               dette ikke er sket tidligere. Retten kan, når det er nødvendigt
eller, hvis sagsøgeren anmoder derom, ved kendelse. Afgø‐                 af hensyn til drøftelserne på det forberedende møde, pålæg‐
relsen om afvisning meddeles parterne.                                    ge parterne at meddele deres foreløbige stillingtagen til be‐
   Stk. 2. Retten kan indrømme sagsøgte en frist til at afhjæl‐           stemte problemstillinger. Parterne skal tillige oplyse, hvilke
pe mangler som nævnt i stk. 1, 1. og 2. pkt.                              beviser der i øvrigt agtes ført. For vidner, som parterne øn‐
   Stk. 3. Er sagsøgte ikke repræsenteret af en advokat, kan              sker ført, skal angives et tema for, hvad vidnet skal forklare
retten indkalde parterne til et møde med henblik på at give               om, og en begrundelse for, hvorfor vidnet ønskes ført.
sagsøgte lejlighed til at supplere svarskriftet med en mundt‐                 Stk. 4. Anmodninger om bevisførelse, der forlænger sags‐
lig udtalelse. § 353, stk. 6, finder tilsvarende anvendelse.              behandlingstiden væsentligt, skal fremsættes senest i det for‐
                                                                          beredende møde eller, hvis et sådant møde ikke afholdes, se‐
  § 353. Retten indkalder parterne til et forberedende møde,
                                                                          nest 4 uger efter rettens meddelelse om, at der ikke skal hol‐
medmindre retten finder det overflødigt. Retten angiver i
                                                                          des et forberedende møde.
indkaldelsen, hvilke spørgsmål der særligt skal drøftes på
                                                                              Stk. 5. I det forberedende møde bringes parternes stilling
mødet, herunder
                                                                          til sagens faktiske og retlige omstændigheder på det rene, og
1) parternes stilling til sagens faktiske og retlige om‐
                                                                          det søges derunder klargjort, hvilke omstændigheder der ik‐
    stændigheder,
                                                                          ke bestrides, og hvilke der skal være genstand for bevisfø‐
2) tilrettelæggelse af og tidsrammerne for en eventuel
                                                                          relse. Parterne redegør desuden for, hvilke drøftelser der for‐
    yderligere forberedelse,
                                                                          ud for udtagelse af stævning har været mellem parterne, her‐
3) tidspunktet for forberedelsens slutning og
                                                                          under om muligheden for forlig. Retten kan pålægge parter‐
4) tidspunktet for hovedforhandlingen
                                                                          ne at redegøre for, hvilke initiativer der har været i sagen
samt eventuelt
                                                                          forud for det forberedende møde. I det forberedende møde
5) formalitetsindsigelser,
                                                                          skal retten endvidere efter drøftelse med parterne så vidt
6) henvisning af sagen til landsretten eller Sø- og Han‐
                                                                          muligt fastlægge sagens videre forløb, herunder tidsrammer‐
    delsretten, jf. §§ 226 og 227,
                                                                          ne for en eventuel yderligere forberedelse. Retten skal end‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 59 of 166
10. september 2019.                                                59                                                          Nr. 938.



videre så vidt muligt fastsætte tidspunktet for hovedforhand‐           ter og af de dokumenter eller dele af dokumenter, der agtes
lingen.                                                                 påberåbt under sagen, skal samles i en ekstrakt, som sendes
   Stk. 6. Retten kan tillade, at en part eller rettergangsfuld‐        til retten. Afgøres sagen i medfør af § 366 uden mundtlig
mægtig deltager i det forberedende møde ved anvendelse af               hovedforhandling, skal ekstrakten som nævnt i 1. og 2. pkt.
telekommunikation, medmindre sådan deltagelse er uhen‐                  indleveres til retten senest ved afslutningen af parternes ud‐
sigtsmæssig.                                                            veksling af skriftlige procedureindlæg.
                                                                            Stk. 4. Landsretspræsidenterne og præsidenten for Sø- og
   § 353 a. Retten kan bestemme, at hovedforhandlingen
                                                                        Handelsretten kan endvidere efter forhandling med Advoka‐
skal foregå i tilslutning til et forberedende møde, hvis par‐
                                                                        trådet fastsætte regler om udformning af ekstrakter.
terne samtykker heri, sagen findes tilstrækkeligt oplyst og
                                                                            Stk. 5. Retten kan bestemme, at ekstrakter, jf. stk. 3 og 4,
også i øvrigt er egnet til straks at hovedforhandles, herunder
                                                                        tillige skal indleveres til retten på papir i et nærmere angivet
at begge parter af retten skønnes at have tilstrækkelig mulig‐
                                                                        antal eksemplarer.
hed for at varetage deres interesser.
                                                                           § 358. Ønsker en part at udvide de påstande, parten har
   § 354. Er tidsrammerne for en yderligere forberedelse el‐
                                                                        fremsat under sagens forberedelse, eller at fremsætte an‐
ler tidspunktet for hovedforhandlingen ikke blevet fastsat på
                                                                        bringender, der ikke er anført under forberedelsen, eller at
et forberedende møde efter § 353, skal retten snarest muligt
                                                                        føre beviser, som ikke er angivet under forberedelsen, skal
træffe bestemmelse herom.
                                                                        parten give retten og modparten meddelelse herom. Modpar‐
   Stk. 2. Retten kan ændre de tidsrammer for en yderligere
                                                                        ten kan inden 1 uge efter at have modtaget meddelelsen give
forberedelse og det tidspunkt for hovedforhandlingen, der er
                                                                        retten og den anden part underretning om sine bemærknin‐
fastsat på et forberedende møde efter § 353 eller i medfør af
                                                                        ger, hvorefter retten træffer afgørelse, jf. stk. 6 og 7.
stk. 1, hvis det er påkrævet af hensyn til en forsvarlig be‐
                                                                           Stk. 2. Reglen i stk. 1 finder tilsvarende anvendelse, hvis
handling af sagen.
                                                                        sagsøgte ønsker at fremsætte formalitetsindsigelser, der ikke
   § 355. Retten kan indkalde parterne til yderligere forbe‐            fremgår af svarskriftet, jf. dog § 248, stk. 1, 2. pkt.
redende møder. Reglerne i § 353, stk. 1, 2. pkt., stk. 2 og                Stk. 3. Reglen i stk. 1 finder tilsvarende anvendelse, hvis
stk. 6, finder tilsvarende anvendelse.                                  en part anmoder om bevisførelse, der forlænger sagsbehand‐
   Stk. 2. Retten kan når som helst under forberedelsen be‐             lingstiden væsentligt, efter det forberedende møde, jf. § 353,
stemme, at en part skal indlevere et processkrift om et nær‐            eller, hvis et sådant møde ikke afholdes, senere end 4 uger
mere angivet spørgsmål inden en af retten fastsat frist. Fris‐          efter rettens meddelelse om, at der ikke skal holdes et forbe‐
ten kan efter anmodning forlænges.                                      redende møde.
                                                                           Stk. 4. Reglen i stk. 1 finder tilsvarende anvendelse, hvis
    § 356. Retten bestemmer, hvornår forberedelsen sluttes.
                                                                        en part efter udløbet af fristen for indlevering af et proces‐
Har retten ikke truffet anden bestemmelse, anses forberedel‐
                                                                        skrift om et nærmere angivet spørgsmål, jf. § 355, stk. 2, øn‐
sen for sluttet 4 uger før det af retten fastsatte tidspunkt for
                                                                        sker at fremkomme med nye påstande, anbringender eller
hovedforhandlingens begyndelse.
                                                                        beviser vedrørende det pågældende spørgsmål.
    Stk. 2. Foretager en part ikke rettidigt processkridt, som
                                                                           Stk. 5. Reglen i stk. 1 finder tilsvarende anvendelse, hvis
det ifølge den af retten fastlagte plan for sagens forberedel‐
                                                                        en part ønsker at udvide de påstande, der fremgår af et ende‐
se, jf. § 353, stk. 5, og § 354, påhviler den pågældende at fo‐
                                                                        ligt påstandsdokument eller et sammenfattende processkrift,
retage, kan retten slutte forberedelsen, medmindre hensynet
                                                                        jf. § 357, eller at fremsætte anbringender eller føre beviser,
til modparten taler herimod.
                                                                        som ikke er angivet i påstandsdokumentet eller det sammen‐
    Stk. 3. Finder retten, at yderligere forberedelse er nødven‐
                                                                        fattende processkrift.
dig, kan den bestemme, at forberedelsen skal genoptages.
                                                                           Stk. 6. Retten kan, uanset at modparten ikke har givet
   § 357. Retten kan bestemme, at parterne inden en af retten           samtykke, give tilladelse til udvidelse af påstande, fremsæt‐
fastsat frist før hovedforhandlingen til retten skal indlevere          telse af nye anbringender eller førelse af nye beviser efter
et endeligt påstandsdokument. Påstandsdokumentet skal in‐               stk. 1-5, når
deholde partens påstande og anbringender og en angivelse af             1) det af særlige grunde må anses for undskyldeligt, at an‐
de dokumenter, som parten vil påberåbe sig, og de beviser,                    modningen ikke er fremkommet tidligere,
som agtes ført under hovedforhandlingen.                                2) modparten har tilstrækkelig mulighed for at varetage
   Stk. 2. Retten kan opfordre parterne til inden en af retten                sine interesser uden udsættelse af hovedforhandlingen
fastsat frist før hovedforhandlingen til retten at indlevere et               eller
sammenfattende processkrift.                                            3) nægtelse af tilladelse vil kunne medføre et uforholds‐
   Stk. 3. I sager, der behandles med flere dommere eller                     mæssigt tab for parten.
under medvirken af sagkyndige retsmedlemmer, samler par‐                   Stk. 7. Retten kan, uanset at modparten har givet samtyk‐
terne senest 1 uge inden hovedforhandlingen de udvekslede               ke, modsætte sig udvidelse af påstande, fremsættelse af nye
processkrifter og de dokumenter eller dele af dokumenter,               anbringender eller førelse af nye beviser, hvis en imøde‐
der agtes påberåbt under sagen, i en ekstrakt, som sagsøge‐             kommelse af anmodningen må antages at nødvendiggøre en
ren sender til retten. Retten kan i sager, der behandles med 1          udsættelse af hovedforhandlingen.
dommer, bestemme, at kopier af de udvekslede processkrif‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 60 of 166
10. september 2019.                                                  60                                                         Nr. 938.



   § 359. Sagsøgeren kan hæve sagen. Har sagsøgte fremsat                 ke, hvis det må anses for åbenbart, at der ikke kan gives for‐
modkrav i et retsmøde, hvor sagsøgeren var repræsenteret,                 brugeren medhold i klagen, eller hvis sagen ikke skønnes
eller i et processkrift, der er forkyndt for sagsøgeren, fort‐            egnet til behandling ved Konkurrence- og Forbrugerstyrel‐
sætter sagen dog efter sagsøgtes anmodning, for så vidt an‐               sen, Forbrugerklagenævnet eller det pågældende godkendte
går modkravet.                                                            private tvistløsningsorgan.
                                                                             Stk. 2. Anmodning efter stk. 1 skal fremsættes senest i det
   § 360. Udebliver sagsøgeren fra et møde, som denne er
                                                                          forberedende møde, jf. § 353, eller, hvis et sådant møde ikke
indkaldt til efter § 352, stk. 3, § 353 eller § 355, stk. 1, afvi‐
                                                                          afholdes, senest 4 uger efter rettens meddelelse om, at der
ser retten sagen ved en beslutning, der meddeles parterne.
                                                                          ikke skal holdes et forberedende møde. Anmodningen kan
Har sagsøgte fremsat modkrav i et retsmøde, hvor sagsøge‐
                                                                          fremsættes mundtligt til retsbogen. Retten kan, hvis særlige
ren var repræsenteret, eller i et processkrift, der er forkyndt
                                                                          omstændigheder taler derfor, tage hensyn til en anmodning,
for sagsøgeren, afsiges dog efter sagsøgtes anmodning dom
                                                                          der fremsættes senere end angivet i 1. pkt., men inden ho‐
herom.
                                                                          vedforhandlingens begyndelse.
   Stk. 2. Udebliver begge parter fra et møde, som de er ind‐
                                                                             Stk. 3. Forbrugeren skal gøres bekendt med muligheden
kaldt til efter § 352, stk. 3, § 353 eller § 355, stk. 1, hæver
                                                                          for behandling af sagen ved Konkurrence- og Forbrugersty‐
retten sagen.
                                                                          relsen, Forbrugerklagenævnet eller et godkendt privat tvist‐
   Stk. 3. Udebliver sagsøgte fra et møde, som denne er ind‐
                                                                          løsningsorgan.
kaldt til efter § 352, stk. 3, § 353 eller § 355, stk. 1, afsiger
                                                                             Stk. 4. Anlægger en af parterne på ny retssag, efter at
retten dom efter sagsøgerens påstand, for så vidt denne fin‐
                                                                          Konkurrence- og Forbrugerstyrelsen, Forbrugerklagenævnet
des begrundet i sagsfremstillingen og det i øvrigt fremkom‐
                                                                          eller et godkendt privat tvistløsningsorgan har afsluttet be‐
ne. Har sagsøgeren under sagen ændret sin påstand til
                                                                          handlingen af sagen, anses sagen i henseende til beregning
ugunst for sagsøgte eller fremsat anbringender, der ikke er
                                                                          af procesrente og afbrydelse af frister for sagsanlæg for an‐
angivet i stævningen, tages kun hensyn hertil, hvis ændrin‐
                                                                          lagt ved det oprindelige sagsanlæg, medmindre den pågæl‐
gen er foretaget i et retsmøde, hvor sagsøgte var repræsente‐
                                                                          dende part ikke har fremmet sagen behørigt.
ret, eller i et processkrift, der er forkyndt for sagsøgte. Er
                                                                             Stk. 5. Reglerne i stk. 1-4 finder tilsvarende anvendelse i
sagsøgerens påstand uklar, eller må sagsfremstillingen anta‐
                                                                          en sag om vederlag til en advokat eller en af de personer,
ges i væsentlige henseender at være urigtig, afvises sagen
                                                                          der er nævnt i § 124 c, stk. 1, nr. 2, og som ejer aktier eller
ved beslutning eller, hvis sagsøgeren anmoder derom, ved
                                                                          anparter i et advokatselskab, hvis den anden part anmoder
kendelse. Afgørelsen om afvisning meddeles parterne.
                                                                          om, at sagen behandles ved Advokatnævnet, jf. § 146.
   Stk. 4. Udeblivelse fra retsmøder under genoptagelse af
forberedelsen, jf. § 356, stk. 3, og § 364, stk. 1, har den i                                       Kapitel 34
stk. 1-3 angivne virkning, hvis dette er angivet i indkaldel‐
                                                                                          Hovedforhandling i 1. instans
sen.
   Stk. 5. Såfremt et processkrift efter § 355, stk. 2, eller et             § 362. En parts udeblivelse under hovedforhandlingen, in‐
endeligt påstandsdokument efter § 357, stk. 1, ikke indleve‐              den parten har nedlagt sin påstand, har samme retsvirkning
res rettidigt, finder reglerne i stk. 1-3 tilsvarende anvendel‐           som udeblivelse fra et retsmøde under sagens forberedelse,
se, hvis retten i pålægget efter § 355, stk. 2, eller § 357,              jf. § 360. Er hovedforhandlingen i henhold til § 253, stk. 1,
stk. 1, har angivet, at manglende efterkommelse af pålægget               opdelt i flere afsnit, gælder reglen i 1. pkt. for hvert enkelt
kan medføre udeblivelsesvirkning.                                         afsnit af hovedforhandlingen.
   Stk. 6. Såfremt ekstrakt efter § 357, stk. 3 og 5, ikke ind‐              Stk. 2. Sagsøgeren kan hæve sagen, indtil sagsøgeren har
leveres rettidigt, kan retten bestemme, at reglerne i stk. 1              nedlagt sin påstand under hovedforhandlingen. Reglen i
skal finde tilsvarende anvendelse.                                        § 359, 2. pkt., finder tilsvarende anvendelse.
   Stk. 7. Retten kan undtagelsesvis undlade at tillægge en
                                                                             § 363. Retten kan, uanset at modparten ikke har givet
parts udeblivelse eller de forhold, som efter stk. 5 og 6 side‐
                                                                          samtykke, tillade, at en part udvider de påstande, parten har
stilles med udeblivelse, virkning efter denne paragraf. Der
                                                                          fremsat inden hovedforhandlingen, fremsætter anbringender,
tages herved navnlig hensyn til, om udeblivelsen må antages
                                                                          der ikke er anført inden hovedforhandlingen, eller fører be‐
at skyldes lovligt forfald, om der i øvrigt må antages at fore‐
                                                                          viser, som ikke er angivet inden hovedforhandlingen, når
ligge undskyldende omstændigheder, eller om modparten
                                                                          1) det af særlige grunde må anses for undskyldeligt, at an‐
ønsker sagen udsat.
                                                                               modningen ikke er fremkommet tidligere,
   § 361. Anmoder en forbruger om, at en sag, der kan ind‐                2) modparten har tilstrækkelig mulighed for at varetage
bringes for Konkurrence- og Forbrugerstyrelsen, Forbruger‐                      sine interesser uden udsættelse af hovedforhandlingen
klagenævnet eller et privat tvistløsningsorgan, der er god‐                     eller
kendt af erhvervsministeren, må blive behandlet ved Kon‐                  3) nægtelse af tilladelse vil kunne medføre et uforholds‐
kurrence- og Forbrugerstyrelsen, Forbrugerklagenævnet el‐                       mæssigt tab for parten.
ler det pågældende godkendte private tvistløsningsorgan,                     Stk. 2. Retten kan, uanset at modparten har givet samtyk‐
hæver retten sagen og sender den til Konkurrence- og For‐                 ke, modsætte sig udvidelse af påstande, fremsættelse af nye
brugerstyrelsen, Forbrugerklagenævnet eller det pågældende                anbringender eller førelse af nye beviser, hvis en imøde‐
godkendte private tvistløsningsorgan. Dette gælder dog ik‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 61 of 166
10. september 2019.                                                  61                                                            Nr. 938.



kommelse af anmodningen må antages at nødvendiggøre en                    ning om genoptagelse af en sag har samme opsættende virk‐
udsættelse af hovedforhandlingen.                                         ning som anke, jf. § 480.
   Stk. 3. Reglerne i stk. 1 og 2 finder tilsvarende anvendel‐              Stk. 2. Genoptages sagen, træffer retten bestemmelse om
se, når en part ønsker at påberåbe sig dokumenter, som ikke               sagens behandling. Udebliver den, der har krævet sagen
er fremkommet inden forberedelsens slutning.                              genoptaget, under genoptagelsen, afvises genoptagelsen.
   Stk. 4. Ved afgørelse efter stk. 1-3 skal hensyn tages til,
om parten inden hovedforhandlingen kunne have givet med‐                                             Kapitel 36
delelse efter § 358, stk. 1, eller kunne være fremkommet                                                Anke
med vedkommende dokument.
                                                                              § 368. Domme afsagt af en byret kan af parterne ankes til
  § 364. Finder retten, at yderligere forberedelse undtagel‐              den landsret, i hvis kreds byretten ligger. Angår sagen krav,
sesvis er nødvendig, kan den bestemme, at forberedelsen                   der efter påstanden har en økonomisk værdi af højst 20.000
skal genoptages.                                                          kr., kan dommen kun ankes med Procesbevillingsnævnets
  Stk. 2. Reglerne i § 363 gælder under genoptagelsen.                    tilladelse, jf. stk. 2.
                                                                              Stk. 2. Procesbevillingsnævnet kan meddele tilladelse til
    § 365. Hovedforhandlingen indledes med, at parterne
                                                                          anke af domme, der er omfattet af stk. 1, 2. pkt., hvis sagen
nedlægger deres påstande. Retten kan bestemme, at påstan‐
                                                                          er af principiel karakter eller særlige grunde i øvrigt taler
dene skal være skriftligt affattet, medmindre de fremgår af
                                                                          derfor. Ansøgning om tilladelse skal indgives til nævnet in‐
tidligere afgivne processkrifter.
                                                                          den 4 uger efter dommens afsigelse. Nævnet kan dog undta‐
    Stk. 2. Medmindre retten bestemmer andet, giver sagsøge‐
                                                                          gelsesvis meddele tilladelse, hvis ansøgning indgives senere,
ren herefter en kort fremstilling af sagen, hvorefter bevisfø‐
                                                                          men inden 1 år efter afsigelsen.
relsen finder sted. Oplæsning af de af parterne påberåbte do‐
                                                                              Stk. 3. Domme, der er afsagt af en landsret som 1. instans,
kumenter finder kun sted, i det omfang der er anledning der‐
                                                                          kan af parterne ankes til Højesteret, for så vidt ikke andet er
til. Derefter gør sagsøgeren og sagsøgte rede for deres opfat‐
                                                                          bestemt ved lov.
telse af hele sagen, og sluttelig gives parterne lejlighed til
                                                                              Stk. 4. Domme, der er afsagt af Sø- og Handelsretten, kan
replik og duplik.
                                                                          af parterne ankes til Højesteret eller landsret. Anke kan ske
    Stk. 3. Når forhandlingerne er sluttet, optages sagen til af‐
                                                                          til Højesteret, hvis sagen er af principiel karakter og har ge‐
gørelse. Retten kan dog med parternes samtykke udsætte
                                                                          nerel betydning for retsanvendelsen og retsudviklingen eller
sagen på parternes stillingtagen til rettens forligsforslag.
                                                                          væsentlig samfundsmæssig rækkevidde i øvrigt, eller hvis
    Stk. 4. Retten kan tillade, at en part, der er repræsenteret i
                                                                          andre særlige grunde i øvrigt taler for, at sagen behandles af
retten, deltager i hovedforhandlingen ved anvendelse af tele‐
                                                                          Højesteret som 2. instans. Anke til landsret sker til den
kommunikation, medmindre sådan deltagelse er uhensigts‐
                                                                          landsret, i hvis kreds sagen skulle have været anlagt efter
mæssig.
                                                                          reglerne i kapitel 22, hvis sagen ikke var blevet anlagt ved
    Stk. 5. Retten kan tillade, at en part, der ikke er repræsen‐
                                                                          Sø- og Handelsretten.
teret i retten, eller en rettergangsfuldmægtig deltager i ho‐
vedforhandlingen ved anvendelse af telekommunikation,                         Stk. 5. 11) Når en part anker en dom afsagt af Sø- og Han‐
hvis sådan deltagelse af særlige grunde er hensigtsmæssig.                delsretten til landsret, har andre parter i sagen, også selv om
                                                                          der alene påstås stadfæstelse, krav på, at ankesagen behand‐
   § 366. Retten kan med parternes samtykke bestemme, at                  les af Højesteret, hvis betingelserne i stk. 4, 2. pkt., er op‐
sagen afgøres uden mundtlig hovedforhandling, når særlige                 fyldt. Ønsker en anden part, at ankesagen behandles af Hø‐
grunde taler derfor. Retten træffer i så fald bestemmelse om              jesteret, indbringer denne part ankesagen for Højesteret ved
parternes udveksling af skriftlige procedureindlæg.                       at indlevere et svarskrift til landsretten med anmodning om
   Stk. 2. Indleverer en part ikke rettidigt sit første procedu‐          sagens behandling i Højesteret inden udløbet af den frist,
reindlæg, finder § 362, stk. 1, tilsvarende anvendelse. Indle‐            som landsretten har fastsat for afgivelse af svarskrift. Lands‐
verer en part ikke rettidigt et senere procedureindlæg, slutter           retten sender inden 1 uge efter modtagelse af svarskriftet
retten den skriftlige procedure og optager sagen til afgø‐                sagen til Højesteret.
relse.                                                                        Stk. 6. Højesteret påser af egen drift, at betingelserne i stk.
   Stk. 3. Reglerne i § 362, stk. 2, § 363 og § 364 finder til‐           4, jf. stk. 5, for anke til Højesteret er opfyldt. Er betingelser‐
svarende anvendelse under den skriftlige procedure.                       ne for anke til Højesteret ikke opfyldt, afviser Højesteret an‐
                                                                          ken ved kendelse. I de tilfælde, der er nævnt i stk. 4, kan
                           Kapitel 35
                                                                          sagen herefter inden den ordinære ankefrists udløb eller,
                         Genoptagelse                                     hvis den ordinære ankefrist udløber inden 2 uger, inden 2
   § 367. Den, der er dømt som udebleven, kan kræve sagen                 uger efter afsigelsen af Højesterets kendelse om ankens af‐
genoptaget, når han skriftligt indgiver anmodning herom til               visning indbringes for landsretten. Indbringes sagen senere,
retten inden 4 uger fra dommens afsigelse. Retten kan und‐                finder § 372, stk. 2, 4.-8. pkt., tilsvarende anvendelse. I de
tagelsesvis genoptage sagen, hvis anmodning indgives sene‐                tilfælde, der er nævnt i stk. 5, fortsættes sagens behandling
re, men inden ét år efter afsigelsen. Retten kan betinge gen‐             ved landsretten.
optagelse af, at sagsøgte betaler de sagsomkostninger, der er                 Stk. 7. Anken kan omfatte afgørelser, der er truffet under
pålagt ham, eller stiller sikkerhed for betalingen. Anmod‐                sagen, for så vidt ikke andet er bestemt ved lov.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 62 of 166
10. september 2019.                                                62                                                           Nr. 938.



   Stk. 8. Bestemmelser om sagsomkostninger i domme, som                tilladelse til prøvelse i 3. instans, hvis sagen er af principiel
er afsagt af en landsret eller af Sø- og Handelsretten, kan             karakter. Hvis særlige grunde taler for det, kan tilladelsen
kun ankes særskilt med tilladelse fra Procesbevillingsnæv‐              begrænses til en del af det krav, som sagen angår, eller, hvor
net. Bestemmelserne i § 371 finder tilsvarende anvendelse.              sagen omfatter flere krav eller spørgsmål, til et af disse.
   Stk. 9. Ved særskilt anke af en bestemmelse om sagsom‐                   Stk. 2. Ansøgning om tilladelse efter stk. 1, 2. pkt., skal
kostninger i en dom, der er afsagt af Sø- og Handelsretten,             indgives til Procesbevillingsnævnet inden 4 uger efter dom‐
finder stk. 4-6 tilsvarende anvendelse.                                 mens afsigelse. Nævnet kan dog undtagelsesvis meddele til‐
                                                                        ladelse, hvis ansøgning indgives senere, men inden 1 år efter
   § 368 a. Landsretten kan afvise at behandle en sag i 2. in‐
                                                                        afsigelsen.
stans, hvis der ikke er udsigt til, at sagen vil få et andet ud‐
fald end i byretten, og sagen ikke er af principiel karakter el‐           § 372. Ankefristen er 4 uger. Fristen regnes fra dommens
ler andre grunde ikke i øvrigt taler for, at sagen skal behand‐         afsigelse.
les af landsretten. Landsretten kan dog ikke afvise en sag,                Stk. 2. Anke sker ved indlevering af ankestævning til den
som er indbragt efter tilladelse fra Procesbevillingsnævnet.            ret, hvis dom indankes. Den ret, hvis dom indankes, sender
   Stk. 2. Hvis landsretten overvejer at afvise en ankesag ef‐          inden 1 uge efter modtagelse af anken sagens dokumenter til
ter stk. 1, underrettes parterne herom. Parterne kan herefter           ankeinstansen. Anke skal ske inden ankefristens udløb eller,
inden 2 uger efter at have modtaget meddelelsen give retten             hvis der er meddelt tilladelse efter § 368, stk. 2, § 371 eller §
og den anden part underretning om deres bemærkninger,                   453, stk. 2, inden 4 uger efter, at tilladelsen er meddelt ansø‐
hvorefter retten træffer afgørelse.                                     geren. Indleveres stævningen senere, afvises anken. Ankein‐
   Stk. 3. Retten træffer ved dom afgørelse om afvisning på             stansen kan dog undtagelsesvis tillade anke indtil 1 år efter
det indkomne skriftlige grundlag. Hvor særlige grunde taler             dommens afsigelse. Stævningen skal i så fald indleveres in‐
derfor, kan retten bestemme, at der skal foretages mundtlig             den 4 uger efter tilladelsens meddelelse. Bestemmelserne i
forhandling. Retten kan tillade, at en part eller rettergangs‐          § 398 finder tilsvarende anvendelse ved behandlingen af an‐
fuldmægtig deltager i den mundtlige forhandling ved anven‐              søgning om tilladelse til anke efter fristens udløb. Landsret‐
delse af telekommunikation, medmindre sådan deltagelse er               tens afgørelse kan kun indbringes for Højesteret efter regler‐
uhensigtsmæssig.                                                        ne i § 392, stk. 3-5.
                                                                           Stk. 3. En anke, der hæves eller afvises af anden grund
   § 369. Anke kan ske til forandring, ophævelse eller hjem‐
                                                                        end overskridelse af fristen efter stk. 2, kan med rettens tilla‐
visning.
                                                                        delse på ny tages under behandling, såfremt ny ankestæv‐
   Stk. 2. Bestemmelser i domme, der er afsagt af en byret,
                                                                        ning indleveres på rettens kontor inden 2 uger efter, at sagen
om sagsomkostninger kan kun indbringes særskilt for lands‐
                                                                        blev hævet eller afvist.
ret ved kære, jf. § 391, stk. 1.
   Stk. 3. Domme, hvorved retten afviser sagen, fordi den ik‐              § 373. Ankestævningen skal indeholde:
ke er indbragt for rette domstol eller ikke rettidigt er ind‐           1)    angivelse af den dom, der ankes,
bragt for domstolene eller for ankeretten, kan kun indbrin‐             2)    angivelse af indstævntes adresse,
ges for højere ret ved kære, jf. § 391, stk. 3. Det samme gæl‐          3)    appellantens påstand,
der domme, hvorved landsretten afviser sagen efter § 368 a,             4)    angivelse af de anbringender, dokumenter og andre be‐
stk. 1, jf. § 391, stk. 4.                                                    viser, som appellanten vil påberåbe sig, og som ikke
   Stk. 4. Den, der er dømt som udebleven, kan kun anke                       var påberåbt i foregående instans, og
dommen under påberåbelse af fejl ved sagsbehandlingen.                  5) angivelse af en postadresse i Det Europæiske Økono‐
                                                                              miske Samarbejdsområde, hvortil meddelelser til ap‐
   § 370. Parterne kan, når tvisten er opstået, aftale, at en
                                                                              pellanten vedrørende sagen kan sendes, og hvor for‐
dom vedrørende sagens realitet ikke skal kunne ankes. I sa‐
                                                                              kyndelse kan ske.
ger mellem erhvervsdrivende om forhold, der vedrører par‐
                                                                           Stk. 2. Der indleveres kopier af de i stk. 1, nr. 4, nævnte
ternes erhverv, kan en sådan aftale indgås, før tvisten er op‐
                                                                        dokumenter, hvis de er i appellantens besiddelse.
stået. Med erhverv sidestilles offentlig virksomhed.
                                                                           Stk. 3. Domstolsstyrelsen kan fastsætte nærmere regler
   Stk. 2. Angår dommen både krav, hvor parterne har aftalt,
                                                                        om indførelse af data på domstolenes sagsportal, jf. § 148 a,
at dommen ikke kan ankes, og krav, hvor parterne ikke har
                                                                        stk. 1, og om indlevering af kopier, jf. stk. 1 og 2.
indgået en sådan aftale, finder lovens almindelige regler an‐
vendelse på anke af dommen, for så vidt angår sidstnævnte                  § 374. Opfylder ankestævningen ikke kravene i § 373,
krav.                                                                   stk. 1, nr. 1, 3 og 5, og er den herefter uegnet til at danne
   Stk. 3. Uanset stk. 1 kan en dom altid ankes under påberå‐           grundlag for sagens behandling, underrettes appellanten om,
belse af fejl ved sagsbehandlingen.                                     at sagen ikke kan fremmes. Efter appellantens anmodning
   Stk. 4. Reglerne i stk. 1 gælder ikke for de i kapitel 42,           træffes afgørelse om afvisning af anken ved kendelse. Det
42 a, 43, 43 a, 43 b og 44 omhandlede sager.                            samme gælder, såfremt appellanten ikke inden en af retten
   Stk. 5. En part kan give afkald på anke, når dommen er af‐           fastsat frist fremsender kopier af de i § 373, stk. 2, nævnte
sagt. Afkaldet skal være udtrykkeligt.                                  dokumenter.
  § 371. Domme, der er afsagt af en landsret som 2. instans,              § 375. Retten lader ankestævningen forkynde for ind‐
kan ikke ankes. Procesbevillingsnævnet kan dog meddele                  stævnte på grundlag af de oplysninger, som ankestævningen
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 63 of 166
10. september 2019.                                                 63                                                          Nr. 938.



indeholder, og pålægger indstævnte at afgive svarskrift,                 keligt oplyst og også i øvrigt egnet til straks at hovedfor‐
medmindre han alene påstår dommen stadfæstet i overens‐                  handles.
stemmelse med § 377, stk. 1. Indstævnte skal i forbindelse
                                                                            § 379. Efter at ankestævningen er forkyndt for indstævn‐
med forkyndelsen gøres bekendt med, at han anses for at ha‐
                                                                         te, kan appellanten ikke hæve sagen, såfremt indstævnte ret‐
ve påstået stadfæstelse, hvis han ikke rettidigt indleverer
                                                                         tidigt, jf. § 375, fremsætter anden påstand end stadfæstelse
svarskrift. Fristen for svarskriftets indlevering til retten skal
                                                                         og ønsker sagen fremmet.
i almindelighed være på mindst 2 uger. Fristen, der regnes
fra forkyndelsen, kan efter anmodning forlænges.                            § 380. Dokumenter, som en part ønsker at påberåbe sig,
                                                                         men som ikke tidligere er fremsendt, samt meddelelse om
   § 376. Svarskriftet skal indeholde:
                                                                         andre beviser, som en part ønsker at føre under hovedfor‐
1)    indstævntes påstand,
                                                                         handlingen, men som ikke er angivet i hans processkrifter,
2)    angivelse af de anbringender, dokumenter og andre be‐
                                                                         skal sendes til retten snarest muligt og ikke senere end 2
      viser, som indstævnte vil påberåbe sig, og som ikke var
                                                                         uger før hovedforhandlingen. Afgøres sagen i medfør af
      påberåbt i 1. instans, og
                                                                         § 387 uden mundtlig hovedforhandling, skal dokumenter
3) angivelse af en postadresse i Det Europæiske Økono‐
                                                                         som nævnt i 1. pkt. sendes til retten snarest muligt og senest
      miske Samarbejdsområde, hvortil meddelelser til ind‐
                                                                         2 uger før fristen for indlevering af det første procedureind‐
      stævnte vedrørende sagen kan sendes, og hvor forkyn‐
                                                                         læg.
      delse kan ske.
                                                                            Stk. 2. Anmodning om bevisførelse uden for hovedfor‐
   Stk. 2. Indsigelser mod anken, som kan frafaldes, skal
                                                                         handlingen skal fremsættes snarest muligt og senest 2 uger
fremsættes i svarskriftet. Påstår indstævnte anken afvist, og
                                                                         efter, at retten har modtaget svarskrift eller et senere proces‐
ønsker han dette spørgsmål påkendt særskilt, jf. § 253, kan
                                                                         skrift.
han indskrænke sig til i svarskriftet at fremsætte sine indsi‐
gelser mod anken.                                                           § 381. Retten kan tillade en part at føre beviser, som ikke
   Stk. 3. Svarskriftet skal være ledsaget af de i stk. 1, nr. 2,        er angivet i overensstemmelse med § 380, såfremt overskri‐
nævnte dokumenter, for så vidt de er i indstævntes besid‐                delse af fristen må anses for undskyldelig.
delse.
                                                                            § 382. Påstande, som har været gjort gældende i foregåen‐
   Stk. 4. Domstolsstyrelsen kan fastsætte nærmere regler
                                                                         de instans, men ikke er fremsat i ankestævningen eller i et
om indførelse af data på domstolenes sagsportal, jf. § 148 a,
                                                                         rettidigt afgivet svarskrift, jf. § 375, og som heller ikke er
stk. 1, og om indlevering af ledsagende dokumenter, jf. stk.
                                                                         omfattet af § 377, kan retten nægte fremsat, selv om mod‐
1 og 3.
                                                                         parten ikke protesterer, såfremt påstanden burde have været
  § 377. Afgivelse af svarskrift er unødvendig, såfremt ind‐             fremsat tidligere under anken.
stævnte påstår dommen stadfæstet og ikke under anken øn‐                    Stk. 2. Indsigelser som nævnt i § 376, stk. 2, der ikke i
sker at påberåbe sig andre anbringender, dokumenter og lig‐              overensstemmelse med denne bestemmelse er angivet i
nende end dem, der var påberåbt i foregående instans.                    svarskriftet, kan kun tages under påkendelse, såfremt de i
  Stk. 2. Indstævnte anses for at have påstået stadfæstelse i            § 383, stk. 2, angivne betingelser er opfyldt.
henhold til stk. 1, såfremt han ikke rettidigt afgiver svar‐
                                                                             § 383. Påstande og anbringender, som ikke har været
skrift i overensstemmelse med rettens bestemmelse, jf.
                                                                         gjort gældende i foregående instans, kan, hvis modparten
§ 375. Retten underretter appellanten, såfremt svarskrift ik‐
                                                                         protesterer, kun tages i betragtning med rettens tilladelse.
ke er indleveret rettidigt.
                                                                             Stk. 2. Retten kan meddele tilladelse efter stk. 1, såfremt
   § 378. Retten bestemmer, om forberedelsen af anken skal               det anses for undskyldeligt, at de pågældende påstande og
fortsætte ved udveksling af yderligere processkrifter eller af‐          anbringender ikke tidligere er fremsat, eller der er grund til
holdelse af retsmøder, eller om forberedelsen skal sluttes, og           at antage, at nægtelse af tilladelse vil medføre et uforholds‐
sagen straks berammes til hovedforhandling. § 376, stk. 3,               mæssigt tab for parten. Ved anke til landsret kan tilladelse
finder tilsvarende anvendelse med hensyn til indlevering af              tillige meddeles, hvis modparten har tilstrækkelig mulighed
yderligere processkrifter. De trufne bestemmelser kan sene‐              for at varetage sine interesser.
re ændres.                                                                   Stk. 3. Er påstande, som ikke har været gjort gældende i
   Stk. 2. Retten kan pålægge en part at indlevere et proces‐            foregående instans, ikke fremsat i ankestævningen eller i et
skrift inden en af retten fastsat frist. Såfremt et processkrift         rettidigt afgivet svarskrift, jf. § 375, kan retten, selv om
ikke indleveres rettidigt, finder reglerne i § 386 tilsvarende           modparten ikke protesterer, nægte fremsættelsen, såfremt de
anvendelse.                                                              burde have været fremsat tidligere under anken. Det samme
   Stk. 3. Retten kan tillade, at en part eller rettergangsfuld‐         gælder anbringender, som ikke har været gjort gældende i
mægtig deltager i et forberedende møde ved anvendelse af                 foregående instans, og som ikke er fremsat under forbere‐
telekommunikation, medmindre sådan deltagelse er uhen‐                   delsen af anken.
sigtsmæssig.
                                                                           § 384. Påstande og anbringender, som ikke har været
   Stk. 4. Afholdes et forberedende møde, kan retten bestem‐
                                                                         gjort gældende i foregående instans, og som ville gøre det
me, at hovedforhandlingen skal foregå i tilslutning til dette,
                                                                         nødvendigt for retten at tage stilling til forhold, som ikke har
såfremt parterne er enige herom, eller sagen findes tilstræk‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 64 of 166
10. september 2019.                                                 64                                                           Nr. 938.



foreligget for den foregående instans, kan retten nægte frem‐               § 386 a. Retten kan tillade, at en part, der er repræsenteret
sat under anken, selv om modparten ikke protesterer.                     i retten, deltager i hovedforhandlingen ved anvendelse af te‐
                                                                         lekommunikation, medmindre sådan deltagelse er uhensigts‐
   § 385. I ankesager tilsender appellanten inden en af retten
                                                                         mæssig.
fastsat frist inden hovedforhandlingen retten en ekstrakt med
                                                                            Stk. 2. Retten kan tillade, at en part, der ikke er repræsen‐
de udvekslede processkrifter og de dokumenter eller dele af
                                                                         teret i retten, eller en rettergangsfuldmægtig deltager i ho‐
dokumenter, der agtes påberåbt under sagen. Afgøres sagen
                                                                         vedforhandlingen ved anvendelse af telekommunikation,
i medfør af § 387 uden mundtlig hovedforhandling, skal en
                                                                         hvis sådan deltagelse af særlige grunde er hensigtsmæssig.
ekstrakt som nævnt i 1. pkt. indleveres til retten senest ved
afslutningen af parternes udveksling af skriftlige procedu‐                 § 387. Retten kan bestemme, at sagen afgøres uden
reindlæg. Retten kan bestemme, at ekstrakten, jf. 1. og 2.               mundtlig hovedforhandling, hvis
pkt., inden for samme frist tillige skal indleveres til retten på        1) parterne er enige herom,
papir i et nærmere bestemt antal. Retspræsidenten kan be‐                2) genstanden for forhandlingen alene er, om anken kan
stemme, at der i alle rettens sager skal indleveres en ekstrakt                fremmes, eller
på papir i et bestemt antal.                                             3) det i øvrigt på grund af sagens særlige beskaffenhed
   Stk. 2. Retspræsidenten kan efter forhandling med Advo‐                     findes hensigtsmæssigt.
katrådet fastsætte regler om udformning af ekstrakter, jf.                  Stk. 2. Retten træffer i så fald bestemmelse om parternes
stk. 1.                                                                  udveksling af skriftlige procedureindlæg.
                                                                            Stk. 3. Indleverer appellanten ikke rettidigt sit første pro‐
    § 386. Udebliver appellanten fra noget retsmøde ved den
                                                                         cedureindlæg, finder § 386, stk. 1 og 5, tilsvarende anven‐
ret, til hvilken sagen er anket, afviser retten anken. Det
                                                                         delse. Indleverer en part i øvrigt ikke rettidigt et procedu‐
samme gælder, hvis appellanten ikke rettidigt har indsendt
                                                                         reindlæg, slutter retten den skriftlige procedure og optager
behørigt udformet ekstrakt til retten, jf. § 385, stk. 1. Har
                                                                         sagen til afgørelse.
indstævnte nedlagt anden påstand end stadfæstelse, fremmes
sagen efter indstævntes anmodning på grundlag af det fore‐                  § 388. Har ankeinstansen hjemvist sagen, kan enhver af
liggende skriftlige materiale samt indstævntes bevisførelse              parterne inden 4 uger efter dommens afsigelse indgive
og mundtlige indlæg. Sker udeblivelsen under sagens forbe‐               skriftlig anmodning om fornyet behandling af sagen til den
redelse, kan retten dog efter indstævntes anmodning i stedet             ret, til hvilken sagen er hjemvist. I tilfælde af fristoverskri‐
tillade, at sagen fremmes på grundlag af det foreliggende                delse finder § 372, stk. 2, tilsvarende anvendelse.
skriftlige materiale og et skriftligt indlæg fra indstævnte. Af‐
holdes yderligere retsmøder, indkaldes også appellanten her‐                                       Kapitel 37
til. Har indstævnte udvidet sin påstand eller fremsat anbring‐                                        Kære
ender, der ikke var påberåbt i 1. instans, kan hensyn hertil
                                                                            § 389. Kendelser og beslutninger, der er afsagt af en by‐
kun tages, såfremt ændringen eller fremsættelsen er foreta‐
                                                                         ret, kan, medmindre andet er bestemt i loven, kæres til den
get i et retsmøde, hvor appellanten var mødt, eller i et pro‐
                                                                         landsret, i hvis kreds byretten ligger.
cesskrift, der er forkyndt for appellanten.
                                                                            Stk. 2. Kendelser og beslutninger om sagsomkostninger,
    Stk. 2. Udebliver indstævnte fra noget retsmøde ved den
                                                                         der er fastsat til højst 20.000 kr., kan ikke kæres. Hvis det er
ret, til hvilken sagen er anket, fremmes sagen på grundlag af
                                                                         bestemt, at ingen af parterne skal betale sagsomkostninger
det foreliggende skriftlige materiale samt appellantens be‐
                                                                         til den anden part, kan afgørelsen herom kun indbringes
visførelse og mundtlige indlæg. Sker udeblivelsen under sa‐
                                                                         uden tilladelse fra Procesbevillingsnævnet, hvis der er
gens forberedelse, kan retten dog efter appellantens anmod‐
                                                                         spørgsmål om tilkendelse af sagsomkostninger med mere
ning i stedet tillade, at sagen fremmes på grundlag af det
                                                                         end 20.000 kr. Procesbevillingsnævnet kan dog give tilladel‐
foreliggende skriftlige materiale og et skriftligt indlæg fra
                                                                         se til kære, hvis særlige grunde taler derfor.
appellanten. Afholdes yderligere retsmøder, indkaldes også
                                                                            Stk. 3. Beslutning efter § 334, stk. 4, om salær, der er fast‐
indstævnte hertil. Har appellanten udvidet sin påstand eller
                                                                         sat til højst 20.000 kr., kan ikke kæres. Procesbevillingsnæv‐
fremsat anbringender, der ikke var påberåbt i 1. instans, kan
                                                                         net kan dog give tilladelse til kære, hvis særlige grunde taler
hensyn hertil kun tages, såfremt ændringen eller fremsættel‐
                                                                         derfor.
sen er foretaget i et retsmøde, hvor indstævnte var mødt, el‐
                                                                            Stk. 4. Ansøgning om kæretilladelse efter stk. 2 og 3 skal
ler i et processkrift, der er forkyndt for indstævnte.
                                                                         indgives til Procesbevillingsnævnet inden 2 uger efter, at af‐
    Stk. 3. Udebliver begge parter fra noget retsmøde ved den
                                                                         gørelsen er truffet. Nævnet kan dog undtagelsesvis give til‐
ret, til hvilken sagen er anket, hæver retten anken.
                                                                         ladelse, hvis ansøgningen indgives senere, men inden 6 må‐
    Stk. 4. Udeblivelse fra et retsmøde under genoptagelse af
                                                                         neder efter, at afgørelsen er truffet.
forberedelsen har kun den i stk. 1-3 angivne virkning, så‐
fremt dette er angivet i indkaldelsen.                                      § 389 a. Kendelser og andre beslutninger, der afsiges af
    Stk. 5. Retten kan undlade at tillægge en parts udeblivelse          byretten under hovedforhandlingen eller under dennes for‐
virkning efter stk. 1-3, navnlig hvor udeblivelsen må antages            beredelse, kan ikke kæres. Procesbevillingsnævnet kan dog
at skyldes lovligt forfald, eller modparten ønsker sagen ud‐             meddele tilladelse til kære, hvis kendelsen eller beslutningen
sat.                                                                     angår spørgsmål af væsentlig betydning for sagens forløb el‐
                                                                         ler af afgørende betydning for parten og der i øvrigt er an‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 65 of 166
10. september 2019.                                               65                                                             Nr. 938.



ledning til at lade afgørelsen prøve af landsretten som 2. in‐         slutningen er afsagt efter reglerne i § 253, skal der desuden
stans.                                                                 foreligge særlige grunde, jf. § 253, stk. 4.
   Stk. 2. Ansøgning om kæretilladelse efter stk. 1 skal ind‐              Stk. 4. Ansøgning om kæretilladelse efter stk. 1 og 3 skal
gives til Procesbevillingsnævnet, inden 2 uger efter at afgø‐          indgives til Procesbevillingsnævnet, inden 2 uger efter at af‐
relsen er truffet.                                                     gørelsen er truffet. Procesbevillingsnævnet kan dog undta‐
                                                                       gelsesvis give tilladelse efter stk. 3, 1. og 2. pkt., hvis ansøg‐
   § 390. Efter at der er afsagt dom i en sag, kan afgørelser,
                                                                       ning indgives senere, men inden 6 måneder efter at afgørel‐
der er truffet under sagen, ikke kæres af en part, og retten
                                                                       sen er truffet.
kan ophæve en allerede iværksat kære, såfremt det spørgs‐
                                                                           Stk. 5. Hvis særlige grunde taler for det, kan en tilladelse
mål, afgørelsen angår, kan inddrages under en senere anke
                                                                       efter stk. 3 til at kære til Højesteret som 3. instans begrænses
af sagen.
                                                                       til en del af sagen.
   Stk. 2. Reglerne i § 370 finder tilsvarende anvendelse på
kendelser, der afsiges efter reglerne i § 253.                             § 392 a. Kendelser og beslutninger, der afsiges af Sø- og
                                                                       Handelsretten efter reglerne i § 253, kan kæres til landsret‐
    § 391. Bestemmelser i domme afsagt af en byret om sags‐
                                                                       ten, hvis afgørelsen kan fuldbyrdes eller Procesbevillings‐
omkostninger, der er fastsat til mere end 20.000 kr., kan ind‐
                                                                       nævnet har tilladt, at afgørelsen indbringes særskilt. Sådan
bringes særskilt for landsret ved kære. Hvis det er bestemt,
                                                                       tilladelse kan gives, hvis der foreligger særlige grunde, jf. §
at ingen af parterne skal betale sagsomkostninger til den an‐
                                                                       253, stk. 4. Kære sker til den landsret, i hvis kreds sagen
den part, kan bestemmelsen herom kun indbringes særskilt,
                                                                       skulle have været anlagt efter reglerne i kapitel 22, hvis sag‐
hvis der er spørgsmål om tilkendelse af sagsomkostninger
                                                                       en ikke var blevet anlagt ved Sø- og Handelsretten.
med mere end 20.000 kr.
                                                                           Stk. 2. I andre tilfælde kan Sø- og Handelsrettens kendel‐
    Stk. 2. Procesbevillingsnævnet kan give tilladelse til kære
                                                                       ser og beslutninger kæres til landsretten med Procesbevil‐
af bestemmelser i domme om sagsomkostninger, der efter
                                                                       lingsnævnets tilladelse. Sådan tilladelse kan gives, hvis kæ‐
stk. 1 ikke kan påkæres, hvis særlige grunde taler derfor.
                                                                       ren vedrører spørgsmål af principiel karakter. Kære sker til
Bestemmelserne i § 389, stk. 4, finder tilsvarende anven‐
                                                                       den landsret, i hvis kreds sagen skulle have været anlagt ef‐
delse.
                                                                       ter reglerne i kapitel 22, hvis sagen ikke var blevet anlagt
    Stk. 3. Domme, hvorved retten afviser sagen, fordi den ik‐
                                                                       ved Sø- og Handelsretten.
ke er indbragt for rette domstol eller ikke rettidigt er ind‐
                                                                           Stk. 3. Ansøgning om kæretilladelse efter stk. 1 og 2 skal
bragt for domstolene eller ankeretten, kan indbringes for hø‐
                                                                       indgives til Procesbevillingsnævnet, inden 2 uger efter at af‐
jere ret ved kære. Hvis dommen er afsagt af en landsret som
                                                                       gørelsen er truffet. Procesbevillingsnævnet kan dog undta‐
ankeinstans, kan kære kun ske med Procesbevillingsnævnets
                                                                       gelsesvis give tilladelse efter stk. 2, hvis ansøgning indgives
tilladelse. Sådan tilladelse kan gives, hvis kæren vedrører
                                                                       senere, men inden 6 måneder efter at afgørelsen er truffet.
spørgsmål af principiel karakter. Ansøgning om kæretilla‐
delse skal indgives til nævnet inden 2 uger efter, at afgørel‐            § 393. Kære kan iværksættes af enhver, over for hvem
sen er truffet. Procesbevillingsnævnet kan dog undtagelses‐            kendelsen eller beslutningen indeholder en afgørelse.
vis give tilladelse, hvis ansøgning indgives senere, men in‐              Stk. 2. Kendelser om dørlukning kan tillige kæres af per‐
den 6 måneder efter, at afgørelsen er truffet.                         soner, der
    Stk. 4. Domme, hvorved landsretten afviser sagen efter §           1) er omfattet af § 172, stk. 1, 2 eller 4, og
368 a, kan indbringes for Højesteret ved kære. Kære kan                2) har været til stede eller været repræsenteret ved en per‐
kun ske med Procesbevillingsnævnets tilladelse. Sådan tilla‐                 son som nævnt i nr. 1 fra samme massemedie i det rets‐
delse kan gives, hvis særlige grunde taler derfor. Ansøgning                 møde, hvor retten behandlede spørgsmålet.
om kæretilladelse skal indgives til nævnet, inden 2 uger ef‐              Stk. 3. Kære sker ved indlevering af et kæreskrift til den
ter at afgørelsen er truffet. Procesbevillingsnævnet kan dog           ret, hvis afgørelse kæres. Skriftet skal indeholde den kæren‐
undtagelsesvis give tilladelse, hvis ansøgning indgives sene‐          des påstand og om fornødent en angivelse af de grunde,
re, men inden 6 måneder efter at afgørelsen er truffet.                hvorpå kæren støttes.
                                                                          Stk. 4. Kære af afgørelser, der er afsagt af en byret, kan
    § 392. Kendelser og beslutninger, der afsiges af en lands‐
                                                                       dog altid fremsættes mundtligt til retsbogen. Det samme
ret efter reglerne i § 253 i en sag, der behandles af retten
                                                                       gælder kære af afgørelser, der er afsagt af en landsret eller af
som 1. instans, kan kæres til Højesteret, hvis afgørelsen kan
                                                                       Sø- og Handelsretten, og som iværksættes af vidner, skøns‐
fuldbyrdes eller Procesbevillingsnævnet har tilladt, at afgø‐
                                                                       mænd eller de i § 299 eller § 306, stk. 1, nævnte tredje‐
relsen indbringes særskilt. Sådan tilladelse kan gives, hvis
                                                                       mænd.
der foreligger særlige grunde, jf. § 253, stk. 4.
                                                                          Stk. 5. Kære kan støttes på nye anbringender og beviser.
    Stk. 2. En kendelse om afvisning, der afsiges af en lands‐
ret efter § 226, stk. 5, kan kæres til Højesteret uden forudgå‐           § 394. Kærefristen, der regnes fra den dag, afgørelsen er
ende tilladelse fra Procesbevillingsnævnet.                            truffet, er 2 uger.
    Stk. 3. I andre tilfælde kan landsrettens kendelser og be‐            Stk. 2. Kære skal ske inden kærefristens udløb eller, hvis
slutninger kæres til Højesteret med Procesbevillingsnævnets            der er meddelt tilladelse efter § 148 a, stk. 4, § 389, § 389 a,
tilladelse. Sådan tilladelse kan gives, hvis kæren vedrører            stk. 1, § 391, § 392, § 392 a, stk. 2, eller § 453, stk. 3, jf. stk.
spørgsmål af principiel karakter. Hvis kendelsen eller be‐             2, inden 2 uger efter, at tilladelsen er meddelt ansøgeren.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 66 of 166
10. september 2019.                                                66                                                            Nr. 938.



Hvis der er meddelt tilladelse efter § 392, stk. 3, jf. § 253,          2)     det må anses for givet, at ansøgeren kun ad denne vej
stk. 4, skal kære ske, inden 4 uger efter at tilladelsen er med‐              vil kunne undgå eller oprette et for ham indgribende
delt ansøgeren. Iværksættes kære senere, afvises kæren af                     tab, og
den ret, hvortil afgørelsen kæres. Retten kan dog undtagel‐             3) omstændighederne i øvrigt i høj grad taler for genopta‐
sesvis tillade kære indtil 6 måneder efter afgørelsen. Kære‐                   gelse.
skriftet skal i så fald indleveres inden 2 uger efter tilladel‐             Stk. 2. Højesteret kan under de i stk. 1 nævnte betingelser
sens meddelelse. Bestemmelserne i § 398 finder tilsvarende              tillade, at en dom, der er afsagt af landsret eller byret, ankes
anvendelse ved behandling af ansøgning om tilladelse til                efter udløbet af den i § 372, stk. 2, 5. pkt., nævnte frist på ét
kære efter fristens udløb.                                              år.
                                                                            Stk. 3. Højesteret bestemmer, hvordan en ansøgning om
   § 395. Kære har ikke opsættende virkning, medmindre
                                                                        tilladelse efter stk. 1 eller 2 skal behandles, og om lovens al‐
andet er bestemt i loven, eller det bestemmes af den ret, hvis
                                                                        mindelige regler skal fraviges ved den fornyede behandling
afgørelse kæres, eller den ret, hvortil afgørelsen kæres. Det
                                                                        af sagen.
samme gælder ansøgning til Procesbevillingsnævnet om til‐
                                                                            Stk. 4. Når tilladelsen er givet, kan Højesteret eller den
ladelse til kære efter § 389 a.
                                                                        ret, der behandler sagen, efter anmodning bestemme, at
  § 396. Den ret, hvis afgørelse kæres, indsender, for så vidt          virkningerne af den afsagte dom skal stilles i bero. Sådan
den ikke omgør sin afgørelse, jf. §§ 178 og 222, til den ret,           bestemmelse kan betinges af, at der stilles sikkerhed.
hvortil afgørelsen kæres, inden en uge efter modtagelsen af                 Stk. 5. Afkald på retten til ekstraordinær genoptagelse og
kæreskriftet eller tilførsel til retsbogen om kæren:                    anke er ikke bindende.
1) kæreskriftet eller, i de i § 393, stk. 4, nævnte tilfælde,
     kopi af retsbogen,                                                                            Kapitel 39
2) kopi af den afgørelse, der kæres, og                                              Behandling af sager om mindre krav
3) bilag af betydning for kæresagen.
                                                                           § 400. Reglerne i dette kapitel anvendes på byretssager,
  Stk. 2. Retten kan vedlægge en erklæring om kæren.
                                                                        herunder boligretssager, om følgende krav:
  Stk. 3. Retten giver parterne meddelelse om sagens ind‐
                                                                        1) Krav, der ikke har økonomisk værdi, eller som har en
sendelse og om indholdet af rettens erklæring.
                                                                              økonomisk værdi af højst 50.000 kr.
   § 397. Parterne har adgang til at indsende skriftlige udta‐          2) Krav, hvor parterne, efter at tvisten er opstået, aftaler,
lelser til den ret, hvortil afgørelsen kæres. Udtalelser, der                 at reglerne i dette kapitel skal finde anvendelse. I sager
fremkommer til retten senere end 10 dage efter afgivelsen af                  mellem erhvervsdrivende om forhold, der vedrører par‐
den i § 396, stk. 3, nævnte meddelelse, tages kun i betragt‐                  ternes erhverv, kan sådan aftale dog også indgås, før
ning, såfremt der endnu ikke er truffet afgørelse i sagen.                    tvisten er opstået.
   Stk. 2. Den ret, hvortil afgørelsen kæres, kan fra parterne             Stk. 2. Parterne kan, efter at tvisten er opstået, aftale, at en
og den ret, hvis afgørelse kæres, indhente oplysninger eller            sag, der er omfattet af stk. 1, nr. 1, ikke skal behandles efter
erklæringer.                                                            reglerne i dette kapitel.
                                                                           Stk. 3. Reglerne i dette kapitel gælder ikke for de i kapitel
   § 398. Retten træffer ved kendelse afgørelse i sagen på
                                                                        23 a, 40, 42, 42 a, 43, 43 a, 43 b, 44 og 88 omhandlede sag‐
det indkomne skriftlige grundlag.
                                                                        er.
   Stk. 2. Hvor særlige grunde taler derfor, kan retten be‐
stemme, at der skal foretages mundtlig forhandling. Parterne               § 401. Sagens værdi som nævnt i § 400 bestemmes efter
opfordres i så fald til at give møde. Retten kan tillade, at en         påstanden i stævningen. Omfatter påstanden flere krav mel‐
part eller rettergangsfuldmægtig deltager i den mundtlige               lem de samme to parter, er sagens værdi den samlede værdi
forhandling ved anvendelse af telekommunikation, medmin‐                af disse krav. Renter og omkostninger medregnes ikke.
dre sådan deltagelse er uhensigtsmæssig. Udebliver den kæ‐                 Stk. 2. Angår påstanden en ydelse, der skal betales et ube‐
rende, afvises kæremålet.                                               stemt antal gange, beregnes værdien ved at gange ydelserne
                                                                        pr. år med 10, jf. dog stk. 3. Angår påstanden en ydelse, der
  § 398 a. Omgørelse af en kendelse om dørlukning, der er
                                                                        skal betales et bestemt antal gange, beregnes værdien ved at
kæret efter § 393, stk. 2, er uden retsvirkning for det retsmø‐
                                                                        gange ydelsen pr. gang med antallet af gange, ydelsen skal
de, der er afholdt i den ret, hvis afgørelse er kæret.
                                                                        betales. Værdien kan dog ikke overstige ydelserne pr. år
                          Kapitel 38                                    ganget med 10, jf. dog stk. 3. Er ydelserne ikke af samme
                                                                        størrelse, lægges ydelserne for det sidste år inden sagens an‐
            Ekstraordinær genoptagelse og anke
                                                                        læg til grund for beregningen.
   § 399. Højesteret kan undtagelsesvis tillade, at en af ret‐             Stk. 3. Værdien af sager i henhold til lejelovgivningen be‐
ten afgjort sag genoptages, når:                                        regnes, når sagen omfattes af stk. 2, 1. pkt., ved at gange den
1) det må anses for overvejende sandsynligt, at sagen                   årlige ydelse, påstanden angår, med 5. Omfattes sagen af
     uden ansøgerens fejl har været urigtigt oplyst, og at              stk. 2, 2. pkt., kan værdien ikke overstige ydelserne pr. år
     sagen efter en genoptagelse vil få et væsentlig forskel‐           ganget med 5. For sager om opsigelse eller ophævelse af le‐
     ligt resultat,                                                     jemål fastsættes sagens værdi dog til 1 års leje.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 67 of 166
10. september 2019.                                                 67                                                           Nr. 938.



  § 402. Retten kan efter anmodning fra en part eller af                   Stk. 6. Reglerne i §§ 353-355 og 357 finder ikke anven‐
egen drift bestemme, at sagens videre behandling ved retten              delse, jf. dog stk. 4, 2. pkt.
skal ske uden anvendelse af reglerne i dette kapitel, hvis
                                                                            § 407. Under hovedforhandlingen skal der ikke gives den
sagen
                                                                         fremstilling af sagen, der er nævnt i § 365, stk. 2, 1. pkt., 1.
1) angår særlig komplicerede faktiske eller retlige spørgs‐
                                                                         led.
     mål eller
                                                                            Stk. 2. Det skal fremgå af dommen, at sagen har været be‐
2) har særlig betydning for en part ud over påstanden.
                                                                         handlet efter dette kapitel.
  Stk. 2. Retten kan endvidere efter anmodning fra en part
bestemme, at sagens videre behandling ved retten skal ske                   § 408. Sagsomkostningerne fastsættes efter reglerne i ka‐
uden anvendelse af reglerne i dette kapitel, hvis påstanden              pitel 30, jf. dog stk. 2.
udvides ud over beløbsgrænsen i § 400, stk. 1, nr. 1.                       Stk. 2. I sager om krav, der har en økonomisk værdi af
                                                                         højst 5.000 kr., erstattes udgifter til advokatbistand eller bi‐
  § 403. Bevisførelse kræver rettens tilladelse. Tilladelse
                                                                         stand fra en person, der i medfør af § 260, stk. 5, erhvervs‐
gives, når det må anses for sandsynligt, at bevisførelsen er af
                                                                         mæssigt eller i medfør af § 260, stk. 6, repræsenterer en part
betydning for sagen.
                                                                         eller i medfør af § 260, stk. 3, nr. 4, repræsenterer en statslig
   § 404. Efter anmodning fra en part kan sagkyndig oplys‐               myndighed, med højst 1.500 kr. eksklusive moms. I sager
ning af en sag tilvejebringes ved skriftlig besvarelse af                om krav, der har en økonomisk værdi over 5.000 kr., men
spørgsmål stillet af retten til en sagkyndig person eller orga‐          ikke over 10.000 kr., erstattes udgifter til advokatbistand el‐
nisation. Når særlige grunde taler for det, kan retten bestem‐           ler bistand fra en person, der i medfør af § 260, stk. 5, er‐
me, at en sagkyndig person eller en repræsentant for en sag‐             hvervsmæssigt eller i medfør af § 260, stk. 6, repræsenterer
kyndig organisation skal supplere den skriftlige besvarelse              en part eller i medfør af § 260, stk. 3, nr. 4, repræsenterer en
ved mundtlig forklaring.                                                 statslig myndighed, med højst 2.500 kr. eksklusive moms.
   Stk. 2. Parterne skal have mulighed for på forhånd at udta‐              Stk. 3. Reglerne i stk. 2 kan ikke fraviges ved aftale, før
le sig om spørgsmålene og at få oplyst de forventede udgif‐              tvisten er opstået.
ter ved at tilvejebringe den sagkyndige oplysning.
                                                                             § 409. Såfremt parterne aftaler, at en sag ikke skal be‐
   Stk. 3. Domstolsstyrelsen fastsætter nærmere regler om
                                                                         handles efter reglerne i dette kapitel, jf. § 400, stk. 2, og der
den praktiske fremgangsmåde ved sagkyndig oplysning af
                                                                         ikke ville have været grundlag for, at retten i medfør af
en sag. Domstolsstyrelsen kan beskikke personer eller orga‐
                                                                         § 402 bestemte, at sagen skulle behandles uden anvendelse
nisationer til at afgive sagkyndige vurderinger eller erklæ‐
                                                                         af reglerne i dette kapitel, begrænses virkningen af fri proces
ringer.
                                                                         til de omkostninger ved sagen, der ville have været forbun‐
   Stk. 4. Reglerne i § 198, stk. 3 og 4, § 199, § 206, stk. 3, §
                                                                         det med sagens behandling efter dette kapitel.
207 og § 208, stk. 1, 1. pkt., finder tilsvarende anvendelse.
                                                                             Stk. 2. Uanset § 334, stk. 5, kan der træffes aftale mellem
  § 405. Domstolsstyrelsen kan fastsætte regler om afhol‐                parten og den beskikkede advokat om, at parten skal betale
delse af retsmøder uden for sædvanlig kontortid.                         salær og godtgørelse, der i medfør af stk. 1 ikke dækkes af
                                                                         statskassen.
   § 406. Forberedelsen sker efter reglerne i kapitel 33 med
de ændringer, der fremgår af stk. 2-6.                                      § 410. Anke af domme til landsretten sker efter reglerne i
   Stk. 2. Retten forbereder sagen. Under forberedelsen brin‐            kapitel 36 med de afvigelser, der følger af stk. 2-5.
ges parternes stilling til sagens faktiske og retlige omstæn‐               Stk. 2. Anke sker ved indlevering af en ankestævning til
digheder på det rene, og det søges derunder klargjort, hvilke            byretten. Ankestævningen skal indeholde appellantens på‐
omstændigheder der ikke bestrides, og hvilke der skal være               stand og om fornødent en angivelse af de grunde, hvorpå an‐
genstand for bevisførelse. Det søges endvidere klargjort,                ken støttes. Med ankestævningen skal indleveres eventuelle
hvilken bevisførelse der skal finde sted.                                bilag. Byretten sender ankestævningen, kopi af den dom, der
   Stk. 3. Retten kan pålægge en part at svare på en henven‐             ankes, og bilag af betydning for ankesagen til landsretten.
delse fra retten inden en nærmere angiven frist. Svarer par‐                Stk. 3. Ankestævningen forkyndes for indstævnte ved
ten ikke rettidigt på rettens henvendelse, finder reglerne i             landsrettens foranstaltning, og appellanten underrettes her‐
§ 360 tilsvarende anvendelse, hvis retten i pålægget har an‐             om. Indstævnte opfordres samtidig til at fremsætte sine be‐
givet, at manglende efterkommelse af pålægget kan medføre                mærkninger til ankestævningen inden en af landsretten fast‐
udeblivelsesvirkning.                                                    sat frist. Landsretten kan bestemme, at yderligere proces‐
   Stk. 4. Retten kan indkalde parterne til et retsmøde under            skrifter skal udveksles.
forberedelsen. Reglerne i § 353, stk. 2 og 6, finder tilsvaren‐             Stk. 4. Anken afgøres på skriftligt grundlag, medmindre
de anvendelse. Indkaldelsen skal indeholde oplysning om                  landsretten efter sagens beskaffenhed finder, at der er grund
retsvirkningerne af udeblivelse, jf. § 360.                              til mundtlig behandling. Fremsætter begge parter anmod‐
   Stk. 5. Retten udarbejder en fortegnelse over parternes på‐           ning om mundtlig forhandling, skal anmodningen i alminde‐
stande, anbringender og beviser. Forberedelsen sluttes tid‐              lighed imødekommes.
ligst 14 dage herefter. Retten kan dog beslutte, at der ikke                Stk. 5. Følgende regler om anke finder ikke anvendelse:
skal udarbejdes en fortegnelse, hvis det findes forsvarligt at           1) § 372, stk. 2, 1. pkt., om indlevering af ankestævning.
afholde hovedforhandling på det foreliggende grundlag.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 68 of 166
10. september 2019.                                                   68                                                          Nr. 938.



2)    §§ 373-378 om ankestævning, svarskrift og yderligere                 1)   at parten har den ret, der søges beskyttet ved forbuddet
      forberedelse.                                                             eller påbuddet,
3) §§ 380 og 381 om angivelse af beviser.                                  2)   at modpartens adfærd nødvendiggør, at der meddeles
4) § 382 om afskæring af påstande og anbringender, der er                       forbud eller påbud, og
      fremsat for sent.                                                    3)   at partens mulighed for at opnå sin ret vil forspildes,
5) § 385 om kopier til brug for hovedforhandlingen.                             hvis parten henvises til at afvente tvistens retlige afgø‐
6) § 386 om udeblivelse, jf. dog stk. 6.                                        relse.
7) § 387 om afgørelse uden mundtlig hovedforhandling.
                                                                              § 414. Forbud eller påbud kan ikke meddeles, når det
   Stk. 6. § 386, stk. 1, 1., 3. og 6. pkt., stk. 2, 1. og 4. pkt.,
                                                                           skønnes, at lovens almindelige regler om straf og erstatning
og stk. 3 og 5, finder anvendelse under en eventuel hoved‐
                                                                           og eventuelt en af modparten tilbudt sikkerhed yder parten
forhandling.
                                                                           tilstrækkeligt værn.
   Stk. 7. Domstolsstyrelsen kan fastsætte nærmere regler
                                                                              Stk. 2. Retten kan nægte at meddele forbud eller påbud,
om indførelse af data på domstolenes sagsportal, jf. § 148 a,
                                                                           hvis det vil påføre modparten skade eller ulempe, der står i
stk. 1, og om indlevering af dokumenter, jf. stk. 2.
                                                                           åbenbart misforhold til partens interesse i meddelelse af for‐
                           Kapitel 40                                      buddet eller påbuddet.
 Midlertidige afgørelser om forbud og påbud i en borgerlig                    § 415. Retten kan bestemme, at parten som betingelse for
                            sag                                            meddelelse af forbud eller påbud skal stille sikkerhed for
                                                                           den skade og ulempe, som kan påføres modparten ved for‐
   § 411. Efter anmodning kan retten efter reglerne i dette
                                                                           buddet eller påbuddet.
kapitel ved et forbud eller påbud bestemme, at private og re‐
                                                                              Stk. 2. Retten bestemmer sikkerhedens art og størrelse.
præsentanter for stat, region og kommune i disses egenskab
                                                                              Stk. 3. Har retten stillet krav om sikkerhed, meddeles for‐
af parter i private retsforhold midlertidigt skal foretage, und‐
                                                                           bud eller påbud først, når den forlangte sikkerhed er stillet.
lade eller tåle bestemte handlinger.
                                                                           Retten giver parterne besked om tidspunktet for forbuddets
   Stk. 2. Hvis formålet med en anmodning efter stk. 1 er at
                                                                           eller påbuddets meddelelse, såfremt dette tidspunkt ikke al‐
opnå sikkerhed for fyldestgørelse af et pengekrav, skal an‐
                                                                           lerede er oplyst i et retsmøde, jf. § 162.
modning herom indgives og behandles efter reglerne i kapi‐
                                                                              Stk. 4. Parterne kan, når tvisten er opstået, aftale, at for‐
tel 56 om arrest.
                                                                           bud og påbud kan meddeles uden sikkerhedsstillelse. I sager
   Stk. 3. Hvis formålet med en anmodning efter stk. 1 er at
                                                                           mellem erhvervsdrivende om forhold, der vedrører parternes
sikre bevis for en krænkelse af immaterialrettigheder m.v.,
                                                                           erhverv, kan en sådan aftale også indgås, før tvisten er op‐
skal anmodning herom indgives og behandles efter reglerne
                                                                           stået. Med erhverv sidestilles offentlig virksomhed. Retten
om bevissikring i kapitel 57 a.
                                                                           kan efter anmodning undtagelsesvis se bort fra en aftale som
   Stk. 4. Med hensyn til luftfartøjer, fremmede statsskibe og
                                                                           nævnt i 2. pkt., hvis hensynet til den ene part i særlig grad
skibsladninger, der tilhører fremmede stater, kan forbud og
                                                                           taler herfor.
påbud kun anvendes efter reglerne herom i anden lovgiv‐
ning.                                                                        § 416. Anmodning om meddelelse af forbud eller påbud
   Stk. 5. 9) Reglerne i dette kapitel finder ikke anvendelse              skal opfylde kravene i § 348. § 349 finder tilsvarende an‐
på sager, der efter § 225 a, stk. 1, anlægges ved den fælles               vendelse.
patentdomstol.                                                                § 417. Anmodningen om meddelelse af forbud eller på‐
   § 412. Anmodning om meddelelse af forbud eller påbud                    bud behandles i et retsmøde, hvor den fornødne bevisførelse
indgives til en ret, der har saglig kompetence efter § 224 el‐             finder sted. Retten kan afskære en bevisførelse, som findes
ler § 225, stk. 1 og 2, og stedlig kompetence efter kapitel 22             uforenelig med hensynet til forretningens fremme. § 344
til at behandle en sådan sag. § 225, stk. 3, og § 227 finder               finder tilsvarende anvendelse.
tilsvarende anvendelse. Angår anmodningen et EU-vare‐                         Stk. 2. Retten fastsætter tid og sted for det i stk. 1 nævnte
mærke eller et EF-design, finder § 225, stk. 2 og 3, tilsva‐               møde og giver meddelelse herom til den part, der har anmo‐
rende anvendelse, hvis anvendelsen af EU-varemærkefor‐                     det om meddelelse af forbuddet eller påbuddet.
ordningen eller EF-designforordningen har væsentlig betyd‐                    Stk. 3. Retten underretter så vidt muligt modparten om tid
ning, jf. dog varemærkelovens §§ 43 c og 43 d og designlo‐                 og sted for mødet. Underretning kan ske ved tilsigelse, jf.
vens § 43, stk. 2 og 3.                                                    stk. 4 og 5. Underretning kan dog undlades, hvis retten fin‐
   Stk. 2. Hvis tvisten om den rettighed, der søges beskyttet              der det ubetænkeligt at afholde mødet uden forudgående
ved forbuddet eller påbuddet, skal afgøres ved voldgift eller              meddelelse til modparten, eller hvis det må antages, at for‐
en udenlandsk domstol, indgives anmodning om meddelelse                    målet med forbuddet eller påbuddet vil forspildes, hvis mod‐
af forbud eller påbud til en ret, som ville have haft saglig og            parten underrettes.
stedlig kompetence efter stk. 1.                                              Stk. 4. Retten kan med et af denne fastsat varsel tilsige
                                                                           den, som anmodningen om meddelelse af forbud eller påbud
  § 413. Forbud eller påbud kan meddeles, hvis den part,                   retter sig imod, til mødet, såfremt dette afholdes i den rets‐
der anmoder om meddelelse af forbuddet eller påbuddet,                     kreds, hvor parten har bopæl eller opholdssted, eller hvorfra
godtgør eller sandsynliggør,                                               parten driver erhvervsmæssig virksomhed, eller i en tilstø‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 69 of 166
10. september 2019.                                                69                                                           Nr. 938.



dende retskreds. Afholdes mødet ved Sø- og Handelsrettens                  Stk. 3. Retten vejleder den, som forbuddet eller påbuddet
hovedtingsted, Københavns Byret, Retten på Frederiksberg,               retter sig imod, om retsvirkningerne af afgørelsen, herunder
Retten i Glostrup eller Retten i Lyngby, kan parten tilsiges,           at overtrædelse af forbuddet eller påbuddet kan medføre
såfremt denne har sådan tilknytning til en af disse retskred‐           strafansvar, jf. § 430.
se. Det kan i tilsigelsen pålægges parten at møde personligt.
                                                                            § 423. Hvis retten meddeler forbud eller påbud, kan retten
Tilsigelsen skal indeholde oplysning om varslet og om virk‐
                                                                        efter anmodning fra den part, der har anmodet om meddelel‐
ningerne af udeblivelse.
                                                                        se af forbuddet eller påbuddet, samtidig træffe afgørelse om
   Stk. 5. Er den part, som anmodningen om meddelelse af
                                                                        at beslaglægge rørligt gods, såfremt der er bestemte grunde
forbud eller påbud retter sig imod, en forening, et selskab
                                                                        til at antage, at det vil blive anvendt til overtrædelse af for‐
el.lign., kan foreningens, selskabets el.lign.s direktør eller
                                                                        buddet eller påbuddet. Hvis retten finder, at spørgsmålet om
forretningsfører eller i fornødent fald et medlem af bestyrel‐
                                                                        beslaglæggelse bør behandles særskilt, kan retten henvise
sen tilsiges efter stk. 4, hvis vedkommende har bopæl eller
                                                                        spørgsmålet til særskilt behandling ved fogedretten efter
opholdssted i retskredsen eller en tilstødende retskreds eller
                                                                        reglerne i kapitel 57.
foreningen, selskabet el.lign. har hjemting i eller driver er‐
                                                                            Stk. 2. Det beslaglagte opbevares på partens bekostning af
hvervsmæssig virksomhed fra en af disse retskredse. Stk. 4,
                                                                        retten eller af den, retten bemyndiger hertil.
2. pkt., finder tilsvarende anvendelse.
                                                                            Stk. 3. Retten kan betinge beslaglæggelse af, at parten stil‐
   § 418. Hvis den part, der har anmodet om meddelelse af               ler sikkerhed for de i stk. 2 nævnte omkostninger. Beslag‐
forbuddet eller påbuddet, ikke møder, afvises anmodningen               læggelse kan endvidere betinges af, at en i medfør af § 415
om meddelelse af forbud eller påbud.                                    fastsat sikkerhed forhøjes.
   Stk. 2. Hvis den part, som anmodningen om meddelelse af                  Stk. 4. Under behandlingen af en anmodning om beslag‐
forbud eller påbud retter sig imod, ikke er til stede, kan an‐          læggelse finder § 491, stk. 3, § 494, stk. 2, § 495, stk. 2,
modningen om meddelelse af forbud eller påbud imødekom‐                 § 497 og § 498 tilsvarende anvendelse.
mes, hvis den er tilstrækkeligt begrundet i sagsfremstillin‐
                                                                          § 424. Bistand til opretholdelse eller gennemførelse af et
gen og det i øvrigt fremkomne og parten er lovligt tilsagt el‐
                                                                        meddelt forbud eller påbud ydes af fogedretten efter regler‐
ler underretning af parten er undladt i medfør af § 417, stk.
                                                                        ne i kapitel 57.
3, 3. pkt. Retten kan udsætte mødet, hvis retten finder det
ønskeligt, at parten bør være til stede.                                   § 425. Hvis sag om den rettighed, der påstås krænket, ik‐
   Stk. 3. § 365, stk. 4 og 5, finder tilsvarende anvendelse            ke allerede er anlagt ved en dansk eller udenlandsk domstol
under mødet.                                                            eller indledt ved en voldgiftsret, skal den, der har anmodet
                                                                        om meddelelse af forbud eller påbud, inden 2 uger efter at
  § 419. Retten kan udsætte sagen, hvis
                                                                        afgørelsen om at meddele forbud eller påbud er endelig, an‐
1)   et retsforhold, hvis fastsættelse vil få indflydelse på sa‐
                                                                        lægge eller indlede en sådan sag. Hvis sagen anlægges ved
    gens udfald, er under behandling ved en ret eller en ad‐
                                                                        en dansk domstol, skal sagen anlægges ved den ret, der har
    ministrativ myndighed eller
                                                                        behandlet anmodningen om meddelelse af forbud eller på‐
2) der foreligger andre særlige grunde.
                                                                        bud i 1. instans, eller ved Sø- og Handelsretten efter § 225,
   § 420. Tredjemand kan indtræde som part under behand‐                stk. 2. § 225, stk. 3, § 226 og § 227 finder tilsvarende anven‐
lingen af anmodningen om meddelelse af forbud eller på‐                 delse.
bud, for så vidt angår spørgsmålet, om forbuddet eller på‐                 Stk. 2. Stk. 1 finder tilsvarende anvendelse, når forbud el‐
buddet vil stride imod den pågældendes ret. Indtrædelsen                ler påbud er afværget ved sikkerhedsstillelse.
sker ved en erklæring herom til retten.                                    Stk. 3. Stk. 1 og 2 kan fraviges ved parternes aftale. En så‐
   Stk. 2. Tredjemand, der har en retlig interesse i udfaldet af        dan aftale kan først indgås, når der er truffet endelig afgørel‐
en sag, kan indtræde i sagen til støtte for en af parterne. §           se om at meddele forbud eller påbud.
252, stk. 2-4, finder tilsvarende anvendelse.
                                                                           § 426. Et forbud eller påbud gælder, indtil det ophæves
   § 421. Retten træffer afgørelse om betaling af de omkost‐            efter stk. 2 eller 3 eller bortfalder efter stk. 4.
ninger, der er forbundet med afgørelsen om forbud eller på‐                Stk. 2. Et forbud eller påbud kan ophæves helt eller del‐
bud. Rettens afgørelse træffes i overensstemmelse med reg‐              vis, hvis
lerne i kapitel 30. Hvis sag om den rettighed, der påstås               1) betingelserne for rettens meddelelse af forbud eller på‐
krænket, allerede er anlagt ved en dansk domstol, kan retten                  bud ikke længere er opfyldt,
henskyde afgørelsen til afgørelsen om sagsomkostninger i                2) den part, der har opnået forbuddet eller påbuddet, util‐
den verserende sag.                                                           børligt forhaler sagen eller
                                                                        3) sag efter § 425 ikke anlægges eller indledes rettidigt,
  § 422. Retten vejleder i fornødent omfang den, der ikke
                                                                              hæves eller afvises.
møder med advokat, om dennes retsstilling.
                                                                           Stk. 3. Et forbud eller påbud i en sag, hvor sagen om den
  Stk. 2. Retten kan give en person, der opfylder de økono‐
                                                                        rettighed, der påstås krænket, skal afgøres ved udenlandsk
miske betingelser efter § 325, fri proces, hvis den pågælden‐
                                                                        domstol eller ved voldgift, kan endvidere ophæves, når af‐
de har behov for advokatbistand.
                                                                        gørelsen i sagen om den rettighed, der påstås krænket, er en‐
                                                                        delig.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 70 of 166
10. september 2019.                                                70                                                         Nr. 938.



   Stk. 4. Et forbud eller påbud i en sag, hvor sagen om den               § 429. Hvis sagen om den rettighed, der påstås krænket,
rettighed, der påstås krænket, skal afgøres ved en dansk                afgøres ved en dansk domstol, træffes der ved afgørelsen be‐
domstol, bortfalder, hvis forbuddet eller påbuddet ikke for‐            stemmelse om, hvorledes der skal forholdes med beslaglagt
inden er ophævet efter stk. 2, når der er afsagt dom i sagen            rørligt gods, herunder gods, der er beslaglagt af fogedretten i
om den rettighed, der påstås krænket, og anke ikke er iværk‐            medfør af kapitel 57. En sådan bestemmelse kan også træf‐
sat inden ankefristens udløb eller en rettidigt iværksat anke           fes ved ophævelse af et forbud eller påbud i medfør af § 426
senere er frafaldet eller andet er bestemt i dommen.                    eller ved dommen i en i medfør af § 430 anlagt sag. Ved af‐
   Stk. 5. Anmodning om ophævelse af et forbud eller påbud              gørelsen kan det beslaglagte tilbagegives den part, som for‐
indgives skriftligt til den ret, der har behandlet anmodningen          buddet eller påbuddet retter sig imod, udleveres til en rettig‐
om meddelelse af forbud eller påbud i 1. instans.                       hedshaver eller konfiskeres. Sker der konfiskation, kan det
   Stk. 6. Forinden et forbud eller påbud ophæves, skal retten          konfiskerede efter anmodning anvendes til dækning af er‐
så vidt muligt give den part, der har opnået forbuddet eller            statningskrav, der tilkommer den part, der har opnået for‐
påbuddet, lejlighed til at udtale sig.                                  buddet eller påbuddet.
   § 427. Byrettens afgørelser om forbud og påbud, herunder               § 430. Den, der forsætligt overtræder et forbud eller på‐
en afgørelse om ophævelse af forbud eller påbud eller en                bud, kan idømmes straf af bøde eller fængsel indtil 4 måne‐
selvstændig afgørelse om betaling af de omkostninger, der               der og i forbindelse hermed dømmes til at betale erstatning.
er forbundet med behandlingen af spørgsmålet, træffes ved               Sag efter 1. pkt. anlægges af den part, der har opnået forbud‐
kendelse, der kan kæres efter reglerne i kapitel 53. Kære har           det eller påbuddet.
ikke opsættende virkning for afgørelsen om forbud eller på‐               Stk. 2. Stk. 1 finder tilsvarende anvendelse over for den,
bud.                                                                    der forsætligt yder den, som et forbud eller påbud retter sig
   Stk. 2. Sø- og Handelsrettens afgørelser om forbud og på‐            imod, bistand til at overtræde forbuddet eller påbuddet.
bud, herunder en afgørelse om ophævelse af forbud eller på‐               Stk. 3. Spørgsmålet om idømmelse af straf eller erstatning
bud eller en selvstændig afgørelse om betaling af de om‐                kan udsættes, indtil sagen om den rettighed, der påstås
kostninger, der er forbundet med behandlingen af spørgsmå‐              krænket, er afgjort.
let, træffes ved kendelse, der kan kæres til den landsret, i
                                                                          §§ 431-447. (Ophævet)
hvis kreds sagen skulle have været anlagt efter reglerne i ka‐
pitel 22, hvis sagen ikke var blevet anlagt ved Sø- og Han‐                                       Kapitel 41
delsretten. Kapitel 53 finder tilsvarende anvendelse. Kære
                                                                                                  (Ophævet)
har ikke opsættende virkning for afgørelsen om forbud og
påbud.                                                                                            Kapitel 42
   § 428. Den, som har opnået et forbud eller påbud på                                      Familieretlige sager
grundlag af en rettighed, som viser sig ikke at bestå, skal be‐
tale modparten erstatning for tab og godtgørelse for tort. Det                               Anvendelsesområde
samme gælder, når forbuddet eller påbuddet bortfalder eller                § 448. Efter reglerne i dette kapitel behandler familieret‐
ophæves på grund af efterfølgende omstændigheder, såfremt               ten de sager, som Familieretshuset indbringer for familieret‐
det må antages, at rettigheden ikke bestod.                             ten efter kapitel 13 i lov om Familieretshuset. En sag anses
   Stk. 2. Viser rettighedshaverens ret sig alene at bestå i et         for indbragt for familieretten, når retten har modtaget den
mindre omfang, skal rettighedshaveren betale modparten er‐              fra Familieretshuset.
statning for det tab, der følger af, at forbuddet eller påbuddet           Stk. 2. For sager om faderskab og medmoderskab til børn,
har haft for stor udstrækning.                                          herunder spørgsmål om genoptagelse af sådanne sager, fin‐
   Stk. 3. Er forbuddet eller påbuddet ulovligt af andre grun‐          der reglerne i kapitel 42 a tillige anvendelse.
de, skal rettighedshaveren betale modparten erstatning for
tab og godtgørelse for tort, såfremt rettighedshaveren burde                                 Kompetenceregler
have undladt at begære forbud eller påbud.                                 § 448 a. I sager, som Familieretshuset indbringer for fa‐
   Stk. 4. Krav efter stk. 1-3 kan gøres gældende som mod‐              milieretten til afgørelse efter §§ 27 og 32 i lov om Fami‐
krav under sagen, hvis denne allerede verserer ved en dansk             lieretshuset, anses den part, der indgav anmodningen eller
domstol, eller under selvstændigt søgsmål. Selvstændigt                 ansøgningen til Familieretshuset, som sagsøger under fami‐
søgsmål, der først kan anlægges, når forbuddet eller påbud‐             lierettens behandling af sagen.
det er ophævet eller bortfaldet, jf. § 426, skal anlægges in‐              Stk. 2. Den part, der anmoder om, at en afgørelse truffet
den 3 måneder efter ophævelsen eller bortfaldet.                        af Familieretshuset indbringes for familieretten efter § 39 i
   Stk. 5. Stk. 1-4 finder tilsvarende anvendelse, når et for‐          lov om Familieretshuset, anses som sagsøger under fami‐
bud eller påbud afværges ved sikkerhedsstillelse, jf. § 414,            lierettens behandling af sagen.
stk. 1.                                                                    Stk. 3. Vedrører sagen eller afgørelsen en tvist mellem Fa‐
   Stk. 6. Ophæves et forbud eller påbud under kære, kan der            milieretshuset og en part, anses parten som sagsøger og Fa‐
ved afgørelsen i kæresagen tillægges modparten erstatning               milieretshuset som sagsøgte under familierettens behandling
og godtgørelse efter stk. 1-3.                                          af sagen, jf. dog stk. 4 og 5.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 71 of 166
10. september 2019.                                                71                                                           Nr. 938.



   Stk. 4. Indbringer Familieretshuset en sag omfattet af § 24          udtalelse om anmodningen og om akterne fra eventuelle tid‐
i lov om Familieretshuset for familieretten til afgørelse efter         ligere sager af betydning for behandlingen af anmodningen.
§ 32 i lov om Familieretshuset, anses Familieretshuset som
                                                                           § 448 d. Familieretten kan i særlige tilfælde behandle en
sagsøger og forældrene som sagsøgte under familierettens
                                                                        anmodning om at få indbragt en afgørelse truffet af Fami‐
behandling af sagen.
                                                                        lieretshuset, selv om anmodningen er indgivet efter udløbet
   Stk. 5. I en sag om omstødelse af ægteskab efter § 23 i lov
                                                                        af fristen i § 41, stk. 1, i lov om Familieretshuset. Dette gæl‐
om ægteskabs indgåelse og opløsning, der anlægges af Fa‐
                                                                        der dog ikke for afgørelser, der går ud på separation, skils‐
milieretshuset, anses Familieretshuset som sagsøger og æg‐
                                                                        misse eller omstødelse af ægteskab, eller hvorved et ægte‐
tefællerne som sagsøgte under familierettens behandling af
                                                                        skab er kendt ikkebestående, og for afgørelser om eksigibili‐
sagen.
                                                                        tet efter § 3, stk. 2, i lov om Haagerkonventionen af 2007 el‐
   Stk. 6. I andre situationer bestemmer Familieretshuset,
                                                                        ler efter artikel 30 i forordning (EF) nr. 4/2009 af 18. de‐
hvem der anses som sagsøger under familierettens behand‐
                                                                        cember 2008 om kompetence, lovvalg, anerkendelse og
ling af sagen.
                                                                        fuldbyrdelse af retsafgørelser og samarbejde vedrørende un‐
   § 448 b. Familieretshuset indbringer en sag eller afgørelse          derholdspligt. Familierettens afgørelse efter 1. pkt. kan ikke
for familieretten ved sagsøgtes hjemting. Har sagsøgte ikke             indbringes for højere ret.
hjemting her i landet, indbringes sagen for familieretten ved              Stk. 2. Familieretten kan ved kendelse afvise at behandle
sagsøgerens hjemting. 1. og 2. pkt. finder ikke anvendelse,             en sag om en afgørelse, som Familieretshuset har truffet
hvis sagen er omfattet af stk. 2-4.                                     som klageinstans efter § 41, stk. 2, i forældreansvarsloven,
   Stk. 2. Familieretshuset indbringer en sag eller afgørelse           § 58 b, stk. 1, i lov om ægteskabs indgåelse og opløsning el‐
efter forældreansvarsloven for familieretten i den retskreds,           ler § 21, stk. 1, 1. pkt., i navneloven, hvis sagen ikke er prin‐
hvor barnet har bopæl. Har barnet ikke bopæl her i landet,              cipiel eller har generel betydning.
indbringes sagen for familieretten ved sagsøgtes hjemting.
                                                                           § 448 e. Efter en parts død kan der ikke indledes sag om
Har sagsøgte ikke hjemting her i landet, indbringes sagen
                                                                        separation, skilsmisse og omstødelse af ægteskab eller sag
for familieretten ved sagsøgerens hjemting.
                                                                        efter forældreansvarsloven.
   Stk. 3. Familieretshuset indbringer en sag eller afgørelse
                                                                           Stk. 2. Dør en af parterne, inden familieretten har afgjort
efter børneloven for familieretten i den retskreds, hvor bar‐
                                                                        sagen, hæves sagen.
nets mor har hjemting. Har barnets mor ikke hjemting her i
landet, indbringes sagen for familieretten i den retskreds,                               International kompetence
hvor den, der efter § 17 i børneloven er part i sagen, har
hjemting. Er der flere parter, bestemmer Familieretshuset,                 § 448 f. En sag om separation, skilsmisse, omstødelse af
hvilken familieret sagen skal indbringes for.                           ægteskab eller et ægteskabs beståen kan behandles her i ri‐
   Stk. 4. Familieretshuset indbringer en sag eller afgørelse,          get, hvis
hvor Familieretshuset er part, for familieretten ved modpar‐            1) sagsøgte har bopæl her,
tens hjemting.                                                          2) sagsøgeren har bopæl her og enten har boet her i de se‐
   Stk. 5. Uanset stk. 1-4 kan Familieretshuset bestemme,                     neste 2 år eller tidligere har haft bopæl her,
hvilken familieret en sag eller afgørelse skal indbringes for.          3) sagsøgeren er dansk statsborger og det godtgøres, at
   Stk. 6. Den familieret, som en sag er indbragt for, kan                    sagsøgeren på grund af sit statsborgerskab ikke vil kun‐
henvise sagen til behandling ved familieretten i en anden                     ne anlægge sag i det land, hvor sagsøgeren har bopæl,
retskreds, hvis det er mest hensigtsmæssigt, at sagen be‐               4) begge parter er danske statsborgere og sagsøgte ikke
handles der.                                                                  modsætter sig, at sagen behandles i Danmark, eller
                                                                        5) skilsmisse søges på grundlag af separation meddelt her
   § 448 c. I forbindelse med familierettens behandling af en                 i landet inden for de seneste 5 år.
sag efter forældreansvarsloven, der er indbragt for                        Stk. 2. Endvidere kan en sag om separation og skilsmisse
familieretten til afgørelse efter § 27, stk. 1, eller § 32 i lov        mellem to personer af samme køn behandles her i riget, når
om Familieretshuset, kan familieretten efter anmodning fra              ægteskabet er indgået her og ingen af ægtefællerne bor i et
en part træffe afgørelse i andre sager omfattet af § 2, nr.             land med en lovgivning om ægteskab mellem to personer af
1-11, i lov om Familieretshuset, der har nær sammenhæng                 samme køn, der svarer til den danske.
med den sag, der er indbragt af Familieretshuset.                          Stk. 3. En sag om omstødelse af et ægteskab eller et ægte‐
   Stk. 2. I forbindelse med familierettens behandling af en            skabs beståen kan også behandles her i riget, når ægteskabet
sag, der er indbragt for familieretten til afgørelse efter § 27,        er indgået her.
stk. 2, i lov om Familieretshuset, kan familieretten efter an‐             Stk. 4. Stk. 1-3 kan fraviges ved overenskomst med frem‐
modning fra en part også træffe afgørelse i andre sager om‐             med stat.
fattet af § 2, nr. 2-11, i lov om Familieretshuset, der har nær
sammenhæng med den sag, der er indbragt af Familieretshu‐                 § 448 g. En sag om forældremyndighed, barnets bopæl,
set.                                                                    samvær og anden kontakt kan behandles her i riget, når bar‐
   Stk. 3. Til brug for behandlingen af en anmodning efter              net
stk. 1 og 2 kan familieretten anmode Familieretshuset om en             1) har bopæl her,
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 72 of 166
10. september 2019.                                                  72                                                            Nr. 938.



2)    ulovligt er ført til udlandet eller ulovligt tilbageholdes i          Stk. 2. For sager om faderskab og medmoderskab finder
      udlandet og barnet umiddelbart før bortførelsen eller               § 456 m, stk. 1 og 2, dog anvendelse.
      tilbageholdelsen havde bopæl her,
                                                                             § 449 d. Statskassen afholder udgifter ved bevisførelse,
3) opholder sig her og som følge af uroligheder eller lig‐
                                                                          ved børnesagkyndig deltagelse i sagsforberedelsen, ved
     nende er fordrevet fra sit hjemland,
                                                                          samtaler med børn og ved udpegning af en person til at bistå
4) opholder sig her og barnets bopæl ikke kendes eller
                                                                          barnet, jf. §§ 450-450 c. Familieretten kan pålægge en part
5) opholder sig her og sagen er så hastende, at en afgørel‐
                                                                          at erstatte disse udgifter helt eller delvis, hvis det i øvrigt på‐
     se fra myndighederne i det land, hvor barnet har bopæl,
                                                                          lægges parten at betale sagsomkostninger.
      ikke kan afventes.
                                                                             Stk. 2. For sager om faderskab og medmoderskab finder
   Stk. 2. Stk. 1, nr. 2, gælder ikke, hvis
                                                                          § 456 l dog anvendelse.
1) barnet har haft bopæl i udlandet, i mere end 1 år efter at
      indehaveren af forældremyndigheden har fået eller bur‐                § 449 e. Når en sag afsluttes, sender familieretten afgørel‐
      de have fået kendskab til barnets bopæl,                            sen med sagens akter til Familieretshuset.
2) der inden for dette tidsrum ikke er indgivet en anmod‐
      ning om tilbagegivelse af barnet, som stadig er under               Særlig om behandlingen af sager efter forældreansvarsloven
      behandling, og                                                        og om separation, skilsmisse og omstødelse af ægteskab
3) barnet er faldet til i sine nye omgivelser.                               § 450. Familieretten kan i sager om forældremyndighed,
   Stk. 3. Stk. 1, nr. 1 og 4, gælder ikke, hvis barnet ulovligt          barnets bopæl og samvær udpege en børnesagkyndig til at
er ført her til landet eller ulovligt tilbageholdes her, med‐             deltage i forberedende møder. Familieretten kan med hen‐
mindre                                                                    blik på at opnå forlig anmode den børnesagkyndige om at
1) barnet har haft bopæl her, i mere end 1 år efter at inde‐              afholde en samtale med parterne eller barnet og om at ind‐
      haveren af forældremyndigheden har fået eller burde                 hente oplysninger, medmindre en part modsætter sig dette.
     have fået kendskab til barnets bopæl og der ikke inden
      for dette tidsrum er indgivet en anmodning om tilbage‐                 § 450 a. Familieretten kan i sager om forældremyndighed,
      givelse af barnet eller                                             barnets bopæl og samvær træffe bestemmelse om bevisfø‐
2) en anmodning om tilbagegivelse af barnet er blevet af‐                 relse, herunder om at tilvejebringe børnesagkyndige erklæ‐
      slået.                                                              ringer og sagkyndige erklæringer om forældre. Om nødven‐
   Stk. 4. Stk. 1-3 kan fraviges ved overenskomst med frem‐               digt kan familieretten pålægge en part at give møde og afgi‐
med stat.                                                                 ve forklaring efter de regler, som gælder for vidner.
                                                                             § 450 b. Samtaler med børn efter § 34 i forældreansvars‐
                        Sagsbehandling
                                                                          loven i sager om forældremyndighed, barnets bopæl og sam‐
   § 449. Finder familieretten det ikke muligt at behandle en             vær afholdes, uden at parterne er til stede, medmindre fami‐
sag på forsvarlig måde, uden at sagsøgte har advokatbistand,              lieretten bestemmer andet. Parterne skal forud for afholdel‐
kan retten beskikke den pågældende part en advokat. Fami‐                 sen af samtalen orienteres om samtalens karakter og betyd‐
lieretten pålægger samtidig med sagens afslutning parten at               ning, medmindre det vurderes at være unødvendigt.
erstatte statskassens udgifter i forbindelse med beskikkelsen.               Stk. 2. Familieretten anmoder en børnesagkyndig fra Bør‐
                                                                          neenheden i Familieretshuset om at afholde samtalen. Fami‐
   § 449 a. Familieretten kan opfordre en part til at føre be‐
                                                                          lieretten kan dog anmode en anden børnesagkyndig om at
vis og kan pålægge en part at afgive forklaring.
                                                                          afholde samtalen, hvis det konkret vurderes at være nødven‐
   Stk. 2. I sager om omstødelse af ægteskab, der anlægges
                                                                          digt.
af Familieretshuset, skal de sagsøgte give møde efter de reg‐
                                                                             Stk. 3. Inden sagen afgøres, skal parterne gøres bekendt
ler, som gælder for vidner.
                                                                          med hovedindholdet af samtalen, medmindre afgørende
   § 449 b. Udebliver en part uden lovligt forfald fra et rets‐           hensyn til barnet taler imod det.
møde, hvortil parten er indkaldt for at afgive forklaring, el‐
                                                                             § 450 c. Familieretten kan udpege en person til at bistå
ler vægrer parten sig uden lovlig grund ved at svare, eller
                                                                          barnet under behandlingen af en sag om forældremyndig‐
har svaret ikke tilstrækkelig bestemthed, finder § 344, stk. 2,
                                                                          hed, barnets bopæl og samvær. Den, der udpeges, har ad‐
anvendelse. Det samme gælder, hvis en part undlader at ef‐
                                                                          gang til sagens akter og mulighed for at være til stede under
terkomme familierettens opfordring til at føre bevis.
                                                                          retsmøder og samtaler efter §§ 450 og 450 b.
   Stk. 2. Familieretten kan afvise sagen, hvis sagsøger ude‐
bliver eller vægrer sig ved at svare.                                       § 450 d. Omstændigheder, som er eller kunne være gjort
                                                                          gældende i en tidligere sag om separation, skilsmisse eller
   § 449 c. Retsmøder foregår for lukkede døre. Ved offent‐
                                                                          omstødelse af ægteskab eller i en tidligere sag om forældre‐
lig gengivelse af rettens afgørelser må der ikke ske offent‐
                                                                          myndighed eller barnets bopæl, der har været realitetsbe‐
liggørelse af navn, stilling eller bopæl for nogen af de perso‐
                                                                          handlet, kan ikke benyttes som søgsmålsgrundlag i en ny
ner, der er nævnt i afgørelsen, eller på anden måde offentlig‐
                                                                          sag.
gørelse af de pågældendes identitet. Overtrædelse af de
nævnte forbud straffes med bøde eller under skærpende om‐
stændigheder med fængsel indtil 6 måneder.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 73 of 166
10. september 2019.                                                73                                                           Nr. 938.



              Den forenklede familiesagsproces                          ægteskab er kendt ikkebestående. Tilladelse kan dog medde‐
                                                                        les til særskilt anke af vilkår, jf. stk. 2.
   § 451. Familieretten kan bestemme, at en sag, der er ind‐
                                                                           Stk. 2. Domme, der går ud på separation, skilsmisse eller
bragt for familieretten til afgørelse efter § 27 i lov om fami‐
                                                                        omstødelse af ægteskab, kan ankes særskilt, for så vidt an‐
lieretshuset, og en sag om prøvelse af en afgørelse truffet af
                                                                        går vilkårene eller enkelte af disse. Angår anken kun vilkå‐
Familieretshuset skal behandles i den forenklede familie‐
                                                                        rene, kan den ret, hvortil anke er sket, kun ændre dommens
sagsproces, jf. § 452.
                                                                        bestemmelse om separation, skilsmisse eller omstødelse,
   Stk. 2. Familieretten kan af egen drift eller efter anmod‐
                                                                        hvis påstand herom fremsættes i et processkrift, der indleve‐
ning fra en part bestemme, at en sag ikke fortsat skal be‐
                                                                        res til retten inden ankefristens udløb.
handles i den forenklede familiesagsproces.
                                                                           Stk. 3. For sager om faderskab og medmoderskab finder
   Stk. 3. Familierettens afgørelse efter stk. 1 om, hvordan
                                                                        § 456 o dog anvendelse.
sagen skal behandles, kan ikke indbringes for højere ret.
                                                                           § 454 a. Ved anke til landsretten finder § 410, stk. 1-6, til‐
   § 452. En sag i den forenklede familiesagsproces behand‐
                                                                        svarende anvendelse, når sagen har været behandlet i den
les som udgangspunkt på det grundlag, som familieretten
                                                                        forenklede familiesagsproces.
har modtaget fra Familieretshuset. Familieretten kan træffe
bestemmelse om yderligere oplysning af sagen.                              § 455. Under anke og kære sker sagsbehandlingen i lands‐
   Stk. 2. Sagen afgøres på skriftligt grundlag, hvis                   retten med de fornødne lempelser efter samme regler, som
familieretten finder det ubetænkeligt at undlade mundtlig               er fastsat i dette kapitel for behandlingen ved familieretten
forhandling.                                                            og i øvrigt efter reglerne i kapitel 36 og 37.
   Stk. 3. Familieretten kan pålægge en part at svare på en                Stk. 2. Skal der under landsrettens behandling af en sag
henvendelse fra familieretten inden for en nærmere angiven              om forældremyndighed, barnets bopæl og samvær afholdes
frist.                                                                  samtale med barnet efter § 450 b, afholdes samtalen af en
   Stk. 4. Familieretten kan bestemme, at der i forbindelse             børnesagkyndig fra Børneenheden i Familieretshuset, med‐
med behandlingen af sagen skal afholdes en samtale med                  mindre landsretten bestemmer, at samtalen skal afholdes af
barnet efter § 450 b.                                                   en anden børnesagkyndig.
   Stk. 5. Reglerne i §§ 353-355 og 357 finder ikke anven‐
                                                                           § 456. Afvises en sag, hvor anmodning om skilsmisse
delse.
                                                                        blev indgivet til Familieretshuset inden udløbet af en frist
   Stk. 6. Retsmægling efter kapitel 27 kan alene finde sted,
                                                                        herfor, som er fastsat i lov om ægteskabs indgåelse og op‐
hvis der foreligger særlige omstændigheder.
                                                                        løsning, eller hæves en sådan sag uden anmodning herom
   Stk. 7. Familieretten kan give en part, der opfylder de
                                                                        fra sagsøgeren, kan sagsøgeren, selv om fristen i mellemti‐
økonomiske betingelser efter § 325, fri proces, hvis parten
                                                                        den er udløbet, inden 4 uger efter at sagen blev afvist eller
undtagelsesvis har behov for advokatbistand.
                                                                        hævet, anmode familieretten om at genoptage behandlingen
   Stk. 8. Familieretten udarbejder en fortegnelse over par‐
                                                                        af sagen.
ternes påstande, anbringender og beviser. Familieretten kan
                                                                           Stk. 2. Bestemmelsen i stk. 1 finder tilsvarende anvendel‐
bestemme, at der ikke skal udarbejdes en fortegnelse, hvis
                                                                        se, hvis en sag om omstødelse af ægteskab, der er anlagt in‐
sagen behandles på skriftligt grundlag eller det findes for‐
                                                                        den udløbet af en frist for sagsanlæg, som er fastsat i lov om
svarligt at afholde hovedforhandlingen på det foreliggende
                                                                        ægteskabs indgåelse og opløsning, afvises eller hæves uden
grundlag.
                                                                        anmodning herom fra sagsøgeren.
                        Anke og kære
                                                                                                 Kapitel 42 a
   § 453. En dom afsagt af familieretten i en sag, hvor en af‐                     Sager om faderskab og medmoderskab
gørelse truffet af Familieretshuset er indbragt for familieret‐
ten, kan kun ankes med Procesbevillingsnævnets tilladelse.                § 456 a. Reglerne i dette kapitel anvendes på sager om fa‐
   Stk. 2. Procesbevillingsnævnet kan give tilladelse til anke          derskab og medmoderskab til børn, herunder spørgsmål om
af en dom efter stk. 1, hvis sagen er af principiel karakter el‐        genoptagelse af sådanne sager.
ler særlige grunde i øvrigt taler derfor. Ansøgning om tilla‐             § 456 b. Sag kan indbringes for familieretten her i landet,
delse skal indgives til nævnet inden 4 uger efter afsigelsen            hvis
af dommen. Nævnet kan dog undtagelsesvis meddele tilla‐                 1) moderen eller barnet har bopæl her,
delse, hvis ansøgning indgives senere, men inden 1 år efter             2) en person, som i medfør af § 456 e, stk. 1, nr. 3, er part
afsigelsen.                                                                  i sagen, har bopæl eller ophold her eller personens
   Stk. 3. Stk. 1 og 2 finder tilsvarende anvendelse for ken‐                dødsbo behandles eller har været behandlet her eller
delser, dog således at ansøgningsfristerne i stk. 2 er hen‐             3) faderskabet eller medmoderskabet er registreret efter
holdsvis 2 uger og 6 måneder.                                                børnelovens kapitel 1 eller 1 a, anerkendt efter børnelo‐
  § 454. Ankefristen er 4 uger, jf. § 372, stk. 1. Der kan ik‐               vens §§ 14 eller 19 eller fastslået ved dom.
ke i medfør af § 372, stk. 2, meddeles tilladelse til efter an‐           Stk. 2. Sag efter anmodning fra en person, som efter bør‐
kefristens udløb at anke en dom, der går ud på separation,              nelovens § 6 eller § 6 a har ret til at få prøvet, om den på‐
skilsmisse eller omstødelse af ægteskab, eller hvorved et               gældende er barnets far eller medmor, kan dog kun indbrin‐
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 74 of 166
10. september 2019.                                                74                                                            Nr. 938.



ges for familieretten her i landet, hvis moderen og barnet har          eller til sagens oplysning undtagelsesvis gør det påkrævet.
bopæl her.                                                              Inden sagen afgøres, skal den pågældende gøres bekendt
  Stk. 3. Reglerne i stk. 1 og 2 kan fraviges ved overens‐              med de fremkomne oplysninger.
komst med fremmed stat.                                                    Stk. 7. Familieretten træffer bestemmelse om gennemfø‐
                                                                        relse af retsgenetiske undersøgelser, jf. børnelovens § 18.
   § 456 c. Forlader en af parterne retskredsen, før nogen af
                                                                        Bestemmelserne i § 178 finder tilsvarende anvendelse.
dem har afgivet forklaring, kan sagen henvises til videre be‐
handling ved den familieret, der nu er rette værneting. Fami‐              § 456 i. Moderen har pligt til at møde i familieretten og
lieretten kan i øvrigt med samtykke fra præsidenten for                 afgive forklaring om, hvem der er eller kan være barnets far
vedkommende landsret henvise sagen til behandling ved en                eller medmor, jf. børnelovens § 16. Reglerne i § 171, stk. 2,
anden familieret, hvis dette kan antages at forenkle eller              nr. 1, og §§ 177-180 finder tilsvarende anvendelse.
fremskynde sagens behandling.                                              Stk. 2. Den eller de personer, som i medfør af § 456 e,
                                                                        stk. 1, nr. 3, er parter i sagen, har pligt til at møde i familier‐
     § 456 d. (Ophævet)
                                                                        etten og dér afgive forklaring om, hvorvidt de har haft sek‐
  § 456 e. Sagens parter er                                             suelt forhold til moderen i den periode, hvor hun blev gra‐
1)   barnet eller dets dødsbo,                                          vid, eller om de i medfør af børnelovens §§ 27, 27 a eller 27
2)   moderen eller hendes dødsbo og                                     b har samtykket til den assisterede reproduktion. Reglerne i
3)   den eller de personer eller dødsboer, som familieretten            § 171, stk. 2, nr. 1, og §§ 177-180 finder tilsvarende anven‐
     efter børnelovens § 17 skal inddrage.                              delse.
  Stk. 2. Er en part umyndig, optræder værgen på partens                   Stk. 3. Der kan tillægges en part rejsegodtgørelse efter
vegne i sagen. Parterne kan i øvrigt optræde på egen hånd               reglerne i § 188.
uden hensyn til værgemål. Finder familieretten det påkræ‐
                                                                           § 456 j. Anerkendelser for familieretten fremlægges til
vet, at der for en part beskikkes en særlig værge, jf. værge‐
                                                                        retsbogen.
målslovens §§ 47-49, kan denne beskikkes af familieretten.
                                                                          § 456 k. Familieretten træffer afgørelse uden hensyn til
   § 456 f. Meddelelse om sagens indbringelse for familier‐
                                                                        parternes påstande og anbringender.
etten gives ved familierettens foranstaltning til parterne. Ind‐
                                                                          Stk. 2. Kun familieretten kan træffe bestemmelse om, at
drages en person under sagen som part, gives meddelelse li‐
                                                                        en person ikke længere skal være inddraget som part i sag‐
geledes til den pågældende.
                                                                        en.
   Stk. 2. Er en part død, gives meddelelsen til dødsboet.
                                                                          Stk. 3. Sagen hæves, når
  § 456 g. Familieretten kan beskikke en advokat for en                 1) faderskabet eller medmoderskabet er anerkendt, jf. bør‐
part, hvis den pågældende har behov for det. Beskikkelse                     nelovens § 19,
skal ske for en inddraget person, når der efter indkaldelse             2) ingen af de personer, der i medfør af § 456 e, stk. 1, nr.
ved bekendtgørelse i Statstidende eller i tilfælde, hvor den                 3, er parter i sagen, bliver dømt som far eller medmor,
opgivne forælder er død, ikke gives møde af den pågælden‐               3) barnet er afgået ved døden, jf. dog børnelovens § 7, stk.
de eller dødsboet.                                                           2, eller
                                                                        4) ingen fader- eller medmodermuligheder er oplyst, kan
   § 456 h. Familieretten drager omsorg for sagens oplys‐
                                                                             identificeres eller findes.
ning.
   Stk. 2. Familieretten træffer selv bestemmelse om afhø‐                 § 456 l. Udgifter ved bevisførelse i henhold til § 456 h af‐
ring af parter og vidner og om tilvejebringelse af udtalelser           holdes af statskassen. Familieretten kan pålægge en part at
fra sagkyndige og andre bevismidler. Familieretten indkal‐              erstatte disse udgifter helt eller delvis, såfremt det i øvrigt
der selv parter og vidner.                                              pålægges parten at betale sagsomkostninger.
   Stk. 3. Politiet yder familieretten bistand til sagens oplys‐
                                                                           § 456 m. Retsmøderne foregår for lukkede døre. Efter
ning, herunder ved eftersøgning af opgivne fader- eller med‐
                                                                        moderens ønske kan en medarbejder fra kommunen give
modermuligheder.
                                                                        møde med hende.
   Stk. 4. Bestemmelserne i denne lov om virkningerne af en
                                                                           Stk. 2. Ved offentlig gengivelse af domme må der ikke
parts udeblivelse eller møde uden at rejse indsigelse gælder
                                                                        ske offentliggørelse af navn, stilling eller bopæl for nogen af
ikke i sager efter dette kapitel.
                                                                        de i dommen nævnte personer eller på anden måde offent‐
   Stk. 5. Indkaldelse af parterne til at overvære afhøring af
                                                                        liggørelse af de pågældendes identitet. Overtrædelse af for‐
vidner eller andre parter kan undlades, når familieretten fin‐
                                                                        buddet straffes med bøde eller under skærpende omstændig‐
der parternes møde uden betydning for sagen. Der skal altid
                                                                        heder med fængsel i indtil 6 måneder.
gives parterne meddelelse om tid og sted for det retsmøde, i
                                                                           Stk. 3. Ved forkyndelse af meddelelse om sagens anlæg
hvilket en sådan afhøring skal foregå, jf. dog stk. 6. I med‐
                                                                        og tilsigelser i henhold til § 159 samt af domme optages mo‐
delelsen angives, at vedkommende part ikke behøver at give
                                                                        derens og barnets navn kun i bekendtgørelsen i Statstidende,
møde, medmindre parten selv ønsker det.
                                                                        såfremt familieretten i særlige tilfælde træffer bestemmelse
   Stk. 6. Familieretten kan undlade at indkalde en part eller
                                                                        herom.
bestemme, at parten skal være udelukket fra at overvære et
retsmøde helt eller delvis, såfremt hensynet til en anden part
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 75 of 166
10. september 2019.                                                 75                                                           Nr. 938.



   Stk. 4. Er barnet bortadopteret, og kender forældrene ikke               Stk. 5. Familieretten kan fastsætte erstatningssamvær for
adoptanternes navn, må adoptanternes, parternes og vidners               et samvær, der ikke har kunnet udøves under fuldbyrdelses‐
navne ikke optages i udskrifter af retsbogen eller familieret‐           sagen.
tens afgørelser.
                                                                            § 456 r. Familieretten kan tilkalde en repræsentant fra
   § 456 n. Når faderskabet eller medmoderskabet er fastslå‐             kommunen til at varetage barnets interesser under sagen. Fa‐
et eller sagen hævet, sender familieretten snarest muligt                milieretten kan efter omstændighederne give en kortere ud‐
meddelelse til Familieretshuset. Meddelelsen skal være led‐              sættelse af tidspunktet for barnets udlevering eller samvæ‐
saget af kopi af den til retsbogen fremlagte anerkendelse el‐            rets udøvelse.
ler en kopi af dommen, en kopi af retsbogen og kopi af de i                 Stk. 2. Et barn, som har den fornødne alder og modenhed,
sagen fremlagte personlige attester.                                     skal under en samtale have mulighed for at give udtryk for
   Stk. 2. Familieretten sørger for dommens forkyndelse.                 sine egne synspunkter, medmindre det er til skade for bar‐
                                                                         net. Afholdes en samtale med barnet, skal der deltage en
   § 456 o. Anke sker ved meddelelse til familieretten. Med‐
                                                                         børnesagkyndig eller en repræsentant fra kommunen.
delelse kan ske mundtligt til retsbogen. Familieretten sender
                                                                         § 450 b, stk. 1, 1. pkt., og stk. 3, finder tilsvarende anvendel‐
meddelelsen eller i de i 2. pkt. nævnte tilfælde en kopi af
                                                                         se. Den børnesagkyndige skal komme fra Børneenheden i
retsbogen og sagens akter til landsretten.
                                                                         Familieretshuset, medmindre der foreligger særlige omstæn‐
   Stk. 2. Reglerne i dette kapitel finder med de fornødne
                                                                         digheder.
lempelser anvendelse under anke.
                                                                            Stk. 3. Tvangsbøder fastsættes som daglige eller ugentlige
   Stk. 3. Uanset ankefrister kan landsretten under anken
                                                                         bøder, der løber, indtil barnet udleveres. Ved fuldbyrdelsen
inddrage enhver, der for familieretten har været inddraget
                                                                         af bestemmelser om udøvelse af samvær kan der dog fast‐
som part. Opstår der spørgsmål om inddragelse af andre per‐
                                                                         sættes en enkelt bøde, der forfalder, når en bestemmelse om
soner, kan sagen hjemvises til fornyet behandling ved fami‐
                                                                         udøvelse af samvær på et nærmere angivet tidspunkt ikke
lieretten.
                                                                         efterkommes. Bødens størrelse fastlægges i forhold til ind‐
                         Kapitel 42 b                                    komsten hos den forælder, der har barnet, og bøden fastsæt‐
                                                                         tes som minimum til 1.500 kr.
  Særregler om tvangsfuldbyrdelse af forældremyndighed,
                                                                            Stk. 4. Inden fuldbyrdelse ved anvendelse af umiddelbar
                barnets bopæl og samvær
                                                                         magt gennem afhentning af barnet, jf. stk. 5, udsætter fami‐
   § 456 p. Fuldbyrdelse efter reglerne i dette kapitel kan              lieretten kortvarigt sagen med henblik på gennemførelse af
kun ske under hensyn til barnet og skal varetage barnets                 børnesagkyndig rådgivning efter § 32 a i forældreansvarslo‐
bedste. Fuldbyrdelse kan endvidere kun ske, hvis der ikke er             ven, medmindre der foreligger særlige omstændigheder.
behov for af hensyn til barnet at henvise sagen til Fami‐                   Stk. 5. Skal der anvendes umiddelbar magt, skal dette som
lieretshuset til vurdering af, om den aftale eller afgørelse,            udgangspunkt ske ved tilbageholdelse af den forælder, der
der søges fuldbyrdet, skal ændres eller ophæves.                         har barnet, et andet sted end barnets opholdssted. Er dette
                                                                         ikke muligt, skal familieretten vurdere, om der er grundlag
   § 456 q. Domme og kendelser om forældremyndighed,
                                                                         for at gennemføre fuldbyrdelsen ved afhentning af barnet.
barnets bopæl og samvær samt retsforlig, afgørelser og afta‐
                                                                         Gennemføres fuldbyrdelsen ved afhentning af barnet, skal
ler, der kan fuldbyrdes efter § 478, stk. 1, nr. 1-3, fuldbyrdes
                                                                         der deltage en børnesagkyndig fra Børneenheden i
af familieretten efter reglerne i dette kapitel. Det samme
                                                                         Familieretshuset og en repræsentant fra kommunen til at va‐
gælder anmodninger om udlevering af et barn til forældre‐
                                                                         retage barnets interesser, medmindre der foreligger ganske
myndighedsindehaveren eller bopælsforælderen efter § 596,
                                                                         særlige omstændigheder. Den børnesagkyndige skal til brug
stk. 2. § 449 c og kapitel 45, 46 og 53 gælder også for sager
                                                                         for familierettens afgørelse foretage en vurdering af, om
efter 1. og 2. pkt., dog således at familieretten træder i stedet
                                                                         fuldbyrdelsen sker af hensyn til barnet og varetager barnets
for fogedretten.
                                                                         bedste.
   Stk. 2. De domme, kendelser, retsforlig, afgørelser, aftaler
og anmodninger, der er nævnt i stk. 1, kan fuldbyrdes ved                                           Kapitel 43
anvendelse af tvangsbøder, jf. § 456 r, stk. 3, eller ved an‐
                                                                                                 Værgemålssager
vendelse af umiddelbar magt ved tilbageholdelse af den for‐
ælder, der har barnet, et andet sted end barnets opholdssted                  § 457. Reglerne i dette kapitel anvendes på sager om
eller ved afhentning af barnet, jf. § 456 r, stk. 5. Familieret‐         1)      værgemål,
ten er ikke bundet af rekvirentens anmodning ved valg af                 2)      prøvelse af Familieretshusets værgemålsafgørelser og
fuldbyrdelsesmåde. Samvær med andre end barnets forældre                 3)      rettens værgebeskikkelse.
kan kun fuldbyrdes ved anvendelse af tvangsbøder.
                                                                            § 458. Sagerne indbringes for byretten på det sted, hvor
   Stk. 3. Familieretten kan i tvivlstilfælde udsætte fuldbyr‐
                                                                         den, som begæres sat under værgemål eller er under værge‐
delsen på indhentelse af en børnesagkyndig erklæring.
                                                                         mål, har hjemting. Har denne ikke hjemting her i riget, ind‐
   Stk. 4. Familieretten kan ændre omfang, tid og sted for
                                                                         bringes sagen for Københavns Byret.
samværet og vilkårene herfor under fuldbyrdelsessagen.
                                                                              § 459. Som parter anses
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 76 of 166
10. september 2019.                                                 76                                                           Nr. 938.



1)    den, som begæres sat under værgemål eller er under                                          Kapitel 43 a
      værgemål,                                                               Prøvelse af administrativt bestemt frihedsberøvelse
2) den, der har anmodet om værgemålet, og
3) den, der har anmodet om, at Familieretshusets afgørel‐                   § 468. Reglerne i dette kapitel finder, når andet ikke er
      se indbringes for retten.                                          bestemt ved lov, anvendelse ved frihedsberøvelse uden for
   Stk. 2. Endvidere kan de i værgemålslovens § 16, stk. 1,              strafferetsplejen, der ikke er besluttet af en dømmende myn‐
nr. 2 og 3, nævnte personer indtræde som part under sagen.               dighed.

  § 460. Giver den, der begæres sat under værgemål eller er                 § 469. Begærer den, der administrativt er berøvet sin fri‐
under værgemål, ikke møde ved advokat, beskikker retten                  hed, eller den, som handler på hans vegne, at frihedsberøvel‐
en advokat for denne. Retten kan beskikke advokat for andre              sens lovlighed prøves af retten, skal den myndighed, som
parter, hvis de har behov herfor.                                        har besluttet frihedsberøvelsen eller nægtet at ophæve den,
                                                                         forelægge sagen for byretten på det sted, hvor den, om hvis
   § 461. Retten sørger for sagens oplysning og træffer be‐              frihedsberøvelse, der er spørgsmål, har bopæl (hjemting), jf.
stemmelse om afhøring af parter og vidner og om tilveje‐                 § 235. Sager om tvangsindlæggelse, tvangstilbageholdelse,
bringelse af lægeerklæringer, erklæringer fra institutioner,             tilbageførsel, tvangsfiksering, beskyttelsesfiksering, oppegå‐
udtalelser fra andre sagkyndige samt andre oplysninger. Ret‐             ende tvangsfiksering og aflåsning af døre i afdelingen i hen‐
ten indkalder selv parter og vidner.                                     hold til lov om anvendelse af tvang i psykiatrien samt sager
   Stk. 2. Når særlige omstændigheder taler for det, kan ret‐            om tvangsindlæggelse, tilbageholdelse og tilbageførsel efter
ten bestemme, at den, der begæres sat under værgemål eller               §§ 10 og 12 i lov om anvendelse af tvang ved somatisk be‐
er under værgemål, ikke må overvære bevisførelsen eller en               handling af varigt inhabile forelægges dog, så længe patien‐
del af denne. Den pågældende skal, inden sagen afgøres, gø‐              ten ikke er udskrevet, for byretten på det sted, hvor
res bekendt med de fremkomne oplysninger, medmindre                      vedkommende sygehus eller afdeling er beliggende.
dette vil stride mod de hensyn, der har ført til udelukkelsen.              Stk. 2. Forelæggelsen for retten skal finde sted inden 5
   § 462. Retten kan bestemme, at retsmøderne skal foregå                søgnedage efter begæringens fremsættelse og sker ved frem‐
for lukkede døre.                                                        sendelse af sagens akter med fornødne oplysninger om den
   Stk. 2. Retten kan forbyde offentlig gengivelse af forhand‐           beslutning, hvis lovlighed kræves prøvet, herunder angivelse
lingerne i retten. Overtrædelse af forbuddet straffes med                af den bestemmelse, i medfør af hvilken beslutningen er
bøde.                                                                    truffet, en kortfattet redegørelse for de omstændigheder, der
                                                                         påberåbes som grundlag for den, og henvisning til de i sagen
   § 463. Anmodning om prøvelse af Familieretshusets afgø‐               foreliggende bevisligheder, der vil kunne have betydning for
relse om værgemål har ikke opsættende virkning, medmin‐                  rettens afgørelse. Indbringes sagen for en domstol, der ikke
dre retten bestemmer andet.                                              er rette værneting, henviser dommeren sagen til rette værne‐
   § 464. Rettens værgemålsafgørelse træffes ved dom. En                 ting.
foreløbig afgørelse om værgemål træffes dog ved kendelse.                   Stk. 3. Begæring om sagens indbringelse for retten hindrer
Beskikkelse af værge sker ved beslutning eller kendelse.                 ikke frihedsberøvelsens iværksættelse eller opretholdelse,
                                                                         medmindre retten bestemmer det.
  § 465. Udgifter ved bevisførelse i henhold til § 461 afhol‐               Stk. 4. Begæring om sagens indbringelse for retten efter
des af statskassen. Retten kan pålægge en part at erstatte dis‐          reglerne i dette kapitel skal fremsættes inden 4 uger efter fri‐
se udgifter helt eller delvis, såfremt det i øvrigt pålægges             hedsberøvelsens ophør. Senere fremsættelse af begæringen
parten at betale sagsomkostninger.                                       kan indtil 6 måneder efter frihedsberøvelsens ophør undta‐
  § 466. Anke kan iværksættes af dem, der efter bestem‐                  gelsesvis tillades af retten, når der foreligger særlig grund til
melsen i § 459 kan optræde som parter under byrettens be‐                at afvige fra fristen. I sager om tvangsindlæggelse, tvangstil‐
handling af sagen.                                                       bageholdelse, tilbageførsel, tvangsfiksering, beskyttelsesfik‐
  Stk. 2. Anke sker ved meddelelse til byretten. Meddelel‐               sering, oppegående tvangsfiksering og aflåsning af døre i af‐
sen kan ske mundtligt til retsbogen. Retten sender meddelel‐             delingen i henhold til lov om anvendelse af tvang i psykia‐
sen og sagens akter til landsretten.                                     trien samt sager om tvangsindlæggelse, tilbageholdelse og
  Stk. 3. Under anke behandles sagen i landsretten efter                 tilbageførsel efter §§ 10 og 12 i lov om anvendelse af tvang
samme regler, som er fastsat i dette kapitel for byretsbe‐               ved somatisk behandling af varigt inhabile regnes fristerne
handlingen.                                                              dog fra det psykiatriske patientklagenævns eller Tvangsbe‐
  Stk. 4. Anke har kun opsættende virkning, når det bestem‐              handlingsnævnets afgørelse i sagen.
mes af den ret, hvis afgørelse ankes, eller af den ret, til hvil‐           Stk. 5. Er lovligheden af den pågældende frihedsberøvelse
ken anke sker.                                                           stadfæstet ved dom, kan begæring om fornyet prøvelse ikke
                                                                         rejses med pligt for den besluttende myndighed efter denne
     § 467. (Ophævet)                                                    paragraf, forinden der er forløbet sådan frist, som måtte væ‐
                                                                         re fastsat i vedkommende særlige lov.
                                                                            Stk. 6. Krav om erstatning af det offentlige for ulovlig fri‐
                                                                         hedsberøvelse skal efter begæring pådømmes under sagen
                                                                         om frihedsberøvelsens lovlighed. Retten kan dog udskyde
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 77 of 166
10. september 2019.                                                 77                                                          Nr. 938.



erstatningsspørgsmålet til behandling efter afgørelsen om                prøves på det foreliggende grundlag, eller om udsættelse
frihedsberøvelsens lovlighed.                                            skal finde sted.
    § 470. Som parter anses den, om hvis frihedsberøvelse                   § 473. Retten kan bestemme, at der ved offentlig gengi‐
der er spørgsmål, den, der handler på hans vegne, samt den               velse af forhandlingen i retten og af dommen ikke må ske
besluttende myndighed.                                                   offentliggørelse af navn, stilling eller bopæl for nogen af de
    Stk. 2. Retten beskikker en advokat til at varetage dens             under sagen nævnte personer eller på anden måde offentlig‐
tarv, hvis frihedsberøvelse sagen angår, medmindre han selv              gørelse af de pågældendes identitet. Overtrædelse af sådant
har antaget en advokat. Når der skønnes at være fornøden                 forbud straffes med bøde.
anledning dertil, kan retten endvidere beskikke en advokat
                                                                           § 474. Udgifter ved bevisførelse i henhold til § 471 afhol‐
for den besluttende myndighed eller andre parter.
                                                                         des af statskassen. Retten kan pålægge en part at erstatte dis‐
    Stk. 3. Dommeren bestemmer snarest muligt tid for sa‐
                                                                         se udgifter helt eller delvis, såfremt det i øvrigt pålægges
gens foretagelse, hvorom parterne underrettes med et af
                                                                         parten at betale sagsomkostninger.
dommeren fastsat varsel. Meddelelsen skal indeholde oplys‐
ning om, at sagen i tilfælde af udeblivelse uden lovligt                    § 475. Anke sker ved meddelelse til dommeren. Ankefris‐
forfald kan fremmes til dom på det foreliggende grundlag.                ten er 4 uger fra dommens afsigelse. Byretten sender medde‐
Dommeren påser i øvrigt, at sagen fremmes mest muligt.                   lelsen om anken samt sagens akter til landsretten, der be‐
    Stk. 4. Er frihedsberøvelsen iværksat, skal den frihedsbe‐           rammer mundtlig forhandling af sagen i et retsmøde, til hvil‐
røvede bringes til stede i retten, hvis retten bestemmer det.            ket parterne indkaldes af retten med et af denne bestemt var‐
Det samme gælder, hvis han selv fremsætter ønske herom,                  sel. Bestemmelserne i § 372, stk. 2, 4.-8. pkt., finder tilsva‐
medmindre retten efter de foreliggende oplysninger om hans               rende anvendelse.
tilstand finder, at fremstilling ikke bør finde sted. Retten be‐            Stk. 2. Om sagens behandling i landsretten gælder tilsva‐
stemmer, om den frihedsberøvede skal bringes til stede                   rende regler som fastsat for byretsbehandlingen.
umiddelbart for den dømmende ret, eller om det må anses                     Stk. 3. Landsrettens dom kan ikke ankes til Højesteret.
for tilstrækkeligt, at der gives den frihedsberøvede lejlighed           Bestemmelserne i § 371, stk. 1, 2. pkt., og stk. 2, finder dog
til at udtale sig over for retten på opholdsstedet eller over for        tilsvarende anvendelse.
den dømmende ret ved anvendelse af telekommunikation.                       Stk. 4. Anke har kun opsættende virkning, når det bestem‐
                                                                         mes af den ret, hvis afgørelse påankes, eller af den ret, til
   § 471. Retten drager omsorg for sagens oplysning og
                                                                         hvilken anke sker.
træffer selv bestemmelse om afhøring af parter og vidner
samt om tilvejebringelse af udtalelser fra sagkyndige og af                                       Kapitel 43 b
andre bevismidler.
                                                                              Prøvelse af beslutning om adoption uden samtykke
   Stk. 2. Når særlige omstændigheder taler derfor, kan ret‐
ten bestemme, at den frihedsberøvede eller den, der handler                § 475 a. Reglerne i dette kapitel finder anvendelse på sa‐
på hans vegne, skal forlade retssalen under bevisførelsen el‐            ger, som indbringes for retten efter adoptionslovens § 11.
ler under en del af denne. Når den pågældende atter er ind‐
                                                                            § 475 b. Sagen indbringes for byretten på det sted, hvor
ladt i retssalen, skal han gøres bekendt med det under hans
                                                                         den, der har forlangt beslutningen prøvet af retten (klage‐
fraværelse forefaldne.
                                                                         ren), har hjemting. Har klageren ikke hjemting her i riget,
   Stk. 3. Såfremt retten anser det for fornødent, at en til
                                                                         indbringes sagen for retten på det sted, hvor barnet har
vedkommende hospital eller anstalt knyttet person afhøres
                                                                         hjemting. Har hverken klageren eller barnet hjemting her i
som vidne i retten, bør den pågældende i almindelighed ikke
                                                                         riget, indbringes sagen for den ret, som justitsministeren be‐
kræves afhørt uden for den retskreds, i hvilken han bor eller
                                                                         stemmer.
opholder sig, eller i hvilken hospitalet eller anstalten er be‐
                                                                            Stk. 2. Sagen skal indbringes for retten, senest 3 uger efter
liggende. På samme måde bør en til den besluttende myn‐
                                                                         at Ankestyrelsen har modtaget en anmodning om, at afgørel‐
dighed knyttet person i almindelighed ikke kræves afhørt
                                                                         sen prøves af retten. Ankestyrelsen sender sagens akter til
uden for den retskreds, i hvilken han bor eller opholder sig,
                                                                         retten med oplysning om den afgørelse, der forlanges prø‐
eller i hvilken den besluttende myndighed har sit sæde.
                                                                         vet, samt en kort redegørelse for de omstændigheder, der på‐
   Stk. 4. Retten indkalder selv parter og vidner. Politiet skal
                                                                         beråbes, og for de beviser, der kan have betydning for sa‐
på begæring bistå retten med fremskaffelse af oplysninger
                                                                         gens afgørelse.
om parters og vidners bopæle eller opholdssteder eller andre
                                                                            Stk. 3. Indbringes sagen for en domstol, der ikke er rette
af retten nærmere angivne forhold.
                                                                         værneting, henviser dommeren sagen til rette værneting.
   § 472. Efter at parterne har haft lejlighed til at udtale sig,           Stk. 4. Er anmodning om beslutningens prøvelse af retten
og bevisførelsen er sluttet, afgør retten ved dom, om friheds‐           modtaget efter udløbet af den i adoptionslovens § 11, stk. 1,
berøvelsen som lovlig bør stå ved magt, eller om den vil væ‐             nævnte frist, afvises sagen, medmindre overskridelsen er
re at ophæve.                                                            undskyldelig, eller særlige grunde i øvrigt taler for at be‐
   Stk. 2. Udebliver nogen af parterne uden oplyst lovligt               handle sagen. Afgørelsen træffes ved kendelse.
forfald, afgør retten, om frihedsberøvelsens lovlighed kan
                                                                           § 475 c. Som parter anses Ankestyrelsen, forældrene, bar‐
                                                                         net, barnets plejefamilie, hvis Ankestyrelsens afgørelse er
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 78 of 166
10. september 2019.                                                78                                                         Nr. 938.



truffet efter § 9, stk. 4, i adoptionsloven, og indehaveren af            Stk. 5. Om sagens behandling i landsretten og Højesteret
forældremyndigheden, hvis denne er en anden end forældre‐               gælder tilsvarende regler som fastsat for byretsbehandlin‐
ne og forældremyndigheden ikke følger af § 32 a, stk. 2, i              gen.
adoptionsloven. Forældrene optræder på egen hånd, selv om
de er umyndige.                                                                                   Kapitel 44
   Stk. 2. Retten beskikker en advokat for sagens parter und‐              Fremgangsmåden ved at erhverve mortifikations- eller
tagen Ankestyrelsen, medmindre de pågældende selv har an‐                                   ejendomsdom
taget en advokat.
                                                                           § 476. Når nogen vil søge ejendomsdom efter forudgåen‐
   Stk. 3. Retten kan beskikke en værge for barnet, der i så
                                                                        de offentlig indkaldelse, kommer bestemmelserne i lov om
fald indtræder som part i sagen.
                                                                        mortifikation af værdipapirer §§ 3-7 og § 8, stk. 1, til anven‐
   § 475 d. Udebliver klageren uden lovligt forfald, afgør              delse med de lempelser, der følger af forholdenes forskellig‐
retten, om beslutningen kan prøves uden hans tilstedeværel‐             hed.
se, eller om sagen skal udsættes.                                          Stk. 2. Angår sagen en fast ejendom, anlægges den ved
   Stk. 2. Klageren skal i forbindelse med indkaldelsen til             byretten på det sted, hvor ejendommen ligger.
retsmødet gøres bekendt med reglen i stk. 1.                               Stk. 3. Det har sit forblivende ved den gældende rets reg‐
                                                                        ler om adgangen til at søge sådan ejendomsdom såvel som
   § 475 e. Retten drager omsorg for sagens oplysning og
                                                                        om retsvirkningerne af den.
træffer selv bestemmelse om afhøring af parter og vidner
samt om tilvejebringelse af udtalelser fra sagkyndige og af                § 477. Om adgang til erhvervelse af mortifikationsdom på
andre bevismidler.                                                      servitutter, brugsrettigheder og grundbyrder har det sit for‐
   Stk. 2. Når særlige omstændigheder taler derfor, kan ret‐            blivende ved reglerne i lov nr. 67 af 14. april 1905, dog at
ten bestemme, at parterne ikke må overvære bevisførelsen                der i stedet for den i nævnte lovs § 4 omhandlede bevilling
eller en del af denne. Parterne skal, inden sagen afgøres, gø‐          til erhvervelse af mortifikationsdom uden særlig indstæv‐
res bekendt med indholdet af bevisførelsen, medmindre det               ning træder en tilladelse meddelt af vedkommende ret ved
vil stride mod de hensyn, der har ført til udelukkelsen.                kendelse.
   § 475 f. Retten afgør ved dom, om beslutningen skal op‐                                      Tredje afsnit.
retholdes eller ophæves.
                                                                                              Betalingspåkrav
   § 475 g. Retsmøderne foregår for lukkede døre.
   Stk. 2. Ved offentlig gengivelse af domme må der ikke                                         Kapitel 44 a
ske offentliggørelse af navn, stilling eller bopæl for nogen af            § 477 a. Reglerne i dette kapitel kan anvendes ved inddri‐
de i dommen nævnte personer eller på anden måde offent‐                 velse af forfaldne pengekrav på højst 100.000 kr., når for‐
liggørelse af de pågældendes identitet. Overtrædelse straffes           dringshaveren ikke forventer, at skyldneren har indsigelser
med bøde.                                                               mod kravet eller vil gøre modkrav gældende. Renter og om‐
   Stk. 3. Kender forældrene eller værgen ikke den, der søger           kostninger medregnes ikke ved opgørelsen af kravets værdi.
adoption, må den adoptionssøgendes og vidners navne ikke                   Stk. 2. Er der angivet flere skyldnere i samme betalings‐
optages i udskrifter af retsbogen eller rettens afgørelser.             påkrav, anvendes reglerne i §§ 477 d- 477 f for hver skyld‐
   § 475 h. Udgifter ved bevisførelse i henhold til § 475 e             ner for sig.
afholdes af statskassen. Retten kan pålægge en part at erstat‐             § 477 b. Inddrivelsen indledes ved indlevering af beta‐
te disse udgifter helt eller delvis, såfremt det i øvrigt pålæg‐        lingspåkrav til fogedretten i en retskreds, hvor der er værne‐
ges parten at betale sagsomkostninger.                                  ting efter kapitel 22 og 23. Såfremt fordringshaveren anmo‐
   § 475 i. Ankefristen er 4 uger ved anke til landsret og 4            der om, at udlæg iværksættes uden fornyet anmodning, jf.
uger ved anke til Højesteret. Der kan ikke i medfør af § 372,           stk. 4, nr. 2, skal betalingspåkravet dog indleveres til foged‐
stk. 2, meddeles tilladelse til at anke dommen efter ankefris‐          retten i en retskreds, hvor der endvidere er værneting efter
tens udløb.                                                             § 487, stk. 1 og stk. 2, 1. pkt.
   Stk. 2. Anke til landsret sker ved meddelelse til byretten.             Stk. 2. Før betalingspåkravet indleveres til fogedretten,
Meddelelsen kan ske mundtligt til retsbogen. Retten sender              skal der til skyldneren være sendt en påkravsskrivelse, der
meddelelsen og sagens akter til landsretten.                            opfylder betingelserne i § 10, stk. 2 og 3, i lov om inkasso‐
   Stk. 3. Landsrettens dom kan ikke ankes til Højesteret.              virksomhed, og den frist, der er nævnt i § 10, stk. 3, i lov om
Bestemmelserne i § 371, stk. 1, 2. pkt., og stk. 2, finder dog          inkassovirksomhed, skal være udløbet, jf. dog § 11 i lov om
tilsvarende anvendelse.                                                 inkassovirksomhed.
   Stk. 4. Om kære gælder reglerne i kapitel 37. Der kan dog               Stk. 3. Betalingspåkravet skal indeholde
ikke i medfør af § 394, stk. 2, meddeles tilladelse til at kære         1) parternes navn og adresse, herunder angivelse af en
de i § 475 b, stk. 4, nævnte kendelser efter kærefristens ud‐                 postadresse i Det Europæiske Økonomiske Samar‐
løb.                                                                          bejdsområde, hvortil meddelelser til fordringshaveren
                                                                              vedrørende sagen kan sendes, og hvor forkyndelse kan
                                                                              ske,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 79 of 166
10. september 2019.                                              79                                                        Nr. 938.



2)    angivelse af den ret, ved hvilken inddrivelsen indledes,           Stk. 2. Fremkommer der ikke rettidigt indsigelser mod
3)    fordringshaverens krav og                                       kravet, giver fogedretten betalingspåkravet påtegning herom
4)    en kort fremstilling af de faktiske og retlige omstæn‐          og underretter parterne. Såfremt fordringshaveren har anmo‐
      digheder, hvorpå kravet støttes.                                det om foretagelse af udlæg uden fornyet anmodning, jf.
   Stk. 4. Betalingspåkravet skal endvidere indeholde oplys‐          § 477 b, stk. 4, nr. 2, iværksætter fogedretten tvangsfuldbyr‐
ning om,                                                              delse på grundlag af betalingspåkravet, der sidestilles med
1) hvorvidt fordringshaveren ønsker betalingspåkravet                 en anmodning om tvangsfuldbyrdelse. Såfremt fordringsha‐
     forkyndt for skyldneren, såfremt udlæg er udelukket ef‐          veren ikke har anmodet om foretagelse af udlæg uden forny‐
      ter § 490 eller konkurslovens §§ 12 c, 31 eller 207,            et anmodning, sender fogedretten udskrift af betalingspåkra‐
2) hvorvidt fordringshaveren ønsker, at udlæg iværksættes             vet til fordringshaveren.
      uden fornyet anmodning fra fordringshaveren, såfremt               Stk. 3. Når betalingspåkravet har fået påtegning efter
     skyldneren ikke fremsætter indsigelser, og                       stk. 2, 1. pkt., har det samme bindende virkning som en
3) hvorvidt fordringshaveren ønsker, at retssagsbehand‐               dom.
     ling indledes på grundlag af betalingspåkravet uden                 Stk. 4. Inden 4 uger efter, at fogedretten har givet beta‐
      indlevering af stævning, såfremt skyldneren fremsætter          lingspåkravet påtegning om, at der ikke rettidigt er frem‐
      indsigelser.                                                    kommet indsigelser, kan skyldneren ved skriftlig anmodning
   Stk. 5. Domstolsstyrelsen kan fastsætte nærmere regler             til fogedretten kræve sagen genoptaget. Fogedretten kan
om betalingspåkravets udformning, herunder om anvendelse              undtagelsesvis genoptage sagen, hvis anmodning indgives
af særlige blanketter og om indlevering af kopier af beta‐            senere, men inden 1 år efter, at fogedretten har givet beta‐
lingspåkravet.                                                        lingspåkravet påtegning om, at der ikke rettidigt er frem‐
   Stk. 6. Fogedretten vejleder om udfyldning af blanketter.          kommet indsigelser. Fogedretten kan betinge genoptagelse
                                                                      af, at skyldneren betaler de sagsomkostninger, der er pålagt
   § 477 c. Opfylder betalingspåkravet ikke kravene i §§ 477
                                                                      skyldneren, eller stiller sikkerhed for betalingen.
a og 477 b, afvises sagen ved en beslutning, der meddeles
                                                                         Stk. 5. Genoptages sagen, annullerer fogedretten påteg‐
fordringshaveren, jf. dog stk. 3. Det samme gælder, hvis for‐
                                                                      ningen efter stk. 2, 1. pkt., og går frem efter § 477 f.
dringshaverens krav er uklart eller ikke findes begrundet i
sagsfremstillingen eller sagsfremstillingen må antages i væ‐             § 477 f. Fremkommer der rettidigt indsigelser mod kravet,
sentlige henseender at være urigtig. Efter fordringshaverens          jf. § 477 e, stk. 1, og har fordringshaveren anmodet om, at
anmodning træffes afgørelsen om afvisning ved kendelse.               retssagsbehandling indledes uden indlevering af stævning,
   Stk. 2. Fogedretten kan indrømme fordringshaveren en               jf. § 477 b, stk. 4, nr. 3, iværksætter retten retssagsbehand‐
frist til at afhjælpe mangler som nævnt i stk. 1.                     ling på grundlag af betalingspåkravet, der sidestilles med en
   Stk. 3. Fremgår det af det foreliggende, hvilken fogedret          stævning. I sager, hvor betalingspåkravet overstiger 50.000
der er kompetent, kan der i stedet for afvisning ske henvis‐          kr., kan retten beslutte, at sagsøger inden 14 dage fra modta‐
ning til denne fogedret.                                              gelsen af underretning om indsigelsen skal indlevere et sup‐
   Stk. 4. Fogedretten træffer afgørelse om betaling af sags‐         plerende processkrift, der skal opfylde kravene i § 348, stk.
omkostninger og giver betalingspåkravet påtegning herom.              2, nr. 4-6. Har fordringshaveren ikke anmodet om, at rets‐
                                                                      sagsbehandling indledes uden indlevering af stævning, sen‐
   § 477 d. Fogedretten lader betalingspåkravet vedhæftet
                                                                      des betalingspåkravet til fordringshaveren, og skyldneren
den i stk. 3 nævnte vejledning forkynde for skyldneren på
                                                                      underrettes herom.
grundlag af de oplysninger, som betalingspåkravet indehol‐
der, medmindre udlæg er udelukket efter § 490 eller kon‐                § 477 g. Fogedrettens afgørelser kan kæres efter reglerne i
kurslovens §§ 12 c, 31 eller 207 og fordringshaveren har an‐          kapitel 53.
modet om, at forkyndelse i så fald undlades, jf. § 477 b,
stk. 4, nr. 1.                                                                               Fjerde afsnit.
   Stk. 2. Fogedretten kan afvise sagen, hvis angivelsen af                               Tvangsfuldbyrdelse
skyldnerens navn og adresse, jf. § 477 b, stk. 3, nr. 1, er
unøjagtig, således at forkyndelse ikke kan foretages på                                        Kapitel 45
grundlag af fordringshaverens oplysninger. § 477 c, stk. 1,                        Grundlaget for tvangsfuldbyrdelse
3. pkt., og stk. 2, finder tilsvarende anvendelse.
                                                                        § 478. Tvangsfuldbyrdelse kan ske på grundlag af
   Stk. 3. Domstolsstyrelsen udarbejder en vejledning til
                                                                      1)   domme og kendelser afsagt af domstole eller af andre
skyldneren om retsvirkningerne af betalingspåkravet og om,
                                                                          myndigheder, hvis afgørelser efter lovgivningen kan
hvad skyldneren bør foretage sig til varetagelse af sine inte‐
                                                                          tvangsfuldbyrdes, betalingspåkrav med påtegning efter
resser.
                                                                          § 477 e, stk. 2, samt beslutninger om sagsomkostninger
   § 477 e. Hvis skyldneren har indsigelser mod kravet, skal              truffet af de nævnte myndigheder,
skyldneren skriftligt give fogedretten meddelelse herom in‐           2) forlig indgået for de under nr. 1 nævnte myndigheder
den 14 dage fra forkyndelsen af betalingspåkravet. Såfremt                samt forlig indgået under vilkårsforhandling i henhold
forkyndelsen sker i udlandet, på Færøerne eller i Grønland,                til lov om ægteskabs indgåelse og opløsning,
er fristen dog 4 uger.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 80 of 166
10. september 2019.                                                  80                                                         Nr. 938.



3)    aftaler om forældremyndighed, der er anmeldt til eller                 Stk. 3. Den ret, til hvilken dommen ankes efter fuldbyr‐
      godkendt af Familieretshuset eller familieretten, afgø‐             delsesfristens udløb, kan tillægge anken opsættende virk‐
      relser om forældremyndighed, barnets bopæl eller sam‐               ning.
      vær, der er truffet af Familieretshuset, aftaler om bar‐               Stk. 4. Bestemmelser i dommen om kortere fuldbyrdelses‐
      nets bopæl eller samvær, der er indgået over for Fami‐              frist end 14 dage og bestemmelser i henhold til stk. 2 kan
      lieretshuset, samt aftaler om barnets bopæl eller sam‐              betinges af forudgående sikkerhedsstillelse.
      vær, når det udtrykkeligt i aftalen er bestemt, at den                 Stk. 5. Reglerne i stk. 1-4 finder tilsvarende anvendelse på
      kan tjene som grundlag for fuldbyrdelse,                            afgørelser om sagsomkostninger.
4) udenretlige skriftlige forlig om forfalden gæld, når det
                                                                             § 481. Kendelser kan fuldbyrdes straks, medmindre andet
      udtrykkeligt er bestemt i forliget, at det kan tjene som
                                                                          er bestemt i kendelsen, jf. dog § 480, stk. 5.
      grundlag for fuldbyrdelse,
                                                                             Stk. 2. De i § 178 nævnte kendelser kan først fuldbyrdes,
5) gældsbreve, der ikke er omfattet af nr. 4, når det ud‐
                                                                          når fristen til at forlange kendelsen omgjort er udløbet, eller
      trykkeligt er bestemt i dokumentet, at det kan tjene som
                                                                          sådan anmodning er afslået af retten.
      grundlag for fuldbyrdelse,
6) pantebreve; for så vidt angår ejerpantebreve og skades‐                   § 481 a. Betalingspåkrav med påtegning efter § 477 e,
      løsbreve, dog kun når gældens størrelse og forfaldsti‐              stk. 2, kan fuldbyrdes straks.
      dens indtræden er erkendt af skyldneren eller klart
                                                                             § 482. De i § 478, stk. 1, nr. 2, nævnte forlig kan fuldbyr‐
      fremgår af omstændighederne,
                                                                          des, når kravet er forfaldet, medmindre andet er bestemt i
7) veksler for så vidt angår vekselretlige krav og checks
                                                                          forliget.
      for så vidt angår regreskrav, og
8) afgørelser omfattet af forbrugerklagelovens § 34, som                    § 483. (Ophævet)
      er truffet af Forbrugerklagenævnet eller godkendte pri‐
                                                                             § 484. Fristen for fuldbyrdelse på grundlag af de i § 478,
      vate tvistløsningsorganer.
                                                                          stk. 1, nr. 4-7, nævnte dokumenter er 14 dage efter den dag,
   Stk. 2. Udlæg kan endvidere ske for krav, som i lovgiv‐
                                                                          da ydelsen kunne kræves betalt, medmindre andet er be‐
ningen er tillagt udpantningsret.
                                                                          stemt i dokumentet. Kortere fuldbyrdelsesfrist end 4 søgne‐
   Stk. 3. Retten til tvangsfuldbyrdelse tilkommer også den,
                                                                          dage kan dog ikke aftales.
der har håndpant i en fordring.
   Stk. 4. I de i stk. 1, nr. 4-7, nævnte tilfælde kan fuldbyr‐             § 485. For krav, som er tillagt udpantningsret, er fuldbyr‐
delse foretages hos enhver, der ved sin underskrift på doku‐              delsesfristen 7 dage efter dagen for meddelelse om forret‐
mentet har forpligtet sig som skyldner, selvskyldnerkautio‐               ningen, jf. § 493, stk. 3.
nist eller pantsætter. I de tilfælde, der er nævnt i stk. 1, nr. 4
                                                                             § 486. Anmodning om tvangsfuldbyrdelse kan først indgi‐
og 5, kan underskriften være tilføjet digitalt. I de i stk. 1, nr.
                                                                          ves efter udløbet af de i §§ 480-484 nævnte frister. Forkyn‐
6, nævnte tilfælde kan fuldbyrdelse endvidere foretages hos
                                                                          delse af meddelelse efter § 493, stk. 3, kan tidligst ske dagen
den, der som skyldner, selvskyldnerkautionist eller pantsæt‐
                                                                          efter sidste rettidige betalingsdag.
ter har forpligtet sig ved et digitalt pantebrev, der er eller har
                                                                             Stk. 2. Fogedretten kan dog bestemme, at et krav skal
været tinglyst eller registreret i skibsregisteret eller i Dansk
                                                                          kunne fuldbyrdes, selv om fristerne i §§ 480-485 endnu ikke
Internationalt Skibsregister.
                                                                          er udløbet, eller selv om forkyndelse af meddelelse efter
   § 479. Justitsministeren kan fastsætte bestemmelser, hvor‐             § 493, stk. 3, ikke er sket, hvis skyldneren samtykker, eller
efter afgørelser af udenlandske domstole og myndigheder                   det må antages, at muligheden for at opnå dækning ellers vil
om borgerlige krav og vedtagelser om sådanne krav kan                     blive væsentligt forringet. Det samme gælder, hvis en dom
fuldbyrdes her i riget, såfremt de kan fuldbyrdes i den stat,             er anket inden fuldbyrdelsesfristens udløb. Fuldbyrdelsen
hvor afgørelsen er truffet, eller efter hvis ret vedtagelsen              kan betinges af forudgående sikkerhedsstillelse.
skal bedømmes, og såfremt fuldbyrdelsen ikke vil være
åbenbart uforenelig med landets retsorden.                                                          Kapitel 46
   Stk. 2. Justitsministeren kan fastsætte regler om fuldbyr‐             Fremgangsmåden ved udlæg og tvangsfuldbyrdelse af andre
delse af de i stk. 1 nævnte afgørelser og vedtagelser, herun‐                              krav end pengekrav
der om behandlingen af indsigelser.
                                                                            § 487. Anmodning om tvangsfuldbyrdelse kan fremsættes
   § 480. Domme kan fuldbyrdes, når fuldbyrdelsesfristen er               over for fogedretten i en af følgende retskredse:
udløbet, medmindre dommen forinden er anket. Fristen er                   1) hvor skyldneren har hjemting, jf. §§ 235, 236, 238, 239
14 dage efter dagen for dommens afsigelse, medmindre an‐                       og 240,
det er bestemt i dommen. Domme om samvær og om beta‐                      2) hvorfra skyldneren driver erhvervsmæssig virksomhed,
ling af børne- eller ægtefællebidrag kan fuldbyrdes straks,               3) hvor der findes pant for den fordring, for hvilken udlæg
medmindre andet er bestemt i dommen.                                           søges,
   Stk. 2. Det kan i dommen bestemmes, at dommen skal                     4) hvor genstanden for fuldbyrdelse af andre krav end
kunne fuldbyrdes, selv om den ankes inden fuldbyrdelsesfris‐                   pengekrav findes.
tens udløb.                                                                 Stk. 2. Er ingen fogedret kompetent efter stk. 1, eller er
                                                                          det under en tidligere forretning ikke lykkedes at opnå dæk‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 81 of 166
10. september 2019.                                                 81                                                           Nr. 938.



ning af hele kravet, kan anmodning om fuldbyrdelse frem‐                 stændigheder, som gør det rimeligt at afholde udlægsforret‐
sættes over for fogedretten i en retskreds, hvor skyldneren              ning.
opholder sig eller træffes eller har aktiver. Skal der i anled‐             Stk. 3. Er udlægsforretning afskåret efter reglen i stk. 1,
ning af anmodning om tvangsfuldbyrdelse foretages foran‐                 men har fordringshaveren anmodet om, at forretningen alli‐
staltninger ved en anden fogedret end den, hvortil anmod‐                gevel gennemføres med henblik på afbrydelse af forældelse,
ning er indgivet, fremsættes ny anmodning over for                       giver fogedretten skyldneren skriftlig meddelelse om det af
vedkommende fogedret.                                                    fogedretten opgjorte krav inklusive renter og omkostninger
   Stk. 3. Anmodning kan fremsættes over for andre foged‐                og om formålet med kravets fremsættelse. Fremkommer
retter end angivet i stk. 1 og 2, hvis muligheden for fuldbyr‐           skyldneren ikke med skriftlige indsigelser inden for en af fo‐
delse ellers vil blive væsentligt forringet.                             gedretten fastsat frist, har fogedrettens meddelelse samme
   Stk. 4. Den fogedret, hvortil anmodning er indgivet i over‐           virkning med hensyn til afbrydelse af forældelse som afhol‐
ensstemmelse med stk. 1-3, kan henvise anmodningen til en                delse af udlægsforretning. Fremkommer skyldneren med
anden fogedret, hvis det findes væsentligt mere hensigts‐                skriftlige indsigelser inden for den fastsatte frist, afholdes
mæssigt, at forretningen foretages ved denne fogedret.                   udlægsforretning efter de almindelige regler.
   § 488. Ved indgivelsen af anmodning om tvangsfuldbyr‐                    § 491. Fogedretten fastsætter tid og sted for forretningen
delse gives de oplysninger, som er nødvendige til sagens be‐             og giver meddelelse herom til den, der har fremsat anmod‐
handling. Anmodningen skal være skriftlig, hvis fogedretten              ningen om fuldbyrdelse. Har den pågældende ikke pligt til at
bestemmer det.                                                           give møde, jf. § 492, stk. 2, gives sådan meddelelse dog
   Stk. 2. Ved fremsættelse af anmodning i henhold til § 478,            kun, hvis han har anmodet herom.
stk. 1, nr. 1-3, skal udskrift af afgørelsen, betalingspåkravet             Stk. 2. Domstolsstyrelsen kan fastsætte regler om afhol‐
med påtegning, forliget, bevillingen, den anmeldte eller god‐            delse af fogedforretninger uden for sædvanlig kontortid.
kendte forældremyndighedsaftale eller aftalen om barnets                    Stk. 3. Fogedretten kan foretage forretninger uden for
bopæl eller samvær indleveres til fogedretten. Ved fremsæt‐              retskredsen, hvis særlige grunde taler derfor.
telse af anmodning i henhold til et af de i § 478, stk. 1, nr.              Stk. 4. Fogedretten kan lade et vidne overvære forretnin‐
4-7, nævnte dokumenter skal det originale dokument indle‐                gen og bistå fogedretten med en eventuel vurdering. Veder‐
veres, medmindre fogedretten anser det for unødvendigt.                  lag til vidnet afholdes af statskassen efter regler, der fastsæt‐
Ved udenretlige skriftlige forlig og gældsbreve, der er un‐              tes af Domstolsstyrelsen.
derskrevet digitalt, skal en skriftlig repræsentation af doku‐
                                                                            § 492. Udebliver den, der har fremsat anmodningen om
mentet indleveres til fogedretten. Ved digitale pantebreve,
                                                                         tvangsfuldbyrdelse, fra forretningen, afviser fogedretten for‐
der er eller har været tinglyst eller registreret i skibsregiste‐
                                                                         retningen.
ret eller i Dansk Internationalt Skibsregister, skal anmodnin‐
                                                                            Stk. 2. Den, der har fremsat anmodning om tvangsfuld‐
gen i stedet indeholde en præcis henvisning til dokumentet i
                                                                         byrdelse af et pengekrav, behøver dog ikke give møde, hvis
tingbogen, bilbogen, andelsboligbogen, personbogen, skibs‐
                                                                         kravet ikke overstiger 2.500 kr. bortset fra renter og omkost‐
registeret eller Dansk Internationalt Skibsregister.
                                                                         ninger, der påløber efter fremsættelsen af anmodningen, el‐
   Stk. 3. Fogedretten kan indrømme en frist til at tilveje‐
                                                                         ler hvis kravet er omfattet af § 478, stk. 2.
bringe de i stk. 1 og 2 nævnte oplysninger og dokumenter.
                                                                            Stk. 3. Finder fogedretten det i de i stk. 2 nævnte tilfælde
  § 489. Er fogedretten ikke kompetent efter reglerne i                  nødvendigt, at fordringshaveren er til stede under forretnin‐
§ 487, eller foreligger der ikke tilstrækkeligt grundlag for             gen, kan den enten indkalde ham til mødet eller udsætte for‐
tvangsfuldbyrdelse, eller mangler de i § 488 nævnte oplys‐               retningen til et senere møde og indkalde ham hertil. Udebli‐
ninger og dokumenter, afviser fogedretten anmodningen om                 ver han fra et møde, hvortil han er indkaldt, afviser fogedret‐
tvangsfuldbyrdelse og giver meddelelse herom til den, der                ten forretningen. Indkaldelsen skal indeholde oplysning om
har fremsat den.                                                         virkningerne af udeblivelse.
  Stk. 2. Fremgår det af det foreliggende, hvilken fogedret
                                                                            § 493. Fogedretten underretter så vidt muligt skyldneren
der er kompetent, kan der i stedet for afvisning ske henvis‐
                                                                         om tid og sted for forretningen. Skal forretningen foretages
ning til denne fogedret.
                                                                         uden for rettens kontor, angives tid og sted så bestemt som
   § 490. En fordringshaver, der ikke har fået tilstrækkeligt            foreneligt med tilrettelæggelsen af rettens arbejde. Underret‐
udlæg til at dække sin fordring, kan først, når der er forløbet          ningen kan ske ved tilsigelse til forretningen, jf. § 494.
6 måneder siden sidste forretning, på ny begære afholdt for‐                Stk. 2. Underretning kan undlades, hvis fogedretten finder
retning til foretagelse af udlæg. Fogedretten kan også i øv‐             det ubetænkeligt at foretage forretningen uden forudgående
rigt afvise at foretage udlægsforretning hos en skyldner, så‐            meddelelse til skyldneren, eller hvis det må antages, at mu‐
fremt fogedretten er bekendt med, at der inden for de sidste             ligheden for at opnå dækning ellers vil blive væsentligt for‐
6 måneder har været afholdt en forretning, hvor det ikke har             ringet. Fogedretten kan i sidstnævnte tilfælde betinge fuld‐
været muligt at opnå dækning.                                            byrdelsen af forudgående sikkerhedsstillelse.
   Stk. 2. Bestemmelsen i stk. 1 gælder ikke, hvis der er ri‐               Stk. 3. Forlanges fuldbyrdelse på grundlag af udpant‐
melig grund til at antage, at skyldneren ejer aktiver, hvori             ningsret, skal meddelelse om forretningen forkyndes for
udlæg kan foretages, eller der i øvrigt foreligger særlige om‐           skyldneren, medmindre andet er bestemt i lovgivningen.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 82 of 166
10. september 2019.                                                 82                                                         Nr. 938.



Meddelelsen skal indeholde oplysninger om kravets grund‐                    Stk. 2. Fordringshaveren kan ikke afvise afdrag på for‐
lag og størrelse og sidste rettidige betalingsdag. Ved senere            dringen.
forretninger for samme krav gives alene meddelelse efter
                                                                            § 497. Skyldneren skal give de oplysninger, som foged‐
reglerne i stk. 1 og 2.
                                                                         retten finder nødvendige til gennemførelse af tvangsfuldbyr‐
   § 494. Fogedretten kan med et af denne fastsat varsel til‐            delsen. Ved fuldbyrdelse af pengekrav skal han således give
sige skyldneren til forretningen, såfremt denne foretages i              oplysning om sine og sin husstands økonomiske forhold.
den retskreds, hvor skyldneren har bopæl eller opholdssted,              Fogedretten skal pålægge skyldneren at tale sandhed og gøre
eller hvorfra han driver erhvervsmæssig virksomhed, eller i              ham bekendt med strafansvaret for afgivelse af urigtig er‐
en tilstødende retskreds. Foretages forretningen ved Køben‐              klæring.
havns Byret, retten på Frederiksberg, retten i Glostrup eller               Stk. 2. Undlader skyldneren at give de krævede oplysnin‐
retten i Lyngby, kan skyldneren tilsiges, såfremt denne har              ger, kan fogedretten ved kendelse bestemme, at skyldneren
sådan tilknytning til en af disse retskredse. Det kan i tilsigel‐        ved politiets foranstaltning skal tages i forvaring, indtil han
sen pålægges skyldneren at møde personligt. Tilsigelsen                  indvilliger i at opfylde sin pligt. Skyldneren kan dog ikke
skal indeholde oplysning om varslet og om virkningerne af                holdes i forvaring i samme sag ud over 6 måneder, uafbrudt
udeblivelse.                                                             eller sammenlagt.
   Stk. 2. Udebliver skyldneren, uanset at lovlig tilsigelse er             Stk. 3. Bestemmelserne i § 178, stk. 3-11, finder tilsvaren‐
forkyndt for ham, uden anmeldt lovligt forfald, kan foged‐               de anvendelse for personer, der tages i forvaring efter stk. 2.
retten ved kendelse bestemme, at han skal tages i forvaring
                                                                            § 498. Fogedretten kan undersøge skyldnerens husrum og
af politiet, indtil han kan fremstilles i fogedretten. Det
                                                                         gemmer samt hans person, hvis sådan undersøgelse er nød‐
samme gælder, hvor skyldneren ikke giver personligt møde,
                                                                         vendig for gennemførelse af tvangsfuldbyrdelsen.
uagtet dette er pålagt ham. Bestemmelserne i § 178,
                                                                            Stk. 2. Fogedretten kan anvende den for fuldbyrdelsen
stk. 3-11, finder tilsvarende anvendelse.
                                                                         nødvendige magt. Politiet yder efter anmodning fogedretten
   Stk. 3. Anser fogedretten det for overvejende sandsynligt,
                                                                         bistand hertil.
at der ikke under forretningen kan opnås hel eller delvis
dækning af kravet, bør den i almindelighed ikke træffe be‐                  § 499. Tredjemand kan indtræde som part under forret‐
stemmelse om fremstilling ved politiet. Det samme gælder,                ningen, for så vidt angår spørgsmålet, om forretningens fo‐
hvis fremstilling ved politiets foranstaltning ikke vil stå i ri‐        retagelse vil stride imod hans ret. Indtrædelsen sker ved en
meligt forhold til gældens størrelse.                                    erklæring herom til fogedretten.
   Stk. 4. Er skyldneren en forening, et selskab eller lignen‐
                                                                           § 500. Fogedretten vejleder i fornødent omfang den, der
de, kan foreningens eller selskabets direktør eller forret‐
                                                                         ikke møder med advokat, om hans retsstilling.
ningsfører eller i fornødent fald et medlem af bestyrelsen til‐
                                                                           Stk. 2. Retten kan give en person, der opfylder de økono‐
siges efter foranstående regler, hvis vedkommende har bo‐
                                                                         miske betingelser efter § 325, fri proces, hvis den pågælden‐
pæl eller opholdssted i retskredsen eller en tilstødende rets‐
                                                                         de har behov for advokatbistand for fogedretten.
kreds, eller foreningen eller selskabet har hjemting i eller
driver erhvervsmæssig virksomhed fra en af disse retskred‐                  § 501. Fremsættes der indsigelser mod grundlaget for
se. Reglen i stk. 1, 2. pkt., finder tilsvarende anvendelse.             fuldbyrdelsen, og findes det efter den bevisførelse, der kan
                                                                         ske ved fogedretten, jf. stk. 2-4, betænkeligt at fremme for‐
    § 495. Forretningen kan foretages, selv om skyldneren ik‐
                                                                         retningen, nægter fogedretten at efterkomme fordringshave‐
ke giver møde eller træffes. På rettens kontor kan der dog,
                                                                         rens anmodning.
hvis skyldneren ikke er mødt, ikke foretages udlæg i andet
                                                                            Stk. 2. Indsigelser mod rigtigheden af domme og kendel‐
end fast ejendom eller andele i andelsboligforeninger eller
                                                                         ser samt betalingspåkrav med påtegning efter § 477 e, stk. 2,
aktier eller anparter i boligaktieselskaber eller boliganparts‐
                                                                         og indsigelser mod indenretlige forlig, som angår rettens
selskaber omfattet af kapitel III i lov om andelsboligforenin‐
                                                                         virksomhed, jf. § 270, stk. 2, kan ikke gøres gældende under
ger og andre boligfællesskaber i henhold til pantebrev, jf.
                                                                         tvangsfuldbyrdelsen.
§ 478, stk. 1, nr. 6, eller for krav omfattet af § 478, stk. 2,
                                                                            Stk. 3. Indsigelser mod veksler og checks kan kun gøres
som er sikret ved lovbestemt pant i det udlagte.
                                                                         gældende, såfremt
    Stk. 2. Foretages forretningen, uden at skyldneren giver
                                                                         1) den, der har fremsat anmodning om tvangsfuldbyrdel‐
møde eller træffes, opfordrer fogedretten hans ægtefælle el‐
                                                                               se, er enig heri,
ler andre personer over 18 år, som er til stede, og som må
                                                                         2) indsigelsen angår selve vekslens eller checkens indret‐
antages at have kendskab til skyldnerens forhold, til at vare‐
                                                                              ning og indhold eller andre betingelser i veksel- eller
tage hans interesser under forretningen.
                                                                               checkloven for at kunne gøre henholdsvis veksel- eller
    Stk. 3. Finder fogedretten det ønskeligt, at skyldneren er
                                                                               checkretten gældende,
til stede, kan forretningen udsættes.
                                                                         3) indsigelsen går ud på, at skyldneren ved underskrivel‐
   § 496. Inden tvangsfuldbyrdelsen gennemføres, opfordrer                     sen var umyndig eller på grund af sindssygdom, herun‐
fogedretten skyldneren eller den, der varetager hans interes‐                  der svær demens, eller hæmmet psykisk udvikling, for‐
ser, jf. § 495, stk. 2, til frivilligt at opfylde kravet.                      bigående sindsforvirring eller en lignende tilstand
                                                                               manglede evnen til at handle fornuftmæssigt, at under‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 83 of 166
10. september 2019.                                                83                                                           Nr. 938.



      skriften er falsk, at vekslens eller checkens indhold er               udlæggets foretagelse, eller fordi grundlaget for tvangs‐
      forfalsket efter underskrivelsen, eller at vekslen eller               fuldbyrdelsen ved dom er ophævet eller erklæret ugyl‐
     checken er underskrevet på skyldnerens vegne uden                       digt.
      fornøden fuldmagt, eller
                                                                           § 505. Den, som har anmodet om tvangsfuldbyrdelse af
4) indsigelsen fremsættes af en forbruger og angår en vek‐
                                                                        en fordring eller et krav, som viser sig ikke at bestå, skal be‐
      sel, der er benyttet i forbindelse med en forbrugeraftale,
                                                                        tale skyldneren erstatning for tab og godtgørelse for tort
      jf. § 2 i lov om forbrugeraftaler, eller en check, der er
                                                                        samt, hvis frihedsberøvelse er sket, for lidelse. Sådant an‐
      benyttet til opnåelse af kredit i forbindelse med en for‐
                                                                        svar påhviler ligeledes fordringshaveren, hvis der i øvrigt
      brugeraftale.
                                                                        ved fogedretten er truffet foranstaltninger til tvangsfuldbyr‐
   Stk. 4. Fogedretten kan nægte en bevisførelse, som på
                                                                        delse, uden at betingelserne herfor har været til stede, og
grund af dens omfang eller beskaffenhed eller af andre sær‐
                                                                        dette kan lægges fordringshaveren til last.
lige grunde bør ske under almindelig rettergang.
                                                                           Stk. 2. Har fogedretten truffet bestemmelse om fremstil‐
   Stk. 5. Fogedrettens afgørelse træffes efter anmodning
                                                                        ling eller tilbageholdelse af skyldneren, uden at betingelser‐
ved kendelse.
                                                                        ne herfor har været til stede, eller er forretning ved en fejlta‐
   § 502. Fogedretten kan udsætte forretningen, hvis                    gelse foretaget hos en anden end skyldneren, har skyldneren
1)    den dom, som søges fuldbyrdet, er anket efter fuldbyr‐            eller den, hos hvem forretningen er foretaget, krav på erstat‐
      delsesfristens udløb,                                             ning og godtgørelse i samme omfang som efter stk. 1, 1. pkt.
2) et retsforhold, hvis fastsættelse vil få indflydelse på              Beløbet betales af staten og skal godtgøres statskassen af
      forretningens udfald, er under behandling ved en ret el‐          den, som har anmodet om forretningen, hvis han er ansvar‐
      ler en administrativ myndighed, eller                             lig efter reglerne i stk. 1.
3) der foreligger andre særlige grunde.                                    Stk. 3. Krav efter stk. 1 og 2 må fremsættes over for fo‐
   Stk. 2. Findes det af hensyn til fordringshaverens fyldest‐          gedretten eller de almindelige domstole senest tre måneder
gørelse betænkeligt at udsætte forretningen, kan fogedretten            efter det tidspunkt, da vedkommende blev i stand til at gøre
i stedet betinge udlæg af, at fordringshaveren stiller sikker‐          kravet gældende. Fogedrettens afgørelse træffes ved kendel‐
hed, eller bestemme, at der ikke skal kunne iværksættes                 se. Fogedretten kan henskyde kravet til søgsmål ved de al‐
tvangsauktion over udlagte aktiver, før en bestemt afgørelse            mindelige domstole.
er truffet, eller en frist er udløbet. Sådan frist kan eventuelt           Stk. 4. Afgørelser efter stk. 3, jf. stk. 2, kan kæres både af
forlænges.                                                              parterne og af Domstolsstyrelsen.
  § 503. Fogedretten træffer bestemmelse om betaling af                    § 506. Retten kan tillade, at en part eller rettergangsfuld‐
omkostninger ved gennemførelsen af kravet. Aftaler mellem               mægtig deltager ved anvendelse af telekommunikation i et
parterne om omkostninger og disses størrelse er ikke bin‐               retsmøde, hvor der ikke skal være mundtlig forhandling om
dende for fogedretten. Det kan kun pålægges skyldneren at               et omtvistet spørgsmål, medmindre sådan deltagelse er
betale omkostninger i forbindelse med fordringshaverens                 uhensigtsmæssig.
møde under forretningen, hvis det efter reglerne i § 492 har               Stk. 2. Retten kan tillade, at en part, der er repræsenteret i
været nødvendigt for fordringshaveren at give møde, eller               retten, deltager ved anvendelse af telekommunikation i et
fogedretten i øvrigt finder det rimeligt, at fordringshaveren           retsmøde, hvor der skal være mundtlig forhandling om et
har givet møde. Omkostninger ved behandlingen af tvister                omtvistet spørgsmål, medmindre sådan deltagelse er uhen‐
for fogedretten erstattes kun, hvis dette efter tvistens art og         sigtsmæssig.
arbejdets omfang findes rimeligt.                                          Stk. 3. Retten kan tillade, at en part, der ikke er repræsen‐
                                                                        teret i retten, eller en rettergangsfuldmægtig deltager ved an‐
   § 504. Forretningen kan genoptages, når parterne er enige
                                                                        vendelse af telekommunikation i et retsmøde, hvor der skal
derom, eller når fogedretten finder det påkrævet, navnlig
                                                                        være mundtlig forhandling om et omtvistet spørgsmål, hvis
fordi
                                                                        sådan deltagelse af særlige grunde er hensigtsmæssig.
1) skyldneren eller tredjemand anmoder om, at et udlæg
                                                                           Stk. 4. I det i § 497 omhandlede tilfælde kan skyldneren
      må blive ophævet med den begrundelse, at det strider
                                                                        uanset stk. 1-3 ikke deltage i retsmødet ved anvendelse af
      mod tredjemands ret,
                                                                        telekommunikation uden billede, og § 192 finder tilsvarende
2) udlægshaveren anmoder om, at der må blive truffet ny
                                                                        anvendelse.
      bestemmelse om udlevering, opbevaring eller adminis‐
      tration af det udlagte, jf. §§ 520, 523 og 525,                                             Kapitel 47
3) udlægshaveren kræver foretaget en udførlig registre‐
                                                                                    Udlæggets genstand og retsvirkninger
      ring af de i § 518, stk. 2 og 3, nævnte aktiver eller en
      vurdering af det udlagte,                                           § 507. Pengekrav fuldbyrdes ved udlæg i en så stor del af
4) skyldneren ikke har været til stede under forretningen               skyldnerens formue, som efter fogedrettens skøn er nødven‐
      og han nu anmoder om adgang til at benytte sine rettig‐           dig til dækning af kravet samt af omkostninger ved forret‐
      heder efter §§ 509-516, eller                                     ningen og det udlagtes opbevaring indtil auktionen.
5) skyldneren ønsker fastslået, at et udlæg er bortfaldet
      som følge af omstændigheder, der er indtruffet efter
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 84 of 166
10. september 2019.                                                 84                                                           Nr. 938.



   Stk. 2. Anmodning om fuldbyrdelse kan begrænses til en                    § 511. Udlæg kan ikke foretages i endnu ikke udbetalt løn
del af fordringen, medmindre fogedretten finder, at opdeling             eller andet vederlag for personligt arbejde, medmindre der
af fordringen strider mod skyldnerens interesser.                        er forløbet mere end 7 dage efter slutningen af den periode, i
   Stk. 3. Fogedretten vurderer det udlagte, hvis en af parter‐          hvilken lønnen er indtjent, eller efter at vederlaget er for‐
ne forlanger det, eller fogedretten finder vurdering påkræ‐              tjent.
vet.                                                                         Stk. 2. Særskilt udlæg i krav på leje af fast ejendom kan
   Stk. 4. Kræves til vurderingen særlig sagkyndig bistand,              ikke foretages, før kravet er forfaldet.
som ikke kan ydes af et vidne, jf. § 491, stk. 4, bestemmer                  Stk. 3. Skyldnerens medkontrahent ifølge en gensidigt be‐
fogedretten, hvem af parterne der foreløbigt eller endeligt              byrdende kontrakt kan uanset udlæg i skyldnerens ret betale
skal betale omkostningerne ved vurderingen. Foretagelse af               til skyldneren og træffe aftale med denne om ændring i kon‐
vurdering kan gøres afhængig af, at der forinden stilles sik‐            traktforholdet, hvis dette er nødvendigt for at undgå nærlig‐
kerhed for omkostningerne.                                               gende fare for tab eller væsentlig ulempe. Medkontrahenten
                                                                         kan i disse tilfælde modsætte sig udlægget helt eller delvis,
   § 508. Udlæg kan foretages i rede penge samt i fast ejen‐
                                                                         hvis han har rimelig interesse deri.
dom, løsøre, fordringer og andre aktiver, hvis identitet kan
fastslås, men ikke i fremtidige erhvervelser. Udlæg kan fore‐               § 512. Udlæg kan ikke foretages i retten til ydelser, der
tages, selv om aktiverne i forvejen er behæftet.                         ikke kan kræves betalt til andre end den berettigede person‐
                                                                         ligt.
   § 509. Udlæg kan ikke foretages i aktiver, bortset fra fast
                                                                            Stk. 2. Udlæg kan ikke foretages i krav på underholdsbi‐
ejendom, der er nødvendige til opretholdelse af et beskedent
                                                                         drag i henhold til lovgivningen om ægteskab og om børns
hjem og en beskeden levefod for skyldneren og hans hus‐
                                                                         retsstilling.
stand, jf. dog stk. 2.
                                                                            Stk. 3. Udlæg kan ikke foretages i krav på pension eller i
   Stk. 2. En andel i en andelsboligforening eller en aktie el‐
                                                                         krav på understøttelse eller anden hjælp fra det offentlige el‐
ler anpart i et boligaktieselskab eller et boliganpartsselskab
                                                                         ler fra stiftelser eller andre velgørende institutioner, med‐
omfattet af kapitel III i lov om andelsboligforeninger og an‐
                                                                         mindre der er forløbet tre måneder fra den dag, beløbet kun‐
dre boligfællesskaber, der er forbundet med brugsret til en
                                                                         ne fordres udbetalt. Reglerne om fritagelse for retsforfølg‐
bolig, kan kun undtages fra udlæg i medfør af stk. 1, hvis
                                                                         ning i lov om tilsyn med pensionskasser samt i lov om for‐
boligen efter sin størrelse og indretning alene opfylder de
                                                                         sikringsaftaler og lov om visse civilretlige forhold m.v. ved
sædvanlige krav til en beskeden bolig, der under hensyn til
                                                                         pensionsopsparing i pengeinstitutter berøres ikke heraf.
skyldneren og hans husstand med rimelighed kan stilles, og
aktivet ved tvangsfuldbyrdelse må antages ikke at indbringe                 § 513. Udlæg kan ikke foretages i erstatning for invalidi‐
et beløb, der klart overstiger udgiften ved overtagelse af en            tet eller tab af forsørger eller i godtgørelse i forbindelse her‐
passende almen bolig eller leje- eller andelsbolig.                      med, hvis beløbet tilkommer skadelidte eller den, som har
   Stk. 3. Udlæg kan ikke foretages i aktiver af indtil 3.000            mistet en forsørger. Er beløbet udbetalt, kan udlæg dog ske,
kroners værdi, som er nødvendige til skyldnerens eller hans              medmindre summen ved indsættelse på særskilt konto i
husstands erhverv eller uddannelse.                                      bank eller sparekasse eller på anden måde er holdt klart ad‐
   Stk. 4. Skyldneren kan ikke gyldigt give samtykke til ud‐             skilt fra skyldnerens øvrige formue. Tilsvarende gælder om
læg i de i stk. 1 og 3 nævnte aktiver.                                   renter og udbytte af kapitalen.
                                                                            Stk. 2. I krav på godtgørelse for ikke-økonomisk skade,
   § 510. Særskilt udlæg kan kun foretages i tilbehør til fast
                                                                         som ikke falder ind under stk. 1, kan udlæg først foretages,
ejendom, skib eller luftfartøj, som omfattes af tinglysnings‐
                                                                         når beløbet er udbetalt.
lovens §§ 37, 37 a eller 38, sølovens § 47, stk. 1-3, eller lov
                                                                            Stk. 3. Udlæg kan ikke foretages i krav på erstatning for
om registrering af rettigheder over luftfartøjer § 22, med
                                                                         tab af arbejdsfortjeneste, medmindre der er forløbet 7 dage
samtykke fra skyldneren og andre, som har rettigheder over
                                                                         fra den dag, beløbet kunne fordres udbetalt.
tilbehøret. Skyldnerens samtykke kan tilbagekaldes, indtil
                                                                            Stk. 4. Udlæg kan dog foretages i de i stk. 1 og 2 nævnte
udlæg er foretaget. Reglen gælder, uanset om tilbehøret er
                                                                         beløb og krav, efter at kravet og dets størrelse er anerkendt
pantsat.
                                                                         eller fastslået af domstolene, hvis skyldneren under forret‐
   Stk. 2. En panthaver, som har særskilt pant i tilbehøret,
                                                                         ningen giver samtykke hertil, eller hvis skyldneren har stillet
kan dog foretage udlæg i dette, hvis ingen bedre stillede ret‐
                                                                         aktivet som pant for vedkommende fordring.
tigheder er til hinder herfor.
   Stk. 3. Stk. 1 og 2 finder tilsvarende anvendelse på sær‐                § 514. Udlæg kan ikke foretages i gaver, hvis giveren, da
skilt udlæg i forbedringer i andelslejligheder eller aktie- og           gaven blev givet, har bestemt, at udlæg ikke kan foretages.
anpartslejligheder i et selskab omfattet af kapitel III i lov om         Udlæg kan heller ikke foretages i uhævede renter eller ud‐
andelsboligforeninger og andre boligfællesskaber samt in‐                bytte af en sådan gave indtil 6 måneder efter forfaldsdagen.
ventar, der er særligt tilpasset eller installeret i sådanne lej‐           Stk. 2. Udlæg kan ikke foretages i aktiver, som skyldneren
ligheder, jf. tinglysningslovens § 42 j, stk. 8.                         i øvrigt har erhvervet på vilkår som nævnt i stk. 1, hvis er‐
   Stk. 4. Stk. 1 og 2 finder tilsvarende anvendelse på en               hvervelsen og vilkåret er led i en tilsvarende ordning for en
fiskerirettighed, der efter sølovens § 47, stk. 4, omfattes af           flerhed af personer og hensynet til ordningens formål taler
en rettighed over et registreret skib.                                   afgørende imod at tillade udlæg.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 85 of 166
10. september 2019.                                                 85                                                         Nr. 938.



  Stk. 3. Udlæg kan dog foretages i de i stk. 1 og 2 nævnte              tegnelse af de enkelte genstande er kun nødvendig, hvis for‐
aktiver, hvis skyldneren har fri rådighed over dem, eller hvis           dringshaveren anmoder om det. Udlægget er ikke til hinder
der ikke er truffet rimelige foranstaltninger til at hindre              for, at forbedringer eller inventar som nævnt i 1. pkt. udskil‐
skyldnerens råden.                                                       les ifølge regelmæssig drift. Omfatter udlægget forbedringer
  Stk. 4. Vilkår om, at modtageren af en gave ikke kan råde              og inventar, indgår også aktiver af denne beskaffenhed, som
over denne, antages at omfatte udelukkelse af udlæg, med‐                senere tilføres lejligheden, under udlægget.
mindre andet fremgår af omstændighederne.
                                                                            § 519. Skyldneren er uberettiget til at råde over de udlagte
   § 515. Udlæg kan ikke foretages i genstande, som har en               aktiver på en måde, som kan være til skade for udlægshave‐
særlig personlig betydning for skyldneren eller medlemmer                ren.
af hans husstand, medmindre genstandene har en sådan vær‐                   Stk. 2. Fogedretten gør skyldneren bekendt med udlæg‐
di, at det ikke findes rimeligt at holde dem uden for fuldbyr‐           gets retsvirkninger, herunder at overtrædelse af bestemmel‐
delsen af fordringshaverens krav.                                        sen i stk. 1 kan medføre strafansvar. Er skyldneren ikke til
   Stk. 2. Udlæg kan ikke foretages i hjælpemidler, som er               stede, kan dette ske enten ved en skriftlig meddelelse eller
nødvendige på grund af legemlige mangler eller sygdom.                   ved tilkendegivelse til den, der varetager hans interesser, jf.
                                                                         § 495, stk. 2.
   § 516. Udlæg kan ikke foretages i beløb, som forud er ud‐
betalt personer, der udfører offentlige hverv, vidner eller                 § 520. Et udlæg i fast ejendom, der tillige omfatter det i
skønsmænd som godtgørelse for udgifter og ulempe ved ud‐                 tinglysningslovens §§ 37 og 37 a nævnte tilbehør til ejen‐
førelsen af hvervet.                                                     dommen, er ikke til hinder for, at skyldneren udskiller de
                                                                         nævnte aktiver ifølge en regelmæssig drift af ejendommen.
   § 517. Skyldneren eller den, der varetager hans interesser,
                                                                         Er anmodning om tvangsauktion indgivet, eller erklærer ud‐
jf. § 495, stk. 2, har ret til at påvise de aktiver, i hvilke ud‐
                                                                         lægshaveren at ville indgive sådan anmodning inden 14
læg skal foretages.
                                                                         dage, kan fogedretten dog efter udlægshaverens anmodning
   Stk. 2. Udlæg kan dog altid foretages i rede penge. Udlæg
                                                                         fratage skyldneren denne ret, hvis det skønnes nødvendigt af
for krav, der er sikret ved pant, kan altid foretages i pantet.
                                                                         hensyn til udlægshaverens fyldestgørelse. Er indkaldelse
   Stk. 3. Skyldneren kan ikke forlange, at udlæg skal foreta‐
                                                                         sket til et møde som nævnt i § 563, stk. 1 eller 2, eller til
ges i fast ejendom, behæftede aktiver, aktiver, hvis værdi er
                                                                         tvangsauktion, kan fogedretten træffe sådan bestemmelse
usikker, eller aktiver, hvis opbevaring eller afhændelse er
                                                                         også efter anmodning af andre rettighedshavere.
særlig vanskelig, hvis han ejer andre aktiver, hvori udlæg
                                                                            Stk. 2. Fogedretten kan om fornødent træffe bestemmelse
kan ske.
                                                                         om administration af udlagt fast ejendom, registreret skib el‐
   Stk. 4. I øvrigt bestemmer fogedretten, hvilke aktiver der
                                                                         ler luftfartøj eller af en bolig- eller erhvervsenhed omfattet
skal foretages udlæg i, og påser herunder, at udlægget så
                                                                         af brugsretten i henhold til en udlagt andel i en andelsbolig‐
vidt muligt sker i de aktiver, skyldneren og hans husstand
                                                                         forening eller en udlagt aktie eller anpart i et boligaktiesel‐
bedst kan undvære.
                                                                         skab eller et boliganpartsselskab omfattet af kapitel III i lov
   § 518. Fogedretten optegner de aktiver, hvori udlæg er                om andelsboligforeninger og andre boligfællesskaber.
foretaget. Foretages vurdering, angives vurderingssummen.
                                                                            § 521. Ved udlæg i rede penge overgives beløbet straks til
   Stk. 2. Udlæg i fast ejendom omfatter, medmindre andet
                                                                         fordringshaveren eller sendes til ham, hvis han ikke er mødt,
fremgår af fogedrettens optegnelser, tillige det i tinglys‐
                                                                         jf. § 492, stk. 2. Fogedretten kan dog tage beløbet i forva‐
ningslovens §§ 37 og 38 nævnte tilbehør. Udlæg i to eller
                                                                         ring, indtil fristen for kære af udlægget er udløbet, eller ud‐
flere af de i tinglysningslovens § 37 a nævnte ejendomme
                                                                         lægget er stadfæstet.
omfatter, medmindre andet fremgår af fogedrettens opteg‐
nelser, tillige det i tinglysningslovens § 37 a nævnte tilbe‐               § 522. Modregning med krav, som kan tvangsfuldbyrdes,
hør. Optegnelse af de enkelte tilbehørsgenstande er kun nød‐             eller som anerkendes af den, der har anmodet om udlægget,
vendig, hvis fordringshaveren anmoder om det. Omfatter                   eller hvis rigtighed på anden måde må anses for godtgjort,
udlægget tilbehøret, indgår også aktiver af denne beskaffen‐             kan ske under forretningen, hvis de almindelige betingelser
hed, som senere tilføres ejendommen, under udlægget.                     for modregning er opfyldt.
   Stk. 3. Bestemmelsen i stk. 2 finder tilsvarende anvendel‐
                                                                            § 523. Fogedretten kan bestemme, at løsøre, hvori udlæg
se, hvor der i forbindelse med udlæg i et skib eller luftfartøj
                                                                         er foretaget, skal fratages skyldneren, medmindre der er
foretages udlæg i det i sølovens § 47 eller § 22 i lov om re‐
                                                                         truffet bestemmelse efter § 525, stk. 1, eller tredjemands ret
gistrering af rettigheder over luftfartøjer nævnte tilbehør el‐
                                                                         er til hinder herfor. Udleveres det udlagte til fordringshave‐
ler i de i sidstnævnte lovs § 24 nævnte reservedele.
                                                                         ren til opbevaring, kan fogedretten gøre udleveringen af‐
   Stk. 4. Udlæg i en andel i en andelsboligforening eller i en
                                                                         hængig af, at fordringshaveren stiller sikkerhed.
aktie eller anpart i et boligaktieselskab eller et boliganparts‐
                                                                            Stk. 2. Ved udlæg i værdipapirer og i fordringer, for hvil‐
selskab omfattet af kapitel III i lov om andelsboligforenin‐
                                                                         ke skriftligt bevis er udstedt, tager fogedretten dokumentet i
ger og andre boligfællesskaber omfatter, medmindre andet
                                                                         forvaring.
fremgår af fogedrettens optegnelser, tillige forbedringer i
                                                                            Stk. 3. Fogedretten kan pålægge skyldneren at udlevere
lejligheden samt inventar, der er særligt tilpasset eller instal‐
                                                                         det udlagte. Undlader skyldneren at efterkomme dette på‐
leret i lejligheden, jf. tinglysningslovens § 42 j, stk. 4. Op‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 86 of 166
10. september 2019.                                                86                                                          Nr. 938.



læg, finder bestemmelsen i § 497, stk. 2, tilsvarende anven‐            kapitel 6 a, eller for udlæg i andele i andelsboligforeninger
delse.                                                                  m.v., der skal tinglyses efter reglerne i tinglysningslovens
   Stk. 4. Er det aktiv, hvori udlæg er gjort, i tredjemands be‐        kapitel 6 b.
siddelse, kan fogedretten give denne meddelelse om, at akti‐
                                                                          § 527. (Ophævet)
vet ikke må udleveres til skyldneren.
  § 524. Er udlæg foretaget i en fordring, frigøres skyldne‐                                      Kapitel 48
ren ifølge fordringen ved betaling til den, hos hvem udlæg                  Særregler om tvangsfuldbyrdelse af andre krav end
er gjort, under samme betingelser som ved betaling efter                                       pengekrav
overdragelse af fordringen.
                                                                           § 528. Skal den forpligtede (rekvisitus) fraflytte en fast
   § 525. Ved udlæg i løsøre kan fogedretten bestemme, at               ejendom eller give den berettigede (rekvirenten) en rådighed
det udlagte ikke må fratages skyldneren, så længe denne                 over denne, eller skal rekvisitus udlevere rørligt gods til rek‐
overholder en afdragsordning, der er fastsat af fogedretten             virenten, gennemtvinger fogedretten så vidt muligt umiddel‐
og tiltrådt af skyldneren. Har fordringshaveren givet møde              bart, at pligten opfyldes.
under forretningen, skal han have lejlighed til at udtale sig,
                                                                           § 529. Skal rekvisitus udføre et arbejde eller foretage en
forinden afdragsordningen fastsættes. Afdragsordningens
                                                                        handling, kan fogedretten tillade, at rekvirenten lader dette
varighed kan ikke overstige 10 måneder, medmindre for‐
                                                                        udføre af andre, og der kan herefter foretages udlæg for det
dringshaveren samtykker.
                                                                        beløb, udførelsen har kostet. Beløbet skal godkendes af fo‐
   Stk. 2. Fogedretten kan bestemme, at udlæg i fast ejen‐
                                                                        gedretten.
dom, der tjener til bolig for skyldneren eller hans husstand,
                                                                           Stk. 2. Skal rekvisitus foretage en handling mod at få ud‐
ikke giver ret til at sætte ejendommen til auktion, så længe
                                                                        gifterne herved dækket af rekvirenten, fastsætter fogedretten
skyldneren overholder en afdragsordning, der er fastsat af
                                                                        efter anmodning beløbets størrelse. Fogedretten kan lade et
fogedretten og tiltrådt af skyldneren.
                                                                        vidne overvære forretningen og bistå fogedretten med fast‐
   Stk. 3. Bestemmelserne i stk. 1 og 2 gælder ikke ved ud‐
                                                                        sættelsen. Hvis det findes påkrævet, kan fogedretten udmel‐
læg på grundlag af pantebrev med pant i det udlagte.
                                                                        de en eller flere sagkyndige. § 507, stk. 4, finder tilsvarende
   Stk. 4. Bestemmelserne i stk. 2 og 3 finder tilsvarende an‐
                                                                        anvendelse.
vendelse med hensyn til salg og auktion på grundlag af ud‐
                                                                           Stk. 3. Stk. 2 finder tilsvarende anvendelse, hvis rekviren‐
læg i en andel i en andelsboligforening eller i en aktie eller
                                                                        ten har ret til at foretage en handling mod at erstatte den her‐
anpart i et boligaktieselskab eller et boliganpartsselskab om‐
                                                                        ved forvoldte skade.
fattet af kapitel III i lov om andelsboligforeninger og andre
                                                                           Stk. 4. Fogedretten kan betinge fuldbyrdelsen efter stk. 2
boligfællesskaber, jf. § 559 a.
                                                                        og 3 af forudgående sikkerhedsstillelse.
   § 526. Rækkefølgen mellem flere udlæg i samme aktiv af‐
                                                                          § 530. Skal rekvisitus udstede eller underskrive et doku‐
gøres af tidspunktet for indgivelsen af anmodning om ud‐
                                                                        ment, kan fogedretten gøre dette med samme virkning, som
læg. Anmodninger, der indkommer samme dag, stilles dog
                                                                        var det udstedt eller underskrevet af rekvisitus selv.
lige. Fortrinsret på grundlag af en ældre anmodning forta‐
bes, hvis fordringshaveren forsømmer at søge forretningen                  § 531. Skal rekvisitus stille en sikkerhed, kan fogedretten
fremmet.                                                                udtage så mange af dennes aktiver som nødvendigt for at
   Stk. 2. Udlæggets plads i rækkefølgen regnes dog efter               sikre rekvirentens ret, og i disse har rekvirenten herefter
tidspunktet for udlæggets foretagelse, hvis udlægget er fore‐           samme sikkerhed som i udlagte aktiver.
taget af en anden myndighed end fogedretten.
                                                                          § 532. Skal rekvisitus undlade noget, skal fogedretten så
   Stk. 3. Bestemmelserne i stk. 1 og 2 finder ikke anvendel‐
                                                                        vidt muligt hindre rekvisitus i at foretage overtrædelses‐
se ved udlæg i fast ejendom, registrerede skibe eller luftfar‐
                                                                        handlinger og tilintetgøre, hvad der er foretaget i strid med
tøjer samt fondsaktiver, jf. § 3, nr. 34, i lov om kapitalmar‐
                                                                        rekvirentens ret.
keder.
   Stk. 4. Udlæg i løsøre bortset fra registrerede skibe og                § 533. Kan tvangsfuldbyrdelse ikke ske efter §§ 528-532,
luftfartøjer bortfalder et år efter foretagelsen, medmindre             eller ønsker rekvirenten ikke at benytte denne fremgangsmå‐
udlægshaveren forinden har forlangt tvangsauktion afholdt               de, anslår fogedretten rekvirentens interesse i dommens eller
eller har været hindret heri ved anke, kære eller tredjemands           forligets opfyldelse i penge, som herefter inddrives ved ud‐
ret. Udlægget bortfalder i så fald 8 uger efter hindringens             læg. Ved fastsættelsen af beløbet skal fogedretten sikre, at
ophør. Det samme gælder udlæg i fondsaktiver, jf. § 3, nr.              rekvirenten ikke påføres tab. § 529, stk. 2, 2.-4. pkt., finder
34, i lov om kapitalmarkeder, og i fordringer, hvis der for             tilsvarende anvendelse.
fordringen er udstedt omsætningsgældsbrev eller andet do‐                  Stk. 2. Bestemmelsen i stk. 1 kan ikke anvendes, såfremt
kument, hvis særlige beskaffenhed medfører, at skyldneren               der er indtrådt umulighed eller anden lignende omstændig‐
ifølge fordringen ikke frigøres ved at betale til andre end             hed, som fritager rekvisitus for at fyldestgøre rekvirentens
ihændehaveren.                                                          krav, uden at dette medfører erstatningspligt for ham.
   Stk. 5. Reglerne i stk. 1-4 gælder ikke for udlæg i biler               Stk. 3. Anlægger rekvirenten straffesag efter § 535, kan
m.v., som skal tinglyses efter reglerne i tinglysningslovens            rekvirentens pengekrav fastsættes under denne sag.
              Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 87 of 166
10. september 2019.                                                   87                                                           Nr. 938.



   § 534. Skal rekvisitus foretage flere handlinger, eller kan             tvangsauktion, og fungerer tillige som inkassator, for så vidt
dommen eller forliget overtrædes ved flere handlinger, fin‐                ingen anden er udpeget hertil.
der reglerne i §§ 528-533 anvendelse, hver gang dommen                        Stk. 2. I øvrigt sker salg af et bos aktiver ved offentlig
eller forliget tilsidesættes.                                              auktion efter reglerne om offentlige auktioner, der ikke er
                                                                           tvangsauktioner.
   § 535. Den, der forsætligt overtræder en dom, hvorved det
er pålagt vedkommende at foretage eller undlade noget, kan                    § 539. Auktion over fast ejendom afholdes i den rets‐
under en af rekvirenten anlagt sag idømmes straf af bøde el‐               kreds, hvor ejendommen er beliggende. Det samme gælder
ler fængsel indtil 4 måneder. Tilsidesættelse af undladelses‐              tvangsauktion over andele i en andelsboligforening eller
pligter kan straffes hver gang, der foreligger en særskilt tilsi‐          over aktier eller anparter i et boligaktieselskab eller et bolig‐
desættelse af dommen.                                                      anpartsselskab omfattet af kapitel III i lov om andelsbolig‐
   Stk. 2. Sag efter stk. 1 kan ikke anlægges, hvis rekvirenten            foreninger og andre boligfællesskaber. Andre auktioner af‐
har opnået sin ret eller sikkerhed for den. I så fald skal en              holdes i den retskreds, hvor udlægget er foretaget, medmin‐
allerede anlagt sag hæves og fuldbyrdelsen af en idømt straf               dre den derværende fogedret bestemmer andet.
undlades eller standses. Reglerne i §§ 528-534 finder anven‐
                                                                              § 540. Ved auktioners afholdelse er særlig tilkaldelse af
delse, selv om straffesag er anlagt eller rekvisitus er idømt
                                                                           vidner ikke fornøden.
eller har udstået straf.
                                                                              Stk. 2. Politiet er forpligtet til på begæring at yde foged‐
   Stk. 3. Reglerne i stk. 1 og 2 finder ikke anvendelse ved
                                                                           retten bistand i overensstemmelse med, hvad der i § 498 er
undladelse af at efterkomme bestemmelser om forældre‐
                                                                           bestemt.
myndighed, barnets bopæl eller samvær.
                                                                              § 541. Ved begæringen om tvangsauktion forholdes der
                          Kapitel 48 a                                     efter de ovenfor i § 488 givne regler, dog at her desuden ud‐
                           (Ophævet)                                       skrift af udlægsforretningen må medfølge, medmindre
                                                                           tvangsauktionen skal foretages af den samme fogedret, som
                           Kapitel 49                                      har foretaget udlægsforretningen, i hvilket tilfælde en simpel
         Almindelige bestemmelser for tvangsauktion                        påberåbelse af udlægsforretningen med angivelse af dens
                                                                           datum er tilstrækkelig.
   § 538. Udlæg til forauktionering giver ret til, efter de i det
følgende opstillede regler, at sætte det udlagte til offentlig                § 542. Finder fogedretten, at grundlaget for tvangsauktio‐
auktion og gøre sig betalt af auktionssummen, jf. dog                      nen er i orden, og at i øvrigt intet er til hinder for det udlag‐
§§ 557, 559 a og 559 b.                                                    tes forauktionering, har fogedretten at foretage de til auktio‐
   Stk. 2. De følgende regler anvendes på tvangsauktion,                   nens afholdelse fornødne skridt i henhold til den fremsatte
som sker uden forudgående udlæg, med de ændringer, som                     begæring, navnlig ved at udstede de fornødne bekendtgørel‐
følger af forholdets natur.                                                ser angående auktionen, i hvilken anledning fogedretten kan
                                                                           afkræve rekvirenten de nødvendige oplysninger.
    § 538 a. Fyldestgøres et krav, der er sikret ved håndpant,
                                                                              Stk. 2. Fogedretten påser, at auktionen ikke afholdes, før
ikke rettidigt, kan panthaveren lade pantet bortsælge ved
                                                                           den ordinære kærefrist på 4 uger er udløbet, jf. § 586, stk. 1.
tvangsauktion. Finansielle instrumenter, jf. § 4 i lov om ka‐
                                                                           Fremlægges bevis for, at nogen af de oprindelige parter in‐
pitalmarkeder, som har kurs på et dansk eller udenlandsk re‐
                                                                           den fristens udløb har kæret udlægsforretningen, stilles auk‐
guleret marked, sælges dog gennem et fondsmæglerselskab,
                                                                           tionen i bero.
jf. § 5, stk. 1, nr. 1, litra c, i lov om finansiel virksomhed.
                                                                              Stk. 3. Dog kan fogedretten, når de udlagte genstande er
    Stk. 2. Inden panthaveren tager skridt til fyldestgørelse,
                                                                           udsatte for fordærvelse eller væsentlig værdiforringelse ved
skal han, medmindre pantsætterens bopæl er ham ubekendt,
                                                                           at henligge så længe, som iagttagelsen af foranstående be‐
med en uges varsel ved anbefalet brev opfordre denne til at
                                                                           stemmelser ville kræve, eller når deres bevaring er forbun‐
opfylde kravet, medmindre omgående salg er nødvendigt for
                                                                           det med uforholdsmæssig bekostning, lade auktionen afhol‐
at undgå eller begrænse et tab. Afkald på sådan opfordring
                                                                           de til et tidligere tidspunkt, end de ovenangivne regler hjem‐
er ikke gyldigt.
                                                                           ler.
    Stk. 3. Pantsatte fordringer kan inddrives af panthaveren,
                                                                              Stk. 4. Auktion over arvekrav må ikke uden arvingens
efterhånden som de forfalder.
                                                                           samtykke foretages, inden arven kan kræves udbetalt.
    Stk. 4. Reglerne i stk. 1, 1. pkt., stk. 2 og 3, finder tilsva‐
rende anvendelse for adgangen til fyldestgørelse af krav, der                 § 543. Til omkostninger ved forauktioneringen regnes ik‐
er sikret ved virksomhedspant i fordringer, jf. tinglysnings‐              ke blot de egentlige auktionsudgifter, afgifter, inkassations‐
lovens § 47 c, stk. 3, nr. 1, og fordringspant, jf. tinglysnings‐          salær, leje af lokale, bekostning ved varernes opbevaring og
lovens § 47 d.                                                             deslige, men også fogedrettens udlæg til porto, bekendtgø‐
                                                                           relser m.v. Til auktionsomkostningerne henregnes endvidere
   § 538 b. Salg ved auktion af pantsatte genstande fra et
                                                                           ved tvangsauktioner over faste ejendomme udgifter ved dis‐
fællesbo m.v., der behandles ved bobehandler, et dødsbo,
                                                                           ses bestyrelse og drift efter udlægget indtil det endelige salg,
der behandles ved bobestyrer, eller et konkursbo sker efter
                                                                           for så vidt den, der har udredet dem, har krav på andel i kø‐
reglerne om tvangsauktion. Bobehandleren, bobestyreren el‐
                                                                           besummen.
ler kurator skal udføre, hvad der påhviler rekvirenten af en
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 88 of 166
10. september 2019.                                                88                                                          Nr. 938.



  § 543 a. Med hensyn til auktionssagens behandling finder              gøre, om han vil give den enkelte bydende kredit eller ikke,
§ 506 tilsvarende anvendelse. Det gælder dog ikke ved af‐               samt at indkræve auktionspengene.
holdelse af auktion.                                                      Stk. 2. Inkassator er som selvskyldner ansvarlig for, at be‐
                                                                        løbene af de af ham antagne bud bliver betalt, medmindre
                          Kapitel 50                                    andet er vedtaget.
                 Tvangsauktion over løsøre
                                                                           § 547. Fogedretten har at påse, at der ved auktionsvilkåre‐
   § 544. Bekendtgørelse om auktion over udlagt løsøre skal             ne, som i øvrigt forfattes af rekvirenten, indrømmes veder‐
ske mindst en uge før auktionens afholdelse, jf. dog § 556.             hæftige købere den på egnen ved frivillige auktioner sæd‐
Den skal i det mindste 2 gange indrykkes i et eller flere af            vanlige kredit, dog uden fogedrettens billigelse ikke ud over
de mere udbredte stedlige blade, således at den første be‐              3 måneder.
kendtgørelse sker med det nævnte varsel og den anden en af                 Stk. 2. Det beror på auktionsrekvirenten, om han ved auk‐
de nærmeste dage før auktionen. Fremdeles skal der om                   tionsvilkårene vil pålægge køberne at udrede auktionsom‐
auktionen ske opslag ved plakater og foregå offentligt ud‐              kostningerne, eller om han vil fritage køberne herfor og lade
råb, for så vidt sådant på auktionsstedet er sædvanligt ved             dem forlods udrede af auktionssummen; i førstnævnte tilfæl‐
frivillige auktioner. Første bekendtgørelse om auktion over             de bliver de at ansætte til visse procent eller en vis andel af
skibe, der ikke omfattes af stk. 2, skal dog ske mindst 2 uger          hver krone.
før auktionens afholdelse, og der skal tillige med samme
                                                                           § 548. Trykte auktionskataloger kan udstedes af rekviren‐
varsel ske bekendtgørelse i Statstidende.
                                                                        ten med fogedrettens billigelse, når denne efter beskaffenhe‐
   Stk. 2. Auktion over skibe, der er registreret i skibsregis‐
                                                                        den eller værdien af de genstande, der skal sælges, finder så‐
tret, luftfartøjer, der er registreret i nationalitetsregistret,
                                                                        dant stemmende med alle parters interesse, og udredes ud‐
samt skibe og luftfartøjer, der er registreret i tilsvarende
                                                                        gifterne dertil i så fald af auktionsbeløbet.
udenlandske registre, skal bekendtgøres mindst 6 uger i for‐
                                                                           Stk. 2. Finder fogedretten ikke udstedelse af trykte aukti‐
vejen i Statstidende og efter fogedrettens bestemmelse tilli‐
                                                                        onskataloger nødvendig, står det dog enhver i tvangssalget
ge i et eller flere andre blade og meddeles vedkommende re‐
                                                                        interesseret frit for på egen bekostning at udstede sådanne,
gistreringsmyndighed. Sådan meddelelse skal endvidere gi‐
                                                                        dog inden for de frister, som af fogedretten bestemmes.
ves ved auktion over fragtfordringer knyttet til registreret
skib. Såfremt auktionen angår et skib eller luftfartøj, regis‐             § 549. Ved auktionens begyndelse oplæses auktionsvilkå‐
treret i en udenlandsk stat, må auktionen tillige bekendtgø‐            rene, som tillige skal opslås til almindelig efterretning på et
res med mindst en måneds varsel på det sted, hvor det er re‐            iøjnefaldende sted i lokalet eller, hvis auktionen afholdes
gistreret, i overensstemmelse med de dér gældende regler                under åben himmel, da der, hvor den holdes eller begyndes.
om offentlig bekendtgørelse af tvangsauktioner. Rekvirenten             I trykte auktionskataloger indføres auktionsvilkårene straks
skal samtidig med begæringen om auktion indlevere bekræf‐               efter titelbladet.
tet udskrift af det danske eller udenlandske register, indehol‐            Stk. 2. Når dette er iagttaget, kan de på auktionen bydende
dende oplysning om de på skibet eller luftfartøjet hvilende             ikke påberåbe sig uvidenhed om auktionsvilkårene.
registrerede rettigheder. Samtidig med den første bekendt‐
                                                                            § 550. Fogedretten opråber derefter de enkelte genstande
gørelse skal fogedretten ved anbefalet brev, eventuelt ved
                                                                        til salg.
luftpost, underrette ejeren og indehaveren af de nævnte ret‐
                                                                            Stk. 2. Er auktionskataloger eller specificerede auktions‐
tigheder om auktionen, såfremt deres adresser fremgår af re‐
                                                                        plakater udgivne, bortsælges tingene i den orden, disse angi‐
gistret. Tilsvarende regler kommer til anvendelse på auktion
                                                                        ver, medmindre fogedretten tilsteder afvigelser herfra; men i
over reservedelslagre, pantsat i forbindelse med et luftfartøj.
                                                                        modsat fald er skyldneren berettiget til at bestemme den or‐
   Stk. 3. Ved auktion over pantsatte fordringer skal for‐
                                                                        den, hvori de udlagte genstande skal opråbes.
dringshaveren, skyldneren og kautionister samt så vidt mu‐
                                                                            Stk. 3. Ved hver enkelt genstand optegnes i auktionsbogen
lig enhver anden, hvis rettigheder eller forpligtelser med
                                                                        eller det dertil hørende auktionskatalog auktionskøberens
hensyn til fordringen må antages at ville blive berørt af sal‐
                                                                        navn og budets størrelse.
get, underrettes om auktionen, for så vidt vedkommende har
                                                                            Stk. 4. Hvis betalingen erlægges kontant ved hammersla‐
bekendt bopæl her i landet, jf. § 154. Vedtagelse om, at un‐
                                                                        get, gøres derom bemærkning.
derretning frafaldes, er ugyldig.
                                                                            Stk. 5. Skønner fogedretten, at der kan opnås et væsentlig
   § 545. Bekendtgørelsen skal indeholde tydelig og nøjagtig            højere bud på en ny auktion, kan den bestemme, at der skal
angivelse af tiden og stedet, når og hvor auktionen holdes,             afholdes en anden og sidste auktion.
samt en almindelig betegnelse af de genstande, som skal
                                                                           § 551. Udlægshavere er ingen sinde berettigede til at
bortsælges, med fremhævelse af de særlig værdifulde
                                                                        modsætte sig, at ældre eller yngre udlægshavere i samme
iblandt dem.
                                                                        løsøre skrider til tvangsauktion efter de her opstillede regler.
  § 546. Auktionsrekvirenten antager en inkassator, som                 Dog bør, hvor auktionen afholdes ifølge begæring af en yng‐
har at stille en af fogedretten nærmere bestemt sikkerhed.              re udlægshaver, de af samme flydende omkostninger ikke
Det påhviler inkassator at være til stede ved auktionen og af‐          komme en ældre udlægshaver til skade, ligesom beløbet bli‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 89 of 166
10. september 2019.                                                 89                                                           Nr. 938.



ver at anvende til hans fyldestgørelse, forinden noget kan               medmindre flere hos fogedretten har anmeldt krav på delta‐
komme den yngre udlægshaver til gode (jf. § 554).                        gelse i det ved auktionen indkomne, eller det af tingbogen,
   Stk. 2. Det afgøres efter de hidtil gældende retsregler, om           hvoraf genpart i så henseende skal tilvejebringes, kan ses el‐
panthavere kan modsætte sig vedkommende genstandes rea‐                  ler på anden måde, såsom ved skyldnerens forklaring, af fo‐
lisation.                                                                gedretten erfares, at sådant krav haves.
   Stk. 3. Ved auktion over registreret skib eller luftfartøj                Stk. 2. I dette tilfælde har fogedretten at affatte et udkast
kan salg finde sted, såfremt de forud for udlægshaveren pri‐             til     auktionssummens        fordeling    mellem       samtlige
oriterede, for fogedretten dokumenterede behæftelser dæk‐                vedkommende ifølge deres rettigheders beskaffenhed.
kes gennem auktionssummen eller, i det omfang denne er
                                                                            § 555. Fogedretten skal ufortøvet meddele enhver af de i
berettiget hertil, overtages af køberen.
                                                                         foregående paragraf omhandlede personer, som har bekendt
   Stk. 4. Er udlæg foretaget i et registreret luftfartøj for er‐
                                                                         bopæl inden riget, særskilt underretning (§ 154) om, at ud‐
statningskrav for skade, der her i riget er påført person eller
                                                                         kastet henligger til eftersyn på fogedrettens kontor. Har no‐
gods på jorden, og er skaden forvoldt enten af dette fartøj el‐
                                                                         gen af de nævnte personer ikke bekendt bopæl inden riget,
ler af et andet, tilhørende samme ejer og behæftet med
                                                                         er for hans vedkommende offentlig indkaldelse i Statstiden‐
samme panterettigheder eller sikkerhedsrettigheder for for‐
                                                                         de tilstrækkelig, medmindre han har ladet møde ved udlægs‐
dringer stiftet ved aftale, lydende på et bestemt beløb eller et
                                                                         forretningen eller gjort anmeldelse for fogedretten ved en
størstebeløb, kan salg dog finde sted, selv om auktionssum‐
                                                                         her i riget bosat fuldmægtig, i hvilket tilfælde underretning
men er utilstrækkelig til fuld dækning af udlægshaveren og
                                                                         bør gives denne.
de forud prioriterede rettigheder. Det beløb, som skal tilfal‐
                                                                            Stk. 2. Fremkommer der ikke inden 4 uger efter underret‐
de indehaveren af de sidstnævnte rettigheder, bliver da at
                                                                         ningens meddelelse eller efter bekendtgørelsen indsigelse
nedsætte i det omfang, det er nødvendigt for at skaffe ud‐
                                                                         imod fogedrettens udkast, iværksættes fordelingen af aukti‐
lægshaveren fyldestgørelse, men skal dog mindst udgøre 80
                                                                         onsbeløbet, så snart det er indkommet, i overensstemmelse
pct. af auktionssummen med fradrag af omkostninger.
                                                                         med udkastet, dog uden at nogens ret i øvrigt er prækluderet
   Stk. 5. De i stk. 4 fastsatte regler kommer dog ikke til an‐
                                                                         herved. Opstår der tvist om fordelingen, og lykkes det ikke
vendelse, såfremt den for skaden ansvarlige eller nogen på
                                                                         fogedretten ved mægling at tilvejebringe enighed, afgør fo‐
hans vegne har tegnet en ansvarsforsikring, som tilstrække‐
                                                                         gedretten tvisten ved kendelse. Angår tvisten fordeling af
ligt og effektivt dækker hans erstatningsansvar.
                                                                         auktionsbeløbet for salg af et skib eller luftfartøj, skal foged‐
   Stk. 6. Er et lager af reservedele pantsat i forbindelse med
                                                                         retten dog, hvis fogedrettens mægling er forgæves, henvise
et luftfartøj, og finder tvangsauktion sted på grundlag af ud‐
                                                                         parterne til almindelig rettergang. Indsigelser mod fordelin‐
læg foretaget for et krav, som ikke er sikret på den nævnte
                                                                         gen, der ikke behørig forfølges inden 14 dage, anses da som
måde, kan salg ikke finde sted, medmindre der på auktionen
                                                                         ikke fremkomne.
opnås et bud på 2/3 af lagerets værdi, således som denne
                                                                            Stk. 3. Den del af auktionssummen, med hensyn til hvil‐
fastsættes ved vurdering af sagkyndige af fogedretten ud‐
                                                                         ken ingen uenighed er til stede, udbetales i overensstemmel‐
meldte personer. Såfremt auktionssummen er utilstrækkelig
                                                                         se med udkastet; men den del, som er genstand for tvist, til‐
til dækning af de foranstående rettigheder og udlægshave‐
                                                                         bageholdes indtil sagens endelige afgørelse. Det påhviler fo‐
rens krav, kan det beløb, som skal medgå til dækning af de
                                                                         gedretten at drage omsorg for de indkomme summers hen‐
foranstående rettigheder, om fornødent nedsættes til 2/3 af
                                                                         sigtsmæssige bevaring og frugtbargørelse i mellemtiden.
auktionssummen med fradrag af omkostninger.
                                                                           § 556. Er de udlagte genstande udsatte for hurtig fordær‐
   § 552. Når auktionen er holdt i overensstemmelse med
                                                                         velse eller tab i værdi, eller er deres bevaring forbundet med
ovenstående regler, er den med hensyn til sit udfald binden‐
                                                                         uforholdsmæssig bekostning, kan fogedretten lade auktion
de for alle dem, hvis rettigheder over det bortsolgte ifølge
                                                                         afholde med kortere bekendtgørelsesfrister, end de angivne
den borgerlige rets regler samt bestemmelsen i § 551 ophø‐
                                                                         regler medfører.
rer ved tvangssalget.
                                                                            § 557. Er udlæg foretaget i finansielle instrumenter, jf. § 4
   § 553. Inden 14 dage henholdsvis efter auktionen eller
                                                                         i lov om kapitalmarkeder, som har kurs på et dansk eller
den fastsatte kredittids udløb har inkassator at aflægge regn‐
                                                                         udenlandsk reguleret marked, bortsælges disse ikke ved
skab til fogedretten over auktionsbeløbet og til fogedretten
                                                                         tvangsauktion. De nævnte finansielle instrumenter sælges
at indbetale, hvad der efter fradrag af, hvad der tilkommer
                                                                         efter anmodning fra udlægshaveren af fogedretten gennem
ham selv, bliver tilovers, jf. dog konkurslovens § 89. I in‐
                                                                         et fondsmæglerselskab, jf. § 5, stk. 1, nr. 1, litra c, i lov om
kassationssalær må i reglen ikke beregnes mere end 4 pct. af
                                                                         finansiel virksomhed.
de beløb, hvorpå der gives kredit, og 2 pct. af dem, der beta‐
les kontant; dog kan fogedretten, når inkassationen skønnes                 § 558. Når udlæg er givet i fordringer af anden beskaffen‐
ikke at kunne fås udført for denne betaling, tillade, at inkas‐          hed end de i foregående paragraf omhandlede, kan udlægs‐
sationssalæret sættes højere.                                            haveren, i stedet for at stille dem til auktion, efterhånden
                                                                         som de forfalder, lade dem indkræve hos den eller dem, der
  § 554. Fogedretten har derefter uden ophold at udbetale
                                                                         er pligtige at betale samme, ved en af ham antagen inkassa‐
auktionsrekvirenten den ham tilkommende del af auktions‐
                                                                         tor, som har at stille en af fogedretten nærmere bestemt sik‐
pengene og at afgive det mulig tiloversblevne til skyldneren,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 90 of 166
10. september 2019.                                                 90                                                          Nr. 938.



kerhed. Rekvirenten er pligtig snarest muligt at underrette              boligforeningens vedtægter, afgør fogedretten ved lodtræk‐
fogedretten om, hvem han har antaget til inkassator.                     ning, hvem der skal have fortrinsstilling.
   Stk. 2. Inkassator kan legitimere sig som berettiget til at
                                                                            § 559 b. § 559 a finder tilsvarende anvendelse ved udlæg
indkræve fordringerne ved en udskrift af udlægsforretnin‐
                                                                         i aktier eller anparter i et boligaktieselskab eller et boligan‐
gen, forsynet med fogedrettens påtegning om, at han er anta‐
                                                                         partsselskab omfattet af kapitel III i lov om andelsboligfor‐
get til og autoriseret som inkassator. Gøres der indsigelse
                                                                         eninger og andre boligfællesskaber.
mod det beregnede inkassationssalær af nogen i tvangssalget
interesseret, fastsættes det af fogedretten under hensyn til               § 559 c. En anmodning til fogedretten om tvangsauktion
det med inkassationen forbundne arbejde fra 1 til 6 pct. af              over en andel i en andelsboligforening, som anvendes til an‐
det indkomne beløb.                                                      det end beboelse, skal være skriftlig og være ledsaget af en
                                                                         udskrift af andelsboligbogen. I øvrigt finder § 559 a, stk. 5
   § 559. De pengebeløb, der indkommer, når der gås frem
                                                                         og 6, tilsvarende anvendelse.
efter §§ 557 og 558, indbetales til fogedretten, som derefter
har at gå frem efter reglerne i §§ 554 og 555.                                                     Kapitel 51
   § 559 a. Er udlæg foretaget i en andel i en andelsboligfor‐                         Tvangsauktion over fast ejendom
ening, hvor der til andelen er knyttet retten til en bolig, kan
                                                                            § 560. En anmodning til fogedretten om tvangsauktion
denne ikke sælges ved tvangsauktion, før fogedretten efter
                                                                         skal være skriftlig og indeholde oplysning om ejendommens
anmodning fra udlægshaveren har forsøgt tvangssalg gen‐
                                                                         art, jf. § 563. Med anmodningen skal følge en attest om
nem andelsboligforeningen i overensstemmelse med § 6 b i
                                                                         ejendomsvurderingen og en tingbogsattest. Hvor ejendom‐
lov om andelsboligforeninger og andre boligfællesskaber.
                                                                         men består af flere matrikelnumre i samme retskreds, der er
   Stk. 2. En anmodning til fogedretten om at iværksætte
                                                                         behæftet ensartet, er én tingbogsattest tilstrækkelig. Skal der
tvangssalg gennem andelsboligforeningen skal være skriftlig
                                                                         på grund af uensartet behæftelse af ejendommen og dens til‐
og ledsaget af en udskrift af andelsboligbogen. Når foged‐
                                                                         behør i henhold til § 572 foretages særskilt opråb af ejen‐
retten har modtaget anmodningen, indkalder den skyldneren
                                                                         dommens tilbehør eller en del af dette, skal der desuden
og andelsboligforeningen til møde. På mødet vejleder foged‐
                                                                         vedlægges en fortegnelse over det tilbehør, som skal oprå‐
retten skyldneren om sagens videre forløb. I særlige tilfælde
                                                                         bes særskilt.
kan fogedretten på mødet meddele skyldneren en frist på
                                                                            Stk. 2. Indgives der flere auktionsbegæringer vedrørende
indtil 4 uger til at afværge tvangsmæssigt salg af andelen.
                                                                         samme ejendom, behandles disse af fogedretten i den ræk‐
§ 561, stk. 1, 2. og 3. pkt., stk. 2, stk. 3, 4. pkt., og stk. 4,
                                                                         kefølge, de er modtaget, således at en senere indgivet begæ‐
finder tilsvarende anvendelse. Fogedretten underretter an‐
                                                                         ring ikke behandles, før en tidligere er bortfaldet.
delsboligforeningen, skyldneren og udlægshaveren om sin
beslutning om, at andelen skal forsøges solgt gennem an‐                    § 561. Når fogedretten har modtaget anmodning om
delsboligforeningen i overensstemmelse med § 6 b i lov om                tvangsauktion, indkalder den skyldneren til møde, såfremt
andelsboligforeninger og andre boligfællesskaber.                        ejendommen benyttes til beboelse for denne eller hans fami‐
   Stk. 3. Må det på grundlag af andelsboligforeningens op‐              lie, eller hvis fogedretten i øvrigt finder, at der er behov for
lysninger antages, at der ved salg gennem foreningen ikke                et møde. Dette afholdes så vidt muligt inden 7 dage efter an‐
kan opnås en pris svarende til den højeste pris, der er tilladt          modningens modtagelse. Indkaldelsen skal indeholde oplys‐
efter andelsboligloven eller foreningens vedtægter, kan fo‐              ning om formålet med mødet, jf. stk. 3, om adgangen til ad‐
gedretten beslutte, at salg skal ske gennem fogedretten på               vokatbeskikkelse og antagelse af en sagkyndig samt opfor‐
tvangsauktion.                                                           dring til skyldneren om at medbringe kvitteringer og andre
   Stk. 4. Sker salg gennem andelsboligforeningen i overens‐             papirer af betydning for gældsforholdene i ejendommen.
stemmelse med stk. 1 ikke inden den frist, der er fastsat i § 6          Indkaldelsen af skyldneren skal forkyndes eller sendes ved
b i lov om andelsboligforeninger og andre boligfællesska‐                anbefalet brev. Kendes skyldnerens adresse ikke, bekendt‐
ber, sælges andelen efter anmodning fra udlægshaveren gen‐               gør fogedretten indkaldelsen i Statstidende.
nem fogedretten på tvangsauktion.                                           Stk. 2. Fogedretten underretter rekvirenten og om fornø‐
   Stk. 5. I de i stk. 3 og 4 nævnte tilfælde afholdes tvangs‐           dent kommunalbestyrelsen om indkaldelsen. Fogedretten
auktionen i overensstemmelse med reglerne i kapitel 51 med               kan indkalde rekvirenten til mødet med tilkendegivelse om,
undtagelse af §§ 560 og 561, § 562, stk. 1 og 2, og stk. 3, 3.           at auktionsbegæringen anses for bortfaldet, hvis han udebli‐
pkt., § 566, stk. 2, 2. og 3. pkt., og stk. 3, 2. og 3. pkt.,            ver.
§ 568, § 569, stk. 1, 1. og 4. pkt., og stk. 2, § 570, stk. 1, 1.           Stk. 3. På mødet vejleder fogedretten skyldneren om virk‐
pkt., § 580 og § 582, 1. pkt. Når særlige hensyn til skyldne‐            ningerne af anmodningen om tvangsauktion og fastsætter så
ren taler derfor, kan fogedretten beskikke en advokat for                vidt muligt tidspunktet for et eventuelt forberedende møde
skyldneren. § 500, stk. 2, finder tilsvarende anvendelse.                og for auktionen. I særlige tilfælde kan fogedretten på mødet
   Stk. 6. Auktionen afholdes på de af justitsministeren efter           meddele skyldneren en frist på indtil 4 uger til at afværge
forhandling med erhvervsministeren fastsatte tvangsaukti‐                auktionen. Har behandlingen af anmodningen om tvangs‐
onsvilkår vedrørende andelsboliger. Afgives flere bud sva‐               auktion været udsat efter § 560, stk. 2, kan sådan frist dog
rende til den pris, der er den højst tilladte efter lov om an‐           kun helt undtagelsesvis meddeles. Er skyldneren eller rekvi‐
delsboligforeninger og andre boligfællesskaber eller andels‐             renten ikke mødt, underretter fogedretten i fornødent om‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 91 of 166
10. september 2019.                                                91                                                          Nr. 938.



fang den pågældende om de beslutninger, der er truffet på                 Stk. 4. Ejendommens ejer og eventuelle brugere skal give
mødet.                                                                  den sagkyndige, rekvirenten og de i auktionen interesserede
   Stk. 4. Fogedretten kan forlænge den i stk. 3 nævnte frist,          adgang til at besigtige ejendommen og det tilbehør, der skal
når særlige omstændigheder taler herfor.                                sælges sammen med denne på auktionen.
   Stk. 5. I stedet for at indkalde skyldneren til et møde kan
                                                                           § 563. Fogedretten kan indkalde skyldneren, rekvirenten
fogedretten, hvis den skønner det forsvarligt, skriftligt med‐
                                                                        eller andre i ejendommen berettigede til et forberedende mø‐
dele denne, at der er indgivet anmodning om tvangsauktion.
                                                                        de. De indkaldte kan opfordres til at medbringe sædvanlig
Meddelelsen skal indeholde oplysning om de i stk. 3, stk. 6
                                                                        dokumentation for de i § 569, stk. 1, nævnte oplysninger.
og § 562, stk. 1, nævnte muligheder.
                                                                        Det skal i så fald anføres, at undladelse heraf eller udeblivel‐
   Stk. 6. Fogedretten kan når som helst under auktionssagen
                                                                        se fra mødet kan medføre, at den pågældende ikke kan få
beskikke en advokat for skyldneren. Fogedretten bør i al‐
                                                                        dækket sine omkostninger i anledning af auktionssagen.
mindelighed beskikke en advokat, når skyldneren, rekviren‐
                                                                           Stk. 2. Mødet indkaldes i almindelighed med mindst 14
ten eller andre i ejendommen berettigede anmoder herom.
                                                                        dages varsel. Bortfalder mødet, underretter fogedretten så
Fogedretten kan træffe bestemmelse om, at udgifterne ved
                                                                        vidt muligt de indkaldte herom.
beskikkelsen helt eller delvis endeligt skal afholdes af stats‐
kassen, hvis behovet for advokatbistand er begrundet i                     § 563 a. Rekvirenten skal tilbagekalde sin anmodning,
skyldnerens personlige forhold og skyldneren opfylder de                hvis skyldneren inden auktionen betaler alle forfaldne krav,
økonomiske betingelser efter § 325. I andre tilfælde pålæg‐             som er sikret ved rekvirentens pant i ejendommen, samt
ger fogedretten skyldneren eller, hvis auktionen gennemfø‐              auktionssagens omkostninger.
res, auktionskøberen ud over auktionsbudet at erstatte stats‐              Stk. 2. Har auktionen været afholdt, og er der begæret ny
kassen udgifterne. Bestemmelsen i § 562, stk. 2, finder i så            auktion, skal rekvirenten tilbagekalde sin anmodning, så‐
fald tilsvarende anvendelse.                                            fremt skyldneren inden den nye auktion betaler de i stk. 1
                                                                        nævnte omkostninger samt forfaldne beløb og tilkendte om‐
   § 562. Når en eventuel frist efter § 561, stk. 3, er udløbet,
                                                                        kostninger til alle, som opnåede dækning ved de ved auktio‐
kan fogedretten antage en sagkyndig person til inden for en
                                                                        nen afgivne bud. Skal et pantebrev forblive indestående,
frist på indtil 4 uger at foretage en vurdering af ejendom‐
                                                                        hvis auktionsbudet antages, kan andre fordringshavere end
mens salgsværdi på tvangsauktion og til gennem annonce‐
                                                                        rekvirenten kun kræve betaling af forfaldne ydelser og om‐
ring efter fogedrettens bestemmelse at fremskaffe liebhavere
                                                                        kostninger.
med henblik på ejendommens salg, så vidt muligt i fri han‐
del. Fogedretten kan forlænge fristen, når særlige omstæn‐                 § 564. Fogedretten indkalder med mindst 3 ugers varsel
digheder taler herfor. Fogedretten bør i almindelighed anta‐            skyldneren, pant- og udlægshavere, servitutberettigede og
ge en sagkyndig, når skyldneren, rekvirenten eller andre i              andre, der berøres af ejendommens salg, til tvangsauktionen,
ejendommen berettigede anmoder herom. Den sagkyndige                    jf. § 154. Indkaldelse kan dog undlades, hvis auktionen er
kan efter skyldnerens begæring antages inden udløbet af den             berammet på det i § 563, stk. 1, nævnte møde.
i 1. pkt. nævnte frist efter § 561, stk. 3. Hvis der efter det,            Stk. 2. Indkaldelsen skal indeholde oplysning om tid og
som er oplyst for fogedretten, er tvivl om den sagkyndiges              sted for auktionen, auktionsrekvirentens eller hans fuldmæg‐
upartiskhed, antages denne ikke.                                        tigs navn og adkomst til at stille ejendommen til salg, ejen‐
   Stk. 2. Antages der en sagkyndig, skal rekvirenten straks            dommens beliggenhed og størrelse og ejerens navn. De inte‐
på fogedrettens anmodning stille sikkerhed for omkostnin‐               resserede skal opfordres til at medbringe sædvanlig doku‐
gerne herved. I særlige tilfælde kan fogedretten dog indrøm‐            mentation for de i § 569 nævnte oplysninger, og det skal an‐
me rekvirenten en kort frist til at stille sikkerheden. Undla‐          føres, at undladelse heraf kan medføre den i § 563, stk. 1,
der rekvirenten at stille den krævede sikkerhed, anses aukti‐           nævnte virkning. Med indkaldelsen skal følge den i § 562,
onsbegæringen for bortfaldet.                                           stk. 3, nævnte salgsopstilling.
   Stk. 3. Rekvirenten eller, hvis en sagkyndig er antaget,                Stk. 3. Indkaldelsen skal indeholde oplysning om, hvor
den sagkyndige udarbejder en salgsopstilling til brug ved               auktionsdokumenterne kan efterses, og til hvem henvendel‐
auktionen. Salgsopstillingen skal indeholde oplysninger om              se kan rettes angående auktionen og ejendommens besigti‐
salgsvilkårene og om andre forhold vedrørende ejendommen                gelse.
og auktionen, som må antages at være af væsentlig betyd‐                   Stk. 4. Hvis rekvirentens anmodning om auktion ikke om‐
ning for køber. Salgsopstillingen skal herunder indeholde de            fatter det til ejendommen hørende løsøre eller kun en del her‐
oplysninger, der er nævnt i § 566, stk. 2, og § 569, stk. 1, 1.         af, skal indkaldelsen indeholde oplysning herom og om
pkt., samt efter fogedrettens bestemmelse de oplysninger,               pant- og udlægshaveres adgang til i medfør af § 568 at kræ‐
der er nævnt i § 566, stk. 3, 3. pkt. Skyldneren og de i ejen‐          ve løsøregenstande omfattet af auktionen.
dommen berettigede skal fremkomme med de oplysninger,                      Stk. 5. Fogedretten underretter rekvirenten om, hvem der
som er nødvendige til udarbejdelse af salgsopstilling og øv‐            er indkaldt i medfør af stk. 1.
rige auktionsvilkår. Undladelse heraf medfører, at den på‐
                                                                           § 565. Rekvirenten kan ikke påføre de fordringshavere,
gældende ikke kan få dækket sine omkostninger i anledning
                                                                        der har prioriteter eller reelle rettigheder forud for ham, no‐
af auktionssagen.
                                                                        gen udgift i anledning af auktionssagens fremme, men må
                                                                        selv bære omkostningerne herved, hvis han ikke på auktio‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 92 of 166
10. september 2019.                                               92                                                          Nr. 938.



nen får andel i budet. Den pågældende skal stille sikkerhed            stancer og mulige andre ydelser, køberen skal betale ud over
for omkostningerne efter fogedrettens bestemmelse.                     auktionsbudet, og de i ejendommen berettigede skal oplyse
   Stk. 2. Hvis auktionen gennemføres, bæres omkostninger‐             størrelsen af deres krav med angivelse af, hvor stor en del
ne ved inkassoskridt foretaget af en panthaver efter, at han           der er forfalden. Endvidere gennemgås auktionsvilkårene,
har været indkaldt til et møde som nævnt i § 563, eller til            herunder salgsopstillingen, tingbogsattesten, tilførsler til
tvangsauktion, af den pågældende panthaver.                            auktionsbogen og sagens øvrige dokumenter i fornødent
                                                                       omfang. Auktionsdokumenterne skal i øvrigt kunne efterses
   § 566. Rekvirenten eller, hvis en sagkyndig er antaget,
                                                                       af de interesserede. Dog afgør fogedretten, om der skal gi‐
den sagkyndige bekendtgør auktionen én gang i Statstidende
                                                                       ves oplysning om den i § 562, stk. 1, nævnte vurdering.
med mindst 14 dages varsel.
                                                                          Stk. 2. Fogedretten påser, at auktionen er bekendtgjort ef‐
   Stk. 2. Bekendtgørelsen skal betegne auktionen som
                                                                       ter § 566, herunder at den i § 566, stk. 3, nævnte bekendtgø‐
tvangsauktion og ud over tid og sted for auktionen indehol‐
                                                                       relse efter indhold og valg af bekendtgørelsesmedie er egnet
de oplysninger om alle forhold, der kan antages at have en
                                                                       til at skabe købsinteresse. Fogedretten påser endvidere, at
væsentlig betydning for ejendommens værdi. Bekendtgørel‐
                                                                       den i § 562, stk. 3, nævnte salgsopstilling efter sit indhold er
sen skal særligt indeholde oplysninger om ejendommens
                                                                       egnet til at skabe købsinteresse.
matrikelnummer, nøjagtige adresse, ejendomsværdi, karak‐
ter, areal og anvendelse, herunder så vidt muligt oplysning                § 570. Auktionen afholdes på de af justitsministeren fast‐
om størrelsen af det bebyggede areal og dets indretning. Be‐           satte vilkår (Justitsministeriets tvangsauktionsvilkår). Det
kendtgørelsen skal indeholde de i § 564, stk. 3, nævnte op‐            kan i vilkårene bestemmes, i hvilket omfang de skal kunne
lysninger.                                                             fraviges ved de berettigedes vedtagelse, idet fogedretten dog
   Stk. 3. Rekvirenten eller den sagkyndige skal endvidere             skal påse, at der ikke vedtages usædvanlige eller byrdefulde
bekendtgøre auktionen på internettet, således at bekendtgø‐            betingelser, som må antages at ville afskrække køberne. Er
relsen indeholder de oplysninger, der er nævnt i stk. 2, og            der uenighed om vilkår, der kan fastsættes ved de berettige‐
sker på eller kan findes ved hjælp af en almindeligt anvendt           des vedtagelse, afgøres tvisten af fogedretten ved kendelse.
portal, der giver adgang til de steder på internettet, hvor            Det samme gælder spørgsmål om, hvorvidt auktionen kan
ejendomme udbydes til salg, og eventuelt tillige i et andet            fremmes på trods af indsigelse fra en person, der anser sig
medie, der også er egnet til at skabe købsinteresse. I helt            for ejendomsberettiget til ejendommen eller for at være in‐
særlige tilfælde kan bekendtgørelse dog ske på anden vis.              dehaver af servitut eller anden rettighed over denne, der går
Ved auktioner over ejendomme, der anvendes til privat be‐              forud for nogen, der skal have dækning gennem auktionssal‐
boelse, kan fogedretten bestemme, at bekendtgørelsen skal              get.
indeholde eksempel på kontantbehov, årlige bruttoudgifter                  Stk. 2. Er der uenighed om, hvem der skal fyldestgøres af
og skatteunderskud beregnet ved en given budsum.                       auktionssummen, eller i hvilken rækkefølge fyldestgørelsen
                                                                       skal ske, afgøres dette af fogedretten ved kendelse. Har tvi‐
   § 567. Bortfalder eller udsættes auktionen, skal rekviren‐
                                                                       stens afgørelse særlig betydning for auktionens gennemfø‐
ten eller, hvis en sagkyndig er antaget, den sagkyndige så
                                                                       relse, bør kendelsen afsiges inden auktionen. Ellers kan fo‐
vidt muligt aflyse denne ved bekendtgørelse én gang i de
                                                                       gedretten bestemme, at den omstridte del af auktionssum‐
samme medier, hvori den har været bekendtgjort. Endvidere
                                                                       men skal indbetales til fogedretten, jf. dog konkurslovens
skal rekvirenten give underretning til alle, der har fået sær‐
                                                                       § 89 og § 61 i lov om skifte af dødsboer. I tilfælde af mang‐
skilt indkaldelse til auktionen.
                                                                       lende frivillig indbetaling indkræver fogedretten beløbet, der
   § 568. Omfatter rekvirentens anmodning om tvangsauk‐                tillægges udpantningsret. Fogedretten fordeler beløbet i
tion ikke ejendommens løsøre eller kun en del heraf, kan en            overensstemmelse med reglerne i § 579.
pant- eller udlægshaver, der foruden i ejendommen har pant                 Stk. 3. Fogedretten kan også uden for de i stk. 2 nævnte
i tilbehør, der ikke er omfattet af anmodningen, kræve, at             tilfælde udskyde afgørelsen af tvister til efter auktionen, når
auktionen skal omfatte dette. Har pant- eller udlægshaveren            dette kan ske uden skade for auktionens gennemførelse.
været indkaldt til et møde som nævnt i § 563, skal kravet se‐
                                                                          § 571. Skønner fogedretten, at der bør tilvejebringes yder‐
nest fremsættes på mødet. En fortegnelse over tilbehøret
                                                                       ligere oplysninger af væsentlig betydning for ejendommens
skal være overgivet til fogedretten senest 7 dage før auktio‐
                                                                       salg, eller kan en kendelse ikke afsiges straks under auktio‐
nen.
                                                                       nen, kan fogedretten udsætte auktionen. Udsættelse kan end‐
   Stk. 2. Inddrages tilbehøret i medfør af stk. 1 under aukti‐
                                                                       videre ske efter reglerne i § 502. Fogedretten fastsætter
onen, fyldestgøres samtlige berettigede af ejendommen og
                                                                       straks tidspunktet for en kendelses afsigelse og berammer så
tilbehøret i overensstemmelse med indholdet af deres ud‐
                                                                       vidt muligt straks auktionen.
lægs- og panteret.
                                                                          Stk. 2. Fogedretten bekendtgør en udsat auktion efter reg‐
   Stk. 3. Fremsættes det i stk. 1 nævnte krav af fordringsha‐
                                                                       lerne i § 566. Er auktionen ikke blevet berammet på første
veren ifølge et skadesløsbrev eller et ejerpantebrev, og be‐
                                                                       auktionsmøde, skal der desuden ske indkaldelse efter regler‐
strides fordringen i sin helhed, skal den pågældende inden
                                                                       ne i § 564.
auktionen stille en af fogedretten fastsat sikkerhed.
                                                                          § 572. Har panthaverne pant i ejendommen og i dennes
  § 569. Ved auktionsmødets begyndelse skal auktionsre‐
                                                                       tilbehør, men med indbyrdes afvigende prioritetsstilling, op‐
kvirenten oplyse arten og størrelsen af de omkostninger, re‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 93 of 166
10. september 2019.                                                 93                                                          Nr. 938.



råbes de uensartet behæftede dele af pantet først hver for sig           Fremsættes et sådant krav ikke, og får rekvirenten ikke del i
og derefter samlet. Er det højeste bud, der fremkommer ved               auktionsbudet, eller fremkommer der intet bud, hæver fo‐
samlet opråb, højere end eller lig med summen af de højeste              gedretten auktionen, medmindre ny auktion skal afholdes i
bud, der fremkommer ved særskilt opråb, antages det samle‐               medfør af § 576. Hæves auktionen, skal omkostningerne ved
de bud. Auktionssummen fordeles i så fald efter forholdet                denne betales af rekvirenten, der ikke har regres herfor mod
mellem værdierne af de uensartet behæftede dele af pantet,               skyldneren.
som disse er fastsat gennem fogedrettens vurdering, med‐
                                                                            § 576. Skyldneren kan på auktionsmødet forlange ny auk‐
mindre det i auktionsvilkårene er fastsat, at auktionssummen
                                                                         tion mod straks at stille sikkerhed for betalingen af de om‐
skal fordeles efter forholdet mellem de højeste bud, der
                                                                         kostninger, der er forbundet hermed, for så vidt de ikke måt‐
fremkom ved særskilt opråb.
                                                                         te blive dækket ved et højere bud. Det samme kan enhver
   § 573. Påhviler der ejendommen servitutter, brugsrettig‐              rettighedshaver, der ikke får fuld dækning ved budet.
heder, aftægts-, livrente- eller lignende forpligtelser, som                Stk. 2. Skønner fogedretten, at et væsentlig højere bud kan
har prioritet forud for al pantegæld, opråbes ejendommen                 opnås på en ny auktion, kan den bestemme, at ny auktion
med forpligtelse til at overtage eller udrede sådan byrde ud             skal afholdes, medmindre den eller de rettighedshavere, der
over auktionsbudet, medmindre den berettigede samtykker i                ikke opnår fuld dækning, samt skyldneren ønsker, at budet
andet. Er en ydelse forfaldet inden den endelige auktion,                antages. Opnås der ikke et højere bud på den nye auktion,
skal den betales af køberen inden 7 dage efter auktionens                betales omkostningerne ved denne af statskassen.
slutning.
                                                                            § 577. Skal ny auktion afholdes, bekendtgøres den efter
   Stk. 2. Har sådanne byrder sekundær prioritet, kan foged‐
                                                                         reglerne i § 566 med angivelse af auktionens art. Er tids‐
retten, hvis den skønner, at de ikke påvirker ejendommens
                                                                         punktet for auktionen ikke blevet fastsat på første auktions‐
salgsværdi nævneværdigt, bestemme, at de skal overtages af
                                                                         møde, eller skyldes auktionen auktionskøberens mislighol‐
køberen ud over auktionsbudet. Ellers opråbes ejendommen
                                                                         delse af auktionsvilkårene, skal der desuden ske indkaldelse
først med forpligtelse til at overtage eller udrede byrden ud
                                                                         efter reglerne i § 564.
over auktionsbudet. Opnås der ikke et bud, der giver fuld
                                                                            Stk. 2. Flere auktioner end to kan kun afholdes, hvis fo‐
dækning til de forud prioriterede krav, opråbes ejendommen
                                                                         gedretten finder, at ganske særlige omstændigheder taler
uden sådan forpligtelse. I så fald kapitaliseres byrden efter
                                                                         herfor, eller den begærede auktion er en misligholdelsesauk‐
lovgivningens almindelige regler, idet kapitalværdien om
                                                                         tion. På en ny auktion, der ikke er misligholdelsesauktion,
fornødent fastsættes ved fogedrettens skøn, efter at alle inte‐
                                                                         finder § 575 tilsvarende anvendelse.
resserede har haft lejlighed til at udtale sig. Den berettigede
har ret til dækning af købesummen forud for senere priorite‐               § 578. Gør en pant- eller udlægshaver, der ved auktionen
rede i det omfang, den strækker til. Beløbet skal betales på             har købt ejendommen til en pris, som ikke gav ham fuld
samme måde som pantehæftelser, der kan kræves udbetalt,                  dækning, sit krav gældende som personlig fordring mod
og forrentes med en årlig rente, der er fastsat efter § 5, stk. 1        skyldneren eller andre, kan retten nedsætte fordringen i det
og 2, i lov om renter ved forsinket betaling m.v.                        omfang, det ved senere salg af ejendommen eller på anden
   Stk. 3. Kan nogen gøre betingede eller uvisse krav gæl‐               måde godtgøres, at auktionsbudet stod i misforhold til ejen‐
dende i ejendommen, kan den berettigede kræve, at der                    dommens værdi på auktionstidspunktet.
under hensyn til kravets art afsættes det fornødne beløb af
                                                                            § 579. Skal betalingen efter § 570, stk. 2, ske til fogedret‐
købesummen til hans fyldestgørelse. Det afsatte beløb ind‐
                                                                         ten, laver denne et udkast til auktionssummens fordeling
betales til fogedretten, der indsætter det til forrentning i et
                                                                         mellem de interesserede snarest efter, at hammerslag er gi‐
pengeinstitut.
                                                                         vet. Udkastet sendes til de interesserede med opfordring til
   Stk. 4. Er ejendommen et resultat af en sammenlægning
                                                                         at fremsætte eventuelle indsigelser inden en af fogedretten
eller arealoverførsel, ansætter fogedretten skønsmæssigt de
                                                                         fastsat frist. Fremkommer der ikke inden fristens udløb ind‐
før sammenlægningen eller arealoverførelsen bestående ser‐
                                                                         sigelse imod udkastet, fordeles auktionssummen i overens‐
vitutters, brugsrettigheders, grundbyrders og lignende byr‐
                                                                         stemmelse hermed, efterhånden som den indkommer, dog
ders andel i købesummen, såfremt de ikke fuldt dækkes. Fo‐
                                                                         uden at nogens ret til andel i den i øvrigt prækluderes her‐
gedretten skal ved udøvelsen af dette skøn tage hensyn til
                                                                         ved.
forholdet mellem værdien af den del af ejendommen, som
                                                                            Stk. 2. Fremsættes der inden udløbet af den i stk. 1 nævnte
byrderne vedrører, og ejendommens samlede værdi.
                                                                         frist indsigelse imod udkastet, indkalder fogedretten med
   § 574. Fogedretten foretager opråbet af ejendommen og                 mindst 14 dages varsel de interesserede til et møde. Indkal‐
optegner i fornødent omfang budene og de bydendes navne.                 delsen skal indeholde oplysning om, at sagens dokumenter
Når der trods tre opfordringer ikke er fremsat overbud,                  ligger til eftersyn på fogedrettens kontor. Kan der ikke på
standses opråbet, og resultatet indføres i auktionsbogen.                mødet opnås enighed, afgør fogedretten spørgsmålet ved
Salg bekræftes ved hammerslag.                                           kendelse. Den del af auktionssummen, der ikke er genstand
                                                                         for tvist, udbetales i overensstemmelse med udkastet, mens
   § 575. Enhver, der får andel i auktionsbudet, kan kræve,
                                                                         den omtvistede del tilbageholdes af fogedretten indtil sagens
at hammerslag gives den højestbydende, som kan opfylde
                                                                         endelige afgørelse. Det tilbageholdte beløb indsættes til for‐
auktionsvilkårenes krav om køberens sikkerhedsstillelse.
                                                                         rentning i et pengeinstitut.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 94 of 166
10. september 2019.                                                 94                                                            Nr. 938.



   § 580. Fogedretten skal udstede auktionsskøde til aukti‐                                         Kapitel 53
onskøberen eller den, der har erhvervet retten hertil, når det                          Appel af fogedrettens afgørelser
godtgøres, at auktionsvilkårene er opfyldt, eller at alle beret‐
tigede har fået, hvad de har krav på, eller samtykker i, at                 § 584. Afgørelser, der er truffet af en fogedret, kan, med‐
skødet udstedes. Oplyses det, at en kreditor, der har et ting‐           mindre andet er bestemt i loven, kæres til den landsret, i
lyst krav på dækning af købesummen, trods lovligt tilbud                 hvis kreds fogedretten ligger.
har nægtet eller erklæret sig ude af stand til at give fornøden             Stk. 2. Afgørelser om udlæg for krav, der har en økono‐
kvittering til slettelse af tingbogen, kan beløbet indbetales til        misk værdi af højst 20.000 kr., kan ikke kæres. Procesbevil‐
fogedretten, der i skødet anfører, at vedkommende doku‐                  lingsnævnet kan dog give tilladelse til kære, hvis særlige
ment kan slettes ved skødets tinglysning. Det samme gæl‐                 grunde taler derfor.
der, hvis pågældende kreditor ikke har bopæl her i riget eller              Stk. 3. Ansøgning om kæretilladelse skal indgives til Pro‐
ikke har opgivet nogen her bosiddende person som befuld‐                 cesbevillingsnævnet inden 4 uger efter afgørelsen. Nævnet
mægtiget til at modtage beløbet på hans vegne. Det indbetal‐             kan dog undtagelsesvis meddele tilladelse, hvis ansøgning
te beløb indsættes til forrentning i et pengeinstitut.                   indgives senere, men inden 1 år efter afgørelsen.
   Stk. 2. Består det solgte af flere særskilte ejendomme, skal             Stk. 4. Fogedrettens afgørelse efter § 561, stk. 2-4, § 562,
fogedretten efter anmodning fra køberen eller den, der træ‐              stk. 1-3, § 563, § 566, stk. 3, 3. pkt., § 569, stk. 1, 4. pkt.,
der i hans sted, udstede særskilt skøde eller overdragelses‐             § 570, stk. 2, 3. pkt., og stk. 3, § 571, stk. 1, § 576, stk. 2, og
dokument på hver enkelt ejendom, såfremt betingelserne                   § 577, stk. 2, kan ikke kæres.
herfor er opfyldt, jf. stk. 1. Det samme gælder, når en ejen‐               § 584 a. Fogedrettens afgørelser om omkostninger, der er
dom forlanges delt, og det godtgøres, at de lovbestemte be‐              fastsat til mere end 20.000 kr., kan særskilt kæres. Det
tingelser herfor er opfyldt.                                             samme gælder afgørelser, hvorved det er bestemt, at ingen
   § 581. Når auktionskøberen har opfyldt auktionsvilkåre‐               af parterne skal betale sagsomkostninger til den anden part,
ne, og appelfristen er udløbet, uden at underretning om ap‐              hvis der er spørgsmål om tilkendelse af sagsomkostninger
pel er meddelt Tinglysningsretten, kan køberen kræve de                  med mere end 20.000 kr.
rettigheder, der ikke fik dækning på auktionen, slettet af                  Stk. 2. Procesbevillingsnævnet kan meddele tilladelse til
tingbogen.                                                               kære af fogedrettens afgørelse om omkostninger, der efter
   Stk. 2. Er et digitalt pantebrev blevet slettet i tingbogen i         stk. 1 ikke kan påkæres, hvis særlige grunde taler derfor.
medfør af stk. 1, kan den, der ifølge oplysningerne i tingbo‐               Stk. 3. Beslutning efter § 334, stk. 4, om salær, der er fast‐
gen har ret til at gøre eventuelle personlige fordringer efter           sat til højst 20.000 kr., kan ikke kæres. Procesbevillingsnæv‐
pantebrevet gældende over for skyldneren, kræve, at Tinglys‐             net kan dog give tilladelse til kære, hvis særlige grunde taler
ningsretten konverterer det digitale pantebrev til et papirdo‐           derfor.
kument. Papirdokumentet er at anse som et originalt gælds‐                  Stk. 4. Ansøgning om kæretilladelse skal indgives til Pro‐
brev.                                                                    cesbevillingsnævnet inden 2 uger efter afgørelsen. Nævnet
                                                                         kan dog undtagelsesvis meddele tilladelse, hvis ansøgningen
   § 582. Fogedretten fastsætter, om fornødent ved kendelse,             indgives senere, men inden 6 måneder efter afgørelsen.
størrelsen af de salærer, honorarer og rejseomkostninger, der
ifølge auktionsvilkårene skal betales af auktionskøberen ud                  § 585. Landsrettens afgørelse i en kæresag kan ikke kæ‐
over auktionsbudet. Størrelsen af salærer og honorarer fast‐             res. Procesbevillingsnævnet kan dog meddele tilladelse til
sættes under hensyn til sagens beskaffenhed og omfanget af               kære, hvis kæren vedrører spørgsmål af principiel karakter.
de pågældendes arbejde, herunder deres medvirken ved auk‐                Hvis særlige grunde taler for det, kan tilladelsen begrænses
tionssagens oplysning, jf. dog §§ 563 og 564, stk. 2.                    til en del af sagen.
                                                                             Stk. 2. Ansøgning om kæretilladelse skal indgives til Pro‐
                          Kapitel 52                                     cesbevillingsnævnet inden 4 uger efter afgørelsen. I andre
                Tvister under tvangsauktionen                            sager end auktionssager kan nævnet dog undtagelsesvis
                                                                         meddele tilladelse, hvis ansøgning indgives senere, men in‐
   § 583. Under auktionssagen finder §§ 499, 500, stk. 1, og             den 1 år efter afgørelsen.
501 anvendelse med de fornødne lempelser.
   Stk. 2. De oprindelige parter kan ikke fremsætte indsigel‐               § 586. Kære skal ske inden 4 uger efter, at forretningen er
ser imod lovligheden af udlægsforretningen eller de rets‐                foretaget, eller, hvis forretningen ikke foretages, inden 4
handlinger, der ligger forud for denne.                                  uger efter den afgørelse, som kæres.
   Stk. 3. Omkostninger ved behandlingen af tvister under                   Stk. 2. Er der meddelt tilladelse efter § 584, stk. 2 og 3,
auktionen erstattes kun, hvis dette efter tvistens art og arbej‐         § 584 a, stk. 2-4, eller § 585, skal kære ske inden 4 uger ef‐
dets omfang findes rimeligt. For så vidt angår omkostninger              ter, at tilladelsen er meddelt ansøgeren.
ved fogedrettens behandling af tvister efter auktionens af‐                 Stk. 3. Såfremt kæren går ud på ophævelse af auktion over
holdelse med henblik på udstedelse af skøde, finder reglerne             et luftfartøj, der er registreret i en fremmed stat, som har til‐
i kapitel 30 anvendelse.                                                 trådt Genèvekonventionen af 19. januar 1948, er fristen dog
                                                                         6 måneder efter salgsdagen, dersom den kærende som grund
                                                                         for ophævelsen påberåber sig, at reglerne i § 544, stk. 2, ik‐
                                                                         ke har været overholdt.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 95 of 166
10. september 2019.                                                95                                                           Nr. 938.



   Stk. 4. Iværksættes kære efter fristens udløb, afvises kæ‐           om sin overtagelse af brugen af ejendommen. Rekvirenten
ren af den ret, hvortil afgørelsen kæres. Retten kan dog und‐           fremsender senest 14 dage efter forretningens foretagelse til
tagelsesvis tillade kære indtil 1 år, i auktionssager dog indtil        fogedretten en fortegnelse over, hvem der har modtaget un‐
6 måneder, efter afgørelsen. Kæreskriftet skal i så fald indle‐         derretning.
veres inden 4 uger efter tilladelsens meddelelse. Bestemmel‐               Stk. 4. Med hensyn til sagens behandling i øvrigt finder
serne i § 398 finder tilsvarende anvendelse. Landsrettens af‐           reglerne i kapitel 55 tilsvarende anvendelse, idet anmodnin‐
gørelse kan kun indbringes for Højesteret efter reglerne i              gen dog altid indgives til fogedretten på det sted, hvor pantet
§ 392, stk. 3-5.                                                        er beliggende. Pantsætteren skal underrettes om eller tilsiges
                                                                        til forretningen vedrørende ejendommens overtagelse til
   § 587. Reglerne i § 393 og §§ 395-398 a finder med de i
                                                                        brugelighed, medmindre retten undtagelsesvis finder, at af‐
stk. 2-4 nævnte ændringer tilsvarende anvendelse.
                                                                        gørende hensyn tilsiger, at sagen behandles uden sådan
   Stk. 2. Kære af afgørelser, der træffes i auktionssager efter
                                                                        meddelelse. Underretning eller tilsigelse af pantsætter sker
auktionens slutning, har opsættende virkning. Ved kære af
                                                                        normalt med et varsel på mindst 7 dage og skal forkyndes
afgørelser, der træffes inden auktionens slutning, kan en be‐
                                                                        for pantsætter. Er der ikke givet pantsætter sådan meddelel‐
stemmelse om opsættende virkning betinges af, at kærende
                                                                        se, skal rekvirenten efterfølgende snarest muligt underrette
stiller sikkerhed for omkostningerne ved afholdelse af nyt
                                                                        pantsætter om forretningens foretagelse, jf. stk. 3, 2. pkt.
auktionsmøde.
   Stk. 3. Fogedrettens ophævelse af en arrest kan ikke hin‐               § 590. Før forretningen fremmes, skal panthaver stille sik‐
dres fra at træde i virksomhed ved anvendelse af kære. 1.               kerhed for de erstatningskrav, der kan følge af administrati‐
pkt. finder tilsvarende anvendelse ved rettens ophævelse af             onen af pantet. Fogedretten træffer afgørelse om sikkerhe‐
et forbud eller påbud.                                                  dens størrelse.
   Stk. 4. Parterne kan under kæresagen fremsætte påstande,                Stk. 2. Sikkerheden frigives af fogedretten, når der er for‐
der ikke har været fremsat for fogedretten. Det gælder dog              løbet 8 uger efter, at fogedretten eller skifteretten og de øvri‐
ikke ved kære af et i medfør af kapitel 40 meddelt forbud el‐           ge panthavere i ejendommen har modtaget regnskabet, jf.
ler påbud.                                                              § 594, stk. 1, uden at der over for fogedretten er fremsat
   Stk. 5. Under kære af et forbud eller påbud finder § 417,            krav om erstatning, eller når såvel skyldneren eller skifteret‐
stk. 1, 2. pkt., tilsvarende anvendelse.                                ten som de øvrige panthavere samtykker heri. Fogedrettens
   Stk. 6. Mundtlig forhandling foretages, hvis der efter sa‐           afgørelse om erstatning træffes ved kendelse.
gens beskaffenhed findes at være grund dertil. Fremsætter                  Stk. 3. Fogedretten kan ved landbrugsejendomme betinge
begge parter begæring om mundtlig forhandling, skal begæ‐               forretningens fremme af, at panthaveren anviser en person,
ringen i almindelighed imødekommes.                                     der besidder de nødvendige kvalifikationer til på panthave‐
                                                                        rens vegne at varetage ejendommens daglige drift.
                          Kapitel 54
                                                                           § 591. Panthaveren kan ikke kræve sig indsat i besiddel‐
                        Brugeligt pant
                                                                        sen af den del af en fast ejendom, som tjener til bolig for
   § 588. Misligholdes betalingsforpligtelsen i henhold til et          pantsætteren eller dennes husstand. Fogedretten kan dog be‐
pantebrev i fast ejendom, eller indtræder der anden væsent‐             tinge pantsætterens eller dennes husstands ret til at forblive i
lig misligholdelse i henhold til et sådant pantebrev, kan               en bolig af, at der til panthaveren betales et beløb, hvis stør‐
panthaveren ved fogedrettens foranstaltning overtage brugen             relse og forfaldstid fastsættes af fogedretten under hensyn til
af ejendommen med henblik på at få dækning for sit krav                 sædvanlige lejevilkår for tilsvarende boliger.
gennem indtægterne ved ejendommens drift.                                  Stk. 2. For så vidt angår det i tinglysningslovens § 37 om‐
   Stk. 2. Støtter panthaveren ret på et ejerpantebrev eller et         handlede tilbehør finder § 509 og § 515 tilsvarende anven‐
skadesløsbrev, finder § 478, stk. 1, nr. 6, tilsvarende anven‐          delse.
delse.
                                                                           § 592. Så længe panthaveren har en ejendom til brug, har
   Stk. 3. Overtagelse til brugeligt pant ved fogedrettens for‐
                                                                        panthaveren ret til at oppebære ejendommens indtægter.
anstaltning som følge af betalingsmisligholdelse kan ikke
                                                                        Panthaveren er berettiget til at afhænde det i tinglysningslo‐
ske, før der er forløbet 2 uger efter, at panthaver har givet
                                                                        vens §§ 37 og 37 a omhandlede tilbehør og foretage andre
pantsætter skriftlig meddelelse om, at ejendommen kan ta‐
                                                                        dispositioner vedrørende ejendommen, for så vidt dette kan
ges til brugelighed på grundlag af misligholdelsen.
                                                                        anses for et led i en regelmæssig drift af ejendommen.
   § 589. Det skal af panthaverens anmodning fremgå, om                    Stk. 2. Panthaveren har pligt til at holde ejendommen og
hele ejendommen og eventuelt tillige det i tinglysningslo‐              dens tilbehør i forsvarlig stand og behørigt forsikret samt til
vens §§ 37 og 37 a omhandlede tilbehør omfattes af anmod‐               at betale skatter og afgifter vedrørende ejendommen, som
ningen.                                                                 forfalder, mens ejendommen er taget til brug. Panthaveren
   Stk. 2. Tages panthaverens anmodning til følge, registre‐            har pligt til at betale for ejendommens forsyning med el,
rer fogedretten de aktiver, som overlades til panthaverens              gas, vand, varme og lignende, mens brugspanteforholdet be‐
brug.                                                                   står. Panthaver underretter inden 14 dage efter månedens
   Stk. 3. Rekvirenten skal underrette de øvrige panthavere i           udgang fogedretten og pantsætter om resultatet af ejendom‐
ejendommen og den kommune, hvor ejendommen ligger,                      mens drift i den forløbne måned.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 96 of 166
10. september 2019.                                               96                                                          Nr. 938.



   Stk. 3. Er den pantsatte ejendom udlejet, indtræder brugs‐          bevis eller partsforklaring, nægter fogedretten at fremme an‐
panthaveren, mens brugspanteforholdet består, i udlejerens             modningen. Kan rekvirenten sandsynliggøre sin ret, og fin‐
rettigheder og pligter i henhold til lejelovgivningen.                 des det af hensyn til rekvirentens fyldestgørelse betænkeligt
   Stk. 4. Så længe brugspanteforholdet består, har brugs‐             at nægte at fremme forretningen, kan fogedretten gennemfø‐
panthaveren pligt til at efterkomme påbud vedrørende ejen‐             re forretningen på betingelse af, at rekvirenten stiller sikker‐
dommen fra det offentlige i samme omfang som ejeren af                 hed for den skade og ulempe, som herved kan påføres rekvi‐
ejendommen.                                                            situs. Sikkerheden frigives efter udløbet af den i § 600
                                                                       nævnte frist, medmindre rekvisitus inden har anlagt sag eller
   § 593. Brugspanthaverens ret til at have ejendommen til
                                                                       iværksat kære.
brug ophører, når pantsætterens misligholdelse bringes til
                                                                          Stk. 2. Fogedretten kan undtagelsesvis tillade anden be‐
ophør, når en panthaver med en bedre eller sideordnet prio‐
                                                                       visførelse end nævnt i stk. 1.
ritet begærer ejendommen taget til brug, eller når det af
                                                                          Stk. 3. Fogedretten kan efter begæring af rekvisitus afvise
pantsætteren eller en anden i ejendommen berettiget godtgø‐
                                                                       at fremme forretningen i de i § 226, stk. 1, nævnte tilfælde,
res, at brugspanthaveren tilsidesætter pligter efter § 592.
                                                                       og når retten af andre grunde finder det betænkeligt at frem‐
   Stk. 2. Brugspanthaveren har ret til at betale forfaldne be‐
                                                                       me sagen.
løb til panthavere med bedre eller med sideordnet prioritet.
                                                                          Stk. 4. Fogedrettens afgørelse træffes efter anmodning
   Stk. 3. Brugspanteforholdet bortfalder, når ejendommen
                                                                       ved kendelse.
bortsælges på tvangsauktion, når ejeren erklæres konkurs,
eller når ejerens dødsbo tages under offentlig behandling                 § 598. Anmodning om foretagelse af en umiddelbar fo‐
som gældsfragåelsesbo.                                                 gedforretning indgives til fogedretten på det sted, hvor re‐
                                                                       kvisitus har hjemting, jf. §§ 235-240. Har rekvisitus ikke
   § 594. Når brugspanteforhold bringes til ophør eller bort‐
                                                                       hjemting her i landet, finder § 487 tilsvarende anvendelse
falder, skal brugspanthaveren snarest aflægge regnskab for
                                                                       med de undtagelser, som følger af § 247.
sin administration af pantet over for fogedretten, pantsætte‐
                                                                          Stk. 2. Med hensyn til sagens behandling finder § 248,
ren og samtlige panthavere i ejendommen. Bortfalder brugs‐
                                                                       § 348, § 349, § 491, § 492, stk. 1, § 493, stk. 1 og 2, § 494,
panteforholdet som følge af en konkurs eller offentlig døds‐
                                                                       stk. 1, 2 og 4, §§ 495-500, § 502, stk. 1, nr. 2, og §§ 503-506
bobehandling, aflægges regnskabet til skifteretten.
                                                                       tilsvarende anvendelse. Underretning eller tilsigelse af re‐
   Stk. 2. Regnskabet skal indeholde oplysninger om alle
                                                                       kvisitus sker normalt med et varsel på mindst 7 dage. Rekvi‐
indtægter og udgifter oppebåret og afholdt af brugspantha‐
                                                                       rentens anmodning og de af rekvirenten påberåbte bilag skal
veren. Udgifter, som ikke kan oplyses endeligt, kan brugs‐
                                                                       ledsage indkaldelsen i genpart.
panthaveren kun kræve godtgjort, for så vidt deres art og
omtrentlige størrelse oplyses ved regnskabsaflæggelsen.                   § 599. Fogedrettens afgørelser efter dette kapitel kan kæ‐
   Stk. 3. Brugspanthaveren kan i regnskabet beregne sig et            res efter reglerne i kapitel 53.
passende vederlag for sit eget og for sine ansattes arbejde
                                                                          § 600. Gøres det gældende, at rekvirentens krav ikke be‐
vedrørende driften af ejendommen.
                                                                       står, kan rekvisitus inden 3 måneder efter forretningens fore‐
   Stk. 4. Ophører brugspanteforholdet ikke som følge af
                                                                       tagelse anlægge civilt søgsmål med påstand om forretnin‐
tvangsauktion, og udviser brugspanteregnskabet et over‐
                                                                       gens ophævelse og erstatning, for så vidt sådanne påstande
skud, skal panthaveren udbetale dette til pantsætteren eller
                                                                       ikke er nedlagt under appel af fogedrettens afgørelse.
dennes bo.
   Stk. 5. Tvist om regnskabet afgøres af fogedretten ved                §§ 601-626. (Ophævet)
kendelse.
                                                                                               Femte afsnit.
   § 595. Fogedrettens afgørelser efter dette kapitel kan kæ‐
                                                                                         De foreløbige retsmidler
res efter reglerne i kapitel 53.
                                                                                                 Kapitel 56
                          Kapitel 55
                                                                                                   Arrest
               Umiddelbare fogedforretninger
                                                                         § 627. Fogedretten kan foretage arrest til sikkerhed for
   § 596. Besiddelseskrav som nævnt i § 528 kan gennem‐
                                                                       pengekrav, når
tvinges af fogedretten ved en umiddelbar fogedforretning
                                                                       1) der ikke kan foretages udlæg for fordringen, og
uden sædvanligt tvangsfuldbyrdelsesgrundlag, såfremt den
                                                                       2) det må antages, at muligheden for senere at opnå dæk‐
berettigede (rekvirenten) i fogedretten kan godtgøre eller
                                                                           ning ellers vil blive væsentligt forringet.
sandsynliggøre sit krav mod den forpligtede (rekvisitus).
   Stk. 2. Bestemmelsen i stk. 1 finder tilsvarende anvendel‐             § 628. Arrest kan ikke foretages, når det må antages, at
se, når familierettens bistand er påkrævet til håndhævelse af          fordringen ikke består.
forældremyndighed eller barnets bopæl. Fuldbyrdelse sker                  Stk. 2. I luftfartøjer, fremmede statsskibe og skibsladnin‐
efter bestemmelserne i kapitel 42 b.                                   ger, der tilhører fremmede stater, kan arrest kun foretages
                                                                       efter reglerne herom i anden lovgivning.
  § 597. Fremsættes der indsigelser mod rekvirentens krav,
og kan rekvirenten ikke føre bevis for sin ret ved dokument‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 97 of 166
10. september 2019.                                                97                                                            Nr. 938.



   Stk. 3. Sager om arrest i skib med forbud mod skibets af‐            ren endvidere nedlægge særskilt påstand om stadfæstelse af
sejling til sikring af et søretskrav behandles efter reglerne i         arresten.
sølovens kapitel 4.                                                        Stk. 2. Verserer der retssag om den pågældende fordring
                                                                        ved 1. instans, skal fordringshaveren inden en uge efter arres‐
   § 629. Inden arrestforretning påbegyndes eller arrest fore‐
                                                                        ten anlægge arrestsag ved samme ret.
tages, kan fogedretten bestemme, at fordringshaveren som
                                                                           Stk. 3. Er der afsagt dom i 1. instans i retssagen om den
betingelse for arrest skal stille sikkerhed for den skade og
                                                                        pågældende fordring, anlægges arrestsagen ved den ret, der
ulempe, som kan påføres skyldneren ved arresten.
                                                                        har afsagt dommen. Retten kan i tilfælde af anke udsætte ar‐
   Stk. 2. Fogedretten bestemmer sikkerhedens art og stør‐
                                                                        restsagens behandling helt eller delvis.
relse.
                                                                           Stk. 4. Skal retssag om den fordring, for hvilken arrest er
   § 630. Arrest kan afværges eller ophæves, såfremt skyld‐             gjort, anlægges ved udenlandsk domstol, skal sagen anlæg‐
neren stiller en efter fogedrettens skøn tilstrækkelig sikker‐          ges inden to uger efter arresten. Inden for samme frist an‐
hed for fordringshaverens fordring med tillæg af såvel for‐             lægges arrestsagen her i landet.
faldne som anslåede renter samt sandsynlige omkostninger i                 Stk. 5. Verserer der retssag om den pågældende fordring
forbindelse med arrestforretningen, arrestsagen og sagen                ved udenlandsk domstol, hvis afgørelse må antages at få
vedrørende fordringen.                                                  bindende virkning her i landet, skal påkendelse af en sag an‐
   Stk. 2. Inden arrest foretages, opfordrer fogedretten skyld‐         lagt efter stk. 1 udsættes, indtil der er truffet retskraftig afgø‐
neren eller den, der varetager dennes interesser, jf. § 495,            relse i den udenlandske sag. Retten kan dog straks påkende
stk. 2, til at afværge arresten ved betaling eller sikkerheds‐          spørgsmål om, hvorvidt arrestens foretagelse kan stadfæstes.
stillelse.                                                                 Stk. 6. Reglerne i stk. 1-5 finder tilsvarende anvendelse,
                                                                        når arrest er afværget ved sikkerhedsstillelse.
   § 631. Anmodning om arrest indgives skriftligt til foged‐
retten. Anmodningen skal indeholde oplysninger om de kon‐                  § 635. Fordringshaverens forpligtelse til at anlægge rets‐
krete omstændigheder, som fordringshaveren vil påberåbe                 sag bortfalder, såfremt skyldneren, efter at arrest er foreta‐
sig, og om de oplysninger, som i øvrigt er nødvendige for               get, kommer under konkurs eller dør, og dødsboet tages
sagens behandling. Anmodningen skal være ledsaget af de                 under offentlig skiftebehandling uden gældsansvar for arvin‐
dokumenter, der påberåbes.                                              gerne.
   Stk. 2. Med hensyn til sagens behandling finder reglerne i              Stk. 2. Fordringshaverens sikkerhedsstillelse i anledning
§ 487, § 488, stk. 3, § 489, § 491, § 492, stk. 1, § 493, stk. 1        af arresten frigives, såfremt der er forløbet 3 måneder efter
og 2, § 494, §§ 495-500, § 501, stk. 4 og 5, § 502, stk. 1, nr.         arrestens foretagelse eller arrestsagens ophævelse, og der ik‐
2 og 3, § 503, § 504, nr. 1 og 4, § 505, stk. 2-4, § 506, § 507,        ke fra boets side er anlagt retssag om erstatning.
stk. 2-4, §§ 508-518, § 519, stk. 1, § 520, stk. 1, 1. pkt.,
                                                                           § 636. Under arrestsagen påkendes det, om arresten er
§ 523, stk. 2-4, og § 524 tilsvarende anvendelse.
                                                                        lovligt gjort. Skyldneren kan under arrestsagen fremsætte al‐
   § 632. Arresten kan kun foretages i så stor en del af                le indsigelser vedrørende arrestens lovlighed. Behandles
skyldnerens formue, som efter fogedrettens skøn er nødven‐              spørgsmålet om den pågældende fordring særskilt, skal ind‐
dig til dækning af fordringen med tillæg af såvel forfaldne             sigelser mod fordringens rigtighed dog fremsættes under
som anslåede renter og sandsynlige omkostninger i forbin‐               denne sag.
delse med arrestforretningen, arrestsagen og sagen vedrø‐
                                                                           § 637. Arresten kan ophæves ved dommen i arrestsagen
rende fordringen.
                                                                        eller ved dommen vedrørende fordringen. Arresten bortfal‐
   Stk. 2. Fogedretten erklærer de arresterede aktiver for be‐
                                                                        der, når ankefristen er udløbet, medmindre anke er iværksat
lagt med arrest og vejleder skyldneren om arrestens retsvirk‐
                                                                        eller andet er bestemt i dommen.
ninger, herunder at råden over aktiverne i strid med for‐
dringshaverens ret kan medføre strafansvar.                                § 638. Arresten kan kræves ophævet af fogedretten, så‐
   Stk. 3. Er skyldneren ikke til stede, kan vejledning ske             fremt fordringshaveren undlader at anlægge arrestsag eller
ved skriftlig meddelelse eller ved tilkendegivelse til den, der         sag vedrørende fordringen inden de i § 634 nævnte frister,
varetager skyldnerens interesser, jf. § 495, stk. 2.                    eller såfremt nogen af disse sager afvises eller hæves.
                                                                           Stk. 2. Arresten kan ophæves helt eller delvis på grund af
   § 633. Fogedretten kan bestemme, at arresteret løsøre skal
                                                                        omstændigheder, som er indtruffet efter arrestens
fratages skyldneren, når det må antages, at muligheden for
                                                                        foretagelse.
at opnå dækning ellers vil blive væsentligt forringet. Løsøret
                                                                           Stk. 3. Forinden arresten ophæves, skal fogedretten så vidt
opbevares på fordringshaverens bekostning af fogedretten
                                                                        muligt give fordringshaveren lejlighed til at udtale sig.
eller af den, fogedretten bemyndiger dertil.
   Stk. 2. Ved arrest i rede penge tages beløbet i forvaring af            § 639. Den, som har opnået arrest på grundlag af en ford‐
fogedretten.                                                            ring, som viser sig ikke at bestå, skal betale skyldneren er‐
                                                                        statning for tab og tort. Det samme gælder, når arresten bort‐
   § 634. Fordringshaveren skal inden en uge efter arresten
                                                                        falder eller ophæves på grund af efterfølgende omstændig‐
anlægge retssag om den fordring, for hvilken arrest er gjort,
                                                                        heder, såfremt det må antages, at fordringen ikke bestod.
medmindre skyldneren under eller efter arrestforretningen
frafalder forfølgning. Under denne sag skal fordringshave‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 98 of 166
10. september 2019.                                                 98                                                         Nr. 938.



   Stk. 2. Viser fordringshaverens fordring sig alene at bestå           holdelsen af et påbud finder endvidere reglerne i kapitel 48
for et mindre beløb, skal fordringshaveren betale skyldneren             tilsvarende anvendelse.
erstatning for det tab, der følger af, at arresten har haft for
                                                                            § 643. Fogedretten træffer afgørelse om betaling af de
stor udstrækning.
                                                                         omkostninger, der har været forbundet med fogedrettens be‐
   Stk. 3. Er arresten ulovlig af andre grunde, skal fordrings‐
                                                                         handling af sagen. Reglerne i kapitel 30 finder tilsvarende
haveren betale skyldneren erstatning for tab og tort, såfremt
                                                                         anvendelse. Hvis sag om den rettighed, der påstås krænket,
fordringshaveren burde have undladt at begære arrest.
                                                                         allerede er anlagt ved en dansk domstol, kan fogedretten
   Stk. 4. Krav efter stk. 1-3 kan gøres gældende som mod‐
                                                                         henskyde afgørelsen til afgørelsen om sagsomkostninger i
krav under arrestsagen eller sagen vedrørende fordringen el‐
                                                                         den verserende sag.
ler under selvstændigt søgsmål. Selvstændigt søgsmål, der
først kan anlægges, når arresten er ophævet efter § 638 eller               § 644. Fogedrettens afgørelser, der træffes ved kendelse,
endeligt bortfaldet efter § 635 eller § 637, skal anlægges in‐           kan kæres efter reglerne i kapitel 53. Kære har ikke opsæt‐
den 3 måneder efter ophævelsen eller bortfaldet.                         tende virkning.
   Stk. 5. Reglerne i stk. 1-4 finder tilsvarende anvendelse,
                                                                           §§ 645-652. (Ophævet)
når arrest afværges ved sikkerhedsstillelse.
   Stk. 6. Ophæves arresten under kære, kan der ved afgørel‐                                      Kapitel 57 a
sen i kæresagen tillægges skyldneren erstatning efter regler‐
                                                                          Bevissikring ved krænkelse af immaterialrettigheder m.v.
ne i stk. 1-3.
                                                                            § 653. Efter anmodning fra rettighedshaveren eller en an‐
  § 640. Fogedrettens afgørelse kan påkæres efter reglerne i
                                                                         den, der er beføjet til at påtale en krænkelse af en immateri‐
kapitel 53. Kære har ikke opsættende virkning.
                                                                         alret eller en overtrædelse som nævnt i stk. 2 (rekvirenten),
                          Kapitel 57                                     kan fogedretten træffe bestemmelse om, at der hos en anden
                                                                         (rekvisitus) skal foretages en undersøgelse med henblik på
        Bistand til opretholdelse af forbud og påbud
                                                                         at sikre bevis for krænkelsen eller overtrædelsen og dennes
    § 641. Er der meddelt forbud eller påbud efter kapitel 40,           omfang, hvis det sandsynliggøres, at rekvisitus har begået
yder fogedretten efter anmodning den, der har opnået for‐                eller vil begå en sådan krænkelse, og der er grund til at anta‐
buddet eller påbuddet (rekvirenten), bistand til opretholdelse           ge, at bevis for krænkelsen eller overtrædelsen og dennes
af forbuddet eller påbuddet, herunder ved at hindre, at for‐             omfang kan findes i de lokaler, der ønskes undersøgt.
buddet overtrædes, ved at sikre, at påbuddet efterkommes,                   Stk. 2. Reglerne i dette kapitel finder anvendelse på bevis‐
eller ved at tilintetgøre, hvad der er foretaget i strid med for‐        sikring vedrørende
buddet eller påbuddet.                                                   1)     krænkelse af ophavsrettigheder eller beslægtede ret‐
    Stk. 2. Fogedretten kan beslaglægge rørligt gods, såfremt                   tigheder, jf. ophavsretslovens §§ 2, 3, 65, 66, 67, 69,
det anvendes eller har været anvendt ved overtrædelse af                        70, 71 og 77,
forbuddet eller påbuddet, eller såfremt der er bestemte grun‐            2)     overtrædelse af ophavsretslovens § 11, stk. 2, og
de til at antage, at det vil blive anvendt til sådant formål.                   §§ 73 og 74,
    Stk. 3. Det beslaglagte opbevares på rekvirentens bekost‐            3)     overtrædelser som nævnt i ophavsretslovens § 76,
ning af fogedretten eller af den, fogedretten bemyndiger her‐                   stk. 1, nr. 4 og 5, og § 78,
til.                                                                     4)     overtrædelser som nævnt i lov om radio- og fjernsyns‐
    Stk. 4. Fogedretten kan betinge beslaglæggelse af, at re‐                   virksomhed § 91,
kvirenten stiller sikkerhed for de i stk. 3 nævnte omkostnin‐            5)     krænkelse af mønstre,
ger. Beslaglæggelse kan endvidere betinges af, at en sikker‐             6)     krænkelse af design, herunder EF-design,
hed, som retten har fastsat i medfør af § 415, forhøjes.                 7)     krænkelse af varemærker, herunder EU-varemærker,
    Stk. 5. Foretager fogedretten beslaglæggelse, skal foged‐                   og fællesmærker,
retten underrette den ret, som har meddelt forbuddet eller               8)     krænkelse af virksomhedernes navne,
påbuddet, om afgørelsen.                                                 9)     krænkelse af patenter,
                                                                         10) krænkelse af brugsmodeller,
   § 642. Anmodning om bistand eller beslaglæggelse efter
                                                                         11) krænkelse af rettigheder til halvlederprodukters ud‐
§ 641 indgives til fogedretten i den retskreds, hvor der efter
                                                                                formning,
§ 487 er værneting, eller til fogedretten ved den byret, der
                                                                         12) krænkelse af rettigheder til plantenyheder,
har meddelt forbuddet eller påbuddet. Anmodningen skal
                                                                         13) krænkelse af geografiske betegnelser m.v. og
vedlægges udskrift af kendelsen om forbud eller påbud.
                                                                         14) overtrædelse af markedsføringslovens §§ 3 og 4 ved
   Stk. 2. Med hensyn til sagens behandling finder § 248,
                                                                                ulovlig produktefterligning.
§ 344, § 348, § 349, § 360, stk. 3, § 491, stk. 1, 1. pkt., og
                                                                            Stk. 3. Undersøgelsen kan omfatte alt materiale, som må
stk. 3, § 492, stk. 1, § 493, stk. 1 og 2, § 494, stk. 1, 2 og 4,
                                                                         antages at være af betydning med henblik på at konstatere,
§ 495, stk. 1, 1. pkt., og stk. 2 og 3, §§ 497-500, § 502, stk.
                                                                         om og i hvilket omfang krænkelser eller overtrædelser som
1, nr. 2 og 3, og § 506 tilsvarende anvendelse. Under be‐
                                                                         nævnt i stk. 2 har fundet sted, herunder genstande bestemt
handlingen af en anmodning om bistand til sikring af opret‐
                                                                         for salg, maskiner og andet produktionsudstyr, bogførings‐
                                                                         materiale, fakturaer, ordresedler, reklamemateriale og andre
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 99 of 166
10. september 2019.                                                 99                                                           Nr. 938.



dokumenter, oplysninger på edb-anlæg, edb-programmer og                  leveres til rekvirenten, før denne frist er udløbet. Kræver re‐
elektroniske lagringsmidler.                                             kvisitus sagen genoptaget, kan materialet først udleveres,
   Stk. 4. Fogedretten afslår helt eller delvis en anmodning             når fogedretten har truffet fornyet afgørelse i sagen.
om undersøgelse, hvis det under hensyn til privatlivets fred,               Stk. 8. Fogedrettens afgørelser træffes ved kendelse og
erhvervshemmeligheder eller i øvrigt må antages, at under‐               kan kæres efter reglerne i kapitel 53.
søgelsen vil påføre rekvisitus skade eller ulempe, som står i               Stk. 9. En bevisførelse, som findes uforenelig med hensy‐
misforhold til rettighedshaverens interesse i undersøgelsens             net til forretningens fremme, kan afskæres.
gennemførelse.
                                                                            § 653 b. En undersøgelse gennemføres ved fogedrettens
   Stk. 5. En undersøgelse må ikke omfatte materiale, der in‐
                                                                         foranstaltning. I det omfang det må anses for nødvendigt
deholder oplysninger om forhold, som rekvisitus i medfør af
                                                                         med henblik på sikring af bevis, kan fogedretten beslaglæg‐
§ 169, § 170 eller § 172 ville være udelukket fra eller frita‐
                                                                         ge genstande eller dokumenter, ligesom fogedretten eller
get for at afgive forklaring om som vidne.
                                                                         den, retten bemyndiger hertil, kan tage fotografier, optage
    § 653 a. Anmodningen om undersøgelse indgives til fo‐                film samt fremstille kopier af dokumenter, oplysninger på
gedretten i den retskreds, i hvilken rekvisitus har hjemting,            edb-anlæg, edb-programmer og andet materiale.
jf. §§ 235-240, eller i hvilken de lokaler, der skal være gen‐              Stk. 2. Fogedretten kan udpege en eller flere uvildige sag‐
stand for undersøgelse, er beliggende. Anmodningen skal                  kyndige til at bistå sig ved undersøgelsens gennemførelse.
være skriftlig og skal indeholde de oplysninger, som rekvi‐                 Stk. 3. Rekvirenten eller dennes repræsentant har på de
renten påberåber sig til støtte for anmodningen, samt de op‐             betingelser, fogedretten måtte fastsætte, ret til at være til ste‐
lysninger, der i øvrigt er nødvendige for sagens behandling.             de under undersøgelsen, men alene med henblik på at bistå
    Stk. 2. Fogedretten fastsætter tid og sted for forretningen          fogedretten med oplysninger, identifikation af produkter og
og giver meddelelse herom til rekvirenten og rekvisitus.                 lignende. Fogedretten kan dog bestemme, at rekvirenten el‐
Forudgående underretning af rekvisitus kan undlades, så‐                 ler dennes repræsentant ikke må være til stede.
fremt underretning må antages at medføre risiko for, at gen‐                Stk. 4. I retsbogen gengiver fogedretten i fornødent om‐
stande, dokumenter, oplysninger på edb-anlæg eller andet,                fang de iagttagelser, der er gjort under undersøgelsen, lige‐
som er omfattet af anmodningen om undersøgelse, fjernes,                 som fogedretten udfærdiger en fortegnelse over beslaglagte
tilintetgøres eller ændres.                                              genstande eller dokumenter og fremstillede kopier m.v. Ma‐
    Stk. 3. Rekvisitus skal, selv om denne ikke har modtaget             terialet opbevares af fogedretten eller den, retten bemyndi‐
forudgående underretning om forretningen, have adgang til                ger hertil. I det omfang andet ikke bestemmes af fogedret‐
at udtale sig, før fogedretten træffer afgørelse om, hvorvidt            ten, holdes materialet tilgængeligt for parterne, og fogedret‐
anmodningen om undersøgelse skal tages til følge, jf. dog                ten kan i samme omfang udlevere materialet eller kopier her‐
stk. 4.                                                                  af til parterne. Har en uvildig sagkyndig medvirket, skal
    Stk. 4. Forretningen kan foretages, selv om rekvisitus ikke          denne inden for en af fogedretten fastsat frist udfærdige en
giver møde eller ikke træffes. I så fald opfordrer fogedretten           beskrivelse af undersøgelsen og dennes resultater. Fogedret‐
andre personer over 18 år, som er til stede, og som må anta‐             ten sender en kopi af beskrivelsen til parterne.
ges at have kendskab til rekvisiti forhold, til at varetage den‐            Stk. 5. Udgifter ved sagkyndig bistand og opbevaring af
nes interesser under forretningen. Er rekvisitus ikke forud              beslaglagte genstande m.v. samt andre særlige udgifter ved
blevet underrettet om forretningen, og træffes ingen på ste‐             forretningens gennemførelse afholdes foreløbig af rekviren‐
det, der kan varetage rekvisiti interesser, udsættes forretnin‐          ten. Fogedretten kan bestemme, at rekvirenten skal stille sik‐
gen, medmindre der foreligger særlige omstændigheder.                    kerhed for udgifternes betaling.
    Stk. 5. Er rekvisitus ikke forud blevet underrettet om for‐             Stk. 6. I det omfang det må anses for nødvendigt for at
retningen, skal rekvisitus eller den, der varetager dennes in‐           gennemføre undersøgelsen, kan fogedretten skaffe sig ad‐
teresser, jf. stk. 4, have adgang til at tilkalde en advokat. Øn‐        gang til rekvisiti lokaler og gemmer. Fogedretten kan med
sker rekvisitus eller dennes repræsentant at benytte sig af              henblik herpå anvende den nødvendige magt. Politiet yder
denne ret, udsættes forretningen, indtil advokaten er kom‐               efter anmodning fogedretten bistand hertil.
met til stede. Dette gælder dog ikke, såfremt en udsættelse
                                                                            § 653 c. Rekvirenten skal inden 4 uger efter modtagelsen
af forretningen i dette øjemed vil medføre unødig forsinkel‐
                                                                         af fogedrettens meddelelse om, at undersøgelsen er afsluttet,
se eller en risiko som nævnt i stk. 2, 2. pkt.
                                                                         anlægge retssag vedrørende de krænkelser eller overtrædel‐
    Stk. 6. En afgørelse om gennemførelse af undersøgelse er
                                                                         ser, som begrundede anmodningen om undersøgelse, med‐
betinget af, at rekvirenten stiller sikkerhed for den skade el‐
                                                                         mindre rekvisitus frafalder forfølgning. Har rekvisitus ikke
ler ulempe, som rekvisitus kan blive påført, medmindre fo‐
                                                                         frafaldet forfølgning, og anlægges retssag ikke rettidigt, skal
gedretten undtagelsesvis bestemmer andet. Fogedretten be‐
                                                                         fogedretten og rekvirenten efter anmodning fra rekvisitus
stemmer sikkerhedens art og størrelse.
                                                                         tilbagelevere beslaglagte genstande og dokumenter, frem‐
    Stk. 7. Har rekvisitus ikke været til stede under forretnin‐
                                                                         stillede kopier og andet bevismateriale hidrørende fra under‐
gen, giver fogedretten uden unødigt ophold rekvisitus under‐
                                                                         søgelsen, og det under undersøgelsen fremkomne kan ikke
retning om, hvad der er passeret. Rekvisitus kan i så fald in‐
                                                                         anvendes som bevis for krænkelser eller overtrædelser.
den 1 uge efter modtagelsen af underretningen kræve forret‐
ningen genoptaget. Materiale fra undersøgelsen kan ikke ud‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 100 of 166
10. september 2019.                                                 100                                                           Nr. 938.



   Stk. 2. Ophæves en afgørelse om undersøgelse, efter at                 6)   mortifikation efter straffelovens § 270 eller pålæg efter
undersøgelsen er gennemført, gælder stk. 1, 2. pkt.                             straffelovens § 271, når ærekrænkelser påtales offent‐
tilsvarende.                                                                    ligt.
   Stk. 3. Viser det sig, at den af rekvirenten påberåbte ret ik‐            Stk. 2. I de i straffelovens § 78, stk. 3, omhandlede sager
ke består eller ikke kan gøres gældende af rekvirenten, har               om rettighedsfortabelse medvirker ikke domsmænd. Mundt‐
rekvisitus krav på erstatning for tab og tort. Det samme gæl‐             lig forhandling finder altid sted for byretten og skal under
der, såfremt det ikke godtgøres, at rekvisitus har gjort sig              kæremål til landsretten anordnes, når der fremsættes begæ‐
skyldig i krænkelser eller overtrædelser omfattet af anmod‐               ring herom. Efter begæring finder behandlingen – derunder
ningen om undersøgelse.                                                   kendelsens afsigelse – sted for lukkede døre. For så vidt den
   Stk. 4. Krav om erstatning i medfør af stk. 3 kan gøres                pågældende ikke giver møde ved advokat, beskikker retten
gældende som modkrav under en retssag anlagt af rekviren‐                 ham en offentlig forsvarer. Beskikkelse kan dog efter den
ten eller under et selvstændigt søgsmål. Anlægger rekviren‐               pågældendes begæring undlades.
ten ikke retssag i overensstemmelse med stk. 1, 1. pkt., skal
                                                                             § 685. Borgerlige retskrav på den sigtede, som følger af
et selvstændigt søgsmål om erstatning anlægges af rekvisi‐
                                                                          strafbare handlinger, kan forfølges i forbindelse med straffe‐
tus inden 3 måneder efter, at fristen for rekvirentens søgsmål
                                                                          sagen, overensstemmende med de i kapitel 89 givne nærme‐
er udløbet. Ophæves en afgørelse om undersøgelse efter sa‐
                                                                          re regler.
gens genoptagelse, jf. § 653 a, stk. 7, 2. pkt., eller under kæ‐
re, kan der ved afgørelsen herom tillægges rekvisitus erstat‐                                       Kapitel 62
ning efter stk. 3.
                                                                                                Saglig kompetence
   § 653 d. Med hensyn til sagens behandling finder §§ 344
                                                                             § 686. Straffesager behandles i 1. instans ved byretterne.
og 349, § 487, stk. 2-4, § 491, stk. 3, § 492, stk. 1, § 495,
                                                                             Stk. 2. Domsmænd medvirker i straffesager, hvor der bli‐
stk. 3, §§ 499 og 500, § 502, stk. 1, nr. 2 og 3, § 506 og
                                                                          ver spørgsmål om højere straf end bøde, eller som i øvrigt
§ 643, tilsvarende anvendelse.
                                                                          skønnes at være af særlig indgribende betydning for tiltalte
                         Sjette afsnit.                                   eller af særlig offentlig interesse, medmindre andet følger af
                                                                          stk. 3 og 4. Domsmænd medvirker endvidere, hvis sådan be‐
                          (Ophævet)                                       handling er foreskrevet efter regler i andre love.
                                                                             Stk. 3. Domsmænd medvirker ikke i
                         Fjerde bog.
                                                                          1) straffesager, som fremmes efter § 831,
                      Strafferetsplejen                                   2) straffesager, som behandles under medvirken af sag‐
                                                                                kyndige efter § 20 b, stk. 1, og
                                                                          3) de i straffelovens § 60, stk. 1, nr. 3, og § 66, stk. 4,
                         Første afsnit.                                         nævnte sager vedrørende betinget dømte, samt de i §
                 Almindelige bestemmelser                                       61, stk. 1, nævnte sager, hvor der alene kan blive
                                                                                spørgsmål om at idømme bøde i forbindelse med den
                          Kapitel 61                                            betingede dom for det forhold, der er begået før den be‐
                  Strafferetsplejens område                                     tingede dom.
                                                                             Stk. 4. Nævninger medvirker i
   § 683. Alle spørgsmål om straf, som ikke i medfør af sær‐
                                                                          1) straffesager, hvor der bliver spørgsmål om straf af
lig hjemmel i lovgivningen afgøres uden særlig straffesag
                                                                                fængsel i 4 år eller derover, for så vidt dette ikke er en
eller behandles i den borgerlige retsplejes former eller hen‐
                                                                                følge af, at der bliver spørgsmål om fastsættelse af en
hører under særlige domstole, behandles efter de i denne
                                                                                fællesstraf efter reglerne i straffelovens § 40, stk. 1, og
bog fastsatte regler. Det samme gælder sager om oprejsning
                                                                                § 61,
i anledning af strafferetlig forfølgning, jf. kapitel 93 a.
                                                                          2) straffesager, hvor der bliver spørgsmål om dom til an‐
  § 684. Efter denne bogs regler behandles endvidere, uden                      bringelse i institution i medfør af straffelovens § 68 el‐
hensyn til, om der samtidig nedlægges påstand om straf,                         ler dom til forvaring i medfør af straffelovens § 70, og
sager, hvorunder det offentlige nedlægger påstand om:                     3) straffesager vedrørende politiske lovovertrædelser.
1) særlige følger, der til fyldestgørelse for det almene er                  Stk. 5. Nævninger medvirker ikke i
     fastsat for overtrædelser af love om politivæsenet, byg‐             1) straffesager vedrørende overtrædelse af straffelovens
     ningsvæsenet, landbovæsenet, skattevæsenet og lignen‐                      §§ 172, 173, 191, 286, 289 eller 290, medmindre sagen
     de love;                                                                   omfatter andre lovovertrædelser, der efter stk. 4 skal
2) ophævelse af en forening;                                                    pådømmes under medvirken af nævninger, og
3) nogen af de i straffelovens kapitel 9 foreskrevne rets‐                2) de i stk. 4, nr. 1, nævnte straffesager, som fremmes ef‐
     følger af strafbare handlinger eller tilsvarende retsføl‐                  ter § 831.
     ger foreskrevne i andre love;
                                                                            § 687. Tiltalte kan beslutte, at en straffesag, der skal be‐
4) fortabelse af rang, titel, orden eller hæderstegn;
                                                                          handles under medvirken af nævninger efter § 686, stk. 4, i
5) forbrydelse af arveret;
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 101 of 166
10. september 2019.                                                 101                                                           Nr. 938.



stedet skal behandles under medvirken af domsmænd, jf.                       Stk. 2. Afgørelser, hvorved en anmodning om behandling
dog stk. 4.                                                               af en straffesag under medvirken af domsmænd, nævninger
   Stk. 2. Tiltaltes beslutning skal træffes i et retsmøde eller          eller sagkyndige afslås, kan kæres.
meddeles retten skriftligt. Det skal fremgå af meddelelsen,
                                                                            §§ 692-693. (Ophævet)
at tiltalte har haft lejlighed til at drøfte spørgsmålet med sin
forsvarer. Hvis tiltalte ikke selv har valgt en forsvarer, skal                                     Kapitel 63
retten beskikke en forsvarer for tiltalte, inden tiltalte beslut‐
                                                                                      Værneting og forening af straffesager
ter, at sagen skal behandles som domsmandssag. Beslutnin‐
gen skal meddeles senest 14 dage efter, at anklageskriftet er                 § 694. Retsmøder under efterforskningen på begæring af
forkyndt for tiltalte. Retten kan forlænge fristen efter an‐              politiet kan afholdes ved retten i enhver kreds, hvor oplys‐
modning fra anklagemyndigheden eller tiltalte.                            ning i sagen må antages at kunne tilvejebringes, jf. dog
   Stk. 3. Tiltalte kan ikke tilbagekalde et afkald på nævnin‐            stk. 2, sidste pkt., og stk. 3.
gebehandling, når afkaldet er meddelt retten. Tiltaltes afkald                Stk. 2. Begæring fra sigtede eller forsvareren om retsmø‐
har også virkning for straffesagens behandling under anke.                der under efterforskningen indgives til den ret, hvor sagen
   Stk. 4. Ved samtidig forfølgning mod flere tiltalte som                behandles, eller hvor den kan forventes behandlet. Ved
delagtige i en eller flere forbrydelser, kan en tiltalt ikke for          samme ret afgøres tvistigheder mellem politiet og forsvaret
sit vedkommende træffe beslutning om sagens behandling                    om efterforskningsskridt.
under medvirken af domsmænd i medfør af stk. 1, medmin‐                       Stk. 3. Retsmøder med henblik på sagens behandling i
dre enten alle tiltalte træffer beslutning i medfør af stk. 1 el‐         medfør af § 831 eller med henblik på sagens afslutning ved
ler anklagemyndigheden samtykker i sådan behandling, for                  tiltalefrafald afholdes ved retten i den kreds, hvor sigtede
så vidt angår vedkommende tiltalte.                                       bor eller opholder sig, eller ved gerningsstedets værneting.
                                                                          Kan intet af disse værneting anvendes, vil sagen kunne be‐
  § 688. (Ophævet)
                                                                          handles, hvor den sigtede er pågrebet.
   § 689. Ved landsretterne behandles afgørelser i anledning
                                                                            § 695. (Ophævet)
af anke eller kære af byretternes domme, kendelser og be‐
slutninger i straffesager.                                                   § 696. Hovedforhandling skal med hensyn til alle i konge‐
   Stk. 2. Nævninger medvirker i straffesager, hvor byrettens             riget begåede forbrydelser i reglen foregå ved den ret, i hvis
afgørelse er truffet under medvirken af nævninger, og hvor                kreds handlingen er foretaget. Udkræves flere handlinger til
anken omfatter bedømmelsen af beviserne for tiltaltes skyld.              forbrydelsens begreb, er den ret værneting, i hvis kreds den
   Stk. 3. Domsmænd medvirker i                                           sidste af dem er foretaget. Udgør flere i forskellige retskred‐
1) straffesager, hvor byrettens afgørelse er truffet under                se foretagne strafbare handlinger, som hver især ville be‐
     medvirken af nævninger, og hvor anken ikke omfatter                  grunde værneting efter foranstående regler, tilsammen én
      bedømmelsen af beviserne for tiltaltes skyld,                       forbrydelse, eller er en forbrydelse begået på grænsen af fle‐
2) straffesager, hvor byrettens afgørelse er truffet under                re retskredse, eller er det uvist, i hvilken af flere bestemte
      medvirken af domsmænd, og                                           retskredse en forbrydelse er begået, kan forfølgning ske ved
3) straffesager, hvor der for landsretten bliver spørgsmål                en hvilken som helst af de retter, om hvilke der på grund af
     om højere straf end bøde, eller som i øvrigt skønnes at              de angivne omstændigheder opstår spørgsmål.
      være af særlig indgribende betydning for tiltalte eller af
                                                                            § 697. Som gerningsstedets værneting ved forbrydelser,
      særlig offentlig interesse.
                                                                          der begås uden for kongerigets søterritorium om bord på
   Stk. 4. Domsmænd medvirker ikke i
                                                                          dansk skib, eller af personer, som hører til sådant skib, anses
1) straffesager, som behandles under medvirken af sag‐
                                                                          den ret, til hvis kreds skibet ved sin hjemkomst til kongeri‐
      kyndige efter § 20 b, stk. 2, og
                                                                          get ankommer for at losse eller lade.
2) de i straffelovens § 60, stk. 1, nr. 3, og § 66, stk. 4,
     nævnte sager vedrørende betinget dømte.                                 § 698. Ved den ret, i hvis kreds sigtede bor eller, hvis han
                                                                          ikke har bolig i riget, ved forfølgningens begyndelse ophol‐
   § 690. Under Højesteret hører alle afgørelser i anledning
                                                                          der sig, eller, hvis han ikke findes i riget, ved den ret, i hvis
af anke eller kære af landsretternes domme, kendelser og be‐
                                                                          kreds han sidst havde bolig eller opholdt sig, kan forfølges:
slutninger i straffesager.
                                                                          1) de under de danske domstoles påkendelse hørende
   Stk. 2. Nævninger og domsmænd medvirker ikke ved Hø‐
                                                                                forbrydelser, som begås uden for kongerigets grænser,
jesterets behandling af straffesager, jf. § 3.
                                                                          2) lovovertrædelser, der ikke pådømmes under medvirken
   § 691. Retten prøver af egen drift, om den har saglig                        af nævninger eller domsmænd,
kompetence til at behandle straffesagen, og om domsmænd                   3) andre forbrydelser, når der mangler sådanne oplysnin‐
eller nævninger skal medvirke ved sagens behandling. Er                         ger, som betinger anvendelse af § 696.
hovedforhandling under medvirken af domsmænd eller næv‐                      Stk. 2. Danske i udlandet ansatte embedsmænd, der ikke
ninger begyndt, selv om sagen burde have været behandlet                  er det pågældende lands domsmyndighed undergivne, og de
uden disses medvirken, kan retten bestemme, at domsmænd                   til de danske gesandtskaber i fremmede stater hørende per‐
eller nævninger fortsat skal medvirke.                                    soner anses ved anvendelsen af ovenstående regel som ha‐
                                                                          vende bolig i København, for så vidt de ikke måtte have
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 102 of 166
10. september 2019.                                               102                                                          Nr. 938.



vedligeholdt bolig noget andet sted i riget. Det samme gæl‐                Stk. 2. At enkeltstående retshandlinger uden for hovedfor‐
der om andre danske undersåtter, som ikke kan sagsøges i                handling ikke er foregået ved rette værneting, berøver dem
det land, hvor de har bopæl.                                            ikke deres gyldighed.
   Stk. 3. Justitsministeren bestemmer, ved hvilken ret forbry‐            Stk. 3. Er der strid mellem flere retters afgørelser af et
delser, begåede uden for den danske stat af personer, der               værnetingsspørgsmål, kan det af påtalemyndigheden ind‐
hverken har eller har haft ophold i Danmark, vil være at for‐           bringes til afgørelse for landsretten, hvis retterne hører til
følge.                                                                  samme landsretskreds, og i andre tilfælde for Højesteret.
                                                                        Herved finder i øvrigt reglerne i kapitel 82, 83 og 85 anven‐
   § 699. I de i § 698 ommeldte tilfælde kan sagen også for‐
                                                                        delse, således at der ved fristernes beregning tages hensyn til
følges ved den ret, i hvis kreds sigtede er blevet pågrebet.
                                                                        den sidste afgørelse.
   § 699 a. Sager, som er omfattet af § 20 b, stk. 1, og som
                                                                           § 705. Samtidig forfølgning mod samme sigtede for flere
har forbindelse med en hændelse, der har været genstand for
                                                                        forbrydelser eller mod flere sigtede som delagtige i en eller
søforklaring, kan forfølges ved den ret, for hvilken søforkla‐
                                                                        flere forbrydelser bør ske under én sag, hvis dette kan ske
ringen er afgivet.
                                                                        uden væsentlig forhaling eller vanskelighed.
   § 700. Forbrydelser, hvis påtale efter § 705 sker under én              Stk. 2. Forenes en straffesag, der er omfattet af § 20 b,
sag, forfølges under ét ved en ret, som er værneting for den            stk. 1, med en nævningesag, behandles sagen i sin helhed
forbrydelse, der nærmest har givet anledning til forfølgnin‐            som nævningesag. Forenes en straffesag, der er omfattet af
gen.                                                                    § 20 b, stk. 1, i øvrigt med en straffesag, der ikke er omfattet
                                                                        af § 20 b, stk. 1, medvirker der sagkyndige efter § 20 b,
   § 701. Sager mod en forening til dens ophævelse i medfør
                                                                        stk. 1, hvis den forbrydelse, der nærmest har givet anledning
af grundlovens § 78 forfølges ved den ret, i hvis kreds for‐
                                                                        til forfølgningen, er omfattet af § 20 b, stk. 1. Retten kan
eningen eller dens bestyrelse har sit sæde, eller, når sådant
                                                                        dog bestemme, at der skal ske særskilt behandling af den del
ikke med sikkerhed kan udfindes, hvor et af bestyrelsens
                                                                        af sagen, der er omfattet af § 20 b, stk. 1, hvis forening ikke
medlemmer bor.
                                                                        findes hensigtsmæssig.
   Stk. 2. På sager, hvorunder påstand alene nedlægges om
nogen af de øvrige i § 684 omhandlede følger, finder regler‐               § 706. Retten kan på begæring eller i embeds medfør be‐
ne i §§ 696-99 tilsvarende anvendelse.                                  slutte adskillelse af de straffesager, som er forenede i hen‐
                                                                        hold til § 705. Det beror på retten, om de sager, som kun på
   § 702. Afvigelse fra reglerne om værneting kan, så længe
                                                                        grund af foreningen forfølges for den, efter adskillelsen
hovedforhandling endnu ikke er påbegyndt, på begæring,
                                                                        fremdeles skal behandles ved den eller ikke; samme regel
når særegne grunde taler derfor, besluttes af landsretten, der‐
                                                                        gælder, når foreningen ophører af anden grund, såsom fra‐
som spørgsmålet angår landsretsnævningekredse eller by‐
                                                                        fald af forfølgning.
retskredse i samme landsretskreds, og i andre tilfælde af Hø‐
jesteret.                                                                   § 707. Retten kan forene flere selvstændige straffesager
   Stk. 2. Når byrettens forhold tilsiger det, kan landsrettens         til én sag med parternes samtykke. Samtykke kræves dog ik‐
præsident efter anmodning fra byretten inden hovedforhand‐              ke i de tilfælde, der er nævnt i § 705, stk. 1. Reglen i § 705,
lingens begyndelse beslutte, at en sag skal behandles ved en            stk. 2, finder tilsvarende anvendelse.
anden byret i landsretsnævningekredsen eller, hvis omstæn‐                  Stk. 2. Beslutningen tages af den ret, der skal behandle
dighederne taler for det, ved en anden byret i landsretskred‐           sagerne. Forfølges sagerne ved forskellige byretter i samme
sen. Tiltalte, anklagemyndigheden og den ret, hvortil sagen             landsretskreds, og er der ikke enighed, tages beslutningen af
påtænkes overført, skal forinden have lejlighed til at udtale           landsretten. Forfølges sagerne ellers ved forskellige retter,
sig om spørgsmålet. Landsretspræsidentens afgørelse om, at              og er der ikke enighed, tages beslutningen af Højesteret.
en sag skal overføres, kan af tiltalte og anklagemyndigheden
                                                                           § 708. Retten kan omgøre beslutninger, som den har truf‐
kæres til Højesteret.
                                                                        fet i medfør af §§ 706 og 707; dog kan en sags overgang til
   § 703. Efter begæring kan retten meddele tilladelse til, at          en anden ret kun besluttes overensstemmende med forskrif‐
en begyndt forfølgning overflyttes til en anden ret, som efter          terne i § 707, stk. 2.
foranstående regler er lovligt værneting, når dette på grund
                                                                           § 709. Retterne er beføjede til i en fremmed retskreds,
af vidners bopæl eller af anden særlig grund skønnes hen‐
                                                                        uden mellemkomst af retten i denne, at lade foretage forkyn‐
sigtsmæssigt til sagens fremme. Beslutning herom tages af
                                                                        delser samt at lade udføre anholdelsesbeslutninger, fængs‐
den ret, ved hvilken forfølgningen er begyndt, når den anden
                                                                        lingskendelser og befalinger om ved tvang at fremstille vid‐
ret deri er enig, og ellers af den fælles overordnede ret. En
                                                                        ner eller skønsmænd for retten. Når det i øvrigt til undersø‐
beslutning, hvorved en begæring om sagens overflytning til
                                                                        gelsens fremme findes hensigtsmæssigt, kan retten foretage
en anden ret nægtes, kan påkæres.
                                                                        embedshandlinger i en fremmed retskreds med samtykke af
  § 704. Når sigtede møder, prøver retten ikke af egen drift,           retten i denne eller af højere ret, og i påtrængende tilfælde
om sagen er indbragt for rette værneting. Indsigelse er ude‐            uden sådant samtykke. Fornøden meddelelse skal snarest
lukket, når sigtede, førend hovedforhandlingen er begyndt,              muligt ske til retten i den pågældende kreds.
har haft adgang til at fremsætte den, uden at dette er sket.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 103 of 166
10. september 2019.                                                  103                                                           Nr. 938.



                           Kapitel 64                                        Stk. 5. Medmindre højere straf er forskyldt efter lovgiv‐
                  Gengivelse af forklaringer                               ningen i øvrigt, straffes med bøde den, der uberettiget vide‐
                                                                           regiver billed- eller lydoptagelser.
   § 710. Det væsentlige indhold af forklaringer, der afgives
for en ret, optages i retsbogen, jf. dog § 712, stk. 1. Hvis den              § 714. Rettens formand kan i de tilfælde, hvor der efter
pågældende tidligere er afhørt for en ret, er en henvisning                § 711 kan ske lydoptagelse, bestemme, at der skal ske lyd‐
hertil tilstrækkelig, således at kun væsentlige afvigelser eller           optagelse af rettens gengivelse af en forklaring. Ved lydop‐
præciseringer medtages.                                                    tagelsen finder § 218 a, stk. 5, § 712, stk. 1, nr. 1-3, og
   Stk. 2. Vidner og skønsmænd, hvis forklaring er blevet                  § 713, stk. 1 og 5, tilsvarende anvendelse. Ved meddelelse
gengivet i retsbogen, har efter rettens nærmere bestemmelse                af aktindsigt i dommen, jf. § 41 b, eller i indførsler i retsbo‐
adgang til at gennemse gengivelsen af forklaringen.                        gen vedrørende en forklaring optages forklaringen i retsbo‐
                                                                           gen. I de tilfælde, hvor en forklaring optages i retsbogen, an‐
   § 711. Forklaringer, der ved byret afgives under hoved‐                 ses retsbogens gengivelse heraf som et bilag til en eventuel
forhandling eller i sager, der behandles efter § 723 eller                 dom i sagen. Lydoptagelsen er ikke i øvrigt genstand for
§ 831, lydoptages, jf. dog stk. 2.                                         aktindsigt.
   Stk. 2. Rettens formand kan bestemme, at der ikke skal
ske lydoptagelse af en forklaring afgivet i et retsmøde som                  §§ 715-717. (Ophævet)
nævnt i stk. 1.                                                                                      Kapitel 65
   Stk. 3. Rettens formand kan bestemme, at der skal ske
lydoptagelse af en forklaring afgivet i retsmøder, der ikke er                                         Påtalen
omfattet af stk. 1.                                                           § 718. Retterne træder inden for strafferetsplejens område
   Stk. 4. Rettens formand kan bestemme, at der ved lydop‐                 kun i virksomhed efter begæring af anklagemyndigheden el‐
tagelse efter stk. 1 og 3 tillige optages billede.                         ler en privat påtaleberettiget.
    § 712. Er der af retten foretaget billed- eller lydoptagelse               § 718 a. Afgørelse om påtaleopgivelse, tiltalefrafald eller
af en forklaring i medfør af § 711, stk. 1 eller 3, optages ind‐           tiltalerejsning skal træffes inden rimelig tid efter det tids‐
holdet af forklaringen kun i retsbogen, hvis                               punkt, hvor politiet har gjort sigtede bekendt med sigtelsen.
1) rettens formand bestemmer det,                                          Er sigtede varetægtsfængslet, eller er sigtede under 18 år,
2) sigtede, tiltalte, forsvareren eller anklagemyndigheden                 skal en afgørelse om påtaleopgivelse, tiltalefrafald eller tilta‐
      anmoder om det,                                                      lerejsning træffes hurtigst muligt.
3) en dom ankes, et spørgsmål i sagen indbringes for høje‐                     Stk. 2. Er afgørelse om påtaleopgivelse, tiltalefrafald eller
      re ret eller der indgives ansøgning til Procesbevillings‐            tiltalerejsning ikke truffet, eller er der ikke anmodet om rets‐
      nævnet eller                                                         møde med henblik på sagens behandling som tilståelsessag i
4) der gives aktindsigt i medfør af § 41 d i indførsler i                  medfør af § 831 inden 1 år og 6 måneder efter det tidspunkt,
       retsbogen vedrørende en forklaring.                                 hvor politiet har gjort sigtede bekendt med sigtelsen, skal
    Stk. 2. I de tilfælde, hvor en forklaring optages i retsbogen          anklagemyndigheden skriftligt underrette sigtede om, hvor‐
efter stk. 1, anses retsbogens gengivelse heraf som et bilag               på sagen beror, og hvornår afgørelse i sagen kan forventes
til en eventuel dom i sagen.                                               truffet. Har sigtede en forsvarer, skal genpart af underretnin‐
   § 713. Sigtede eller tiltalte har adgang til at se eller høre           gen sendes til denne. Der skal ske underretning på ny, hvis
en billed- eller lydoptagelse af en forklaring, medmindre                  der 1 år efter den seneste underretning fortsat ikke er truffet
sigtede eller tiltalte ikke har adgang til at gøre sig bekendt             afgørelse om påtaleopgivelse, tiltalefrafald eller tiltalerejs‐
med forklaringen. Sigtede eller tiltalte kan efter rettens nær‐            ning eller anmodet om retsmøde med henblik på sagens be‐
mere bestemmelse se eller høre billed- eller lydoptagelsen                 handling som tilståelsessag i medfør af § 831.
hos retten eller forsvareren.                                                 § 718 b. Er afgørelse om påtaleopgivelse, tiltalefrafald el‐
   Stk. 2. Den, der efter §§ 41 f eller 41 h kan gives aktind‐             ler tiltalerejsning ikke truffet, eller er der ikke anmodet om
sigt i indførsler i retsbogen vedrørende en forklaring, der er             retsmøde med henblik på sagens behandling som tilståelses‐
lydoptaget efter § 711 uden at være optaget i retsbogen, kan               sag i medfør af § 831 inden 1 år og 6 måneder efter det tids‐
høre optagelsen hos retten, medmindre retten finder det be‐                punkt, hvor politiet har gjort sigtede bekendt med sigtelsen,
tænkeligt.                                                                 kan sigtede indbringe sagen for retten.
   Stk. 3. Efter anmodning kan retten under de betingelser,                   Stk. 2. Hvis der efter en samlet vurdering af hensynet til
der er anført i stk. 2, tillade, at der til brug for meddelelse af         den sigtede, forurettede, sagens beskaffenhed og omstæn‐
aktindsigt efter §§ 41 f og 41 h mod betaling af udgifterne                digheder samt sagens samfundsmæssige betydning er særlig
herved tilvejebringes en afskrift af en lydoptagelse af en for‐            grund til at kræve fremskyndelse af anklagemyndighedens
klaring. Domstolsstyrelsen kan fastsætte regler om opgørel‐                afgørelse af tiltalespørgsmålet, kan retten undtagelsesvis
sen af udgifterne ved tilvejebringelsen af afskrifter.                     fastsætte en frist herfor. Fristen skal være på mindst 3 måne‐
   Stk. 4. Billed- og lydoptagelser er ikke i øvrigt genstand              der og højst 1 år. Hvis anklagemyndigheden ikke træffer af‐
for aktindsigt.                                                            gørelse om tiltalespørgsmålet inden for den frist, som retten
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 104 of 166
10. september 2019.                                                104                                                           Nr. 938.



har fastsat, anses påtale mod sigtede for opgivet af anklage‐            des en begæring efter stk. 2, inden der er afsagt dom, stand‐
myndigheden, jf. dog stk. 3.                                             ses forfølgningen, medmindre påtalemyndigheden skønner,
   Stk. 3. Retten kan efter anmodning fra anklagemyndighe‐               at almene hensyn kræver, at forfølgningen fortsættes.
den forlænge en frist fastsat efter stk. 2 med højst 1 år ad
                                                                           § 721. Påtale i en sag kan helt eller delvis opgives i tilfæl‐
gangen, hvis der foreligger særlige omstændigheder. Ankla‐
                                                                         de,
gemyndighedens anmodning skal fremsættes over for retten
                                                                         1) hvor sigtelsen har vist sig grundløs,
senest 2 uger inden udløbet af den frist, som retten tidligere
                                                                         2) hvor videre forfølgning i øvrigt ikke kan ventes at føre
har fastsat. Hvis retten ikke finder grundlag for at forlænge
                                                                              til, at sigtede findes skyldig, eller
fristen, anses påtale mod sigtede for opgivet af anklagemyn‐
                                                                         3) hvor sagens gennemførelse vil medføre vanskeligheder,
digheden, medmindre denne træffer afgørelse om tiltale‐
                                                                              omkostninger eller behandlingstider, som ikke står i ri‐
spørgsmålet inden 2 måneder fra rettens afgørelse om ikke
                                                                              meligt forhold til sagens betydning og den straf, som i
at forlænge fristen.
                                                                              givet fald kan forventes idømt.
   Stk. 4. Rettens afgørelse træffes ved kendelse. Hvis ret‐
                                                                           Stk. 2. Justitsministeren eller den, som justitsministeren
tens afgørelse går ud på, at der ikke skal fastsættes en frist
                                                                         bemyndiger dertil, fastsætter nærmere regler om kompeten‐
efter stk. 2, kan spørgsmålet på ny indbringes for retten, dog
                                                                         cen til at opgive påtale.
tidligst 1 år efter rettens afgørelse.
   Stk. 5. Sigtedes anmodning efter stk. 1 skal indeholde en                § 722. Tiltale i en sag kan helt eller delvis frafaldes i til‐
adresse, hvortil meddelelser kan sendes.                                 fælde,
   Stk. 6. I det retsmøde, der afholdes med henblik på be‐               1) hvor den påsigtede lovovertrædelse efter loven ikke
handling af en anmodning efter stk. 1, skal sigtede være til                   kan medføre højere straf end bøde og forholdet er af
stede, medmindre retten bestemmer andet. Indkaldelse af                        ringe strafværdighed,
sigtede kan ske ved brev til den i medfør af stk. 5 angivne              2) hvor det i medfør af § 723, stk. 1, fastsættes som vilkår,
adresse. Udebliver sigtede fra et retsmøde, hvortil                            at sigtede undergives hjælpeforanstaltninger efter § 52 i
vedkommende er indkaldt, anses anmodningen for bortfal‐                        lov om social service,
det.                                                                     3) hvor sigtede var under 18 år på gerningstidspunktet, og
   Stk. 7. Forurettede og eventuel bistandsadvokat underret‐                   der fastsættes vilkår efter § 723, stk. 1,
tes om retsmødet. Underretning af forurettede kan dog und‐               4) hvor straffelovens § 10 b eller § 89 er anvendelig, når
lades, når et større antal personer er forurettede.                            det skønnes, at ingen eller kun en ubetydelig straf ville
                                                                               blive idømt, og at domfældelse heller ikke i øvrigt vil
   § 719. Offentlig påtale tilkommer politidirektøren, med‐
                                                                               være af væsentlig betydning,
mindre andet følger af denne lov eller regler fastsat i medfør
                                                                         5) hvor sagens gennemførelse vil medføre vanskeligheder,
af denne lov.
                                                                               omkostninger eller behandlingstider, som ikke står i ri‐
   Stk. 2. Statsadvokaten påtaler ankesager ved landsret.
                                                                               meligt forhold til sagens betydning og den straf, som i
   Stk. 3. Justitsministeren eller den, som justitsministeren
                                                                               givet fald kan forventes idømt,
bemyndiger dertil, fastsætter i øvrigt nærmere regler om på‐
                                                                         6) hvor lovgivningen indeholder særlig hjemmel for, at
talens fordeling mellem rigsadvokaten, statsadvokaterne og
                                                                               tiltale kan frafaldes, eller
politidirektørerne.
                                                                         7) hvor dette følger af bestemmelser fastsat af justitsmini‐
   § 720. Justitsministeren kan fastsætte, at offentlig påtale i              steren eller rigsadvokaten.
nærmere angivne sager er betinget af justitsministerens eller               Stk. 2. I andre tilfælde kan tiltale kun frafaldes, hvis der
rigsadvokatens beslutning.                                               foreligger særlig formildende omstændigheder eller andre
   Stk. 2. Hvis offentlig påtale efter lovgivningen er betinget          særlige forhold, og påtale ikke kan anses for påkrævet af al‐
af en begæring, kan påtale kun ske, såfremt begæring herom               mene hensyn.
fremsættes af en efter § 725 berettiget. En anmeldelse fra                  Stk. 3. Justitsministeren eller den, som justitsministeren
den berettigede anses som en begæring om offentlig påtale,               bemyndiger dertil, fastsætter nærmere regler om kompeten‐
medmindre andet fremgår af anmeldelsen. Er privat påtale                 cen til at frafalde tiltale.
begyndt, kan offentlig påtale ikke begæres. Påtalemyndighe‐
                                                                            § 723. Som vilkår for et tiltalefrafald kan fastsættes,
den kan nægte at efterkomme en begæring om offentlig på‐
                                                                         1)    at sigtede vedtager at betale en bøde eller indgår på
tale, der udelukker nogen medskyldig fra forfølgningen. An‐
                                                                               konfiskation, og
går begæringen kun nogle af de skyldige uden at udelukke
                                                                         2) samme vilkår som i betingede domme.
mulige medskyldige, kan påtalemyndigheden udstrække for‐
                                                                            Stk. 2. Vilkår kan kun fastsættes, såfremt den sigtede i ret‐
følgningen til disse, medmindre den berettigede efter at have
                                                                         ten har afgivet en uforbeholden tilståelse, hvis rigtighed be‐
haft lejlighed til at udtale sig herom modsætter sig dette. I så
                                                                         styrkes ved de i øvrigt foreliggende omstændigheder.
fald finder 4. pkt. anvendelse.
                                                                            Stk. 3. Vilkårene fastsættes af den myndighed, der har ad‐
   Stk. 3. Statsadvokaten og politidirektøren kan uanset be‐
                                                                         gang til at frafalde tiltalen. Vilkårene skal godkendes af ret‐
stemmelserne i stk. 1 og 2 foretage uopsættelige handlinger,
                                                                         ten.
når forholdet må antages at være den, der kan beslutte eller
                                                                            Stk. 4. Såfremt et vilkår overtrædes, kan sagen genopta‐
begære påtale, ubekendt og omstændighederne gør det anta‐
                                                                         ges.
geligt, at påtale vil blive besluttet eller begæret. Tilbagekal‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 105 of 166
10. september 2019.                                                  105                                                          Nr. 938.



    § 724. Ved afgørelse om påtaleopgivelse eller tiltalefra‐              heden den begyndte forfølgning, kan den private påtale eller
fald underrettes sigtede, forurettede eller, hvis forurettede er           fortsætte sin påtale.
afgået ved døden, forurettedes nære pårørende. Det samme
                                                                              § 728. Forfølgning kan opgives, så længe der ikke er af‐
gælder andre, der må antages at have en rimelig interesse
                                                                           sagt dom eller afsagt kendelse om skyldsspørgsmålet i en
heri. En afgørelse om påtaleopgivelse kan påklages til den
                                                                           nævningesag. Opgives forfølgning, efter at hovedforhand‐
overordnede anklagemyndighed efter reglerne i kapitel 10.
                                                                           ling er begyndt, afsiger retten frifindelsesdom. I andre tilfæl‐
Sigtede kan efter samme regler klage over en afgørelse om
                                                                           de udsteder retten efter anmodning skriftlig erklæring om, at
tiltalefrafald.
                                                                           en begyndt forfølgning er opgivet.
    Stk. 2. Er der truffet afgørelse om påtaleopgivelse eller til‐
talefrafald, kan strafforfølgning mod den, der har været sig‐                                        Kapitel 66
tet, kun fortsættes efter den overordnede anklagemyndig‐
                                                                                              Sigtede og hans forsvar
heds bestemmelse, hvis meddelelse herom er forkyndt for
den pågældende inden 2 måneder fra afgørelsens dato, med‐                    § 729. Under ordet »part«, hvor dette i denne lov anven‐
mindre sigtedes forhold har hindret rettidig forkyndelse, el‐              des i bestemmelser, der ikke særlig angår borgerlige sager,
ler betingelserne for genoptagelse efter § 975 er til stede.               skal også den sigtede i en straffesag anses for indbefattet.
    Stk. 3. Anses påtale for opgivet efter § 718 b, stk. 2 eller
                                                                              § 729 a. Sigtede er berettiget til at vælge en forsvarer, jf.
3, kan den overordnede anklagemyndighed uanset stk. 2 kun
                                                                           § 730. Offentlig forsvarer beskikkes efter reglerne i
træffe bestemmelse om, at strafforfølgning skal fortsættes,
                                                                           §§ 731-735.
hvis betingelserne for genoptagelse i § 975 er opfyldt.
                                                                              Stk. 2. Retten meddeler forsvareren kopi af indførsler i
   § 725. Retten til privat påtale og fremsættelse af begæring             retsbøgerne vedrørende sagen. Forsvareren kan gøre sigtede
om offentlig påtale tilkommer den forurettede. Er denne                    bekendt med kopierne, medmindre andet følger af §§ 748 og
umyndig, finder reglerne i § 257 anvendelse. Når den foru‐                 856. Retten kan pålægge forsvareren ikke at overlevere ko‐
rettede er død, eller når en mod en afdød rettet handling er               pierne til sigtede eller andre, hvis det må befrygtes, at kopier‐
strafbar, tilkommer retten til privat påtale eller til at begære           ne vil blive benyttet på retsstridig måde.
offentlig påtale den afdødes ægtefælle, forældre, børn eller                  Stk. 3. Forsvareren har adgang til at gøre sig bekendt med
søskende.                                                                  det materiale, som politiet har tilvejebragt til brug for den
   Stk. 2. Den, der efter stk. 1 er berettiget til at påtale eller         sag, som sigtelsen angår. Forsvareren skal have udleveret
begære påtale, kan give afkald på denne ret. Dette gælder,                 kopi af materialet, i det omfang det uden ulempe kan kopie‐
selv om en sag er anlagt eller begæring er fremsat.                        res. Forsvareren må ikke uden politiets samtykke overlevere
                                                                           det modtagne materiale til sigtede eller andre. Politiet giver
   § 726. Lovovertrædelser, hvis offentlige påtale er betinget
                                                                           samtykke, hvis det findes ubetænkeligt. Med hensyn til ma‐
af en privat begæring, kan påtales af en efter § 725 beretti‐
                                                                           teriale, der er omfattet af § 871, stk. 1 og stk. 2, nr. 5, kan
get, såfremt handlingen ikke kan medføre højere straf end
                                                                           samtykke dog kun nægtes af de i stk. 4 nævnte grunde.
fængsel i 4 måneder. Indledes offentlig forfølgning, finder
                                                                              Stk. 4. Hvis det er nødvendigt af hensyn til fremmede
reglerne i § 727, stk. 3, tilsvarende anvendelse.
                                                                           magter, til statens sikkerhed, til sagens opklaring, til tredje‐
   § 727. Såfremt en handling, der indeholder en lovovertræ‐               mand, herunder til et vidnes sikkerhed, eller til efterforsk‐
delse, som er henvist til privat forfølgning, tillige indeholder           ningen af en anden verserende sag om en lovovertrædelse,
en lovovertrædelse, der er undergivet offentlig påtale, kan                som efter loven kan straffes med fængsel i 6 år eller derover,
påtalemyndigheden efter begæring af den private påtalebe‐                  eller som udgør en forsætlig overtrædelse af straffelovens
rettigede forfølge begge lovovertrædelser under ét. Den pri‐               kapitler 12 eller 13, kan politiet give forsvareren pålæg om
vate kan i sådanne tilfælde på ethvert trin standse den efter              ikke at videregive de oplysninger, som forsvareren har mod‐
begæring begyndte forfølgning.                                             taget fra politiet. Pålægget kan udstrækkes, indtil tiltalte har
   Stk. 2. Offentlig påtale af en lovovertrædelse, der er hen‐             afgivet forklaring under hovedforhandlingen.
vist til privat forfølgning, kan ske, hvis almene hensyn kræ‐
                                                                              § 729 b. En sigtet uden forsvarer skal efter anmodning
ver det. Dette gælder dog ikke, hvis der er afsagt dom i en
                                                                           have adgang til hos politiet at gøre sig bekendt med indførs‐
privat straffesag om overtrædelsen, eller hvis retten til privat
                                                                           ler i retsbøgerne vedrørende sagen, medmindre andet følger
påtale vedrørende en overtrædelse, der er undergivet betin‐
                                                                           af §§ 748 og 856. Politiet udleverer efter anmodning kopi af
get offentlig påtale, alene følger af, at handlingen ikke kan
                                                                           indførslerne til sigtede, medmindre det må befrygtes, at ko‐
medføre højere straf end fængsel i 4 måneder, jf. § 726, 1.
                                                                           pierne vil blive benyttet på retsstridig måde.
pkt.
                                                                              Stk. 2. En sigtet uden forsvarer skal endvidere efter an‐
   Stk. 3. Når offentlig forfølgning er indledt efter stk. 2, op‐
                                                                           modning have adgang til at gøre sig bekendt med det materi‐
hører den privates ret til at påtale. § 345 finder tilsvarende
                                                                           ale, som politiet har tilvejebragt til brug for den sag, som
anvendelse. Den private kan tilslutte sig påtalemyndighe‐
                                                                           sigtelsen angår. Politiet kan dog afslå anmodningen af de i
dens forfølgning, hvis der straks afgives erklæring herom.
                                                                           § 729 a, stk. 4, nævnte grunde. En begrænsning i sigtedes
Den private kan dog ikke kræve udsættelse af sagen, og det
                                                                           aktindsigt bortfalder senest inden hovedforhandlingen eller
påhviler ikke tiltalte eller dennes forsvarer at afgive fore‐
                                                                           et retsmøde med henblik på sagens behandling i medfør af
skrevne meddelelser til den private. Standser påtalemyndig‐
                                                                           § 831 eller sagens afslutning ved tiltalefrafald. Politiet udle‐
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 106 of 166
10. september 2019.                                                106                                                          Nr. 938.



verer efter anmodning kopi af materialet til sigtede, hvis det           3)    brevveksling mellem forskellige enheder inden for po‐
findes ubetænkeligt. Med hensyn til materiale, der er omfat‐                   litiet og anklagemyndigheden.
tet af § 871, stk. 1 og stk. 2, nr. 5, kan udlevering dog kun               Stk. 3. Dokumenter omfattet af stk. 2, der afgives til uden‐
nægtes af de i § 729 a, stk. 4, nævnte grunde.                           forstående, mister deres interne karakter, medmindre afgi‐
                                                                         velsen sker af retlige grunde, til forskningsmæssig brug eller
   § 729 c. Retten kan efter anmodning fra politiet bestem‐
                                                                         af andre lignende grunde.
me, at reglerne om forsvarerens og sigtedes ret til aktindsigt
                                                                            Stk. 4. Retten til aktindsigt kan begrænses, i det omfang
efter §§ 729 a og 729 b fraviges, hvis det er påkrævet af
                                                                         1) ansøgeren efter reglerne i denne lovs anden og fjerde
hensyn til
                                                                               bog har været afskåret fra at gøre sig bekendt med op‐
1) fremmede magter,
                                                                               lysninger i sagen,
2) statens sikkerhed,
                                                                         2) det er af afgørende betydning for statens sikkerhed,
3) sagens opklaring,
                                                                               medmindre ansøgerens interesse i at kunne benytte
4) tredjemands liv eller helbred,
                                                                               kendskab til sagens dokumenter til varetagelse af sit
5) efterforskning af en anden verserende sag om en lovov‐
                                                                               tarv taler imod,
      ertrædelse, som efter loven kan straffes med fængsel i 6
                                                                         3) fortrolighed følger af EU-retlige eller folkeretlige for‐
      år eller derover, eller som udgør en forsætlig overtræ‐
                                                                               pligtelser,
      delse af straffelovens kapitler 12 eller 13, eller
                                                                         4) ansøgerens interesse i at kunne benytte kendskab til sa‐
6) beskyttelse af fortrolige oplysninger om politiets efter‐
                                                                               gens dokumenter til varetagelse af sit tarv findes at bur‐
      forskningsmetoder.
                                                                               de vige for afgørende hensyn til forholdet til fremmede
   Stk. 2. Afgørelse efter stk. 1 kan ikke træffes, hvis det gi‐
                                                                               magter eller mellemfolkelige institutioner eller
ver anledning til væsentlige betænkeligheder for varetagel‐
                                                                         5) ansøgerens interesse i at kunne benytte kendskab til sa‐
sen af sigtedes forsvar.
                                                                               gens dokumenter til varetagelse af sit tarv findes at bur‐
   Stk. 3. Gør hensyn som nævnt i stk. 1 sig kun gældende
                                                                               de vige for hensynet til forebyggelse, opklaring og for‐
for en del af materialet, skal forsvareren eller sigtede gøres
                                                                               følgning af lovovertrædelser eller for særlige hensyn til
bekendt med det øvrige indhold af materialet.
                                                                               beskyttelse af medsigtede, vidner eller andre.
   Stk. 4. Afgørelsen træffes ved kendelse. I kendelsen anfø‐
                                                                            Stk. 5. Anmodning om aktindsigt indgives til politidirek‐
res de konkrete omstændigheder i sagen, der begrunder en
                                                                         tøren. Politidirektørens afgørelse kan påklages til den over‐
fravigelse fra §§ 729 a og 729 b. Træffer retten afgørelse
                                                                         ordnede anklagemyndighed efter reglerne i kapitel 10.
om, at fravigelsen skal gælde indtil videre, skal retten på ny
                                                                            Stk. 6. Politidirektøren afgør snarest, om en anmodning
vurdere fravigelsen, før hovedforhandlingen indledes. Træf‐
                                                                         om aktindsigt kan imødekommes. En anmodning om aktind‐
fer retten afgørelse om, at fravigelsen skal gælde i et nærme‐
                                                                         sigt skal færdigbehandles inden 7 arbejdsdage efter modta‐
re fastsat tidsrum, kan afgørelsen forlænges ved senere ken‐
                                                                         gelsen, medmindre dette på grund af f.eks. sagens omfang
delse. Rettens afgørelse kan kæres.
                                                                         eller kompleksitet undtagelsesvis ikke er muligt. Ansøgeren
   Stk. 5. Inden retten træffer afgørelse, skal der beskikkes
                                                                         skal i givet fald underrettes om grunden til fristoverskridel‐
en advokat for sigtede, og advokaten skal have lejlighed til
                                                                         sen og om, hvornår anmodningen kan forventes færdigbe‐
at udtale sig. Advokaten beskikkes fra den særlige kreds af
                                                                         handlet.
advokater, der er nævnt i stk. 6. Advokaten skal underrettes
                                                                            Stk. 7. Politidirektøren afgør, om aktindsigt skal gives i
om alle retsmøder, der afholdes med henblik på at opnå ret‐
                                                                         form af gennemsyn eller udlevering af kopi.
tens kendelse om fravigelse fra §§ 729 a og 729 b, og er be‐
                                                                            Stk. 8. Personnummer er ikke omfattet af retten til aktind‐
rettiget til at overvære disse samt til at gøre sig bekendt med
                                                                         sigt.
det materiale, som politiet har tilvejebragt til brug for den
sag, som sigtelsen angår. § 785, stk. 1, 2.-5. pkt., og stk. 2,              § 730. Den, der sigtes for en forbrydelse, er berettiget til
finder tilsvarende anvendelse.                                           at vælge en forsvarer til at stå ham bi i overensstemmelse
   Stk. 6. Justitsministeren antager for hver landsrets område           med de nedenfor nærmere givne regler. Er sigtede under 18
et antal advokater, der kan beskikkes efter stk. 5. Justitsmi‐           år, og har den pågældende ikke indgået ægteskab, tilkommer
nisteren fastsætter nærmere regler om de pågældende advo‐                valget forældremyndighedens indehaver, som er berettiget
kater, herunder om vagtordninger, om vederlag for at stå til             til at optræde på sigtedes vegne.
rådighed og om sikkerhedsmæssige spørgsmål.                                  Stk. 2. Kun de til møde for vedkommende ret berettigede
                                                                         advokater eller de særlig af justitsministeren til beskikkelse
   § 729 d. Når sagen er endeligt afsluttet, kan den, der har
                                                                         som offentlige forsvarere ved vedkommende ret antagne
været sigtet, forlange at blive gjort bekendt med dokumen‐
                                                                         personer kan vælges til forsvarere. Dog kan retten, når det
ter, der vedrører sagen, herunder indførsler i retsbøgerne, ef‐
                                                                         under hensyn til sagens karakter og øvrige omstændigheder
ter reglerne i denne paragraf.
                                                                         findes forsvarligt, tillade, at der som forsvarer vælges en ad‐
   Stk. 2. Retten til aktindsigt omfatter ikke interne doku‐
                                                                         vokat fra andet nordisk land. Endvidere kan retten undtagel‐
menter. Som interne dokumenter anses
                                                                         sesvis tilstede, at andre uberygtede personer over 18 år be‐
1) dokumenter, der ikke er afgivet til udenforstående,
                                                                         nyttes som forsvarere.
2) voteringsprotokoller og andre referater af rettens råd‐
                                                                             Stk. 3. Retten kan på ethvert tidspunkt under sagen ved
      slagninger og afstemninger og
                                                                         kendelse afvise en valgt forsvarer, hvis betingelserne efter
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 107 of 166
10. september 2019.                                                  107                                                           Nr. 938.



§ 735, stk. 3, for at nægte at beskikke ham foreligger. Der                   Stk. 3. Beslutninger, hvorefter forsvarer skal beskikkes,
skal i så fald på begæring beskikkes sigtede en offentlig for‐             kan ikke påklages for højere ret. Imod beslutninger, hvorved
svarer.                                                                    beskikkelse af forsvarer nægtes, kan kære til højere ret finde
   Stk. 4. Udelukkede fra at vælges er personer, der er ind‐               sted.
kaldt til at afhøres som vidner eller skønsmænd, eller som er
                                                                              § 733. Til at beskikkes som offentlige forsvarere antager
begæret indkaldt i sådan egenskab, indtil retten har truffet
                                                                           justitsministeren efter overenskomst et passende antal af de
afgørelse herom, eller hvis optræden ifølge § 60, stk. 1, nr.
                                                                           til møde for vedkommende domstol berettigede advokater
3, ville medføre inhabilitet hos dommeren.
                                                                           eller, om fornødent, andre dertil egnede personer. I påtræn‐
   § 731. Offentlig forsvarer bliver, for så vidt sigtede ikke             gende tilfælde kan dog også en advokat, der ikke er antaget
selv har valgt en forsvarer, eller den valgte forsvarer udebli‐            af justitsministeren, men dog berettiget til møde for
ver, at beskikke,                                                          vedkommende ret, beskikkes til forsvarer.
a) når sigtede fremstilles for retten med henblik på vare‐                    Stk. 2. I ankesager kan en advokat, der har været beskik‐
      tægtsfængsling eller opretholdelse af anholdelsen,                   ket til forsvarer under behandlingen i den foregående in‐
b) når der, forinden tiltale er rejst, skal afhøres vidner, el‐            stans, beskikkes til også at føre sagen for den overordnede
      ler besigtigelse skal ske eller syn eller skøn afgives til           ret, såfremt advokaten er mødeberettiget for denne ret.
      brug under hovedforhandling, dog at retshandlingen ej                   Stk. 3. Efter sigtedes anmodning kan en advokat, der ikke
      bliver at udsætte efter forsvarers tilstedekomst, når det            er antaget af justitsministeren, beskikkes til forsvarer, så‐
      må befrygtes, at beviset derved ville spildes,                       fremt advokaten er mødeberettiget for den pågældende ret
c) når der er spørgsmål om beslaglæggelse af en formue                     og er villig til at lade sig beskikke. Er sagen berammet, eller
      eller en del af denne, jf. § 802, stk. 3.                            forventes sagen berammet i forbindelse med beskikkelsen,
d) når tiltale er rejst i sager, der skal behandles under                  skal advokaten oplyse retten om ledige mødetidspunkter.
      medvirken af nævninger eller domsmænd,
                                                                              § 734. Til offentlig forsvarer må ingen beskikkes, der selv
e) når tiltale er rejst i sager, i hvilke der bliver spørgsmål
                                                                           er forurettet ved forbrydelsen eller står i et sådant forhold til
      om højere straf end bøde,
                                                                           den forurettede, som ville udelukke en dommer fra at handle
f) når sagen ankes, og anken ikke straks afvises,
                                                                           i sagen, eller der er kaldet til at forklare som vidne, skøns‐
g) når der i anledning af kære eller begæring om genopta‐
                                                                           mand i sagen eller har handlet i den som anklager eller ret‐
      gelse skal finde mundtlig forhandling sted,
                                                                           tergangsfuldmægtig for den forurettede eller som politiem‐
h) når vidners eller skønsmænds beedigede forklaring be‐
                                                                           bedsmand eller som dommer eller domsmand eller i en an‐
      gæres til brug under en i udlandet indledet straffesag,
                                                                           den straffesag har været forsvarer for en sigtet, med hvis in‐
i) i alle tilfælde, hvor retten i medfør af § 29, stk. 1, og
                                                                           teresse i sagen den nu sigtedes står i strid, eller hvis beskik‐
      stk. 3, nr. 3, beslutter, at afhøring af sigtede skal foregå
                                                                           kelse ifølge § 60, stk. 1, nr. 3, ville medføre inhabilitet hos
      for lukkede døre,
                                                                           dommeren.
j) når sager, hvor der er spørgsmål om fængselsstraf,
                                                                              Stk. 2. Er flere personer sigtede under samme sag, kan
      fremmes i medfør af § 855, stk. 3, nr. 4.
                                                                           forsvaret kun udføres af den samme person, når de sigtedes
   Stk. 2. I det under litra e nævnte tilfælde og i det i § 831,
                                                                           interesser under sagen ikke er modstridende.
stk. 4, nævnte tilfælde bliver offentlig forsvarer kun at be‐
skikke, når den sigtede (eller hans værge) begærer det. Her‐                  § 735. Forsvareren beskikkes af rettens præsident. Sager‐
om skal der gives sigtede lejlighed til at udtale sig.                     ne fordeles så vidt muligt mellem de antagne forsvarere ef‐
                                                                           ter omgang og under hensyn til de ledige mødetidspunkter,
   § 731 a. Inden en videoafhøring efter § 745 e eller § 183,
                                                                           forsvarerne har oplyst til retten, jf. dog stk. 2 og 3.
stk. 3, skal der beskikkes en forsvarer for den, der er mis‐
                                                                              Stk. 2. Sigtede skal have lejlighed til at angive, hvem sig‐
tænkt eller senere måtte blive mistænkt i sagen, hvis den på‐
                                                                           tede ønsker som forsvarer. Rettens præsident kan fastsætte
gældende ikke selv har valgt en forsvarer eller den valgte
                                                                           en frist herfor. Er den pågældende villig til at lade sig be‐
forsvarer udebliver.
                                                                           skikke, imødekommes sigtedes ønske, medmindre andet føl‐
   § 732. I andre tilfælde end de i § 731 nævnte kan der, så‐              ger af stk. 3.
vel før som efter at tiltale er rejst, beskikkes sigtede offent‐              Stk. 3. En person kan ikke beskikkes til forsvarer, hvis
lig forsvarer, når retten efter sagens beskaffenhed, sigtedes              1) der er påviselig risiko for, at den pågældende vil hindre
person eller omstændighederne i øvrigt anser det for ønske‐                      eller modvirke sagens oplysning, eller
ligt og sigtede ikke selv har skaffet sig bistand af en forsva‐            2) den pågældendes medvirken væsentligt vil forsinke sa‐
rer.                                                                             gens behandling.
   Stk. 2. Begæring om beskikkelse af en offentlig forsvarer                  Stk. 4. Efter anmodning træffes afgørelser efter stk. 3 af
kan fremsættes såvel af sigtede som af politiet. Justitsmini‐              retten ved kendelse.
steren fastsætter regler om vejledning af sigtede om adgan‐
                                                                             § 736. Beskikkelsen kan tilbagekaldes, når
gen til at begære en forsvarer beskikket. Det skal af politi‐
                                                                           1)  den pågældende ikke længere opfylder betingelserne
rapporten fremgå, at den sigtede har modtaget behørig vej‐
                                                                               efter §§ 733 og 734 for at kunne beskikkes,
ledning. Politiet drager omsorg for, at spørgsmålet indbrin‐
                                                                           2) betingelserne efter § 735, stk. 3, for at nægte at beskik‐
ges for retten.
                                                                               ke den pågældende kommer til at foreligge,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 108 of 166
10. september 2019.                                                  108                                                            Nr. 938.



3)    sigtede anmoder om beskikkelse af en ny forsvarer og                 ke overstige, hvad der ville tilkomme den tidligere forsvarer,
      ikke tidligere har haft lejlighed til at anmode om en be‐            hvis der ikke var blevet beskikket en ny forsvarer.
      stemt forsvarer,                                                         Stk. 3. Vederlaget fastsættes af den ret, der har foretaget
4) sigtede anmoder om beskikkelse af en ny forsvarer og                    beskikkelsen. Hvis der er fastsat takster efter stk. 4, fastsæt‐
      dennes medvirken ikke vil forsinke sagens behandling                 tes vederlaget på baggrund af disse. Vederlaget fastsættes
      eller                                                                ved dommen eller ved særskilt beslutning.
5) sigtede anmoder herom og selv har sørget for sit for‐                       Stk. 4. Justitsministeren kan fastsætte takster for vederlag
      svar uden udgift for det offentlige, og uden at sagens               til offentlige forsvarere.
      behandling forsinkes.
   Stk. 2. Efter anmodning træffes afgørelser efter stk. 1, nr.                                      Kapitel 66 a
2, af retten ved kendelse.                                                                           Forurettede
    § 737. Afgørelse om at afvise en valgt forsvarer i medfør                  § 741 a. I sager, der vedrører overtrædelse af straffelo‐
af § 730, stk. 3, 1. pkt., om at nægte at beskikke en person til           vens § 119, § 123, § 210, §§ 216-223, § 225, jf. §§ 216-223,
forsvarer i medfør af § 735, stk. 3, eller om at tilbagekalde              § 232, § 237, jf. § 21, §§ 243-246, §§ 249 og 250, § 252,
en beskikkelse i medfør af § 736, stk. 1, nr. 2, kan påkæres               stk. 2, §§ 260- 262 a eller § 288, beskikker retten en advokat
til Den Særlige Klageret inden en uge efter, at afgørelsen er              for den, der er forurettet ved lovovertrædelsen, når den på‐
meddelt. Kæremålet behandles mundtligt, hvis der fremsæt‐                  gældende fremsætter begæring om det, jf. dog stk. 2 og 3.
tes anmodning herom eller retten bestemmer det. I øvrigt                       Stk. 2. I sager om overtrædelse af straffelovens § 210, §
finder reglerne i §§ 968, stk. 1, 969, stk. 2, 970-972 og 974              216, § 222, stk. 2, eller § 223, stk. 1, skal beskikkelse ske,
tilsvarende anvendelse.                                                    medmindre den pågældende efter at være vejledt om retten
    Stk. 2. Den Særlige Klagerets afgørelse kan ikke appelle‐              til beskikkelse af advokat frabeder sig det. Den forurettede
res.                                                                       skal have lejlighed til at tale med en advokat før politiets af‐
                                                                           høring af forurettede, medmindre den pågældende efter at
    § 738. Retten kan tillade, at flere valgte forsvarere optræ‐
                                                                           være blevet vejledt frabeder sig det. Det samme gælder i
der for samme sigtede. Retten kan endvidere undtagelsesvis
                                                                           sager om overtrædelse af § 225, jf., § 216, § 222, stk. 2, eller
beskikke flere offentlige forsvarere for sigtede. Sigtede er
                                                                           § 223, stk. 1.
berettiget til selv tillige at tage ordet til sit forsvar.
                                                                               Stk. 3. I sager om overtrædelse af straffelovens § 119,
    Stk. 2. Den offentlige forsvarer, som er beskikket til at va‐
                                                                           § 123, §§ 218-221, § 222, stk. 1, § 223, stk. 2, § 232, § 237,
retage sigtedes tarv under hovedforhandlingen, er beføjet til
                                                                           jf. § 21, §§ 243-246, §§ 249 og 250, § 252, stk. 2, §§ 260-
at give møde også under retshandlinger ved anden ret. Skal
                                                                           262 a eller § 288 kan beskikkelse af advokat dog afslås, hvis
en sådan retshandling foregå uden for den retskreds, hvori
                                                                           lovovertrædelsen er af mindre alvorlig karakter og advokat‐
han bor, kan på hans begæring en særlig forsvarer beskikkes
                                                                           bistand må anses for åbenbart unødvendig. Det samme gæl‐
til at møde ved samme. Dog bør i påtrængende tilfælde rets‐
                                                                           der i sager, der vedrører overtrædelse af straffelovens § 225,
handlingen ikke udsættes herefter.
                                                                           jf. §§ 218-221, § 222, stk. 1, eller § 223, stk. 2.
    Stk. 3. Når forsvarerens hverv er endt, er han forpligtet til
                                                                               Stk. 4. Når særlige omstændigheder taler for det, kan ret‐
at aflevere til retten de ham udleverede udskrifter og genpar‐
                                                                           ten efter anmodning beskikke en advokat for den forurette‐
ter af sagens aktstykker.
                                                                           de, selv om lovovertrædelsen ikke er omfattet af stk. 1.
   § 739. Misbruger en advokat eller nogen til forsvaret be‐                   Stk. 5. Er den forurettede afgået ved døden som følge af
skikket mand sin stilling til at modarbejde sagens oplysning,              forbrydelsen, kan retten efter anmodning beskikke en advo‐
eller gør han sig skyldig i tilsidesættelse af de ham påhvilen‐            kat for den forurettedes nære pårørende, når særlige hensyn
de pligter til behørig at fremme sagen, bliver han at anse ef‐             taler for det og betingelserne efter stk. 1, 2 eller 4 er opfyldt.
ter straffelovens kapitel 16.                                                  Stk. 6. Fremsætter den forurettede ikke begæring om be‐
                                                                           skikkelse af advokat, kan der efter politiets begæring be‐
   § 740. Beskikkelse af en offentlig forsvarer indskrænker
                                                                           skikkes en advokat for den forurettede under efterforsknin‐
ikke sigtedes ret til selv at drage omsorg for sit forsvar; men
                                                                           gen. Det samme gælder, når der ikke sker beskikkelse efter
forsvareren behøver ikke sigtedes samtykke til at foretage de
                                                                           stk. 2.
handlinger, som han anser for nødvendige eller hensigts‐
mæssige til dennes tarv.                                                      § 741 b. Politiet vejleder den forurettede eller, hvis den
                                                                           forurettede er afgået ved døden som følge af forbrydelsen,
   § 741. Der tilkommer den offentlige forsvarer vederlag af
                                                                           den forurettedes nære pårørende om reglerne om beskikkel‐
statskassen, herunder godtgørelse for rejseudgifter, som han
                                                                           se af en advokat. I de sager, der er nævnt i § 741 a, stk. 2,
med føje har haft i forbindelse med hvervet. Bestemmelser‐
                                                                           skal forurettede endvidere gøres bekendt med reglerne om
ne i § 333, stk. 1, 2. pkt., og § 334, stk. 3 og 5, finder tilsva‐
                                                                           advokatens medvirken, jf. § 741 a, stk. 2, 2. pkt., og stk. 2,
rende anvendelse.
                                                                           2. pkt., nedenfor. Vejledningen skal gives, inden den foru‐
   Stk. 2. Når der efter sigtedes anmodning beskikkes en ny
                                                                           rettede afhøres første gang, og skal gentages i forbindelse
forsvarer i stedet for en beskikket forsvarer, som sigtede har
                                                                           med og inden anden afhøring. Det skal af politirapporten
ønsket, eller hvor sigtede har haft lejlighed til at anmode om
                                                                           fremgå, at den forurettede har modtaget behørig vejledning,
en bestemt forsvarer, kan vederlaget til den nye forsvarer ik‐
                                                                           og at offeret har fået udleveret relevant skriftligt materiale
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 109 of 166
10. september 2019.                                                 109                                                          Nr. 938.



vedrørende bistandsadvokatordningen m.v. Endvidere skal                      § 741 f. Anklagemyndigheden underretter den forurettede
det fremgå, hvis den forurettede ikke har ønsket en advokat               om den rejste tiltale eller en anmodning om retsmøde om
beskikket. Politiet drager omsorg for, at spørgsmål om be‐                behandling af sagen som tilståelsessag. Er den forurettede
skikkelse efter § 741 a indbringes for retten.                            afgået ved døden, underrettes den forurettedes nære pårøren‐
   Stk. 2. Er den forurettede villig til at udtale sig, er begæ‐          de.
ringen om beskikkelse af advokat ikke til hinder for, at poli‐               Stk. 2. Anklagemyndigheden underretter den forurettede
tiet afhører den forurettede uden advokatens tilstedeværelse.             om tidspunktet for hovedforhandlingen eller et retsmøde
I tilfælde, hvor beskikkelse skal ske efter § 741 a, stk. 2,              med henblik på behandling af sagen som tilståelsessag, hvis
gælder dette kun, hvis den forurettede anmoder om at blive                den forurettede har anmodet om det. Er den forurettede af‐
afhørt uden advokatens tilstedeværelse.                                   gået ved døden, underrettes den forurettedes nære pårøren‐
   Stk. 3. Politiet kan tilkalde eller kontakte en af de i § 733,         de, hvis vedkommende har anmodet om det. Underretning
stk. 1, nævnte advokater til at varetage hvervet som advokat              kan undlades, hvis den forurettede eller den forurettedes næ‐
for den forurettede, indtil retten måtte have beskikket en ad‐            re pårørende skal møde som vidne eller har fået en advokat
vokat.                                                                    beskikket efter reglerne i dette kapitel.
   Stk. 4. Justitsministeriet kan fastsætte nærmere regler om                Stk. 3. Anklagemyndigheden underretter den forurettede
tilkaldeordningens gennemførelse.                                         om en anke, hvis den forurettede har fremsat anmodning ef‐
                                                                          ter stk. 2. Er den forurettede afgået ved døden, underrettes
    § 741 c. Advokaten har adgang til at overvære afhøringer
                                                                          den forurettedes nære pårørende om en anke, hvis
af den forurettede såvel hos politiet som i retten og har ret til
                                                                          vedkommende har fremsat anmodning efter stk. 2.
at stille yderligere spørgsmål til den forurettede. Advokaten
                                                                             Stk. 4. Anklagemyndigheden underretter den forurettede
har ret til at gøre indsigelse mod en bevisførelse i strid med
                                                                          om en sags genoptagelse, hvis den forurettede har fremsat
retsplejelovens § 185, stk. 2. Advokaten underrettes om tids‐
                                                                          anmodning efter stk. 2. Er den forurettede afgået ved døden,
punktet for afhøringer. Retsmøder, hvor forurettede skal af‐
                                                                          underrettes den forurettedes nære pårørende om en sags gen‐
høres, berammes så vidt muligt efter aftale med bistandsad‐
                                                                          optagelse, hvis vedkommende har fremsat anmodning efter
vokaten. Advokaten underrettes om andre retsmøder, herun‐
                                                                          stk. 2.
der retsmøder efter retsplejelovens § 831.
    Stk. 2. Advokaten har adgang til at gøre sig bekendt med                  § 741 g. I sager, hvor der er afsagt dom om ubetinget
den forurettedes forklaring til politiet og andre dokumenter i            fængselsstraf for en grovere overtrædelse af straffeloven,
sagen vedrørende den forurettede. Når der er rejst tiltale i              hvor vold, psykisk vold, trusler eller anden personfarlig kri‐
sagen, har advokaten tillige adgang til at gøre sig bekendt               minalitet indgår, eller en seksualforbrydelse, underrettes den
med det øvrige materiale i sagen, som politiet har tilveje‐               forurettede efter anmodning om tidspunktet for den dømtes
bragt. § 729 c finder dog tilsvarende anvendelse.                         første uledsagede udgang og løsladelse og om eventuel und‐
    Stk. 3. Advokaten skal have udleveret kopi af materialet, i           vigelse, hvis den dømte har været varetægtsfængslet før
det omfang det uden ulempe kan kopieres. Advokaten må                     dom og ikke har været løsladt mellem dommens afsigelse og
ikke uden politiets samtykke overlevere det modtagne mate‐                fuldbyrdelse. I sådanne tilfælde underrettes den forurettede
riale til den forurettede eller andre, og han må ikke uden po‐            desuden efter anmodning, hvis gerningsmanden under afso‐
litiets samtykke gøre den forurettede eller andre bekendt                 ning og på institutionens område med institutionens viden
med indholdet af det i stk. 2, 2. pkt., nævnte materiale.                 medvirker i optagelserne til et tv- eller radioprogram produ‐
    Stk. 4. Retten meddeler advokaten udskrift af dommen.                 ceret til udsendelse her i landet, hvori den pågældende har
Advokaten må ikke overlevere udskriften til den forurettede               en fremtrædende rolle, eller i et portrætinterview i et dansk
uden rettens samtykke.                                                    dagblad. Det samme gælder ved medvirken i optagelserne af
    Stk. 5. Stk. 1-4 finder tilsvarende anvendelse på en advo‐            et sådant tv- eller radioprogram eller interview uden for in‐
kat, der er antaget af den forurettede eller den forurettedes             stitutionens område i tilfælde, hvor institutionen har meddelt
nære pårørende.                                                           tilladelse til udgang med viden herom. Er den forurettede af‐
                                                                          gået ved døden, underrettes den forurettedes nære pårørende
   § 741 d. Om kompetencen til at beskikke advokat for den
                                                                          efter anmodning. Underretning kan afslås, hvis væsentlige
forurettede eller den forurettedes nære pårørende gælder
                                                                          hensyn til gerningsmanden taler for det.
samme regler som ved beskikkelse af forsvarer, jf. § 735.
                                                                              Stk. 2. Reglerne i stk. 1 finder tilsvarende anvendelse,
    § 741 e. Politiet og anklagemyndigheden vejleder i fornø‐             hvis gerningsmanden er dømt til anbringelse efter straffelo‐
dent omfang den forurettede eller, hvis den forurettede er af‐            vens §§ 68, 69, 73 eller 74 a eller til forvaring efter straffe‐
gået ved døden, den forurettedes nære pårørende om ved‐                   lovens § 70.
kommendes retsstilling og om sagens forventede forløb. Po‐                    Stk. 3. Justitsministeren kan fastsætte nærmere regler om
litiet og anklagemyndigheden informerer endvidere                         underretningsordningen, herunder om, at afgørelser ikke kan
vedkommende om sagens gang.                                               påklages til en højere administrativ myndighed.
    Stk. 2. Justitsministeren eller den, som justitsministeren
bemyndiger dertil, fastsætter nærmere regler om vejled‐
nings- og informationspligten efter stk. 1.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 110 of 166
10. september 2019.                                                  110                                                         Nr. 938.



                         Andet afsnit.                                          b)     straffelovens §§ 237 eller 243-246, hvor personen
            Efterforskning, tvangsindgreb m.v.                                         eller en af dennes nærmeste er forurettet og den,
                                                                                       der er mistænkt, er en af personens nærmeste.
                           Kapitel 67                                      3) Personen er under 18 år, og særlige omstændigheder ta‐
        Almindelige bestemmelser om efterforskning                               ler for videoafhøring.
                                                                           4) Personen er 18 år eller derover og har en alvorlig psy‐
   § 742. Anmeldelser om strafbare forhold indgives til poli‐                    kisk lidelse eller væsentlig funktionsnedsættelse, og
tiet.                                                                            særlige omstændigheder taler for videoafhøring.
   Stk. 2. Politiet iværksætter efter anmeldelse eller af egen                Stk. 2. Forsvareren skal være til stede under videoafhørin‐
drift efterforskning, når der er rimelig formodning om, at et              gen.
strafbart forhold, som forfølges af det offentlige, er begået.                Stk. 3. Den, der er mistænkt, har ikke adgang til at over‐
   § 742 a. Anmeldelse efter § 742, stk. 1, der alene vedrører             være videoafhøringen. Den pågældende skal snarest muligt
tyveri af cykler og brugstyveri af cykler, skal indgives til               have adgang til sammen med sin forsvarer at gennemse vi‐
politiet ved anvendelse af den digitale løsning, som politiet              deooptagelsen hos politiet. En begæring fra den, der er mis‐
stiller til rådighed (digital selvbetjening).                              tænkt, eller dennes forsvarer om, at der foretages genafhø‐
                                                                           ring af personen, skal fremsættes snarest muligt herefter.
   § 743. Efterforskningen har til formål at klarlægge, om                    Stk. 4. Vil den, der er mistænkt, eller forsvareren modsæt‐
betingelserne for at pålægge strafansvar eller anden straffe‐              te sig, at videoafhøringen anvendes som bevis under hoved‐
retlig retsfølge er til stede, og at tilvejebringe oplysninger til         forhandlingen, skal den pågældende senest 4 uger efter vi‐
brug for sagens afgørelse samt forberede sagens behandling                 deoafhøringens foretagelse indbringe spørgsmålet for retten.
ved retten.                                                                Retten kan se bort fra en fristoverskridelse, der må anses for
  § 744. Politiet udfærdiger snarest rapport om de afhørin‐                undskyldelig.
ger, der foretages, og om andre efterforskningsskridt, med‐                   § 746. Retten afgør tvistigheder om lovligheden af politi‐
mindre oplysning herom foreligger på anden måde.                           ets efterforskningsskridt samt om sigtedes og forsvarerens
  §§ 745-745 b. (Ophævet)                                                  beføjelser, herunder om begæringer fra forsvareren eller sig‐
                                                                           tede om foretagelsen af yderligere efterforskningsskridt. Af‐
   § 745 c. Forsvareren har adgang til at overvære politiets               gørelsen træffes på begæring ved kendelse.
afhøringer af sigtede og ret til at stille yderligere spørgsmål.              Stk. 2. Ved tvistigheder om lovligheden af politiets afgø‐
Efter begæring skal forsvareren underrettes om tidspunktet                 relser efter § 729 a, stk. 3, 1. pkt., eller § 729 b, stk. 2,
for afhøringerne. Er den sigtede varetægtsfængslet, og er der              1. pkt., skal politiet redegøre for grundene til den afgørelse,
truffet bestemmelse om isolation, jf. § 770 a, må den sigtede              der er truffet. Retten kan endvidere pålægge politiet over for
ikke afhøres, uden at forsvareren er til stede, medmindre så‐              retten at fremlægge det materiale, som tvisten angår.
vel den sigtede som forsvareren samtykker heri.                               Stk. 3. Bliver dommeren bekendt med, at en foranstalt‐
   § 745 d. Når en afhøring, en konfrontation, en fotofore‐                ning, der er iværksat af politiet i medfør af denne lov, og
visning eller andet efterforskningsskridt af lignende betyd‐               som kræver rettens godkendelse, ikke er forelagt retten in‐
ning kan formodes at ville finde anvendelse som bevis under                den udløbet af den herfor fastsatte frist, bestemmer han efter
hovedforhandlingen, giver politiet meddelelse til forsvareren              at have afkrævet politiet en redegørelse, om foranstaltningen
inden foretagelsen, således at forsvareren kan få lejlighed til            skal opretholdes eller ophæves.
at være til stede. Forsvareren har adgang til at stille forslag              § 747. Retsmøde afholdes, når der fremsættes anmodning
med hensyn til gennemførelsen af det pågældende efter‐                     om foranstaltninger, som kræver rettens medvirken.
forskningsskridt. Forsvarerens bemærkninger i så henseende                   Stk. 2. Efter anmodning afholdes endvidere retsmøde, når
skal tilføres politirapporten. Har forsvareren ikke mulighed               det er påkrævet for at sikre bevis, som
for at komme til stede, eller er det ikke muligt for politiet at           1) det ellers må befrygtes vil gå tabt,
give forsvareren meddelelse, kan der kun foretages efter‐                  2) ikke uden væsentlig ulempe eller forsinkelse vil kunne
forskningsskridt, som ikke kan opsættes. Har forsvareren ik‐                    føres for den dømmende ret eller
ke været til stede, skal forsvareren uden ophold underrettes               3) må antages at være af betydning for efterforskningen
om det foretagne.                                                               eller af hensyn til en offentlig interesse.
   Stk. 2. Reglerne i stk. 1 kan fraviges efter bestemmelsen i               Stk. 3. Retsmøde med henblik på at sikre bevis kan endvi‐
§ 729 c.                                                                   dere afholdes efter anmodning, hvis
  § 745 e. Politiets afhøring af en person kan optages på vi‐              1) sigtede er varetægtsfængslet, herunder i isolation,
deo med henblik på anvendelse af optagelsen som bevis                      2) sikringen af bevis vil kunne få betydning for spørgsmå‐
under hovedforhandlingen efter § 872 (videoafhøring) i føl‐                     let om varetægtsfængslingens eller isolationens ophæ‐
gende tilfælde:                                                                 velse og
1) Personen er under 13 år.                                                3) væsentlige praktiske hensyn ikke taler imod.
2) Personen er under 15 år, og efterforskningen vedrører                     Stk. 4. Imødekommer retten en anmodning efter stk. 3,
    en overtrædelse af                                                     skal retsmødet afholdes snarest og så vidt muligt inden for 2
    a) straffelovens § 210 eller kapitel 24 eller                          uger fra rettens modtagelse af anmodningen. Det samme
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 111 of 166
10. september 2019.                                                111                                                           Nr. 938.



gælder en anmodning efter stk. 2, hvis anmodningen inde‐                 En eventuel forsvarer skal deltage i retsmødet på samme
holder begæring herom.                                                   sted som sigtede, medmindre retten finder det ubetænkeligt,
                                                                         at forsvareren i stedet møder frem i retten. 1. pkt. gælder ik‐
   § 748. Sigtede underrettes så vidt muligt om alle retsmø‐
                                                                         ke i de i § 760, stk. 2, og § 764, stk. 2, nævnte tilfælde.
der og er berettiget til at overvære dem. Dette gælder ikke
                                                                            Stk. 2. Retten kan tillade, at forsvareren deltager i et rets‐
retsmøder, der afholdes med henblik på at opnå rettens for‐
                                                                         møde ved anvendelse af telekommunikation med billede,
udgående kendelse om foretagelse af foranstaltninger i hen‐
                                                                         hvis det er forsvarligt og sigtede ikke deltager i retsmødet.
hold til kapitlerne 69-74. Det gælder endvidere ikke retsmø‐
                                                                            Stk. 3. Retten kan tillade, at anklageren deltager i et rets‐
der, som afholdes med henblik på videoafhøring af en per‐
                                                                         møde ved anvendelse af telekommunikation med billede,
son efter § 183, stk. 3. Er sigtede varetægtsfængslet, kan
                                                                         hvis betingelserne i stk. 2 er opfyldt.
fremstilling af ham undlades, hvis den vil være forbundet
med uforholdsmæssigt besvær.                                                § 748 b. Retten kan bestemme, at en sigtet, der er under‐
   Stk. 2. Forsvareren underrettes om alle retsmøder og er               givet varetægtsfængsling eller anden frihedsberøvende for‐
berettiget til at overvære dem. Er det ikke muligt at give for‐          anstaltning efter kapitel 70, deltager i et retsmøde om for‐
svareren meddelelse, kan der kun afholdes retsmøder, som                 længelse af fristen for varetægtsfængslingen eller foranstalt‐
ikke kan opsættes. For så vidt angår de i stk. 1, 2. pkt.,               ningen ved anvendelse af telekommunikation med billede,
nævnte retsmøder kan reglen dog fraviges, hvis hensynet til              når retten finder det ubetænkeligt henset til formålet med
fremmede magter, til statens sikkerhed eller til sagens op‐              retsmødet og sagens øvrige omstændigheder. Dette gælder
klaring eller tredjemand undtagelsesvis gør det påkrævet.                ikke for retsmøder, hvor der første gang skal tages stilling til
Afgørelsen træffes af retten efter politiets begæring. Forsva‐           forlængelse af en varetægtsfængsling eller varetægtsfængs‐
reren må kun med rettens samtykke videregive oplysninger,                ling i isolation ud over de frister, som er nævnt i § 768 a,
han har modtaget i retsmødet.                                            stk. 1 og 2, og § 770 c, stk. 3-5, eller når kæremål behandles
   Stk. 3. Forsvareren er berettiget til at fremsætte bemærk‐            mundtligt efter § 767, stk. 4, og § 770 e. Skal sigtede afgive
ninger og kort at få disse tilført protokollen, men dommeren             forklaring, finder § 192 tilsvarende anvendelse.
bestemmer, på hvilket tidspunkt af retsmødet dette kan ske.                 Stk. 2. Deltager sigtede i et retsmøde om fristforlængelse
   Stk. 4. Retten kan pålægge sigtede at indfinde sig til et             ved anvendelse af telekommunikation med billede, skal for‐
retsmøde. Er pålægget ikke givet i et tidligere retsmøde,                svareren deltage i retsmødet på samme sted som sigtede,
meddeles det ved en skriftlig tilsigelse. Tilsigelse sker med            medmindre retten finder det ubetænkeligt, at forsvareren i
mindst aftens varsel. Retten kan dog fastsætte andet varsel              stedet møder frem i retten eller deltager ved anvendelse af
eller pålægge sigtede at møde straks. Tilsigelsen skal inde‐             telekommunikation med billede fra et andet sted end sigte‐
holde oplysning om sigtelsens genstand. Udeblivelse kan                  de. Deltager sigtede ikke i et retsmøde om fristforlængelse,
kun medføre retsvirkninger, hvis tilsigelsen er lovlig for‐              kan retten tillade, at forsvareren deltager i retsmødet ved an‐
kyndt og indeholder oplysning om virkningerne af udebli‐                 vendelse af telekommunikation med billede, hvis det er for‐
velse.                                                                   svarligt.
   Stk. 5. Retten kan på begæring bestemme, at der ikke skal                Stk. 3. Deltager sigtede i et retsmøde om fristforlængelse
gives sigtede underretning om et retsmødes afholdelse, eller             ved anvendelse af telekommunikation med billede, eller del‐
at sigtede skal være udelukket fra at overvære et retsmøde               tager sigtede ikke i et retsmøde om fristforlængelse, deltager
helt eller delvis, hvis hensynet til fremmede magter, til sta‐           anklageren i retsmødet ved anvendelse af telekommunika‐
tens sikkerhed eller til sagens opklaring eller tredjemand               tion med billede, medmindre retten undtagelsesvis bestem‐
undtagelsesvis gør det påkrævet.                                         mer andet.
   Stk. 6. Har sigtede været udelukket fra at overvære et rets‐
                                                                            § 749. Politiet afviser en indgivet anmeldelse, hvis der ik‐
møde, skal retten, hvis sigtede er til stede, og ellers politiet
                                                                         ke findes grundlag for at indlede efterforskning.
snarest gøre ham bekendt med, hvad der er tilført retsbogen.
                                                                            Stk. 2. Er der ikke grundlag for at fortsætte en påbegyndt
Hvis de særlige hensyn, som har begrundet udelukkelsen,
                                                                         efterforskning, kan beslutningen om at indstille efterforsk‐
fortsat er til stede, kan sigtede dog af retten afskæres herfra,
                                                                         ningen træffes af politiet, såfremt der ikke har været rejst
ligesom retten kan pålægge forsvareren ikke at give sigtede
                                                                         sigtelse. Er sigtelse rejst, finder bestemmelserne i § 721 og
underretning om, hvad der er passeret i retsmødet. Pålægget
                                                                         § 722 anvendelse.
kan udstrækkes, indtil tiltalte har afgivet forklaring under
                                                                            Stk. 3. Afvises anmeldelsen, eller indstilles efterforsknin‐
hovedforhandlingen.
                                                                         gen, underrettes den forurettede eller, hvis den forurettede er
   Stk. 7. Stk. 1-6 finder ikke anvendelse på retsmøder, der
                                                                         afgået ved døden, den forurettedes nære pårørende. Det
afholdes i henhold til § 729 c, eller hvor der fremlægges op‐
                                                                         samme gælder andre, der må antages at have en rimelig inte‐
lysninger, der efter § 729 c er undtaget fra forsvarerens ad‐
                                                                         resse heri. Afgørelsen kan påklages til den overordnede an‐
gang til aktindsigt, og hvor der efter § 784 beskikkes en ad‐
                                                                         klagemyndighed efter reglerne i kapitel 10.
vokat for den, som indgrebet vedrører.
                                                                           § 749 a. Anmeldelse af tyveri af cykler og brugstyveri af
   § 748 a. Retten kan tillade, at sigtede deltager i et retsmø‐
                                                                         cykler, der ikke indgives ved digital selvbetjening som fore‐
de ved anvendelse af telekommunikation med billede, hvis
                                                                         skrevet i § 742 a, afvises af politiet, jf. dog stk. 2 og 3.
sigtedes tilstedeværelse i retten ikke er nødvendig. Skal sig‐
                                                                         § 749, stk. 3, finder tilsvarende anvendelse.
tede afgive forklaring, finder § 192 tilsvarende anvendelse.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 112 of 166
10. september 2019.                                                 112                                                          Nr. 938.



   Stk. 2. Hvis politiet finder, at der foreligger særlige for‐              Stk. 2. Om fremgangsmåden ved afhøring af sigtede gæl‐
hold, der gør, at borgeren ikke må forventes at kunne anven‐              der regler svarende til dem, der er fastsat om vidner i § 183,
de digital selvbetjening, skal politiet tilbyde, at anmeldelsen           stk. 1 og 2.
kan indgives på anden måde end ved digital selvbetjening.
                                                                              § 754 a. Politiet må ikke som led i efterforskningen af en
   Stk. 3. Politiet kan ud over de i stk. 2 nævnte tilfælde und‐
                                                                          lovovertrædelse foranledige, at der tilbydes bistand til eller
lade at afvise en anmeldelse, der ikke er indgivet ved digital
                                                                          træffes foranstaltninger med henblik på at tilskynde nogen
selvbetjening, hvis der ud fra en samlet økonomisk vurde‐
                                                                          til at udføre eller fortsætte lovovertrædelsen, medmindre:
ring er klare fordele for politiet ved at modtage anmeldelsen
                                                                          1) der foreligger en begrundet mistanke om, at lovover‐
på anden måde end digitalt, eller hvis det efter sagens karak‐
                                                                                 trædelsen er ved at blive begået eller forsøgt,
ter er hensigtsmæssigt at modtage anmeldelsen på anden
                                                                          2) efterforskningsskridtet må antages at være af afgørende
måde end digitalt.
                                                                                 betydning for efterforskningen og
                          Kapitel 68                                      3) efterforskningen angår en lovovertrædelse, som efter
                                                                                 loven kan straffes med fængsel i 6 år eller derover.
         Afhøringer og særlige efterforskningsskridt
                                                                              Stk. 2. Foranstaltninger, der træffes med henblik på at til‐
   § 750. Politiet kan foretage afhøringer, men kan ikke på‐              skynde nogen til at udføre eller fortsætte en lovovertrædelse,
lægge nogen at afgive forklaring, og ingen tvang må anven‐                omfattes ikke af stk. 1, hvis politiet ikke herved påvirker
des for at få nogen til at udtale sig. Enhver er dog pligtig på           væsentlige omstændigheder ved lovovertrædelsen.
forlangende at opgive navn, adresse og fødselsdato til politi‐
                                                                            § 754 b. De foranstaltninger, som er nævnt i § 754 a, må
et. Undladelse heraf straffes med bøde.
                                                                          ikke bevirke en forøgelse af lovovertrædelsens omfang eller
   § 751. Det væsentlige indhold af de afgivne forklaringer               grovhed.
tilføres rapporterne, og særlig vigtige dele af forklaringerne              Stk. 2. Foranstaltningerne må alene udføres af polititjenes‐
gengives så vidt muligt med den afhørtes egne ord.                        temænd. Civile personer kan dog efter aftale med politiet
   Stk. 2. Der skal gives den afhørte mulighed for at gøre sig            yde bistand til at udføre eller fortsætte den lovovertrædelse,
bekendt med gengivelsen af forklaringen. Den afhørtes                     der efterforskes, når den bistand, der ydes, er yderst beske‐
eventuelle rettelser og tilføjelser medtages. Den afhørte gø‐             den i forhold til lovovertrædelsen.
res bekendt med, at han ikke har pligt til at underskrive rap‐
                                                                             § 754 c. Foranstaltninger efter § 754 a sker efter rettens
porten.
                                                                          kendelse. Spørgsmålet herom forelægges for retten på det
   Stk. 3. Fonetisk optagelse af forklaringer må kun finde
                                                                          sted, hvor tiltale er eller kan forventes rejst, eller i øvrigt
sted, når den afhørte er gjort bekendt hermed.
                                                                          hvor politiets beslutning om at søge foranstaltningerne gen‐
   § 752. Inden politiet afhører en sigtet, skal han udtrykke‐            nemført er truffet.
ligt gøres bekendt med sigtelsen og med, at han ikke er for‐                 Stk. 2. I rettens kendelse anføres de konkrete omstændig‐
pligtet til at udtale sig. Det skal af rapporten fremgå, at disse         heder i sagen, hvorpå det støttes, at betingelserne for foran‐
regler er iagttaget.                                                      staltningernes gennemførelse er opfyldt. Kendelsen kan til
   Stk. 2. Justitsministeren fastsætter regler om, i hvilke til‐          enhver tid omgøres.
fælde kommunalbestyrelsen skal underrettes om og have ad‐                    Stk. 3. Såfremt foranstaltningernes øjemed ville forspil‐
gang til at overvære afhøringen af sigtede under 18 år. For               des, dersom retskendelse skulle afventes, kan politiet træffe
mistænkte personer under 15 år gælder bestemmelsen i                      beslutning om at gennemføre foranstaltningerne. I så fald
§ 821 d.                                                                  skal politiet snarest muligt og senest inden 24 timer fra for‐
   Stk. 3. Spørgsmål til en sigtet må ikke stilles således, at            anstaltningernes iværksættelse forelægge sagen for retten.
noget, der er benægtet eller ikke erkendt, forudsættes tilstå‐            Retten afgør ved kendelse, om foranstaltningerne kan god‐
et. Løfter, urigtige foregivender eller trusler må ikke anven‐            kendes, samt om de kan opretholdes. Burde foranstaltnin‐
des.                                                                      gerne efter rettens opfattelse ikke være foretaget, skal retten
   Stk. 4. Afhøringen må ikke forlænges alene for at opnå en              give meddelelse herom til Justitsministeriet.
tilståelse. Ved afhøringer, der ikke er ganske kortvarige, an‐
                                                                             § 754 d. Er der truffet foranstaltninger som nævnt i § 754
føres i rapporten tidspunkterne for afhøringens begyndelse
                                                                          a, og rejses der tiltale for lovovertrædelsen, skal der gives
og afslutning.
                                                                          forsvareren underretning om foranstaltningerne. Hvis hensy‐
   Stk. 5. Sigtede må ikke rådføre sig med sin forsvarer eller
                                                                          net til fremmede magter, til statens sikkerhed, til sagens op‐
andre angående den umiddelbare besvarelse af et stillet
                                                                          klaring eller til tredjemand undtagelsesvis gør det påkrævet,
spørgsmål.
                                                                          kan politiet give forsvareren pålæg om ikke at videregive
   § 753. Ved politiets afhøring af en person, der ikke er sig‐           oplysninger, som denne har modtaget i medfør af 1. pkt.
tet, finder bestemmelserne i §§ 173, stk. 1, 182 og 184,
                                                                            § 754 e. Reglerne i §§ 754 a-754 d finder ikke anvendelse
stk. 1 og 2, tilsvarende anvendelse.
                                                                          ved efterforskning af overtrædelser af straffelovens kapitel
  § 754. Ved afhøringer i retten finder § 752 tilsvarende an‐             12, §§ 111-115 og 118.
vendelse.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 113 of 166
10. september 2019.                                                113                                                          Nr. 938.



                          Kapitel 69                                       Stk. 2. Bestemmelserne i § 795, stk. 1, 1. pkt., og
                          Anholdelse                                     §§ 796-800 finder tilsvarende anvendelse.

   § 755. Politiet kan anholde en person, der med rimelig                   § 760. Enhver, der anholdes, skal løslades, så snart be‐
grund mistænkes for et strafbart forhold, der er undergivet              grundelsen for anholdelse ikke længere er til stede. Tids‐
offentlig påtale, såfremt anholdelse må anses for påkrævet               punktet for løsladelsen skal fremgå af rapporten.
for at hindre yderligere strafbart forhold, for at sikre hans               Stk. 2. Inden 24 timer efter anholdelsen skal den anholdte,
foreløbige tilstedeværelse eller for at hindre hans samkvem              der ikke forinden er løsladt, fremstilles for en dommer.
med andre.                                                               Tidspunktet for anholdelsen og for fremstillingen i retten an‐
   Stk. 2. Samme beføjelser har enhver, der træffer nogen                føres i retsbogen.
under eller i umiddelbar tilknytning til udøvelsen af et straf‐             Stk. 3. Har anholdelse fundet sted for et strafbart forhold,
bart forhold, der er undergivet offentlig påtale. Den anholdte           for hvilket varetægtsfængsling er udelukket, skal den an‐
skal snarest muligt overgives til politiet med oplysning om              holdte inden retsmødets afslutning sættes på fri fod.
tidspunktet og grundlaget for anholdelsen.                                  Stk. 4. Har anholdelse fundet sted for et strafbart forhold,
   Stk. 3. Finder opløb sted, hvorunder der øves eller trues             for hvilket varetægtsfængsling ikke er udelukket, eller i
med vold på person eller gods, eller er slagsmål, hvori flere            medfør af § 756, og findes anholdte ikke at kunne løslades
har deltaget, resulteret i drab eller betydelig legemsbeskadi‐           straks, kan retten, når den på grund af de foreliggende oplys‐
gelse, og den eller de skyldige ikke med sikkerhed kan ud‐               ningers utilstrækkelighed eller af anden grund ikke finder
peges, kan politiet anholde enhver, der er til stede, og som             straks at kunne tage stilling til spørgsmålet om varetægts‐
kan mistænkes for strafbar deltagelse.                                   fængsling, beslutte, at han foreløbig skal forblive under an‐
   Stk. 4. Anholdelse må ikke foretages, hvis frihedsberøvel‐            holdelse. I beslutningen anføres de omstændigheder, der be‐
se efter sagens art eller omstændighederne i øvrigt ville væ‐            virker, at anholdelse opretholdes. Under den opretholdte an‐
re et uforholdsmæssigt indgreb.                                          holdelse finder § 765 tilsvarende anvendelse. Sigtede skal
   Stk. 5. Efter politiets begæring kan beslutning om anhol‐             have lejlighed til at angive eventuelle oplysninger, som han
delse træffes af retten.                                                 ønsker tilvejebragt.
                                                                            Stk. 5. Den, over hvem anholdelsen er opretholdt, skal, så‐
   § 756. Den, der med rimelig grund mistænkes for over‐                 fremt han ikke forinden er løsladt, på ny fremstilles for en
trædelse af bestemmelser, som er fastsat i en betinget dom i             dommer, der inden 3 x 24 timer efter afslutningen af det
henhold til straffelovens kapitel 7 eller 8, i dom eller kendel‐         første retsmøde træffer bestemmelse om, hvorvidt anholdte
se efter straffelovens §§ 68, 69, 70 eller 72, ved betinget be‐          skal løslades eller varetægtsfængsles eller undergives foran‐
nådning, ved prøveløsladelse eller en foranstaltning, der er             staltninger efter § 765.
fastsat i medfør af § 765, kan anholdes af politiet, såfremt
det er nødvendigt på den måde at sikre hans foreløbige til‐                 § 761. Ved pågribelse af en person med henblik på fuld‐
stedeværelse.                                                            byrdelse af en straffedom eller forvandlingsstraffen for bøde
                                                                         finder reglerne i §§ 758, stk. 1, og 759 anvendelse.
  § 757. Når en sigtet, der er behørigt tilsagt til et retsmøde,
udebliver uden oplyst lovligt forfald, kan retten beslutte, at                                     Kapitel 70
han skal anholdes, såfremt det i tilsigelsen eller under møde                                 Varetægtsfængsling
for retten er tilkendegivet, at han skal møde personligt og i
udeblivelsestilfælde må vente at blive anholdt.                             § 762. En sigtet kan varetægtsfængsles, når der er begrun‐
                                                                         det mistanke om, at han har begået en lovovertrædelse, som
   § 758. Anholdelsen skal foretages så skånsomt, som om‐                er undergivet offentlig påtale, såfremt lovovertrædelsen ef‐
stændighederne tillader. Politiet kan under iagttagelse af be‐           ter loven kan medføre fængsel i 1 år og 6 måneder eller der‐
stemmelserne i § 792 e foretage besigtigelse og undersøgel‐              over, og
se af den anholdtes legeme og tøj med henblik på at fratage              1) der efter det om sigtedes forhold oplyste er bestemte
vedkommende genstande, som kan benyttes til vold eller                         grunde til at antage, at han vil unddrage sig forfølgnin‐
undvigelse, eller som i øvrigt kan medføre fare for den an‐                    gen eller fuldbyrdelsen, eller
holdte eller andre. Politiet kan tage sådanne effekter samt              2) der efter det om sigtedes forhold oplyste er bestemte
penge, der findes hos den anholdte, i bevaring. Under anhol‐                   grunde til at frygte, at han på fri fod vil begå ny lovov‐
delsen er den pågældende i øvrigt ikke undergivet andre ind‐                   ertrædelse af den foran nævnte beskaffenhed, eller
skrænkninger i sin frihed, end anholdelsens øjemed og or‐                3) der efter sagens omstændigheder er bestemte grunde til
denshensyn nødvendiggør.                                                       at antage, at sigtede vil vanskeliggøre forfølgningen i
   Stk. 2. Politiet skal snarest muligt gøre den anholdte be‐                  sagen, navnlig ved at fjerne spor eller advare eller på‐
kendt med sigtelsen og tidspunktet for anholdelsen. Af rap‐                    virke andre.
porten skal fremgå, at denne regel er iagttaget.                            Stk. 2. En sigtet kan endvidere varetægtsfængsles, når der
   § 759. Ransagning af hus, andre lokaliteter eller genstan‐            foreligger en særligt bestyrket mistanke om, at han har begå‐
de for at eftersøge en mistænkt, der skal anholdes, kan fore‐            et
tages, når der er grund til at antage, at den pågældende op‐             1) en lovovertrædelse, som er undergivet offentlig påtale,
holder sig der.                                                                og som efter loven kan medføre fængsel i 6 år eller der‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 114 of 166
10. september 2019.                                                   114                                                          Nr. 938.



     over, og hensynet til retshåndhævelsen efter oplysnin‐                 skal der gives ham lejlighed til en samtale med forsvareren
     gerne om forholdets grovhed skønnes at kræve, at sig‐                  inden afhøringen.
      tede ikke er på fri fod, eller                                           Stk. 4. Rettens afgørelse træffes ved kendelse. Varetægts‐
2) en overtrædelse af straffelovens § 119, stk. 1, § 123,                   fængsles sigtede, anføres i kendelsen de konkrete omstæn‐
     § 134 a, § 192 a, stk. 2, § 218, § 222, § 225, jf. § 216,              digheder i sagen, hvorpå det støttes, at betingelserne for va‐
     stk. 2, § 218 eller § 222, § 235, stk. 1, §§ 243-246,                  retægtsfængsling er opfyldt. Sker varetægtsfængsling efter
      § 250 eller § 252 eller en overtrædelse af straffelovens              § 762, stk. 1, nr. 3, anføres indtil efterforskningens afslut‐
     § 232 over for et barn under 15 år, såfremt lovovertræ‐                ning endvidere de væsentligste efterforskningsskridt m.v.,
      delsen efter oplysningerne om forholdets grovhed kan                  som forventes foretaget inden for fristen for varetægtsfængs‐
      ventes at ville medføre en ubetinget dom på fængsel i                 lingen. Opretholdes varetægtsfængsling ud over de frister,
      mindst 60 dage og hensynet til retshåndhævelsen skøn‐                 som er nævnt i § 768 a, stk. 1 og 2, anføres i kendelsen de
     nes at kræve, at sigtede ikke er på fri fod.                           særlige omstændigheder i sagen, hvorpå det støttes, at fort‐
   Stk. 3. Varetægtsfængsling kan ikke anvendes, hvis lov‐                  sat varetægtsfængsling er påkrævet. Er den sigtede til stede i
overtrædelsen kan ventes at ville medføre straf af bøde eller               retsmødet, skal han straks gøres bekendt med, hvilke be‐
fængsel i højst 30 dage, eller hvis frihedsberøvelsen vil stå i             stemmelser om varetægtsfængsling retten har anvendt, og
misforhold til den herved forvoldte forstyrrelse af sigtedes                med de i kendelsen anførte grunde for varetægtsfængsling
forhold, sagens betydning og den retsfølge, som kan ventes,                 samt med sin adgang til at kære. Udskrift af en kendelse,
hvis sigtede findes skyldig.                                                hvorved nogen varetægtsfængsles, overgives på forlangende
                                                                            snarest muligt til den pågældende.
    § 763. Er der begrundet mistanke om, at en person har
overtrådt vilkår, som er fastsat i en betinget dom i henhold                   § 765. Er betingelserne for anvendelse af varetægtsfængs‐
til straffelovens kapitel 7 eller 8, ved betinget benådning el‐             ling til stede, men kan varetægtsfængslingens øjemed opnås
ler ved prøveløsladelse, kan han varetægtsfængsles, hvis ret‐               ved mindre indgribende foranstaltninger, træffer retten, hvis
ten finder, at overtrædelsen er af en sådan beskaffenhed, at                sigtede samtykker heri, i stedet for varetægtsfængsling be‐
der foreligger spørgsmål om fuldbyrdelse af fængselsstraf                   stemmelse derom.
eller indsættelse i anstalt, og                                                Stk. 2. Retten kan således bestemme, at sigtede skal
1) der efter det om den pågældendes forhold oplyste er                      1) undergive sig et af retten fastsat tilsyn,
       bestemte grunde til at antage, at han vil unddrage sig               2) overholde særlige bestemmelser vedrørende opholds‐
       følgerne af vilkårsovertrædelsen, eller                                    sted, arbejde, anvendelse af fritid og samkvem med be‐
2) der efter det om hans forhold oplyste er bestemte grun‐                        stemte personer,
       de til at frygte, at han på fri fod fortsat vil overtræde            3) tage ophold i egnet hjem eller institution,
       vilkårene, og det under hensyn til overtrædelsernes be‐              4) undergive sig psykiatrisk behandling eller afvænnings‐
       skaffenhed skønnes påkrævet, at disse forhindres ved,                      behandling for misbrug af alkohol, narkotika eller lig‐
       at han varetægtsfængsles.                                                  nende, om fornødent på hospital eller særlig institution,
    Stk. 2. Det samme gælder, hvis der er begrundet mistanke                5) give møde hos politiet på nærmere angivne tidspunkter,
om, at en person har overtrådt bestemmelser, der er fastsat i               6) hos politiet deponere pas eller andre legitimationspapi‐
dom eller kendelse efter straffelovens §§ 68, 69, 70 eller 72.                    rer,
                                                                            7) stille en af retten fastsat økonomisk sikkerhed for sin
   § 764. Efter anmodning fra anklagemyndigheden afgør
                                                                                  tilstedeværelse ved retsmøde og ved fuldbyrdelsen af
retten, om sigtede skal varetægtsfængsles. Anmodning om
                                                                                  en eventuel dom.
fortsat varetægtsfængsling skal fremsættes skriftligt over for
                                                                               Stk. 3. Angår sigtelsen grov personfarlig kriminalitet, skal
retten. Anmodningen skal angive den eller de fængslingsbe‐
                                                                            retten bestemme, at sigtede ikke må opholde sig i eget hjem.
stemmelser, som anklagemyndigheden påberåber sig, de
                                                                               Stk. 4. Ved afgørelser i medfør af stk. 1-3 finder bestem‐
faktiske omstændigheder, hvorpå anmodningen støttes, og
                                                                            melserne i § 764 tilsvarende anvendelse.
de væsentligste efterforskningsskridt m.v., som forventes
                                                                               Stk. 5. Hvis sigtede unddrager sig møde i retten eller fuld‐
foretaget.
                                                                            byrdelse af dommen, kan retten, efter at der så vidt muligt er
   Stk. 2. En sigtet, der er til stede her i landet, afhøres i ret‐
                                                                            givet dem, afgørelsen vedrører, lejlighed til at udtale sig,
ten om sigtelsen og skal have lejlighed til at udtale sig, in‐
                                                                            ved kendelse bestemme, at en sikkerhed, der er stillet i med‐
den afgørelsen træffes, medmindre retten finder, at fremstil‐
                                                                            før af stk. 2, nr. 7, er forbrudt. En forbrudt sikkerhed tilfal‐
lingen af særlige grunde må anses for nytteløs eller skadelig
                                                                            der statskassen, dog således at den forurettedes erstatnings‐
for sigtede. Er kendelse om varetægtsfængsling afsagt, uden
                                                                            krav kan dækkes af beløbet. Retten kan under særlige om‐
at sigtede har haft lejlighed til at udtale sig i retten, skal han
                                                                            stændigheder i indtil 6 måneder efter kendelsen bestemme,
fremstilles i retten inden 24 timer efter, at han er indbragt
                                                                            at en forbrudt sikkerhed, der er tilfaldet statskassen, helt el‐
her til landet, eller hindringen for hans fremstilling er op‐
                                                                            ler delvis skal tilbagebetales.
hørt.
                                                                               Stk. 6. Justitsministeren kan efter forhandling med social-
   Stk. 3. I det retsmøde, der afholdes til afgørelse af spørgs‐
                                                                            og indenrigsministeren og sundheds- og ældreministeren
målet om varetægtsfængsling, skal sigtede have adgang til
                                                                            fastsætte regler om meddelelse af tilladelse til udgang m.v.
bistand af en forsvarer. Er den sigtede til stede i retsmødet,
                                                                            til personer, der er anbragt i institution eller hospital m.v. i
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 115 of 166
10. september 2019.                                                    115                                                         Nr. 938.



medfør af stk. 2, nr. 3 eller 4, når der ikke i øvrigt er taget              14 dage efter rettens afgørelse fremsætte en ny anmodning.
stilling hertil. Justitsministeren kan i den forbindelse fast‐               Hvis der er spørgsmål om varetægtsfængsling efter § 762,
sætte, at afgørelser, der træffes i medfør af disse regler, ikke             stk. 2, træffes afgørelsen om eventuel ophævelse af en dom‐
kan indbringes for højere administrativ myndighed.                           mer eller afdeling, som ikke deltager i hovedforhandlingen,
   Stk. 7. Justitsministeren kan fastsætte regler om anvendel‐               jf. § 60, stk. 3, medmindre en af betingelserne i § 60, stk. 3,
se af magt og sikringsmidler over for personer, der er an‐                   2. pkt., er opfyldt. Tiltaltes anmodning kan efter rettens be‐
bragt i en institution eller på et hospital m.v. i medfør af stk.            stemmelse behandles på skriftligt grundlag, hvis afgørelsen
2, nr. 3 eller 4, i forbindelse med transport, der forestås af               træffes af en dommer eller afdeling, som ikke deltager i ho‐
kriminalforsorgens personale. Justitsministeren kan endvi‐                   vedforhandlingen.
dere fastsætte regler om undersøgelse uden retskendelse af                      Stk. 4. Kæres en kendelse om fristforlængelse, hvorved
personer, der er anbragt i en institution eller på et hospital               varetægtsfængsling eller anden frihedsberøvende foranstalt‐
m.v. i medfør af stk. 2, nr. 3 eller 4, i forbindelse med trans‐             ning udstrækkes ud over 3 måneder, skal kæremålet efter
port, der forestås af kriminalforsorgens personale.                          begæring behandles mundtligt. Når kæremål én gang er ble‐
                                                                             vet behandlet mundtligt, afgør den overordnede ret, om en
   § 766. Retten kan til enhver tid omgøre kendelser om va‐
                                                                             senere begæring om mundtlig behandling skal imødekom‐
retægtsfængsling eller foranstaltninger, der træder i stedet
                                                                             mes. Bestemmelsen i stk. 1, sidste pkt., finder tilsvarende
herfor.
                                                                             anvendelse.
   § 767. Bortset fra tilfælde, hvor sigtede ikke er til stede
                                                                                § 768. Varetægtsfængsling eller foranstaltninger, der træ‐
her i landet, fastsættes der i kendelsen en frist for varetægts‐
                                                                             der i stedet herfor, skal om fornødent ved rettens kendelse
fængslingens eller foranstaltningens længde. Fristen skal
                                                                             ophæves, når forfølgning opgives eller betingelserne for
være så kort som muligt og må ikke overstige 4 uger. Fristen
                                                                             iværksættelse ikke længere er til stede. Finder retten, at un‐
kan forlænges, men højst med 4 uger ad gangen. Forlængel‐
                                                                             dersøgelsen ikke fremmes med tilstrækkelig hurtighed, og at
sen sker ved kendelse, medmindre sigtede erklærer sig ind‐
                                                                             fortsat varetægtsfængsling eller anden foranstaltning ikke er
forstået med forlængelsen. Reglerne i § 764 finder, indtil
                                                                             rimelig, skal retten ophæve den.
dom er afsagt i 1. instans, tilsvarende anvendelse på retsmø‐
der og kendelser om fristforlængelse. Fremstilling af en sig‐                   § 768 a. Medmindre retten finder, at der foreligger særli‐
tet, der er varetægtsfængslet eller undergivet anden friheds‐                ge omstændigheder, må varetægtsfængsling ikke finde sted i
berøvende foranstaltning, kan dog undlades, når han giver                    et sammenhængende tidsrum, der overstiger
afkald derpå eller retten finder, at fremstillingen vil være                 1) 6 måneder, når sigtelsen angår en lovovertrædelse, som
forbundet med uforholdsmæssige vanskeligheder.                                     efter loven ikke kan medføre fængsel i 6 år, eller
   Stk. 2. Når anklagemyndigheden har indleveret anklage‐                    2) 1 år, når sigtelsen angår en lovovertrædelse, som efter
skrift til retten og retten har fastsat tidspunkt for hovedfor‐                    loven kan medføre fængsel i 6 år eller derover.
handlingen, kan retten ved udløb af en frist efter stk. 1 be‐                   Stk. 2. Medmindre retten finder, at der foreligger helt sær‐
stemme, at varetægtsfængslingen eller foranstaltningen skal                  lige omstændigheder, må varetægtsfængsling, når arrestan‐
fortsætte uden yderligere forlængelser, indtil der er afsagt                 ten er under 18 år, ikke finde sted i et sammenhængende
dom i sagen. Træffer retten sådan bestemmelse, kan tiltalte                  tidsrum, der overstiger
tidligst 3 uger efter afgørelsen anmode retten om at ophæve                  1) 4 måneder, når sigtelsen angår en lovovertrædelse, som
varetægtsfængslingen eller foranstaltningen efter § 766 eller                     efter loven ikke kan medføre fængsel i 6 år, eller
§ 768. I så fald skal retten inden 7 dage træffe afgørelse her‐              2) 8 måneder, når sigtelsen angår en lovovertrædelse, som
om. Hvis retten ikke imødekommer anmodningen, kan tiltal‐                          efter loven kan medføre fængsel i 6 år eller derover.
te tidligst 3 uger efter rettens afgørelse fremsætte en ny an‐                  Stk. 3. Fristerne nævnt i stk. 1 og 2 omfatter tidsrummet
modning. Efter hovedforhandlingens begyndelse finder                         frem til hovedforhandlingens begyndelse i første instans.
§ 767, stk. 3, 4.-6. pkt., tilsvarende anvendelse. Bestemmel‐
                                                                                § 769. Bestemmelse om varetægtsfængsling eller anden
serne i 1.-5. pkt. finder tilsvarende anvendelse i tilståelsessa‐
                                                                             foranstaltning har kun virkning indtil sagens afgørelse i ret‐
ger, hvor anklagemyndigheden har anmodet om retsmøde
                                                                             ten. På begæring træffer retten efter afgørelsen bestemmelse
med henblik på sagens behandling som tilståelsessag i med‐
                                                                             om, hvorvidt tiltalte under eventuel appel, eller indtil fuld‐
før af § 831 og retten har fastsat tidspunktet for retsmødet.
                                                                             byrdelse kan iværksættes, skal varetægtsfængsles eller for‐
   Stk. 3. Når en frist, der er fastsat efter stk. 1, udløber, efter
                                                                             blive varetægtsfængslet eller undergives foranstaltninger,
at hovedforhandlingen er begyndt, fortsætter varetægtsfængs‐
                                                                             der træder i stedet herfor. Ved bestemmelsen herom finder
lingen eller foranstaltningen uden yderligere forlængelser,
                                                                             reglerne i §§ 762, 764-766 og 768 tilsvarende anvendelse,
indtil der er afsagt dom i sagen. Tiltalte kan efter udløbet af
                                                                             medmindre tiltalte erklærer sig indforstået med at forblive
den før hovedforhandlingen fastsatte frist anmode retten om
                                                                             varetægtsfængslet eller undergivet anden foranstaltning. Har
at ophæve varetægtsfængslingen eller en foranstaltning, der
                                                                             den pågældende inden sagens afgørelse i retten været vare‐
træder i stedet herfor, efter § 766 eller § 768. Hvis tiltalte ef‐
                                                                             tægtsfængslet eller undergivet andre foranstaltninger, men
ter fristens udløb anmoder retten om at ophæve varetægts‐
                                                                             finder retten ikke grundlag for fortsat anvendelse heraf, kan
fængslingen eller en foranstaltning, der træder i stedet her‐
                                                                             retten på anklagemyndighedens begæring bestemme, at va‐
for, skal retten inden 7 dage træffe afgørelse herom. Hvis
                                                                             retægtsfængslingen eller foranstaltningen skal være i kraft,
retten ikke imødekommer anmodningen, kan tiltalte tidligst
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 116 of 166
10. september 2019.                                                 116                                                          Nr. 938.



indtil afgørelse af varetægtsspørgsmålet foreligger fra den                    stanten i andet arresthus end bestemte andre indsatte el‐
overordnede ret, hvortil sagen eller varetægtsspørgsmålet er                   ler på anden måde afskære arrestanten fra samvær med
indbragt.                                                                      sådanne indsatte eller ved at etablere brevkontrol, be‐
   Stk. 2. Er der afsagt dom i sagen, hvorved den tiltalte er                  søgskontrol eller besøgsforbud,
idømt ubetinget fængsel i mere end 30 dage for en lovover‐                2) indgrebet, herunder den særlige belastning, som indgre‐
trædelse, som er undergivet offentlig påtale, kan den tiltalte                 bet kan medføre på grund af arrestantens unge alder,
endvidere varetægtsfængsles, når hensynet til retshåndhæ‐                      fysiske eller psykiske svagelighed eller personlige for‐
velsen skønnes at kræve, at den tiltalte ikke er på fri fod,                   hold i øvrigt, ikke står i misforhold til sagens betydning
under hensyntagen til, at den tiltalte har tilknytning til en                  og den retsfølge, som kan ventes, hvis arrestanten fin‐
gruppe af personer, som er aktivt involveret i en verserende                   des skyldig, og
voldelig konflikt med en anden gruppe af personer, og at der              3) efterforskningen fremmes med den særlige hurtighed,
inden for den gruppe, som den dømte har tilknytning til,                       som er påkrævet ved varetægtsfængsling i isolation,
som led i konflikten enten er anvendt skydevåben eller er                      herunder ved benyttelse af mulighederne for bevissik‐
anvendt våben eller eksplosivstoffer, som på grund af deres                    ring efter § 747.
særdeles farlige karakter er egnet til at forvolde betydelig                Stk. 2. Hvis arrestanten er under 18 år, må isolation kun
skade, eller er begået brandstiftelse omfattet af straffelovens           iværksættes eller fortsættes, hvis der i øvrigt foreligger helt
§ 180.                                                                    særlige omstændigheder, som gør det påkrævet.
   Stk. 3. Indbringes den afgørelse, der er truffet i sagen, for
                                                                             § 770 c. Hvis sigtelsen angår en lovovertrædelse, som ef‐
højere ret, og er der i medfør af stk. 1 eller 2 truffet afgørel‐
                                                                          ter loven ikke kan medføre fængsel i 4 år, må isolation ikke
se om anvendelse af varetægtsfængsling eller andre foran‐
                                                                          finde sted i et sammenhængende tidsrum på mere end 14
staltninger efter afgørelsen, skal spørgsmålet om den fortsat‐
                                                                          dage.
te anvendelse heraf snarest forelægges for den overordnede
                                                                             Stk. 2. Hvis sigtelsen angår en lovovertrædelse, som efter
ret, hvortil afgørelsen er indbragt. Ved denne rets behand‐
                                                                          loven kan medføre fængsel i 4 år eller derover, men ikke
ling af spørgsmålet om varetægtsfængsling eller andre for‐
                                                                          fængsel i 6 år, må isolation ikke finde sted i et sammenhæn‐
anstaltninger finder § 762, § 764, stk. 1, 3 og 4, §§ 765 og
                                                                          gende tidsrum på mere end 4 uger.
766, § 767, stk. 1, 1.-4. pkt., og stk. 2 og 3, § 768 og § 769,
                                                                             Stk. 3. Hvis sigtelsen angår en lovovertrædelse, som efter
stk. 2, tilsvarende anvendelse. Hvis retten har truffet afgø‐
                                                                          loven kan medføre fængsel i 6 år eller derover, må isolation
relse om, at ankesagen skal afgøres uden mundtlig hoved‐
                                                                          ikke finde sted i et sammenhængende tidsrum på mere end 8
forhandling, kan retten ved udløb af en frist efter 2. pkt., jf.
                                                                          uger. Retten kan dog undtagelsesvis tillade, at en isolation
§ 767, stk. 1, bestemme, at varetægtsfængslingen eller for‐
                                                                          udstrækkes ud over 8 uger, hvis afgørende hensyn til for‐
anstaltningen skal fortsætte uden yderligere forlængelser,
                                                                          følgningen gør fortsat isolation påkrævet, uanset den tid ar‐
indtil der er afsagt dom i sagen. § 767, stk. 2, 2.-4. pkt., fin‐
                                                                          restanten hidtil har været isoleret, og lovovertrædelsen kan
der i så fald tilsvarende anvendelse.
                                                                          ventes at ville medføre straf af fængsel i mindst 2 år.
   § 770. En varetægtsarrestant er alene undergivet de ind‐                  Stk. 4. Isolation må ikke finde sted i et sammenhængende
skrænkninger, som er nødvendige til sikring af varetægts‐                 tidsrum på mere end 6 måneder, medmindre sigtelsen angår
fængslingens øjemed eller opretholdelse af orden og sikker‐               en forsætlig overtrædelse af straffelovens kapitler 12 eller
hed i varetægtsfængslet.                                                  13 eller en overtrædelse af straffelovens §§ 191 eller 237.
   Stk. 2. Varetægtsarrestanter anbringes i varetægtsfængsel                 Stk. 5. Hvis arrestanten er under 18 år, må isolation ikke
(arresthus), så vidt muligt på det sted, hvor straffesagen be‐            finde sted i et sammenhængende tidsrum på mere end 4
handles. Anbringelse uden for varetægtsfængsel kan ske af                 uger, medmindre sigtelsen angår en forsætlig overtrædelse
helbredsmæssige grunde eller i medfør af § 777.                           af straffelovens kapitler 12 eller 13.
  § 770 a. Retten kan efter anmodning fra politiet bestem‐                   § 770 d. Rettens afgørelse om isolation træffes ved sær‐
me, at en varetægtsarrestant skal udelukkes fra fællesskab                skilt kendelse herom. Træffer retten afgørelse om isolation,
med de øvrige indsatte (isolation), hvis                                  skal retten i kendelsen anføre
1) varetægtsfængslingen er besluttet i medfør af § 762,                   1) den konkrete vanskeliggørelse, der foreligger risiko for
    stk. 1, nr. 3, og                                                           i sagen,
2) der er bestemte grunde til at antage, at varetægtsfæng‐                2) grundlaget i den konkrete sags oplysninger for at anta‐
    slingen i sig selv ikke er tilstrækkelig til at hindre arre‐                ge, at den i nr. 1 nævnte risiko foreligger, og
    stanten i at vanskeliggøre forfølgningen i sagen, herun‐              3) de konkrete omstændigheder, hvorpå det i øvrigt støt‐
    der ved gennem andre indsatte at påvirke medsigtede                         tes, at betingelserne i §§ 770 a-770 c for isolation eller
    eller ved trusler eller på anden lignende måde at påvir‐                    fortsat isolation er opfyldt.
    ke andre.                                                                Stk. 2. Ved rettens afgørelse om isolation finder reglerne i
                                                                          § 764, stk. 2-4, § 766, § 767, stk. 1, og §§ 768-769 i øvrigt
  § 770 b. Isolation må kun iværksættes eller fortsættes,
                                                                          tilsvarende anvendelse. Ved iværksættelse af isolation må
hvis
                                                                          den første frist for indgrebets længde dog ikke overstige 2
1) formålet hermed ikke kan tilgodeses ved mindre indgri‐
                                                                          uger. Hvis arrestanten er under 18 år, kan fristen for isola‐
     bende foranstaltninger, herunder ved at anbringe arre‐
                                                                          tion højst forlænges med 2 uger ad gangen.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 117 of 166
10. september 2019.                                                117                                                           Nr. 938.



  Stk. 3. Politiets anmodning om fortsat isolation skal frem‐              § 774. Hverken institutionens personale eller andre må
sættes skriftligt over for retten. Anmodningen skal være be‐             benyttes til at udforske varetægtsarrestanter.
grundet. Inden politiet fremsætter anmodning om forlængel‐
                                                                            § 775. Der kan ikendes varetægtsarrestanter disciplinær‐
se ud over 8 uger, jf. § 770 c, stk. 3, eller ud over 4 uger,
                                                                         straf i form af advarsel, bøde og strafcelle. De nævnte disci‐
hvis arrestanten er under 18 år, jf. § 770 c, stk. 5, skal Rigs‐
                                                                         plinærstraffe kan anvendes i forening.
advokatens godkendelse indhentes. Hvis Rigsadvokatens
                                                                            Stk. 2. Ved ikendelse af strafcelle som disciplinærstraf
godkendelse ikke foreligger, kan forlængelse af isolation ik‐
                                                                         fastsættes varigheden til et tidsrum af højst 4 uger. For unge
ke ske.
                                                                         under 18 år fastsættes tidsrummet dog til højst 7 dage, med‐
   § 770 e. Udstrækkes en isolation ud over 8 uger, skal kæ‐             mindre sagen angår vold mod personale i institutionen.
remål herom efter anmodning behandles mundtligt. Stadfæs‐                   Stk. 3. Under anbringelse i strafcelle er varetægtsarrestan‐
tes afgørelsen om isolation, skal senere kæremål om fortsat              ten udelukket fra fællesskab i institutionen. Unge under 18
isolation ligeledes behandles mundtligt efter anmodning,                 år kan dog deltage i beskæftigelse i institutionen, medmin‐
hvis isolationen ved den påkærede kendelse udstrækkes ud                 dre konkrete grunde taler herimod.
over 4 uger fra den seneste mundtlige behandling af kære‐                   Stk. 4. Bestemmelserne i §§ 65 og 66 i lov om fuldbyrdel‐
mål om forlængelse af isolation. I andre tilfælde afgør kæ‐              se af straf m.v. om anvendelse af håndjern og sikringscelle
reinstansen, om en anmodning om mundtlig behandling skal                 finder tilsvarende anvendelse på varetægtsarrestanter.
imødekommes. Bestemmelsen i § 767, stk. 1, sidste pkt.,
                                                                            § 775 a. Afgørelser vedrørende varetægtsarrestanter, der
finder tilsvarende anvendelse.
                                                                         er truffet af en myndighed inden for kriminalforsorgen, kan
   § 771. En varetægtsarrestant kan modtage besøg i det om‐              ikke indbringes for højere administrativ myndighed, jf. dog
fang, opretholdelse af orden og sikkerhed i varetægtsfæng‐               § 776, 2. pkt.
slet tillader det. Politiet kan af hensyn til varetægtsfængslin‐
                                                                            § 776. Justitsministeren fastsætter nærmere regler om be‐
gens øjemed modsætte sig, at varetægtsarrestanten modtager
                                                                         handlingen af varetægtsarrestanter. Justitsministeren kan i
besøg, eller forlange, at besøg finder sted under kontrol.
                                                                         den forbindelse fastsætte regler om, at afgørelser, der er
Nægter politiet besøg, skal varetægtsarrestanten underrettes
                                                                         truffet    af      kriminalforsorgsområderne         vedrørende
herom, medmindre dommeren af hensyn til efterforskningen
                                                                         varetægtsarrestanter, kan indbringes for Direktoratet for Kri‐
træffer anden bestemmelse. Varetægtsarrestanten kan kræ‐
                                                                         minalforsorgen. Justitsministeren kan endvidere fastsætte
ve, at politiets afslag på besøg eller krav om kontrol fore‐
                                                                         regler om klagefrist, behandling af klagesager og opsætten‐
lægges retten til afgørelse. Arrestanten har altid ret til ukon‐
                                                                         de virkning af klager. For indsatte i den undervisningspligti‐
trolleret besøg af sin forsvarer.
                                                                         ge alder fastsætter justitsministeren særlige regler om under‐
   Stk. 2. Når særlige omstændigheder taler derfor, kan kri‐
                                                                         visning. For arrestanter, der er isoleret efter rettens bestem‐
minalforsorgsområdet med politiets samtykke give en vare‐
                                                                         melse, fastsætter justitsministeren særlige regler om øget
tægtsarrestant udgangstilladelse med ledsager for et kortere
                                                                         personalekontakt, udvidet adgang til besøg, særlig adgang til
tidsrum.
                                                                         eneundervisning og bestemte typer af arbejde samt tilbud
   § 772. En varetægtsarrestant har ret til at modtage og af‐            om regelmæssige og længerevarende samtaler med præster,
sende breve. Politiet kan gennemse brevene inden modtagel‐               læger, psykologer eller andre. Justitsministeren fastsætter
sen eller afsendelsen. Politiet skal snarest muligt udlevere             endvidere regler om den bistand, der i øvrigt ydes varetægt‐
eller sende brevene, medmindre indholdet vil kunne være til              sarrestanter for at begrænse de erhvervsmæssige, sociale og
skade for efterforskningen eller opretholdelse af orden og               personlige ulemper, der følger af varetægten. Justitsministe‐
sikkerhed i varetægtsfængslet. Tilbageholdes et brev, skal               ren kan herudover fastsætte nærmere regler om kriminalfor‐
spørgsmålet, om tilbageholdelsen bør opretholdes, straks                 sorgens adgang til at foretage konfiskation af genstande og
forelægges retten til afgørelse. Opretholdes tilbageholdel‐              penge hos varetægtsarrestanter, når genstandene eller penge‐
sen, skal afsenderen straks underrettes, medmindre domme‐                ne er ulovligt indført, erhvervet eller tilvirket i institutionen
ren af hensyn til efterforskningen træffer anden bestemmel‐              eller i øvrigt er medtaget, besiddet eller rådet over i strid
se.                                                                      med regler eller anvisninger for ophold i institutionen.
   Stk. 2. En varetægtsarrestant har ret til ukontrolleret brev‐
                                                                            § 776 a. Kriminalforsorgen kan fotografere og optage fin‐
veksling med retten, forsvareren, justitsministeren, direktø‐
                                                                         geraftryk af varetægtsarrestanter med henblik på senere
ren for kriminalforsorgen og Folketingets Ombudsmand. Ju‐
                                                                         identifikation.
stitsministeren kan fastsætte regler om varetægtsarrestanters
                                                                            Stk. 2. Justitsministeren kan fastsætte regler om gennem‐
ret til at afsende lukkede breve til andre offentlige myndig‐
                                                                         førelse af fotografering og optagelse af fingeraftryk efter
heder eller enkeltpersoner.
                                                                         stk. 1, herunder om opbevaring og destruktion.
   § 773. Såfremt politiet bestemmer, at der af hensyn til va‐
                                                                            § 777. En varetægtsarrestant kan anbringes i en anstalt for
retægtsfængslingens øjemed skal foretages andre begræns‐
                                                                         personer, der udstår fængselsstraf eller forvaring, eller i hos‐
ninger i en varetægtsarrestants rettigheder, kan arrestanten
                                                                         pital m.v., jf. straffelovens §§ 68 og 69, hvis den pågælden‐
forlange spørgsmålet om opretholdelsen af begrænsningerne
                                                                         de selv, anklagemyndigheden og kriminalforsorgsområdet
forelagt retten til afgørelse.
                                                                         samtykker heri. Hvis helbredsmæssige hensyn eller hensy‐
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 118 of 166
10. september 2019.                                                118                                                            Nr. 938.



net til andres sikkerhed gør det påkrævet, kan retten undta‐                   dre telefoner eller kommunikationsapparater (udvidet
gelsesvis godkende en sådan anbringelse uden arrestantens                      teleoplysning),
samtykke. I institutionen behandles den frivilligt overførte             5) tilbageholde, åbne og gøre sig bekendt med indholdet
varetægtsarrestant efter de regler, der gælder for personer,                   af breve, telegrammer og andre forsendelser (brevåb‐
der er anbragt dér i henhold til dom, mens den tvangsmæs‐                      ning) og
sigt overførte varetægtsarrestant behandles efter reglerne om            6) standse den videre befordring af forsendelser som
varetægtsarrestanter, i det omfang hensynet til orden og sik‐                  nævnt i nr. 5 (brevstandsning).
kerhed i institutionen gør det muligt. Arrestanten må dog ik‐               Stk. 2. Politiet kan foretage optagelser eller tage kopier af
ke uden rettens godkendelse forlade institutionen, bortset fra           de samtaler, udtalelser, forsendelser m.v., som er nævnt i
de tilfælde, der er nævnt i § 771, stk. 2.                               stk. 1, i samme omfang som politiet er berettiget til at gøre
   Stk. 2. Justitsministeren kan fastsætte regler om anvendel‐           sig bekendt med indholdet heraf.
se af magt og sikringsmidler over for personer, der er an‐
                                                                            § 781. Indgreb i meddelelseshemmeligheden må kun fore‐
bragt på et hospital m.v. i medfør af stk. 1, i forbindelse med
                                                                         tages, såfremt
transport, der forestås af kriminalforsorgens personale. Ju‐
                                                                         1) der er bestemte grunde til at antage, at der på den på‐
stitsministeren kan endvidere fastsætte regler om undersø‐
                                                                               gældende måde gives meddelelser eller foretages for‐
gelse uden retskendelse af personer, der er anbragt på et ho‐
                                                                               sendelser til eller fra en mistænkt,
spital m.v. i medfør af stk. 1, i forbindelse med transport,
                                                                         2) indgrebet må antages at være af afgørende betydning
der forestås af kriminalforsorgens personale.
                                                                               for efterforskningen og
   § 778. Varetægtsarrestanters klager over fængselsperso‐               3) efterforskningen angår en lovovertrædelse, som efter
nalets adfærd indgives til kriminalforsorgsområdet eller til                   loven kan straffes med fængsel i 6 år eller derover, en
Direktoratet for Kriminalforsorgen. Har klageren ikke fået                     forsætlig overtrædelse af straffelovens kapitler 12 eller
medhold, eller er der ikke truffet endelig afgørelse inden 2                   13 eller en overtrædelse af straffelovens §§ 124, stk. 2,
uger efter indgivelsen, kan klagen indbringes for retten.                      125, 127, stk. 1, 233, stk. 1, 235, 266, 281 eller en
   Stk. 2. Retten kan afvise at iværksætte en undersøgelse,                    overtrædelse af udlændingelovens § 59, stk. 8, nr. 1-5.
hvis klagen findes åbenbart grundløs, hvis den angår forhold                Stk. 2. Er betingelserne i stk. 1, nr. 1 og 2, opfyldt, kan
af uvæsentlig betydning, eller hvis den indgives mere end 4              telefonaflytning og teleoplysning endvidere foretages, så‐
uger efter, at det forhold, som klagen angår, har fundet sted.           fremt mistanken angår fredskrænkelser som omhandlet i
Rettens undersøgelse foretages i overensstemmelse med reg‐               straffelovens § 263, stk. 1.
lerne i § 1019 e, § 1019 h, stk. 2, § 1019 i og § 1019 j,                   Stk. 3. Er betingelserne i stk. 1, nr. 1 og 2, opfyldt, kan
stk. 1, 3, 4 og 6. Dommeren træffer bestemmelse om afhø‐                 teleoplysning endvidere foretages, såfremt mistanken angår
ring af klageren, indklagede og vidner samt om tilvejebrin‐              en
gelse af udtalelser fra sagkyndige og af andre bevismidler.              1) krænkelse som nævnt i § 2, stk. 1, nr. 1, i lov om til‐
   Stk. 3. Når undersøgelsen er afsluttet, afgiver retten en re‐               hold, opholdsforbud og bortvisning,
degørelse herfor, som sendes til klageren, til den, klagen an‐           2) overtrædelse af straffelovens § 279 a eller § 293, stk. 1,
går, og til kriminalforsorgsområdet samt til Direktoratet for                  begået ved anvendelse af en telekommunikationstjene‐
Kriminalforsorgen.                                                             ste,
                                                                         3) overtrædelse af artikel 14 eller 15 i Europa-Parlamen‐
  § 779. (Ophævet)
                                                                               tets og Rådets forordning (EU) nr. 596/2014 af 16.
                          Kapitel 71                                           april 2014 om markedsmisbrug (forordningen om mar‐
                                                                               kedsmisbrug),
    Indgreb i meddelelseshemmeligheden, observation,
                                                                         4) overtrædelse af artikel 3, stk. 1, eller artikel 5 i Europa-
 dataaflæsning, forstyrrelse eller afbrydelse af radio- eller
                                                                               Parlamentets og Rådets forordning (EU) nr. 1227/2011
      telekommunikation og blokering af hjemmesider
                                                                               af 25. oktober 2011 om integritet og gennemsigtighed
  § 780. Politiet kan efter reglerne i dette kapitel foretage                  på engrosenergimarkederne eller
indgreb i meddelelseshemmeligheden ved at                                5) overtrædelse af artikel 38, stk. 1, artikel 39, artikel 40,
1) aflytte telefonsamtaler eller anden tilsvarende telekom‐                    jf. artikel 38, stk. 1, eller artikel 39, eller artikel 41 i
     munikation (telefonaflytning),                                            Kommissionens forordning (EU) nr. 1031/2010 af 12.
2) aflytte andre samtaler eller udtalelser ved hjælp af et                     november 2010 om det tidsmæssige og administrative
     apparat (anden aflytning),                                                forløb af auktioner over kvoter for drivhusgasemissio‐
3) indhente oplysning om, hvilke telefoner eller andre til‐                    ner og andre aspekter i forbindelse med sådanne aukti‐
     svarende kommunikationsapparater der sættes i forbin‐                     oner i medfør af Europa-Parlamentets og Rådets direk‐
     delse med en bestemt telefon eller andet kommunikati‐                     tiv 2003/87/EF om en ordning for handel med kvoter
     onsapparat, selv om indehaveren af dette ikke har med‐                    for drivhusgasemissioner i Fællesskabet.
     delt tilladelse hertil (teleoplysning),                                Stk. 4. Brevåbning og brevstandsning kan desuden foreta‐
4) indhente oplysning om, hvilke telefoner eller andre til‐              ges, hvis der foreligger en særligt bestyrket mistanke om, at
     svarende kommunikationsapparater inden for et nær‐                  der i forsendelsen findes genstande, som bør konfiskeres, el‐
     mere angivet område der sættes i forbindelse med an‐
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 119 of 166
10. september 2019.                                                119                                                         Nr. 938.



ler som ved en forbrydelse er fravendt nogen, som kan kræ‐               foretaget, skal retten give meddelelse herom til Justitsmini‐
ve dem tilbage.                                                          steriet.
   Stk. 5. Aflytning efter § 780, stk. 1, nr. 2, og udvidet te‐             Stk. 5. Ved modtagelse af underretning i medfør af artikel
leoplysning efter § 780, stk. 1, nr. 4, kan kun foretages, når           20 i konventionen af 29. maj 2000 om gensidig retshjælp i
mistanken vedrører en forbrydelse, som har medført eller                 straffesager mellem Den Europæiske Unions medlemsstater
som kan medføre fare for menneskers liv eller velfærd eller              skal politiet forelægge sagen for retten senest 48 timer fra
for betydelige samfundsværdier. Udvidet teleoplysning kan                modtagelsen af underretningen. Retten afgør ved kendelse,
foretages, uanset betingelsen i stk. 1, nr. 1, ikke er opfyldt.          om indgreb i meddelelseshemmeligheden må finde sted, el‐
                                                                         ler, hvis indgrebet allerede er iværksat, om indgrebet kan
   § 782. Et indgreb i meddelelseshemmeligheden må ikke
                                                                         godkendes, og om det kan opretholdes. Bestemmelserne i
foretages, såfremt det efter indgrebets formål, sagens betyd‐
                                                                         dette kapitel finder tilsvarende anvendelse.
ning og den krænkelse og ulempe, som indgrebet må anta‐
ges at forvolde den eller de personer, som det rammer, ville                 § 784. Inden retten træffer afgørelse efter § 783, skal der
være et uforholdsmæssigt indgreb.                                        beskikkes en advokat for den, som indgrebet vedrører, og
   Stk. 2. Telefonaflytning, anden aflytning, brevåbning og              advokaten skal have lejlighed til at udtale sig. Angår efter‐
brevstandsning må ikke foretages med hensyn til den mis‐                 forskningen en overtrædelse af straffelovens kapitler 12 el‐
tænktes forbindelse med personer, som efter reglerne i § 170             ler 13, beskikkes advokaten fra den særlige kreds af advoka‐
er udelukket fra at afgive forklaring som vidne.                         ter, som er nævnt i stk. 2. Rettens beslutning om, at advoka‐
                                                                         ten ikke skal beskikkes fra denne særlige kreds, kan påkæres
    § 783. Indgreb i meddelelseshemmeligheden sker efter
                                                                         til højere ret.
rettens kendelse. I kendelsen anføres de telefonnumre, loka‐
                                                                             Stk. 2. Justitsministeren antager for hver landsrets område
liteter, adressater eller forsendelser, som indgrebet angår, jf.
                                                                         et antal advokater, der kan beskikkes i de i stk. 1, 2. pkt.,
dog stk. 2. Endvidere anføres de konkrete omstændigheder i
                                                                         nævnte sager. Justitsministeren fastsætter nærmere regler
sagen, hvorpå det støttes, at betingelserne for indgrebet er
                                                                         om de pågældende advokater, herunder om vagtordninger,
opfyldt. Kendelsen kan til enhver tid omgøres.
                                                                         om vederlag for at stå til rådighed og om sikkerhedsmæssige
    Stk. 2. Angår efterforskningen en overtrædelse af straffe‐
                                                                         spørgsmål.
lovens kapitel 12 eller 13 eller §§ 123 eller 180, § 183,
stk. 2, §§ 191 eller 192 a, § 233, stk. 1, §§ 237 eller 245,                § 785. En advokat, som er beskikket efter § 784, stk. 1,
§ 246, jf. § 245, § 252, stk. 1, § 261, stk. 2, eller §§ 262 a           skal underrettes om alle retsmøder i sagen og er berettiget til
eller 288, kan der i rettens kendelse i medfør af § 780, stk. 1,         at overvære disse samt til at gøre sig bekendt med det mate‐
nr. 1 eller 3, ud over bestemte telefonnumre anføres den per‐            riale, som politiet har tilvejebragt. Advokaten er endvidere
son, som indgrebet angår (den mistænkte). I så fald skal po‐             berettiget til at få udleveret en genpart af materialet. Finder
litiet snarest muligt efter udløbet af det tidsrum, inden for            politiet, at materialet er af særlig fortrolig karakter, og at
hvilket indgrebet kan foretages, underrette retten om de tele‐           genpart heraf derfor ikke bør udleveres, skal spørgsmålet
fonnumre, som indgrebet har været rettet imod, og som ikke               herom på begæring af advokaten af politiet indbringes for
er anført i kendelsen. Hvis særlige forhold taler for det, skal          retten til afgørelse. Advokaten må ikke give de modtagne
underretning efter 2. pkt. ske senest 24 timer efter indgre‐             oplysninger videre til andre eller uden politiets samtykke
bets iværksættelse. Underretning efter 2. og 3. pkt. skal in‐            sætte sig i forbindelse med den, over for hvem indgrebet er
deholde en angivelse af de bestemte grunde, der er til at an‐            begæret foretaget. Den beskikkede advokat må ikke give
tage, at der fra de pågældende telefonnumre gives meddelel‐              møde ved anden advokat eller ved fuldmægtig.
ser til eller fra den mistænkte. Retten underretter den beskik‐             Stk. 2. Bestemmelserne om beskikkede forsvarere i kapi‐
kede advokat, jf. § 784, stk. 1, der herefter kan indbringe              tel 66, § 746, stk. 1, og § 748 a, stk. 2, samt bestemmelserne
spørgsmålet om lovligheden af indgrebet for retten. Retten               i kapitel 91 om sagsomkostninger finder tilsvarende anven‐
træffer afgørelse ved kendelse. Burde indgrebet efter rettens            delse på den beskikkede advokat. Retten kan bestemme, at
opfattelse ikke være foretaget, skal retten give meddelelse              den beskikkede advokat ikke senere under sagen kan virke
herom til Justitsministeriet.                                            som forsvarer for nogen sigtet.
    Stk. 3. I kendelsen fastsættes det tidsrum, inden for hvil‐
                                                                            § 786. Det påhviler postvirksomheder og udbydere af te‐
ket indgrebet kan foretages. Dette tidsrum skal være så kort
                                                                         lenet eller teletjenester at bistå politiet ved gennemførelsen
som muligt og må ikke overstige 4 uger. Tidsrummet kan
                                                                         af indgreb i meddelelseshemmeligheden, herunder ved at
forlænges, men højst med 4 uger ad gangen. Forlængelsen
                                                                         etablere aflytning af telefonsamtaler m.v., ved at give de i
sker ved kendelse.
                                                                         § 780, stk. 1, nr. 3 og 4, nævnte oplysninger samt ved at til‐
    Stk. 4. Såfremt indgrebets øjemed ville forspildes, dersom
                                                                         bageholde og udlevere forsendelser m.v.
retskendelse skulle afventes, kan politiet træffe beslutning
                                                                            Stk. 2. Uden for de i § 780, stk. 1, nr. 3, nævnte tilfælde
om at foretage indgrebet. I så fald skal politiet snarest mu‐
                                                                         kan retten efter begæring fra politiet med samtykke fra inde‐
ligt og senest inden 24 timer fra indgrebets iværksættelse fo‐
                                                                         haveren af en telefon eller andet kommunikationsapparat gi‐
relægge sagen for retten. Retten afgør ved kendelse, om ind‐
                                                                         ve de i stk. 1 nævnte selskaber m.v. pålæg om at oplyse,
grebet kan godkendes, samt om det kan opretholdes, og i be‐
                                                                         hvilke andre apparater der sættes i forbindelse med det på‐
kræftende fald for hvilket tidsrum, jf. stk. 1, 2.-3. pkt., og
                                                                         gældende apparat.
stk. 3. Burde indgrebet efter rettens opfattelse ikke være
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 120 of 166
10. september 2019.                                                  120                                                            Nr. 938.



   Stk. 3. Bestemmelsen i § 178 finder tilsvarende anvendel‐               2)     ved anden aflytning til den, der har rådighed over det
se på den, som uden lovlig grund undlader at yde den bi‐                          sted eller det lokale, hvor samtalen er afholdt eller ud‐
stand, som er nævnt i stk. 1, eller at efterkomme et pålæg,                      talelsen fremsat, og
som er givet efter stk. 2.                                                 3) ved brevåbning og brevstandsning til afsenderen eller
   Stk. 4. Det påhviler udbydere af telenet eller teletjenester                   modtageren af forsendelsen.
at foretage registrering og opbevaring i 1 år af oplysninger                   Stk. 3. Underretningen gives af den byret, som har truffet
om teletrafik til brug for efterforskning og retsforfølgning af            afgørelse efter § 783. Underretningen gives snarest muligt,
strafbare forhold. Justitsministeren fastsætter efter forhand‐             såfremt politiet ikke senest 14 dage efter udløbet af det tids‐
ling med erhvervsministeren nærmere regler om denne regi‐                  rum, for hvilket indgrebet har været tilladt, har fremsat be‐
strering og opbevaring.                                                    gæring om undladelse af eller udsættelse med underretning,
   Stk. 5. Justitsministeren kan efter forhandling med er‐                 jf. stk. 4. Er der i medfør af § 784, stk. 1, beskikket en advo‐
hvervsministeren fastsætte regler om telenet- og teletjeneste‐             kat, skal genpart af underretningen sendes til denne.
udbyderes praktiske bistand til politiet i forbindelse med                     Stk. 4. Vil underretning som nævnt i stk. 1-3 være til
indgreb i meddelelseshemmeligheden.                                        skade for efterforskningen eller til skade for efterforsknin‐
   Stk. 6. Overtrædelse af stk. 4, 1. pkt., straffes med bøde.             gen i en anden verserende sag om en lovovertrædelse, som
   Stk. 7. For overtrædelse af bestemmelser i forskrifter, der             efter loven kan danne grundlag for et indgreb i meddelelses‐
er fastsat i medfør af stk. 4, 2. pkt., og stk. 5 kan der fastsæt‐         hemmeligheden, eller taler hensynet til beskyttelse af fortro‐
tes bestemmelser om bødestraf.                                             lige oplysninger om politiets efterforskningsmetoder eller
   Stk. 8. Justitsministeren kan fastsætte regler om økono‐                omstændighederne i øvrigt imod underretning, kan retten ef‐
misk godtgørelse til de i stk. 1 nævnte virksomheder for ud‐               ter begæring fra politiet beslutte, at underretning skal undla‐
gifter i forbindelse med bistand til politiet til gennemførelse            des eller udsættes i et nærmere fastsat tidsrum, der kan for‐
af indgreb i meddelelseshemmeligheden.                                     længes ved senere beslutning. Er der efter § 784, stk. 1, be‐
                                                                           skikket en advokat, skal denne have lejlighed til at udtale
   § 786 a. Som led i en efterforskning, hvor elektronisk be‐
                                                                           sig, inden retten træffer beslutning om undladelse af eller
vismateriale kan være af betydning, kan politiet meddele ud‐
                                                                           udsættelse med underretningen.
bydere af telenet eller teletjenester pålæg om at foretage
                                                                               Stk. 5. Efter afslutningen af et indgreb i meddelelseshem‐
hastesikring af elektroniske data, herunder trafikdata.
                                                                           meligheden i form af udvidet teleoplysning efter § 780,
   Stk. 2. Et pålæg om hastesikring i medfør af stk. 1 kan
                                                                           stk. 1, nr. 4, skal der ikke gives underretning om indgrebet
alene omfatte elektroniske data, som opbevares på det tids‐
                                                                           til indehaverne af de pågældende telefoner.
punkt, hvor pålægget meddeles. I pålægget anføres, hvilke
data der skal sikres, og i hvilket tidsrum de skal sikres (sik‐               § 789. Får politiet ved et indgreb i meddelelseshemmelig‐
ringsperioden). Pålægget skal afgrænses til alene at omfatte               heden oplysning om en lovovertrædelse, der ikke har dannet
de data, der skønnes nødvendige for efterforskningen, og                   og efter § 781, stk. 1, nr. 3, eller § 781, stk. 5, heller ikke
sikringsperioden skal være så kort som mulig og kan ikke                   kunne danne grundlag for indgrebet, kan politiet anvende
overstige 90 dage. Et pålæg kan ikke forlænges.                            denne oplysning som led i efterforskningen af den pågæl‐
   Stk. 3. Det påhviler udbydere af telenet eller teletjenester            dende lovovertrædelse.
som led i sikring efter stk. 1 uden ugrundet ophold at videre‐                Stk. 2. Oplysninger, der er tilvejebragt ved et indgreb i
give trafikdata om andre telenet- eller teletjenesteudbydere,              meddelelseshemmeligheden, må ikke anvendes som bevis i
hvis net eller tjenester har været anvendt i forbindelse med               retten vedrørende en lovovertrædelse, der ikke har dannet og
den elektroniske kommunikation, som kan være af betyd‐                     efter § 781, stk. 1, nr. 3, eller § 781, stk. 5, heller ikke kunne
ning for efterforskningen.                                                 danne grundlag for indgrebet.
   Stk. 4. Overtrædelse af stk. 1 og 3 straffes med bøde.                     Stk. 3. Retten kan bestemme, at stk. 2 ikke finder anven‐
                                                                           delse, såfremt
  § 787. Den beskikkede advokat kan forlange at overvære
                                                                           1) andre efterforskningsskridt ikke vil være egnede til at
åbningen af breve og andre lukkede forsendelser. Dette gæl‐
                                                                                 sikre bevis i sagen,
der dog ikke, hvis åbningen ikke kan udsættes.
                                                                           2) sagen angår en lovovertrædelse, der efter loven kan
  Stk. 2. Reglen i stk. 1 finder tillige anvendelse på en for‐
                                                                                 medføre fængsel i 1 år og 6 måneder eller derover, og
svarer.
                                                                           3) retten i øvrigt finder det ubetænkeligt.
   § 788. Efter afslutningen af et indgreb i meddelelseshem‐                  Stk. 4. Stk. 2 er ikke til hinder for, at oplysninger, der er
meligheden skal der gives underretning om indgrebet, jf.                   tilvejebragt ved et indgreb i meddelelseshemmeligheden,
dog stk. 4 og 5. Har den person, til hvem underretning efter               anvendes som bevis i retten i en sag om opløsning af en for‐
stk. 2 skal gives, været mistænkt i sagen, skal der tillige gi‐            ening.
ves underretning herom og om, hvilken lovovertrædelse
                                                                              § 790. Forsendelser, der har været tilbageholdt med hen‐
mistanken har angået.
                                                                           blik på brevåbning, skal snarest muligt befordres videre ef‐
   Stk. 2. Underretningen gives
                                                                           ter deres bestemmelse. Ønsker politiet at standse den videre
1) ved telefonaflytning og teleoplysning til indehaveren af
                                                                           befordring, skal begæring om brevstandsning indgives til
      den pågældende telefon,
                                                                           retten inden 48 timer efter tilbageholdelsens iværksættelse.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 121 of 166
10. september 2019.                                                  121                                                          Nr. 938.



   § 791. Båndoptagelser, fotokopier eller anden gengivelse                4)    efterforskningen vedrører en lovovertrædelse, som har
af det, der ved indgrebet er kommet til politiets kendskab,                      medført eller som kan medføre fare for menneskers liv
skal tilintetgøres, hvis der ikke rejses sigtelse mod nogen for                  eller velfærd eller for betydelige samfundsværdier.
den lovovertrædelse, der dannede grundlag for indgrebet, el‐                  Stk. 4. Observation af et ikke frit tilgængeligt sted som
ler hvis påtale senere opgives. Politiet underretter en i med‐             nævnt i stk. 1-3, som den, der angiver at være forurettet ved
før af § 784, stk. 1, beskikket advokat, når tilintetgørelse har           lovovertrædelsen, har rådighed over, er ikke omfattet af reg‐
fundet sted.                                                               lerne i denne bestemmelse, såfremt den pågældende medde‐
   Stk. 2. Er materialet fortsat af efterforskningsmæssig be‐              ler skriftligt samtykke til observationen.
tydning, kan tilintetgørelse undlades eller udsættes i et nær‐                Stk. 5. Må indgrebet antages at være af væsentlig betyd‐
mere fastsat tidsrum. Politiet indbringer spørgsmålet herom                ning for efterforskningen, og vedrører efterforskningen en
for retten, der, inden der træffes afgørelse, skal give den be‐            lovovertrædelse, der kan medføre fængsel i 1 år og 6 måne‐
skikkede advokat lejlighed til at udtale sig. Bestemmelserne               der eller derover, kan politiet foretage teleobservation ved
i 2. pkt. finder ikke anvendelse på materiale, der er tilveje‐             1) at indhente oplysninger fra udbydere af telenet eller te‐
bragt som led i efterforskning af overtrædelser af straffelo‐                    letjenester vedrørende lokaliseringen af en mobiltele‐
vens kapitel 12, §§ 111-115 og 118.                                              fon, der antages benyttet af en mistænkt, eller
   Stk. 3. Er der i forbindelse med telefonaflytning, anden af‐            2) på anden måde ved hjælp af en gps eller et andet lig‐
lytning eller brevåbning foretaget indgreb i den mistænktes                      nende apparat at registrere
forbindelse med personer, som efter reglerne i § 170 er ude‐                     a) en mistænkts færden eller
lukket fra at afgive forklaring som vidne, skal materiale om                     b) en anden persons færden, hvis den pågældende har
dette indgreb straks tilintetgøres. Dette gælder dog ikke,                            tilknytning til en mistænkt eller til samme køretøj
hvis materialet giver anledning til, at der rejses sigtelse for                       eller ejendom som en mistænkt el.lign.
strafbart forhold mod den omhandlede person, eller at hver‐                   Stk. 6. Det påhviler udbydere af telenet eller teletjenester
vet som forsvarer bliver frataget den pågældende, jf. §§ 730,              at bistå politiet ved gennemførelse af teleobservation, herun‐
stk. 3, og 736.                                                            der ved at give de i stk. 5, nr. 1, nævnte oplysninger.
   Stk. 4. I øvrigt skal politiet tilintetgøre materiale, som til‐            Stk. 7. Observation må ikke foretages, såfremt det efter
vejebringes ved indgreb i meddelelseshemmeligheden, og                     indgrebets formål, sagens betydning og den krænkelse og
som viser sig ikke at have efterforskningsmæssig betydning.                ulempe, som indgrebet må antages at forvolde den eller de
                                                                           personer, som det rammer, ville være et uforholdsmæssigt
   § 791 a. Politiet kan foretage fotografering eller iagttagel‐
                                                                           indgreb.
se ved hjælp af kikkert eller andet apparat af personer, der
                                                                              Stk. 8. Reglerne i § 782, stk. 2, §§ 783-785, § 788, stk. 1,
befinder sig på et ikke frit tilgængeligt sted (observation),
                                                                           § 788, stk. 2, nr. 2, og § 788, stk. 3 og 4, § 789 samt § 791
såfremt
                                                                           finder tilsvarende anvendelse på de i stk. 2 og 3 omhandlede
1) indgrebet må antages at være af væsentlig betydning
                                                                           tilfælde. Reglerne i §§ 783-785, § 788, stk. 1, § 788, stk. 2,
      for efterforskningen, og
                                                                           nr. 1, § 788, stk. 3 og 4, samt § 791 finder tilsvarende an‐
2) efterforskningen vedrører en lovovertrædelse, der efter
                                                                           vendelse på de i stk. 5 omhandlede tilfælde.
      loven kan medføre fængselsstraf.
   Stk. 2. Observation som nævnt i stk. 1 ved hjælp af fjern‐                 § 791 b. Aflæsning af ikke offentligt tilgængelige oplys‐
betjent eller automatisk virkende tv-kamera, fotografiappa‐                ninger i et informationssystem ved hjælp af programmer el‐
rat eller lignende apparat må dog kun foretages, såfremt ef‐               ler andet udstyr (dataaflæsning) kan foretages, såfremt
terforskningen vedrører en lovovertrædelse, der efter loven                1) der er bestemte grunde til at antage, at informations‐
kan medføre fængsel i 1 år og 6 måneder eller derover.                           systemet anvendes af en mistænkt i forbindelse med
   Stk. 3. Observation af personer, der befinder sig i en bolig                  planlagt eller begået kriminalitet som nævnt i nr. 3,
eller andre husrum, ved hjælp af fjernbetjent eller automa‐                2) indgrebet må antages at være af afgørende betydning
tisk virkende tv-kamera, fotografiapparat eller lignende ap‐                     for efterforskningen, og
parat eller ved hjælp af apparat, der anvendes i boligen eller             3) efterforskningen angår en lovovertrædelse, som efter
husrummet, må dog kun foretages, såfremt                                         loven kan straffes med fængsel i 6 år eller derover eller
1) der er bestemte grunde til at antage, at bevis i sagen                        en forsætlig overtrædelse af straffelovens kapitel 12 el‐
      kan opnås ved indgrebet,                                                   ler 13.
2) indgrebet må antages at være af afgørende betydning                        Stk. 2. Indgreb som nævnt i stk. 1 må ikke foretages, så‐
      for efterforskningen,                                                fremt det efter indgrebets formål, sagens betydning og den
3) efterforskningen angår en lovovertrædelse, der efter lo‐                krænkelse og ulempe, som indgrebet må antages at forvolde
      ven kan straffes med fængsel i 6 år eller derover, en                den eller de personer, som det rammer, ville være et ufor‐
      forsætlig overtrædelse af straffelovens kapitler 12 eller            holdsmæssigt indgreb.
      13 eller en overtrædelse af straffelovens §§ 124, stk. 2,               Stk. 3. Afgørelse om dataaflæsning træffes af retten ved
      125, 127, stk. 1, 193, stk. 1, 266 eller 281 eller en over‐          kendelse. I kendelsen angives det informationssystem, som
      trædelse af udlændingelovens § 59, stk. 8, nr. 1-5, og               indgrebet angår. I øvrigt finder reglerne i § 783, stk. 1, 3. og
                                                                           4. pkt., samt stk. 3 og 4, tilsvarende anvendelse.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 122 of 166
10. september 2019.                                                  122                                                          Nr. 938.



  Stk. 4. Efterfølgende underretning om et foretaget indgreb               for retten. Retten afgør ved kendelse, om indgrebet skal op‐
sker efter reglerne i § 788, stk. 1, 3 og 4. Underretningen gi‐            retholdes.
ves til den, der har rådigheden over det informationssystem,
der har været aflæst efter stk. 1. I øvrigt finder reglerne i                                        Kapitel 72
§ 782, stk. 2, §§ 784, 785, 789 samt 791 tilsvarende anven‐                                       Legemsindgreb
delse.
                                                                             § 792. Som led i efterforskningen kan der efter reglerne i
    § 791 c. Politiet kan forstyrre eller afbryde radio- eller te‐         dette kapitel foretages legemsindgreb mod sigtede og andre
lekommunikation i et område, hvis der er afgørende grunde                  ved
til det med henblik på at forebygge, at der i det pågældende               1) besigtigelse af legemets ydre, optagelse af fotografier,
område vil blive begået en lovovertrædelse, der efter loven                     aftryk og lignende af legemets ydre samt visitation af
kan straffes med fængsel i 6 år eller derover, eller en forsæt‐                 det tøj, som den pågældende er iført (legemsbesigtigel‐
lig overtrædelse af straffelovens kapitel 12 eller 13, og som                   se), og
kan medføre fare for menneskers liv eller velfærd eller for                2) nærmere undersøgelse af legemet, herunder af dets hul‐
betydelige samfundsværdier.                                                      rum, udtagelse af spyt- eller blodprøver eller andre til‐
    Stk. 2. Indgreb som nævnt i stk. 1 må ikke foretages, så‐                    svarende prøver, røntgenundersøgelse og lignende (le‐
fremt det efter indgrebets formål, sagens betydning og den                       gemsundersøgelse).
krænkelse og ulempe, som indgrebet må antages af forvolde                     Stk. 2. Legemsindgreb mod anholdte personer kan tillige
den eller de personer, som indgrebet rammer, ville være et                 foretages efter § 758, stk. 1.
uforholdsmæssigt indgreb.
                                                                              § 792 a. Legemsbesigtigelse af en sigtet må kun foreta‐
    Stk. 3. Indgreb efter stk. 1 sker efter rettens kendelse. I
                                                                           ges, såfremt
kendelsen anføres det område, som indgrebet angår, og de
                                                                           1) den pågældende med rimelig grund er mistænkt for en
konkrete omstændigheder i sagen, hvorpå det støttes, at be‐
                                                                                 lovovertrædelse, der er undergivet offentlig påtale, og
tingelserne for indgrebet er opfyldt. Kendelsen kan til en‐
                                                                           2) indgrebet må antages at være af væsentlig betydning
hver tid omgøres. Endvidere fastsættes det tidsrum, inden
                                                                                for efterforskningen.
for hvilket indgrebet kan foretages. Tidsrummet kan forlæn‐
                                                                              Stk. 2. Legemsundersøgelse af en sigtet må kun foretages,
ges. Forlængelsen sker ved kendelse.
                                                                           såfremt
    Stk. 4. Såfremt indgrebets øjemed ville forspildes, dersom
                                                                           1) der er begrundet mistanke om, at den pågældende har
retskendelse skulle afventes, kan politiet træffe beslutning
                                                                                gjort sig skyldig i en lovovertrædelse, der efter loven
om at foretage indgrebet. I så fald skal politiet snarest mu‐
                                                                                 kan medføre fængsel i 1 år og 6 måneder eller derover,
ligt og senest inden 24 timer fra indgrebets iværksættelse fo‐
                                                                                eller i en overtrædelse af straffelovens § 124, stk. 4, el‐
relægge sagen for retten. Retten afgør ved kendelse, om ind‐
                                                                                ler § 249, 1. led, og
grebet kan godkendes, og om det kan opretholdes, samt i be‐
                                                                           2) indgrebet må antages at være af afgørende betydning
kræftende fald for hvilket tidsrum, jf. stk. 3, 2. og 4.-6. pkt.
                                                                                for efterforskningen.
Burde indgrebet efter rettens opfattelse ikke have været
foretaget, skal retten give meddelelse herom til Justitsmini‐                 § 792 b. Uden for de tilfælde, der er nævnt i § 792 a,
steriet.                                                                   stk. 1, nr. 2, og stk. 2, kan optagelse af fingeraftryk og per‐
    Stk. 5. I øvrigt finder reglerne i §§ 784 og 785 tilsvarende           sonfotografi samt udtagelse af spyt- eller blodprøve med
anvendelse.                                                                henblik på senere identifikation endvidere foretages, hvis
                                                                           den pågældende med rimelig grund er mistænkt for en lov‐
   § 791 d. Der kan ske blokering af en hjemmeside, hvis
                                                                           overtrædelse, der efter loven kan medføre fængsel i 1 år og
der er grund til at antage, at der fra hjemmesiden begås en
                                                                           6 måneder eller derover, eller for en overtrædelse af straffe‐
overtrædelse af straffelovens §§ 114-114 i, 119 eller 119 a.
                                                                           lovens § 235, stk. 2.
   Stk. 2. Afgørelse om blokering af en hjemmeside træffes
                                                                              Stk. 2. Uden for de tilfælde, der er nævnt i § 792 a, stk. 2,
af retten ved kendelse efter politiets begæring. I kendelsen
                                                                           nr. 1, kan udtagelse af blodprøver foretages, såfremt der er
anføres de konkrete omstændigheder i sagen, hvorpå det
                                                                           begrundet mistanke om, at den pågældende har gjort sig
støttes, at betingelserne for indgrebet er opfyldt. Kendelsen
                                                                           skyldig i en lovovertrædelse, i hvis gerningsindhold indta‐
kan til enhver tid omgøres.
                                                                           gelse af spiritus eller euforiserende stoffer er et led.
   Stk. 3. Blokering må ikke foretages, såfremt indgrebet står
i misforhold til sagens betydning og den ulempe, som ind‐                     § 792 c. Afgørelse om legemsbesigtigelse af en sigtet og
grebet må antages at medføre.                                              legemsundersøgelse af en sigtet i form af nærmere undersø‐
   Stk. 4. Det påhviler udbydere af elektroniske kommunika‐                gelse af legemets ydre, sikring af prøver herfra og udtagelse
tionsnet og -tjenester og administratorer af internetdomæner               af spyt- eller blodprøver træffes af politiet.
at bistå politiet ved gennemførelsen af kendelser efter stk. 2.               Stk. 2. Afgørelse om andre legemsundersøgelser af en sig‐
Afviser udbyderen eller administratoren uden lovlig grund                  tet træffes af retten ved kendelse, jf. dog stk. 5. I kendelsen
at bistå politiet, finder bestemmelsen i § 178 tilsvarende an‐             anføres de konkrete omstændigheder i sagen, hvorpå det
vendelse.                                                                  støttes, at betingelserne for indgrebet er opfyldt. Kendelsen
   Stk. 5. Fremsætter den, mod hvem indgrebet retter sig, an‐              kan til enhver tid omgøres.
modning herom, skal politiet snarest muligt forelægge sagen
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 123 of 166
10. september 2019.                                                 123                                                           Nr. 938.



    Stk. 3. Såfremt indgrebets øjemed ville forspildes, hvis                 Stk. 3. Legemsundersøgelse, jf. § 792, stk. 1, nr. 2, må
retskendelse skulle afventes, kan politiet træffe beslutning              kun foretages under medvirken af en læge. Lægen tager stil‐
om at foretage indgrebet. I så fald skal politiet snarest mu‐             ling til, om indgrebets gennemførelse under hensyn til den
ligt og senest inden 24 timer forelægge sagen for retten, der             hermed forbundne smerte og risiko samt den undersøgte
ved kendelse afgør, om indgrebet kan godkendes. Dette gæl‐                persons tilstand er lægeligt forsvarlig. Lægen kan delegere
der dog ikke, såfremt der efter indgrebet meddeles skriftligt             udtagelse af blodprøve til en medhjælp. Spytprøve i medfør
samtykke hertil.                                                          af § 792 b, stk. 1, kan udtages uden medvirken af en læge.
    Stk. 4. Inden retten træffer afgørelse efter stk. 2 eller
                                                                             § 792 f. Politiet må ikke opbevare personfotografier med
stk. 3, 2. pkt., skal der være givet den, mod hvem indgrebet
                                                                          henblik på senere identifikation af personer, der ikke har
retter sig, adgang til at udtale sig. Offentlig forsvarer beskik‐
                                                                          været sigtet, eller som er frifundet, eller mod hvem påtale er
kes, når sigtede begærer det. Sigtede skal vejledes om ad‐
                                                                          opgivet.
gangen til forsvarerbeskikkelse.
                                                                             Stk. 2. Politiet må ikke opbevare andet materiale og andre
    Stk. 5. Såfremt den sigtede meddeler skriftligt samtykke
                                                                          oplysninger, der er tilvejebragt ved legemsindgreb, og som
til, at indgrebet foretages, kan beslutning om de former for
                                                                          vedrører personer, der ikke har været sigtet.
legemsundersøgelse, der er nævnt i stk. 2, også træffes af
                                                                             Stk. 3. Oplysninger og materiale, der er tilvejebragt ved
politiet. Er der beskikket en forsvarer for sigtede, kræves til‐
                                                                          indgreb, som retten nægter at godkende i medfør af § 792 c,
lige samtykke fra forsvareren.
                                                                          stk. 3, 2. pkt., eller som retten i medfør af § 746, stk. 1, fin‐
   § 792 d. Legemsindgreb over for en person, der ikke er                 der uhjemlede, skal straks tilintetgøres.
sigtet, er ikke omfattet af reglerne i dette kapitel, såfremt
den pågældende meddeler samtykke til indgrebet. Samtyk‐                                             Kapitel 73
ket skal så vidt muligt være skriftligt. I øvrigt må legems‐                                        Ransagning
indgreb over for en person, der ikke er sigtet, kun foretages
                                                                             § 793. Politiet kan efter reglerne i dette kapitel foretage
efter reglerne i stk. 2 og 4.
                                                                          ransagning af
   Stk. 2. Legemsbesigtigelse, der ikke kræver afklædning,
                                                                          1) boliger og andre husrum, dokumenter, papirer og lig‐
herunder optagelse af fotografier, aftryk og lignende af lege‐
                                                                                nende samt indholdet af aflåste genstande og
met og visitation af tøj, kan foretages over for en person, der
                                                                          2) andre genstande samt lokaliteter uden for husrum.
ikke er sigtet, såfremt
                                                                             Stk. 2. Undersøgelser af lokaliteter eller genstande, som er
1) efterforskningen vedrører en lovovertrædelse, der efter
                                                                          frit tilgængelige for politiet, er ikke omfattet af reglerne i
      loven kan medføre fængsel i 1 år og 6 måneder eller
                                                                          dette kapitel.
      derover, og
                                                                             Stk. 3. Ransagning for at eftersøge en mistænkt, der skal
2) indgrebet må antages at være af afgørende betydning
                                                                          anholdes, eller en person, der skal pågribes med henblik på
      for efterforskningen.
                                                                          fuldbyrdelse af en straffedom eller forvandlingsstraffen for
   Stk. 3. Afgørelse om legemsbesigtigelse efter stk. 2 træf‐
                                                                          bøde, kan tillige finde sted efter §§ 759 og 761. Om under‐
fes af retten ved kendelse. Bestemmelserne i § 792 c, stk. 2,
                                                                          søgelse af en persons legeme og visitation af det tøj, som
2. og 3. pkt., samt stk. 3 og stk. 4, 1. pkt., finder tilsvarende
                                                                          den pågældende er iført, gælder reglerne i kapitel 72. Om
anvendelse. I stedet for direkte gennemtvingelse kan de i
                                                                          undersøgelse af breve, telegrammer og lignende under for‐
§ 178 nævnte tvangsmidler anvendes til gennemførelse af
                                                                          sendelse gælder reglerne i kapitel 71.
legemsbesigtigelsen.
   Stk. 4. Under efterforskning på gerningsstedet i umiddel‐                 § 794. Ransagning af husrum, andre lokaliteter eller gen‐
bar tilknytning til udøvelsen af en alvorlig voldsforbrydelse             stande, som en mistænkt har rådighed over, må kun foreta‐
eller fremsættelse af trussel herom samt i andre efterforsk‐              ges, såfremt
ningssituationer, hvor der er begrundet mistanke om, at no‐               1) den pågældende med rimelig grund er mistænkt for en
gen tilstedeværende på sin person skjuler våben, kan politiet                   lovovertrædelse, der er undergivet offentlig påtale, og
foretage visitation af tøjet hos alle personer, der træffes på            2) ransagningen må antages at være af væsentlig betyd‐
stedet, med henblik på at finde våben.                                          ning for efterforskningen.
                                                                             Stk. 2. Ved ransagning af de i § 793, stk. 1, nr. 1, nævnte
   § 792 e. Legemsindgreb må ikke foretages, såfremt det
                                                                          arter kræves tillige, enten at sagen angår en lovovertrædelse,
efter indgrebets formål, sagens betydning og den krænkelse
                                                                          der efter loven kan medføre fængselsstraf, eller at der er be‐
og det ubehag, som indgrebet må antages at forvolde, ville
                                                                          stemte grunde til at antage, at bevis i sagen eller genstande,
være et uforholdsmæssigt indgreb.
                                                                          der kan beslaglægges, kan findes ved ransagningen.
   Stk. 2. Legemsindgreb skal foretages så skånsomt, som
                                                                             Stk. 3. Findes der under ransagningen hos en mistænkt
omstændighederne tillader. Det skal herved bl.a. så vidt mu‐
                                                                          skriftlige meddelelser eller lignende, som hidrører fra en
ligt iagttages, at et indgreb, der ellers kan føles krænkende
                                                                          person, der efter reglerne i § 170 er udelukket fra at afgive
for blufærdigheden, kun foretages af personer af samme køn
                                                                          forklaring som vidne i sagen, må der ikke foretages ransag‐
som den undersøgte eller af sundhedspersonale. Kræver et
                                                                          ning heraf. Det samme gælder materiale, som hidrører fra en
sådant indgreb afklædning, må det så vidt muligt kun over‐
                                                                          person, der er omfattet af § 172, når materialet indeholder
væres af personer af samme køn som den undersøgte eller af
sundhedspersonale.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 124 of 166
10. september 2019.                                                 124                                                          Nr. 938.



oplysninger, som den pågældende efter § 172 er fritaget for               tænkt og det ikke er muligt straks at komme i kontakt med
at afgive forklaring om som vidne i sagen.                                den pågældende. Der skal i så fald snarest muligt gives den
                                                                          pågældende underretning om ransagningen.
   § 795. Ransagning af husrum, andre lokaliteter eller gen‐
stande, som en person, der ikke er mistænkt, har rådighed                   § 797. Ransagning må ikke foretages, såfremt det efter
over, er ikke omfattet af reglerne i dette kapitel, såfremt den           undersøgelsens formål, sagens betydning og den krænkelse
pågældende meddeler skriftligt samtykke til ransagningen                  og ulempe, som undersøgelsen må antages at forvolde, ville
eller der i tilslutning til opdagelsen eller anmeldelsen af en            være et uforholdsmæssigt indgreb.
forbrydelse gives samtykke af den pågældende. I øvrigt må                   Stk. 2. Ved afgørelsen efter stk. 1 skal tillige lægges vægt
ransagning hos en person, der ikke er mistænkt, kun ske, så‐              på, om ransagningen er forbundet med ødelæggelse eller be‐
fremt                                                                     skadigelse af ting.
1) efterforskningen vedrører en lovovertrædelse, der efter
                                                                              § 798. Ransagning skal foretages så skånsomt, som om‐
      loven kan medføre fængselsstraf, og
                                                                          stændighederne tillader, herunder så vidt muligt uden at for‐
2) der er bestemte grunde til at antage, at bevis i sagen el‐
                                                                          årsage ødelæggelse eller beskadigelse, og uden at indgrebet
      ler genstande, der kan beslaglægges, kan findes ved
                                                                          på grund af tidspunktet for foretagelsen eller den måde,
      ransagningen.
                                                                          hvorunder det foretages, giver anledning til unødig opsigt.
   Stk. 2. Hos personer, som efter reglerne i § 170 er udeluk‐
                                                                              Stk. 2. Såfremt den person, der har rådighed over husrum‐
ket fra at afgive forklaring som vidne i sagen, er skriftlige
                                                                          met, lokaliteten eller genstanden, eller i dennes fravær andre
meddelelser og lignende mellem den mistænkte og den på‐
                                                                          personer træffes til stede, skal de pågældende gøres bekendt
gældende person samt dennes notater og lignende vedrøren‐
                                                                          med ransagningens foretagelse og grundlaget herfor samt
de den mistænkte ikke genstand for ransagning. Hos perso‐
                                                                          opfordres til at overvære ransagningen. Foretages ransagnin‐
ner, som er omfattet af § 172, er materiale, der indeholder
                                                                          gen på grundlag af en retskendelse, skal denne på begæring
oplysninger om forhold, som de pågældende efter § 172 er
                                                                          forevises. Foretages ransagningen efter reglen i § 796,
fritaget for at afgive forklaring om som vidne i sagen, ikke
                                                                          stk. 3, skal politiet vejlede den pågældende om adgangen til
genstand for ransagning.
                                                                          at få spørgsmålet indbragt for retten. Den person, der har rå‐
   Stk. 3. § 189 finder tilsvarende anvendelse. Når ransag‐
                                                                          dighed over husrummet, lokaliteten eller genstanden, kan
ningen foretages hos en erhvervsvirksomhed, gælder dette
                                                                          kræve, at et af den pågældende udpeget vidne er til stede
også for andre, der i kraft af deres tilknytning til virksomhe‐
                                                                          under ransagningen, medmindre tidsmæssige eller efter‐
den har fået kendskab til sagen.
                                                                          forskningsmæssige grunde taler herimod. Såfremt ransag‐
    § 796. Afgørelse om ransagning vedrørende de i § 793,                 ningens øjemed gør det påkrævet, herunder hvis der lægges
stk. 1, nr. 2, nævnte genstande eller lokaliteter, som en mis‐            hindringer i vejen for ransagningens gennemførelse, kan po‐
tænkt har rådighed over, træffes af politiet.                             litiet bestemme, at de personer, der træffes til stede, fjernes,
    Stk. 2. Afgørelse om ransagning i andre tilfælde træffes              mens ransagningen foregår.
ved rettens kendelse, jf. dog stk. 5 og 6. I kendelsen anføres                Stk. 3. Træffes der ingen til stede, når en ransagning som
de konkrete omstændigheder i sagen, hvorpå det støttes, at                omhandlet i § 793, stk. 1, nr. 1, skal foretages, tilkaldes så
betingelserne for indgrebet er opfyldt. Kendelsen kan til en‐             vidt muligt to husfæller eller andre vidner til at overvære
hver tid omgøres.                                                         ransagningen. Efter foretagelsen af en ransagning som om‐
    Stk. 3. Såfremt undersøgelsens øjemed ville forspildes,               handlet i § 793, stk. 1, nr. 1, underrettes den person, der har
dersom retskendelse skulle afventes, kan politiet træffe be‐              rådighed over husrummet eller genstanden, herom og, hvis
slutning om at foretage ransagningen. Fremsætter den, mod                 ransagningen er foretaget efter reglen i § 796, stk. 3, om ad‐
hvis husrum, lokaliteter eller genstande ransagningen retter              gangen til at få spørgsmålet indbragt for retten, eventuelt
sig, anmodning herom, skal politiet snarest muligt og senest              ved at politiet efterlader en skriftlig meddelelse på stedet.
inden 24 timer forelægge sagen for retten, der ved kendelse
                                                                             § 799. Såfremt det er af afgørende betydning for efter‐
afgør, om indgrebet kan godkendes.
                                                                          forskningen, at ransagningen foretages, uden at den mis‐
    Stk. 4. Inden retten træffer afgørelse efter stk. 3, 2. pkt.,
                                                                          tænkte eller andre gøres bekendt hermed, kan retten, hvis ef‐
skal der være givet den, mod hvis husrum, lokaliteter eller
                                                                          terforskningen angår en forsætlig overtrædelse af straffelo‐
genstande ransagningen retter sig, adgang til at udtale sig.
                                                                          vens kapitel 12 eller 13 eller en overtrædelse af straffelo‐
§ 748, stk. 5 og 6, finder tilsvarende anvendelse.
                                                                          vens § 125 a, § 180, § 183, stk. 1 og 2, § 183 a, § 186, stk. 1,
    Stk. 5. Såfremt ransagningen er rettet imod husrum, loka‐
                                                                          § 187, stk. 1, § 191, § 192 a, § 192 b, stk. 1-3, § 237, § 262
liteter eller genstande, som en mistænkt har rådighed over,
                                                                          a, § 286, stk. 1, jf. § 276, § 286, stk. 1, jf. § 276 a, § 288
og denne meddeler skriftligt samtykke til, at ransagningen
                                                                          eller 289, ved kendelse træffe bestemmelse herom og om, at
foretages, kan beslutning om ransagning også træffes af po‐
                                                                          reglerne i § 798, stk. 2, 1.-4. pkt., og stk. 3, fraviges. Dette
litiet.
                                                                          gælder dog ikke med hensyn til ransagning af husrum, andre
    Stk. 6. Bestemmelse om, at der i tilslutning til opdagelsen
                                                                          lokaliteter eller genstande, som nogen, der efter reglerne i
eller anmeldelsen af en forbrydelse skal ske ransagning af
                                                                          § 170 er udelukket fra eller efter reglerne i § 172 er fritaget
gerningsstedet, kan uanset bestemmelsen i stk. 2 også træf‐
                                                                          for at afgive forklaring som vidne i sagen, har rådighed
fes af politiet, såfremt den person, der har rådighed over
                                                                          over.
vedkommende husrum, lokalitet eller genstand, ikke er mis‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 125 of 166
10. september 2019.                                                  125                                                            Nr. 938.



    Stk. 2. Reglerne i § 783, stk. 3 og 4, § 784, § 785 og § 788              Stk. 2. Gods, som en mistænkt ejer, kan beslaglægges, så‐
finder anvendelse på de i stk. 1, 1. pkt., omhandlede                      fremt
tilfælde.                                                                  1) den pågældende med rimelig grund er mistænkt for en
   Stk. 3. Retten kan bestemme, at der inden for det tidsrum,                    lovovertrædelse, der er undergivet offentlig påtale, og
der efter stk. 2 fastsættes i medfør af § 783, stk. 3, kan fore‐           2) beslaglæggelse anses for nødvendig for at sikre det of‐
tages gentagne ransagninger. Retten skal i den forbindelse                       fentliges krav på sagsomkostninger, krav på konfiska‐
fastsætte antallet af ransagninger. Hvis særlige grunde taler                    tion efter straffelovens § 75, stk. 1, 1. pkt., 2. led, og
derfor, kan retten bestemme, at der kan foretages et ube‐                        2. pkt., og stk. 3, § 76 a, stk. 5, og § 77 a, 2. pkt., bøde‐
stemt antal ransagninger.                                                        krav eller forurettedes krav på erstatning i sagen.
                                                                              Stk. 3. Beslaglæggelse af en mistænkts hele formue eller
    § 800. Får politiet ved en ransagning oplysning om en
                                                                           en del af denne, herunder formue, som den mistænkte senere
lovovertrædelse, der ikke har dannet og efter reglerne i hen‐
                                                                           måtte erhverve, kan foretages, såfremt
holdsvis § 794, stk. 1, nr. 1, og stk. 2, § 795, stk. 1, nr. 1,
                                                                           1) tiltale er rejst for en lovovertrædelse, der efter loven
eller § 799, stk. 1, heller ikke kunne danne grundlag for ind‐
                                                                                 kan medføre fængsel i 1 år og 6 måneder eller derover,
grebet, kan politiet anvende denne oplysning som led i efter‐
                                                                                 og
forskningen af den pågældende lovovertrædelse, men ikke
                                                                           2) tiltalte har unddraget sig videre forfølgning i sagen.
som bevis i retten vedrørende lovovertrædelsen.
                                                                              Stk. 4. Skriftlige meddelelser eller lignende, som hidrører
    Stk. 2. Retten kan bestemme, at stk. 1 ikke finder anven‐
                                                                           fra en person, der efter reglerne i § 170 er udelukket fra at
delse for oplysninger, som politiet har fået ved en ransag‐
                                                                           afgive forklaring som vidne i sagen, kan ikke beslaglægges
ning foretaget i medfør af § 799, stk. 1, såfremt
                                                                           hos en mistænkt. Det samme gælder materiale, som hidrører
1) andre efterforskningsskridt ikke vil være egnede til at
                                                                           fra en person, der er omfattet af § 172, når materialet inde‐
       sikre bevis i sagen,
                                                                           holder oplysninger, som den pågældende efter § 172 er frita‐
2) sagen angår en lovovertrædelse, der efter loven kan
                                                                           get for at afgive forklaring om som vidne i sagen.
       medføre fængsel i 6 år eller derover, og
3) retten i øvrigt finder det ubetænkeligt.                                   § 803. Genstande, som en person, der ikke er mistænkt,
    Stk. 3. Stk. 1 er ikke til hinder for, at oplysninger, som po‐         har rådighed over, kan beslaglægges som led i efterforsknin‐
litiet har fået ved en ransagning, anvendes som bevis i retten             gen af en lovovertrædelse, der er undergivet offentlig påtale,
i en sag om opløsning af en forening.                                      hvis der er grund til at antage, at genstanden kan tjene som
                                                                           bevis, bør konfiskeres eller ved lovovertrædelsen er fravendt
                           Kapitel 74                                      nogen, som kan kræve den tilbage. Andre formuegoder, her‐
                  Beslaglæggelse og edition                                under penge, som en person, der ikke er mistænkt, har rådig‐
                                                                           hed over, kan beslaglægges som led i efterforskningen af en
   § 801. Efter reglerne i dette kapitel kan der foretages be‐
                                                                           lovovertrædelse, der er undergivet offentlig påtale, hvis der
slaglæggelse
                                                                           er grund til at antage, at disse formuegoder bør konfiskeres.
1) til sikring af bevismidler,
                                                                           § 189 finder tilsvarende anvendelse.
2) til sikring af det offentliges krav på sagsomkostninger,
                                                                              Stk. 2. Hos personer, som efter reglerne i § 170 er udeluk‐
      konfiskation og bøde,
                                                                           ket fra at afgive forklaring som vidne i sagen, er skriftlige
3) til sikring af forurettedes krav på tilbagelevering eller
                                                                           meddelelser mellem den mistænkte og den pågældende per‐
      erstatning, og
                                                                           son samt dennes notater og lignende vedrørende den mis‐
4) når tiltalte har unddraget sig sagens videre forfølgning.
                                                                           tænkte ikke genstand for beslaglæggelse. Hos personer, som
   Stk. 2. Genstande, som politiet tager i bevaring, som in‐
                                                                           er omfattet af § 172, er materiale, der indeholder oplysning
gen har eller vedkender sig rådighed over, og hvorover in‐
                                                                           om forhold, som de pågældende efter § 172 er fritaget for at
gen gør en ret gældende, er ikke omfattet af reglerne i dette
                                                                           afgive forklaring om som vidne i sagen, ikke genstand for
kapitel.
                                                                           beslaglæggelse.
   Stk. 3. Om udlevering af breve, telegrammer og lignende
under forsendelse samt om oplysning om forbindelse mel‐                       § 803 a. En forenings formue og øvrige ejendele kan be‐
lem telefoner m.v. gælder reglerne i kapitel 71. Om fratagel‐              slaglægges, hvis foreningen foreløbig forbydes af regerin‐
se af genstande og penge i forbindelse med anholdelse gæl‐                 gen.
der endvidere bestemmelsen i § 758, stk. 1.
                                                                              § 804. Som led i efterforskningen af en lovovertrædelse,
  § 802. Genstande, som en mistænkt har rådighed over,                     der er undergivet offentlig påtale, eller krænkelse som
kan beslaglægges, såfremt                                                  nævnt i § 2, stk. 1, nr. 1, i lov om tilhold, opholdsforbud og
1) den pågældende med rimelig grund er mistænkt for en                     bortvisning kan der meddeles en person, der ikke er mis‐
     lovovertrædelse, der er undergivet offentlig påtale, og               tænkt, pålæg om at forevise eller udlevere genstande (edi‐
2) der er grund til at antage, at genstanden kan tjene som                 tion), hvis der er grund til at antage, at en genstand, som den
     bevis eller bør konfiskeres, jf. dog stk. 2, eller ved lov‐           pågældende har rådighed over, kan tjene som bevis, bør
     overtrædelsen er fravendt nogen, som kan kræve den                    konfiskeres eller ved lovovertrædelsen er fravendt nogen,
     tilbage.                                                              som kan kræve den tilbage. Når pålæg meddeles en er‐
                                                                           hvervsvirksomhed, finder § 189 tilsvarende anvendelse for
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 126 of 166
10. september 2019.                                               126                                                           Nr. 938.



andre, der i kraft af deres tilknytning til virksomheden har            har indhentet oplysninger om. Underretningen skal indehol‐
fået kendskab til sagen.                                                de en angivelse af de bestemte grunde, der er til at antage, at
   Stk. 2. Er en genstand udleveret til politiet efter pålæg om         transaktionerne udspringer af en transaktion, som er omfat‐
edition, finder reglerne om beslaglæggelse efter § 803,                 tet af kendelsen om edition.
stk. 1, tilsvarende anvendelse.                                            Stk. 4. Såfremt indgrebets øjemed ville forspildes, hvis
   Stk. 3. Er en genstand uden pålæg herom afleveret til poli‐          retskendelse skulle afventes, kan politiet træffe beslutning
tiet af de i stk. 1 nævnte grunde, finder § 807, stk. 5, anven‐         om beslaglæggelse og om edition, jf. dog stk. 6. Fremsætter
delse. Fremsættes der begæring om udlevering, og imøde‐                 den, mod hvem indgrebet retter sig, anmodning herom, skal
kommer politiet ikke begæringen, skal politiet snarest mu‐              politiet snarest muligt og senest inden 24 timer forelægge
ligt og inden 24 timer forelægge sagen for retten med an‐               sagen for retten, der ved kendelse afgør, om indgrebet kan
modning om beslaglæggelse. § 806, stk. 4, 2. pkt., og stk. 7,           godkendes.
1. pkt., finder i så fald anvendelse.                                      Stk. 5. Politiet kan træffe beslutning om beslaglæggelse
   Stk. 4. Der kan ikke meddeles pålæg om edition, såfremt              efter § 803 a. Stk. 4, 2. pkt., finder tilsvarende anvendelse.
der derved vil fremkomme oplysning om forhold, som den                     Stk. 6. Beslaglæggelse efter § 802, stk. 3, kan kun ske ef‐
pågældende ville være udelukket fra eller fritaget for at afgi‐         ter retskendelse. Det samme gælder beslaglæggelse af trykte
ve forklaring om som vidne, jf. §§ 169-172.                             skrifter eller lyd- eller billedprogrammer omfattet af medie‐
   Stk. 5. Justitsministeren kan fastsætte regler om økono‐             ansvarsloven, i anledning af hvis indhold ansvar skal gøres
misk godtgørelse i særlige tilfælde for udgifter i forbindelse          gældende.
med opfyldelse af pålæg om edition.                                        Stk. 7. Inden retten træffer afgørelse efter stk. 4, 2. pkt.,
                                                                        skal der være givet den, mod hvem indgrebet retter sig, ad‐
   § 805. Beslaglæggelse må ikke foretages, og pålæg om
                                                                        gang til at udtale sig. § 748, stk. 5 og 6, finder tilsvarende
edition må ikke meddeles, såfremt indgrebet står i misfor‐
                                                                        anvendelse.
hold til sagens betydning og det tab eller den ulempe, som
                                                                           Stk. 8. Inden retten træffer afgørelse om pålæg om edition
indgrebet kan antages at medføre.
                                                                        efter § 804, skal der være givet den, der har rådighed over
   Stk. 2. Kan indgrebets øjemed opnås ved mindre indgri‐
                                                                        genstanden, adgang til at udtale sig. § 748, stk. 5 og 6, fin‐
bende foranstaltninger, herunder sikkerhedsstillelse, kan der
                                                                        der tilsvarende anvendelse. Bestemmelsen i 1. pkt. finder ik‐
med den, mod hvem indgrebet retter sig, træffes skriftlig af‐
                                                                        ke anvendelse, hvis rettens afgørelse skal danne grundlag
tale herom.
                                                                        for en international retsanmodning om edition.
   Stk. 3. Ved beslaglæggelse til sikkerhed for det offentliges
                                                                           Stk. 9. Afgørelse om beslaglæggelse træffes af politiet, så‐
krav på sagsomkostninger, krav på konfiskation efter straf‐
                                                                        fremt den, som indgrebet retter sig imod, meddeler skriftligt
felovens § 75, stk. 1, 1. pkt., 2. led, og 2. pkt., og stk. 3,
                                                                        samtykke til indgrebet.
§ 76 a, stk. 5, og § 77 a, 2. pkt., bødekrav eller forurettedes
krav på erstatning finder reglerne i §§ 509-516 tilsvarende                § 807. Politiet iværksætter beslaglæggelse. Foretages be‐
anvendelse.                                                             slaglæggelse på grundlag af en retskendelse, skal denne på
                                                                        begæring forevises for den, som indgrebet retter sig imod.
   § 806. Afgørelse om beslaglæggelse og om pålæg om edi‐
                                                                        Foretages beslaglæggelsen efter reglen i § 806, stk. 4 eller 5,
tion træffes efter politiets begæring. Begæring om beslag‐
                                                                        skal politiet vejlede den pågældende om adgangen til at få
læggelse til sikring af erstatningskrav kan tillige fremsættes
                                                                        spørgsmålet indbragt for retten.
af forurettede.
                                                                           Stk. 2. Politiet foranlediger ved henvendelse til den, som
   Stk. 2. Afgørelsen træffes af retten ved kendelse, jf. dog
                                                                        indgrebet retter sig imod, at en kendelse om edition opfyl‐
stk. 9. I kendelsen anføres de konkrete omstændigheder i
                                                                        des. Rettens kendelse skal på begæring forevises for den på‐
sagen, hvorpå det støttes, at betingelserne for indgrebet er
                                                                        gældende. Afviser den pågældende uden lovlig grund at ef‐
opfyldt. Kendelsen kan til enhver tid omgøres.
                                                                        terkomme pålægget, finder bestemmelsen i § 178 tilsvaren‐
   Stk. 3. Retten kan efter politiets begæring i en kendelse
                                                                        de anvendelse.
om edition bestemme, at politiet fra virksomheder og perso‐
                                                                           Stk. 3. Beslaglægges materiale hos personer, der er omfat‐
ner, der er omfattet af § 1 i lov om forebyggende foranstalt‐
                                                                        tet af § 172, kan den pågældende kræve, at det første gen‐
ninger mod hvidvask af udbytte og finansiering af terroris‐
                                                                        nemsyn af materialet skal foretages af retten. § 806, stk. 7,
me, kan indhente oplysninger, som de pågældende har rå‐
                                                                        1. pkt., finder tilsvarende anvendelse ved rettens gennem‐
dighed over, om transaktioner på en konto, hvortil der er
                                                                        syn. Indtil det første gennemsyn kan ske, opbevares materia‐
overført midler ved en transaktion, som er omfattet af ken‐
                                                                        let af politiet.
delsen om edition, eller ved en transaktion, der udspringer af
                                                                           Stk. 4. Har retten afsagt kendelse om beslaglæggelse af en
en transaktion, som er omfattet af kendelsen om edition. I
                                                                        formue eller en del af en formue, jf. § 802, stk. 3, skal politi‐
kendelsen fastsættes det tidsrum, inden for hvilket indhen‐
                                                                        et sørge for, at der beskikkes en værge til at bestyre den be‐
telse af oplysninger kan ske. Dette tidsrum skal være så kort
                                                                        slaglagte formue. Politiet lader kendelsen om beslaglæggel‐
som muligt og må ikke overstige 4 uger. Tidsrummet kan
                                                                        se tinglyse efter reglerne i tinglysningslovens § 48. Kendel‐
forlænges, men højst med 4 uger ad gangen. Forlængelsen
                                                                        sen forkyndes for tiltalte efter reglerne i § 159.
sker ved kendelse. Politiet skal snarest muligt efter udløbet
                                                                           Stk. 5. Genstande, som kommer i politiets besiddelse som
af det tidsrum, inden for hvilket indhentelse af oplysninger
                                                                        følge af beslaglæggelse eller pålæg om udlevering, skal sna‐
kan ske, underrette retten om de transaktioner, som politiet
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 127 of 166
10. september 2019.                                                     127                                                           Nr. 938.



rest muligt optegnes og mærkes. Politiet skal på begæring                     sikring af dette krav bevarer sin gyldighed, jf. § 807 b,
udstede kvittering for modtagelsen.                                           stk. 2, indtil erstatningsspørgsmålet er afgjort, forudsat at
                                                                              der inden 4 uger anlægges sag i den borgerlige retsplejes
   § 807 a. Samme beføjelser til beslaglæggelse som politiet,
                                                                              former eller indgives ansøgning i henhold til lov om erstat‐
jf. § 806, stk. 4, har enhver, der træffer nogen under eller i
                                                                              ning fra staten til ofre for forbrydelser. Fastsættes der heref‐
umiddelbar tilknytning til udøvelsen af et strafbart forhold.
                                                                              ter et erstatningskrav, kan den ret, der har afsagt dom i straf‐
Det beslaglagte skal snarest muligt overgives til politiet med
                                                                              fesagen, efter begæring af forurettede bestemme, at erstat‐
oplysning om tidspunktet og grundlaget for beslaglæggel‐
                                                                              ningskravet helt eller delvis skal fyldestgøres af provenuet
sen. Politiet forelægger sagen for retten i overensstemmelse
                                                                              fra det beslaglagte gods, herunder at fyldestgørelse skal ske
med § 806, stk. 4, 2. pkt., medmindre det beslaglagte inden
                                                                              forud for det offentliges krav på sagsomkostninger, krav på
udløbet af 24 timer udleveres til den, mod hvem indgrebet er
                                                                              konfiskation og bødekrav. Denne afgørelse har retsvirkning
foretaget, eller denne meddeler skriftligt samtykke til be‐
                                                                              som udlæg, jf. § 526, stk. 2. Sagen behandles i strafferets‐
slaglæggelse i overensstemmelse med § 806, stk. 9.
                                                                              plejens former.
   § 807 b. Beslaglæggelse efter § 802, stk. 1, og § 803,                         Stk. 5. Beslaglæggelse efter § 802, stk. 3, bortfalder, når
stk. 1, 1. pkt., medfører, at der hverken ved aftale eller kre‐               tiltalte ikke længere unddrager sig forfølgning, medmindre
ditorforfølgning kan foretages dispositioner over det beslag‐                 der er bestemte grunde til at antage, at tiltalte på ny vil und‐
lagte, som er i strid med indgrebets formål.                                  drage sig forfølgningen. Afgørelse om beslaglæggelsens
   Stk. 2. Beslaglæggelse efter § 802, stk. 2, og § 803, stk. 1,              bortfald træffes af retten ved kendelse.
2. pkt., har, indtil der træffes afgørelse efter § 807 d, stk. 2
                                                                                 § 807 e. Hvis det er af afgørende betydning for efterforsk‐
og 3, samme retsvirkning som arrest, jf. kapitel 56.
                                                                              ningen, at der foretages beslaglæggelse, uden at den mis‐
   Stk. 3. Beslaglæggelse efter § 802, stk. 3, medfører, at til‐
                                                                              tænkte eller andre gøres bekendt hermed, kan retten ved
talte er uberettiget til at råde over formuen. Kreditorforfølg‐
                                                                              kendelse træffe bestemmelse herom og om, at reglerne i
ning kan alene foretages med hensyn til krav mod tiltalte,
                                                                              § 807, stk. 1, 2. og 3. pkt., fraviges.
som bestod, før kendelsen om beslaglæggelse blev afsagt. 1.
                                                                                 Stk. 2. Reglerne i § 783, stk. 3 og 4, § 784, § 785 og § 788
og 2. pkt. gælder også ved beslaglæggelse efter § 803 a.
                                                                              finder tilsvarende anvendelse på de i stk. 1 omhandlede til‐
   § 807 c. Indtil sagens afgørelse kan begæring om hel eller                 fælde.
delvis ophævelse af beslaglæggelse fremsættes over for ret‐
                                                                                 § 807 f. Beløb, som en person har til gode hos en virk‐
ten af den, der har interesse heri. Rettens afgørelse træffes
                                                                              somhed, der er omfattet af § 1 i lov om forebyggende foran‐
ved kendelse, efter at de, som har interesse i afgørelsen, har
                                                                              staltninger mod hvidvask af udbytte og finansiering af terro‐
haft adgang til at udtale sig.
                                                                              risme, kan beslaglægges midlertidigt som led i efterforsk‐
   § 807 d. Rådighedsberøvelse som følge af beslaglæggelse                    ningen af en lovovertrædelse, der er undergivet offentlig på‐
efter § 802, stk. 1, § 803, stk. 1, 1. pkt., og § 803 a bortfalder            tale, hvis der er grund til at antage, at beløbet har tilknytning
senest, når sagen er endeligt sluttet ved dom, påtaleopgivel‐                 til hvidvask eller finansiering af terrorisme, og midlertidig
se eller tiltalefrafald, medmindre det beslaglagte konfiske‐                  beslaglæggelse anses for nødvendig for at sikre krav på kon‐
res. Er der tvist om, til hvem tilbagelevering skal ske, kan                  fiskation. § 805, stk. 1 og 2, finder tilsvarende anvendelse.
retten efter begæring træffe bestemmelse om, til hvem be‐                        Stk. 2. Afgørelse om midlertidig beslaglæggelse træffes af
slaglagte genstande skal udleveres. Afgørelsen træffes ved                    politiet. § 806, stk. 4, 2. pkt., finder tilsvarende anvendelse.
kendelse.                                                                        Stk. 3. Politiet iværksætter midlertidig beslaglæggelse.
   Stk. 2. Gods, der er beslaglagt efter § 802, stk. 2, og                    Politiet skal snarest muligt og senest inden 24 timer under‐
§ 803, stk. 1, 2. pkt., eller sikkerhed, der er stillet efter                 rette og vejlede den, som indgrebet retter sig mod, om ad‐
§ 805, stk. 2, anvendes først til fyldestgørelse af forurettedes              gangen til at få spørgsmålet indbragt for retten, medmindre
krav på erstatning, dernæst det offentliges krav på sagsom‐                   politiet inden samme frist indgiver anmodning som nævnt i
kostninger, dernæst krav på konfiskation efter straffelovens                  stk. 4.
§ 75, stk. 1, 1. pkt., 2. led, og 2. pkt., og stk. 3, § 76 a, stk. 5,            Stk. 4. Hvis det er af afgørende betydning for efterforsk‐
og § 77 a, 2. pkt., og dernæst bødekrav. Retten kan undta‐                    ningen, at der foretages midlertidig beslaglæggelse, uden at
gelsesvis træffe bestemmelse om en afvigende rækkefølge                       den, som indgrebet retter sig mod, eller andre gøres bekendt
for fyldestgørelse.                                                           hermed, kan retten ved kendelse træffe bestemmelse herom.
   Stk. 3. Afgørelse om anvendelse af beslaglagt gods til fyl‐                §§ 784, 785 og 788 finder tilsvarende anvendelse.
destgørelse af de i stk. 2 nævnte krav træffes efter begæring                    Stk. 5. § 807 b, stk. 1, finder tilsvarende anvendelse på
ved kendelse. Det samme gælder, hvis der efterfølgende op‐                    midlertidig beslaglæggelse.
står spørgsmål med hensyn til kendelsens fortolkning. Afgø‐                      Stk. 6. Midlertidig beslaglæggelse bortfalder senest efter 1
relsen har retsvirkning som udlæg, jf. § 526, stk. 2. Sluttes                 uge.
sagen ved påtaleopgivelse eller frifindelse, bortfalder be‐
slaglæggelsen.
   Stk. 4. Nægter retten forfølgning af et erstatningskrav
under straffesagen, jf. § 991, stk. 4, og § 992, stk. 1, kan ret‐
ten i forbindelse hermed bestemme, at en beslaglæggelse til
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 128 of 166
10. september 2019.                                                 128                                                          Nr. 938.



                          Kapitel 75                                         Stk. 3. Justitsministeren kan fastsætte regler om anvendel‐
                     Personundersøgelser                                  se af magt og sikringsmidler over for personer, der er ind‐
                                                                          lagt på et hospital for sindslidende m.v. i medfør af § 809,
   § 808. Der skal tilvejebringes sådanne oplysninger om                  stk. 2, i forbindelse med transport, der forestås af kriminal‐
sigtedes personlige forhold, som må antages at være af be‐                forsorgens personale. Justitsministeren kan endvidere fast‐
tydning for sagens afgørelse vedrørende straffastsættelse el‐             sætte regler om undersøgelse uden retskendelse af personer,
ler anvendelse af anden retsfølge end straf.                              der er indlagt på et hospital for sindslidende m.v. i medfør af
   Stk. 2. En nærmere undersøgelse vedrørende sigtedes per‐               § 809, stk. 2, i forbindelse med transport, der forestås af kri‐
sonlige forhold, herunder navnlig hans tidligere og nuværen‐              minalforsorgens personale.
de forhold i hjem, skole og arbejde samt hans legemlige og
åndelige tilstand, skal i almindelighed foretages, når der kan                                     Kapitel 75 a
blive spørgsmål om anvendelse af                                                           Andre efterforskningsskridt
1) betinget dom i henhold til straffelovens kapitel 7 eller
      8,                                                                    § 812. Fotografier af en mistænkt må kun forevises for
2) tiltalefrafald på andre vilkår end vedtagelse af bøde og               personer uden for politiet, såfremt
      betaling af erstatning,                                             1) den pågældende med rimelig grund er mistænkt for en
3) retsfølger, der træder i stedet for straf.                                   lovovertrædelse, der er undergivet offentlig påtale, og
   Stk. 3. Justitsministeren fastsætter regler om, i hvilke sag‐          2) indgrebet må antages at være af væsentlig betydning
er der i øvrigt skal foretages undersøgelser af den i stk. 2                    for efterforskningen.
omhandlede beskaffenhed.                                                    Stk. 2. Afgørelse om forevisning af fotografier træffes af
                                                                          politiet.
    § 808 a. Politiet og anklagemyndigheden kan få terminal‐
adgang til de nødvendige oplysninger i indkomstregisteret                    § 813. Fotografier af en person, der ikke er mistænkt, må
til brug for behandling af straffesager.                                  kun forevises for personer uden for politiet efter reglerne i
                                                                          § 814 eller § 815.
   § 809. Sigtede skal underkastes mentalundersøgelse, når
dette findes at være af betydning for sagens afgørelse. Hvis                 § 814. Forevisning af fotografier af forurettede og andre
han ikke udtrykkeligt samtykker i undersøgelsen, kan denne                vidner, der ikke har samtykket, så vidt muligt skriftligt, i
kun finde sted efter retskendelse. Er sigtede udeblevet fra et            forevisningen, må kun ske, såfremt
retsmøde trods lovlig indkaldelse og uden oplyst lovligt                  1) efterforskningen angår en forbrydelse, der efter loven
forfald, kan retten uden sigtedes tilstedeværelse bestemme,                     kan medføre fængsel i 1 år og 6 måneder eller derover,
at sigtede skal underkastes mentalundersøgelse. Det skal                        og
fremgå af indkaldelsen til retsmødet, at udeblivelse uden op‐             2) indgrebet må antages at være af afgørende betydning
lyst lovligt forfald kan medføre, at retten træffer bestemmel‐                  for efterforskningen.
se om mentalundersøgelse. Er sigtede fængslet, kan han ikke                  Stk. 2. Afgørelse om forevisning af fotografier træffes af
mentalundersøges uden rettens bestemmelse.                                retten ved kendelse. I kendelsen anføres de konkrete om‐
   Stk. 2. Findes det påkrævet, at sigtede indlægges til men‐             stændigheder i sagen, hvorpå det støttes, at betingelserne for
talundersøgelse på hospital for sindslidende, i institution for           indgrebet er opfyldt. Kendelsen kan til enhver tid omgøres.
personer med vidtgående psykiske handicap eller i anden                      Stk. 3. Såfremt indgrebets øjemed ville forspildes, dersom
egnet institution, træffer retten ved kendelse bestemmelse                retskendelse skulle afventes, kan politiet træffe beslutning
herom.                                                                    om at forevise fotografiet. Fremsætter den, mod hvem ind‐
                                                                          grebet retter sig, anmodning herom, skal politiet snarest mu‐
   § 810. Såfremt sigtede ikke samtykker i, at der søges til‐             ligt og senest inden 24 timer forelægge sagen for retten, der
vejebragt oplysninger om hans personlige forhold ved hen‐                 ved kendelse afgør, om indgrebet kan godkendes. Politiet
vendelse til hans pårørende eller andre privatpersoner, kan               skal vejlede den pågældende om adgangen til at få spørgs‐
dette kun ske, hvis retten finder det af væsentlig betydning              målet indbragt for retten.
for sagens afgørelse og ved kendelse træffer bestemmelse                     Stk. 4. Inden retten træffer afgørelse efter stk. 2 eller 3,
herom.                                                                    skal der være givet den, mod hvem indgrebet retter sig, ad‐
    § 811. Justitsministeren fastsætter nærmere regler om                 gang til at udtale sig.
foretagelsen af personundersøgelser.                                         § 815. Forevisning af fotografier, som opbevares af politi‐
    Stk. 2. Justitsministeren kan efter forhandling med social-           et med henblik på senere identifikation, jf. § 792 f, må uden
og indenrigsministeren og sundheds- og ældreministeren                    for de tilfælde, der er omfattet af § 812 eller § 814, kun ske,
fastsætte regler om meddelelse af tilladelse til udgang m.v.              såfremt efterforskningen angår en lovovertrædelse, der efter
til personer, der er indlagt på hospital for sindslidende m.v. i          loven kan medføre fængsel i 1 år og 6 måneder eller dero‐
medfør af § 809, stk. 2, når der ikke i øvrigt er taget stilling          ver, og den fotograferede
hertil. Justitsministeren kan i den forbindelse fastsætte, at af‐         1) inden for de seneste 5 år er fundet skyldig i en lovover‐
gørelser, der træffes i medfør af disse regler, ikke kan ind‐                   trædelse, der efter loven kan medføre fængsel i 1 år og
bringes for højere administrativ myndighed.                                     6 måneder eller derover, eller
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 129 of 166
10. september 2019.                                                129                                                        Nr. 938.



2)    inden for de seneste 10 år er fundet skyldig i en lovov‐           antages at forvolde den, som det rammer, ville være et ufor‐
      ertrædelse, der efter loven kan medføre fængsel i 6 år             holdsmæssigt indgreb.
      eller derover.                                                       Stk. 4. Afgørelse om offentliggørelse som nævnt i stk. 1
  Stk. 2. Afgørelse om forevisning af fotografier træffes af             og 2 træffes af politiet.
politiet.
                                                                            § 819. Er der særligt bestyrket mistanke om, at en person,
   § 816. Forevisning af fotografier som nævnt i §§ 812-815              hvis identitet er politiet bekendt, har begået en lovovertræ‐
må ikke ske, såfremt det efter indgrebets formål, sagens be‐             delse, der efter loven kan medføre fængsel i 1 år og 6 måne‐
tydning og den krænkelse og ulempe, som indgrebet må an‐                 der eller derover, kan politiet efterlyse den pågældende gen‐
tages at forvolde den, som det rammer, ville være et ufor‐               nem presse, radio, fjernsyn eller ved anden form for offent‐
holdsmæssigt indgreb.                                                    lig efterlysning, såfremt dette må antages at være af afgøren‐
   Stk. 2. Justitsministeren fastsætter nærmere regler om                de betydning for strafforfølgningens gennemførelse eller for
fremgangsmåden ved forevisning af fotografier.                           at forebygge yderligere lovovertrædelser af tilsvarende
                                                                         grovhed.
   § 817. Forevisning af en mistænkt for personer uden for
                                                                            Stk. 2. Ved efterlysning som nævnt i stk. 1 kan der gives
politiet (direkte konfrontation) må kun foretages, såfremt
                                                                         oplysninger om den påsigtede kriminalitet og om den sigte‐
1) den pågældende med rimelig grund er mistænkt for en
                                                                         des identitet, herunder navn, stilling og bopæl. Ved efterlys‐
      lovovertrædelse, der er undergivet offentlig påtale, og
                                                                         ningen kan der tillige ske offentliggørelse af et fotografi af
2) indgrebet må antages at være af væsentlig betydning
                                                                         den pågældende.
      for efterforskningen.
                                                                            Stk. 3. Efterlysning må ikke foretages, såfremt det efter
   Stk. 2. Forevisning af en sigtet i en konfrontationsparade
                                                                         indgrebets formål, sagens betydning og den krænkelse og
for personer uden for politiet må dog kun foretages, såfremt
                                                                         ulempe, som indgrebet må antages at forvolde den, som det
den pågældende med rimelig grund er mistænkt for en lov‐
                                                                         rammer, ville være et uforholdsmæssigt indgreb.
overtrædelse, der efter loven kan medføre fængsel i 1 år og
                                                                            Stk. 4. Afgørelse om efterlysning træffes af politiet.
6 måneder eller derover.
   Stk. 3. Forevisning af en mistænkt ved direkte konfronta‐               §§ 820-821. (Ophævet)
tion eller af en sigtet i en konfrontationsparade kan ske uden
for de tilfælde, der er omfattet af stk. 1 og 2, såfremt den på‐                                 Kapitel 75 b
gældende giver samtykke hertil. Samtykket skal så vidt mu‐                          Indgreb over for personer under 15 år
ligt være skriftligt.
                                                                            § 821 a. Politiet kan tilbageholde en mistænkt person
   Stk. 4. Forevisning af en mistænkt ved direkte konfronta‐
                                                                         under 15 år, hvis betingelserne i § 755, stk. 1, er opfyldt og
tion eller af en sigtet i en konfrontationsparade må ikke ske,
                                                                         tilbageholdelsens øjemed ikke kan opnås ved anvendelse af
såfremt det efter indgrebets formål, sagens betydning og den
                                                                         mindre indgribende foranstaltninger. § 755, stk. 2-5, samt
krænkelse og ulempe, som indgrebet må antages at forvolde
                                                                         § 758, stk. 1, og § 759 finder tilsvarende anvendelse.
den, som det rammer, ville være et uforholdsmæssigt ind‐
                                                                            Stk. 2. Politiet skal snarest muligt gøre den tilbageholdte
greb.
                                                                         bekendt med mistanken og tidspunktet for tilbageholdelsen.
   Stk. 5. Afgørelser om forevisning af en mistænkt eller sig‐
                                                                         Af rapporten skal fremgå, at denne regel er iagttaget.
tet som nævnt i stk. 1-3 træffes af politiet.
                                                                            Stk. 3. Tilbageholdelsen skal foretages så skånsomt som
   Stk. 6. Justitsministeren fastsætter nærmere regler om
                                                                         muligt. Anbringelse må ikke ske i arresthus. Anbringelse i
fremgangsmåden ved gennemførelse af konfrontations-
                                                                         venterum, detentionslokale eller lignende må kun ske, når
parade.
                                                                         det er nødvendigt af sikkerhedsmæssige grunde, eller når det
  § 818. Politiet må kun offentliggøre signalement eller an‐             undtagelsesvis er påkrævet af hensyn til efterforskningen og
dre oplysninger, der er egnede til at fastlægge identiteten af           anden anbringelse ikke er mulig.
en formodet gerningsmand, såfremt                                           Stk. 4. Tilbageholdelsen skal være så kortvarig som mu‐
1) den pågældende med rimelig grund er mistænkt for en                   lig. Tilbageholdelsen må kun udstrækkes ud over 6 timer,
     lovovertrædelse, der er undergivet offentlig påtale, og             når væsentlige hensyn til efterforskningen gør dette påkræ‐
2) offentliggørelsen må antages at være af væsentlig be‐                 vet, og må i intet tilfælde udstrækkes ud over 24 timer. An‐
     tydning for efterforskningen, herunder for fastlæggel‐              bringelse i venterum, detentionslokale eller lignende må dog
     sen af den pågældendes identitet, eller for at forebygge            i intet tilfælde udstrækkes ud over 6 timer. Tidspunktet for
     yderligere lovovertrædelse.                                         tilbageholdelsen og løsladelsen skal fremgå af rapporten.
  Stk. 2. Offentliggørelse af et fotografi af den formodede
                                                                           § 821 b. Indgreb, som efter denne lovs kapitel 71 om ind‐
gerningsmand må kun finde sted, såfremt der er begrundet
                                                                         greb i meddelelseshemmeligheden, observation og dataaf‐
mistanke om, at den pågældende har begået en lovovertræ‐
                                                                         læsning, kapitel 72 om legemsindgreb, kapitel 73 om ran‐
delse, der efter loven kan medføre fængsel i 1 år og 6 måne‐
                                                                         sagning, kapitel 74 om beslaglæggelse og edition og kapitel
der eller derover.
                                                                         75 a om andre efterforskningsskridt kan foretages mod per‐
  Stk. 3. Offentliggørelse som nævnt i stk. 1 og 2 må dog
                                                                         soner, der er sigtede eller mistænkte, finder tilsvarende an‐
ikke foretages, såfremt det efter indgrebets formål, sagens
                                                                         vendelse over for mistænkte personer under 15 år. Dette
betydning og den krænkelse og ulempe, som indgrebet må
                                                                         gælder dog ikke med hensyn til optagelse af fingeraftryk og
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 130 of 166
10. september 2019.                                               130                                                            Nr. 938.



personfotografi samt udtagelse af spyt- eller blodprøve med             ter og omfang må antages at have et ganske særligt behov
henblik på senere identifikation, jf. § 792 b, stk. 1. Politiet         for advokatbistand og
må endvidere ikke opbevare personfotografi, fingeraftryk el‐            1) den pågældende skal afhøres i anledning af mistanke
ler andet materiale og andre oplysninger, der er tilvejebragt                 om en lovovertrædelse, der i almindelighed ville med‐
ved legemsindgreb, og som vedrører mistænkte personer                        føre fængselsstraf, eller
under 15 år, med henblik på senere identifikation.                      2) der skal iværksættes et indgreb, som efter lovens al‐
   Stk. 2. Indgreb, som efter denne lovs kapitel 71 om ind‐                   mindelige regler forudsætter, at der er rejst sigtelse
greb i meddelelseshemmeligheden, observation og dataaf‐                       mod den pågældende.
læsning, kapitel 72 om legemsindgreb, kapitel 73 om ran‐                   Stk. 2. I de tilfælde, der er nævnt i § 792 c, stk. 4, skal der
sagning, kapitel 74 om beslaglæggelse og edition og kapitel             beskikkes advokat efter anmodning.
75 a om andre efterforskningsskridt kan foretages mod per‐
                                                                           § 821 f. Er der beskikket advokat for en person under 15
soner, der ikke er sigtede eller mistænkte, finder tilsvarende
                                                                        år i medfør af § 821 e, finder reglerne i § 729 a, stk. 2-4, og
anvendelse over for personer under 15 år.
                                                                        §§ 729 c og 745 c-748 anvendelse med hensyn til den be‐
   Stk. 3. Hvis foretagelsen af et indgreb som nævnt i stk. 1
                                                                        skikkede advokat.
og 2 er betinget af, at den pågældende meddeler samtykke
                                                                           Stk. 2. Om beskikkelse af advokat for mistænkte personer
til indgrebet, skal indehaveren af forældremyndigheden
                                                                        under 15 år gælder de samme regler som ved beskikkelse af
samtykke i indgrebets foretagelse.
                                                                        forsvarer, jf. § 735.
   § 821 c. Ved vurderingen af, om tilbageholdelse eller an‐
                                                                          § 821 g. For mistænkte personer under 15 år uden en be‐
dre straffeprocessuelle indgreb over for personer under 15 år
                                                                        skikket advokat finder reglerne i §§ 729 b og 729 d tilsva‐
ville være et uforholdsmæssigt indgreb, skal der lægges
                                                                        rende anvendelse.
vægt på den særlige belastning, som indgrebet på grund af
den pågældendes unge alder må antages at indebære.                        §§ 822-830. (Ophævet)
    § 821 d. Når en mistænkt person under 15 år tilbagehol‐                                      Tredje afsnit.
des, skal politiet snarest muligt underrette kommunalbesty‐
                                                                                  Tiltale og hovedforhandling i 1. instans
relsen med henblik på, at en repræsentant fra kommunalbe‐
styrelsen kommer til stede. Det samme gælder, når afhøring                                         Kapitel 76
skal ske og mistanken angår en overtrædelse af straffeloven
                                                                                                Tilståelsessager
eller et forhold, der efter anden lov kan medføre fængsels‐
straf. En repræsentant fra kommunalbestyrelsen skal så vidt                § 831. Afgiver sigtede i et retsmøde efter § 694, stk. 3, en
muligt have adgang til at overvære afhøringer, der foretages            uforbeholden tilståelse i en straffesag, hvor lægdommere el‐
af politiet.                                                            lers skulle have medvirket, kan sagen straks fremmes til
    Stk. 2. Underretning efter stk. 1 om tilbageholdelse kan            dom, uden at der udarbejdes anklageskrift, hvis
undlades, hvis tilbageholdelsen har været af ganske kort va‐            1) tilståelsens rigtighed bestyrkes ved de i øvrigt forelig‐
righed. Underretning efter stk. 1 om afhøring kan undlades,                   gende oplysninger,
hvis afhøringen foretages i direkte forbindelse med, at mis‐            2) sigtede og anklageren giver samtykke,
tænkte af politiet træffes under eller i umiddelbar tilknytning         3) retten ikke finder det betænkeligt at afgøre sagen uden
til udøvelsen af et strafbart forhold, der i almindelighed ale‐               hovedforhandling og
ne ville medføre straf af bøde. Giver politiets oplysninger             4) der ikke bliver spørgsmål om anvendelse af straffelo‐
grundlag for at antage, at barnet kan have behov for særlig                   vens §§ 68, 69, 70 eller 73.
støtte, skal underretning dog altid gives.                                 Stk. 2. Inden retten afsiger dom, skal sigtede gøres be‐
    Stk. 3. Politiet skal snarest muligt underrette indehaveren         kendt med det forhold, tiltalen angår, og have lejlighed til at
af forældremyndigheden over den pågældende om tilbage‐                  udtale sig. Er der behov for at skaffe yderligere oplysninger
holdelsen eller afhøringen. Indehaveren af forældremyndig‐              i sagen, sker dette efter reglerne i kapitel 67 og 68, og sigte‐
heden skal så vidt muligt have adgang til at overvære afhø‐             de skal have lejlighed til at udtale sig om disse oplysninger.
ringen. Underretning om tilbageholdelsen eller afhøringen                  Stk. 3. Er sigtede anholdt eller varetægtsfængslet under
kan dog udsættes og adgang til at overvære afhøringen næg‐              retsmødet, skal den forsvarer, der er beskikket efter § 731,
tes, hvis dette er påkrævet af hensyn til efterforskningen el‐          stk. 1, litra a, have lejlighed til at gøre sig bekendt med sag‐
ler må antages at stride mod væsentlige hensyn til barnet.              en, drøfte den med sigtede og udtale sig over for retten, in‐
Nægtes indehaveren af forældremyndigheden adgang til at                 den sigtede giver samtykke efter stk. 1, nr. 2. Forsvareren
overvære en afhøring, skal politiet snarest muligt underrette           skal være til stede i retten, når sigtede giver sit samtykke.
kommunalbestyrelsen herom med henblik på, at en repræ‐                     Stk. 4. Er sigtede ikke anholdt eller varetægtsfængslet
sentant fra kommunalbestyrelsen kommer til stede.                       under retsmødet, skal sigtede tilbydes at få beskikket en for‐
                                                                        svarer, inden sigtede giver samtykke efter stk. 1, nr. 2. Hvis
  § 821 e. Efter anmodning fra forældremyndighedens inde‐
                                                                        der efter sigtedes ønske beskikkes en forsvarer, finder stk. 3
haver eller fra politiet kan der beskikkes en advokat for en
                                                                        tilsvarende anvendelse.
person under 15 år, når den pågældende efter sagens karak‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 131 of 166
10. september 2019.                                                 131                                                            Nr. 938.



    Stk. 5. Afsigelse og forkyndelse af dom sker efter de reg‐                                       Kapitel 77
ler, som gælder for andre domme, der afsiges af byretten i                   Tiltale og forberedelse af hovedforhandling i 1. instans
straffesager.
    Stk. 6. En sag, der er omfattet af § 684, stk. 1, nr. 2, kan             § 833. Tiltalerejsning og forberedelse af hovedforhand‐
ikke behandles som tilståelsessag.                                        ling i 1. instans sker efter reglerne i dette kapitel, medmin‐
    Stk. 7. Oplysning om det forhold, som den pågældende                  dre andet er bestemt i kapitel 79 om nævningesager eller i
tiltales for, og om, at sigtede og anklagemyndigheden har                 kapitel 80 om sager, hvor der ikke medvirker lægdommere.
samtykket i, at sagen fremmes som tilståelsessag, skal tilfø‐                § 834. Anklagemyndigheden rejser tiltale ved et anklage‐
res retsbogen. Hvis sigtede ikke ønsker at få beskikket en                skrift, som skal indeholde
forsvarer, jf. stk. 4, skal dette også tilføres retsbogen.                1) navnet på den ret, ved hvilken sagen anlægges,
    Stk. 8. Retten kan tillade, at sigtede deltager i et retsmøde         2) tiltaltes navn og adresse samt så vidt muligt person‐
efter stk. 1 ved anvendelse af telekommunikation med bille‐                     nummer eller lignende og
de, hvis sigtedes tilstedeværelse i retten ikke er nødvendig              3) oplysninger om det forhold, der rejses tiltale for.
og der alene bliver spørgsmål om bøde eller fængsel indtil 1                 Stk. 2. Oplysninger efter stk. 1, nr. 3, skal omfatte
år, konfiskation, rettighedsfrakendelse, tvangsbøder eller er‐            1) den regel, der påstås overtrådt, og forbrydelsens kende‐
statning. Reglen i § 192 finder tilsvarende anvendelse. En                      tegn, som de fremgår af reglen,
eventuel forsvarer skal deltage i retsmødet på samme sted                 2) forbrydelsens navn, hvis loven indeholder angivelse
som sigtede, medmindre retten finder det ubetænkeligt, at                       heraf,
forsvareren i stedet møder frem i retten.                                 3) straffehjemmelen,
   § 832. I sager om lovovertrædelser, der ikke skønnes at                4) en kort beskrivelse af det forhold, der rejses tiltale for,
ville medføre højere straf end bøde, kan anklagemyndighe‐                       med sådan angivelse af tid, sted, genstand, udførelses‐
den i et bødeforelæg tilkendegive sigtede, at sagen kan afgø‐                   måde og andre nærmere omstændigheder, som er nød‐
res uden retssag, hvis sigtede erklærer sig skyldig i overtræ‐                  vendig for en tilstrækkelig og tydelig beskrivelse, og
delsen og erklærer sig rede til inden en nærmere angiven                  5) i givet fald de strafforhøjelses- eller strafnedsættelses‐
frist at betale en i bødeforelægget angivet bøde. Fristen kan                   grunde, der vil blive påberåbt.
efter anmodning forlænges af anklagemyndigheden.                             Stk. 3. Alternativ, herunder subsidiær, tiltale er tilladt.
   Stk. 2. Reglerne i § 834, stk. 1, nr. 2 og 3, og stk. 2, om               Stk. 4. Anklageskriftet må ikke indeholde en fortegnelse
krav til indholdet af anklageskrift finder tilsvarende anven‐             over beviser, der agtes ført, eller en redegørelse for sagens
delse på bødeforelæg.                                                     retlige spørgsmål.
   Stk. 3. En sigtet under 18 år kan i umiddelbar forbindelse                § 835. Anklagemyndigheden indleverer anklageskriftet til
med lovovertrædelsen vedtage en bøde uden samtykke fra                    retten. Ved indleveringen er straffesagen indledt ved retten.
indehaveren af forældremyndigheden.                                          Stk. 2. Anklagemyndigheden sender kopi af anklageskrif‐
   Stk. 4. Hvis sigtede vedtager bøden, bortfalder videre for‐            tet til tiltalte straks efter indledning af sagen. Retten skal se‐
følgning, jf. dog § 724, stk. 2, og § 832 a, stk. 2. Vedtagel‐            nest samtidig med forkyndelse af indkaldelse, jf. § 844, stk.
sen har samme gentagelsesvirkning som en dom.                             2, forkynde kopi af anklageskriftet for den pågældende.
   Stk. 5. Justitsministeren fastsætter regler om konfiskation               Stk. 3. Anklagemyndigheden eller retten sender kopi af
efter tilsvarende regler som i stk. 1-3. Reglen i § 724, stk. 2,          anklageskriftet til forsvareren straks efter indledning af sag‐
finder tilsvarende anvendelse.                                            en, eller så snart forsvareren er beskikket for tiltalte.
   § 832 a. Har sigtede i umiddelbar forbindelse med lov‐                     § 836. Inden hovedforhandlingen kan anklagemyndighe‐
overtrædelsen vedtaget en bøde og eventuelt konfiskation,                 den berigtige angivelser i anklageskriftet eller udvide tilta‐
jf. § 832, er vedtagelsen ikke til hinder for, at anklagemyn‐             len til andre strafbare forhold end de forhold, der er nævnt i
digheden efter anmodning nedsætter bøden som følge af sig‐                anklageskriftet. Berigtigelser og udvidelser sker ved indle‐
tedes særlig lave indtægt.                                                vering og forkyndelse af yderligere eller nyt anklageskrift.
   Stk. 2. I de tilfælde, der er nævnt i stk. 1, kan sigtede in‐              Stk. 2. Under hovedforhandlingen kan anklagemyndighe‐
den 14 dage fra vedtagelsen tilbagekalde sin vedtagelse ved               den med rettens samtykke udvide tiltalen til andre strafbare
meddelelse til politiet. Er sigtede under 18 år, kan også inde‐           forhold end det forhold, der er nævnt i anklageskriftet, hvis
haveren af forældremyndigheden tilbagekalde vedtagelsen.                  tiltalte samtykker, eller hvis det forhold, der er spørgsmål
   Stk. 3. Politiet vejleder sigtede om reglerne i stk. 1 og 2.           om at inddrage, er begået under selve hovedforhandlingen.
Er sigtede under 18 år, vejleder politiet også indehaveren af             Udvidelsen sker efter rettens bestemmelse ved tilføjelse på
forældremyndigheden om reglerne i stk. 1 og 2.                            anklageskriftet eller tilførsel i retsbogen. Det samme gælder
   Stk. 4. Justitsministeren kan fastsætte nærmere regler om              om berigtigelser, som anklagemyndigheden under hovedfor‐
vejledning efter stk. 3.                                                  handlingen foretager i anklageskriftet.
                                                                              Stk. 3. Hvis tiltalte ikke samtykker i udvidelser af tiltalen,
                                                                          må anklagemyndigheden rejse ny sag mod tiltalte.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 132 of 166
10. september 2019.                                               132                                                           Nr. 938.



   § 837. Samtidig med indleveringen af anklageskriftet eller              Stk. 6. Antager forsvareren, at sagen, således som den er
snarest muligt derefter skal anklagemyndigheden til retten              anlagt, ikke kan behandles, eller at anklagemyndigheden har
indlevere                                                               overset en omstændighed, som ikke vedrører beviserne i
1) en udskrift af de retslige undersøgelses- og bevishand‐              sagen, og som indebærer, at tiltalte ikke kan dømmes, bør
      linger, der er foretaget i sagen,                                 forsvareren straks gøre anklagemyndigheden opmærksom
2) sagens øvrige dokumenter og andre synlige bevismidler                herpå.
      og
                                                                           § 840. En person kan ikke indkaldes som vidne, hvis op‐
3) en fortegnelse over de beviser, som anklagemyndighe‐
                                                                        lysninger om personens identitet ikke indgår i sagen i med‐
      den ønsker at føre.
                                                                        før af § 729 a, stk. 3, 1. pkt., eller § 729 b, stk. 2, 1. pkt.,
   Stk. 2. Vidner og skønsmænd skal angives med navn og
                                                                        eller er undtaget fra forsvarerens og sigtedes adgang til akt‐
adresse. Det skal endvidere i bevisfortegnelsen angives, om
                                                                        indsigt i medfør af § 729 c.
de nævnte vidner og skønsmænd agtes afhørt under hoved‐
forhandlingen, eller om allerede afgivne forklaringer agtes                § 841. Hvis en af parterne vil modsætte sig modpartens
benyttet.                                                               bevisførelse eller en anmodning efter § 837, stk. 5, eller
   Stk. 3. Polititjenestemænd, der har udført foranstaltninger          § 839, stk. 2-5, skal parten uden ophold forelægge sagen for
som nævnt i § 754 a, og polititjenestemænd med en særlig                retten til afgørelse. Inden retten træffer afgørelse, skal par‐
tjenestefunktion, hvor det af hensyn til denne særlige tjene‐           terne så vidt muligt have lejlighed til at udtale sig mundtligt
stefunktion er nødvendigt at hemmeligholde identiteten, kan             eller skriftligt.
betegnes med et andet navn end deres eget og uden angivel‐                 Stk. 2. Retten træffer efter anmodning fra anklagemyndig‐
se af bopæl.                                                            heden eller forsvareren bestemmelse om, ved hvilken byret
   Stk. 4. Fængselsbetjente kan betegnes med fornavn, tje‐              enkelte retshandlinger skal foretages, med henblik på at op‐
nestested og det identifikationsnummer, der er knyttet til an‐          tage bevis til brug under hovedforhandlingen. Retten kan li‐
sættelsen.                                                              geledes efter anmodning bestemme, om tiltalte, hvis denne
   Stk. 5. Ønskes skønsmænd udmeldt, fremsættes anmod‐                  er fængslet, skal bringes til et retsmøde, der skal finde sted i
ning herom til retten.                                                  en anden retskreds end den, hvor tiltalte sidder fængslet, om
                                                                        beskikkelse af forsvarer til at varetage tiltaltes tarv under
   § 838. Anklagemyndigheden skal uden ophold sende for‐
                                                                        retsmøde uden for vedkommende ret og lignende.
svareren en kopi af bevisfortegnelsen uden angivelse af
adresser og en udskrift af de undersøgelses- og bevishand‐                 § 842. Ønsker nogen af parterne at gøre brug af andre be‐
linger, der er foretaget i sagen. Anklagemyndigheden skal i             viser end dem, der er anført i vedkommende parts bevisfor‐
øvrigt så vidt muligt gøre sagens dokumenter og andre syn‐              tegnelse, eller vil parten frafalde at føre nogen af disse, eller
lige bevismidler tilgængelige på hensigtsmæssig og betryg‐              ønsker parten et bevis optaget på anden måde end anført i
gende måde og underrette forsvareren herom.                             bevisfortegnelsen, skal parten snarest muligt skriftligt med‐
   Stk. 2. Anklagemyndigheden kan give forsvareren pålæg                dele dette til retten og til modparten. Reglerne i §§ 837-841
om ikke at videregive oplysninger om et vidnes bopæl eller              finder tilsvarende anvendelse.
navn, stilling og bopæl til tiltalte, hvis anklagemyndigheden
                                                                            § 843. Ønskes vidner eller skønsmænd afhørt inden ho‐
agter at anmode retten om at bestemme, at disse oplysninger
                                                                        vedforhandlingen, skal anklagemyndigheden indgive an‐
ikke må meddeles tiltalte, jf. § 856, stk. 2. Forsvareren kan
                                                                        modning herom til retten. Er der fare for, at et bevis ikke vil
indbringe pålægget for retten.
                                                                        kunne optages, hvis dette skal afvente, at reglerne i
   § 839. Inden udløbet af den frist, som anklagemyndighe‐              §§ 837-842 iagttages, indgiver anklagemyndigheden uden
den har anført på anklageskriftet, skal forsvareren til retten          andre forberedende skridt, end omstændighederne tillader,
og til anklagemyndigheden indlevere                                     anmodning til retten og underretter forsvareren.
1) dokumenter og andre synlige bevismidler, som forsva‐                     Stk. 2. Under samme betingelse og med samme forpligtel‐
      reren agter at anvende, og                                        se som anført i stk. 1 kan forsvareren anmode om bevis‐
2) en fortegnelse over de beviser, som forsvareren agter at             handlinger umiddelbart over for retten, der afgør, om betin‐
      føre.                                                             gelsen er opfyldt.
   Stk. 2. Retten kan efter anmodning forlænge fristen.                     Stk. 3. En part kan indgive anmodning efter stk. 1 og 2 til
   Stk. 3. Reglerne i § 837, stk. 2-5, finder tilsvarende an‐           en anden ret end den ret, hvor hovedforhandlingen skal fin‐
vendelse.                                                               de sted. Parten skal i så fald snarest muligt underrette den
   Stk. 4. Hvis forsvareren vil anmode om, at bevis, som er             ret, hvor hovedforhandlingen skal finde sted.
opført i anklagemyndighedens bevisfortegnelse, tilvejebrin‐                 Stk. 4. Bevisoptagelse efter stk. 1-3 sker efter reglerne i
ges på anden måde, skal forsvareren skriftligt anmode retten            kapitel 67 og 68. De nødvendige udskrifter af retsbogen om
herom inden den frist, der er anført i anklageskriftet. Forsva‐         bevisoptagelsen sendes snarest muligt til anklagemyndighe‐
reren skal sende en kopi af anmodningen til anklagemyndig‐              den og forsvareren. Udskrift af retsbogen sendes endvidere
heden.                                                                  til den ret, hvor hovedforhandlingen skal finde sted, hvis be‐
   Stk. 5. Reglen i stk. 4 finder tilsvarende anvendelse, hvis          visoptagelsen er sket ved en anden ret.
forsvareren vil anmode om, at sagen flyttes, jf. §§ 702 eller
703.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 133 of 166
10. september 2019.                                                133                                                            Nr. 938.



   § 843 a. Retten skal fremme enhver sag med den hurtig‐                1)    på grund af fejl må afvises under hovedforhandlingen,
hed, som dens beskaffenhed kræver og tillader. Hovedfor‐                 2)    ikke er undergivet offentlig påtale eller
handlingen skal berammes hurtigst muligt og så vidt muligt               3)    ikke er strafbart, eller hvis straf er udelukket ved foræl‐
inden for 2 uger fra anklagemyndighedens indlevering af an‐                    delse eller anden lignende grund.
klageskrift til retten og til et sådant tidspunkt, at sagen kan             Stk. 2. Inden retten træffer afgørelse efter stk. 1, skal an‐
gennemføres inden for rimelig tid. Er sigtede varetægts‐                 klagemyndigheden have lejlighed til at udtale sig. Hvis der
fængslet, skal hovedforhandlingen gennemføres hurtigst                   er tale om en afhjælpelig mangel, skal anklagemyndigheden
muligt.                                                                  have lejlighed til at afhjælpe mangelen.
   Stk. 2. Det påhviler anklagemyndigheden og forsvareren                   Stk. 3. Finder retten, at sagen ikke skal behandles under
at tilrettelægge deres virke på en sådan måde, at sagen kan              medvirken af lægdommere, afsiger retten kendelse herom
gennemføres inden for rimelig tid.                                       efter om fornødent at have givet anklagemyndigheden og
                                                                         forsvareren lejlighed til at udtale sig.
   § 843 b. Efter anmodning kan retten, hvis det findes hen‐
sigtsmæssigt, forud for anklagemyndighedens indlevering af                  § 847. Retten kan udsætte hovedforhandlingen, inden den
anklageskrift forhåndsberamme hovedforhandling i sagen.                  er begyndt, hvis dette er nødvendigt af hensyn til retten selv
                                                                         eller på grund af andre omstændigheder, herunder tiltaltes
   § 844. Retten underretter anklagemyndigheden om tids‐
                                                                         flugt, hindringer for anklagemyndigheden, tiltalte, forsvare‐
punktet for hovedforhandlingen. Retten underretter endvide‐
                                                                         ren, vidner eller skønsmænd, ændringer i tiltalen eller an‐
re anklagemyndigheden og tiltalte om eventuel forsvarerbe‐
                                                                         meldelse af nye beviser.
skikkelse.
                                                                            Stk. 2. En part, der ønsker hovedforhandlingen udsat efter
   Stk. 2. Retten sørger for, at en indkaldelse med oplysning
                                                                         stk. 1, skal snarest muligt anmode retten herom.
om tid og sted for hovedforhandlingen forkyndes for tiltalte
med mindst 4 dages varsel. Retten kan dog fastsætte et kor‐                 § 848. Retsmøder, som afholdes inden hovedforhandlin‐
tere varsel.                                                             gen, er ikke offentlige. Reglerne i § 748 a finder tilsvarende
   Stk. 3. Er tiltalte fængslet eller anholdt, sørger anklage‐           anvendelse.
myndigheden for, at tiltalte bringes til retten.                            Stk. 2. Anmodninger til retten, som ikke fremsættes
   Stk. 4. Vidner og skønsmænd, som skal afhøres under ho‐               mundtligt i et retsmøde, indleveres skriftligt til retten. Er til‐
vedforhandlingen, indkaldes i tide af retten. Er et vidne                talte fængslet, kan tiltaltes henvendelse til retten fremsættes
fængslet eller hensat i forvaring, sørger anklagemyndighe‐               over for fængselsbestyreren, som skal gøre notat herom i en
den for, at den pågældende bringes til retten.                           dertil indrettet bog. Udskrift sendes uden ophold til retten og
                                                                         i de i §§ 839 og 842 omhandlede tilfælde også til anklage‐
   § 845. Retten kan efter anmodning fra anklagemyndighe‐
                                                                         myndigheden.
den, forsvareren eller et vidne forud for hovedforhandlingen
træffe afgørelse om                                                         § 849. Retten kan, hvis det findes hensigtsmæssigt, ind‐
1) nægtelse af adgang til et offentligt retsmøde for be‐                 kalde parterne til et forberedende retsmøde med henblik på
     stemte personer eller grupper af personer efter § 28 b,             sagens nærmere tilrettelæggelse. På mødet kan der behand‐
     stk. 3,                                                             les spørgsmål af betydning for sagens fremme, herunder
2) dørlukning efter § 29, stk. 1 og 3, og § 29 a,                        eventuelle forberedelsesskridt, der skal foretages inden ho‐
3) referatforbud efter § 30,                                             vedforhandlingen, tvister om bevisførelsen og hovedfor‐
4) navneforbud efter § 31, stk. 1,                                       handlingens tilrettelæggelse. På mødet kan også parternes
5) hvordan og ved hvem afhøring af et barn under 15 år                   stilling til sagens faktiske og retlige omstændigheder søges
     eller en person, der er blevet videoafhørt, skal ske, jf. §         fastlagt, herunder hvilke omstændigheder der ikke bestrides,
     183, stk. 3,                                                        og hvilke omstændigheder der skal føres bevis for.
6) at tiltalte skal forlade retslokalet, mens et vidne afhø‐                Stk. 2. Afholdelse af møde efter stk. 1, før anklagemyn‐
     res, jf. § 856, stk. 1, 4 eller 8,                                  digheden har indleveret anklageskrift til retten, kan kun ske
7) at et vidnes bopæl eller navn, stilling og bopæl ikke må              efter anmodning fra en part.
     oplyses for tiltalte, jf. § 856, stk. 2,                               Stk. 3. Retten kan anmode parterne om inden for en frist
8) at en polititjenestemands navn og bopæl ikke skal op‐                 fastsat af retten at redegøre skriftligt for deres hovedsyns‐
     lyses, jf. § 856, stk. 6, eller                                     punkter i sagen eller deres synspunkter vedrørende spørgs‐
9) at en fængselsbetjents fulde navn eller bopæl skal op‐                mål, der kan behandles på et møde efter stk. 1.
      lyses, jf. § 856, stk. 7.
                                                                           § 850. I særlige tilfælde, hvor retten under hensyn til sa‐
   Stk. 2. Anklagemyndigheden skal senest samtidig med
                                                                         gens beskaffenhed finder det hensigtsmæssigt, kan den på‐
indlevering af bevisfortegnelsen underrette forsvareren og
                                                                         lægge anklagemyndigheden at fremsende en skriftlig fore‐
retten om, hvorvidt der foreligger sådanne spørgsmål som
                                                                         læggelse til retten inden en nærmere fastsat frist. Retten fast‐
nævnt i stk. 1.
                                                                         sætter endvidere en frist for forsvarernes eventuelle be‐
   § 846. Retten kan på et hvilket som helst tidspunkt inden             mærkninger hertil. Er der sket skriftlig forelæggelse, skal
hovedforhandlingen af egen drift eller efter anmodning ved               parterne give en mundtlig sammenfatning heraf i retten.
kendelse beslutte at afvise sagen helt eller delvis, hvis et el‐
ler flere af sagens forhold
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 134 of 166
10. september 2019.                                                 134                                                            Nr. 938.



                          Kapitel 78                                      2)    når tiltalte efter at være mødt ved sagens begyndelse
                Hovedforhandling i 1. instans                                   har forladt retten uden rettens tilladelse,
                                                                          3) når der under sagen alene er spørgsmål om ubetinget
  § 851. For hovedforhandling i straffesager i 1. instans                       fængselsstraf i 1 år eller derunder, konfiskation, udvis‐
gælder reglerne i dette kapitel, medmindre andet er bestemt i                   ning, rettighedsfrakendelse eller erstatning og tiltalte
kapitel 79 om nævningesager eller i kapitel 80 om sager, i                      har givet samtykke til gennemførelse af hovedforhand‐
hvilke der ikke medvirker lægdommere.                                           lingen,
   § 852. Anklageren og den beskikkede forsvarer skal være                4) når tiltalte ikke idømmes højere straf end ubetinget
til stede under hele hovedforhandlingen, indtil sagen er op‐                    fængsel i 6 måneder eller andre retsfølger end konfi‐
taget til dom. Det er dog ikke udelukket, at forskellige per‐                   skation, udvisning, førerretsfrakendelse eller erstatning,
soner udfører anklagerens eller den beskikkede forsvarers                       eller
hverv i sagen.                                                            5) når retten skønner, at behandlingen af sagen utvivlsomt
   Stk. 2. Rettens formand kan tillade, at en beskikket for‐                    vil føre til tiltaltes frifindelse.
svarer ikke er til stede i retten under behandlingen af for‐                 Stk. 4. Medmindre tiltalte har samtykket heri, kan hoved‐
hold, der klart ikke angår den pågældende forsvarers klient.              forhandlingen kun gennemføres i medfør af stk. 3, nr. 4,
   Stk. 3. Udebliver anklageren enten ved hovedforhandlin‐                hvis tiltalte har været lovligt indkaldt og det af indkaldelsen
gens begyndelse eller i løbet af denne, udsættes sagen. Det               fremgår, at udeblivelse uden oplyst lovligt forfald kan med‐
samme gælder, når den beskikkede forsvarer udebliver, eller               føre, at tiltalte dømmes for de forhold, som tiltalen angår.
når den valgte forsvarer ikke møder, medmindre omstændig‐                    § 856. Rettens formand kan uden for de tilfælde, der er
hederne måtte gøre det muligt at beskikke en forsvarer, som               nævnt i stk. 2, nr. 2, beslutte, at tiltalte skal forlade retsloka‐
straks kan udføre hvervet.                                                let, mens et vidne eller en medtiltalt afhøres, når særegne
  § 853. Medmindre andet er bestemt i loven, skal tiltalte                grunde taler for, at en uforbeholden forklaring ellers ikke
personligt være til stede i retten under hele hovedforhandlin‐            kan opnås.
gen, indtil sagen er optaget til dom. Rettens formand kan                    Stk. 2. Retten kan, hvis det må antages at være uden be‐
dog tillade tiltalte at forlade retten, før sagen er optaget til          tydning for tiltaltes forsvar, på anmodning bestemme,
dom, hvis det findes ubetænkeligt, at tiltalte ikke er til stede.         1) at et vidnes bopæl ikke må oplyses for tiltalte, hvis af‐
                                                                                gørende hensyn til vidnets sikkerhed taler for det, eller
   § 854. Retten kan tillade, at tiltalte deltager i hovedfor‐            2) at et vidnes navn, stilling og bopæl ikke må oplyses for
handlingen ved anvendelse af telekommunikation med bille‐                       tiltalte, hvis afgørende hensyn til vidnets sikkerhed gør
de, hvis tiltaltes tilstedeværelse i retten ikke er nødvendig og                det påkrævet.
der alene bliver spørgsmål om bøde eller fængsel indtil 1 år,                Stk. 3. Afgørelse efter stk. 2 træffes på grundlag af en
konfiskation, rettighedsfrakendelse, tvangsbøder eller erstat‐            samlet vurdering af sagens omstændigheder, herunder even‐
ning.                                                                     tuelle oplysninger om vidnets forudgående tilknytning til til‐
   Stk. 2. Skal tiltalte afgive forklaring, finder reglen i § 192         talte og oplysninger om sagens karakter.
tilsvarende anvendelse.                                                      Stk. 4. Er det truffet bestemmelse efter stk. 2, nr. 2, kan
   Stk. 3. Har retten givet tilladelse som nævnt i stk. 1, skal           retten yderligere bestemme, at tiltalte skal forlade retsloka‐
forsvareren deltage i retsmødet på samme sted som tiltalte,               let, mens vidnet afhøres.
medmindre retten finder det ubetænkeligt, at forsvareren i                   Stk. 5. En polititjenestemand, der har udført foranstaltnin‐
stedet møder frem i retten.                                               ger som nævnt i § 754 a, kan afgive forklaring uden at oply‐
   § 855. Udebliver tiltalte ved begyndelsen eller i løbet af             se sit eget navn og bopæl.
hovedforhandlingen, og kan den pågældende ikke straks                        Stk. 6. Rettens formand kan bestemme, at navn og bopæl
bringes til stede, udsættes sagen, medmindre retten beslutter             på en polititjenestemand, der afgiver forklaring som vidne,
at fremme hovedforhandlingen helt eller delvis efter stk. 2               ikke skal oplyses, hvis afgørende hensyn til vidnets særlige
og 3.                                                                     tjenestefunktion taler for det og oplysningerne må antages at
   Stk. 2. Er tiltalte udeblevet trods lovlig indkaldelse og              være uden betydning for tiltaltes forsvar.
uden oplyst lovligt forfald, kan retten bestemme, at der skal                Stk. 7. En fængselsbetjent kan afgive forklaring uden at
ske afhøring af vidner og skønsmænd, der er mødt, hvis ret‐               oplyse navn og bopæl, medmindre rettens formand bestem‐
ten finder, at dette er foreneligt med hensynet til tiltalte, og          mer, at oplysningerne må antages at have betydning for til‐
hvis udsættelse af afhøringen vil være til væsentlig ulempe               taltes forsvar. I stedet oplyses den pågældendes fornavn og
for de mødte eller medføre væsentlig udsættelse af sagen.                 tjenestested og det identifikationsnummer, der er knyttet til
Afhøring kan dog kun ske, hvis tiltaltes forsvarer er mødt.               ansættelsen.
   Stk. 3. En hovedforhandling skal, hvis anklagemyndighe‐                   Stk. 8. Rettens formand kan bestemme, at tiltalte skal for‐
den fremsætter begæring herom, fremmes til dom i tiltaltes                lade retslokalet, når en polititjenestemand, der har udført
fravær, hvis retten ikke finder tiltaltes tilstedeværelse nød‐            foranstaltninger som nævnt i § 754 a, eller en polititjeneste‐
vendig,                                                                   mand med en særlig tjenestefunktion afhøres, hvis dette er
1) når tiltalte er undveget, efter at anklageskriftet er for‐             påkrævet af hensyn til hemmeligholdelsen af polititjeneste‐
      kyndt for den pågældende,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 135 of 166
10. september 2019.                                                   135                                                            Nr. 938.



mandens identitet og det må antages at være uden væsentlig                     § 861. Anklageren oplæser anklageskriftet, hvorefter ret‐
betydning for tiltaltes forsvar.                                            tens formand gør tiltalte bekendt med, at tiltalte ikke har
    Stk. 9. Rettens formand afgør, om tiltalte skal forlade rets‐           pligt til at udtale sig.
lokalet under den forudgående forhandling om anmodninger                       Stk. 2. Rettens formand spørger tiltalte, om denne kan er‐
fremsat efter stk. 2, 4 og 6-8.                                             kende sig skyldig i eller nægter de forhold, som tiltalen an‐
    Stk. 10. Når tiltalte som følge af en beslutning efter stk. 1,          går.
4 eller 8, ikke har overværet afhøringen af et vidne eller en                  Stk. 3. Retten kan pålægge anklageren at forelægge sagen.
medtiltalt, skal tiltalte, når denne på ny kommer til stede i
                                                                               § 862. Hvis der opstår spørgsmål om, hvorvidt der fore‐
retslokalet, have oplysning om, hvem der har afgivet forkla‐
                                                                            ligger fejl, som indebærer, at sagen ikke kan behandles, eller
ring i tiltaltes fravær, og om indholdet af forklaringen, for så
                                                                            om, hvorvidt sagen er undergivet offentlig påtale, kan ho‐
vidt den angår tiltalte. Retten afgør, om gengivelsen af for‐
                                                                            vedforhandlingen begrænses til dette punkt, indtil spørgsmå‐
klaringen skal ske før eller efter, at tiltalte selv har afgivet
                                                                            let er afgjort.
forklaring. Oplysning om vidnets bopæl eller navn, stilling
                                                                               Stk. 2. Det samme gælder, hvis der rejses spørgsmål om,
og bopæl skal dog ikke meddeles tiltalte, hvis retten har
                                                                            hvorvidt et forhold i anklageskriftet overhovedet er strafbart,
truffet bestemmelse om hemmeligholdelse efter stk. 2, nr. 1
                                                                            eller om, hvorvidt straf er udelukket på grund af forældelse
eller 2. Oplysning om en polititjenestemands navn og bopæl
                                                                            eller af anden, lignende grund. Er retten enig, kan den straks
skal endvidere ikke meddeles tiltalte, hvis retten har truffet
                                                                            afsige frifindelsesdom.
bestemmelse om hemmeligholdelse efter stk. 6. Oplysning
                                                                               Stk. 3. Retten bør, hvor det kan ske, tillade afhjælpning af
om en fængselsbetjents fulde navn og bopæl skal endvidere
                                                                            fejl, der hindrer, at sagen kan behandles. Retten kan udsætte
ikke meddeles tiltalte, medmindre rettens formand har truf‐
                                                                            hovedforhandlingen med henblik på denne afhjælpning.
fet bestemmelse om, at oplysningerne må antages at have
                                                                            Hvis fejlen kun skal tages i betragtning, når den gøres gæl‐
betydning for tiltaltes forsvar efter stk. 7.
                                                                            dende af tiltalte, må tiltalte gøre indsigelse, så snart der er
    Stk. 11. Afgørelse om hemmeligholdelse af et vidnes
                                                                            lejlighed til det.
navn, stilling og bopæl, jf. stk. 2, nr. 2, og stk. 4, eller en po‐
                                                                               Stk. 4. Selv om retten inden hovedforhandlingen har næg‐
lititjenestemands navn og bopæl, jf. stk. 6 og 8, eller om
                                                                            tet at imødekomme en anmodning om afvisning af sagen ef‐
meddelelse af oplysninger om en fængselsbetjents fulde
                                                                            ter § 846, kan spørgsmålet rejses på ny under hovedforhand‐
navn eller bopæl, jf. stk. 7, træffes ved kendelse. I kendelsen
                                                                            lingen.
anføres de konkrete omstændigheder i sagen, hvorpå det
støttes, at betingelserne for hemmeligholdelse er opfyldt.                     § 863. Bevisførelsen indledes med, at rettens formand
Kendelsen kan til enhver tid omgøres. Rettens afgørelse ef‐                 spørger, om tiltalte er villig til at afgive forklaring. I bekræf‐
ter stk. 2, nr. 2, og stk. 4 og 6-8, kan kæres.                             tende fald bestemmer formanden, på hvilket tidspunkt under
                                                                            bevisførelsen forklaringen skal afgives.
   § 857. Når tiltalte fjernes fra retssalen i henhold til § 151,
                                                                               Stk. 2. Når tiltalte afgiver forklaring, sker det ved, at an‐
kan forhandlingen fortsættes, hvis rettens formand ikke fin‐
                                                                            klageren stiller tiltalte spørgsmål om sagen. Derefter kan
der en udsættelse nødvendig.
                                                                            forsvareren stille spørgsmål til tiltalte. Anklageren, forsvare‐
   Stk. 2. Tiltalte skal, så snart tiltaltes adfærd gør det mu‐
                                                                            ren og enhver af dommerne, nævningerne, domsmændene
ligt, på ny føres ind i retslokalet. Rettens formand skal oply‐
                                                                            og de sagkyndige retsmedlemmer, jf. § 869, kan stille yder‐
se tiltalte om, hvad der er sket i tiltaltes fravær. Tiltalte skal
                                                                            ligere spørgsmål til tiltalte.
endvidere, hvis det på dette tidspunkt af sagen endnu er mu‐
                                                                               Stk. 3. Hvis tiltalte afgiver en fuldstændig tilståelse, afgør
ligt, have adgang til at udtale sig om det, der er kommet
                                                                            retten, om og i hvilken udstrækning yderligere bevisførelse
frem.
                                                                            skal finde sted.
   § 858. Når hovedforhandlingen er begyndt, fortsættes den
                                                                               § 864. Retten kan beslutte at afslutte bevisførelsen enten i
så vidt muligt uafbrudt, indtil retten har truffet endelig afgø‐
                                                                            det hele eller om et enkelt punkt, inden alle beviserne er
relse i sagen.
                                                                            fremført. Retten kan endvidere beslutte at genoptage en slut‐
   Stk. 2. Har hovedforhandlingen været afbrudt, bestemmer
                                                                            tet bevisførelse.
rettens formand, om og i hvilket omfang det, der allerede er
                                                                               Stk. 2. Hvis sagen omfatter flere lovovertrædelser, kan
foretaget, skal gentages, når hovedforhandlingen genopta‐
                                                                            rettens formand lade hovedforhandlingen og rettens afgørel‐
ges.
                                                                            se af skyldsspørgsmålet foregå særskilt for hver enkelt lov‐
   § 859. Hvis en udsættelsesgrund indtræder, mens hoved‐                   overtrædelse.
forhandlingen er udsat, skal den, der ønsker udsættelse, sna‐
                                                                               § 865. Bevisførelsen foregår i øvrigt først fra anklage‐
rest muligt underrette rettens formand, for at denne kan be‐
                                                                            myndighedens og derefter fra forsvarerens side. Beviser,
stemme, om sagen skal udsættes yderligere. Hvis sagen ud‐
                                                                            som retten af egen drift beslutter at føre, fremføres på det
sættes, giver retten meddelelse til alle, der berøres af udsæt‐
                                                                            tidspunkt, som rettens formand bestemmer. Inden en part fø‐
telsen.
                                                                            rer beviser, kan parten i korthed angive, hvilke beviser par‐
   § 860. Rettens formand indleder hovedforhandlingen med                   ten ønsker at føre, og hvad parten vil godtgøre med beviser‐
at oplyse, hvilken sag retten skal behandle. Derefter sikrer                ne.
retten sig tiltaltes identitet.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 136 of 166
10. september 2019.                                                    136                                                            Nr. 938.



   § 866. Anklagemyndighedens vidner afhøres først af an‐                          ret, hvis de pågældende ikke møder i retten under ho‐
klageren og derefter af forsvareren. Forsvarets vidner afhø‐                       vedforhandlingen,
res først af forsvareren eller af tiltalte og derefter af anklage‐           5) erklæringer og vidnesbyrd, som er udstedt i medfør af
ren. Rettens formand kan træffe bestemmelse om en anden                            et offentligt hverv, herunder udskrifter af tiltaltes tidli‐
rækkefølge.                                                                        gere straffedomme, og
   Stk. 2. Efter hvert enkelt vidnes forklaring og efter ethvert             6) tilførsler til politiets rapporter om forklaringer, som til‐
andet bevis har tiltalte adgang til at afgive forklaring, hvis                     talte har afgivet til politiet om sigtelsen, når forsvareren
beviset giver anledning til dette.                                                 begærer det, i sager, der fremmes i tiltaltes fravær i
   Stk. 3. Reglerne i stk. 1 og 2 gælder tilsvarende for afhø‐                     medfør af § 855, stk. 3, nr. 4.
ring af skønsmænd.                                                              Stk. 3. Retten kan bestemme, at mundtlig afhøring af
                                                                             skønsmændene helt eller delvis skal træde i stedet for oplæs‐
   § 867. Rettens formand er berettiget og forpligtet til at
                                                                             ning af disses forklaringer eller skriftlige erklæringer efter
stille spørgsmål til den, som afhøres, når som helst der i
                                                                             stk. 2, nr. 1.
sandhedens interesse er grund til dette.
                                                                                Stk. 4. Uden for de nævnte tilfælde kan dokumenter, som
   § 868. Vidner og skønsmænd, som afhøres efter rettens                     indeholder erklæringer eller vidnesbyrd, kun benyttes som
beslutning af egen drift i medfør af § 874, stk. 3, afhøres af               bevismidler, hvis retten undtagelsesvis tillader dette. Uden‐
rettens formand. Denne kan dog overlade afhøringen til par‐                  retslige erklæringer om tiltaltes tidligere vandel må under
terne.                                                                       ingen omstændigheder benyttes.
   Stk. 2. Sker afhøringen ved rettens formand, kan parterne                    Stk. 5. Et vidnes forklaring til politirapport kan herudover
anmode om, at der stilles yderligere spørgsmål. Rettens for‐                 efter rettens bestemmelse benyttes som bevismiddel, hvis
mand kan overlade det til parterne selv at stille sådanne en‐                parterne er enige herom og vidnet ville være forpligtet til at
kelte spørgsmål.                                                             afgive forklaring, hvis den pågældende var blevet indkaldt
                                                                             som vidne i retten.
   § 869. En dommer, nævning eller domsmand eller et sag‐
                                                                                Stk. 6. Retten kan efter høring af parterne beslutte, at op‐
kyndigt retsmedlem er berettiget til at stille spørgsmål til
                                                                             læsning af omfattende sagkyndige erklæringer eller andre
vidner eller skønsmænd efter at have fået ordet af rettens
                                                                             dokumenter i sagen kan undlades. Retsformanden skal i så
formand.
                                                                             fald sikre, at rettens medlemmer gennemlæser disse doku‐
  § 870. (Ophævet)                                                           menter. Det skal fremgå af retsbogen, hvilke af de fremlagte
                                                                             bilag der er behandlet efter denne bestemmelse. Retten kan
   § 871. Dokumenter, der påstås at have været genstand for
                                                                             bestemme, at der helt eller delvis skal gives en mundtlig
eller at være frembragt ved forbrydelsen eller at have været
                                                                             sammenfatning i retten af dokumenter, hvor oplæsning er
brugt eller bestemt til dens udførelse, eller som yder umid‐
                                                                             undladt.
delbar oplysning om gerningen eller tiltaltes forhold til den‐
ne, skal oplæses, når bevisførelsen kræver det.                                § 872. En videoafhøring efter § 745 e eller § 183, stk. 3,
   Stk. 2. Følgende dokumenter kan benyttes som bevismid‐                    kan anvendes som bevis under hovedforhandlingen.
ler under hovedforhandlingen og skal da oplæses:
                                                                                § 873. Oplæsning af tilførsler til retsbøger om forklarin‐
1) Tilførsler til retsbøger om ransagninger, beslaglæggel‐
                                                                             ger afgivet af tiltalte, vidner eller skønsmænd, fordi de nu
      ser, besigtigelser og syns- og skønsforretninger, som er
                                                                             afgivne forklaringer er i uoverensstemmelse med de tidlige‐
      foretaget uden for hovedforhandlingen, og erklæringer
                                                                             re afgivne, bør kun finde sted, når den pågældende har haft
      til retten fra skønsmænd,
                                                                             lejlighed til at udtale sig sammenhængende om det, som af‐
2) tilførsler til retsbøger om forklaringer, som tiltalte har
                                                                             høringen vedrører, og der er stillet de yderligere spørgsmål,
      afgivet om sigtelsen, når tiltalte enten nu nægter at af‐
                                                                             som den pågældende forklaring giver anledning til.
      give forklaring eller den nu afgivne forklaring afviger
                                                                                Stk. 2. Når dokumenter, der er nævnt i § 871, stk. 2, nr. 2
      fra den tidligere, eller når tiltalte er udeblevet, jf. § 855,
                                                                             og 3, oplæses, skal grunden meddeles af rettens formand og
3) tilførsler til retsbøger om forklaringer, som vidner eller
                                                                             tilføres retsbogen.
      skønsmænd har afgivet, når disse personer enten er dø‐
      de eller af anden grund ikke kan afhøres på ny eller de i                 § 874. Bevis, som er til stede, kan ikke nægtes ført med
      medfør af § 174, jf. § 207, er afhørt ved en anden ret                 den begrundelse, at beviset ikke er anmeldt i så god tid, at
      end den, der nu behandler sagen, eller de er afhørt,                   modparten har haft tilstrækkelig tid til at forberede sig. Er
      uden at tiltalte har været til stede, jf. § 855, stk. 2, eller         dette imidlertid ikke sket, og udsætter retten ikke af den
      når den nu afgivne forklaring afviger fra den tidligere,               grund bevisførelsen til et senere tidspunkt, kan modparten,
      eller når et vidne nægter at afgive forklaring og tvangs‐              efter at beviset er ført, forlange en passende udsættelse. Ret‐
      midler efter § 178 ikke bør anvendes eller forgæves er                 ten kan dog nægte udsættelse, hvis beviset er uden betyd‐
      anvendt,                                                               ning for sagen eller en udsættelse i øvrigt ikke vil tjene no‐
4) tilførsler til retsbøger af forklaringer såvel som erklæ‐                 get berettiget formål.
      ringer, som er afgivet af personer omfattet af Danske                     Stk. 2. Retten kan udsætte sagen med henblik på at føre
      Lov 1-2-1 eller af personer, der har eksterritorialitets‐              bevis, som ikke er til stede, når retten finder, at bevisførel‐
                                                                             sen er ønskelig for sagens oplysning.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 137 of 166
10. september 2019.                                                  137                                                          Nr. 938.



   Stk. 3. Retten kan, når den anser det for nødvendigt for sa‐               § 883. Dommen skal, for så vidt den ikke går ud på sa‐
gens fuldstændige oplysning, beslutte, at beviser skal føres,              gens afvisning, enten domfælde eller frifinde.
som ingen af parterne har ønsket ført, eller som den, der har                 Stk. 2. Frifindelse skal ske, når
anmeldt beviset, har erklæret at ville frafalde. Retten kan i              1) forholdet ikke er undergivet offentlig påtale,
den anledning udsætte sagen. De foranstaltninger, som er                   2) forfølgningen opgives,
nødvendige for at gennemføre bevisførelsen, træffes af ret‐                3) forholdet er forældet eller
ten eller efter dens pålæg af anklagemyndigheden.                          4) tiltalte ikke findes skyldig.
   Stk. 4. Retten kan foretage besigtigelse af personer, gen‐                 Stk. 3. Retten kan ikke domfælde for noget forhold, der
stande og lokaliteter, når det findes nødvendigt eller hen‐                ikke omfattes af tiltalen.
sigtsmæssigt for sagens oplysning. Besigtigelser skal over‐                   Stk. 4. Derimod er retten ikke udelukket fra at henføre det
væres af de personer, som ellers skal være til stede under                 påtalte forhold under en anden strafbestemmelse end den,
hovedforhandlingen.                                                        anklagemyndigheden har påstået anvendt. Retten kan også
                                                                           fravige tiltalen med hensyn til de med lovovertrædelsen for‐
  § 875. Rettens afgørelse i anledning af uenighed mellem
                                                                           bundne biomstændigheder (tid og sted m.v.). Dette kan dog
parterne om bevisførelsen eller indsigelser fra vidner eller
                                                                           kun ske, hvis retten med sikkerhed skønner, at tiltalte, også
skønsmænd, træffes efter anmodning ved kendelse.
                                                                           under forudsætning af sådan afvigelse fra tiltalen, har haft
   § 876. Inden retten afsiger dom eller kendelse under ho‐                fyldestgørende adgang til forsvar. Finder retten, at dette ikke
vedforhandlingen, skal parterne have lejlighed til at udtale               er tilfældet, eller nærer den tvivl i så henseende, skal den,
sig. Tiltalte har altid det sidste ord.                                    inden dens afvigende bedømmelse lægges til grund for dom‐
                                                                           fældelsen, give parterne lejlighed til at udtale sig og efter
   § 877. Når bevisførelsen er sluttet, får først anklageren og
                                                                           omstændighederne udsætte sagen i det tidsrum, der er nød‐
derefter forsvareren og tiltalte ordet for at udtale sig om be‐
                                                                           vendigt for at varetage forsvaret.
visførelsens resultat og om de retlige spørgsmål i sagen
(proceduren). Når proceduren er afsluttet, optages sagen til                  § 884. Domfældes tiltalte, skal retten i begrundelsen for
dom.                                                                       dommen angive
                                                                           1) de omstændigheder, som anses for bevist og lægges til
  § 878. Parterne kan med rettens tilladelse helt eller delvis
                                                                                 grund for domfældelsen,
indlevere proceduren skriftligt til retten. I så fald skal parter‐
                                                                           2) den regel, der er overtrådt, og
ne give en mundtlig sammenfatning af proceduren i retten.
                                                                           3) straffehjemmelen.
  Stk. 2. Retten kan i særlige tilfælde, hvor det under hen‐
                                                                              Stk. 2. Frifindes tiltalte, skal retten i begrundelsen angive
syn til sagens beskaffenhed findes hensigtsmæssigt, pålægge
                                                                           1) de omstændigheder, som er en betingelse for straf, og
anklageren og forsvareren i forbindelse med proceduren at
                                                                                som anses for at mangle eller for ikke at være bevist,
afgive en skriftlig oversigt over procedurens indhold med en
                                                                                eller
angivelse af de hovedsynspunkter, der gøres gældende.
                                                                           2) de strafudelukkende omstændigheder, som anses for at
  § 879. Retten kan bestemme, at skyldsspørgsmålet skal                          foreligge, og
behandles og afgøres først.                                                3) de lovbestemmelser, der er anvendt.
                                                                              Stk. 3. Dommen skal endvidere indeholde en begrundelse
   § 880. Ved afgørelsen af, om noget er bevist eller ikke,
                                                                           for et eventuelt mindretals opfattelse. Reglerne i stk. 1 og 2
tages alene hensyn til de beviser, som er ført under hoved‐
                                                                           finder tilsvarende anvendelse på denne begrundelse.
forhandlingen. Rettens bedømmelse af bevisernes vægt er
ikke bundet ved lovregler.                                                   § 885. Der er tavshedspligt med hensyn til oplysninger
                                                                           om rettens rådslagning og afstemning, jf. straffelovens § 152
   § 881. Ved afstemninger har hver dommer og hver doms‐
                                                                           og §§ 152 c- 152 f.
mand 1 stemme. I sager, der behandles efter § 12, stk. 8, har,
hvis undtagelsesvis kun 1 dommer medvirker, denne 2 stem‐                                            Kapitel 79
mer. På samme måde har hver domsmand 1½ stemme, hvis
                                                                                                  Nævningesager
der undtagelsesvis kun medvirker 2 domsmænd.
   Stk. 2. Ved afstemning skal skyldsspørgsmålet sondres fra                 § 886. Anklagemyndigheden udarbejder en ekstrakt af
spørgsmålet om straffen og bringes til afstemning først.                   sagen, som skal indeholde de dokumenter, der er nævnt i
Stemmes der særskilt om strafforhøjelses- eller strafnedsæt‐               § 837, stk. 1, og § 839, stk. 1. Anklagemyndigheden sender
telsesgrunde, bliver stemmerne fra de medlemmer af retten,                 ekstrakten til retten og forsvareren så vidt muligt senest 2
som har erklæret sig mod tiltaltes skyld, men er forblevet i               uger før hovedforhandlingen. Domstolsstyrelsen fastsætter
mindretal, at regne til gunst for tiltalte.                                antallet af ekstrakter.
   § 882. Hovedforhandlingen afsluttes ved rettens dom i                     § 887. Nævningerne indtager deres pladser i retslokalet i
sagen. Sagen betragtes dog som verserende ved retten, indtil               den rækkefølge, hvori de er udtaget, jf. § 79.
dommens fuldbyrdelse kan begynde, eller i tilfælde af anke
                                                                             § 888. Når nævningerne har indtaget deres pladser, udle‐
indtil anklagemyndigheden har indbragt sagen for landsret‐
                                                                           verer anklageren en ekstrakt til hver af nævningerne. Eks‐
ten.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 138 of 166
10. september 2019.                                                 138                                                            Nr. 938.



trakterne må ikke benyttes uden for retslokalet, før voterin‐             handlingen. Parterne skal endvidere have lejlighed til at føre
gen begynder.                                                             de beviser, som er nødvendige i den forbindelse. Parternes
                                                                          udtalelser må ikke rejse tvivl om spørgsmål, som er afgjort
   § 889. Rettens formand påminder nævningerne om, at de
                                                                          ved rettens kendelse om skyldsspørgsmålet.
ikke må have samtale eller forbindelse med nogen uden for
retslokalet om sagen, indtil dommen er afsagt, og at de i                     § 894. Når forhandlingen om sanktionen er afsluttet, får
retslokalet ikke må have forbindelse eller samtale med andre              tiltalte ordet, hvorefter sagen optages til dom. Nævninger og
end dommerne.                                                             dommere træder på ny sammen til rådslagning og afstem‐
   Stk. 2. Rettens formand foreholder nævningerne, at de på               ning om fastsættelse af sanktionen under ledelse af rettens
ære og samvittighed skal love opmærksomt som nævninger                    formand.
at følge forhandlingen i retten og dømme således, som de                      Stk. 2. Ved afstemningen om sanktionsspørgsmålet har
hver især finder rigtigt efter loven og beviserne i sagen. Her‐           hver nævning 1 stemme, mens dommerne tilsammen har li‐
på svarer nævningerne hver for sig stående: »Det lover jeg                ge så mange stemmer som nævningerne. Dommerne har
på ære og samvittighed«.                                                  indbyrdes lige mange stemmer, medmindre der undtagelses‐
   Stk. 3. Indsigelser, der går ud på, at nævningerne ikke på             vis kun medvirker 5 nævninger. I så fald har den efter em‐
behørig måde har aflagt løfte, skal fremsættes, før anklage‐              bedsalder yngste dommer 1 stemme mindre end de øvrige,
ren redegør nærmere for tiltalen.                                         medmindre der undtagelsesvis kun medvirker 2 dommere.
                                                                              Stk. 3. Ved afgørelsen af sanktionen stemmer skiftevis 2
  § 890. Inden bevisførelsen og proceduren om skylds‐
                                                                          nævninger og 1 dommer, således at nævningerne stemmer
spørgsmålet redegør anklageren nærmere for tiltalen (fore‐
                                                                          først og retsformanden sidst. I øvrigt finder reglerne i
læggelsen).
                                                                          §§ 214 og 216 tilsvarende anvendelse på rettens rådslagning
  Stk. 2. Reglerne i § 854, § 871, stk. 6, og § 878 finder ik‐
                                                                          og afstemning. Ved lige stemmetal gælder med hensyn til
ke anvendelse i nævningesager.
                                                                          strafudmålingen det for tiltalte gunstigste resultat.
   § 891. Når proceduren om skyldsspørgsmålet er afsluttet,                   Stk. 4. Et eventuelt spørgsmål om, hvorvidt tiltalte på ger‐
får tiltalte ordet, hvorefter sagen optages til kendelse om               ningstidspunktet befandt sig i en tilstand som nævnt i straf‐
dette spørgsmål. Rådslagning og afstemning foretages af                   felovens § 16, afgøres efter reglerne i stk. 1-3 inden afgørel‐
nævningerne og dommerne i fællesskab under ledelse af ret‐                sen af sanktionsspørgsmålet. Er der stemmelighed om, hvor‐
tens formand.                                                             vidt tiltalte er omfattet af straffelovens § 16, er retsforman‐
   Stk. 2. Ved afgørelsen af skyldsspørgsmålet skal der ses               dens stemme afgørende.
bort fra, om tiltalte på gerningstidspunktet befandt sig i en
tilstand som nævnt i straffelovens § 16.                                                             Kapitel 80
   Stk. 3. Ved afstemningen om skyldsspørgsmålet har hver                    Straffesager, i hvilke der ikke medvirker lægdommere
dommer og hver nævning 1 stemme. Nævningerne afgiver
                                                                            § 895. Hvis sigtede er til stede i retten, kan anklagemyn‐
deres stemme først, idet retsformanden afkræver hver enkelt
                                                                          digheden med rettens tilladelse rejse tiltale mundtligt til rets‐
nævning dennes stemme i den rækkefølge, hvori nævninger‐
                                                                          bogen, og hovedforhandlingen kan foretages med det
ne er udtaget. Dernæst stemmer dommerne, således at rets‐
                                                                          samme.
formanden afgiver sin stemme sidst.
                                                                            Stk. 2. I andre tilfælde rejser anklagemyndigheden tiltale
   Stk. 4. En afgørelse af skyldsspørgsmålet, der er ugunstig
                                                                          ved et anklageskrift, der skal opfylde kravene i § 834.
for tiltalte, kan kun vedtages med mindst 4 stemmer fra
nævningerne og mindst 2 stemmer fra dommerne.                                 § 896. Anklagemyndigheden indleverer anklageskriftet til
   Stk. 5. Det skal fremgå af kendelsen om skyldsspørgsmå‐                retten. Ved indleveringen er straffesagen indledt ved retten.
let, hvor mange henholdsvis nævninger og dommere der har                  Når anklageskriftet er indleveret, fastsætter retten tid og sted
stemt for henholdsvis frifindelse og domfældelse. Kendelsen               for hovedforhandlingen, medmindre sagen behandles efter
skal endvidere indeholde en begrundelse for resultatet og,                § 896 a eller straks afvises efter § 846.
hvis der ikke er enighed, for eventuelle mindretals syns‐                     Stk. 2. Retten forkynder en indkaldelse til hovedforhand‐
punkter. Reglen i § 884 finder tilsvarende anvendelse med                 lingen for tiltalte med mindst 4 dages varsel. Retten kan dog
hensyn til begrundelse af kendelsen.                                      fastsætte et kortere varsel. Ved forkyndelsen skal der udle‐
   Stk. 6. Kendelsen, der skal foreligge i skriftlig form, afsi‐          veres en kopi af anklageskriftet til tiltalte.
ges i et offentligt retsmøde. Kendelsen skal udleveres til til‐               Stk. 3. Indkaldelsen skal angive
talte, anklager og forsvarer inden eventuel forhandling om                1) tid og sted for hovedforhandlingen, og
fastsættelse af sanktionen.                                               2) at tiltaltes udeblivelse uden oplyst lovligt forfald kan
                                                                                 medføre, at tiltalte anholdes, jf. § 757, eller at tiltalte
   § 892. Hvis rettens kendelse efter § 891 går ud på, at til‐
                                                                                 dømmes for de forhold, som tiltalen angår, uden mulig‐
talte ikke er skyldig, afsiger retten straks frifindelsesdom.
                                                                                 hed for anke, jf. §§ 855 og 902.
    § 893. Hvis tiltalte ved rettens kendelse efter § 891 er fun‐             Stk. 4. Forkyndelse kan undlades, når der under sagen ik‐
det skyldig, får først anklageren og derefter forsvareren og              ke er spørgsmål om højere straf end bøde, jf. dog stk. 5. I så
tiltalte ordet for at udtale sig om sanktionen og andre punk‐             fald sender retten indkaldelsen og en kopi af anklageskriftet
ter, der ikke tidligere har været grund til at inddrage i for‐            til tiltalte senest 2 uger før hovedforhandlingen.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 139 of 166
10. september 2019.                                                   139                                                          Nr. 938.



   Stk. 5. I bødesager, hvor der er fremsat erstatningskrav,                sted for nyt retsmøde og vejleder tiltalte om, at denne ikke
skal tilsigelse dog forkyndes for tiltalte.                                 kan forvente nogen anden indkaldelse til det nye retsmøde.
   Stk. 6. Retten bestemmer, om vidner straks skal indkaldes,
                                                                               § 899. En sag kan afgøres ved, at tiltalte i retten vedtager
og om der skal træffes andre foranstaltninger med hensyn til
                                                                            en nærmere bestemt bøde eller konfiskation af bestemte
bevisførelse. Ved tiltaltes møde i retten skal tiltalte have lej‐
                                                                            genstande eller et bestemt beløb, hvis
lighed til at angive de beviser, som tiltalte ønsker at føre.
                                                                            1) lovovertrædelsen efter loven kan straffes med bøde el‐
  § 896 a. Retten kan uden afholdelse af retsmøde behandle                        ler medføre konfiskation,
sager, hvor der er udstedt bødeforelæg, hvis                                2) retten ikke finder grund til at betvivle tiltaltes skyld og
1) det i bødeforelægget er angivet, at den pågældende,                      3) anklageren giver samtykke.
     hvis bødeforelægget ikke vedtages, eller hvis vedtagel‐                   Stk. 2. Lovens fastsættelse af bødens størrelse er ikke bin‐
     sen tilbagekaldes, jf. § 832 a, stk. 2, uden yderligere                dende ved bødevedtagelse efter stk. 1.
     varsel kan blive dømt for det forhold, som bødeforlæg‐                    Stk. 3. Hvis tiltalte vedtager en bøde eller konfiskation ef‐
     get angår, uden mulighed for anke, jf. § 902, medmin‐                  ter stk. 1, tilføres retsbogen oplysninger herom. En vedtagel‐
     dre den pågældende inden for den frist, der er fastsat i               se har samme virkning som en dom med hensyn til fuldbyr‐
     bødeforelægget, har anmodet om, at sagen behandles                     delse og gentagelsesvirkning.
     ved et retsmøde, og
                                                                              § 900. En sag kan afgøres ved, at retten tildeler tiltalte en
2) den pågældende ikke rettidigt har fremsat anmodning
                                                                            advarsel, hvis
     som nævnt i nr. 1.
                                                                            1) retten finder, at tiltalte er skyldig,
   § 897. Når der ikke under sagen er spørgsmål om højere                   2) sagen egner sig til afgørelse ved en advarsel på grund
straf end bøde, skal retten, medmindre omstændighederne                          af lovovertrædelsens karakter, herunder navnlig fordi
taler imod det, behandle sagen, som om tiltalte har tilstået                    der er tale om et førstegangstilfælde af en ringe forseel‐
det forhold, som den pågældende er tiltalt for, hvis tiltalte                    se, og
1) udebliver fra hovedforhandlingen uden oplyst lovligt                     3) tiltalte ikke protesterer.
      forfald,                                                                Stk. 2. Oplysning om advarslen tilføres retsbogen.
2) nægter at afgive forklaring eller
3) har undladt at anmode om retsmøde, jf. § 896 a.                                                    Kapitel 81
   Stk. 2. En dom efter stk. 1 kan udfærdiges ved en påteg‐                                           (Ophævet)
ning på anklageskriftet.
   Stk. 3. Hvis sagen behandles i en anden retskreds end den,                                       Fjerde afsnit.
som tiltalte bor eller opholder sig i, kan retten efter anmod‐                                        (Ophævet)
ning fra tiltalte, eller hvis tiltalte udebliver, bestemme, at til‐
talte skal afhøres ved retten i den kreds, hvor tiltalte bor el‐                                    Femte afsnit.
ler opholder sig.                                                                        Retsmidler mod trufne afgørelser
   Stk. 4. Hvis der i en sag, hvor der ikke er spørgsmål om
højere straf end bøde, for tiltalte møder en person, der har                                          Kapitel 82
skriftlig fuldmagt fra tiltalte og er villig til at meddele de                                   Anke til landsretten
nødvendige oplysninger, kan retten modtage den mødtes
forklaringer og erklæringer og lægge dem til grund for afgø‐                   § 901. Byrettens domme i straffesager kan ankes til lands‐
relsen, som om de var afgivet af tiltalte selv.                             retten af anklagemyndigheden eller af tiltalte i overensstem‐
   Stk. 5. Skal der afhøres vidner indkaldt af tiltalte i en sag,           melse med reglerne i dette kapitel. Anke sker til den lands‐
hvor hverken tiltalte eller en forsvarer er mødt, afhøres vid‐              ret, i hvis kreds byretten ligger. Anken kan ud over dommen
nerne af retten.                                                            omfatte den forudgående behandling af sagen og de afgørel‐
                                                                            ser, der er truffet under sagen.
    § 898. Møder tiltalte og erkender sig skyldig i det forhold,
der er rejst tiltale for, optages sagen til dom, uden at det i                 § 902. Anklagemyndigheden kan kun anke, når der efter
reglen er nødvendigt at tilvejebringe yderligere oplysninger.               loven kan idømmes andre offentligretlige følger end bøde
    Stk. 2. Nægter tiltalte sig skyldig, eller tilstår tiltalte kun         eller konfiskation for lovovertrædelsen.
delvis det forhold, der er rejst tiltalte for, eller finder retten             Stk. 2. Tiltalte kan kun anke, når tiltalte har givet møde i
det i øvrigt nødvendigt, føres bevis i sagen. Er tiltalte uden              byretten og er idømt
forsvarer, skal retten undersøge, om yderligere oplysninger                 1) mere end 20 dagbøder,
bør tilvejebringes, og give tiltalte lejlighed til at komme med             2) en bøde på over 6.000 kr.,
anmodninger om sagens behandling.                                           3) konfiskation af genstande af tilsvarende værdi eller
    Stk. 3. Bevisførelsen sker for den ret, der behandler sagen,            4) andre offentligretlige følger.
medmindre retten beslutter andet i medfør af §§ 174 og 209.                    Stk. 3. Hvis sagen er fremmet i medfør af § 855, stk. 3,
Hvis bevisførelsen ikke kan ske straks, udsætter retten sagen               nr. 4, kan tiltalte anke, selv om tiltalte ikke har givet møde i
til et senere retsmøde. Retten underretter parterne om tid og               byretten, hvis betingelserne i stk. 2 i øvrigt er opfyldt.
                                                                               Stk. 4. Afgørelser efter §§ 899 og 900 kan ikke indbringes
                                                                            for højere ret.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 140 of 166
10. september 2019.                                                   140                                                            Nr. 938.



   § 903. Procesbevillingsnævnet kan tillade anke af dom‐                     Stk. 4. Tiltaltes forsvarer for byretten har pligt til efter an‐
me, der ikke kan ankes efter § 902, stk. 1-3, hvis sagen er af              modning at bistå tiltalte med råd om, hvorvidt tiltalte bør an‐
principiel karakter eller særlige grunde i øvrigt taler for det.            ke dommen, og til at bistå tiltalte med at iværksætte anke.
   Stk. 2. Ansøgning om tilladelse til anke skal indgives til
                                                                                § 907. Vil anklagemyndigheden anke til skade for tiltalte
Procesbevillingsnævnet inden 14 dage efter dommens afsi‐
                                                                            efter § 902, jf. § 904, eller kontraanke til skade for tiltalte
gelse. Hvis det er tiltalte, der vil anke, beregnes fristen som i
                                                                            over for tiltaltes anke efter samme bestemmelser, skal en
§ 904, stk. 2 og 3. Procesbevillingsnævnet kan undtagelses‐
                                                                            meddelelse om anke være landsretten i hænde inden udløb
vis meddele tilladelse, hvis ansøgning indgives senere, men
                                                                            af fristen for anklagemyndighedens anke eller kontraanke.
inden 1 år efter dommens afsigelse. Hvis det er anklagemyn‐
                                                                            Genpart af ankemeddelelsen sendes så vidt muligt samtidig
digheden, der ønsker at anke, skal den samtidig med ansøg‐
                                                                            til tiltalte med Digital Post eller med anbefalet brev og til
ningen til Procesbevillingsnævnet sende underretning om
                                                                            byretten og tiltaltes forsvarer. Er tiltalte varetægtsfængslet
ansøgningen til tiltalte. Manglende underretning medfører
                                                                            eller undergivet anden foranstaltning, jf. § 769, kan genpar‐
ikke, at sagen kan afvises.
                                                                            ten af ankemeddelelsen dog sendes til det varetægtsfængsel
   Stk. 3. Reglerne i stk. 1 og 2 finder tilsvarende anvendelse
                                                                            (arresthus) eller den institution, hvor tiltalte er anbragt.
på tilladelse til anke af de afgørelser, der er nævnt i § 902,
                                                                                Stk. 2. Vil anklagemyndigheden i andre tilfælde anke eller
stk. 4.
                                                                            kontraanke til skade for tiltalte, skal anklagemyndigheden
   Stk. 4. Hvis Procesbevillingsnævnet meddeler tiltalte eller
                                                                            forkynde en meddelelse om anke for tiltalte inden udløb af
anklagemyndigheden tilladelse til anke efter stk. 1 eller 3,
                                                                            fristen for anklagemyndighedens anke eller kontraanke.
indbringer anklagemyndigheden sagen for landsretten. Sag‐
                                                                                Stk. 3. Anklagemyndigheden kan iværksætte anke til for‐
en skal indbringes inden 14 dage efter, at Procesbevillings‐
                                                                            del for tiltalte, selv om ankefristen er udløbet. Sådan anke
nævnet har underrettet anklagemyndigheden om tilladelsen.
                                                                            hindres heller ikke ved, at tiltalte har givet afkald på anke.
Hvis det er anklagemyndigheden, der har fået tilladelse til
                                                                                Stk. 4. Ankemeddelelsen skal indeholde oplysning om, at
anke, skal anklagemyndigheden forkynde en meddelelse om
                                                                            tiltalte eller forsvareren i givet fald senere vil blive underret‐
anke for tiltalte, jf. § 907, stk. 2, inden udløb af den frist, der
                                                                            tet om tidspunktet for hovedforhandlingen. En kopi af med‐
er anført i 2. pkt.
                                                                            delelsen sendes til den byret, hvis afgørelse ankes.
    § 904. Ankefristen er 14 dage og regnes fra dommens af‐
                                                                                § 908. Vil tiltalte anke, må tiltalte give meddelelse herom
sigelse, jf. dog stk. 2 og 3.
                                                                            inden udløb af ankefristen.
    Stk. 2. Hvis dommen skal forkyndes efter § 219 a, stk. 5,
                                                                                Stk. 2. Ankemeddelelsen kan ved personlig henvendelse
regnes tiltaltes ankefrist fra forkyndelsen.
                                                                            fremsættes mundtligt til den pågældende byrets retsbog eller
    Stk. 3. Hvis sagen er afgjort efter § 897 og tiltalte ikke var
                                                                            til den, som foretager forkyndelsen, og som i så fald skal gø‐
til stede eller gjort bekendt med tidspunktet for dommens af‐
                                                                            re notat om anken i forkyndelsespåtegningen. Ellers indgi‐
sigelse, regnes tiltaltes ankefrist fra den dag, hvor retten har
                                                                            ves en skriftlig ankemeddelelse til anklagemyndigheden el‐
sendt en udskrift af dommen til tiltalte.
                                                                            ler til byretten. Ankemeddelelsen skal være underskrevet af
   § 905. Er en dom eller afgørelse anket efter §§ 902 eller                tiltalte. Er tiltalte fængslet, kan ankemeddelelsen også frem‐
903, kan også modparten anke (kontraanke), når en sådan                     sættes mundtligt til den byrets retsbog, i hvis kreds fængslet
anke iværksættes inden 14 dage efter, at modparten har fået                 ligger, eller over for fængselsbestyreren, som i så fald skal
meddelelse om den anden parts anke, jf. dog stk. 2 og 3.                    gøre notat om anken i en dertil indrettet bog. Hvis tiltaltes
   Stk. 2. Er en dom eller afgørelse anket af anklagemyndig‐                ankemeddelelse er fremsat til sidstnævnte bog eller til en
heden efter § 902, jf. § 904, regnes tiltaltes frist for kon‐               retsbog eller er indgivet til retten, skal henholdsvis udskrift
traanke uanset tidspunktet for anklagemyndighedens anke                     af tilførslen eller den modtagne ankemeddelelse uden op‐
inden for ankefristen fra dagen efter udløb af ankefristen ef‐              hold sendes til anklagemyndigheden.
ter § 904, stk. 1.                                                              Stk. 3. Har tiltalte anket efter § 902, jf. § 904, eller kon‐
   Stk. 3. Hvis tiltalte har fået tilladelse til anke efter § 903,          traanket over for anklagemyndighedens anke efter samme
regnes anklagemyndighedens frist for kontraanke fra det                     bestemmelser, sørger anklagemyndigheden for, at en med‐
tidspunkt, hvor Procesbevillingsnævnet har sendt anklage‐                   delelse med det indhold, der er angivet i § 907, stk. 4, sna‐
myndigheden underretning om tilladelsen.                                    rest muligt sendes til tiltalte efter fremgangsmåden i § 907,
                                                                            stk. 1. I andre tilfælde gives sådan meddelelse ved forkyn‐
    § 906. Anklagemyndigheden kan anke både til fordel og
                                                                            delse efter fremgangsmåden i § 907, stk. 2. Anklagemyndig‐
til skade for tiltalte.
                                                                            heden underretter endvidere byretten om anken, medmindre
    Stk. 2. Anke til fordel for tiltalte kan også iværksættes af
                                                                            ankemeddelelsen har passeret byretten.
tiltalte selv eller, hvis tiltalte er under 18 år, af tiltaltes
værge.                                                                         § 909. Afkald på anke kan finde sted, efter at dommen er
    Stk. 3. Hvis tiltalte er død, men forinden er idømt fæng‐               afsagt. En anke kan frafaldes, så længe landsretten ikke har
selsstraf, kan tiltaltes ægtefælle, slægtninge i op- eller ned‐             afsagt dom. Frafaldes anke, efter at hovedforhandling ved
stigende linje og søskende anke på tiltaltes vegne. Anklage‐                landsretten er begyndt, kan landsretten dog alligevel prøve
myndigheden kan i dette tilfælde også anke en dom til fordel                de ankegrunde, som retten af egen drift skal tage i betragt‐
for tiltalte.                                                               ning efter § 927.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 141 of 166
10. september 2019.                                                141                                                            Nr. 938.



   § 910. Landsretten afviser en anke, som ikke har fundet                  Stk. 2. Retten kan endvidere afvise sagen af egen drift af
sted inden udløbet af ankefristen, jf. § 904.                            de i stk. 1 nævnte grunde.
   Stk. 2. Landsretten kan dog tillade anken, hvis den part,                Stk. 3. Afvisning efter stk. 1 eller stk. 2 sker ved kendelse,
der anker, sandsynliggør, at den pågældende først efter ud‐              efter at der er givet den part, der anker, adgang til at udtale
løb af ankefristen er blevet bekendt med den omstændighed,               sig mundtligt eller skriftligt.
som anken støttes på, eller at overskridelse af fristen i øvrigt
                                                                           § 915. Hvis landsretten ikke straks afviser anken, beskik‐
skyldes grunde, som ikke kan tilregnes den pågældende. An‐
                                                                         ker landsrettens præsident en forsvarer for tiltalte, hvis den‐
kemeddelelsen skal iværksættes inden 14 dage efter, at den,
                                                                         ne ikke selv har valgt en forsvarer.
der anker, er blevet bekendt med ankegrunden, eller efter, at
de omstændigheder, som har medført overskridelsen af fri‐                   § 916. Retsmøder, som afholdes inden hovedforhandlin‐
sten, ikke længere er til stede. Ankemeddelelsen skal inde‐              gen, er ikke offentlige. Reglerne i § 748 a finder tilsvarende
holde oplysning om begrundelsen for overskridelsen af fri‐               anvendelse.
sten.                                                                       Stk. 2. Anmodninger til retten, som ikke fremsættes
   Stk. 3. Har tiltalte iværksat anke (kontraanke) i medfør af           mundtligt i et retsmøde, indleveres skriftligt til retten. Er til‐
§ 905, stk. 2, for sent, kan landsretten tillade anken, hvis der         talte fængslet, kan tiltaltes henvendelse til retten fremsættes
er rimelig grund til det.                                                over for fængselsbestyreren, som skal gøre notat herom i en
                                                                         dertil indrettet bog. Udskrift sendes uden ophold til retten.
   § 911. Hvis anke er sket inden udløbet af ankefristen, kan
dommen ikke fuldbyrdes over for den, som anken vedrører.                     § 917. Hvis anken omfatter bedømmelsen af beviserne for
   Stk. 2. Er anke sket efter udløbet af ankefristen, kan                tiltaltes skyld, finder en fuldstændig ny hovedforhandling
landsretten efter anmodning beslutte, at fuldbyrdelse af                 sted for landsretten. Anken forberedes, behandles og afgøres
dommen skal udsættes eller standses. Dette sker i hvert fald,            efter reglerne i kapitel 77-79, medmindre andet er bestemt i
hvis anke tillades efter § 910, stk. 2.                                  dette kapitel. Reglerne i §§ 926-930 a finder ikke an‐
   Stk. 3. Når en ansøgning efter § 903 er indgivet til Proces‐          vendelse.
bevillingsnævnet, kan landsrettens præsident bestemme, at                    Stk. 2. Hvis anken ikke omfatter bedømmelsen af beviser‐
fuldbyrdelsen skal udsættes eller standses. Dette sker i hvert           ne for tiltaltes skyld, behandles sagen efter reglerne i kapi‐
fald, hvis anke tillades.                                                tel 78, medmindre andet er bestemt i dette kapitel. § 843 a
                                                                         og § 849 finder tilsvarende anvendelse. Reglerne i § 748 a
   § 912. Anke kan støttes på,
                                                                         finder tilsvarende anvendelse under hovedforhandlingen.
1)    at byretten har tilsidesat regler for sagens behandling
                                                                         Reglen i § 854 finder ikke anvendelse.
     eller anvendt disse forkert,
2) at straffens størrelse ikke står i passende forhold til lov‐             § 918. Anklagemyndigheden udarbejder en ekstrakt, der
      overtrædelsen,                                                     skal indeholde
3) at byretten ved afgørelsen af, om tiltalte skal dømmes,               1) udskrift af byrettens dom,
      har anvendt loven urigtigt, eller                                  2) udskrift af retsbogen vedrørende hovedforhandlingen
4) at spørgsmålet om, hvorvidt tiltalte skal dømmes, er                        ved byretten og
     urigtigt afgjort som følge af fejlagtig bedømmelse af               3) de dokumenter, der er nævnt i § 837, stk. 1, og § 839,
      beviserne i sagen.                                                       stk. 1.
   Stk. 2. Tilsidesættelse eller forkert anvendelse af regler               Stk. 2. Ekstrakten indsendes til landsretten og forsvareren
for sagens behandling, som retten ikke påser af egen drift,              så vidt muligt senest 2 uger før hovedforhandlingen. Hvis
kan kun benyttes som ankegrund efter stk. 1, nr. 1, hvis par‐            sagen behandles efter § 930 a, indsendes ekstrakten til
ten har fremsat indsigelse herom under sagens behandling i               landsretten og forsvareren senest samtidig med anklagerens
byretten.                                                                første procedureindlæg. Landsrettens præsident fastsætter
   Stk. 3. En anke anses for at omfatte bedømmelsen af bevi‐             antallet af ekstrakter.
serne for tiltaltes skyld, jf. stk. 1, nr. 4, medmindre andet
                                                                            § 919. I sager, hvor anken omfatter beviserne for tiltaltes
fremgår af ankemeddelelsen.
                                                                         skyld, udarbejder anklagemyndigheden snarest muligt et an‐
   § 913. Den, der anker, skal i ankemeddelelsen anføre,                 klageskrift. Anklageskriftet skal opfylde kravene i § 834 og
hvad anken støttes på, jf. § 912. Hvor særlige grunde taler              skal herudover indeholde en henvisning til byrettens dom.
for det, kan landsretten give den pågældende adgang til at                  Stk. 2. Er anke sket efter § 902, jf. § 904, sker underret‐
angive begrundelsen for anken efter ankefristens udløb.                  ning om anklageskriftet efter fremgangsmåden i § 907,
                                                                         stk. 1. I andre tilfælde forkyndes anklageskriftet for tiltalte.
   § 914. Når anke er sket, kan modparten anmode landsret‐
                                                                            Stk. 3. Forkyndes anklageskriftet inden udløbet af ankefri‐
ten om straks at afvise ankesagen, hvis
                                                                         sten, jf. § 904, er anden ankemeddelelse fra anklagemyndig‐
1) de frister og fremgangsmåder, der er fastsat i dette ka‐
                                                                         heden ikke nødvendig.
     pitel, ikke er overholdt,
2) den, der anker, mangler beføjelse til at anke,                          § 920. Hvis en frifindende dom er anket af anklagemyn‐
3) den påberåbte ankegrund utvivlsomt ikke kan føre til                  digheden, kan landsretten afvise anken efter reglen i § 846,
     ophævelse af dommen eller                                           hvis retten finder,
4) anke er udelukket efter § 902.                                        1) at sagen ikke er undergivet offentlig påtale,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 142 of 166
10. september 2019.                                                   142                                                            Nr. 938.



2)    at det påtalte forhold ikke er strafbart, eller                       modparten meddelelse herom og om begrundelsen for på‐
3)    at strafansvar er bortfaldet ved forældelse.                          standen i så god tid før hovedforhandlingen, at modparten
   Stk. 2. Udebliver tiltalte uden oplyst lovligt forfald i et til‐         får den nødvendige tid til at forberede sig.
fælde, hvor dommen er anket af tiltalte, og hvor anken om‐                      Stk. 2. Landsretten kan, hvis særlige grunde taler for det,
fatter bevisbedømmelsen, kan retten ved kendelse afvise til‐                tillade en part at støtte en anke på forhold, som ikke er an‐
taltes anke, hvis retten finder, at sagen ikke med nytte kan                ført i partens ankemeddelelse, og som ikke er fremsat retti‐
behandles, uden at tiltalte er til stede.                                   digt efter § 913 eller efter stk. 1, 2. pkt., og som heller ikke
   Stk. 3. Retten kan endvidere ved kendelse afvise tiltaltes               skal tages i betragtning af landsretten af egen drift efter
anke, hvis anklageskrift eller indkaldelse på grund af tiltal‐              § 927. Retten udsætter sagen, hvis de nye forhold til støtte
tes forhold ikke på sædvanlig måde har kunnet forkyndes                     for anken gør yderligere forberedelse nødvendig for mod‐
for tiltalte.                                                               parten.
  § 921. Tiltalte har ret til at deltage i retsmøder vedrørende                § 927. Landsretten kan i reglen kun afgøre, om dommen
behandling af anken.                                                        skal ændres eller ophæves af den eller de grunde, som er an‐
  Stk. 2. Hvis anken ikke omfatter beviserne for tiltaltes                  ført til støtte for anken. Herfra gælder dog følgende undta‐
skyld, kan sagen behandles, selv om tiltalte ikke møder.                    gelser:
Sagen kan dog kun behandles, hvis tiltaltes forsvarer er                    1) Hvis kun fejl ved sagens behandling er anført til støtte
mødt.                                                                             for anken, kan retten, når dommen ikke ophæves af
                                                                                  denne grund, afgøre, om loven er urigtigt anvendt til
   § 921 a. Den indankede dom oplæses ved hovedforhand‐
                                                                                  skade for tiltalte, eller om den idømte straf er ufor‐
lingens begyndelse, medmindre retten finder det mere hen‐
                                                                                  holdsmæssig høj.
sigtsmæssigt, at anklageren i stedet helt eller delvis redegør
                                                                            2) Når retten i et tilfælde, hvor tiltalte er domfældt, finder,
for den påankede doms indhold, eller at retten gør sig be‐
                                                                                  at en væsentlig regel for sagens behandling, som har til
kendt med dommens indhold på anden måde.
                                                                                  formål at beskytte tiltalte, er tilsidesat, kan retten ophæ‐
   § 922. Nye beviser kan føres for landsretten, hvis de ved‐                     ve dommen og hjemvise sagen, hvis retten finder, at
rører omstændigheder, som retten kan tage stilling til i den                      den begåede fejl gør domfældelsens rigtighed tvivlsom.
pågældende sag.                                                                Stk. 2. Hvis en dom angår flere tiltalte eller flere lovover‐
   Stk. 2. Anklagemyndigheden sørger for at fremskaffe så‐                  trædelser begået af samme tiltalte, men kun er anket for en
danne beviser og giver straks meddelelse herom til forsvare‐                eller nogle tiltaltes eller lovovertrædelsers vedkommende,
ren. Er der uenighed om, hvorvidt eller på hvilken måde en                  kan landsretten tage et forhold, som er anført til støtte for
oplysning skal fremskaffes, eller vil dens fremskaffelse gøre               anken, i betragtning også i forhold til en tiltalt eller en lov‐
det nødvendigt at udsætte sagen, træffer retten afgørelse.                  overtrædelse, for hvis vedkommende dommen ikke er anket.
Beslutter retten af egen drift, at nye oplysninger skal frem‐               Det samme gælder de forhold, som landsretten har taget i
skaffes, giver den pålæg herom til anklagemyndigheden.                      betragtning af egen drift efter stk. 1.
  § 923. Tilførsler til retsbøger om forklaringer afgivet af                  § 928. Hvis landsretten kommer til det resultat, at den an‐
vidner og skønsmænd under byretsbehandlingen kan ud                         kede afgørelse skal ændres, kan retten afsige ny realitets‐
over i de i § 871 nævnte tilfælde anvendes som bevismiddel,                 dom, når det nødvendige grundlag herfor er til stede.
hvis ingen af parterne inden hovedforhandlingen har anmo‐                     Stk. 2. Skal tiltalte i et tilfælde, hvor landsretten vil afsige
det om ny afhøring.                                                         ny realitetsdom, dømmes efter en straffebestemmelse, som
                                                                            ikke er anvendt i den dom, der er anket, og har anklagemyn‐
  § 924. Hvis kun tiltalte har anket, kan retten ikke idømme
                                                                            digheden heller ikke for landsretten nedlagt påstand om an‐
en strengere straf end ved byrettens dom.
                                                                            vendelse af denne bestemmelse, skal der være givet parterne
   § 925. Tilsidesættelse eller forkert anvendelse af regler                adgang til at udtale sig herom.
for sagens behandling skal ikke medføre ophævelse af en
                                                                               § 929. Finder retten, at den ankede afgørelse skal ændres,
anket dom, medmindre det må antages, at overholdelse af
                                                                            men at betingelserne for, at retten kan afsige realitetsdom,
den pågældende regel kunne have medført, at sagen fik et
                                                                            ikke er til stede, ophæver retten dommen. Hvis ophævelses‐
andet udfald.
                                                                            grunden også helt eller delvis omfatter den behandling, som
   Stk. 2. Tilsidesættelse eller forkert anvendelse af regler
                                                                            ligger til grund for dommen, ophæver retten også helt eller
for sagens behandling, som udelukkende er fastsat af hensyn
                                                                            delvis denne behandling. Sagen hjemvises til ny behandling
til tiltalte, kan ikke føre til en ændring af en anket dom til
                                                                            ved byretten, hvis den foreliggende fejl ikke er af en sådan
skade for tiltalte.
                                                                            karakter, at byretten burde have afvist sagen. Landsrettens
   § 926. Hvis en part har støttet anken på forhold, der kan                hjemvisningsdom skal om nødvendigt angive, fra hvilket
føre til, at landsretten afsiger ny realitetsdom, kan modpar‐               punkt den nye behandling skal begynde.
ten, uanset at ankefristen for dennes vedkommende er udlø‐
                                                                              § 930. Hvis der er afsagt hjemvisningsdom, skal anklage‐
bet, påstå dommen ophævet på grund af fejl, der kan føre til
                                                                            myndigheden, hvis den ikke frafalder tiltale, snarest muligt
sagens hjemvisning til fornyet behandling. Hvis en part i et
                                                                            på ny indbringe sagen for byretten.
sådant tilfælde vil påstå dommen ophævet, må parten give
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 143 of 166
10. september 2019.                                                 143                                                            Nr. 938.



   Stk. 2. Hvis byretten finder det nødvendigt, kan den be‐               rende anvendelse, hvis sagen er behandlet efter § 930 a. Pro‐
slutte at genoptage behandlingen fra et tidligere punkt end               cesbevillingsnævnet kan undtagelsesvis meddele tilladelse,
angivet i hjemvisningsdommen. Inden ny dom afsiges, skal                  hvis ansøgning indgives senere, men inden 1 år efter dom‐
parterne have lejlighed til at udtale sig.                                mens afsigelse. Hvis det er anklagemyndigheden, der vil an‐
   Stk. 3. Var sagen kun anket fra tiltaltes side, kan strengere          ke, skal den samtidig med ansøgningen til Procesbevillings‐
straf ikke idømmes end ved den tidligere dom, medmindre                   nævnet underrette tiltalte om ansøgningen. Manglende un‐
betingelserne for genoptagelse er til stede.                              derretning medfører ikke, at sagen kan afvises.
                                                                            Stk. 3. Når ansøgning om tilladelse til anke er indgivet,
   § 930 a. Retten kan med parternes samtykke bestemme, at
                                                                          kan Højesteret beslutte, at fuldbyrdelse af dommen skal ud‐
ankesagen afgøres uden mundtlig hovedforhandling, når
                                                                          sættes eller standses. Dette sker i hvert fald, når anke tilla‐
parterne nedlægger samstemmende påstande. Retten træffer
                                                                          des.
i så fald bestemmelse om parternes udveksling af skriftlige
procedureindlæg.                                                             § 933. Ved iværksættelse af anken til Højesteret finder
                                                                          § 903, stk. 4, § 905, stk. 1 og 3, § 906, § 907, stk. 2-4, § 910,
   § 931. Ved afstemningen i ankesager, der behandles
                                                                          stk. 1 og 2, og § 913 tilsvarende anvendelse.
under medvirken af domsmænd, jf. § 689, stk. 3, har hver
                                                                             Stk. 2. Anke kan ske under henvisning til de grunde, der
dommer og hver domsmand 1 stemme. Hvis der undtagel‐
                                                                          er nævnt i § 912, stk. 1, nr. 1-3. Reglen i § 912, stk. 2, finder
sesvis kun medvirker 2 dommere, har hver af disse 1½ stem‐
                                                                          tilsvarende anvendelse.
me. På samme måde har hver domsmand 1½ stemme, hvis
                                                                             Stk. 3. Sager om opløsning af politiske foreninger kan al‐
der undtagelsesvis kun medvirker 2 domsmænd.
                                                                          tid indbringes for Højesteret.
   Stk. 2. Ved afstemningen om skyldsspørgsmålet i ankesa‐
ger, der behandles under medvirken af nævninger, jf. § 689,                  § 934. Så snart anklagemyndigheden har forkyndt anke‐
stk. 2, har hver dommer og hver nævning 1 stemme. Næv‐                    meddelelsen for tiltalte eller har modtaget dennes ankemed‐
ningerne afgiver deres stemme først, idet retsformanden af‐               delelse med tilhørende begrundelse, indsender anklagemyn‐
kræver hver enkel nævning dennes stemme i den rækkeføl‐                   digheden sagens akter og en udskrift af hovedforhandlinger‐
ge, hvori nævningerne er udtaget. Dernæst stemmer dom‐                    ne for byret og landsret til Højesteret med de bemærkninger
merne, således at retsformanden afgiver sin stemme sidst.                 eller anmodninger, som anklagemyndigheden finder nød‐
En for tiltalte ugunstig afgørelse af skyldsspørgsmålet kan               vendige.
kun vedtages med mindst 6 stemmer fra nævningerne og
                                                                             § 935. Højesteret kan straks efter anmodning eller af egen
mindst 2 stemmer fra dommerne.
                                                                          drift ved kendelse afvise anken af de grunde, der er nævnt i
   Stk. 3. Ved afstemningen om sanktionsspørgsmålet i an‐
                                                                          § 914, stk. 1, nr. 1-3, eller fordi Procesbevillingsnævnets til‐
kesager, der behandles under medvirken af nævninger, jf.
                                                                          ladelse efter § 932 ikke foreligger.
§ 689, stk. 2, har hver nævning 1 stemme, mens dommerne
                                                                             Stk. 2. Afviser Højesteret ikke straks anken, beskikker
tilsammen har lige så mange stemmer som nævningerne.
                                                                          Højesterets præsident en forsvarer for tiltalte, hvis tiltalte ik‐
Dommerne har indbyrdes lige mange stemmer, medmindre
                                                                          ke selv har valgt en forsvarer.
der undtagelsesvis kun medvirker 8 nævninger. I så fald har
den efter embedsalder yngste dommer 1 stemme mindre end                      § 936. Ved Højesterets behandling af anken finder regler‐
de øvrige, medmindre der undtagelsesvis kun medvirker 2                   ne i §§ 909, 916, 921, 922 og 924-930 a tilsvarende anven‐
dommere. Ved afgørelsen af sanktionen stemmer skiftevis 3                 delse.
nævninger og 1 dommer, således at nævningerne stemmer                        Stk. 2. Skal vidner eller skønsmænd afhøres, kan Højeste‐
først og retsformanden sidst. I øvrigt finder reglerne i                  ret, når retten finder det nødvendigt af hensyn til sagens
§§ 214 og 216 tilsvarende anvendelse på rettens rådslagning               fuldstændige oplysning, bestemme, at de skal afhøres i Hø‐
og afstemning. Ved lige stemmetal gælder med hensyn til                   jesteret, jf. §§ 174 og 209. Ellers sker afhøring af vidner el‐
strafudmålingen det for tiltalte gunstigste resultat.                     ler skønsmænd efter reglerne i kapitel 67 og 68 ved den by‐
                                                                          ret, som Højesteret anmoder herom.
                          Kapitel 83                                         Stk. 3. Højesteret kan ligeledes, hvis det findes nødven‐
                      Anke til Højesteret                                 digt til sagens fuldstændige oplysning, bestemme, at vidner
                                                                          eller skønsmænd, der har været afhørt tidligere, indkaldes til
  § 932. Landsrettens domme i straffesager kan kun ankes
                                                                          personlig afhøring under hovedforhandlingen i Højesteret.
med Procesbevillingsnævnets tilladelse. Sådan tilladelse kan
meddeles, hvis sagen er af principiel karakter eller særlige                 § 937. Under hovedforhandlingen har den part, som an‐
grunde i øvrigt taler derfor. Tilladelsen kan begrænses til en            ker, først ordet. I øvrigt foregår forhandlingen i de former,
del af sagen, herunder med hensyn til de grunde, hvorpå an‐               som Højesteret under iagttagelse af reglerne herom i kapi‐
ken kan støttes, jf. § 933, stk. 2, hvis særlige grunde taler for         tel 2, 3 og 16 nærmere fastsætter. Reglerne i § 748 a finder
det.                                                                      tilsvarende anvendelse.
  Stk. 2. Ansøgning om tilladelse til anke skal indgives til                 Stk. 2. Afhøring af vidner for Højesteret foregår i over‐
Procesbevillingsnævnet inden 14 dage efter dommens afsi‐                  ensstemmelse med reglerne i §§ 866-869.
gelse. Hvis det er tiltalte, der vil anke, beregnes fristen efter
                                                                            §§ 938-967. (Ophævet)
reglerne i § 904, stk. 2 og 3, og § 904, stk. 3, finder tilsva‐
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 144 of 166
10. september 2019.                                                  144                                                         Nr. 938.



                           Kapitel 84                                      sig mod nogen, der ikke er part i sagen, kan kæres til Højes‐
                           (Ophævet)                                       teret under tilsvarende betingelser som anført i § 968 uden
                                                                           tilladelse efter stk. 1, jf. dog § 1013, stk. 3.
                           Kapitel 85
                                                                              § 969. Hvor denne lov ikke bestemmer andet, er kære‐
                      Kære til højere ret                                  målsfristen 14 dage, regnede fra afgivelsen af den beslut‐
    § 968. Kendelser og andre beslutninger afsagt af byretten,             ning, hvorom talen er, dog at bestemmelserne i § 910 finder
som ikke, eller ikke for tiden, kan ankes i medfør af                      tilsvarende anvendelse.
§§ 901-905, kan kæres til landsretten af enhver, over for                     Stk. 2. Kæremål medfører ikke opsættelse af beslutnin‐
hvem kendelsen eller beslutningen indeholder en afgørelse,                 gens udførelse, medmindre det modsatte bestemmes enten af
medmindre andet er bestemt i loven.                                        den ret, som har afgivet beslutningen, eller af den ret, for
    Stk. 2. Personer, der er omfattet af § 172, stk. 1, 2 eller 4,         hvilken kære rejses.
kan med de i stk. 1 angivne indskrænkninger kære kendelser                    Stk. 3. Kære mod afgørelse om, at der skal gives underret‐
om dørlukning, referatforbud og navneforbud. Kendelser om                  ning om indgreb i meddelelseshemmeligheden, jf. § 788, el‐
dørlukning kan dog kun kæres, hvis den kærende har været                   ler om, at materiale, der er tilvejebragt ved et sådant ind‐
til stede eller været repræsenteret ved en person som nævnt i              greb, skal tilintetgøres, jf. § 791, har opsættende virkning.
1. pkt. fra samme massemedie i det retsmøde, hvor retten                      § 970. Kæremål fremsættes skriftlig for den ret, hvis be‐
behandlede spørgsmålet.                                                    slutning påklages, eller erklæres mundtlig til dennes retsbog.
    Stk. 3. Domme kan kun kæres i de tilfælde, der er nævnt i              Rejses kæremål fra påtalemyndighedens side, lader denne
§ 1013.                                                                    uden ophold samme forkynde for sigtede, og, når nogen an‐
    Stk. 4. Kendelser og andre beslutninger, der afsiges under             den for det foreliggende spørgsmåls vedkommende er at be‐
hovedforhandlingen eller under dennes forberedelse, kan                    tragte som modpart, tillige for sidstnævnte, medmindre påta‐
dog, medmindre andet er bestemt i loven, kun kæres, hvis                   lemyndigheden i retten i den pågældendes overværelse har
kendelsen eller beslutningen                                               erklæret at ville rejse sådant kæremål. Rejses kæremål af
1) angår sagens berammelse,                                                sigtede eller af nogen, der ikke er part i selve sagen, foran‐
2) går ud på, at sagen udsættes, afvises eller hæves,                      stalter retten under tilsvarende forudsætning påtalemyndig‐
3) angår fængsling, beslaglæggelse, ransagning eller lig‐                  heden såvel som den, der ellers måtte være at betragte som
       nende,                                                              modpart, underrettet om kæremålet.
4) angår dørlukning, referat- eller navneforbud, billed-                      Stk. 2. Er sigtede fængslet, og er der ikke lejlighed for
       eller lydoptagelse eller tegning,                                   ham til at rejse kæremål til retsbogen overensstemmende
5) pålægger straf eller omkostninger eller                                 med foregående stykke, kan han fremsætte det til den byrets
6) er rettet mod nogen, som ikke er part i sagen.                          retsbog, i hvis kreds fængslet ligger, eller til fængselsbesty‐
    § 968 a. Kendelser og andre beslutninger, der er afsagt af             rerens bog, jf. § 848, stk. 2; udskrift af tilførslen bliver da
landsretten under behandling af en ankesag, kan kun kæres                  uopholdelig at tilstille den ret, hvis beslutning påklages. Har
til Højesteret af sagens parter eller de personer, der er nævnt            sigtede forsvarer, er denne pligtig at bistå ham, således som
i § 968, stk. 2, under tilsvarende betingelser som anført i                bestemt i § 906, stk. 4.
§ 968 og med Procesbevillingsnævnets tilladelse. Sådan til‐                   § 971. For så vidt den ret, hvis beslutning påkæres, ikke i
ladelse kan meddeles, hvis kæremålet angår spørgsmål af                    medfør af § 222 eller § 178 omgør beslutningen således, at
principiel karakter eller særlige grunde i øvrigt taler derfor.            øjemedet med kæremålet dermed er opnået, indsender den
    Stk. 2. Ansøgning om tilladelse til kære skal indgives til             uden ophold kæremålet til den overordnede ret, ledsaget af
Procesbevillingsnævnet inden 14 dage efter kendelsens eller                de fornødne udskrifter og andre dokumenter, disse sidste i
beslutningens afsigelse. Er det tiltalte, der vil kære, og har             bekræftede afskrifter, for så vidt originalerne ikke kan und‐
tiltalte ikke været til stede ved afsigelsen, regnes ansøg‐                væres, samt efter omstændighederne af de bemærkninger,
ningsfristen fra forkyndelsen af afgørelsen. Procesbevil‐                  hvortil der fra rettens side måtte findes anledning.
lingsnævnet kan undtagelsesvis meddele tilladelse, hvis an‐                  Stk. 2. Såvel den, der har rejst kæremål, som modparten
søgning indgives senere, men inden 1 år efter kendelsens el‐               kan indgive skriftlige udtalelser om sagen til den overordne‐
ler beslutningens afsigelse. Hvis det er anklagemyndighe‐                  de ret; herved gælder det samme, som i foregående para‐
den, der vil kære, skal den samtidig med ansøgningen til                   grafs to sidste punktummer er bestemt om selve kæremålet.
Procesbevillingsnævnet give underretning om ansøgningen
til den, som kendelsen eller beslutningen vedrører. Mang‐                     § 972. Den overordnede ret er ikke bundet ved den be‐
lende underretning medfører ikke, at sagen kan afvises.                    dømmelse af de faktiske omstændigheder, hvorpå den påkla‐
    Stk. 3. Hvis Procesbevillingsnævnet meddeler tiltalte eller            gede beslutning er grundet. Finder den overordnede ret, at
anklagemyndigheden tilladelse til kære efter stk. 1, indbrin‐              der skal indhentes nye oplysninger, giver retten pålæg her‐
ger anklagemyndigheden sagen for Højesteret. Sagen skal                    om til anklagemyndigheden. Reglen i § 922 finder herved
indbringes inden 14 dage efter, at Procesbevillingsnævnet                  tilsvarende anvendelse. Angår kæremålet en kendelse eller
har underrettet anklagemyndigheden om tilladelsen.                         beslutning, der er truffet af en anden byret end den, hvor ho‐
    Stk. 4. Kendelser og andre beslutninger, der er afsagt af              vedforhandlingen i øvrigt foregår, kan landsretten give på‐
landsretten under behandling af en ankesag, og som retter
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 145 of 166
10. september 2019.                                                   145                                                           Nr. 938.



læg om tilvejebringelse af nye oplysninger umiddelbart til                     § 977. På begæring af en domfældt kan genoptagelse af
den ret, hvis kendelse eller beslutning er kæret.                           en ved Højesteret eller ved en landsret pådømt sag finde
   Stk. 2. Når særlige grunde findes at tale derfor, kan den                sted:
overordnede ret undtagelsesvis på begæring eller af egen                    1) når nye oplysninger tilvejebringes, og det skønnes anta‐
drift anordne mundtlig forhandling; forsvarer bliver i så fald                    geligt, at disse, om de havde foreligget under sagen,
altid at beskikke, medmindre sigtede selv har antaget en for‐                     kunne have bevirket frifindelse eller anvendelse af en
svarer, eller den forsvarer, som allerede er beskikket for                        væsentlig mildere straffebestemmelse;
ham, er beføjet til at møde for den overordnede ret og erklæ‐               2) når noget sådant forhold oplyses som ommeldt i § 976,
rer sig villig hertil. Reglerne i § 748 a finder tilsvarende an‐                  stk. 1, nr. 2, og det skønnes antageligt, at sådant kan
vendelse.                                                                         have bevirket eller medvirket til domfældelsen;
   Stk. 3. Rettens afgørelse træffes ved kendelse og medde‐                 3) når der i øvrigt foreligger særlige omstændigheder, der
les uden ophold alle vedkommende.                                                 gør det overvejende sandsynligt, at de foreliggende be‐
                                                                                  visligheder ikke har været rigtigt bedømt.
    § 973. Landsrettens afgørelse i en kæresag kan kun kæres
                                                                               Stk. 2. Bestemmelserne i § 906, stk. 2 og 3, 1. pkt., finder
til Højesteret med Procesbevillingsnævnets tilladelse. Sådan
                                                                            her tilsvarende anvendelse.
tilladelse kan meddeles, hvis kæremålet angår spørgsmål af
                                                                               Stk. 3. Kommer omstændigheder, som antages at give til‐
principiel karakter eller særlige grunde i øvrigt taler derfor.
                                                                            talte eller andre på hans vegne føje til at andrage på sagens
Tilladelsen kan begrænses til en del af sagen, hvis særlige
                                                                            genoptagelse, til rettens eller anklagemyndighedens kund‐
grunde taler for det. Reglerne i § 968 a, stk. 2 og 3, finder
                                                                            skab, bør de derom underrette vedkommende.
tilsvarende anvendelse.
                                                                               § 978. Genoptagelse kan ikke finde sted, så længe anke i
   § 973 a. Omgørelse af en kendelse om dørlukning, der er
                                                                            medfør af lovens almindelige regler står åben, eller så længe
kæret efter § 968, stk. 2, 1. pkt., eller § 968 a, stk. 1, er uden
                                                                            en rejst ankesag henstår uafgjort.
retsvirkning for det retsmøde, der er afholdt i den ret, hvis
                                                                               Stk. 2. At straffen er udstået, er ikke til hinder for genop‐
afgørelse er kæret.
                                                                            tagelse.
  § 974. Beslutninger vedrørende forberedelsen af et kære‐
                                                                               § 979. Begæring om genoptagelse fremsættes for Den
måls forhandling kan i lignende omfang som bestemt for an‐
                                                                            Særlige Klageret. I de i § 977, stk. 1, nr. 3, omhandlede til‐
kesagers vedkommende træffes af rettens formand.
                                                                            fælde må begæringen fremsættes inden 5 år efter dommens
                           Kapitel 86                                       afsigelse; har domfældte i medfør af dommen været under‐
                                                                            kastet frihedsberøvelse, kan begæring om genoptagelse dog
                         Genoptagelse
                                                                            altid fremsættes indtil 2 år efter hans løsladelse.
   § 975. Når retsforfølgning frafaldes, efter at tiltale er rejst,            Stk. 2. Begæringen indgives skriftlig og må angive de om‐
uden at der afsiges dom i sagen, kan ud over det i § 724,                   stændigheder, hvorpå den støttes, og de beviser, som forme‐
stk. 2, nævnte tilfælde tiltale kun rejses, når nye beviser af              nes at skulle give sagen et andet udfald. Er tiltalte fængslet,
vægt senere kommer for dagen, eller de i § 976 angivne be‐                  kan hans begæring fremsættes overensstemmende med
tingelser er til stede.                                                     § 848 til byrettens retsbog eller fængselsbestyrerens bog. Er
                                                                            begæringen støttet på nogen sådan grund som nævnt i § 976,
   § 976. Genoptagelse af en sag, som er pådømt ved Højes‐
                                                                            stk. 1, nr. 2, jf. § 977, stk. 1, nr. 2, må den så vidt muligt
teret eller ved landsret, og hvorunder tiltalte er frifundet, kan
                                                                            være ledsaget af udskrift af en over den pågældende afsagt
finde sted efter rigsadvokatens begæring:
                                                                            straffedom. Udskrift af den tidligere dom bør medfølge.
1) når det ifølge en tilståelse, tiltalte senere har afgivet, el‐
      ler andre beviser, der senere er kommet for dagen, må                    § 980. Findes i begæringen ingen grund opgivet, som ef‐
      antages, at han har begået forbrydelsen;                              ter loven kan bevirke genoptagelse, eller findes de påberåbte
2) når falske forklaringer eller erklæringer er afgivne                     omstændigheder eller bevisligheder åbenbart betydningslø‐
      under sagen af vidner eller skønsmænd, eller falske el‐               se, kan retten straks ved kendelse afvise begæringen.
      ler forfalskede dokumenter er benyttede under samme,                     Stk. 2. Finder retten ikke anledning til sådan afvisning, gi‐
      eller noget strafbart forhold, sigtende til at påvirke eller          ver den, for så vidt der ikke allerede med begæringen er
      bestemme sagens udfald, er udvist enten af tiltalte eller             forelagt den en erklæring fra modparten, som efter omstæn‐
      af nogen, der i medfør af sit embede eller offentligt                 dighederne skønnes fyldestgørende, denne lejlighed til at
      hverv har medvirket ved sagens behandling, og der ef‐                 udtale sig skriftlig eller mundtlig.
      ter omstændighederne er god grund til at antage, at så‐
                                                                               § 981. Finder retten, at yderligere oplysninger bør tilveje‐
      dant har bevirket eller medvirket til, at tiltalte har und‐
                                                                            bringes, inden afgørelse træffes om, hvorvidt genoptagelse
      gået domfældelse.
                                                                            bør finde sted, giver den, for så vidt den ikke selv vil foran‐
   Stk. 2. Under tilsvarende betingelser kan genoptagelse
                                                                            stalte disse tilvejebragt, de i så henseende fornødne pålæg.
finde sted, hvor tiltalte påstås at have gjort sig skyldig i en
                                                                            Skal vidner eller tiltalte afhøres, sker afhøringen efter regler‐
væsentlig større forbrydelse end den, hvorfor han er dom‐
                                                                            ne i kapitel 67 og 68, medmindre retten anser det nødven‐
fældt.
                                                                            digt til sagens fuldstændige oplysning selv at modtage de
                                                                            pågældende forklaringer.
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 146 of 166
10. september 2019.                                                   146                                                          Nr. 938.



   Stk. 2. Hvor begæringen om genoptagelse er støttet på, at                spørgsmålet indbringes for Den Særlige Klageret efter regler‐
et sådant strafbart forhold er begået som nævnt i § 976,                    ne om kære til Højesteret.
stk. 1, nr. 2, jf. § 977, stk. 1, nr. 2, men en straffesag, som                 Stk. 2. Er en tiltalt blevet domfældt uden retsmøde efter
derom er rejst, endnu ikke er afsluttet, bliver, om fornødent,              § 897, stk. 1, nr. 3, kan domfældte begære sagen genoptaget
afgørelsen at udsætte, indtil sådan straffesag er endt.                     til forhandling, når domfældte godtgør at have været forhin‐
   Stk. 3. Beslutninger vedrørende forberedelsen af forhand‐                dret i at anmode om et retsmøde på grund af omstændighe‐
lingen af en begæring om genoptagelse kan i lignende om‐                    der, som ikke kan tilregnes den pågældende, eller at bøde‐
fang som bestemt for ankesagers vedkommende træffes af                      forelægget ikke rettidigt er kommet til domfældtes kund‐
rettens formand.                                                            skab. Reglerne i stk. 1, 2.-4. pkt., finder tilsvarende anven‐
                                                                            delse.
   § 982. Retten afgør ved kendelse, om begæringen skal
                                                                                Stk. 3. Hvis sagen i medfør af § 855, stk. 3, nr. 4, er frem‐
tages til følge eller forkastes; tages den til følge, går kendel‐
                                                                            met i tiltaltes fravær, kan domfældte begære sagen genopta‐
sen ud på, at ny hovedforhandling skal finde sted. Er dom‐
                                                                            get til ny forhandling, hvis domfældte er afskåret fra at anke
fældte død, skal retten altid uden ny hovedforhandling enten
                                                                            dommen i medfør af § 902, stk. 3, jf. stk. 2, eller hvis den
forkaste begæringen om genoptagelse eller afsige dom,
                                                                            domfældte godtgør at have haft lovligt forfald og ved ham
hvorved den ældre dom ophæves.
                                                                            utilregnelige omstændigheder har været forhindret fra i tide
   § 983. Den nye hovedforhandling foregår ved den lands‐                   at anmelde dette, eller at stævningen ikke rettidigt er kom‐
ret, som tidligere har dømt i sagen. Den forberedes og frem‐                met til domfældtes kundskab. Begæringen må fremsættes
mes overensstemmende med de almindelige om hovedfor‐                        over for den ret, som har afsagt dom i sagen, inden 14 dage
handling for landsret givne regler; om nævninger skal med‐                  fra dommens forkyndelse efter § 219 a, stk. 5. Retten kan
virke, bestemmes efter reglerne i § 689.                                    undtagelsesvis genoptage sagen, hvis begæring indgives se‐
                                                                            nere, men inden 1 år efter dommens forkyndelse. Reglerne i
   § 984. Hvor genoptagelse er tilstået alene efter begæring
                                                                            stk. 1, 3. og 4. pkt., finder tilsvarende anvendelse.
af domfældte eller nogen af de i § 906, stk. 2 og 3, 1. pkt.,
                                                                                Stk. 4. Udebliver domfældte under den nye hovedforhand‐
nævnte personer, må den nye dom ikke i noget punkt afvige
                                                                            ling, hæver retten ved kendelse sagen, og den afsagte dom
fra den tidligere dom til skade for ham. I andre tilfælde må
                                                                            bliver stående ved magt.
sådan afvigelse ikke ske for de punkters vedkommende, som
                                                                                Stk. 5. Under de i stk. 1, 1. pkt., anførte betingelser kan
ikke berøres af genoptagelsesgrunden.
                                                                            tiltalte begære genoptagelse af en ankesag, som er afvist på
  § 985. Den Særlige Klagerets kendelse, hvorved genopta‐                   grund af hans udeblivelse. Er en anke afvist i medfør af
gelse tilstås eller nægtes, er endelig og upåankelig.                       § 920, stk. 3, kan tiltalte begære genoptagelse, når han godt‐
                                                                            gør, at det skyldes ham utilregnelige omstændigheder, at an‐
   § 985 a. Den Særlige Klageret kan efter rigsadvokatens
                                                                            klageskrift eller stævning ikke på sædvanlig måde har kun‐
begæring tillade, at retsforfølgning i en sag, som er pådømt
                                                                            net forkyndes for ham. Begæring om genoptagelse må frem‐
ved en domstol uden for den danske stat, og hvor tiltalte er
                                                                            sættes over for den ret, der har afvist anken. I øvrigt finder
frifundet, finder sted her i landet, når betingelserne i § 976,
                                                                            bestemmelserne i stk. 1, 2.- 4. pkt., tilsvarende anvendelse.
stk. 1, nr. 1, er opfyldt.
   Stk. 2. § 979, stk. 2, 1. og 4. pkt., § 980, § 981, stk. 1 og 3,            § 988. Hvis en straffesag genoptages i medfør af § 987,
§ 982, 1. pkt., og § 985 finder tilsvarende anvendelse.                     stk. 3, kan tilførsler til retsbogen om forklaringer afgivet af
   Stk. 3. Sagen behandles ved byretten efter de almindelige                vidner og skønsmænd under den forudgående behandling
regler om hovedforhandling i 1. instans.                                    foruden i de i § 871 nævnte tilfælde anvendes som bevis‐
                                                                            middel, hvis ingen af parterne inden hovedforhandlingen har
   § 986. Begæring om genoptagelse medfører ikke udsæt‐
                                                                            anmodet om fornyet afhøring.
telse eller standsning af dommens fuldbyrdelse, medmindre
retten bestemmer det modsatte; det samme gælder om be‐                                               Sjette afsnit.
slutning om genoptagelse, der træffes i henhold til § 976. Er
                                                                             Regler om behandlingen af private straffesager og om
genoptagelse besluttet i henhold til § 977, bliver fuldbyrdel‐
                                                                               forfølgning af borgerlige krav under straffesager
sen altid at udsætte eller standse, hvis domfældte begærer
det.                                                                                                  Kapitel 87
   § 987. Er en udebleven tiltalt blevet domfældt, uden at an‐                                        (Ophævet)
ke efter reglerne i kapitel 82 kan finde sted, kan domfældte
begære sagen genoptaget til ny forhandling, når den pågæl‐                                            Kapitel 88
dende godtgør, at have haft lovligt forfald og ved ham util‐                       Regler om behandlingen af private straffesager
regnelige omstændigheder har været forhindret fra i tide at
                                                                              § 989. Straffesager, der påtales af private, behandles efter
anmelde dette, eller at stævningen ikke rettidigt er kommet
                                                                            reglerne om den borgerlige retspleje, jf. dog § 990.
til domfældtes kundskab. Begæringen må fremsættes over
for den ret, som har afsagt dom i sagen, inden sådan frist                     § 990. Når nogen ved en byrets dom i en sag, hvorunder
som bestemt i § 904, jf. § 910. Reglerne i §§ 979, stk. 2,-982              en privat sagsøger i den borgerlige retsplejes former har på‐
finder tilsvarende anvendelse. Nægtes genoptagelse, kan                     talt en forbrydelse, som er undergivet privat påtale, er dømt
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 147 of 166
10. september 2019.                                                 147                                                         Nr. 938.



til fængsel, kan han rejse anke overensstemmende med de                   halvdelen af stemmerne for sig, når dertil medregnes de
regler, som gælder i offentlige sager. Statsadvokaten har da              stemmer, som er afgivne for et højere beløb.
overensstemmende med reglerne i kapitel 82 at indbringe
                                                                            § 994. I sager, som forfølges af den forurettede, gøres
sagen for landsretten, hvor ankesagen forberedes og behand‐
                                                                          borgerlige krav gældende på samme måde som påstanden
les efter de for offentlige sager gældende regler. Statsadvo‐
                                                                          om straf.
katen lader meddelelse om ankesagen forkynde for den pri‐
vate sagsøger, der har adgang til at slutte sig til forfølgnin‐              § 995. Påankes dommen for straffepåstandens
gen for landsretten overensstemmende med bestemmelserne                   vedkommende, bliver også dens afgørelse vedrørende de
i § 727. Finder statsadvokaten, at en offentlig interesse kræ‐            under straffesagen påtalte borgerlige krav at prøve af den
ver, at en byrets dom i en privat forfulgt straffesag (jf. 1.             overordnede ret, for så vidt den afgørelse, der træffes for
pkt.) gøres til genstand for påanke, kan han af egen drift                straffepåstandens vedkommende, må bestemme afgørelsen
iværksætte sådan, og foranstående regler finder da tilsvaren‐             med hensyn til bemeldte krav. Ellers omfatter den overord‐
de anvendelse.                                                            nede rets prøvelse ikke de borgerlige krav, medmindre disse
   Stk. 2. Foranstående regler finder tilsvarende anvendelse,             udtrykkelig er inddragne under anken, jf. dog næstsidste
hvor en landsrets dom i en privat straffesag kan påankes til              stykke.
Højesteret i medfør af reglerne i § 371 eller § 932.                         Stk. 2. Også i henseende til anke har påtalemyndigheden
   Stk. 3. Den private sagsøger kan uanset denne sin stilling             at varetage den forurettedes tarv, når fornøden begæring fra
afhøres som vidne i sagen.                                                denne foreligger. Reglerne i § 991, stk. 4, og § 992 finder
                                                                          også her tilsvarende anvendelse.
                          Kapitel 89                                         Stk. 3. Ved påanke, der omfatter også bevisbedømmelsen,
        Påtale af borgerlige krav under straffesager                      bliver de for den underordnede ret rejste borgerlige krav at
                                                                          undergive den overordnede rets prøvelse, når ikke både til‐
    § 991. I sager, som behandles efter kapitel 80 uden med‐
                                                                          talte og den forurettede udtrykkelig har frafaldet dette; så‐
virken af domsmænd, kan der tilkendes den forurettede er‐
                                                                          danne krav kan derhos i dette tilfælde fra nyt af inddrages
statning hos tiltalte for den ved forbrydelsen voldte skade,
                                                                          under sagen i samme udstrækning, som om sagen var ind‐
når den pågældende har fremsat begæring herom for retten.
                                                                          bragt for vedkommende overordnede ret som første instans.
Der skal gives den forurettede lejlighed til at fremsætte er‐
                                                                             Stk. 4. Kære finder ikke sted over for rettens beslutninger
statningskrav, for så vidt sagen efter sin beskaffenhed giver
                                                                          vedrørende borgerlige krav.
anledning hertil.
    Stk. 2. I andre offentlige straffesager påhviler det anklage‐            § 995 a. Retten kan give den forurettede fri proces, når
myndigheden efter den forurettedes begæring at forfølge                   det skønnes nødvendigt med advokatbistand ved opgørelsen
borgerlige krav, såfremt dette kan ske uden væsentlig                     af erstatningskravet og den forurettede opfylder de økono‐
ulempe.                                                                   miske betingelser efter § 325.
    Stk. 3. Særlige beviser vedrørende borgerlige krav i en                  Stk. 2. Når omstændighederne taler for det, kan retten i
nævningesag skal angives i bevisfortegnelsen, jf. §§ 837 og               sager, hvor en person er afgået ved døden som følge af en
839.                                                                      forbrydelse, beskikke en advokat for de pårørende til at bistå
    Stk. 4. Retten kan på ethvert trin nægte et borgerligt kravs          med opgørelsen af erstatningskrav.
forfølgning under straffesagen, når den finder, at dets be‐
                                                                             § 996. Over for rettens afgørelse angående et ved dom‐
handling under denne ikke kan ske uden væsentlig ulempe.
                                                                          men påkendt borgerligt krav står særskilt anke i den borger‐
    Stk. 5. Den forurettede kan på ethvert trin indtil sagens
                                                                          lige retsplejes former såvel tiltalte som den forurettede åben,
optagelse til dom tage sin begæring efter nærværende para‐
                                                                          når afgørelsen ville kunne påankes efter reglerne om den
grafs første og andet stykke tilbage med forbehold af adgang
                                                                          borgerlige retspleje.
til at påtale kravet i den borgerlige retsplejes former.
                                                                             § 996 a. Under straffesager vedrørende forhold, der giver
   § 992. Finder retten, at de oplysninger, der foreligger til
                                                                          grundlag for omstødelse af ægteskab efter § 23 i lov om æg‐
støtte for en påstand, som er fremsat i henhold til de foregå‐
                                                                          teskabs indgåelse og opløsning, skal påtalemyndigheden ef‐
ende paragraffer, er ufuldstændige, eller at den domfældelse
                                                                          ter anmodning fra Familieretshuset nedlægge påstand om
eller frifindelse, som finder sted for straffespørgsmålets
                                                                          ægteskabets omstødelse. Bestemmelserne i §§ 991-996 fin‐
vedkommende, ikke vil medføre en afgørelse i samme ret‐
                                                                          der tilsvarende anvendelse.
ning af den heromhandlede påstand, bliver denne ikke at ta‐
ge under påkendelse.                                                                             Syvende afsnit.
   Stk. 2. I ethvert tilfælde, hvor retten ikke har påkendt et
                                                                                    Fuldbyrdelsen af domme i straffesager
under sagen påtalt borgerligt krav, står det den forurettede
frit for at påtale dette i den borgerlige retsplejes former.                                        Kapitel 90
   § 993. Størrelsen af den erstatning, som tilkendes den for‐               § 997. Politidirektøren drager omsorg for straffedommes
urettede, fastsættes af retten. Ved stemmegivningen om er‐                fuldbyrdelse såvel i henseende til straf som i henseende til
statningens størrelse bliver den sum gældende, som har over               dommens øvrige bestemmelser, derunder erstatning til den
                                                                          skadelidte, for så vidt denne begærer det. Han står herved
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 148 of 166
10. september 2019.                                                148                                                          Nr. 938.



under statsadvokatens overtilsyn. Bøder, sagsomkostninger                sagsomkostninger, krav på konfiskation efter straffelovens
og konfiskationsbeløb inddrives dog af restanceinddrivelses‐             § 75, stk. 1, 1. pkt., 2. led, og 2. pkt., og stk. 3, og § 76 a,
myndigheden.                                                             stk. 5, bødekrav eller forurettedes krav på erstatning i sagen
   Stk. 2. Erstatning, der under straffesagen er tilkendt no‐            tilsvarende anvendelse. Endvidere finder reglerne om ran‐
gen, samt andre ydelser, der ved dommen er pålagt den skyl‐              sagning i kapitel 73 og reglerne om edition i kapitel 74 til‐
dige, inddrives efter de i bogen om den borgerlige retspleje             svarende anvendelse, hvis der er bestemte grunde til at anta‐
foreskrevne regler. For konfiskation gælder endvidere regler‐            ge, at der ved ransagning eller edition kan findes genstande
ne i § 90, stk. 2 og 3, § 91, stk. 2 og 3, § 92 og § 111, stk. 2         eller værdier, som kan beslaglægges efter 1. pkt. Afgørelser
og 3, i lov om fuldbyrdelse af straf m.v.                                efter 1. og 2. pkt. træffes af den ret, som har afsagt dommen
   Stk. 3. I domme, hvorved nogen tilholdes at opfylde en                i 1. instans. I forbindelse med afgørelse om beslaglæggelse
forpligtelse mod det offentlige, kan som tvangsmiddel fast‐              efter 1. pkt. skal der træffes afgørelse om, hvordan det be‐
sættes en fortløbende bøde, der tilfalder statskassen.                   slaglagte skal anvendes, jf. 807 d, stk. 2 og 3.
                                                                            Stk. 2. Har den, som er idømt ubetinget fængsel i 8 måne‐
   § 998. Opstår der med hensyn til dommens fortolkning el‐
                                                                         der eller mere, unddraget sig straffuldbyrdelsen, kan hans
ler i andre henseender, jf. dog § 112, nr. 1, i lov om fuldbyr‐
                                                                         formue beslaglægges efter reglerne i kapitel 74. Foruden i
delse af straf m.v., tvist mellem politidirektøren eller den
                                                                         de i § 807 d, stk. 5, nævnte tilfælde bortfalder beslaglæggel‐
denne overordnede myndighed og den, over for hvem der er
                                                                         sen, når der er gået 10 år fra dommens afsigelse, medmindre
spørgsmål om at fuldbyrde en straffedom, bliver spørgsmå‐
                                                                         retten efter begæring undtagelsesvis beslutter at opretholde
let på dennes begæring at forelægge den ret, som har afsagt
                                                                         den.
dom i sagen i første instans, men uden at den af statsadvoka‐
ten eller politidirektøren anordnede fuldbyrdelse af den                   §§ 1003-1005. (Ophævet)
grund behøver at udsættes, medmindre retten beslutter det.
                                                                            § 1006. Ovenstående regler finder med de af forholdets
   Stk. 2. Rettens afgørelse træffes ved kendelse. Drejer tvi‐
                                                                         natur eller særlige forskrifter følgende lempelser også an‐
sten sig om, hvorvidt den, over for hvem der er spørgsmål
                                                                         vendelse ved fuldbyrdelsen af kendelser, hvorved retten har
om at fuldbyrde straffen, er den domfældte, skal mundtlig
                                                                         pålagt vidner eller andre straf.
forhandling og bevisførelse finde sted i et offentligt retsmø‐
                                                                            Stk. 2. Fuldbyrdelse af de i § 178 omtalte kendelser kan
de, i hvilket den pågældende er til stede. I andre tilfælde
                                                                         dog først finde sted, når fristen til at fremsætte begæring om
træffes afgørelsen, efter at der, så vidt fornødent, er givet
                                                                         kendelsens ophævelse i henhold til § 178 er forløbet, eller
parterne lejlighed til at udtale sig mundtlig eller skriftlig.
                                                                         retten har nægtet at efterkomme en sådan begæring.
   Stk. 3. Byrettens afgørelse af det i foregående stykkes an‐
det punktum nævnte spørgsmål kan påankes til landsretten. I                                     Ottende afsnit.
øvrigt kan de i medfør af nærværende paragraf trufne afgø‐
                                                                                    Sagsomkostninger m.v. i straffesager
relser alene være genstand for kære.
   § 999. En straffedom kan ikke fuldbyrdes, før fristen for                                       Kapitel 91
anke efter lovens almindelige regel er udløbet, eller ankeaf‐                                  Sagsomkostninger
kald er meddelt.
                                                                             § 1007. I straffesager, som forfølges af en offentlig myn‐
   Stk. 2. Er domfældte varetægtsfængslet efter straffedom‐
                                                                         dighed, udredes omkostningerne ved sagens behandling og
men, skal dommen fuldbyrdes, så snart det kan konstateres,
                                                                         straffens fuldbyrdelse af det offentlige med forbehold af ret
at dommen er endelig.
                                                                         til at få dem erstattet efter nedenstående regler.
   Stk. 3. Er der grund til at antage, at den dømte vil forlade
                                                                             Stk. 2. Vederlag til en valgt forsvarer vedkommer ikke det
landet, inden fuldbyrdelse kan ske efter stk. 1, eller på anden
                                                                         offentlige; dog kan retten undtagelsesvis, når det efter sa‐
måde søge at unddrage sig fuldbyrdelse, kan det i en bøde‐
                                                                         gens særlige omstændigheder findes rimeligt, at sigtede har
dom bestemmes, at bøden straks kan inddrives, medmindre
                                                                         valgt den pågældende til forsvarer, hos det offentlige tilken‐
der stilles sikkerhed for dens betaling.
                                                                         de denne et beløb, der ikke kan overstige, hvad der i sagen
   Stk. 4. For bødedomme, som ikke kan ankes, og bødeaf‐
                                                                         ville være blevet tilkendt en beskikket forsvarer. Udgifter,
gørelser efter § 899 gælder en fuldbyrdelsesfrist på 3 dage,
                                                                         der foranlediges ved skridt, som en tredjemand foretager i
medmindre en længere frist fastsættes i medfør af borgerlig
                                                                         sin interesse, er ligeledes det offentlige uvedkommende. Det
straffelov. Fristen beregnes på den i § 904 angivne måde.
                                                                         samme gælder udgifter i anledning af beviser, som sigtede
Under tilsvarende omstændigheder som angivet i stk. 3 kan
                                                                         fremskaffer uden rettens foranstaltning; dog kan retten und‐
politidirektøren straks lade afgørelsen fuldbyrde, medmindre
                                                                         tagelsesvis pålægge det offentlige at afholde sådanne udgif‐
der stilles sikkerhed for bødens betaling.
                                                                         ter helt eller delvis, når sigtede skønnes at have haft rimelig
   Stk. 5. Med hensyn til erstatning, som er tilkendt ved en
                                                                         grund til at fremskaffe beviserne. Om udgifter, som udredes
straffedom, gælder den i § 480, stk. 1, fastsatte fuldbyrdel‐
                                                                         af det offentlige i medfør af dette stykke, gælder samme for‐
sesfrist.
                                                                         behold som i stk. 1 nævnt.
  §§ 1000-1001. (Ophævet)
                                                                           § 1007 a. Er sigtede udeblevet trods lovlig indkaldelse og
  § 1002. Efter at dom er afsagt, finder reglerne i kapitel 74           uden oplyst lovligt forfald, og fremmes hovedforhandlingen
om beslaglæggelse til sikkerhed for det offentliges krav på              ikke til dom i tiltaltes fravær, jf. § 855, stk. 3, eller § 897,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 149 of 166
10. september 2019.                                                    149                                                           Nr. 938.



stk. 1, nr. 1, skal sigtede erstatte det offentlige de nødvendi‐             udgifter forårsagede ved sådanne handlinger eller undladel‐
ge udgifter, som er medgået til behandlingen af det pågæl‐                   ser, påhviler der den pågældende erstatningspligt for de om‐
dende retsmøde.                                                              kostninger, hans forhold har medført.
                                                                                 Stk. 2. Overensstemmende hermed kan det af den over‐
    § 1008. Findes sigtede skyldig, eller kendes han ved dom
                                                                             ordnede ret, til hvilken anke har fundet sted, pålægges en
uberettiget til oprejsning i anledning af strafferetlig forfølg‐
                                                                             dommer at bære omkostninger, efter at der er givet ham lej‐
ning, er han pligtig at erstatte det offentlige de nødvendige
                                                                             lighed til at fremføre sit forsvar.
udgifter, som er medgået til sagens behandling. Justitsmini‐
                                                                                 Stk. 3. Bortfalder en straffesag, hvis offentlige forfølgning
steren kan fastsætte takster til brug ved opgørelsen af det be‐
                                                                             er betinget af den forurettedes begæring, fordi denne tager
løb, som sigtede skal betale til dækning af udgifter til sag‐
                                                                             sin begæring tilbage, kan han efter statsadvokatens eller po‐
kyndig bistand ved sagens behandling.
                                                                             litidirektørens påstand tilpligtes at erstatte det offentlige de
    Stk. 2. Har undersøgelsen været rettet på en anden forbry‐
                                                                             dette påførte udgifter.
delse end den eller på andre forbrydelser foruden den, for
hvilken tiltalte dømmes, er han ikke pligtig til at erstatte de                 § 1012. Om erstatning af omkostninger træffer retten af‐
derved foranledigede yderligere omkostninger (jf. dog                        gørelse ved dommen eller, når sagen endes uden dom, ved
§ 1010); kan en sondring ikke ske, bestemmer retten, om og                   kendelse.
hvor stort et afdrag der bør gøres.                                             Stk. 2. Er spørgsmålet om erstatning af omkostninger ved
    Stk. 3. Udgifter, der er foranledigede ved anke, kære eller              enkelte retshandlinger eller afsnit i sagens behandling uaf‐
begæring om en genoptagelse, bliver ikkun da at udrede af                    hængigt af sagens udfald, kan der straks derom træffes afgø‐
tiltalte, når disse skridt enten har ført til et for ham ugunsti‐            relse ved kendelse.
gere udfald eller er iværksat af ham selv og ikke har ført til                  Stk. 3. Tredjemand, hvem det pålægges at erstatte om‐
forandring til hans fordel. Er anke rejst eller genoptagelse                 kostningerne, bør der forinden være givet lejlighed til at ud‐
begæret af nogen af de i § 906, stk. 3, 1. pkt., nævnte perso‐               tale sig herom, for så vidt ikke særegne forskrifter er givne,
ner, er den pågældende under tilsvarende betingelser pligtig                 såsom med hensyn til udeblevne vidner.
at erstatte de derved forvoldte udgifter.                                       Stk. 4. I sager, der afgøres efter § 899 eller med udenretlig
    Stk. 4. Omkostninger, som er forårsagede ved andres fejl                 vedtagelse i medfør af § 832 eller færdselslovens § 119 a,
eller forsømmelser, bør ikke falde domfældte til last. Retten                kan tillige spørgsmålet om erstatning af omkostninger afgø‐
kan også i dommen begrænse omkostningsansvaret, når den                      res med vedtagelse. Omkostninger, der er vedtaget, kan ind‐
finder, at dette ellers ville komme til at stå i åbenbart misfor‐            drives efter samme regler, som gælder for afgørelser om
hold til domfældtes skyld og vilkår, herunder når domfældte                  omkostninger, der er truffet ved dom.
er omfattet af straffelovens § 16 eller § 69 og idømmes for‐
                                                                                 § 1013. Når en dom er påanket, prøver den overordnede
anstaltninger efter straffelovens § 68 eller § 70.
                                                                             ret omkostningsspørgsmålet, for så vidt dettes afgørelse af‐
    Stk. 5. Rejsegodtgørelser og dagpenge til landsrettens per‐
                                                                             hænger af ankens udfald, eller det særlig er inddraget under
sonale i anledning af rettens møder uden for dens hovedsæ‐
                                                                             anken. En tilsvarende regel gælder, når kæremål rejses mod
de, rejsegodtgørelser og dagpenge til nævninger og doms‐
                                                                             en kendelse, der har pålagt erstatning af omkostninger i for‐
mænd, rejsegodtgørelser og dagpenge til statsadvokaten,
                                                                             bindelse med straf eller lignende følger. I andre tilfælde kan
som foranlediges ved, at denne har embedskontor på et an‐
                                                                             kæremål rejses mod rettens afgørelse af omkostningsspørgs‐
det sted end det, hvor retten holdes, falder ikke domfældte
                                                                             målet, når afgørelsen er uafhængig af sagens udfald, og de
til last.
                                                                             pålagte omkostningers beløb kan antages at ville overstige
   § 1009. Dømmes flere tiltalte som meddelagtige i den                      40 kr.
samme handling, har enhver især af dem at erstatte de udgif‐                     Stk. 2. Foranstående regler gælder også med hensyn til
ter, som hidrører fra forhold, der alene vedrører ham. Med                   fastsættelse af vederlag til offentlige anklagere, hvor derom
hensyn til andre omkostninger pålægger retten de enkelte                     bliver spørgsmål, og til forsvarere.
deltagere at udrede en i forhold til graden af deres deltagelse                  Stk. 3. Landsrettens afgørelser om vederlag til forsvarere
bestemt andel og kan tillige bestemme, at alle eller enkelte                 kan ikke kæres. Procesbevillingsnævnet kan dog meddele
deltagere skal hæfte solidarisk.                                             tilladelse til, at afgørelsen kæres til Højesteret, hvis kæremå‐
                                                                             let angår spørgsmål af principiel karakter eller andre særlige
   § 1010. Frifindes tiltalte, eller endes sagen i øvrigt uden at
                                                                             grunde i øvrigt taler for det. Reglerne i § 968 a, stk. 2 og 3,
have ført til sigtedes domfældelse, påhviler der ham ingen
                                                                             finder tilsvarende anvendelse.
pligt til at udrede omkostninger, undtagen for så vidt disse
                                                                                 Stk. 4. Pålagte omkostninger kan af restanceinddrivelses‐
måtte være forårsagede ved hans tilregnelige og retsstridige
                                                                             myndigheden inddrives efter reglerne i § 90, stk. 2 og 3, §
handlinger eller undladelser, eller for så vidt § 1007 a finder
                                                                             91, stk. 2 og 3, § 92 og § 111, stk. 2 og 3, i lov om fuldbyr‐
anvendelse.
                                                                             delse af straf m.v.
   Stk. 2. Justitsministeren fastsætter regler om godtgørelse
for udgifter til befordring til og fra retten til tiltalte, der fri‐           § 1014. For så vidt der i straffesager bliver spørgsmål om
findes.                                                                      afgifter til statskassen, kan fri proces meddeles overensstem‐
                                                                             mende med reglerne i kap. 31.
   § 1011. Er straffesagen foranlediget ved tilregnelige og
retsstridige handlinger af andre end sigtede, eller er særegne
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 150 of 166
10. september 2019.                                                 150                                                            Nr. 938.



    § 1014 a. I sager om ændring eller ophævelse af foran‐                ning af fotografier af forurettede finder §§ 814 og 816 dog
staltninger, jf. straffelovens § 72, betaler det offentlige ud‐           anvendelse.
gifterne ved sagens behandling.
                                                                            § 1017 c. Med bøde straffes den, som i forbindelse med
    Stk. 2. Retten kan pålægge den dømte helt eller delvis at
                                                                          omtale af en straffesag eller i øvrigt med henblik på en så‐
betale sagens omkostninger, når der efter den dømtes for‐
                                                                          dan sag giver offentlig meddelelse om en medvirkende læg‐
hold og sagens omstændigheder i øvrigt er særlig anledning
                                                                          dommers navn, stilling eller bopæl eller på anden måde of‐
til det.
                                                                          fentliggør den pågældendes identitet.
                          Kapitel 92                                          § 1017 d. Domme og kendelser i straffesager må kun gen‐
             Offentlig omtale m.v. af straffesager                        gives offentligt, når de er anonymiseret, således at sigtedes,
                                                                          tiltaltes, forurettedes eller vidners identitet ikke fremgår.
  §§ 1015-1016. (Ophævet)
                                                                          Overtrædelse straffes med bøde.
   § 1016 a. Ingen, som i embeds medfør er beskæftiget med                    Stk. 2. Bestemmelsen i stk. 1 finder ikke anvendelse på
en straffesag, må, så længe sagen ikke er pådømt eller bort‐              retsinformationssystemer, der er omfattet af databeskyttel‐
faldet, udtale sig uden for retten til offentligheden angående            seslovens § 9, eller på offentlig gengivelse, der bygger på et
skyldsspørgsmålet.                                                        sådant retsinformationssystem.
   § 1017. Offentlig gengivelse af retsforhandlinger skal væ‐                                      Niende afsnit.
re objektiv og loyal.
   Stk. 2. Med bøde eller fængsel indtil 4 måneder straffes                                          Kapitel 93
den, som i tale eller skrift, beregnet på at virke i en videre                     Særlige bestemmelser om nogle forhør m.m.
kreds, forsætlig eller ved grov uagtsomhed:
1) giver væsentlig urigtig meddelelse om en straffesag,                      § 1018. Optagelse af forhør ved undersøgelsesret kan fin‐
      der endnu ikke er endeligt afgjort eller bortfaldet,                de sted i samme omfang som hidtil dels angående stedfund‐
2) lægger hindringer i vejen for sagens oplysning eller                   ne ildebrande, undvigelse af fanger, ulykkestilfælde, død‐
3) så længe endelig dom i en straffesag ikke er afsagt,                   fundne personer o. desl., dels efter begæring af myndigheder
      fremsætter udtalelser, der er egnet til på uforsvarlig              til oplysning om trængendes forsørgelseshjem og undersø‐
      måde at påvirke dommerne, domsmændene eller næv‐                    gelse af personlige forhold af retlig betydning.
      ningerne med hensyn til sagens afgørelse.                              Stk. 2. For så vidt der uden for strafferetsplejen er hjem‐
                                                                          mel for anvendelse af sådanne forholdsregler som de i 4.
    § 1017 a. Såfremt hensynet til fremmede magter gør det                bog, 2. afsnit, omhandlede for andre offentlige formåls
påkrævet, at der ikke offentlig sker omtale af et forhold, der            skyld, berøres de derom gældende regler ikke af denne lov.
er genstand for offentlig undersøgelse, kan politiet begære
rettens kendelse om, at offentlig omtale af sagen helt eller                                       Tiende afsnit.
for visse deles vedkommende er forbudt. Forhandlingerne
                                                                                                    Kapitel 93 a
herom samt kendelsens afsigelse sker for lukkede døre.
    Stk. 2. Kendelsen bortfalder, når der er rejst tiltale eller                Erstatning i anledning af strafferetlig forfølgning
tiltale er frafaldet; vedrører sagen flere personer, kan ken‐                 § 1018 a. Den, der har været anholdt eller varetægtsfæng‐
delsen dog opretholdes, indtil undersøgelsen er afsluttet for             slet som led i en strafferetlig forfølgning, har krav på erstat‐
alles vedkommende.                                                        ning for den derved tilføjede skade, såfremt påtale opgives
    Stk. 3. Nærmere bestemmelser om, på hvilken måde de i                 eller tiltalte frifindes, uden at dette er begrundet i, at han fin‐
nærværende paragraf omhandlede kendelser vil være at                      des utilregnelig. Erstatning ydes for økonomisk skade samt
bringe til pressens kundskab, udfærdiges af justitsministe‐               for lidelse, tort, ulempe og forstyrrelse eller ødelæggelse af
ren.                                                                      stilling og forhold.
    Stk. 4. Overtrædelse af forbuddet straffes med bøde eller                 Stk. 2. Selv om betingelserne for at yde erstatning efter
under skærpende omstændigheder med fængsel indtil 4 må‐                   stk. 1 ikke er opfyldt, kan erstatning ydes, såfremt den under
neder.                                                                    sagen anvendte frihedsberøvelse ikke står i rimeligt forhold
   § 1017 b. Med bøde straffes den, der i forbindelse med                 til strafforfølgningens udfald eller det af andre særlige grun‐
omtale af en sag om overtrædelse af straffelovens § 210 og                de findes rimeligt.
kapitel 24 om seksualforbrydelser eller i øvrigt med henblik                  Stk. 3. Erstatning kan nedsættes eller nægtes, såfremt den
på en sådan sag giver offentlig meddelelse om navn, stilling              sigtede selv har givet anledning til foranstaltningerne.
eller bopæl på den forurettede eller på anden måde offentlig‐                § 1018 b. Efter samme regler som angivet i § 1018 a kan
gør den pågældendes identitet.                                            erstatning tillægges en sigtet, der som led i en strafferetlig
   Stk. 2. Bestemmelsen i stk. 1 er ikke til hinder for, at poli‐         forfølgning har været udsat for andre straffeprocessuelle
tiet offentliggør den forurettedes identitet, når dette findes            indgreb.
påkrævet af hensyn til sagens opklaring eller i øvrigt til be‐
rettiget varetagelse af åbenbar almeninteresse. Ved forevis‐                 § 1018 c. Har der over for en person, der ikke har været
                                                                          sigtet, været iværksat indgreb som led i en strafferetlig for‐
                                                                          følgning, kan erstatning ydes, hvis det findes rimeligt.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 151 of 166
10. september 2019.                                                151                                                          Nr. 938.



   § 1018 d. Der tilkommer den, der har udstået fængsels‐                som fremsættes af nogen, der ikke har været sigtet, såfremt
straf eller været undergivet anden strafferetlig retsfølge, er‐          kravet ikke på rimelig måde vil kunne behandles i straffe‐
statning efter reglerne i § 1018 a, såfremt anke eller genop‐            retsplejens former. Det står herefter den forurettede frit for
tagelse medfører bortfald af retsfølgen. I tilfælde af formil‐           at fremsætte kravet i den borgerlige retsplejes former.
delse ydes der erstatning, såfremt den retsfølge, der er fuld‐              Stk. 4. Sagen behandles under medvirken af domsmænd,
byrdet, er mere indgribende end den, der idømmes efter an‐               medmindre erstatningskravet er fremsat som følge af en sag
ke eller genoptagelse.                                                   vedrørende en lovovertrædelse, der efter loven ikke kan
   Stk. 2. Erstatning kan nægtes eller nedsættes, hvis den               medføre højere straf end bøde eller fængsel i 4 måneder, el‐
dømte ved sit forhold under sagen har givet anledning til                ler af en sag, der er afgjort i retten uden medvirken af næv‐
domfældelsen.                                                            ninger eller domsmænd.
   § 1018 e. Statsadvokaten træffer afgørelse vedrørende                   § 1018 g. Erstatningskravet falder i arv efter de almindeli‐
krav om erstatning i medfør af dette kapitel. Justitsministe‐            ge regler herom, dog således at krav på godtgørelse for en
ren kan fastsætte, at nærmere angivne sager skal forelægges              ikke- økonomisk skade falder i arv, når det er fremsat i over‐
for rigsadvokaten eller justitsministeren til afgørelse. Krav            ensstemmelse med reglerne i § 1018 e.
fra en person, der har været sigtet, skal fremsættes inden to
                                                                            § 1018 h. Erstatningskrav, der på grundlag af dansk rets
måneder efter meddelelse til sigtede om strafforfølgningens
                                                                         almindelige erstatningsregler rejses af sigtede, domfældte
ophør eller efter afsigelse af en endelig dom. Har tiltalte ik‐
                                                                         eller andre i anledning af strafferetlig forfølgning, behandles
ke været til stede ved dommens afsigelse, beregnes fristen
                                                                         på begæring efter reglerne i dette kapitel.
efter bestemmelserne i § 904, stk. 2 og 3. Krav fra andre
skal fremsættes inden to måneder efter, at indgrebet er op‐                                       Kapitel 93 b
hørt. Krav om erstatning fremsættes over for den politidirek‐
                                                                                  Behandling af klager over politipersonalet
tør eller statsadvokat, der har haft ansvaret for efterforsknin‐
gen i den sag, som har givet anledning til kravet.                          § 1019. Den Uafhængige Politiklagemyndighed undersø‐
   Stk. 2. Fremsættes kravet efter udløbet af den i stk. 1               ger og træffer afgørelse vedrørende klager over politiperso‐
nævnte frist, kan det behandles, såfremt overskridelsen fin‐             nalets adfærd i tjenesten (adfærdsklager).
des undskyldelig.                                                          Stk. 2. Rigspolitichefen yder efter anmodning fra Politi‐
   Stk. 3. Rigsadvokaten behandler klager over afgørelser                klagemyndigheden bistand til undersøgelsen.
truffet af statsadvokaterne vedrørende krav om erstatning.                 Stk. 3. Politiet kan på egen hånd foretage uopsættelige un‐
Rigsadvokatens afgørelse i en klagesag kan ikke påklages til             dersøgelsesskridt. Politiet skal, snarest muligt efter at sådan‐
justitsministeren. Klager over afgørelser truffet af statsadvo‐          ne undersøgelsesskridt er foretaget, underrette Politiklage‐
katerne indgives til vedkommende statsadvokat.                           myndigheden herom.
   Stk. 4. Afgørelser vedrørende krav om erstatning truffet af
                                                                            § 1019 a. Klage indgives til Politiklagemyndigheden. Ind‐
Rigsadvokaten som 1. instans kan ikke påklages til justits‐
                                                                         gives klagen til politiet eller anklagemyndigheden, skal den
ministeren.
                                                                         straks videresendes til Politiklagemyndigheden, medmindre
   Stk. 5. Fristen for klager over afgørelser vedrørende krav
                                                                         klagen er egnet til notitssagsbehandling efter § 1019 k. I så
om erstatning er 4 uger efter, at klageren har fået meddelelse
                                                                         fald sender politiet en kopi af klagen til Politiklagemyndig‐
om afgørelsen. Fremkommer klagen efter udløbet af denne
                                                                         heden.
frist, skal den behandles, såfremt fristoverskridelsen må an‐
                                                                            Stk. 2. Klage over myndighedsmisbrug fra politiets side
ses for undskyldelig.
                                                                         under behandlingen af en straffesag kan endvidere fremsæt‐
   Stk. 6. Bestemmelserne i stk. 3 og 5 finder tilsvarende an‐
                                                                         tes mundtligt til retsbogen under straffesagens behandling.
vendelse på afgørelser om aktindsigt. Justitsministeren be‐
                                                                            Stk. 3. Klage skal indgives, senest 6 måneder efter at det
handler klager over afgørelser om aktindsigt truffet af Rigs‐
                                                                         forhold, som klagen angår, har fundet sted. Politiklagemyn‐
advokaten som 1. instans.
                                                                         digheden kan i særlige tilfælde se bort fra fristen.
   § 1018 f. Imødekommes erstatningskravet ikke ved en af‐
                                                                           § 1019 b. Politiklagemyndigheden kan af egen drift
gørelse truffet af rigsadvokaten eller af justitsministeren,
                                                                         iværksætte en undersøgelse efter reglerne i dette kapitel.
kan den erstatningssøgende inden to måneder efter medde‐
lelse om afslaget begære kravet indbragt for den byret, som                 § 1019 c. Politiklagemyndigheden undersøger sagen og
har pådømt straffesagen. Sagen indbringes for retten af                  sørger for, at alt relevant materiale tilvejebringes. Politiet
vedkommende statsadvokat. Har straffesagen ikke været på‐                stiller det materiale og de oplysninger til rådighed, som Poli‐
dømt, indbringer statsadvokaten erstatningskravet for byret‐             tiklagemyndigheden anmoder om. Politiklagemyndigheden
ten i den retskreds, hvori den pågældende foranstaltning er              kan indhente oplysninger fra klageren, indklagede og andre.
besluttet, eller ved den erstatningssøgendes hjemting.
                                                                            § 1019 d. Politiklagemyndigheden kan afvise en adfærds‐
   Stk. 2. På den erstatningssøgendes begæring beskikkes
                                                                         klage, hvis det findes åbenbart, at der ikke er grundlag for at
der en advokat for ham. De regler, der er fastsat for forsva‐
                                                                         indlede eller fortsætte en undersøgelse. Det skal fremgå af
rere, finder anvendelse for den beskikkede advokat.
                                                                         afgørelsen, at den er truffet på dette grundlag.
   Stk. 3. Erstatningssagen behandles i strafferetsplejens for‐
mer. Retten kan dog nægte at behandle et erstatningskrav,
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 152 of 166
10. september 2019.                                                 152                                                             Nr. 938.



  § 1019 e. Indklagede skal have udleveret en kopi af kla‐                ent. Advokaten underrettes om tidspunktet for afgivelse af
gen eller en fremstilling af sagens omstændigheder og have                forklaring, der så vidt muligt skal aftales med advokaten.
adgang til at udtale sig herom.                                              Stk. 6. Den beskikkede advokat har adgang til at overvære
                                                                          forklaringer, der afgives i retten, og har ret til at stille yderli‐
   § 1019 f. Indklagede har ret til at møde med en bisidder.
                                                                          gere spørgsmål. Advokaten underrettes om tidspunktet for
Politiklagemyndigheden kan bestemme, at udgifterne til bi‐
                                                                          afholdelse af retsmøde, der så vidt muligt skal aftales med
sidder betales af statskassen.
                                                                          advokaten.
    § 1019 g. Indklagede har ikke pligt til at afgive forklaring
                                                                             § 1019 k. En adfærdsklagesag kan sluttes ved en samtale
til Politiklagemyndigheden, hvis forklaringen må antages at
                                                                          mellem en overordnet polititjenestemand og klageren (no‐
ville udsætte den pågældende for strafansvar eller discipli‐
                                                                          titssagsbehandling). Notitssagsbehandling kan kun gennem‐
næransvar.
                                                                          føres, hvis klageren er indforstået hermed. Samtalen skal
    Stk. 2. Politiklagemyndigheden vejleder indklagede om
                                                                          gennemføres hurtigst muligt efter klagens modtagelse.
indholdet af stk. 1 og § 1019 e, § 1019 f og § 1019 l, stk. 1,
                                                                             Stk. 2. Indgives en adfærdsklage til politiet, kan politiet
nr. 2. Vejledningen skal gives snarest muligt, og senest in‐
                                                                          tilbyde klageren en notitssagsbehandling. I en sag, der er
den indklagede afgiver forklaring første gang. Det skal af
                                                                          under behandling i Politiklagemyndigheden, kan denne
sagens materiale fremgå, at indklagede har modtaget behø‐
                                                                          myndighed bestemme, at sagen skal sendes til politiet med
rig vejledning.
                                                                          henblik på notitssagsbehandling, hvis det skønnes hensigts‐
   § 1019 h. Politiklagemyndigheden kan bestemme, at for‐                 mæssigt.
klaring skal afgives i retten.                                               Stk. 3. Indhentes der som led i notitssagsbehandling en
   Stk. 2. Retsmøder kan afholdes ved byretten i enhver rets‐             udtalelse fra indklagede, kan der ikke efterfølgende pålæg‐
kreds, hvor oplysning i sagen må antages at kunne tilveje‐                ges den pågældende disciplinæransvar for det eller de for‐
bringes.                                                                  hold, som indgår i notitssagsbehandlingen.
                                                                             Stk. 4. Den overordnede polititjenestemand, der gennem‐
   § 1019 i. Politiklagemyndigheden giver møde i retsmø‐
                                                                          fører samtalen efter stk. 1, skal udarbejde en notits om det
der, hvor der skal afgives forklaring efter § 1019 h, stk. 1.
                                                                          passerede. Det skal fremgå af notitsen, at klageren er vejledt
   Stk. 2. Indklagede og klager skal så vidt muligt underret‐
                                                                          om betydningen af notitssagsbehandling, og at sagen kan
tes om retsmøder i sagen og have lejlighed til at være til
                                                                          forlanges afgjort af Politiklagemyndigheden. Det skal af no‐
stede.
                                                                          titsen endvidere fremgå, om klageren ønsker klagen afgjort
   Stk. 3. Indklagede har ikke pligt til at afgive forklaring,
                                                                          af Politiklagemyndigheden.
såfremt forklaringen antages at ville udsætte den pågælden‐
                                                                             Stk. 5. Politiet sender kopi af notitsen til Politiklagemyn‐
de for strafansvar eller disciplinæransvar. Retten vejleder
                                                                          digheden, den regionale statsadvokat og rigspolitichefen.
indklagede herom.
   Stk. 4. Sagen behandles i strafferetsplejens former uden                  § 1019 l. Behandlingen af en adfærdsklagesag sluttes,
medvirken af domsmænd.                                                    hvis
                                                                          1) der er grundlag for at rejse sigtelse mod indklagede,
    § 1019 j. Afgives forklaring i retten, jf. § 1019 h, beskik‐
                                                                          2) indklagede er mistænkt for et strafbart forhold og for‐
ker retten en advokat for klageren og indklagede.
                                                                                langer sagen behandlet som straffesag eller
    Stk. 2. I andre tilfælde kan retten, når særlige grunde taler
                                                                          3) det bestemmes, at sagen skal undersøges efter reglerne
derfor, efter begæring fra klageren eller indklagede beskikke
                                                                                i lov om undersøgelseskommissioner.
en advokat for den pågældende. Politiklagemyndigheden
                                                                             Stk. 2. I de tilfælde, der er nævnt i stk. 1, nr. 1 og 2, be‐
vejleder om adgangen til at begære en advokat beskikket, og
                                                                          handles straffesagen efter reglerne i kapitel 93 c. Behandlin‐
Politiklagemyndigheden sørger for, at en anmodning herom
                                                                          gen af adfærdsklagesagen genoptages, hvis tiltale ikke rejses
indbringes for retten. § 1019 h, stk. 2, finder tilsvarende an‐
                                                                          eller gennemføres til fældende dom.
vendelse. Vejledningen skal gives snarest muligt, og senest
inden den pågældende afgiver forklaring første gang. Det                     § 1019 m. Politiklagemyndigheden træffer afgørelse i kla‐
skal af sagens materiale fremgå, at den pågældende har                    gesagen. Afgørelsen kan ikke indbringes for anden admini‐
modtaget behørig vejledning.                                              strativ myndighed.
    Stk. 3. Advokatbeskikkelse efter stk. 1 og 2 sker uden ud‐
                                                                            § 1019 n. Politiklagemyndighedens afgørelse i klagesa‐
gifter for klageren og indklagede.
                                                                          gen skal træffes, inden rimelig tid efter at myndigheden har
    Stk. 4. Den beskikkede advokat skal løbende have tilsendt
                                                                          modtaget klagen.
kopi af det materiale, som Politiklagemyndigheden tilveje‐
                                                                            Stk. 2. Er afgørelsen ikke truffet inden 6 måneder efter
bringer som led i undersøgelsen. Advokaten må ikke uden
                                                                          modtagelse af klagen, skal Politiklagemyndigheden skriftligt
tilladelse fra Politiklagemyndigheden overlevere det mod‐
                                                                          underrette klageren og indklagede om, hvorpå sagen beror,
tagne materiale til sin klient eller andre.
                                                                          og hvornår der kan forventes en afgørelse. Der skal gives
    Stk. 5. Den beskikkede advokat har adgang til at overvære
                                                                          underretning på ny, hvis der 6 måneder efter den seneste un‐
forklaringer, der afgives af klienten hos Politiklagemyndig‐
                                                                          derretning fortsat ikke er truffet afgørelse.
heden, og har ret til at stille yderligere spørgsmål til sin kli‐
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 153 of 166
10. september 2019.                                               153                                                           Nr. 938.



   § 1019 o. Politiklagemyndigheden underretter                         politipersonales overtrædelse af færdselslovens hastigheds‐
vedkommende politidirektør og rigspolitichefen, når der                 bestemmelser er tale om udrykningskørsel i et køretøj mær‐
indledes en adfærdsklagesag. Politiklagemyndigheden un‐                 ket med politiets kendetegn eller med synlige udryknings‐
derretter endvidere vedkommende politidirektør og statsad‐              signaler.
vokat og rigspolitichefen om afgørelsen i adfærdsklagesa‐                  Stk. 3. Politidirektøren underretter Politiklagemyndighe‐
ger.                                                                    den og rigspolitichefen om udenretligt vedtagne bøder og
   Stk. 2. Disciplinærundersøgelse i anledning af en klage              betingede frakendelser af førerretten i sager omfattet af
indledes ikke, før behandlingen af adfærdsklagesagen er af‐             stk. 1.
sluttet.
                                                                            § 1020 c. Ved behandlingen af de sager, der er nævnt i
  § 1019 p. Justitsministeren kan bestemme, at en undersø‐              §§ 1020 og 1020 a, udøver Politiklagemyndigheden under
gelse ikke skal foretages efter reglerne i dette kapitel, hvis          efterforskningen de beføjelser, der ellers tilkommer politiet,
hensynet til statens sikkerhed eller forholdet til fremmede             jf. dog § 1020 d, stk. 3.
magter kræver det.                                                          Stk. 2. Rigspolitichefen yder efter anmodning fra Politi‐
                                                                        klagemyndigheden bistand under efterforskningen.
   § 1019 q. Politiklagemyndigheden kan behandle og afgø‐
                                                                            Stk. 3. Politiet kan på egen hånd foretage uopsættelige ef‐
re en klage over en disposition, som politipersonale har truf‐
                                                                        terforskningsskridt. Politiet skal, snarest muligt efter at så‐
fet, hvis der er en nær sammenhæng mellem dispositionskla‐
                                                                        danne efterforskningsskridt er foretaget, underrette Politikla‐
gen og en adfærdsklage, som Politiklagemyndigheden be‐
                                                                        gemyndigheden herom.
handler.
                                                                            § 1020 d. Offentlig påtale i de sager, der er nævnt i
   § 1019 r. Reglerne i dette kapitel finder tilsvarende an‐
                                                                        §§ 1020 og 1020 a, tilkommer statsadvokaten, medmindre
vendelse i forhold til adfærd udvist af forsvarspersonale i
                                                                        påtale efter denne lov eller regler fastsat i medfør af loven
tjenesten, når personalet yder bistand til politiet efter §§ 24
                                                                        tilkommer rigsadvokaten eller justitsministeren. Adgangen
a-24 d i lov om politiets virksomhed. De underretninger,
                                                                        til at opgive påtale tilkommer påtalemyndigheden.
som omtales i § 1019 o, stk. 1, sker i forhold til forsvarsper‐
                                                                            Stk. 2. Politiklagemyndigheden udøver ved behandlingen
sonale til vedkommende politidirektør, rigspolitichefen og
                                                                        af de sager, der er nævnt i §§ 1020 og 1020 a, de beføjelser,
Forsvarsministeriets Personalestyrelse.
                                                                        der ellers tilkommer politiet efter § 749, stk. 1. Politiklage‐
   Stk. 2. Den militære anklagemyndighed bistår Politiklage‐
                                                                        myndighedens afgørelser efter 1. pkt. kan påklages til stats‐
myndigheden i sager omfattet af stk. 1.
                                                                        advokaten.
                         Kapitel 93 c                                       Stk. 3. Statsadvokaten udøver ved behandlingen af de sag‐
                                                                        er, der er nævnt i §§ 1020 og 1020 a, de beføjelser, der ellers
              Straffesager mod politipersonale
                                                                        tilkommer politiet efter § 749, stk. 2.
   § 1020. Anmeldelser om strafbare forhold begået af poli‐                 Stk. 4. Statsadvokaten varetager udførelsen af de sager,
tipersonale i tjenesten indgives til Den Uafhængige Politi‐             der er nævnt i §§ 1020 og 1020 a, ved byretterne og lands‐
klagemyndighed. Indgives anmeldelsen til politiet eller an‐             retterne.
klagemyndigheden, videresendes den straks til Politiklage‐
                                                                           § 1020 e. Når efterforskningen er afsluttet, sender Politi‐
myndigheden.
                                                                        klagemyndigheden sagen til statsadvokaten med henblik på
   § 1020 a. Politiklagemyndigheden iværksætter efter an‐               afgørelse af tiltalespørgsmålet.
meldelse eller af egen drift efterforskning, når der er rimelig            Stk. 2. Politiklagemyndigheden udarbejder en redegørelse
formodning om, at politipersonale i tjenesten har begået et             til statsadvokaten om efterforskningen. Redegørelsen skal
strafbart forhold, som forfølges af det offentlige.                     indeholde en gennemgang af efterforskningen og oplysning
   Stk. 2. Politiklagemyndigheden iværksætter endvidere ef‐             om de faktiske omstændigheder af betydning for sagens af‐
terforskning, når en person er afgået ved døden eller er kom‐           gørelse. Redegørelsen kan indeholde en vurdering af vægten
met alvorligt til skade som følge af politiets indgriben, eller         af de fremkomne beviser.
mens den pågældende var i politiets varetægt.                              Stk. 3. Statsadvokaten kan anmode Politiklagemyndighe‐
   Stk. 3. Bestemmelserne i § 1019 o finder tilsvarende an‐             den om at foretage yderligere efterforskning.
vendelse.                                                                  Stk. 4. Politiklagemyndigheden kan påklage statsadvoka‐
                                                                        tens afgørelser efter § 1020 d, stk. 1 og 3, til rigsadvokaten.
   § 1020 b. Sager om overtrædelse af færdselslovens ha‐
                                                                        Rigsadvokatens afgørelse i en klagesag kan ikke påklages til
stighedsbestemmelser, der er begået af politipersonale, efter‐
                                                                        justitsministeren. Fristen for at klage er 4 uger, efter at Poli‐
forskes ikke af Politiklagemyndigheden, hvis
                                                                        tiklagemyndigheden har fået meddelelse om afgørelsen.
1) den pågældende erkender sig skyldig,
                                                                        Fremkommer klagen efter udløbet af denne frist, skal den
2) hastighedsovertrædelsen ikke skønnes at ville medføre
                                                                        behandles, såfremt fristoverskridelsen må anses for undskyl‐
      anden sanktion end bøde eller betinget frakendelse af
                                                                        delig.
     førerretten og
3) hastighedsovertrædelsen ikke involverer tredjemand.                     § 1020 f. Er der ikke inden 1 år fra modtagelsen af en an‐
   Stk. 2. Politiklagemyndigheden efterforsker ikke sager,              meldelse om et strafbart forhold, der er omfattet af dette ka‐
hvor politidirektøren har vurderet, at der i forbindelse med            pitel, truffet afgørelse om afvisning af anmeldelsen, indstil‐
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 154 of 166
10. september 2019.                                                154                                                          Nr. 938.



ling af efterforskningen, påtaleopgivelse, tiltalefrafald eller          litiets varetægt, behandles på begæring efter fremgangsmå‐
tiltalerejsning, eller er der ikke anmodet om retsmøde med               den i kapitel 93 a. Erstatningskrav skal dog fremsættes inden
henblik på sagens behandling som tilståelsessag i medfør af              2 måneder efter endelig afgørelse i en sag omfattet af § 1020
§ 831, skal der gives skriftlig underretning til anmelder og             a, stk. 2, eller i en straffesag mod politipersonale i anledning
de personer, der skal underrettes om statsadvokatens afgø‐               af skade eller dødsfald som nævnt i 1. pkt.
relse efter § 1020 d, stk. 1 og 3, eller Politiklagemyndighe‐                Stk. 2. Udgifter til advokatbeskikkelse i sager, der er om‐
dens afgørelse efter § 1020 d, stk. 2.                                   fattet af stk. 1, afholdes af statskassen.
    Stk. 2. Underretning efter stk. 1 skal ligeledes gives, hvis
                                                                            § 1020 m. Reglerne i dette kapitel finder tilsvarende an‐
der ikke, inden 1 år efter at Politiklagemyndigheden har ind‐
                                                                         vendelse i forhold til strafbare forhold begået af forsvarsper‐
ledt efterforskning i sager omfattet af § 1020 a, stk. 2, er
                                                                         sonale i tjenesten, når personalet yder bistand til politiet ef‐
truffet afgørelse om indstilling af efterforskningen, påta‐
                                                                         ter §§ 24 a-24 d i lov om politiets virksomhed. De underret‐
leopgivelse, tiltalefrafald eller tiltalerejsning eller er anmo‐
                                                                         ninger, som omtales i § 1019 o, stk. 1, jf. § 1020 a, stk. 3,
det om retsmøde med henblik på sagens behandling som til‐
                                                                         sker i forhold til forsvarspersonale til vedkommende politi‐
ståelsessag i medfør af § 831.
                                                                         direktør, rigspolitichefen og Forsvarsministeriets Personale‐
    Stk. 3. Der skal gives underretning på ny, hvis der 6 må‐
                                                                         styrelse.
neder efter den seneste underretning fortsat ikke er truffet
                                                                            Stk. 2. Den militære anklagemyndighed bistår Politiklage‐
afgørelse.
                                                                         myndigheden og statsadvokaten i sager omfattet af stk. 1.
   § 1020 g. Retten beskikker en forsvarer, hvis det følger af           Efter indstilling fra Politiklagemyndigheden kan videre for‐
bestemmelserne i kapitel 66 eller særlige grunde taler der‐              følgning af sager omfattet af stk. 1 overlades til den militære
for.                                                                     anklagemyndighed til behandling i den militære retsplejes
                                                                         former, hvis viden om militærfaglige forhold eller militær‐
   § 1020 h. Retten beskikker en advokat for den forurette‐
                                                                         specifikke regler er af særlig betydning for sagen, og hvis
de, hvis det følger af bestemmelserne i kapitel 66 a, eller ef‐
                                                                         statsadvokaten og den militære anklagemyndighed er enige
ter anmodning fra den pågældende, hvis særlige grunde taler
                                                                         herom.
derfor.
   Stk. 2. Er forurettede afgået ved døden, beskikker retten                                      Kapitel 93 d
efter anmodning fra forurettedes nære pårørende en advokat
                                                                                                   (Ophævet)
for de pårørende, når forholdene taler derfor.
   Stk. 3. Den advokat, der er beskikket efter stk. 1 eller 2,                                    Femte bog.
har adgang til det materiale, der er nævnt i § 741 c, stk. 2, 2.
                                                                                   Slutnings- og overgangsbestemmelser
pkt., jf. 3. pkt., uanset om der er rejst tiltale i sagen.
   Stk. 4. Bestemmelserne i kapitel 66 a finder i øvrigt tilsva‐
rende anvendelse.                                                                                  Kapitel 94
   § 1020 i. Statsadvokaten kan bestemme, at en straffesag,                                 Slutningsbestemmelser
der omfatter flere forhold eller flere sigtede, i sin helhed
skal efterforskes af Politiklagemyndigheden efter bestem‐                  § 1022. Der kan pålægges selskaber m.v. (juridiske perso‐
melserne i dette kapitel, hvis en sådan behandling er påkræ‐             ner) strafansvar efter reglerne i straffelovens 5. kapitel for
vet med hensyn til et af forholdene eller en af de sigtede og            overtrædelse af denne lov.
en samlet efterforskning skønnes hensigtsmæssig.                           § 1022 a. (Ophævet)
   Stk. 2. Politiklagemyndigheden kan behandle en klage
over en disposition, som politipersonale har truffet, hvis der              § 1023. Denne lov træder først i kraft, når love om løn‐
er en nær sammenhæng mellem dispositionsklagen og en                     ninger m.m. for forskellige af de i første bog omhandlede
igangværende efterforskning i Politiklagemyndigheden.                    embeds- og bestillingsmænd og om retsafgifter er udkom‐
   Stk. 3. Statsadvokaten træffer afgørelse i dispositionskla‐           met, og der derhos er forløbet 6 måneder efter indrykkelsen
ger omfattet af stk. 2.                                                  i Lovtidende af en af justitsministeren derom udstedt be‐
                                                                         kendtgørelse, dog ikke senere end den 1. oktober 1919.
   § 1020 j. Bestemmelserne i denne lov om behandlingen af                  Stk. 2. Loven gælder ikke for Færøerne; men det vil ved
straffesager finder i øvrigt tilsvarende anvendelse.                     særlig lov være at bestemme, i hvilken udstrækning dens be‐
   § 1020 k. Justitsministeren kan bestemme, at en sag ikke              stemmelser skal gøres anvendelige dér. Østre Landsret træ‐
skal behandles efter reglerne i dette kapitel, hvis hensynet til         der i færøske appelsager i stedet for landsover- samt hof- og
statens sikkerhed eller forholdet til fremmede magter kræver             stadsretten.
det.                                                                        § 1023 a. De i §§ 1, 9, 11, 17, stk. 1, 19, 23, 26 og 58
   § 1020 l. Erstatningskrav, der rejses af en person, der er            ommeldte anordninger og bekendtgørelser udgår i betimelig
kommet alvorligt til skade som følge af politiets indgriben,             tid før det tidspunkt, da loven træder i kraft. Fremdeles bli‐
eller mens den pågældende var i politiets varetægt, eller rej‐           ver der før det nævnte tidspunkt at drage omsorg for affattel‐
ses af nære pårørende til en person, der er afgået ved døden             sen af de i kapitel 7 og 8 omtalte lister.
som følge af politiets indgriben, eller mens afdøde var i po‐
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 155 of 166
10. september 2019.                                               155                                                          Nr. 938.



                          Kapitel 95                                    affattet ved denne lovs § 1, nr. 23, uanset betingelserne i §
                  Overgangsbestemmelser                                 815, stk. 1, nr. 1 eller nr. 2, ikke er opfyldt.

  §§ 1024-1043. (Udelades)
                                                                           Lov nr. 461 af 7. juni 2001 (Ændringer som følge af bør‐
                                                                        neloven m.v.) 15) indeholder følgende ikrafttrædelsesbestem‐
   Lov nr. 201 af 18. maj 1960 (Faderskabssager)12) inde‐               melse:
holder følgende ikrafttrædelsesbestemmelse:
                                                                                                     § 10
                             §2
                                                                           Stk. 1. Lovens § 2, nr. 3 og 4, og §§ 3 og 9 træder i kraft
   Stk. 1. Denne lov træder i kraft den 1. januar 1961. Loven           den 1. januar 2002. Lovens § 1, § 2, nr. 1 og 2, og §§ 4-8
gælder ikke for Færøerne og Grønland. Loven finder kun                  træder i kraft den 1. juli 2002.
anvendelse på sager vedrørende børn, der fødes efter lovens                Stk. 2. § 1 har virkning for sager om faderskab til børn,
ikrafttræden, dog at bestemmelsen i § 456 r også finder an‐             der fødes den 1. juli 2002 eller senere, samt for sager, der
vendelse på sager om børn født før lovens ikrafttræden, her‐            den 1. juli 2002 eller senere genoptages efter børnelovens §
under sager om børn, for hvis vedkommende én eller flere                22.16)
mænd er anset som bidragspligtige. I øvrigt gælder for disse
sager de hidtil gældende regler.
   Stk. 2. (Udelades)                                                      Lov nr. 447 af 9. juni 2004 (Digital kommunikation i
                                                                        retsplejen, kendelser med begrænset sagsfremstilling, regler
                                                                        om vidneforvarede m.v.)17) indeholder følgende ikrafttræ‐
   Lov nr. 277 af 9. juni 1982 (Advokater m.v. Tilsyn med
                                                                        delsesbestemmelse:
eksekutorer)13) indeholder følgende ikrafttrædelsesbestem‐
melser:                                                                                               §5
                             §3                                            Stk. 1. Loven træder i kraft efter justitsministerens nær‐
                                                                        mere bestemmelse.18) Lovens § 1, nr. 1, 2, 8-11 og 13-16,
  (Udelades)
                                                                        træder dog i kraft den 1. juli 2004.19)
                             §4                                            Stk. 2. (Udelades)

   Stk. 1. Personer, der den 1. juli 1982 opfylder betingelser‐
ne for at få meddelt advokatbeskikkelse efter de hidtil gæl‐               Lov nr. 538 af 8. juni 2006 (Politi- og domstolsreform)20)
dende regler, kan beskikkes som advokat efter de i § 1 an‐              indeholder følgende ikrafttrædelsesbestemmelser:
førte regler, selv om de ikke opfylder kravene i retsplejelo‐
vens §§ 119, stk. 3, 4 og 6, som affattet i § 1, nr. 6.                                              § 105
   Stk. 2. Personer, som justitsministeren har beskikket som
advokat, og personer, som vil kunne beskikkes som advokat                  Stk. 1. Loven træder i kraft den 1. januar 2007, jf. dog stk.
efter stk. 1, omfattes ikke af bestemmelsen i § 123 som af‐             2-22 og § 106.
fattet i § 1, nr. 6. Ansættelse hos eller virksomhed i fælles‐             Stk. 2-6. (Udelades)
skab med sådanne advokater kan medregnes i den tid, der er                 Stk. 7. Genoptages en sag, der er behandlet efter de hidtil
nævnt i § 123, stk. 1.                                                  gældende regler under medvirken af nævninger, efter den 1.
                                                                        januar 2008, finder en fuldstændig ny hovedforhandling sted
                                                                        for byretten. Det afgøres efter retsplejelovens §§ 686 og 687
   Lov nr. 229 af 21. april 1999 (Beslaglæggelse, edition,              som affattet ved denne lovs § 1, nr. 113, om lægdommere
fotoforevisning, konfrontation, efterlysning og observation             skal medvirke ved byrettens behandling af sagen.
samt prøvesagsordning for advokater m.v.)14) indeholder                    Stk. 8-22. (Udelades)
følgende ikrafttrædelsesbestemmelse:
                                                                                                     § 106
                             §2
                                                                          Stk. 1-2. (Udelades)
   Stk. 1. Loven træder i kraft den 1. juli 1999.                         Stk. 3. Lovens § 1, nr. 61, 64, 66, 67, 68 og 130, og rets‐
   Stk. 2-3. (Udelades)                                                 plejelovens § 831, stk. 8, og § 854 som affattet ved denne
   Stk. 4. Fotografier, der er optaget i medfør af § 792 a, og          lovs § 1, nr. 132, træder i kraft efter justitsministerens nær‐
som ved lovens ikrafttræden opbevares af politiet med hen‐              mere bestemmelse.21) (Udelades)
blik på senere identifikation, kan fortsat anvendes med hen‐
blik på forevisning som nævnt i retsplejelovens § 815 som
               Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 156 of 166
10. september 2019.                                                  156                                                            Nr. 938.




   Lov nr. 520 af 6. juni 2007 (Revision af regler om advo‐                    Lov nr. 505 af 12. juni 2009 (Behandling af værgemåls‐
katers virksomhed)22) indeholder følgende ikrafttrædelses‐                 sager, ajourføring af regler om advokaters virksomhed, digi‐
bestemmelser:                                                              tal-, tele- og videokommunikation, afskaffelse af hæftestraf‐
                                                                           fen m.v.)23) indeholder følgende ikrafttrædelsesbestemmel‐
                                §2                                         ser:

     Stk. 1. Loven træder i kraft den 1. januar 2008, jf. dog stk.                                        §8
2.
  Stk. 2. Retsplejelovens § 144 som affattet ved denne lovs                   Stk. 1. Loven træder i kraft den 1. januar 2010, jf. dog stk.
§ 1, nr. 22, træder i kraft den 1. juli 2007.                              2 og 3.
                                                                              Stk. 2. Lov for Færøerne om rettens pleje § 93, stk. 4, §
                                §3                                         115 b, § 119, stk. 2, nr. 1, § 148 a, § 149, stk. 1-6, § 154,
                                                                           stk. 2, § 155, nr. 2, § 156 a, § 158, § 189, stk. 3, § 257, §
   Stk. 1. De hidtil gældende regler om gennemførelsen af en               260, stk. 2, § 448 b, § 453, 3. pkt., § 456 f, stk. 2, § 456 o,
teoretisk efteruddannelse på områder af særlig betydning for               stk. 2, 2. pkt., kapitel 43, § 469, stk. 1, 2. pkt., § 469, stk. 4,
advokater som betingelse for at få beskikkelse som advokat                 3. pkt., § 470, stk. 3, 3. pkt., § 475 c, stk. 1, 2. pkt., § 535,
finder anvendelse for personer, der inden lovens ikrafttræ‐                stk. 1, 1. pkt., § 650, stk. 1, 1. pkt., § 721, stk. 1, nr. 1, §
den er påbegyndt eller har gennemført denne efteruddannel‐                 726, stk. 2, § 730, stk. 1, 2. pkt., § 731, stk. 1, litra e, § 762,
se. Disse personer kan således beskikkes som advokat, uan‐                 stk. 3, § 765, stk. 5, § 777, 1. pkt., § 802, stk. 1, 2. pkt., §
set at de ikke opfylder betingelsen i retsplejelovens § 119,               811, stk. 2, § 895, stk. 6, § 925, stk. 1, 1. pkt., § 990, stk. 1,
stk. 2, nr. 5, herunder om en praktisk prøve i retssagsbe‐                 1. pkt., § 997, stk. 4, § 998, stk. 1, § 1017, stk. 2, § 1017 a,
handling som affattet ved denne lovs § 1, nr. 3. Det er en                 stk. 4, og § 1018 d, stk. 1, som affattet henholdsvis ændret
forudsætning, at efteruddannelsen er afsluttet senest den 31.              ved denne lovs § 1, nr. 6-8, 47-52, 56, 58, 59, 66-74, 76-79,
december 2009, og at eksamen er bestået senest den 31. ja‐                 82-86, 90 og 98, samt §§ 2-7 træder i kraft efter justitsmini‐
nuar 2011.
                                                                           sterens nærmere bestemmelse.24) (Udelades)
   Stk. 2. Personer, der har bestået juridisk kandidateksamen
                                                                              Stk. 3. (Udelades)
før den 1. januar 1997, kan beskikkes som advokat, uanset
at de ikke opfylder betingelsen i retsplejelovens § 119, stk.                                             §9
2, nr. 5, som affattet ved denne lovs § 1, nr. 3.
   Stk. 3. Retsplejelovens § 123, stk. 1, som affattet ved den‐              (Udelades)
ne lovs § 1, nr. 9, finder ikke anvendelse for advokater, der
inden lovens ikrafttræden er indtrådt i et fællesskab af advo‐
kater eller har erhvervet aktier eller anparter i et advokatsel‐              Lov nr. 715 af 25. juni 2010 (Udveksling af oplysninger
skab.                                                                      om dna-profiler, fingeraftryk og køretøjer med stater uden
   Stk. 4. Retsplejelovens § 126, stk. 5, som affattet ved den‐            for Den Europæiske Union)25) indeholder følgende ikraft‐
ne lovs § 1, nr. 12, finder ikke anvendelse for autoriserede               trædelsesbestemmelse:
advokatfuldmægtige, der er tilmeldt den hidtil gældende teo‐
retiske efteruddannelse på områder af særlig betydning for                                                §5
advokater som betingelse for at få beskikkelse som advokat.
Dette gælder dog kun, indtil fuldmægtigene har gennemført                     Justitsministeren fastsætter tidspunktet for lovens ikraft‐
den hidtil gældende efteruddannelses teoretiske kurser.                    træden og kan herunder fastsætte, at lovens §§ 1-4 træder i
   Stk. 5. En advokat eller en autoriseret fuldmægtig, der in‐             kraft på forskellige tidspunkter.
den lovens ikrafttræden har påbegyndt behandlingen af en
retssag for Sø- og Handelsretten, kan færdiggøre behandlin‐
gen af denne sag uanset bestemmelsen i retsplejelovens §                      Lov nr. 1621 af 26. december 2013 (Sikkerhed i retssa‐
132 eller § 136, stk. 3, som affattet ved denne lovs § 1, nr.              le)26) indeholder følgende ikrafttrædelsesbestemmelse:
15 og 19.
   Stk. 6. Klager over vederlag, som en advokat eller et ad‐                                              §2
vokatselskab har forlangt for sit arbejde, der er indgivet in‐
                                                                              Justitsministeren fastsætter tidspunktet for lovens ikraft‐
den lovens ikrafttræden, færdigbehandles efter de hidtil gæl‐
                                                                           træden og kan herunder fastsætte, at lovens § 1 træder i kraft
dende regler i retsplejelovens kapitel 15 a.
                                                                           på forskellige tidspunkter.
   Stk. 7. Ændringen af retsplejelovens § 143, stk. 1, som af‐
fattet ved lovforslagets § 1, nr. 20, medfører ikke ophørsbe‐
skatning efter fondsbeskatningslovens § 2, stk. 1, jf. selska‐               Lov nr. 551 af 2. juni 2014 om en fælles patentdomstol
bsskattelovens § 5, stk. 4.
                                                                           m.v.27) indeholder følgende ikrafttrædelsesbestemmelse:
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 157 of 166
10. september 2019.                                                  157                                                           Nr. 938.



   § 3. Erhvervs- og vækstministeren fastsætter tidspunktet
for lovens ikrafttræden.
   Stk. 2. Sager, som på tidspunktet for lovens ikrafttræden                   Lov nr. 669 af 8. juni 2017 (Ændring af reglerne for læg‐
er under behandling af en dansk domstol, færdigbehandles                   dommere)29) indeholder følgende ikrafttrædelsesbestemmel‐
af vedkommende danske domstol.                                             se:
   Stk. 3. Retsplejelovens § 225 a, stk. 2, som affattet ved
denne lovs § 4, nr. 2, har virkning i 7 år fra ikrafttræden af                                            §2
aftalen.
                                                                             Stk. 1. Loven træder i kraft den 1. juli 2017.
   Stk. 4. Erhvervs- og vækstministeren kan efter forhand‐
                                                                             Stk. 2. Retsplejelovens § 70, nr. 1-4, som affattet ved den‐
ling med justitsministeren forlænge perioden nævnt i stk. 3
                                                                           ne lovs § 1 finder ikke anvendelse på personer, som er opta‐
med op til 7 år.
                                                                           get på en grundliste, der er gældende ved lovens ikrafttræ‐
                                                                           den. For disse personer finder de hidtil gældende regler an‐
   Lov nr. 1867 af 29. december 2015 (Digitalisering af                    vendelse.
retsprocessen i borgerlige sager, oprettelse af en domsdata‐
base m.v.)28) indeholder følgende ikrafttrædelsesbestemmel‐                   Lov nr. 1679 af 26. december 2017 (Begrænsning af plig‐
ser:
                                                                           ten til at erstatte sagsomkostninger i straffesager)30) inde‐
                               §5                                          holder følgende ikrafttrædelsesbestemmelse:

    Stk. 1. Loven træder i kraft den 1. januar 2016.                                                      §2
    Stk. 2. Loven finder anvendelse på alle sager, som anlæg‐
                                                                                Loven træder i kraft den 1. januar 2018.
ges, appelleres eller henvises efter lovens ikrafttræden. For
sager, der er anlagt, appelleret eller henvist før lovens ikraft‐
træden, finder de hidtil gældende regler anvendelse, jf. dog                  Lov nr. 1680 af 26. december 2017 (Selvstændig bestem‐
stk. 3.
                                                                           melse om indbrudstyveri)31) indeholder følgende ikrafttræ‐
    Stk. 3. § 1, nr. 2, 40, 41 og 47, finder anvendelse på sager,
                                                                           delsesbestemmelse:
der er anlagt, appelleret eller henvist før lovens ikrafttræden.
    Stk. 4. Domstolsstyrelsen kan fastsætte regler om, at sager                                           §4
i bestemte retskredse og retsinstanser, som anlægges, appel‐
leres eller henvises i en nærmere fastsat periode efter lovens                  Loven træder i kraft den 1. januar 2018.
ikrafttræden, ikke skal anlægges eller behandles på domsto‐
lenes sagsportal. For disse sager finder de hidtil gældende
regler anvendelse.                                                            Lov nr. 130 af 27. februar 2018 (Begrænsning af surro‐
    Stk. 5. Sager, som er anlagt før lovens ikrafttræden og ap‐            gatfængsling i eget hjem)32) indeholder følgende ikrafttræ‐
pelleres efter lovens ikrafttræden, skal gøres tilgængelige på             delsesbestemmelse:
domstolenes sagsportal af den ret, hvis afgørelse appelleres.
    Stk. 6. Retten kan beslutte, at en sag, som er anlagt før lo‐                                         §2
vens ikrafttræden eller behandles efter de hidtil gældende
regler, jf. stk. 4, 2. pkt., skal behandles efter reglerne i denne            Stk. 1. Loven træder i kraft den 1. marts 2018.
lov. Beslutningen kan ikke uden Procesbevillingsnævnets                       Stk. 2. Regler fastsat i medfør af retsplejelovens § 765,
tilladelse indbringes for højere ret. Procesbevillingsnævnet               stk. 5, jf. lovbekendtgørelse nr. 1101 af 22. september 2017,
kan dog meddele tilladelse til kære, hvis beslutningen angår               forbliver i kraft, indtil de ophæves eller afløses af forskrifter
spørgsmål af væsentlig betydning for sagens forløb eller af                udstedt i medfør af § 765, stk. 6.
afgørende betydning for den, der ansøger om kæretilladelse,
og der i øvrigt er anledning til at lade afgørelsen prøve af en
højere ret. Ansøgning om kæretilladelse skal indgives til                     Lov nr. 503 af 23. maj 2018 (Konsekvensændringer som
Procesbevillingsnævnet, inden 2 uger efter at beslutningen                 følge af databeskyttelsesloven og databeskyttelsesforordnin‐
er truffet. Kære skal ske, inden 2 uger efter at tilladelsen er            gen samt medieansvarslovens anvendelse på offentligt til‐
meddelt ansøgeren.                                                         gængelige informationsdatabaser m.v.)33) indeholder føl‐
    Stk. 7. Domstolsstyrelsen kan fastsætte regler om, at alle             gende ikrafttrædelsesbestemmelse:
verserende borgerlige retssager og sager om optagelse af be‐
vis om borgerlige krav skal behandles efter reglerne i denne                                              § 32
lov.
                                                                                Stk. 1. Loven træder i kraft den 25. maj 2018, jf. dog stk.
                               §6                                          3.
                                                                                Stk. 2-3. (Udelades)
  (Udelades)
             Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 158 of 166
10. september 2019.                                                 158                                                            Nr. 938.



                                                                             Stk. 2. Lovens § 1, nr. 1, finder ikke anvendelse på advo‐
                                                                          kater, der er antaget før lovens ikrafttræden. For sådanne ad‐
   Lov nr. 708 af 8. juni 2018 (Forsvarets bistand til politiet           vokater finder de hidtil gældende regler anvendelse.
og udvidelse af politiklageordningen m.v.)34) indeholder                     Stk. 3. Lovens § 1, nr. 20, finder ikke anvendelse på anke
følgende ikrafttrædelsesbestemmelse:                                      af domme, der er afsagt før lovens ikrafttræden. For anke af
                                                                          sådanne domme finder de hidtil gældende regler anvendelse.
                              §5                                             Stk. 4. Regler fastsat i medfør af retsplejelovens § 741,
                                                                          stk. 3, jf. lovbekendtgørelse nr. 1101 af 22. september 2017,
   Stk. 1. Loven træder i kraft den 1. juli 2018, jf. dog stk. 2.
                                                                          forbliver i kraft, indtil de ophæves eller afløses af forskrifter
   Stk. 2. (Udelades)
                                                                          udstedt i medfør af retsplejelovens § 741, stk. 4.
   Stk. 3. Reglerne i retsplejelovens kapitel 93 b og 93 c som
                                                                             Stk. 5. Regler fastsat i medfør af retsplejelovens § 832,
ændret ved denne lovs § 2 finder tilsvarende anvendelse i
                                                                          stk. 4, jf. lovbekendtgørelse nr. 1101 af 22. september 2017,
forhold til strafbare forhold begået af forsvarspersonale i tje‐
                                                                          forbliver i kraft, indtil de ophæves eller afløses af forskrifter
nesten og adfærd udvist af forsvarspersonale i tjenesten, når
                                                                          udstedt i medfør af retsplejelovens § 832, stk. 5.
personalet varetager politimæssige opgaver i henhold til reg‐
ler udstedt i medfør af § 15 i lov om forsvarets formål, op‐
gaver og organisation m.v.                                                    Lov nr. 715 af 8. juni 2018 (Retsvirkninger af et foreløb‐
                                                                          igt forbud mod eller en opløsning af en forening)39) indehol‐
   Lov nr. 709 af 8. juni 2018 (Øget beskyttelse af vid‐                  der følgende ikrafttrædelsesbestemmelse:
ner)35) indeholder følgende ikrafttrædelsesbestemmelse:                                                   §3
                              §2                                            Loven træder i kraft dagen efter bekendtgørelsen i Lovti‐
  Loven træder i kraft den 1. juli 2018.                                  dende.40)


   Lov nr. 710 af 8. juni 2018 (Vidneudelukkelse for patent‐                 Lov nr. 1540 af 18. december 2018 (Initiativer vedrøren‐
rådgivere, obligatorisk digital selvbetjening ved ansøgning               de forsvarsadvokater og advokattilsyn)41) indeholder føl‐
om fri proces m.v.)36) indeholder følgende ikrafttrædelses‐               gende ikrafttrædelsesbestemmelser:
bestemmelse:
                                                                                                          §3
                              §2
                                                                               Stk. 1. Loven træder i kraft den 1. januar 2019, jf. dog stk.
   Stk. 1. Loven træder i kraft den 1. juli 2018, jf. dog stk. 2.         2.
   Stk. 2. Justitsministeren fastsætter tidspunktet for ikraft‐             Stk. 2. Lovens § 1, nr. 2-5, 7 og 8, træder i kraft den 1. juli
trædelsen af § 1, nr. 11.                                                 2019.

                                                                                                          §4
    Lov nr. 713 af 8. juni 2018 (Udvidet besøgsafskæring for
                                                                             Lovens § 1, nr. 9 og 10, finder ikke anvendelse for afgø‐
bandemedlemmer m.v., tvungen opsparing, adgang til
                                                                          relser fra Advokatnævnet, der vedrører forhold begået inden
AMU-kurser, alkoholkontrol, udvidet adgang til konfiska‐
                                                                          lovens ikrafttræden.
tion m.v.)37) indeholder følgende ikrafttrædelsesbestemmel‐
se:
                                                                             Lov nr. 1541 af 18. december 2018 (Forhold for indsatte
                              §5
                                                                          i kriminalforsorgens institutioner, varetægtssurrogat m.v.)42)
  Stk. 1. Loven træder i kraft den 1. juli 2018, jf. dog stk. 2.          indeholder følgende ikrafttrædelsesbestemmelse:
  Stk. 2-3. (Udelades)
                                                                                                          §5

                                                                               Stk. 1. Loven træder i kraft den 1. februar 2019.
   Lov nr. 714 af 8. juni 2018 (Nedbringelse af sagsbehand‐
                                                                               Stk. 2. (Udelades)
lingstiden i straffesager)38) indeholder følgende ikrafttræ‐
delsesbestemmelse:
                                                                             Lov nr. 1544 af 18. december 2018 (Tilfældighedsfund
                              §2
                                                                          som bevis i sager om opløsning af en forening)43) indehol‐
  Stk. 1. Loven træder i kraft den 1. juli 2018.                          der følgende ikrafttrædelsesbestemmelse:
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 159 of 166
10. september 2019.                                               159                                                            Nr. 938.



                             §2

  Loven træder i kraft dagen efter bekendtgørelsen i Lovti‐                Lov nr. 1719 af 27. december 2018 (Freds- og ærekræn‐
dende.44)                                                               kelser m.v.)47) indeholder følgende ikrafttrædelsesbestem‐
                                                                        melse:

    Lov nr. 1711 af 27. december 2018 (Ændringer som føl‐                                               §5
ge af lov om Familieretshuset og skærpet fokus på beskyt‐
                                                                          Stk. 1. Loven træder i kraft den 1. januar 2019.
telsen af barnet i sager efter forældreansvarsloven)45) inde‐
                                                                          Stk. 2. Lovens § 1, § 2, nr. 2 og 3, og § 3 finder ikke an‐
holder følgende ikrafttrædelsesbestemmelser:
                                                                        vendelse i forhold til handlinger begået før lovens ikrafttræ‐
                             § 40                                       den.

   Stk. 1. Loven træder i kraft den 1. april 2019, jf. dog stk.
2-4.                                                                       Lov nr. 329 af 30. marts 2019 (Selvstændig bestemmelse
   Stk. 2-3. (Udelades)                                                 om psykisk vold)48) indeholder følgende ikrafttrædelsesbe‐
   Stk. 4. Justitsministeren fastsætter tidspunktet for ikraft‐         stemmelse:
træden af § 15, nr. 2 og 3.46)
                                                                                                        §7
   Stk. 5. (Udelades)
                                                                             Loven træder i kraft den 1. april 2019.
                             § 41

  (Udelades)
                                                                           Lov nr. 370 af 9. april 2019 (Sagsomkostninger til statsli‐
                             § 42                                       ge myndigheder, indførelse af adgang til at klage over ad‐
                                                                        varsler meddelt dommere og dommerfuldmægtige m.v.)49)
   Stk. 1. De ændringer af retsplejeloven, der følger af denne          indeholder følgende ikrafttrædelsesbestemmelse:
lovs § 15, nr. 1 og 7-19, og de ændringer af lov om retsafgif‐
ter, der følger af denne lovs § 16, finder ikke anvendelse for                                          §2
sager, som er indbragt for retten før lovens ikrafttræden. For
sådanne sager finder de hidtil gældende regler anvendelse.                   Stk. 1. Loven træder i kraft den 12. april 2019, jf. dog stk.
   Stk. 2. For aftaler anmeldt til, godkendt af eller indgået           2.
over for Statsforvaltningen og for afgørelser truffet af Stats‐            Stk. 2. Justitsministeren fastsætter tidspunktet for ikraft‐
forvaltningen før lovens ikrafttræden finder den hidtil gæl‐            træden af lovens § 1, nr. 13.
dende § 478, stk. 1, nr. 3, i retsplejeloven, jf. lovbekendtgø‐
relse nr. 1101 af 22. september 2017 med senere ændringer,
                                                                           Lov nr. 463 af 29. april 2019 (Undersøgelse af arrestanter
anvendelse.
   Stk. 3. Kapitel 42 b i retsplejeloven som affattet ved den‐          m.v. i forbindelse med transporter)50) indeholder følgende
ne lovs § 15, nr. 20, finder ikke anvendelse for behandlingen           ikrafttrædelsesbestemmelse:
af anmodninger om fuldbyrdelse, som fogedretten har mod‐
                                                                                                        §3
taget før lovens ikrafttræden, hvis anvendelse af disse regler
findes uhensigtsmæssigt. I disse tilfælde finder det hidtil                  Loven træder i kraft den 1. maj 2019.
gældende kapitel 48 a i retsplejeloven, jf. lovbekendtgørelse
nr. 1101 af 22. september 2017 med senere ændringer, an‐
vendelse.                                                                  Lov nr. 485 af 30. april 2019 (Udeblivelsesdomme i sag‐
   Stk. 4. Første gang der beskikkes medlemmer til Proces‐              er med påstand om udvisning og anvendelse af telekommu‐
bevillingsnævnet i medfør af § 23, stk. 2, i retsplejeloven             nikation med billede i retsmøder)51) indeholder følgende
som affattet ved denne lovs § 15, nr. 2, sker beskikkelsen af           ikrafttrædelsesbestemmelse:
landsdommeren og dennes suppleant eller suppleanter for en
periode på 2 år og 6 måneder. Dette medlem og dets supple‐                                              §2
ant eller suppleanter har ret til genbeskikkelse for yderligere
2 år.                                                                      Stk. 1. Loven træder i kraft den 1. maj 2019.
                                                                           Stk. 2. Lovens § 1, nr. 3 og 4, finder ikke anvendelse i
                             § 43                                       straffesager, hvor der er foretaget forkyndelse af indkaldelse
                                                                        for tiltalte, jf. retsplejelovens § 844, stk. 2, før lovens ikraft‐
  (Udelades)                                                            træden. Sådanne straffesager behandles efter de hidtil gæl‐
                                                                        dende regler.
            Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 160 of 166
10. september 2019.                                            160                                                       Nr. 938.




   Lov nr. 497 af 1. maj 2019 (Kontinuitet og enkle forløb              Lov nr. 505 af 1. maj 2019 (Ophør af tvungen opfølgning
for børn, der adopteres uden samtykke)52) indeholder føl‐            efter udskrivning)53) indeholder følgende ikrafttrædelsesbe‐
gende ikrafttrædelsesbestemmelse:                                    stemmelse:

                             §7                                                                   §3

  Stk. 1. Loven træder i kraft den 1. juli 2019.                       Loven træder i kraft den 1. juli 2019.
  Stk. 2-4. (Udelades)


                                            Justitsministeriet, den 10. september 2019

                                                         NICK HÆKKERUP

                                                                                                          / Henrik Hjort Elmquist
                 Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 161 of 166
10. september 2019.                                                                    161                                                                              Nr. 938.




1)    Bestemmelsen i § 8, stk. 6, træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2 i lov nr. 1621 af 26. december 2013.
2)    Bestemmelsen i § 13, stk. 5, træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2 i lov nr. 1621 af 26. december 2013.
3)    Bestemmelsen i § 27 b træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2 i lov nr. 1621 af 26. december 2013.
4)    Bestemmelsen i § 79, stk. 4, træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2 i lov nr. 1621 af 26. december 2013.
5)    Bestemmelsen i § 116 b træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 5 i lov nr. 715 af 25. juni 2010.
6)    Bestemmelsen i § 130 a træder i kraft efter justitsministerens nærmere bestemmelse, jf. § 8, stk. 2, i lov nr. 505 af 12. juni 2009.
7)    Bestemmelsen i § 143, stk. 11, som indsat ved lov nr. 1540 af 18. december 2018, ændringsnummer 3, træder i kraft efter justitsministerens nærmere
      bestemmelse, jf. § 8, stk. 2, i lov nr. 505 af 12. juni 2009.
8)    Bestemmelserne i § 186, stk. 2, 3. pkt., og stk. 3-6, træder i kraft efter justitsministerens nærmere bestemmelse, jf. § 106, stk. 3, 1. pkt., i lov nr. 538 af 8.
      juni 2006.
9)    Bestemmelserne i § 225, stk. 2, § 225 a, § 254 a, stk. 2, og § 411, stk. 5, træder i kraft på det tidspunkt, erhvervsministeren fastsætter, jf. § 3, stk. 1, i lov
      nr. 551 af 2. juni 2014.
10)   Bestemmelsen i § 330, stk. 2, træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2, stk. 2, i lov nr. 710 af 8. juni 2018.
11)   Bestemmelsen i § 368, stk. 5, 2. og 3. pkt. træder i kraft på det tidspunkt, justitsministeren fastsætter, jf. § 2, stk. 2, i lov nr. 370 af 9. april 2019.
12)   Lovændringen vedrører § 225, nr. 8, § 335, stk. 2, § 423 og kapitel 42 a.
13)   Lovændringen vedrører § 4, stk. 2, § 15, stk. 1-4, § 16, stk. 2, § 52, § 105, stk. 1, første bogs sjette afsnit, § 335 a, § 336 b, stk. 3, § 361 a, § 839, stk. 1,
      sidste pkt., § 886, stk. 1, 2. pkt., og § 967, 2. pkt.
14)   Lovændringen vedrører § 6 a, § 16 a, stk. 1, 3. pkt., § 17, stk. 1, § 18 c, § 124, stk. 8, § 133, stk. 3 og 5, § 139, stk. 3, 4. pkt., § 213 b, stk. 1, 1. pkt., § 219
      a, stk. 6, § 501, stk. 3, nr. 4, § 628, stk. 3, § 684, stk. 1, nr. 3, § 701, stk. 2, § 722, stk. 1, nr. 2, § 731, stk. 1, litra c, § 745, stk. 3, § 748, stk. 1, 2. pkt.,
      overskriften til kapitel 71, § 786, stk. 4, § 791 a, kapitel 74, kapitel 75 a, kapitel 75 b, § 925, stk. 6, § 1002 og § 1017 b, stk. 2.
15)   Lovændringen vedrører kapitel 42 a.
16)   Ikrafttrædelsesbestemmelsens stk. 1, 2. pkt., og stk. 2, vedrører kapitel 42 a.
17)   Lovændringen vedrører § 44 a, stk. 4, § 147 g, § 148 a, § 154, stk. 2, § 155, nr. 2, § 156 a, § 158, § 178, stk. 4-10, § 218 b, § 494, stk. 2, sidste pkt., § 497,
      stk. 3, § 561, stk. 1, 4. pkt., § 587, stk. 1, § 777, § 962, stk. 3, 5. pkt., og § 963, stk. 3, litra a, 2. pkt. De ændringer, der vedrører § 148 a, § 154, stk. 2, §
      155, nr. 2, §§ 156 a og 158, og som følger af § 1, nr. 4-7, i lov nr. 447 af 9. juni 2004, er efterfølgende ophævet, jf. § 1, nr. 4 og § 4 i lov nr. 1242 af 18.
      december 2012, § 4 i lov nr. 1867 af 29. december 2015 og § 6 i lov nr. 670 af 8. juni 2017.
18)   Ved bekendtgørelse nr. 1253 af 1. november 2018 er det bestemt, at § 1, nr. 12, i lov nr. 447 af 9. juni 2004, der vedrører § 561, stk. 1, 4. pkt., træder i
      kraft den 1. december 2018.
19)   Ikrafttrædelsesbestemmelsens § 1, 2. pkt., vedrører § 44 a, stk. 4, § 147 g, § 178, stk. 4-10, § 218 b, § 494, stk. 2, sidste pkt., § 497, stk. 3, § 587, stk. 1, §
      777, § 962, stk. 3, 5. pkt., og § 963, stk. 3, litra a, 2. pkt.
20)   Lovændringen vedrører kapitel 1, § 28, § 31 b, 1. pkt., § 32, stk. 3, 1. pkt., §§ 32 c og 32 d, § 33, stk. 2, § 34, stk. 2, nr. 2, § 39, stk. 1, 2. og 3. pkt., § 40, §
      41 c, stk. 1-3, § 41 f, stk. 3, 1. pkt., overskriften til kapitel 4, § 42, stk. 2 og 4, § 43 a, stk. 1, nr. 4 og 5, § 44, stk. 5, § 44 a, stk. 4, § 44 c, stk. 1, § 45, stk. 2
      og 3, § 48, stk. 2, § 52, stk. 1, § 53, § 54, stk. 1 og 2, § 54 a, stk. 1, 1. pkt., § 55, § 57, stk. 1, 1. pkt., § 58, stk. 2, 1. pkt., § 59, § 60, stk. 1, nr. 5 og 6, § 60,
      stk. 2 og 3, § 66, stk. 1, 1. pkt., § 68, § 71, nr. 6, § 74, stk. 2 og 3, § 78, 1. pkt., § 79, stk. 1 og 3, § 81, stk. 1-3, § 86 a, § 88, § 90, kapitel 9 b, § 100, stk. 2,
      § 101, stk. 1, 2. pkt., § 103, stk. 2, § 104, stk. 1 og 2, § 105, § 107, kapitel 11, § 121, stk. 4, 1. pkt., § 132, § 133, stk. 1, § 135, stk. 2, 1. og 2. pkt., § 136,
      stk. 3 og 4, § 139, stk. 1 og 3, § 147 d, stk. 1 og 3, § 147 e, stk. 1 og 3, § 147 f, stk. 2, 1. og 3. pkt., § 149, stk. 7, § 151, stk. 1, 7. pkt., § 152 a, § 174, stk. 2
      og 3, § 181, 1. pkt., § 186, stk. 2, 3. pkt., og stk. 3-6, § 192, § 214, stk. 2, 1. pkt., og stk. 3-5, § 218, stk. 1-3, § 218 a, stk. 1 og 2, § 219, § 219 a, stk. 5 og
      6, §§ 225-230, § 240, stk. 2, § 247, stk. 2, § 248, stk. 1, 2. pkt., § 297, § 321, stk. 1, 2. pkt., § 334, stk. 1, og stk. 5, 2. pkt., § 340, stk. 1, kapitel 33 og 34, §
      367, stk. 1 og 2, § 368, stk. 3 og 5, § 369, stk. 4, § 370, § 372, stk. 1, § 378, stk. 3, § 380, stk. 1, 2. pkt., § 385, stk. 1 og 2, § 386, stk. 1 og 2, § 386 a, §
      387, § 390, stk. 2, § 393, stk. 4, 2. pkt., § 394, stk. 1, § 398, stk. 2, 3. pkt., kapitel 39, § 470, stk. 4, 3. pkt., § 475 b, stk. 2, 1. pkt., § 476, stk. 2, § 494, stk.
      1, 2. pkt., § 506, § 586, stk. 1, § 597, stk. 3, § 598, stk. 2, 1. pkt., § 631, stk. 2, § 646, stk. 2, 1. pkt., § 653 d, §§ 686-691, § 694, stk. 3, 1. pkt., § 698, stk.
      1, nr. 2, § 699 a, § 700, § 702, stk. 1 og 2, § 704, stk. 3, 2. pkt., § 705, § 707, § 719, stk. 2, nr. 1, § 729 a, stk. 2 og 3, § 729 b, stk. 1 og 2, § 731, stk. 1,
      litra d og i, og stk. 2, 1. pkt., § 735, § 741 c, stk. 1, 5. pkt., overskriften til fjerde bog, andet afsnit, § 748, stk. 8-10, § 754, stk. 2, fjerde bog, tredje og
      fjerde afsnit, kapitel 82-84, §§ 968 og 968 a, § 969, stk. 1, § 970, stk. 2, § 972, stk. 1 og 2, §§ 973 og 973 a, § 976, stk. 1, § 977, stk. 1 og 2, § 979, stk. 2,
      2. pkt., § 983, § 984, 1. pkt., § 987, stk. 1, 2 og 4, § 988, § 990, stk. 1, 2. pkt., og stk. 2, § 991, stk. 1, 1. pkt., og stk. 3, § 993, § 999, stk. 4, § 1008, stk. 3,
      2. pkt., § 1012, stk. 4, 1. pkt., § 1013, stk. 3, § 1018 e, stk. 1, 4. pkt., § 1018 f, stk. 1, 3. pkt., og § 1020 c, stk. 2.
21)   Ikrafttrædelsesbestemmelsens stk. 3, 1. pkt., vedrører § 149, stk. 7, § 174, stk. 2 og 3, § 186, stk. 2, 3. pkt., og stk. 3-6, § 192, § 748, stk. 8-10, § 831, stk.
      8, og § 854. Ved § 1, stk. 1, i bekendtgørelse nr. 980 af 25. september 2009 er det bestemt, at retsplejelovens § 149, stk. 7, § 174, stk. 2 og 3, § 192, § 831,
      stk. 8, og § 854 som affattet ved § 1, nr. 61, 64, 68 og 132, i lov nr. 538 af 8. juni 2006 træder i kraft den 1. november 2009.
22)   Lovændringen vedrører § 119, stk. 2, nr. 3-5, og stk. 3-6, § 122, stk. 2, § 123, § 124, § 126, stk. 3 og 5, § 127 a, stk. 2, § 129, § 132, § 133, stk. 3-5, § 135,
      stk. 1, § 135 a, § 136, stk. 3, § 143, stk. 1 og 3-5, § 144, § 145, stk. 1 og 2, § 146, § 147, § 147 a, § 147 b, stk. 1 og 2, § 147 c, stk. 1-2 og 4-6, § 147 d, stk.
      1 og 3, § 147 e, § 147 f, stk. 1, § 260, §§ 267 a-267 d, § 316, stk. 1, 2. pkt., § 327, stk. 1, nr. 3, § 361, stk. 5, og § 408, stk. 2.
23)   Lovændringen vedrører § 130 a og § 143, stk. 6.
24)   Ikrafttrædelsesbestemmelsens stk. 2 vedrører § 130 a og § 143, stk. 6.
25)   Lovændringen vedrører § 116 b.
26)   Lovændringen vedrører § 8, stk. 6, § 13, stk. 5, kapitel 1 b, § 79, stk. 4, og § 175, stk. 2, nr. 6. Ved bekendtgørelse nr. 664 af 19. maj 2015 om ikrafttræ‐
      den af § 1, nr. 3 (delvist), og § 1, nr. 5, i lov om ændring af retsplejeloven (Sikkerhed i retssale) er det bestemt, at kapitel 1 b, med undtagelse af § 27 b, og
      § 175, stk. 2, nr. 6, træder i kraft den 1. juni 2015.
27)   Lovændringen vedrører § 225, stk. 2, § 225 a, § 254 a, stk. 2, og § 411, stk. 5.
28)   Lovændringen vedrører § 19, stk. 3, 1. pkt., § 20, stk. 2, § 38, § 39, stk. 1, 2. og 3. pkt., § 124 c, stk. 2, 2. pkt., § 148 a, § 148 b, § 153, § 154 a, stk. 1, §
      197, stk. 1, 1. og 2. pkt., § 219, stk. 6, § 255 a, stk. 1, § 348, stk. 2, nr. 3, § 348, stk. 3, 2. pkt., § 348, stk. 4, 1. og 2. pkt., § 348, stk. 5, § 349, stk. 1, 1.
      pkt., § 351, stk. 2, nr. 2, § 351, stk. 5, 2. og 3. pkt., § 351, stk. 6, 1.-3. pkt., § 353, stk. 3, 1. pkt., § 355, stk. 2, 3. pkt., § 357, stk. 1, 3. pkt., § 357, stk. 2, 2.
      pkt., § 357, stk. 3, § 357, stk. 4, 1. pkt., § 357, stk. 5, § 360, stk. 6, § 368, stk. 6, 4. pkt., § 475, stk. 1, 4. pkt., § 372, stk. 2, 1. og 2. pkt., § 373, stk. 2, §
      374, 3. pkt., § 375, 2. pkt., § 376, stk. 4, § 378, stk. 1, 2. pkt., § 380, stk. 1, 1. pkt., § 385, stk. 1, 1. pkt., § 385, stk. 2, § 386, stk. 1, 2. pkt., § 388, stk. 2, §
      393, stk. 3, 3. pkt., § 396, stk. 1, nr. 1 og 2, § 410, stk. 2, 4. pkt., § 456 n, stk. 1, 2. pkt., § 456 o, stk. 1, 3. pkt., § 399, stk. 2, § 400, stk. 3, § 404, stk. 4, §
      406, stk. 5, 1. pkt., § 410, stk. 2, 3. pkt., § 410, stk. 6 og 7, § 454, stk. 2, 2. pkt., og § 871, stk. 2, nr. 3.
29)   Lovændringen vedrører § 70.
30)   Lovændringen vedrører § 1008, stk. 4, 2. pkt.
31)   Lovændringen vedrører § 799, stk. 1, 1. pkt.
32)   Lovændringen vedrører § 765, stk. 3 og 4.
33)   Lovændringen vedrører § 41 h, stk. 1, 2. pkt., § 741 g, stk. 3, og § 1017 d, stk. 2.
                 Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 162 of 166
10. september 2019.                                                                  162                                                                            Nr. 938.


34)   Lovændringen vedrører § 1019 r og § 1020 m.
35)   Lovændringen vedrører § 28 b, stk. 3, § 174, stk. 2, 1. pkt., § 729 a, stk. 4, 1. pkt., § 741 c, stk. 2, 3. pkt., § 837, stk. 4, § 839, stk. 3, § 841, stk. 1, 1. pkt., §
      845, stk. 1, nr. 1 og 6-9, § 856, stk. 7, 9, 10, 1. og 5. pkt., og stk. 11, 1. og 4. pkt., og § 1020 h, stk. 3.
36)   Lovændringen vedrører § 12, stk. 7, 2. pkt, § 12, stk. 8, 2. pkt., § 19, stk. 3, 3. pkt., § 170, stk. 1 og 2, 1. og 2. pkt., § 214, stk. 2, 1. pkt., § 225, stk. 2, nr.
      5-7, og § 330, stk. 2.
37)   Lovændringen vedrører § 776, 6. pkt., og § 997, stk. 3, 2. pkt.
38)   Lovændringen vedrører § 333, stk. 1, 2. pkt., § 334, stk. 3, § 730, stk. 3, 1. pkt., § 733, § 735, § 736, § 737, stk. 1, 1. pkt., § 741, stk. 2 og 3, 2. pkt., § 809,
      stk. 1, § 832, stk. 3, 4, 1. pkt., og stk. 5, 1. pkt., § 832 a, § 843 a, stk. 1, 2. pkt., § 852, stk. 2, § 896 a, nr. 1, § 902, stk. 2, nr. 2, § 1007 a og § 1010, stk. 1,
      1. pkt.
39)   Lovændringen vedrører § 803 a, § 804, stk. 3, 3. pkt., § 806, stk. 2, 1. pkt., stk. 4, 1. pkt., og stk. 5, § 807, stk. 1, 3. pkt., og stk. 3, 2. pkt., § 807 a, 3. pkt.,
      § 807 b, stk. 3, og § 807 d, stk. 1, 1. pkt.
40)   Loven er bekendtgjort i Lovtidende den 9. juni 2018.
41)   Lovændringen vedrører § 126, stk. 6, § 143, stk. 2, 1 pkt., § 143, stk. 3-11, §§ 143 a-143 b, § 144, stk. 4, § 144 a, § 145, stk. 2, § 147 c, stk. 1, 2. pkt., §
      147 c, stk. 3-11, § 147 e, stk. 1 og stk. 3, § 147 f, stk. 1, og § 147 g.
42)   Lovændringen vedrører § 765, stk. 7, § 775, stk. 1, 1. pkt., § 775, stk. 2-4, § 776, 4. pkt., § 776 a, § 777, stk. 2, og § 811, stk. 3.
43)   Lovændringen vedrører § 789, stk. 4, og § 800, stk. 3.
44)   Loven er bekendtgjort i Lovtidende den 19. december 2018.
45)   Lovændringen vedrører en ændring overalt i loven af »statsforvaltningen« til: »Familieretshuset«, »statsforvaltningens« til: »Familieretshusets«, og
      »Statsforvaltningen« til: »Familieretshuset«, § 23, stk. 2-4, § 25, stk. 2, 2. pkt., § 41 b, stk. 2, nr. 1, § 254 e, stk. 7, 3. pkt, § 327, stk. 1, nr. 1-4, stk. 2-6, §
      328, stk. 5, § 336, stk. 3 og 4, § 372, stk. 2, 3. pkt., § 394, stk. 2, 1. pkt., kapitel 42, ændring overalt i kapitel 42 a af »retten« til: »familieretten«, »rettens«
      til: »familierettens«, »Retten« til: »Familieretten«, og »byret« til: »familieret«, § 456 c, stk. 1-4, § 456 d, § 456 o, stk. 1, 1. pkt. og stk. 3, 1. og 2. pkt.,
      kapitel 42 b, § 478, stk. 1, nr. 3, § 480, stk. 1, 3. pkt., § 483, § 488, stk. 2, 1. pkt., kapitel 48 a, § 596, stk. 2, 1. pkt., og § 996 a, 1. pkt.
46)   Ved bekendtgørelse nr. 210 af 5. marts 2019 er det bestemt, at § 15, nr. 2 og 3, i lov nr. 1711 af 27. december 2018, der vedrører § 23, stk. 2 og 3, 2. pkt.,
      træder i kraft den 1. april 2019.
47)   Lovændringen vedrører § 31 c, § 32 b, stk. 1, § 32 b, stk. 2, 1. pkt., § 339 a, stk. 2, § 684, stk. 1, nr. 6, § 781, stk. 2, § 791 a, stk. 5, og § 791 a, stk. 6.
48)   Lovændringen vedrører § 741 a, stk. 1 og 3, 1. pkt., § 741 g, stk. 1, 1. pkt., § 745 e, stk. 1, nr. 2, litra b, og § 762, stk. 2, nr. 2.
49)   Lovændringen vedrører § 1 a, stk. 1, nr. 4-8, § 15, stk. 2, nr. 1 og stk. 2, § 35, stk. 2, § 48 a, § 55, § 59, § 94, stk. 1, 3. pkt, § 132, § 136, stk. 3, § 148 a,
      stk. 1, 1. pkt., § 148 b, stk. 4, § 153, stk. 2, § 225, stk. 1 og stk. 2, nr. 3, § 653, stk. 2, nr. 7, § 316, stk. 1, 2. pkt., § 368, stk. 5, 2. pkt., § 375, 2-4. pkt., §
      377, stk. 2, 2. pkt., § 408, stk. 2, 1. og 2. pkt., § 412, stk. 1, 3. pkt., og § 510, stk. 3.
50)   Lovændringen vedrører § 765, stk. 7, 2. pkt., § 777, stk. 2, 2. pkt., og § 811, stk. 3, 2. pkt.
51)   Lovændringen vedrører § 748 a, stk. 3, § 785, stk. 2, 1. pkt., og § 855, stk. 3, nr. 3 og 4.
52)   Lovændringen vedrører § 475 b, stk. 2, og § 275 c, stk. 1 og 2.
53)   Lovændringen vedrører § 469, stk. 1, 2. pkt. og 4, 3. pkt.
           Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 163 of 166
10. september 2019.                                  163                                           Nr. 938.



                                                                                                   Bilag
                          INDHOLDSFORTEGNELSE

                          Første bog. Domsmagten m.m.

Første afsnit. Domstolenes ordning
Kap. 1.         Retterne                                                        §§   1-20 b
Kap. 1 a.       Procesbevillingsnævnet                                          §§   22-27
Kap. 1 b.       Sikkerhedsforanstaltninger ved retterne                         §§   27 a-27 b
Kap. 2.         Retsmøder                                                       §§   28-32 d
Kap. 3.         Retsbøger og sagens dokumenter                                  §§   33-39
Kap. 3 a.       Aktindsigt                                                      §§   41-41 h
Kap. 4.         Dommere, fuldmægtige m.m.                                       §§   42-58
Kap. 5.         Tilfælde, hvor rettens personer skal eller kan vige deres sæ‐   §§   60-67
                de

Andet afsnit. Nævningers og domsmænds udtagelse
Kap. 6.        Almindelige bestemmelser                                         §§   68-71
Kap. 7.        Grundlister                                                      §§   72-73
Kap. 8.        Nævninge- og domsmandslister                                     §§   74-78
Kap. 9.        Udtagelse af nævninger for de enkelte sager                      §§   79-87
Kap. 9 a.      Udtagelse af domsmænd for de enkelte sager                       §§   88-91

Tredje afsnit. Udtagelse af sagkyndige retsmedlemmer
Kap. 9 b.                                                                       §§ 92-94

Fjerde afsnit. Anklagemyndigheden
Kap. 10.        Anklagemyndigheden                                              §§ 95-107

Femte afsnit. Politiet
Kap. 11.                                                                        §§ 108-117

Sjette afsnit. Den Uafhængige Politiklagemyndighed
Kap. 11 a.                                                                      §§ 118-118 e

Syvende afsnit. Advokater
Kap. 12.       Beskikkelse som advokat - Udøvelse af advokatvirksomhed          §§ 119-130 a
Kap. 13.       Advokaternes møderet for domstolene - Autoriserede advo‐         §§ 131-136
               katfuldmægtige
Kap. 14.       Ophør af retten til at udøve advokatvirksomhed                   §§   137-142
Kap. 15.       Advokatsamfundet og Advokatnævnet                                §§   143-145 a
Kap. 15 a.     Salærklager                                                      §§   146-147 a
Kap. 15 b.     Disciplinærsager                                                 §§   147 b-147 g

     Anden bog. Fælles bestemmelser for borgerlige sager og straffesager

Kap. 16.        Almindelige bestemmelser om procesmåden                         §§ 148-152 a
           Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 164 of 166
10. september 2019.                                164                                         Nr. 938.



Kap. 17.        Meddelelser og forkyndelse af meddelelser                   §§   153-165
Kap. 18.        Vidner                                                      §§   168-193
Kap. 19.        Syn og skøn                                                 §§   196-210
Kap. 20.        Rettens rådslagninger og afgørelser                         §§   214-223 b

                      Tredje bog. Den borgerlige retspleje

Første afsnit. Almindelige bestemmelser
Kap. 21.        Saglig kompetence                                           §§   224-232
Kap. 22.        Stedlig kompetence                                          §§   235-248
Kap. 23.        Sammenlægning og adskillelse af krav                        §§   249-254
Kap. 23 a.      Gruppesøgsmål                                               §§   254 a-254 k
Kap. 24.        Sagens parter                                               §§   255-259
Kap. 25.        Rettergangsfuldmægtige                                      §§   260-267 d
Kap. 26.        Forligsmægling                                              §§   268-270
Kap. 27.        Retsmægling                                                 §§   271-279
Kap. 28.        Om parternes og tredjemands forpligtelse til at fremlægge   §§   297-301
                synbare bevismidler
Kap. 29.        Afhøring af parter                                          §§ 302-305
Kap. 29 a.      Oplysningspligt ved krænkelse af immaterialrettigheder      §§ 306-307
                m.v.
Kap. 30.        Sagsomkostninger                                            §§ 311-322
Kap. 31.        Retshjælp og fri proces                                     §§ 323-336

Andet afsnit. Rettergangsmåden
Kap. 32.       Almindelige bestemmelser                                     §§   336 a-347
Kap. 33.       Sagsforberedelse i 1. instans                                §§   348-361
Kap. 34.       Hovedforhandling i 1. instans                                §§   362-366
Kap. 35.       Genoptagelse                                                 §    367
Kap. 36.       Anke                                                         §§   368-388
Kap. 37.       Kære                                                         §§   389-398 a
Kap. 38.       Ekstraordinær genoptagelse og anke                           §    399
Kap. 39.       Behandling af sager om mindre krav                           §§   400-410
Kap. 40.       Midlertidige afgørelser om forbud og påbud i en borgerlig    §§   411-430
               sag
Kap. 41.       (Ophævet)
Kap. 42.       Familieretlige sager                                         §§ 448-456
Kap. 42 a.     Sager om faderskab og medmoderskab                           §§ 456 a-456 o
Kap. 42 b.     Særregler om tvangfuldbyrdelse af forældremyndighed,         §§ 456 p-456 r
               barnets bopæl og samvær
Kap. 43.       Værgemålssager                                               §§   457-466
Kap. 43 a.     Prøvelse af administrativt bestemt frihedsberøvelse          §§   468-475
Kap. 43 b.     Prøvelse af beslutning om adoption uden samtykke             §§   475 a-475 i
Kap. 44.       Fremgangsmåden ved at erhverve mortifikations- eller         §§   476-477
               ejendomsdom

Tredje afsnit. Betalingspåkrav
Kap. 44 a.                                                                  §§ 477 a-477 g
           Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 165 of 166
10. september 2019.                                 165                                          Nr. 938.




Fjerde afsnit. Tvangsfuldbyrdelse
Kap. 45.        Grundlaget for tvangsfuldbyrdelse                             §§ 478-486
Kap. 46.        Fremgangsmåden ved udlæg og tvangsfuldbyrdelse af an‐         §§ 487-506
                dre krav end pengekrav
Kap. 47.        Udlæggets genstand og retsvirkninger                          §§ 507-526
Kap. 48.        Særregler om tvangsfuldbyrdelse af andre krav end penge‐      §§ 528-535
                krav
Kap. 48 a.      (Ophævet)
Kap. 49.        Almindelige bestemmelser for tvangsauktion                    §§   538-543 a
Kap. 50.        Tvangsauktion over løsøre                                     §§   544-559 c
Kap. 51.        Tvangsauktion over fast ejendom                               §§   560-582
Kap. 52.        Tvister under tvangsauktionen                                 §    583
Kap. 53.        Appel af fogedrettens afgørelser                              §§   584-587
Kap. 54.        Brugeligt pant                                                §§   588-595
Kap. 55.        Umiddelbare fogedforretninger                                 §§   596-600

Femte afsnit. De foreløbige retsmidler
Kap. 56.       Arrest                                                         §§ 627-640
Kap. 57.       Bistand til opretholdelse af forbud og påbud                   §§ 641-644
Kap. 57 a.     Bevissikring ved krænkelse af immaterialrettigheder m.v.       §§ 653-653 d

Sjette afsnit. (Ophævet)

                           Fjerde bog. Strafferetsplejen

Første afsnit. Almindelige bestemmelser
Kap. 61.        Strafferetsplejens område                                     §§   683-685
Kap. 62.        Saglig kompetence                                             §§   686-691
Kap. 63.        Værneting og forening af straffesager                         §§   694-709
Kap. 64.        Gengivelse af forklaringer                                    §§   710-714
Kap. 65.        Påtalen                                                       §§   718-728
Kap. 66.        Sigtede og hans forsvar                                       §§   729-741
Kap. 66 a.      Forurettede                                                   §§   741 a-741 g

Andet afsnit. Efterforskning, tvangsindgreb m.v.
Kap. 67.       Almindelige bestemmelser om efterforskning                     §§   742-749 a
Kap. 68.       Afhøringer og særlige efterforskningsskridt                    §§   750-754 e
Kap. 69.       Anholdelse                                                     §§   755-761
Kap. 70.       Varetægtsfængsling                                             §§   762-778
Kap. 71.       Indgreb i meddelelseshemmeligheden, observation, dataaf‐       §§   780-791 d
               læsning, forstyrrelse eller afbrydelse af radio- eller tele‐
               kommunikation og blokering af hjemmesider
Kap. 72.       Legemsindgreb                                                  §§   792-792 f
Kap. 73.       Ransagning                                                     §§   793-800
Kap. 74.       Beslaglæggelse og edition                                      §§   801-807 f
Kap. 75.       Personundersøgelser                                            §§   808-811
Kap. 75 a.     Andre efterforskningsskridt                                    §§   812-819
           Case 6:19-cv-00680-ADA Document 10-4 Filed 02/20/20 Page 166 of 166
10. september 2019.                                    166                                      Nr. 938.



Kap. 75 b.       Indgreb over for personer under 15 år                       §§ 821 a-821 g

Tredje afsnit. Tiltale og hovedforhandling i 1. instans
Kap. 76.        Tilståelsessager                                             §§   831-832 a
Kap. 77.        Tiltale og forberedelse af hovedforhandling i 1. instans     §§   833-850
Kap. 78.        Hovedforhandling i 1. instans                                §§   851-885
Kap. 79.        Nævningesager                                                §§   886-894
Kap. 80.        Straffesager, i hvilke der ikke medvirker lægdommere         §§   895-900
Kap. 81.        (Ophævet)

Fjerde afsnit. (Ophævet)

Femte afsnit. Retsmidler mod trufne afgørelser
Kap. 82.       Anke til landsretten                                          §§ 901-931
Kap. 83.       Anke til Højesteret                                           §§ 932-937
Kap. 84.       (Ophævet)
Kap. 85.       Kære til højere ret                                           §§ 968-974
Kap. 86.       Genoptagelse                                                  §§ 975-988

Sjette afsnit. Regler om behandlingen af private straffesager og om forfølgning af
borgerlige krav under straffesager
Kap. 87.        (Ophævet)
Kap. 88.        Regler om behandlingen af private straffesager                 §§ 989-990
Kap. 89.        Påtale af borgerlige krav under straffesager                   §§ 991-996 a

Syvende afsnit. Fuldbyrdelsen af domme i straffesager
Kap. 90.                                                                     §§ 997-1006

Ottende afsnit. Sagsomkostninger m.v. i straffesager
Kap. 91.       Sagsomkostninger                                              §§ 1007-1014 a
Kap. 92.       Offentlig omtale m.v. af straffesager                         §§ 1016 a-1017 d

Niende afsnit.
Kap. 93.       Særlige bestemmelser om nogle forhør m.m.                     §    1018

Tiende afsnit.
Kap. 93 a.       Erstatning i anledning af strafferetlig forfølgning         §§ 1018 a-1018 h
Kap. 93 b.       Behandling af klager over politipersonalet                  §§ 1019-1019 r
Kap. 93 c.       Straffesager mod politipersonale                            §§ 1020-1020 m
Kap. 93 d.       (Ophævet)

                 Femte bog. Slutnings- og overgangsbestemmelser

Kap. 94.         Slutningsbestemmelser                                       §§ 1022-1023 a
Kap. 95.         Overgangsbestemmelser (Udeladt)                             §§ 1024-1043
